                        Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 1 of 124

                        Exhibit A to Complaint*
No.     Plaintiff       DOI                            ISSN       Journal                         Article                                          Copyright Registration
                                                                                                  An observational study of driving distractions
      1 Elsevier Ltd.   10.1016/j.aap.2014.10.003      0001-4575 Accident Analysis & Prevention   on urban roads in Spain                          TX0008053884
                                                                                                  Developing crash modification functions to
                                                                                                  assess safety effects of adding bike lanes for
                                                                                                  urban arterials with different roadway and
      2 Elsevier Ltd.   10.1016/j.aap.2014.10.024      0001-4575 Accident Analysis & Prevention   socio-economic characteristics                   TX0008053884
                                                                                                  Multivariate crash modeling for motor vehicle
                                                                                                  and non-motorized modes at the macroscopic
      3 Elsevier Ltd.   10.1016/j.aap.2015.03.003      0001-4575 Accident Analysis & Prevention   level                                            TX0008058742
                                                                                                  Knowledge, attitude and practices for design
                                                                                                  for safety: A study on civil & structural
      4 Elsevier Ltd.   10.1016/j.aap.2015.09.023      0001-4575 Accident Analysis & Prevention   engineers                                        TX0008327479
                                                                                                  Systematic impact of institutional pressures
      5 Elsevier Ltd.   10.1016/j.aap.2015.11.034      0001-4575 Accident Analysis & Prevention   on safety climate in the construction industry   TX0008327479
                                                                                                  Effect of exposure to aggressive stimuli on
                                                                                                  aggressive driving behavior at pedestrian
      6 Elsevier Ltd.   10.1016/j.aap.2015.12.026      0001-4575 Accident Analysis & Prevention   crossings at unmarked roadways                   TX0008248462
                                                                                                  Monitoring speed before and during a speed
      7 Elsevier Ltd.   10.1016/j.aap.2016.06.018      0001-4575 Accident Analysis & Prevention   publicity campaign                               TX0008437360
                                                                                                  Pedestrian-driver communication and decision
      8 Elsevier Ltd.   10.1016/j.aap.2017.02.018      0001-4575 Accident Analysis & Prevention   strategies at marked crossings                   TX0008459331
                                                                                                  Exploring the mechanisms of vehicle front-
                                                                                                  end shape on pedestrian head injuries caused
      9 Elsevier Ltd.   10.1016/j.aap.2017.06.005      0001-4575 Accident Analysis & Prevention   by ground impact                                 TX0008536528
                                                                                                  Do we see how they perceive risk? An
                                                                                                  integrated analysis of risk perception and its
  10 Elsevier Ltd.      10.1016/j.aap.2017.06.010      0001-4575 Accident Analysis & Prevention   effect on workplace safety behavior              TX0008536528
                                                                                                  Advances of Vibrational Circular Dichroism
  11 Elsevier B.V. 10.1016/j.aca.2017.08.014           0003-2670 Analytica Chimica Acta           (VCD) in bioanalytical chemistry. A review       TX0008540338

                                                                 International Journal of       Using a robust performance measurement
  12 Elsevier Inc.      10.1016/j.accinf.2017.06.003   1467-0895 Accounting Information Systems system to illuminate intellectual capital          TX0008523589
                                                                                                Forgetting at short term: When do event-
                                                                                                based interference and temporal factors have
  13 Elsevier B.V. 10.1016/j.actpsy.2012.12.003        0001-6918 Acta Psychologica              an effect?                                         TX0007712900
                                                                                                Fitting an ex-Gaussian function to examine
                                                                                                costs in event-based prospective memory:
  14 Elsevier B.V. 10.1016/j.actpsy.2014.08.010        0001-6918 Acta Psychologica              Evidence for a continuous monitoring profile       TX0008031473

                                                                                                  Mapping the emotional landscape: The role of
  15 Elsevier B.V. 10.1016/j.actpsy.2015.05.003        0001-6918 Acta Psychologica                specific emotions in conceptual categorization TX0008138204
                                                                                                  The distinctive role of executive functions in
  16 Elsevier B.V. 10.1016/j.actpsy.2016.12.001        0001-6918 Acta Psychologica                implicit emotion regulation                    TX0008416089

                                                                                                  Dissociating models of visual working
  17 Elsevier B.V. 10.1016/j.actpsy.2016.12.003        0001-6918 Acta Psychologica                memory by reaction-time distribution analysis    TX0008416089
                                                                                                  Language use statistics and prototypical
                                                                                                  grapheme colours predict synaesthetes' and
  18 Elsevier B.V. 10.1016/j.actpsy.2016.12.008        0001-6918 Acta Psychologica                non-synaesthetes' word-colour associations       TX0008416089
                                                                                                  No consistent cooling of the real hand in the
  19 Elsevier B.V. 10.1016/j.actpsy.2017.07.003        0001-6918 Acta Psychologica                rubber hand illusion                             TX0008525253
                                                                                                  On the relationship between executive
                                                                                                  functions of working memory and
                                                                                                  components derived from fluid intelligence
  20 Elsevier B.V. 10.1016/j.actpsy.2017.09.002        0001-6918 Acta Psychologica                measures                                         TX0008547573
                                                                                                  Causal pathways between impulsiveness,
  21 Elsevier Ltd.      10.1016/j.addbeh.2014.09.017   0306-4603 Addictive Behaviors              cocaine use consequences, and depression         TX0008017009
                                                                                                  Personality traits of problem gamblers with
  22 Elsevier Ltd.      10.1016/j.addbeh.2015.02.021   0306-4603 Addictive Behaviors              and without alcohol dependence                   TX0008135206
                                                                                                  Quantifying alcohol consumption: Self-report,
                                                                                                  transdermal assessment, and prediction of
  23 Elsevier Ltd.      10.1016/j.addbeh.2015.06.042   0306-4603 Addictive Behaviors              dependence symptoms                              TX0008125908
                                                                                                  Web-based self-help intervention reduces
                                                                                                  alcohol consumption in both heavy-drinking
  24 Elsevier Ltd.      10.1016/j.addbeh.2016.06.027   0306-4603 Addictive Behaviors              and dependent alcohol users: A pilot study       TX0008328620
                                                                                                  Maternal trajectories of cigarette use as a
  25 Elsevier Ltd.      10.1016/j.addbeh.2016.09.011   0306-4603 Addictive Behaviors              function of maternal age and race                TX0008365446
  26 Elsevier Ltd.      10.1016/j.addbeh.2016.11.016   0306-4603 Addictive Behaviors              Interactive pathways to substance abuse          TX0008402676
                                                                                                  Perception of intoxication in a field study of
                                                                                                  the night-time economy: Blood alcohol
                                                                                                  concentration, patron characteristics, and
  27 Elsevier Ltd.      10.1016/j.addbeh.2017.08.018   0306-4603 Addictive Behaviors              event-level predictors                           TX0008526030

                                                                 Advanced Drug Delivery           Using artificial microRNA sponges to achieve
  28 Elsevier B.V. 10.1016/j.addr.2014.05.010          0169-409X Reviews                          microRNA loss-of-function in cancer cells    TX0008035448




                                                                          Page 1 of 124
                   Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 2 of 124

                                                                Advanced Drug Delivery
29 Elsevier B.V. 10.1016/j.addr.2016.07.004           0169-409X Reviews                            Poly(lactic acid) based hydrogels                   TX0008390720
                                                                                                   Assessing self-selection and endogeneity
                                                                                                   issues in the relation between activity-based
30 Elsevier Ltd.   10.1016/j.adiac.2014.09.009        0882-6110 Advances in Accounting             costing and performance                             TX0008006455

                                                                                                   A numerical study of occupant responses and
                                                                Advances in Engineering            injuries in vehicular crashes into roadside
31 Elsevier Ltd.   10.1016/j.advengsoft.2015.06.004   0965-9978 Software                           barriers based on finite element simulations        TX0008158310
                                                                                                   Potential of soil moisture observations in
                                                                                                   flood modelling: Estimating initial conditions
32 Elsevier Ltd.   10.1016/j.advwatres.2014.08.004    0309-1708 Advances in Water Resources        and correcting rainfall                             TX0008014203
                                                                                                   Characterisation of the transmissivity field of
                                                                                                   a fractured and karstic aquifer, Southern
33 Elsevier Ltd.   10.1016/j.advwatres.2015.10.014    0309-1708 Advances in Water Resources        France                                              TX0008210123
                                                                                                   Combined effects of tides, evaporation and
                                                                                                   rainfall on the soil conditions in an intertidal
34 Elsevier Ltd.   10.1016/j.advwatres.2017.02.014    0309-1708 Advances in Water Resources        creek-marsh system                                  TX0008472675
                                                                                                   Sugar-influenced water diffusion, interaction,
                                                                                                   and retention in clay interlayer nanopores
                                                                                                   probed by theoretical simulations and
35 Elsevier Ltd.   10.1016/j.advwatres.2017.03.014    0309-1708 Advances in Water Resources        experimental spectroscopies                         TX0008512568
                                                                                                   Numerical modeling of open channel flow
36 Elsevier Ltd.   10.1016/j.advwatres.2017.05.001    0309-1708 Advances in Water Resources        with suspended canopy                               TX0008479777
                                                                                                   References and benchmarks for pore-scale
                                                                                                   flow simulated using micro-CT images of
37 Elsevier Ltd. 10.1016/j.advwatres.2017.09.007      0309-1708 Advances in Water Resources        porous media and digital rocks                      TX0008584983
38 Elsevier B.V. 10.1016/j.aeolia.2014.02.006         1875-9637 Aeolian Research                   A high-efficiency, low-cost aeolian sand trap       TX0007990109
                                                                                                   Assessment of dust activity and dust-plume
                                                                                                   pathways over Jazmurian Basin, southeast
39 Elsevier B.V. 10.1016/j.aeolia.2017.01.002         1875-9637 Aeolian Research                   Iran                                                TX0008439953
                                                                                                   Investigating water adsorption onto natural
                                                                                                   mineral dust particles: Linking DRIFTS
40 Elsevier B.V. 10.1016/j.aeolia.2017.06.001         1875-9637 Aeolian Research                   experiments and BET theory                          TX0008502491
                                                                                                   Chronological reconstruction of eolianites and
                                                                                                   transversal mobile dunes of northwest coast
                                                                                                   of Ceará State – Brazil, in the last 3000 cal yrs
41 Elsevier B.V. 10.1016/j.aeolia.2017.07.006         1875-9637 Aeolian Research                   BP                                                  TX0008514608
                                                                                                   Greenhouse gas emissions from intensively
                                                                Agriculture, Ecosystems &          managed peat soils in an arable production
42 Elsevier B.V. 10.1016/j.agee.2016.11.015           0167-8809 Environment                        system                                              TX0008415073
                                                                                                   Accounting for multi-functionality of sheep
                                                                                                   farming in the carbon footprint of lamb: A
                                                                                                   comparison of three contrasting
43 Elsevier Ltd.   10.1016/j.agsy.2012.11.002         0308-521X Agricultural Systems               Mediterranean systems                               TX0007710123
                                                                                                   Cognitive mapping: A method to elucidate
44 Elsevier Ltd.   10.1016/j.agsy.2013.08.003         0308-521X Agricultural Systems               and present farmers' risk perception                TX0007949391
                                                                                                   Evaluation of the DSSAT-CSM for
                                                                                                   simulating yield and soil organic C and N of a
                                                                                                   long-term maize and wheat rotation
                                                                                                   experiment in the Loess Plateau of
45 Elsevier Ltd.   10.1016/j.agsy.2014.12.006         0308-521X Agricultural Systems               Northwestern China                             TX0008061972
                                                                                                   Understanding farm trajectories and
                                                                                                   development pathways: Two decades of
46 Elsevier Ltd.   10.1016/j.agsy.2015.07.005         0308-521X Agricultural Systems               change in southern Mali                        TX0008147389
                                                                                                Sustainable agricultural development in a rural
                                                                                                area in the Netherlands? Assessing impacts of
                                                                                                climate and socio-economic change at farm
47 Elsevier Ltd.   10.1016/j.agsy.2015.10.009         0308-521X   Agricultural Systems          and landscape level                                    TX0008185628
                                                                                                Assessing rice productivity and adaptation
                                                                                                strategies for Southeast Asia under climate
48 Elsevier Ltd.   10.1016/j.agsy.2015.12.001         0308-521X   Agricultural Systems          change through multi-scale crop modeling               TX0008263091
                                                                                                Integrated assessment of agro-ecological
                                                                                                systems: The case study of the "Alta Murgia"
49 Elsevier Ltd.   10.1016/j.agsy.2016.02.007         0308-521X   Agricultural Systems          National park in Italy                                 TX0008202035
                                                                                                Profiling farming management strategies with
50 Elsevier Ltd.   10.1016/j.agsy.2016.08.005         0308-521X   Agricultural Systems          contrasting pesticide use in France                    TX0008351084
                                                                                                Greenhouse gas emission of Canadian cow-
                                                                                                calf operations: A whole-farm assessment of
51 Elsevier Ltd.   10.1016/j.agsy.2016.11.013         0308-521X   Agricultural Systems          295 farms                                              TX0008402667
                                                                                                Area determination of solar desalination
                                                                                                system for irrigating crops in greenhouses
52 Elsevier B.V. 10.1016/j.agwat.2015.02.009          0378-3774   Agricultural Water Management using different quality feed water                     TX0008104174
                                                                                                National-scale paddy-upland rotation in
                                                                                                Northern China promotes sustainable
53 Elsevier B.V. 10.1016/j.agwat.2016.01.009          0378-3774   Agricultural Water Management development of cultivated land                         TX0008284196
                                                                                                A table for five: Stakeholder perceptions of
54 Elsevier B.V. 10.1016/j.agwat.2016.04.013          0378-3774   Agricultural Water Management water governance in Alberta                            TX0008330761




                                                                          Page 2 of 124
                   Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 3 of 124

                                                                                               Thermal variation and pressure compensated
55 Elsevier B.V. 10.1016/j.agwat.2016.05.012           0378-3774 Agricultural Water Management emitters                                            TX0008345208
                                                                                               A water harvesting model for optimizing
                                                                                               rainwater harvesting in the wadi Oum Zessar
56 Elsevier B.V. 10.1016/j.agwat.2016.06.003           0378-3774 Agricultural Water Management watershed, Tunisia                                  TX0008345208
                                                                                               Effects of branch removal on water use of
                                                                                               rain-fed jujube (Ziziphus jujuba Mill.)
                                                                                               plantations in Chinese semiarid Loess Plateau
57 Elsevier B.V. 10.1016/j.agwat.2016.10.010           0378-3774 Agricultural Water Management region                                              TX0008366686
                                                                                               Evaluation of soil water percolation under
                                                                                               different irrigation practices, antecedent
                                                                                               moisture and groundwater depths in paddy
58 Elsevier B.V. 10.1016/j.agwat.2017.06.002           0378-3774 Agricultural Water Management fields                                              TX0008532543
                                                                                               Loosely coupled SaltMod for simulating
                                                                                               groundwater and salt dynamics under well-
59 Elsevier B.V. 10.1016/j.agwat.2017.07.012           0378-3774 Agricultural Water Management canal conjunctive irrigation in semi-arid areas     TX0008532543
                                                                                               Impact of clinical decision support on head
                                                                 The American Journal of       computed tomography use in patients with
60 Elsevier Inc.   10.1016/j.ajem.2014.11.005          0735-6757 Emergency Medicine            mild traumatic brain injury in the ED               TX0008059429
                                                                                               Intranasal naloxone administration by police
                                                                 The American Journal of       first responders is associated with decreased
61 Elsevier Inc.   10.1016/j.ajem.2015.05.022          0735-6757 Emergency Medicine            opioid overdose deaths                              TX0008150473
                                                                 The American Journal of       Diagnosing poststernotomy mediastinitis in
62 Elsevier Inc.   10.1016/j.ajem.2015.12.048          0735-6757 Emergency Medicine            the ED                                              TX0008416762
                                                                                               Comparison between systemic and catheter
                                                                 The American Journal of       thrombolysis in patients with pulmonary
63 Elsevier Inc.   10.1016/j.ajem.2016.02.037          0735-6757 Emergency Medicine            embolism                                            TX0008319698
                                                                 The American Journal of       Characterizing Children Presenting to Three
64 Elsevier Inc.   10.1016/j.ajem.2016.07.060          0735-6757 Emergency Medicine            Freestanding EDs                                    TX0008389570
                                                                 The American Journal of
65 Elsevier Inc.   10.1016/j.ajem.2017.09.020          0735-6757 Emergency Medicine            Gastric perforation into the pericardium            TX0008568791
                                                                 American Journal of           The Effect of Light Deprivation in Patients
66 Elsevier Inc.   10.1016/j.ajo.2015.02.004           0002-9394 Ophthalmology                 With Stargardt Disease                              TX0008074286
                                                                                               Toric Intraocular Lenses Versus Peripheral
                                                                                               Corneal Relaxing Incisions for Astigmatism
                                                                 American Journal of           Between 0.75 and 2.5 Diopters During
67 Elsevier Inc.   10.1016/j.ajo.2017.06.007           0002-9394 Ophthalmology                 Cataract–Surgery                                    TX0008516439
                                                                                               Progressive Macula Vessel Density Loss in
                                                                 American Journal of           Primary Open-Angle Glaucoma: A
68 Elsevier Inc.   10.1016/j.ajo.2017.07.011           0002-9394 Ophthalmology                 Longitudinal Study                                  TX0008528231
                                                                                               Comparison of Long-Term Postoperative
                                                                 The American Journal of       Sequelae in Patients With Tetralogy of Fallot
69 Elsevier Inc.   10.1016/j.amjcard.2014.04.041       0002-9149 Cardiology                    Versus Isolated Pulmonic Stenosis                   TX0008043671
                                                                 The American Journal of       Impact of American-Style Football
70 Elsevier Inc.   10.1016/j.amjcard.2014.10.033       0002-9149 Cardiology                    Participation on Vascular Function                  TX0008022652
                                                                 The American Journal of
71 Elsevier Inc.   10.1016/j.amjmed.2017.04.016        0002-9343 Medicine                      Concussion                                          TX0008485039
                                                                                               Pre-operative high resolution computed
                                                                 American Journal of           tomography scans for cholesteatoma: Has
72 Elsevier Inc.   10.1016/j.amjoto.2014.02.015        0196-0709 Otolaryngology                anything changed?                                   TX0008052441
                                                                                               Effectiveness of fibrin coating in the
                                                                 American Journal of           management of web formation after
73 Elsevier Inc.   10.1016/j.amjoto.2016.09.010        0196-0709 Otolaryngology                laryngomicrosurgery                                 TX0008359791

74 Elsevier Inc.   10.1016/j.amjsurg.2013.07.043       0002-9610 The American Journal of Surgery Amyand's hernia: a review                         TX0008065233
                                                                                                 Readability of discharge summaries: with
                                                                                                 what level of information are we dismissing
75 Elsevier Inc.   10.1016/j.amjsurg.2015.12.005       0002-9610 The American Journal of Surgery our patients?                                     TX0008261362
                                                                                                 Particularism vs. Universalism in Hiking
76 Elsevier Ltd.   10.1016/j.annals.2015.10.007        0160-7383 Annals of Tourism Research      Tourism                                           TX0008218989
77 Elsevier Ltd.   10.1016/j.annals.2016.10.006        0160-7383 Annals of Tourism Research      Bibliometric studies in tourism                   TX0008384534
                                                                                                 Forecasting accuracy evaluation of tourist
78 Elsevier Ltd.   10.1016/j.annals.2017.01.008        0160-7383 Annals of Tourism Research      arrivals                                          TX0008426804
                                                                                                 Cross country relations in European tourist
79 Elsevier Ltd.   10.1016/j.annals.2017.01.012        0160-7383 Annals of Tourism Research      arrivals                                          TX0008426804
                                                                                                 Service-oriented, sustainable, local food value
80 Elsevier Ltd.   10.1016/j.annals.2017.05.008        0160-7383 Annals of Tourism Research      chain – A case study                              TX0008491943
81 Elsevier Ltd.   10.1016/j.annals.2017.11.007        0160-7383 Annals of Tourism Research      Brand authenticity of heritage festivals          TX0008593169
                                                                                                 Diagnostic pathology of Alzheimer's disease
                                                                                                 from routine microscopy to
                                                                                                 immunohistochemistry and experimental
82 Elsevier Inc.   10.1016/j.anndiagpath.2017.02.006   1092-9134 Annals of Diagnostic Pathology correlations                                       TX0008539413
                                                                                                 Capripoxvirus-vectored vaccines against
83 Elsevier B.V. 10.1016/j.antiviral.2013.02.016       0166-3542 Antiviral Research              livestock diseases in Africa                      TX0007949604
                                                                                                 Antiviral activity of sulfated Chuanminshen
                                                                                                 violaceum polysaccharide against duck
84 Elsevier B.V. 10.1016/j.antiviral.2013.03.012       0166-3542 Antiviral Research              enteritis virus in vitro                          TX0007949604




                                                                           Page 3 of 124
                    Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 4 of 124

                                                                                              Oligonucleotides designed to inhibit TLR9
                                                                                              block Herpes simplex virus type 1 infection at
 85 Elsevier B.V. 10.1016/j.antiviral.2014.06.015   0166-3542 Antiviral Research              multiple steps                                     TX0008062275
                                                                                              Development of a novel cell-based assay to
                                                                                              monitor the transactivation activity of the
 86 Elsevier B.V. 10.1016/j.antiviral.2015.04.012   0166-3542 Antiviral Research              HSV-1 protein ICP0                                 TX0008129790
                                                                                              Inhibition of hepatitis E virus replication by
 87 Elsevier B.V. 10.1016/j.antiviral.2015.06.006   0166-3542 Antiviral Research              peptide-conjugated morpholino oligomers            TX0008129790
                                                                                              Historical inability to control Aedes aegypti as
                                                                                              a main contributor of fast dispersal of
 88 Elsevier B.V. 10.1016/j.antiviral.2015.10.015   0166-3542 Antiviral Research              chikungunya outbreaks in Latin America             TX0008179076
                                                                                              Contrasting effect of new HCMV pUL54
                                                                                              mutations on antiviral drug susceptibility:
 89 Elsevier B.V. 10.1016/j.antiviral.2016.02.004   0166-3542 Antiviral Research              Benefits and limits of 3D analysis                 TX0008245247
                                                                                              Exploring the binding mechanism of
                                                                                              Heteroaryldihydropyrimidines and Hepatitis
                                                                                              B Virus capsid combined 3D-QSAR and
 90 Elsevier B.V. 10.1016/j.antiviral.2016.11.026   0166-3542 Antiviral Research              molecular dynamics                                 TX0008415507
                                                                                              Porcine parvovirus capsid protein expressed
                                                                                              in Escherichia coli self-assembles into virus-
                                                                                              like particles with high immunogenicity in
 91 Elsevier B.V. 10.1016/j.antiviral.2017.01.003   0166-3542 Antiviral Research              mice and guinea pigs                               TX0008422868

                                                                                              Identification and evaluation of potent Middle
                                                                                              East respiratory syndrome coronavirus
 92 Elsevier B.V. 10.1016/j.antiviral.2017.02.007   0166-3542 Antiviral Research              (MERS-CoV) 3CLPro inhibitors                   TX0008477342
                                                                                              Inhibition of hepatitis B virus replication by
                                                                                              N-hydroxyisoquinolinediones and related
 93 Elsevier B.V. 10.1016/j.antiviral.2017.04.012   0166-3542 Antiviral Research              polyoxygenated heterocycles                    TX0008464862
                                                                                              Combination therapy with brincidofovir and
                                                                                              valganciclovir against species C adenovirus
                                                                                              infection in the immunosuppressed Syrian
                                                                                              hamster model allows for substantial
 94 Elsevier B.V. 10.1016/j.antiviral.2017.08.002   0166-3542 Antiviral Research              reduction of dose for both compounds               TX0008534399
                                                                                              Evaluation of antiviral activity of piperazine
                                                                                              against Chikungunya virus targeting
                                                                                              hydrophobic pocket of alphavirus capsid
 95 Elsevier B.V. 10.1016/j.antiviral.2017.08.015   0166-3542 Antiviral Research              protein                                            TX0008534399
                                                                                              Development of a 1D transient electrorefiner
 96 Elsevier Ltd.   10.1016/j.anucene.2014.03.028   0306-4549 Annals of Nuclear Energy        model for pyroprocess simulation                   TX0007973081
                                                                                              A 3-D simulation tool for hydrogen
                                                                                              detonation during severe accident and its
 97 Elsevier Ltd.   10.1016/j.anucene.2017.02.011   0306-4549 Annals of Nuclear Energy        application                                        TX0008447287
                                                                                              A CFD-based simulation of fluid flow and
                                                                                              heat transfer in the Intermediate Heat
 98 Elsevier Ltd.   10.1016/j.anucene.2017.05.063   0306-4549 Annals of Nuclear Energy        Exchanger of sodium-cooled fast reactor            TX0008564533
                                                                                              The effect of homogenization on the neutronic
                                                                                              parameters and transmutation of GFR-2400
 99 Elsevier Ltd.   10.1016/j.anucene.2017.06.044   0306-4549 Annals of Nuclear Energy        fast reactor fuel assembly                         TX0008543807
                                                                                              Development of continuous-energy sensitivity
100 Elsevier Ltd.   10.1016/j.anucene.2017.06.061   0306-4549 Annals of Nuclear Energy        analysis capability in OpenMC                      TX0008543807
                                                                                              Thermo-mechanical stress and fatigue damage
                                                                                              analysis on multi-stage high pressure
101 Elsevier Ltd.   10.1016/j.anucene.2017.07.021   0306-4549 Annals of Nuclear Energy        reducing valve                                     TX0008543807
                                                                                              Dirac bound states of anharmonic oscillator in
102 Elsevier Inc.   10.1016/j.aop.2013.12.003       0003-4916 Annals of Physics               external fields                                    TX0007925755
                                                                                              Use and validity of principles of extremum of
                                                                                              entropy production in the study of complex
103 Elsevier Inc.   10.1016/j.aop.2014.03.013       0003-4916 Annals of Physics               systems                                            TX0007981021
                                                                                              Dual nature of localization in guiding systems
                                                                                              with randomly corrugated boundaries:
104 Elsevier Inc.   10.1016/j.aop.2015.02.032       0003-4916 Annals of Physics               Anderson-type versus entropic                      TX0008098548
                                                                                              Cavity QED based tuneable, delayed-choice
105 Elsevier Inc.   10.1016/j.aop.2015.10.025       0003-4916 Annals of Physics               quantum eraser                                     TX0008222189
                                                                                              Quadratic time dependent Hamiltonians and
106 Elsevier Inc.   10.1016/j.aop.2017.04.002       0003-4916 Annals of Physics               separation of variables                            TX0008479369

                                                              Accounting, Organizations and   Risk and the construction of a European audit
107 Elsevier Ltd.   10.1016/j.aos.2014.08.002       0361-3682 Society                         policy agenda: The case of auditor liability    TX0008025331
                                                                                              Highly efficient synthesis of diethyl carbonate
                                                                                              via one-pot reaction from carbon dioxide,
                                                                                              epoxides and ethanol over KI-based binary
108 Elsevier B.V. 10.1016/j.apcata.2013.11.031      0926-860X Applied Catalysis A: General    catalyst system                                 TX0007957643
                                                                                              Selective hydrodesulfurization of gasoline on
                                                                                              Co/MoS2¬±x catalyst: Effect of sulfur
109 Elsevier B.V. 10.1016/j.apcata.2016.06.003      0926-860X Applied Catalysis A: General    defects in MoS2¬±x                              TX0008332306




                                                                       Page 4 of 124
                    Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 5 of 124

                                                                                              An integrated process for production of jet-
                                                                                              fuel range olefins from ethylene using Ni-
110 Elsevier B.V. 10.1016/j.apcata.2016.11.020       0926-860X Applied Catalysis A: General   AlSBA-15 and Amberlyst-35 catalysts               TX0008423648
                                                                                              Effect of sequence of P and Co addition over
111 Elsevier B.V. 10.1016/j.apcata.2017.03.033       0926-860X Applied Catalysis A: General   silica for Fischer-Tropsch synthesis              TX0008468163
                                                                                              The influence of different promoter oxides on
                                                                                              the functionality of hybrid CuZn-ferrierite
                                                                                              systems for the production of DME from
112 Elsevier B.V. 10.1016/j.apcata.2017.07.010       0926-860X Applied Catalysis A: General   CO2-H2 mixtures                                   TX0008543575
                                                                                              Enhancing catalytic activity of lanthanide
                                                                                              oxysulfate (La2O2SO4/Pr2O2SO4) via facile
                                                                                              manipulation of nanoscale catalyst synthesis
113 Elsevier B.V. 10.1016/j.apcata.2017.07.015       0926-860X Applied Catalysis A: General   process and reactor configuration                 TX0008543575
                                                                                              Selective hydrogenation of acetylene in an
                                                                                              ethylene-rich stream over silica supported Ag-
114 Elsevier B.V. 10.1016/j.apcata.2017.07.041       0926-860X Applied Catalysis A: General   Ni bimetallic catalysts                           TX0008532534
                                                                                              Direct deoxygenation of lignin model
                                                                                              compounds into aromatic hydrocarbons
115 Elsevier B.V. 10.1016/j.apcata.2017.07.050       0926-860X Applied Catalysis A: General   through hydrogen transfer reaction                TX0008543932
                                                                                              Chemoenzymatic synthesis of (S)-Pindolol
116 Elsevier B.V. 10.1016/j.apcata.2017.08.003       0926-860X Applied Catalysis A: General   using lipases                                     TX0008524418
                                                                                              Design of selective hydrocracking catalysts
                                                                                              for BTX production from diesel-boiling-range
117 Elsevier B.V. 10.1016/j.apcata.2017.08.019       0926-860X Applied Catalysis A: General   polycyclic aromatic hydrocarbons                  TX0008543932
                                                                                              Bi-functional hydrotalcite-derived
                                                                                              NiO–CaO–Al2O3 catalysts for steam
                                                               Applied Catalysis B:           reforming of biomass and/or tar model
118 Elsevier B.V. 10.1016/j.apcatb.2015.02.017       0926-3373 Environmental                  compound at low steam-to-carbon conditions        TX0008073966
                                                                                              Photocatalytic Performance of Highly Active
                                                                                              Brookite in the Degradation of Hazardous
                                                               Applied Catalysis B:           Organic Compounds Compared to Anatase
119 Elsevier B.V. 10.1016/j.apcatb.2016.07.017       0926-3373 Environmental                  and Rutile                                        TX0008348291
                                                                                              The role of cobalt hydroxide in deactivation of
                                                               Applied Catalysis B:           thin film Co-based catalysts for sodium
120 Elsevier B.V. 10.1016/j.apcatb.2017.04.005       0926-3373 Environmental                  borohydride hydrolysis                            TX0008490445
                                                                                              Designing of a spatially separated hetero-
                                                                                              junction pseudobrookite (Fe2TiO5-TiO2)
                                                               Applied Catalysis B:           yolk-shell hollow spheres as efficient
121 Elsevier B.V. 10.1016/j.apcatb.2017.07.049       0926-3373 Environmental                  photocatalyst for water oxidation reaction        TX0008529938
                                                                                              Knowledge based decision making method
                                                                                              for the selection of mixed refrigerant systems
122 Elsevier Ltd.   10.1016/j.apenergy.2013.06.010   0306-2619 Applied Energy                 for energy efficient LNG processes                TX0007849260

                                                                                              Comparative analysis of data-driven methods
                                                                                              online and offline trained to the forecasting of
123 Elsevier Ltd.   10.1016/j.apenergy.2017.07.124   0306-2619 Applied Energy                 grid-connected photovoltaic plant production TX0008544318
                                                                                              Efficient and low-carbon heat and power
                                                                                              cogeneration with photovoltaics and
124 Elsevier Ltd.   10.1016/j.apenergy.2017.09.111   0306-2619 Applied Energy                 thermochemical storage                           TX0008547058
                                                                                              Interpretation of the first hours of a thermal
                                                                                              response test using the time derivative of the
125 Elsevier Ltd.   10.1016/j.apenergy.2018.01.022   0306-2619 Applied Energy                 temperature                                      TX0008610428
                                                                                              Analyzing land-cover change and
                                                                                              corresponding impacts on carbon budget in a
                                                                                              fast developing sub-tropical region by
                                                                                              integrating MODIS and Landsat TM/ETM+
126 Elsevier Ltd.   10.1016/j.apgeog.2013.08.002     0143-6228 Applied Geography              images                                            TX0007946696
                                                                                              Ethanol plant location and intensification vs.
127 Elsevier Ltd.   10.1016/j.apgeog.2014.05.021     0143-6228 Applied Geography              extensification of corn cropping in Kansas        TX0008065425
                                                                                              Environmental drivers of human migration in
128 Elsevier Ltd.   10.1016/j.apgeog.2014.11.021     0143-6228 Applied Geography              drylands – A spatial picture                      TX0008024054
                                                                                              Addressing poverty and inequality in the rural
129 Elsevier Ltd.   10.1016/j.apgeog.2015.02.005     0143-6228 Applied Geography              economy from a global perspective                 TX0008164043
                                                                                              Modelling spatial distribution of critically
                                                                                              endangered Asian elephant and Hoolock
                                                                                              gibbon in Bangladesh forest ecosystems
130 Elsevier Ltd.   10.1016/j.apgeog.2015.03.001     0143-6228 Applied Geography              under a changing climate                          TX0008169663
                                                                                              Incorporating the human-Aedes mosquito
                                                                                              interactions into measuring the spatial risk of
131 Elsevier Ltd.   10.1016/j.apgeog.2015.05.003     0143-6228 Applied Geography              urban dengue fever                                TX0008128130
                                                                                              Unraveling Hong Kong Geopark experience
132 Elsevier Ltd.   10.1016/j.apgeog.2015.05.014     0143-6228 Applied Geography              with visitor-employed photography method          TX0008128130
                                                                                              The benefits of geospatial planning in energy
133 Elsevier Ltd.   10.1016/j.apgeog.2016.04.009     0143-6228 Applied Geography              access – A case study on Ethiopia                 TX0008319525
                                                                                              Assessing linkages between ecosystem
                                                                                              services, land-use and well-being in an
                                                                                              agroforestry landscape using public
134 Elsevier Ltd.   10.1016/j.apgeog.2016.06.007     0143-6228 Applied Geography              participation GIS                                 TX0008345306




                                                                        Page 5 of 124
                    Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 6 of 124

                                                                                                   Is remote sensing useful for finding and
135 Elsevier Ltd.   10.1016/j.apgeog.2017.01.008           0143-6228 Applied Geography             monitoring urban farms?                       TX0008452745
                                                                                                   "Ghost cities" identification using multi-
                                                                                                   source remote sensing datasets: A case study
136 Elsevier Ltd.   10.1016/j.apgeog.2017.02.004           0143-6228 Applied Geography             in Yangtze River Delta                        TX0008452745
                                                                                                   Validation of landslide hazard models using a
137 Elsevier Ltd.   10.1016/j.apgeog.2017.03.003           0143-6228 Applied Geography             semantic engine on online news                TX0008467679
                                                                                                   Where is my neighborhood? A dynamic
                                                                                                   individual-based definition of home ranges
                                                                                                   and implementation of multiple evaluation
138 Elsevier Ltd.   10.1016/j.apgeog.2017.04.006           0143-6228 Applied Geography             criteria                                            TX0008490743
                                                                                                   Using reverse geocoding to identify
139 Elsevier Ltd.   10.1016/j.apgeog.2017.05.008           0143-6228 Applied Geography             prominent wildfire evacuation trigger points        TX0008532766

                                                                                                   Socioeconomic characteristics and crash
                                                                                                   injury exposure: A case study in Florida
140 Elsevier Ltd.   10.1016/j.apgeog.2017.08.005           0143-6228 Applied Geography             using two-step floating catchment area method TX0008532766
                                                                                                   The effect of wind variability and domain size
                                                                                                   in the Persian Gulf on predicting nearshore
141 Elsevier Ltd.   10.1016/j.apor.2015.11.012             0141-1187 Applied Ocean Research        wave energy near Doha, Qatar                   TX0008253941

                                                                                                   Underwater spreading and surface drifting of
                                                                                                   oil spilled from a submarine pipeline under
142 Elsevier Ltd.   10.1016/j.apor.2017.03.007             0141-1187 Applied Ocean Research        the combined action of wave and current             TX0008447272
                                                                                                   Acoustic propagation analysis with a sound
                                                                                                   speed feature model in the front area of
143 Elsevier Ltd.   10.1016/j.apor.2017.08.001             0141-1187 Applied Ocean Research        Kuroshio Extension                                  TX0008546448
                                                                                                   On the formulation of a finite element method
                                                                                                   for the stiffened multi-layered airfoil/hydrofoil
                                                                                                   structure: Post buckling analysis for the
144 Elsevier Ltd.   10.1016/j.apor.2017.08.005             0141-1187 Applied Ocean Research        wings of underwater gliders                         TX0008546448
                                                                                                   Hydrodynamics of oil jets without and with
                                                                                                   dispersant: Experimental and numerical
145 Elsevier Ltd.   10.1016/j.apor.2017.08.013             0141-1187 Applied Ocean Research        characterization                                    TX0008546448
                                                                                                   Measurement and validation of measures for
                                                                                                   impulsive food choice across obese and
146 Elsevier Ltd.   10.1016/j.appet.2015.03.015            0195-6663 Appetite                      healthy-weight individuals                          TX0008074075
                                                                                                   In search of flavour-nutrient learning. A study
                                                                                                   of the Samburu pastoralists of North-Central
147 Elsevier Ltd.   10.1016/j.appet.2015.04.079            0195-6663 Appetite                      Kenya                                               TX0008136493
                                                                                                   A socio-sports model of disordered eating
148 Elsevier Ltd.   10.1016/j.appet.2015.05.005            0195-6663 Appetite                      among Brazilian male athletes                       TX0008125821
                                                                                                   Attached to meat? (Un)Willingness and
149 Elsevier Ltd.   10.1016/j.appet.2015.06.024            0195-6663 Appetite                      intentions to adopt a more plant-based diet         TX0008189902
                                                                                                   The effect of communication and implicit
                                                                                                   associations on consuming insects: An
150 Elsevier Ltd.   10.1016/j.appet.2016.02.006            0195-6663 Appetite                      experiment in Denmark and Italy                     TX0008340350
                                                                                                   Systemic injection of the DAD1 antagonist
151 Elsevier Ltd.   10.1016/j.appet.2016.05.008            0195-6663 Appetite                      SCH 23390 reduces saccharin seeking in rats         TX0008340719
                                                                                                   Consumer acceptance of dishes in which beef
                                                                                                   has been partially substituted with
152 Elsevier Ltd.   10.1016/j.appet.2016.06.018            0195-6663 Appetite                      mushrooms and sodium has been reduced               TX0008340719
153 Elsevier Ltd.   10.1016/j.appet.2016.06.021            0195-6663 Appetite                      The evolutionary psychology of hunger               TX0008340719
                                                                                                   Orthorexia nervosa: Assessment and
154 Elsevier Ltd.   10.1016/j.appet.2016.10.021            0195-6663 Appetite                      correlates with gender, BMI, and personality        TX0008385493
                                                                                                   Is hunger important to model in fMRI visual
                                                                                                   food-cue reactivity paradigms in adults with
155 Elsevier Ltd.   10.1016/j.appet.2017.09.012            0195-6663 Appetite                      obesity and how should this be done?                TX0008564546
                                                                                                   Thermally induced vibration of composite
                                                                                                   solar array with honeycomb panels in low
156 Elsevier Ltd.   10.1016/j.applthermaleng.2014.07.015   1359-4311 Applied Thermal Engineering   earth orbit                                         TX0008031573
                                                                                                   Modeling for condensate throttling and its
                                                                                                   application on the flexible load control of
157 Elsevier Ltd.   10.1016/j.applthermaleng.2015.11.027   1359-4311 Applied Thermal Engineering   power plants                                        TX0008292493

                                                                                                   Optimization of operating factors and blended
                                                                                                   levels of diesel, biodiesel and ethanol fuels to
                                                                                                   minimize exhaust emissions of diesel engine
158 Elsevier Ltd.   10.1016/j.applthermaleng.2015.12.143   1359-4311 Applied Thermal Engineering   using response surface methodology               TX0008243800
                                                                                                   Multi-response optimization of geometric and
                                                                                                   flow parameters in a heat exchanger tube with
                                                                                                   perforated disk inserts by Taguchi grey
159 Elsevier Ltd.   10.1016/j.applthermaleng.2016.04.166   1359-4311 Applied Thermal Engineering   relational analysis                              TX0008311746
                                                                                                   The effect of fin design parameters on the heat
                                                                                                   transfer enhancement in the adsorbent bed of
160 Elsevier Ltd.   10.1016/j.applthermaleng.2016.05.092   1359-4311 Applied Thermal Engineering   a thermal wave cycle                             TX0008358760




                                                                                Page 6 of 124
                    Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 7 of 124

                                                                                                      Advanced exergy analyses to evaluate the
                                                                                                      performance of a military aircraft turbojet
                                                                                                      engine (TJE) with afterburner system:
                                                                                                      Splitting exergy destruction into
                                                                                                      unavoidable/avoidable and
161 Elsevier Ltd.   10.1016/j.applthermaleng.2016.09.036   1359-4311 Applied Thermal Engineering      endogenous/exogenous                               TX0008357013
                                                                                                      Dual fuel consumption and efficiency of
                                                                                                      marine steam generators for the propulsion of
162 Elsevier Ltd.   10.1016/j.applthermaleng.2017.03.078   1359-4311 Applied Thermal Engineering      LNG carrier                                        TX0008459318
                                                                                                      Heat transfer enhancement in annular flow
                                                                                                      with outer grooved cylinder and rotating inner
163 Elsevier Ltd.   10.1016/j.applthermaleng.2017.03.095   1359-4311 Applied Thermal Engineering      cylinder: Review and experiments                   TX0008466537
                                                                                                      Pseudo-online optimization of condenser
                                                                                                      pressure for the cold-end system with variable
164 Elsevier Ltd.   10.1016/j.applthermaleng.2017.07.172   1359-4311 Applied Thermal Engineering      speed pumps                                        TX0008543892
                                                                                                      Development of tritiated nitroxide for nuclear
165 Elsevier Ltd.   10.1016/j.apradiso.2017.04.013         0969-8043 Applied Radiation and Isotopes   battery                                            TX0008468025
                                                                                                      Livestock grazing activities and wild boar
                                                                                                      rooting affect alpine earthworm communities
166 Elsevier B.V. 10.1016/j.apsoil.2014.04.013             0929-1393 Applied Soil Ecology             in the Central Pyrenees (Spain)                    TX0008022182
                                                                                                      Effect of crushed mussel shell addition on
167 Elsevier B.V. 10.1016/j.apsoil.2014.09.010             0929-1393 Applied Soil Ecology             bacterial growth in acid polluted soils            TX0008023601
                                                                                                      Potential applications of soil microbial
                                                                                                      ecology and next-generation sequencing in
168 Elsevier B.V. 10.1016/j.apsoil.2015.01.001             0929-1393 Applied Soil Ecology             criminal investigations                            TX0008051451
                                                                                                      Carnivory does not change the rhizosphere
                                                                                                      bacterial community of the plant Drosera
169 Elsevier B.V. 10.1016/j.apsoil.2015.03.001             0929-1393 Applied Soil Ecology             intermedia                                         TX0008074942

                                                                                                      Litter mass loss and nutrient release
                                                                                                      influenced by soil fauna of Betula ermanii
170 Elsevier B.V. 10.1016/j.apsoil.2015.05.008             0929-1393 Applied Soil Ecology             forest floor of the Changbai Mountains, China TX0008127066

                                                                                                      High variation in the percentage of root length
                                                                                                      colonised by arbuscular mycorrhizal fungi
                                                                                                      among 139 lines representing the species
171 Elsevier B.V. 10.1016/j.apsoil.2015.10.019             0929-1393 Applied Soil Ecology             subterranean clover (Trifolium subterraneum)       TX0008160580
                                                                                                      The impact of charcoal and soil mixtures on
                                                                                                      decomposition and soil microbial
172 Elsevier B.V. 10.1016/j.apsoil.2015.11.020             0929-1393 Applied Soil Ecology             communities in boreal forest                       TX0008249263
                                                                                                      Coarse woody debris effects on greenhouse
                                                                                                      gas emission rates depend on cover soil type
173 Elsevier B.V. 10.1016/j.apsoil.2015.12.006             0929-1393 Applied Soil Ecology             in oil sands reclamation                           TX0008285737
                                                                                                      Ability of split urea applications to reduce
                                                                                                      nitrous oxide emissions: A laboratory
174 Elsevier B.V. 10.1016/j.apsoil.2015.12.009             0929-1393 Applied Soil Ecology             incubation experiment                              TX0008285737
                                                                                                      Short-term effects of mechanical drainage on
                                                                                                      fungal and bacterial community structure in a
175 Elsevier B.V. 10.1016/j.apsoil.2016.01.014             0929-1393 Applied Soil Ecology             managed grassland soil                             TX0008285732
                                                                                                      Comparing the effects of litter quantity and
                                                                                                      quality on soil biota structure and functioning:
                                                                                                      Application to a cultivated soil in Northern
176 Elsevier B.V. 10.1016/j.apsoil.2016.06.010             0929-1393 Applied Soil Ecology             France                                             TX0008354014
                                                                                                      Ecological drivers influence the distributions
                                                                                                      of two cryptic lineages in an earthworm
177 Elsevier B.V. 10.1016/j.apsoil.2016.07.013             0929-1393 Applied Soil Ecology             morphospecies                                      TX0008338392
                                                                                                      Functional response of soil microbial
                                                                                                      communities to tillage, cover crops and
178 Elsevier B.V. 10.1016/j.apsoil.2016.08.004             0929-1393 Applied Soil Ecology             nitrogen fertilization                             TX0008338392
                                                                                                      Land-use change affects the functionality of
                                                                                                      soil microbial communities: A
                                                                                                      chronosequence approach in the Argentinian
179 Elsevier B.V. 10.1016/j.apsoil.2016.08.012             0929-1393 Applied Soil Ecology             Yungas                                             TX0008338392
                                                                                                      Nodules and roots of Vicia faba are inhabited
                                                                                                      by quite different populations of associated
180 Elsevier B.V. 10.1016/j.apsoil.2017.06.002             0929-1393 Applied Soil Ecology             bacteria                                           TX0008524420
                                                                                                      Effect of different crop management practices
                                                                                                      on soil Collembola assemblages: A 4-year
181 Elsevier B.V. 10.1016/j.apsoil.2017.06.013             0929-1393 Applied Soil Ecology             follow-up                                          TX0008524420

                                                                                                      Flexible trophic position of polyphagous
                                                                                                      wireworms (Coleoptera, Elateridae): A stable
182 Elsevier B.V. 10.1016/j.apsoil.2017.09.026             0929-1393 Applied Soil Ecology             isotope study in the steppe belt of Russia         TX0008538476
                                                                                                      Structure, morphology and optical properties
                                                                                                      of multilayered sol–gel BaTi0.85Zr0.15O3
183 Elsevier B.V. 10.1016/j.apsusc.2012.11.036             0169-4332 Applied Surface Science          thin films                                         TX0007712122




                                                                              Page 7 of 124
                    Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 8 of 124

                                                                                             Effects of oxidizing medium on the
                                                                                             composition, morphology and optical
                                                                                             properties of copper oxide nanoparticles
184 Elsevier B.V. 10.1016/j.apsusc.2013.09.038          0169-4332 Applied Surface Science    produced by pulsed laser ablation                 TX0007902031
                                                                                             Note on the artefacts in SRIM simulation of
185 Elsevier B.V. 10.1016/j.apsusc.2018.01.039          0169-4332 Applied Surface Science    sputtering                                        TX0008607599
                                                                                             The seed bank as a mechanism for resilience
                                                                                             and connectivity in a seasonal unregulated
186 Elsevier B.V. 10.1016/j.aquabot.2015.03.008         0304-3770 Aquatic Botany             river                                             TX0008143920
                                                                                             In search of speciation: Diversification of
                                                                                             Stuckenia pectinata s.l. (Potamogetonaceae) in
187 Elsevier B.V. 10.1016/j.aquabot.2017.07.003         0304-3770 Aquatic Botany             southern Siberia (Asian Russia)                   TX0008544308
                                                                                             Non-O1 Vibrio cholerae pathogen from
                                                                                             Cyprinus carpio and control with anti-non-O1
188 Elsevier B.V. 10.1016/j.aquaculture.2017.05.015     0044-8486 Aquaculture                V. cholerae egg yolk powder (IgY)                 TX0008536750
                                                                                             Comparison of three potential methods for
                                                                                             accelerating seabed recovery beneath salmon
189 Elsevier B.V. 10.1016/j.aquaculture.2017.07.006     0044-8486 Aquaculture                farms                                             TX0008536750
                                                                                             Effects of different substrates on settlement
                                                                                             and growth of pearl oyster (Pinctada maxima)
190 Elsevier B.V. 10.1016/j.aquaeng.2017.02.001         0144-8609 Aquacultural Engineering   larvae in hatcheries                              TX0008486333
                                                                                             Mixing and scale affect moving bed biofilm
191 Elsevier B.V. 10.1016/j.aquaeng.2017.04.004         0144-8609 Aquacultural Engineering   reactor (MBBR) performance                        TX0008550071
                                                                                             Integrating multiple bioassays to detect and
                                                                                             assess impacts of sublethal exposure to metal
192 Elsevier B.V. 10.1016/j.aquatox.2014.04.012         0166-445X Aquatic Toxicology         mixtures in an estuarine fish                     TX0007992647
                                                                                             Impact of the insecticide Alphacypermetrine
                                                                                             and herbicide Oxadiazon, used singly or in
                                                                                             combination, on the most abundant frog in
193 Elsevier B.V. 10.1016/j.aquatox.2016.04.004         0166-445X Aquatic Toxicology         French rice fields, Pelophylax perezi             TX0008320616
                                                                                             Pre-acclimation to low ammonia improves
                                                                                             ammonia handling in common carp (Cyprinus
                                                                                             carpio) when exposed subsequently to high
194 Elsevier B.V. 10.1016/j.aquatox.2016.10.017         0166-445X Aquatic Toxicology         environmental ammonia                     TX0008358817
                                                                                             Effects of bioactive extracellular compounds
                                                                                             and paralytic shellfish toxins produced by
                                                                                             Alexandrium minutum on growth and
                                                                                             behaviour of juvenile great scallops Pecten
195 Elsevier B.V. 10.1016/j.aquatox.2017.01.009         0166-445X Aquatic Toxicology         maximus                                       TX0008422861
                                                                                             A multi-tiered, in vivo, quantitative assay
                                                                                             suite for environmental disruptors of thyroid
196 Elsevier B.V. 10.1016/j.aquatox.2017.06.019         0166-445X Aquatic Toxicology         hormone signaling                             TX0008536736
                                                                                             6:2 fluorotelomer carboxylic acid (6:2 FTCA)
                                                                                             exposure induces developmental toxicity and
                                                                                             inhibits the formation of erythrocytes during
197 Elsevier B.V. 10.1016/j.aquatox.2017.06.023         0166-445X Aquatic Toxicology         zebrafish embryogenesis                       TX0008536736

                                                                                             Respiration disruption and detoxification at
                                                                                             the protein expression levels in the Pacific
198 Elsevier B.V. 10.1016/j.aquatox.2017.07.011         0166-445X Aquatic Toxicology         oyster (Crassostrea gigas) under zinc exposure TX0008550079

                                                                                             Exposure of spermatozoa to dibutyl phthalate
                                                                                             induces abnormal embryonic development in
                                                                                             a marine invertebrate Galeolaria caespitosa
199 Elsevier B.V. 10.1016/j.aquatox.2017.08.008         0166-445X Aquatic Toxicology         (Polychaeta: Serpulidae)                          TX0008550079
                                                                                             Antifungal properties of the anti-hypertensive
200 Elsevier Ltd.   10.1016/j.archoralbio.2013.02.006   0003-9969 Archives of Oral Biology   drug: Aliskiren                                   TX0007780042
                                                                                             Does stinging nettle (Urtica dioica) have an
                                                                                             effect on bone formation in the expanded inter-
201 Elsevier Ltd.   10.1016/j.archoralbio.2016.05.003   0003-9969 Archives of Oral Biology   premaxillary suture?                              TX0008332328
                                                                                             Expression and localization of calpain 3 in the
202 Elsevier Ltd.   10.1016/j.archoralbio.2016.05.019   0003-9969 Archives of Oral Biology   submandibular gland of mice                       TX0008385227
                                                                                             Characterization of a novel mutation in PAX9
                                                                                             gene in a family with non-syndromic dental
203 Elsevier Ltd.   10.1016/j.archoralbio.2016.07.009   0003-9969 Archives of Oral Biology   agenesis                                          TX0008385236
                                                                                             Deleterious effect of chronic continuous
204 Elsevier Ltd.   10.1016/j.archoralbio.2016.08.006   0003-9969 Archives of Oral Biology   hypoxia on oral health                            TX0008378412
                                                                                             Candida tropicalis biofilm inhibition by ZnO
205 Elsevier Ltd.   10.1016/j.archoralbio.2016.09.003   0003-9969 Archives of Oral Biology   nanoparticles and EDTA                            TX0008365235

                                                                                             In vitro enamel erosion and abrasion-
206 Elsevier Ltd.   10.1016/j.archoralbio.2017.01.010   0003-9969 Archives of Oral Biology   inhibiting effect of different fluoride varnishes TX0008452988

                                                                                             Effect of application sequence of fluoride and
                                                                                             CPP-ACP on remineralization of white spot
207 Elsevier Ltd.   10.1016/j.archoralbio.2017.08.003   0003-9969 Archives of Oral Biology   lesions in primary teeth: An in-vitro study    TX0008514621




                                                                           Page 8 of 124
                    Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 9 of 124

                                                                                               A collagen membrane containing osteogenic
                                                                                               protein-1 facilitates bone regeneration in a rat
208 Elsevier Ltd.   10.1016/j.archoralbio.2017.09.005   0003-9969 Archives of Oral Biology     mandibular bone defect                             TX0008533593
                                                                                               Protein synthesis as an integral quality control
209 Elsevier B.V. 10.1016/j.arr.2014.12.008             1568-1637 Ageing Research Reviews      mechanism during ageing                            TX0008112363
210 Elsevier B.V. 10.1016/j.arr.2016.05.009             1568-1637 Ageing Research Reviews      Telomere-associated aging disorders                TX0008381438
                                                                                               The endocytic pathway in microglia during
211 Elsevier B.V. 10.1016/j.arr.2016.07.002             1568-1637 Ageing Research Reviews      health, aging and Alzheimer's disease              TX0008390718
                                                                                               In vivo tau PET imaging in dementia:
                                                                                               Pathophysiology, radiotracer quantification,
212 Elsevier B.V. 10.1016/j.arr.2017.03.002             1568-1637 Ageing Research Reviews      and a systematic review of clinical findings       TX0008469305
                                                                                               In vivo prion models and the disconnection
213 Elsevier B.V. 10.1016/j.arr.2017.03.007             1568-1637 Ageing Research Reviews      between transmissibility and neurotoxicity         TX0008469305
                                                                                               Aging and cancer: The role of macrophages
214 Elsevier B.V. 10.1016/j.arr.2017.03.008             1568-1637 Ageing Research Reviews      and neutrophils                                    TX0008469305
                                                                                               Use of near-infrared spectroscopy in the
                                                                                               investigation of brain activation during
                                                                                               cognitive aging: A systematic review of an
215 Elsevier B.V. 10.1016/j.arr.2017.07.003             1568-1637 Ageing Research Reviews      emerging area of research                          TX0008536748
                                                                                               Aging and osteoarthritis: Central role of the
216 Elsevier B.V. 10.1016/j.arr.2017.07.004             1568-1637 Ageing Research Reviews      extracellular matrix                               TX0008548545
                                                                                               Initiation of the age-related decline of odor
217 Elsevier B.V. 10.1016/j.arr.2017.08.004             1568-1637 Ageing Research Reviews      identification in humans: A meta-analysis          TX0008548545

                                                                                               Role of the AMPK pathway in promoting
                                                                                               autophagic flux via modulating mitochondrial
                                                                                               dynamics in neurodegenerative diseases:
218 Elsevier B.V. 10.1016/j.arr.2017.09.004             1568-1637 Ageing Research Reviews      Insight into prion diseases                        TX0008548545
                                                                                               Morphological and mechanical
                                                                                               characterisation of the hindwing nodus from
                                                                  Arthropod Structure &        the Libellulidae family of dragonfly
219 Elsevier Ltd.   10.1016/j.asd.2014.06.004           1467-8039 Development                  (Indonesia)                                        TX0008069136
                                                                  Arthropod Structure &        Giant stick insects reveal unique ontogenetic
220 Elsevier Ltd.   10.1016/j.asd.2015.01.001           1467-8039 Development                  changes in biological attachment devices           TX0008120785
                                                                                               Fine structure of the anterior median eyes of
                                                                  Arthropod Structure &        the funnel-web spider Agelena labyrinthica
221 Elsevier Ltd.   10.1016/j.asd.2017.01.001           1467-8039 Development                  (Araneae: Agelenidae)                              TX0008443304
                                                                                               Estimating solar radiation using
                                                                                               NOAA/AVHRR and ground measurement
222 Elsevier B.V. 10.1016/j.atmosres.2017.09.006        0169-8095 Atmospheric Research         data                                               TX0008544231
                                                                                               Application of 4D visualization technology
223 Elsevier B.V. 10.1016/j.autcon.2012.10.011          0926-5805 Automation in Construction   for safety management in metro construction        TX0007938831
224 Elsevier B.V. 10.1016/j.autcon.2015.04.018          0926-5805 Automation in Construction   Macro-BIM adoption: Conceptual structures          TX0008146098
                                                                                               Automated quality assessment of precast
                                                                                               concrete elements with geometry irregularities
225 Elsevier B.V. 10.1016/j.autcon.2016.03.014          0926-5805 Automation in Construction   using terrestrial laser scanning                   TX0008312610
                                                                                               Investigation of the causality patterns of non-
226 Elsevier B.V. 10.1016/j.autcon.2017.02.006          0926-5805 Automation in Construction   helmet use behavior of construction workers        TX0008490449
                                                                                               Implementation of augmented reality for
                                                                                               segment displacement inspection during
227 Elsevier B.V. 10.1016/j.autcon.2017.02.007          0926-5805 Automation in Construction   tunneling construction                             TX0008536739
                                                                                               The availability of wearable-device-based
                                                                                               physical data for the measurement of
                                                                                               construction workers' psychological status on
                                                                                               site: From the perspective of safety
228 Elsevier B.V. 10.1016/j.autcon.2017.06.001          0926-5805 Automation in Construction   management                                         TX0008536739
                                                                                               BIM integrated smart monitoring technique
229 Elsevier B.V. 10.1016/j.autcon.2017.08.027          0926-5805 Automation in Construction   for building fire prevention and disaster relief   TX0008538475
                                                                                               An algorithm for optimizing terrestrial laser
230 Elsevier B.V. 10.1016/j.autcon.2017.08.028          0926-5805 Automation in Construction   scanning in tunnels                                TX0008559180
                                                                                               System information modelling in practice:
                                                                                               Analysis of tender documentation quality in a
231 Elsevier B.V. 10.1016/j.autcon.2017.08.034          0926-5805 Automation in Construction   mining mega-project                                TX0008538475
                                                                                               Carbamylation and antibodies against
                                                                                               carbamylated proteins in autoimmunity and
232 Elsevier B.V. 10.1016/j.autrev.2013.10.008          1568-9972 Autoimmunity Reviews         other pathologies                                  TX0007963734
                                                                                               A meta-analysis of serum and cerebrospinal
                                                                                               fluid autoantibodies in neuropsychiatric
233 Elsevier B.V. 10.1016/j.autrev.2015.10.003          1568-9972 Autoimmunity Reviews         systemic lupus erythematosus                       TX0008176421
                                                                                               Hashimoto's encephalopathy: A rare
234 Elsevier B.V. 10.1016/j.autrev.2016.01.014          1568-9972 Autoimmunity Reviews         proteiform disorder                                TX0008228530
                                                                                               Prolonged training does not result in a greater
                                                                                               extent of interlimb transfer following
235 Elsevier Inc.   10.1016/j.bandc.2014.09.004         0278-2626 Brain and Cognition          visuomotor adaptation                              TX0008032304
                                                                                               A bait we cannot avoid: Food-induced motor
236 Elsevier Inc.   10.1016/j.bandc.2015.12.003         0278-2626 Brain and Cognition          distractibility                                    TX0008385004
237 Elsevier Inc.   10.1016/j.bandc.2017.02.002         0278-2626 Brain and Cognition          Walking to a multisensory beat                     TX0008434252




                                                                           Page 9 of 124
                    Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 10 of 124

                                                                                                Social risky decision-making reveals gender
                                                                                                differences in the TPJ: A hyperscanning
                                                                                                study using functional near-infrared
238 Elsevier Inc.    10.1016/j.bandc.2017.08.008   0278-2626 Brain and Cognition                spectroscopy                                       TX0008543382
                                                                                                Structural correlates of spoken language
                                                                                                abilities: A surface-based region-of interest
239 Elsevier Inc.    10.1016/j.bandl.2015.06.004   0093-934X Brain and Language                 morphometry study                                  TX0008363727
                                                                                                Onset age of L2 acquisition influences
                                                                                                language network in early and late Cantonese-
240 Elsevier Inc.    10.1016/j.bandl.2017.07.003   0093-934X Brain and Language                 Mandarin bilinguals                                TX0008547900
                                                                                                Reading network in dyslexia: Similar, yet
241 Elsevier Inc.    10.1016/j.bandl.2017.07.004   0093-934X Brain and Language                 different                                          TX0008547900
                                                             Biochimica et Biophysica Acta
                                                             (BBA) - Gene Regulatory
242 Elsevier B.V. 10.1016/j.bbagrm.2017.11.009     1874-9399 Mechanisms                         Maf1 phenotypes and cell physiology                TX0008624848
                                                             Biochimica et Biophysica Acta      Evolution and adaptation of single-pass
243 Elsevier B.V. 10.1016/j.bbamem.2017.11.002     0005-2736 (BBA) - Biomembranes               transmembrane proteins                             TX0008580788
                                                                                                Treadmill exercise induces age and protocol-
                                                                                                dependent epigenetic changes in prefrontal
244 Elsevier B.V. 10.1016/j.bbr.2016.07.016        0166-4328 Behavioural Brain Research         cortex of Wistar rats                              TX0008326290
                                                                                                Modulatory effects of Ampicillin/Sulbactam
                                                                                                on glial glutamate transporters and
                                                                                                metabotropic glutamate receptor 1 as well as
245 Elsevier B.V. 10.1016/j.bbr.2017.06.017        0166-4328 Behavioural Brain Research         reinstatement to cocaine-seeking behavior          TX0008508242
                                                                                                Functional brain activation associated with
246 Elsevier B.V. 10.1016/j.bbr.2017.07.030        0166-4328 Behavioural Brain Research         working memory training and transfer               TX0008530647
                                                                                                Differential behavioral effects of ethanol pre-
                                                                                                exposure in male and female zebrafish (Danio
247 Elsevier B.V. 10.1016/j.bbr.2017.08.007        0166-4328 Behavioural Brain Research         rerio)                                             TX0008528410
                                                             Biochemical and Biophysical        The UBA domain of SnRK1 promotes
248 Elsevier Inc.    10.1016/j.bbrc.2018.02.039    0006-291X Research Communications            activation and maintains catalytic activity        TX0008610246
                                                                                                Anti-leprosy drug clofazimine inhibits growth
                                                                                                of triple-negative breast cancer cells via
249 Elsevier Inc.    10.1016/j.bcp.2013.12.007     0006-2952 Biochemical Pharmacology           inhibition of canonical Wnt signaling              TX0007979391
                                                                                                The disintegrin and metalloproteinase
                                                                                                ADAM10 mediates a canonical Notch-
                                                                                                dependent regulation of IL-6 through Dll4 in
250 Elsevier Inc.    10.1016/j.bcp.2014.08.007     0006-2952 Biochemical Pharmacology           human endothelial cells                            TX0007999890
                                                                                                In vitro inhibition of lysine decarboxylase
251 Elsevier Inc.    10.1016/j.bcp.2014.09.011     0006-2952 Biochemical Pharmacology           activity by organophosphate esters                 TX0008015779
                                                                                                The natural compound nujiangexanthone A
                                                                                                suppresses mast cell activation and allergic
252 Elsevier Inc.    10.1016/j.bcp.2015.11.004     0006-2952 Biochemical Pharmacology           asthma                                             TX0008240811
                                                                                                Three-phasic fermentation systems for
                                                                                                enzyme production with sugarcane bagasse in
                                                                                                stirred tank bioreactors: Effects of operational
253 Elsevier B.V. 10.1016/j.bej.2015.02.004        1369-703X Biochemical Engineering Journal    variables and cultivation method                   TX0008139620
                                                                                                Kinetics and biofiltration of dimethyl sulfide
254 Elsevier B.V. 10.1016/j.bej.2015.02.038        1369-703X Biochemical Engineering Journal    emitted from P&P industry                          TX0008126310
                                                                                                UV-curable enzymatic antibacterial
255 Elsevier B.V. 10.1016/j.bej.2016.06.004        1369-703X Biochemical Engineering Journal    waterborne polyurethane coating                    TX0008328468
                                                                                                A process integration approach for the
                                                                                                production of biological iso-propanol, butanol
                                                                                                and ethanol using gas stripping and
256 Elsevier B.V. 10.1016/j.bej.2016.07.014        1369-703X Biochemical Engineering Journal    adsorption as recovery methods                     TX0008389694
                                                                                                Fed-batch fermentation with intermittent gas
                                                                                                stripping using immobilized Clostridium
                                                                                                acetobutylicum for biobutanol production
257 Elsevier B.V. 10.1016/j.bej.2017.05.006        1369-703X Biochemical Engineering Journal    from corn stover bagasse hydrolysate               TX0008528556
                                                                                               Improvement of ε-polylysine production by
                                                                                               marine bacterium Bacillus licheniformis using
                                                                                               artificial neural network modeling and particle
258 Elsevier B.V. 10.1016/j.bej.2017.06.020        1369-703X   Biochemical Engineering Journal swarm optimization technique                        TX0008528402
                                                                                               Studies on remating behaviour in the
                                                                                               Drosophila bipectinata species complex: Intra-
259 Elsevier B.V. 10.1016/j.beproc.2013.03.003     0376-6357   Behavioural Processes           and interspecific variations                        TX0007933662
                                                                                               Male–male contests for mates, sexual size
                                                                                               dimorphism, and sex ratio in a natural
260 Elsevier B.V. 10.1016/j.beproc.2013.07.003     0376-6357   Behavioural Processes           population of a solitary parasitoid                 TX0007947293
                                                                                               Context-dependent responses to neighbours
                                                                                               and strangers in wild European rabbits
261 Elsevier B.V. 10.1016/j.beproc.2014.04.004     0376-6357   Behavioural Processes           (Oryctolagus cuniculus)                             TX0008055975
                                                                                               Pragmatism, mathematical models, and the
262 Elsevier B.V. 10.1016/j.beproc.2015.01.007     0376-6357   Behavioural Processes           scientific ideal of prediction and control          TX0008090656
                                                                                               Inherently irrational? A computational model
                                                                                               of escalation of commitment as Bayesian
263 Elsevier B.V. 10.1016/j.beproc.2016.02.017     0376-6357   Behavioural Processes           Updating                                            TX0008324569
264 Elsevier B.V. 10.1016/j.beproc.2016.10.006     0376-6357   Behavioural Processes           Resurgence as Choice                                TX0008475940




                                                                       Page 10 of 124
                    Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 11 of 124

                                                                                         Behavioral laterality in Yangtze finless
                                                                                         porpoises (Neophocaena asiaeorientalis
265 Elsevier B.V. 10.1016/j.beproc.2017.04.015        0376-6357 Behavioural Processes    asiaeorientalis)                                 TX0008506546

                                                                                         The bachelorette: Female Siamese fighting
266 Elsevier B.V. 10.1016/j.beproc.2017.05.005        0376-6357 Behavioural Processes    fish avoid males exposed to an estrogen mimic    TX0008506546
                                                                                         Social learning in a maze? Contrasting
                                                                                         individual performance among wild zebrafish
                                                                                         when associated with trained and naïve
267 Elsevier B.V. 10.1016/j.beproc.2017.09.004        0376-6357 Behavioural Processes    conspecifics                                     TX0008548745
                                                                                         Photosynthetic CO2 uptake by microalgae:
268 Elsevier Ltd.    10.1016/j.biombioe.2014.10.032   0961-9534 Biomass and Bioenergy    An attractive tool for biogas upgrading          TX0008068470
                                                                                         The response of Arundo donax L. (C3) and
269 Elsevier Ltd.    10.1016/j.biombioe.2015.12.021   0961-9534 Biomass and Bioenergy    Panicum virgatum (C4) to different stresses      TX0008229291
                                                                                         Production and quality analysis of pellets
                                                                                         manufactured from five potential energy crops
270 Elsevier Ltd.    10.1016/j.biombioe.2016.02.006   0961-9534 Biomass and Bioenergy    in the Northern Region of Costa Rica             TX0008214266
                                                                                         High yields of riparian buffer strips planted
                                                                                         with Salix miyabena 'SX64' along field crops
271 Elsevier Ltd.    10.1016/j.biombioe.2017.06.017   0961-9534 Biomass and Bioenergy    in Quebec, Canada                                TX0008539202
                                                                                         Processing freshly harvested banagrass to
                                                                                         improve fuel qualities: Effects of operating
272 Elsevier Ltd.    10.1016/j.biombioe.2017.07.014   0961-9534 Biomass and Bioenergy    parameters                                       TX0008539202
                                                                                         Carbon mass balance in sugarcane
                                                                                         biorefineries in Brazil for evaluating carbon
273 Elsevier Ltd.    10.1016/j.biombioe.2017.07.015   0961-9534 Biomass and Bioenergy    capture and utilization opportunities            TX0008539202
                                                                                         Valorization of tomato pomace by sequential
274 Elsevier Ltd.    10.1016/j.biombioe.2017.07.019   0961-9534 Biomass and Bioenergy    lycopene extraction and anaerobic digestion      TX0008539202
                                                                                         Neural signals of selective attention are
                                                                                         modulated by subjective preferences and
275 Elsevier B.V. 10.1016/j.biopsycho.2017.06.004     0301-0511 Biological Psychology    buying decisions in a virtual shopping task      TX0008528413
                                                                                         Visual reminders of death enhance
                                                                                         nociceptive-related cortical responses and
276 Elsevier B.V. 10.1016/j.biopsycho.2017.08.055     0301-0511 Biological Psychology    event-related alpha desynchronisation            TX0008562398
                                                                                         Contextual effects of surprised expressions
                                                                                         on the encoding and recognition of emotional
                                                                                         target faces: An event-related potential (ERP)
277 Elsevier B.V. 10.1016/j.biopsycho.2017.09.011     0301-0511 Biological Psychology    study                                            TX0008562398
                                                                                         Utilization of acetic acid-rich pyrolytic bio-oil
                                                                                         by microalga Chlamydomonas reinhardtii:
                                                                                         Reducing bio-oil toxicity and enhancing algal
278 Elsevier Ltd.    10.1016/j.biortech.2013.01.134   0960-8524 Bioresource Technology   toxicity tolerance                                TX0007968118
                                                                                         Effects of ZnO nanoparticles on aerobic
                                                                                         denitrification by strain Pseudomonas stutzeri
279 Elsevier Ltd.    10.1016/j.biortech.2017.04.123   0960-8524 Bioresource Technology   PCN-1                                             TX0008496233
                                                                                         High-throughput sequencing analysis of
                                                                                         bacterial community spatiotemporal
                                                                                         distribution in response to clogging in vertical
280 Elsevier Ltd.    10.1016/j.biortech.2017.07.061   0960-8524 Bioresource Technology   flow constructed wetlands                        TX0008554727
                                                                                         In it together: Mother talk of weight concerns
                                                                                         moderates negative outcomes of
                                                                                         encouragement to lose weight on daughter
281 Elsevier Ltd.    10.1016/j.bodyim.2015.09.004     1740-1445 Body Image               body dissatisfaction and disordered eating       TX0008233045
                                                                                         Beauty in the eye of the beholder: Using facial
                                                                                         electromyography to examine the association
                                                                                         between eating disorder symptoms and
                                                                                         perceptions of emaciation among
282 Elsevier Ltd.    10.1016/j.bodyim.2017.02.002     1740-1445 Body Image               undergraduate women                             TX0008489272
                                                                                         Electromagnetically controllable osteoclast
283 Elsevier Inc.    10.1016/j.bone.2014.02.005       8756-3282 Bone                     activity                                        TX0007971357
                                                                                         Multiple loading conditions analysis can
                                                                                         improve the association between finite
                                                                                         element bone strength estimates and proximal
                                                                                         femur fractures: A preliminary study in
284 Elsevier Inc.    10.1016/j.bone.2014.06.038       8756-3282 Bone                     elderly women                                TX0008062256
                                                                                         Prevention of glucocorticoid induced bone
285 Elsevier Inc.    10.1016/j.bone.2015.01.001       8756-3282 Bone                     changes with beta-ecdysone                   TX0008180155
                                                                                         Transmembrane protein 64 reciprocally
                                                                                         regulates osteoblast and adipocyte
                                                                                         differentiation by modulating Wnt/β-catenin
286 Elsevier Inc.    10.1016/j.bone.2015.05.009       8756-3282 Bone                     signaling                                        TX0008141025
                                                                                         Chronic administration of Glucagon-like
                                                                                         peptide-1 receptor agonists improves
                                                                                         trabecular bone mass and architecture in
287 Elsevier Inc.    10.1016/j.bone.2015.08.006       8756-3282 Bone                     ovariectomised mice                              TX0008172763




                                                                        Page 11 of 124
                    Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 12 of 124

                                                                                                       A new stable GIP–Oxyntomodulin hybrid
                                                                                                       peptide improved bone strength both at the
                                                                                                       organ and tissue levels in genetically-inherited
288 Elsevier Inc.    10.1016/j.bone.2016.04.001           8756-3282 Bone                               type 2 diabetes mellitus                           TX0008278880
                                                                                                       Removing or truncating connexin 43 in
                                                                                                       murine osteocytes alters cortical geometry,
                                                                                                       nanoscale morphology, and tissue mechanics
289 Elsevier Inc.    10.1016/j.bone.2016.04.021           8756-3282 Bone                               in the tibia                                       TX0008313795
                                                                                                       Impaired rib bone mass and quality in end-
290 Elsevier Inc.    10.1016/j.bone.2017.02.007           8756-3282 Bone                               stage cystic fibrosis patients                     TX0008450111
                                                                                                       Contribution of atypical chemokine receptor
291 Elsevier Inc.    10.1016/j.bone.2017.05.003           8756-3282 Bone                               2/ackr2 in bone remodeling                         TX0008492406
                                                                    Best Practice & Research
                                                                    Clinical Obstetrics &
292 Elsevier Ltd.    10.1016/j.bpobgyn.2014.07.008        1521-6934 Gynaecology                        Chronic pelvic floor dysfunction              TX0008031997
                                                                                                       Evidence of anhedonia and differential reward
                                                                                                       processing in prefrontal cortex among post-
                                                                                                       withdrawal patients with prescription opiate
293 Elsevier Inc.    10.1016/j.brainresbull.2015.12.004   0361-9230 Brain Research Bulletin            dependence                                    TX0008310628

                                                                                                     Music exposure improves spatial cognition by
                                                                                                     enhancing the BDNF level of dorsal
294 Elsevier Inc.    10.1016/j.brainresbull.2016.01.009   0361-9230   Brain Research Bulletin        hippocampal subregions in the developing rats        TX0008218358
                                                                                                     Neuronal nitric oxide synthase contributes to
                                                                                                     pentylenetetrazole-kindling-induced
295 Elsevier Inc.    10.1016/j.brainresbull.2016.01.010   0361-9230   Brain Research Bulletin        hippocampal neurogenesis                             TX0008218358
                                                                                                     Involvement of NMDA receptors in the
                                                                                                     antidepressant-like effect of tramadol in the
296 Elsevier Inc.    10.1016/j.brainresbull.2017.07.016   0361-9230   Brain Research Bulletin        mouse forced swimming test                           TX0008529773
                                                                                                     Affect labeling enhances exposure
297 Elsevier Ltd.    10.1016/j.brat.2015.03.004           0005-7967   Behaviour Research and Therapy effectiveness for public speaking anxiety            TX0008052852

                                                                                                   Stimulating parents' self-efficacy beliefs or
                                                                                                   verbal responsiveness: Which is the best way
298 Elsevier Ltd.    10.1016/j.brat.2015.06.012           0005-7967 Behaviour Research and Therapy to decrease children's externalizing behaviors? TX0008142331
                                                                                                   Trajectories of social anxiety, cognitive
                                                                                                   reappraisal, and mindfulness during an RCT
                                                                                                   of CBGT versus MBSR for social anxiety
299 Elsevier Ltd.    10.1016/j.brat.2017.06.001           0005-7967 Behaviour Research and Therapy disorder                                         TX0008514984
                                                                                                   Perseverate or decenter? Differential effects of
                                                                                                   metacognition on the relationship between
                                                                                                   parasympathetic inflexibility and symptoms of
300 Elsevier Ltd.    10.1016/j.brat.2017.07.007           0005-7967 Behaviour Research and Therapy depression in a multi-wave study                 TX0008514984
                                                                                                     Hostile interpretation training for individuals
                                                                                                     with alcohol use disorder and elevated trait
                                                                                                     anger: A controlled trial of a web-based
301 Elsevier Ltd.    10.1016/j.brat.2017.09.004           0005-7967   Behaviour Research and Therapy intervention                                         TX0008544187
                                                                                                     On the improvement of thermal comfort of
                                                                                                     university students by using electrically and
                                                                                                     chemically heated clothing in a cold classroom
302 Elsevier Ltd.    10.1016/j.buildenv.2015.10.017       0360-1323   Building and Environment       environment                                          TX0008294221
                                                                                                     CFD simulations of wind distribution in an
                                                                                                     urban community with a full-scale geometrical
303 Elsevier Ltd.    10.1016/j.buildenv.2017.02.021       0360-1323   Building and Environment       model                                                TX0008451332
                                                                                                     Simulation and validation of solar heat gain in
304 Elsevier Ltd.    10.1016/j.buildenv.2017.07.006       0360-1323   Building and Environment       real urban environments                              TX0008526945
                                                                                                     mTOR signaling in immune cells and its
305 Elsevier B.V. 10.1016/j.canlet.2017.08.038            0304-3835   Cancer Letters                 implications for cancer immunotherapy                TX0008525340
                                                                                                     Superporous thermo-responsive hydrogels by
                                                                                                     combination of cellulose fibers and aligned
306 Elsevier Ltd.    10.1016/j.carbpol.2014.01.025        0144-8617   Carbohydrate Polymers          micropores                                           TX0007939117

                                                                                                       Simple and green oxidation of cyclohexene to
                                                                                                       adipic acid with an efficient and durable silica-
307 Elsevier B.V. 10.1016/j.catcom.2013.10.001            1566-7367 Catalysis Communications           functionalized ammonium tungstate catalyst        TX0007933178
                                                                                                       Beneficial influence of nanocarbon on the
                                                                                                       aryliminopyridylnickel chloride catalyzed
308 Elsevier B.V. 10.1016/j.catcom.2013.10.014            1566-7367 Catalysis Communications           ethylene polymerization                           TX0007933178

                                                                                                       Aerobic oxidation of benzene to phenol over
                                                                                                       polyoxometalate-paired PdII-coordinated
309 Elsevier B.V. 10.1016/j.catcom.2014.09.031            1566-7367 Catalysis Communications           hybrid: Reductant-free heterogeneous catalysis TX0008016079
                                                                                                       Phosphorus-containing activated carbon as
                                                                                                       acid support in a bifunctional Pt–Pd catalyst
310 Elsevier B.V. 10.1016/j.catcom.2016.01.035            1566-7367 Catalysis Communications           for tire oil hydrocracking                     TX0008205065
                                                                                                       CO2 stability on the Ni low-index surfaces:
311 Elsevier B.V. 10.1016/j.catcom.2016.03.017            1566-7367 Catalysis Communications           van der Waals corrected DFT analysis           TX0008295597




                                                                              Page 12 of 124
                    Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 13 of 124

                                                                                          Chiral oligomers of spiro-salencobalt(III)X
                                                                                          for catalytic asymmetric cycloaddition of
312 Elsevier B.V. 10.1016/j.catcom.2016.04.006   1566-7367 Catalysis Communications       epoxides with CO2                                  TX0008296407

                                                                                          Redispersion effects of citric acid on CoMo/γ-
313 Elsevier B.V. 10.1016/j.catcom.2016.04.012   1566-7367 Catalysis Communications       Al2O3 hydrodesulfurization catalysts               TX0008359294
                                                                                          Direct oxidative CH amination of
                                                                                          quinoxalinones under copper-organic
314 Elsevier B.V. 10.1016/j.catcom.2017.07.012   1566-7367 Catalysis Communications       framework catalysis                                TX0008537739
                                                                                          Reaction mechanisms of acetylene
                                                                                          hydrochlorination catalyzed by AuCl3/C
315 Elsevier B.V. 10.1016/j.catcom.2017.07.022   1566-7367 Catalysis Communications       catalysts: A density functional study              TX0008537739
                                                                                          Selective allylic oxidation of cyclohexene
                                                                                          catalyzed by nanostructured Ce-Sm-Si
316 Elsevier B.V. 10.1016/j.catcom.2017.07.027   1566-7367 Catalysis Communications       materials                                          TX0008537739
                                                                                          The effect of soil water and temperature on
                                                                                          thermal properties of two soils developed
317 Elsevier B.V. 10.1016/j.catena.2017.07.001   0341-8162 CATENA                         from aeolian sands in South Africa                 TX0008537716
                                                                                          Enhancing pedotransfer functions (PTFs)
                                                                                          using soil spectral reflectance data for
                                                                                          estimating saturated hydraulic conductivity in
318 Elsevier B.V. 10.1016/j.catena.2017.07.014   0341-8162 CATENA                         southwestern China                                 TX0008537716
                                                                                          A stable and effective Ru/polyethersulfone
                                                                                          catalyst for levulinic acid hydrogenation to γ-
319 Elsevier B.V. 10.1016/j.cattod.2014.01.020   0920-5861 Catalysis Today                valerolactone in aqueous solution                  TX0007972421
                                                                                          Chemical and biological-based isoprene
320 Elsevier B.V. 10.1016/j.cattod.2014.05.033   0920-5861 Catalysis Today                production: Green metrics                          TX0008043742
                                                                                          Influence of the reaction temperature on the
                                                                                          oxygen reduction reaction on nitrogen-doped
321 Elsevier B.V. 10.1016/j.cattod.2014.11.020   0920-5861 Catalysis Today                carbon nanotube catalysts                          TX0008068835
                                                                                          CFD prediction and experimental validation
                                                                                          of surface cathode concentration in filter press
322 Elsevier B.V. 10.1016/j.cattod.2015.07.017   0920-5861 Catalysis Today                parallel plate electrolysers                       TX0008300850
                                                                                          Catalysts based on amorphous
                                                                                          aluminosilicates for selective hydrotreating of
                                                                                          FCC gasoline to produce Euro-5 gasoline
323 Elsevier B.V. 10.1016/j.cattod.2016.01.010   0920-5861 Catalysis Today                with minimum octane number loss                    TX0008300850
                                                                                          Influence of acidic properties of different
324 Elsevier B.V. 10.1016/j.cattod.2016.09.015   0920-5861 Catalysis Today                solid acid catalysts for glycerol acetylation      TX0008485844
                                                                                          Improving g-C3N4 photocatalytic
                                                                                          performance by hybridizing with Bi2O2CO3
325 Elsevier B.V. 10.1016/j.cattod.2016.10.027   0920-5861 Catalysis Today                nanosheets                                         TX0008422774
                                                                                          Synthesis of NiMo catalysts supported on
                                                                                          mesoporous silica FDU-12 with different
                                                                                          morphologies and their catalytic performance
326 Elsevier B.V. 10.1016/j.cattod.2016.10.035   0920-5861 Catalysis Today                of DBT HDS                                         TX0008485864
                                                                                          Hydrothermal synthesis of Mo-V mixed
                                                                                          oxides possessing several crystalline phases
                                                                                          and their performance in the catalytic
327 Elsevier B.V. 10.1016/j.cattod.2017.04.006   0920-5861 Catalysis Today                oxydehydration of glycerol to acrylic acid     TX0008523531
                                                                                          Bio-hydrogen production by APR of C2-C6
                                                                                          polyols on Pt/Al2O3: Dependence of H2
328 Elsevier B.V. 10.1016/j.cattod.2017.04.067   0920-5861 Catalysis Today                productivity on metal content                  TX0008523531
                                                                                          Kinetic and mechanistic study of the synthesis
                                                                                          of ionone isomers from pseudoionone on
329 Elsevier B.V. 10.1016/j.cattod.2017.04.068   0920-5861 Catalysis Today                Br¬ønsted acid solids                          TX0008523531

                                                                                          Sm0.5Ba0.5MnO3-3-δ anode for solid oxide
330 Elsevier B.V. 10.1016/j.cattod.2017.06.034   0920-5861 Catalysis Today                fuel cells with hydrogen and methanol as fuels     TX0008545176
                                                                                          Characterizations and HDS performances of
                                                                                          sulfided NiMoW catalysts supported on
331 Elsevier B.V. 10.1016/j.cattod.2017.08.009   0920-5861 Catalysis Today                mesoporous titania-modified SBA-15                 TX0008552336
                                                                                          Enhancement of dibenzothiophene
                                                                                          hydrodesulphurization via hydrogenation
                                                                                          route on NiMoW catalyst supported on HMS
332 Elsevier B.V. 10.1016/j.cattod.2017.10.005   0920-5861 Catalysis Today                modified with Ti                                   TX0008552336
                                                                                          A decade of individual participant data meta-
333 Elsevier Inc.    10.1016/j.cct.2015.06.012   1551-7144 Contemporary Clinical Trials   analyses: A review of current practice             TX0008160334
                                                                                          Feasibility study design and methods for
                                                                                          Project GEMS: Guidelines for Exercise in
334 Elsevier Inc.    10.1016/j.cct.2015.12.002   1551-7144 Contemporary Clinical Trials   Multiple Sclerosis                                 TX0008216112
                                                                                          Improving palliative care through teamwork
                                                                                          (IMPACTT) in nursing homes: Study design
335 Elsevier Inc.    10.1016/j.cct.2017.01.011   1551-7144 Contemporary Clinical Trials   and baseline findings                              TX0008469240
                                                                                          Using social media to deliver weight loss
                                                                                          programming to young adults: Design and
                                                                                          rationale for the Healthy Body Healthy U
336 Elsevier Inc.    10.1016/j.cct.2017.06.007   1551-7144 Contemporary Clinical Trials   (HBHU) trial                                       TX0008497722




                                                                    Page 13 of 124
                    Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 14 of 124

                                                                                                 Trajectories of psychological need satisfaction
                                                                  Contemporary Educational       from early to late adolescence as a predictor of
337 Elsevier Inc.    10.1016/j.cedpsych.2014.09.003     0361-476X Psychology                     adjustment in school                               TX0008041992
                                                                  Contemporary Educational       Exploring the relations between epistemic
338 Elsevier Inc.    10.1016/j.cedpsych.2016.10.001     0361-476X Psychology                     beliefs, emotions, and learning from texts         TX0008436791
                                                                                                 Biological pretreatment of Eucalyptus grandis
                                                                                                 sawdust with white-rot fungi: Study of
                                                                                                 degradation patterns and saccharification
339 Elsevier B.V. 10.1016/j.cej.2014.07.090             1385-8947 Chemical Engineering Journal   kinetics                                           TX0008030680
                                                                                                 Enhanced oxidation of chloramphenicol by
                                                                                                 GLDA-driven pyrite induced heterogeneous
340 Elsevier B.V. 10.1016/j.cej.2016.02.097             1385-8947 Chemical Engineering Journal   Fenton-like reactions at alkaline condition        TX0008291293
                                                                                                 The electrochemical degradation of
                                                                                                 ciprofloxacin using a SnO2-Sb/Ti anode:
                                                                                                 Influencing factors, reaction pathways and
341 Elsevier B.V. 10.1016/j.cej.2016.03.093             1385-8947 Chemical Engineering Journal   energy demand                                      TX0008296412
                                                                                                 Improved formulation of Fe-MCM-41 for
342 Elsevier B.V. 10.1016/j.cej.2016.08.141             1385-8947 Chemical Engineering Journal   catalytic ozonation of aqueous oxalic acid         TX0008341216
                                                                                                 Preparation and characterization of novel
                                                                                                 TiO2/lignin and TiO2-SiO2/lignin hybrids
                                                                                                 and their use as functional biosorbents for
343 Elsevier B.V. 10.1016/j.cej.2016.12.114             1385-8947 Chemical Engineering Journal   Pb(II)                                             TX0008426559
                                                                                                 Catalytic oxidation removal of ammonium
                                                                                                 from groundwater by manganese oxides filter:
344 Elsevier B.V. 10.1016/j.cej.2017.04.010             1385-8947 Chemical Engineering Journal   Performance and mechanisms                         TX0008466631

                                                                                                 One-step synthesis of sodium carboxymethyl
                                                                                                 cellulose-derived carbon aerogel/nickel oxide
345 Elsevier B.V. 10.1016/j.cej.2017.05.048             1385-8947 Chemical Engineering Journal   composites for energy storage                 TX0008491192

                                                                                                 Continuous synthesis of mesoporous Y
                                                                                                 zeolites from normal inorganic
                                                                                                 aluminosilicates and their high adsorption
                                                                                                 capacity for dibenzothiophene (DBT) and 4,6-
346 Elsevier B.V. 10.1016/j.cej.2017.08.005             1385-8947 Chemical Engineering Journal   dimethyldibenzothiophene (4,6-DMDBT)         TX0008562392

                                                                                                 Positive effects of a particular type of
                                                                                                 microwave-assisted methodology on the
                                                                                                 electrochemical properties of olivine LiMPO4
347 Elsevier B.V. 10.1016/j.cej.2017.09.007             1385-8947 Chemical Engineering Journal   (M=Fe, Co and Ni) cathode materials                TX0008533533
                                                                                                 Essential role of TNF-alpha in development
348 Elsevier Inc.    10.1016/j.cellimm.2015.01.006      0008-8749 Cellular Immunology            of spleen fibroblastic reticular cells             TX0008042873
                                                                                                 Culture supernatants of cervical cancer cells
                                                                                                 induce an M2 phenotypic profile in THP-1
349 Elsevier Inc.    10.1016/j.cellimm.2016.07.001      0008-8749 Cellular Immunology            macrophages                                        TX0008375015
                                                                  Cement and Concrete            Rheological behavior and formwork pressure
350 Elsevier Ltd.    10.1016/j.cemconcomp.2014.05.001   0958-9465 Composites                     of SCC, SFSCC, and NC mixtures                     TX0008006766
                                                                                                 Investigation of crushed brick-matrix interface
                                                                  Cement and Concrete            in lime-based ancient mortar by microscopy
351 Elsevier Ltd.    10.1016/j.cemconcomp.2014.07.023   0958-9465 Composites                     and nanoindentation                                TX0008067922
                                                                  Cement and Concrete            Tension stiffening in textile-reinforced
352 Elsevier Ltd.    10.1016/j.cemconcomp.2015.07.009   0958-9465 Composites                     concrete under high speed tensile loads            TX0008238983
                                                                  Cement and Concrete            Self-cleaning engineered cementitious
353 Elsevier Ltd.    10.1016/j.cemconcomp.2015.09.007   0958-9465 Composites                     composites                                         TX0008238983
                                                                                                 Effect of magnesium sulfate on the durability
                                                                  Cement and Concrete            of limestone mortars based on quaternary
354 Elsevier Ltd.    10.1016/j.cemconcomp.2015.10.020   0958-9465 Composites                     blended cements                                    TX0008354187

                                                                  Cement and Concrete            Use of tree pruning wastes for manufacturing
355 Elsevier Ltd.    10.1016/j.cemconcomp.2016.06.008   0958-9465 Composites                     of wood reinforced cement composites               TX0008379152
                                                                                                 Geopolymerization reaction, microstructure
                                                                  Cement and Concrete            and simulation of metakaolin-based
356 Elsevier Ltd.    10.1016/j.cemconcomp.2017.01.014   0958-9465 Composites                     geopolymers at extended Si/Al ratios               TX0008428307
                                                                                                 Debonding of concrete-epoxy interface under
                                                                  Cement and Concrete            the coupled effect of moisture and sustained
357 Elsevier Ltd.    10.1016/j.cemconcomp.2017.03.019   0958-9465 Composites                     load                                               TX0008470141
                                                                                                 Effects of superfine zeolite on strength,
                                                                  Cement and Concrete            flowability and cohesiveness of cementitious
358 Elsevier Ltd.    10.1016/j.cemconcomp.2017.06.010   0958-9465 Composites                     paste                                              TX0008526962
                                                                                                 The role of fly ash microsphere in the
                                                                  Cement and Concrete            microstructure and macroscopic properties of
359 Elsevier Ltd.    10.1016/j.cemconcomp.2017.07.021   0958-9465 Composites                     high-strength concrete                             TX0008526962
                                                                                                 Effects of loading rate and notch-to-depth
                                                                                                 ratio of notched beams on flexural
                                                                  Cement and Concrete            performance of ultra-high-performance
360 Elsevier Ltd.    10.1016/j.cemconcomp.2017.07.026   0958-9465 Composites                     concrete                                           TX0008526962
                                                                  Cement and Concrete            Manufacturing of lightweight aggregates with
361 Elsevier Ltd.    10.1016/j.cemconcomp.2017.08.001   0958-9465 Composites                     carbon fiber and mineral wastes                    TX0008526962




                                                                          Page 14 of 124
                    Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 15 of 124


                                                                   Cement and Concrete            Accelerated microwave curing of concrete: A
362 Elsevier Ltd.    10.1016/j.cemconcomp.2017.08.007    0958-9465 Composites                     design and performance-related experiments        TX0008526962
                                                                                                  Discussion of "Numerical simulation of
                                                                                                  moisture transport in concrete based on a pore
363 Elsevier Ltd.    10.1016/j.cemconres.2015.03.007     0008-8846 Cement and Concrete Research   size distribution model"                          TX0008106982
                                                                                                  Crystal structure of magnesium silicate
                                                                                                  hydrates (M-S-H): The relation with 2:1
364 Elsevier Ltd.    10.1016/j.cemconres.2015.03.014     0008-8846 Cement and Concrete Research   Mg–Si phyllosilicates                             TX0008106982
                                                                                                  Magnesium-based cements for CO2 capture
365 Elsevier Ltd.    10.1016/j.cemconres.2015.12.016     0008-8846 Cement and Concrete Research   and utilisation                                   TX0008313790
                                                                                                  Pozzolanic reaction of fly ash modified by
366 Elsevier Ltd.    10.1016/j.cemconres.2016.11.016     0008-8846 Cement and Concrete Research   fluidized bed reactor-vapor deposition            TX0008431053
                                                                                                  Effect of the hydration temperature on the
                                                                                                  microstructure of Class G cement: C-S-H
367 Elsevier Ltd.    10.1016/j.cemconres.2017.02.008     0008-8846 Cement and Concrete Research   composition and density                           TX0008461589
                                                                                                  Hydration behavior of magnesium potassium
                                                                                                  phosphate cement and stability analysis of its
                                                                                                  hydration products through thermodynamic
368 Elsevier Ltd.    10.1016/j.cemconres.2017.03.015     0008-8846 Cement and Concrete Research   modeling                                          TX0008466605
                                                                                                  Microscopic features of non-hydraulic
369 Elsevier Ltd.    10.1016/j.cemconres.2017.07.001     0008-8846 Cement and Concrete Research   calcium silicate cement paste and mortar          TX0008515075
                                                                                                  Understanding the adhesion mechanisms
370 Elsevier Ltd.    10.1016/j.cemconres.2017.07.006     0008-8846 Cement and Concrete Research   between CSH and fillers                           TX0008515075
                                                                   Chemical Engineering and
                                                                   Processing: Process            Optimization of module length for continuous
371 Elsevier B.V. 10.1016/j.cep.2016.10.014              0255-2701 Intensification                direct contact membrane distillation process TX0008388553
                                                                   Chemical Engineering and
                                                                   Processing: Process            The panorama of plasma-assisted non-
372 Elsevier B.V. 10.1016/j.cep.2017.03.024              0255-2701 Intensification                oxidative methane reforming                       TX0008467653
                                                                   Chemical Engineering and
                                                                   Processing: Process            Benzene alkylation with ethylene: The way to
373 Elsevier B.V. 10.1016/j.cep.2017.07.002              0255-2701 Intensification                increase the process efficiency               TX0008536802
                                                                                                  Utilising a radial flow, spherical packed-bed
                                                                   Chemical Engineering and       reactor for auto thermal steam reforming of
                                                                   Processing: Process            methane to achieve a high capacity of H2
374 Elsevier B.V. 10.1016/j.cep.2017.07.020              0255-2701 Intensification                production                                    TX0008536802
                                                                   Chemical Engineering and
                                                                   Processing: Process            Nitrate removal in an innovative up-flow
375 Elsevier B.V. 10.1016/j.cep.2017.08.001              0255-2701 Intensification                stirred packed-bed bioreactor                     TX0008524588
                                                                                                  Micro- and macro-flow systems to study
                                                                                                  Escherichia coli adhesion to biomedical
376 Elsevier Ltd.    10.1016/j.ces.2014.12.054           0009-2509 Chemical Engineering Science   materials                                         TX0008050753
377 Elsevier Ltd.    10.1016/j.chaos.2014.07.010         0960-0779 Chaos, Solitons & Fractals     A pentatonic classification of extreme events     TX0008119026
                                                                                                  De-synchronization and chaos in two
                                                                                                  inductively coupled Van der Pol auto-
378 Elsevier Ltd.    10.1016/j.chaos.2014.12.017         0960-0779 Chaos, Solitons & Fractals     generators                                        TX0008119087
                                                                                                  Recurrence and symmetry of time series:
379 Elsevier Ltd.    10.1016/j.chaos.2015.04.010         0960-0779 Chaos, Solitons & Fractals     Application to transition detection               TX0008202194
                                                                                                  Application of chaotic krill herd algorithm for
                                                                                                  optimal power flow with direct current link
380 Elsevier Ltd.    10.1016/j.chaos.2017.05.037         0960-0779 Chaos, Solitons & Fractals     placement problem                                 TX0008532331
                                                                                                  Using 0–1 test to diagnose chaos on shape
381 Elsevier Ltd.    10.1016/j.chaos.2017.06.016         0960-0779 Chaos, Solitons & Fractals     memory alloy dynamical systems                    TX0008532331
                                                                                                  Chaotic chameleon: Dynamic analyses, circuit
                                                                                                  implementation, FPGA design and fractional-
382 Elsevier Ltd.    10.1016/j.chaos.2017.07.007         0960-0779 Chaos, Solitons & Fractals     order form with basic analyses                    TX0008532331
                                                                                                  Complexity and onset of chaos control in a
                                                                                                  DC glow discharge magnetized plasma using
383 Elsevier Ltd.    10.1016/j.chaos.2017.07.017         0960-0779 Chaos, Solitons & Fractals     all pass filter                                   TX0008532331
                                                                                                  Empirical investigation of Facebook
                                                                                                  discontinues usage intentions based on SOR
384 Elsevier Ltd.    10.1016/j.chb.2017.01.020           0747-5632 Computers in Human Behavior    paradigm                                          TX0008428270
                                                                                                  The effect of EDDS and citrate on the uptake
                                                                                                  of lead in hydroponically grown Matthiola
385 Elsevier Ltd.    10.1016/j.chemosphere.2013.05.066   0045-6535 Chemosphere                    flavida                                           TX0007933568
                                                                                                  Gas/particle partitioning of PCDD/F
386 Elsevier Ltd.    10.1016/j.chemosphere.2014.09.039   0045-6535 Chemosphere                    compounds in the atmosphere of Istanbul           TX0008034166
                                                                                                  Religious diversity and regional development
387 Elsevier Inc.    10.1016/j.chieco.2017.08.003        1043-951X China Economic Review          in China                                          TX0008548680
                                                                                                  Aggression in school and family contexts
                                                                                                  among youngsters with special needs:
                                                                   Children and Youth Services    Qualitative and quantitative evidence from the
388 Elsevier Ltd.    10.1016/j.childyouth.2014.06.005    0190-7409 Review                         TranSpace project                                 TX0008112228
                                                                   Children and Youth Services    Risk and protective factors for problem
389 Elsevier Ltd.    10.1016/j.childyouth.2015.02.004    0190-7409 Review                         behaviors among youth in residential care         TX0008080729




                                                                            Page 15 of 124
                Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 16 of 124

                                                                                                Family Care Treatment for dispersed
                                                                                                populations of children with behavioral
                                                                                                challenges: The design, implementation, and
                                                                  Children and Youth Services   initial outcomes of an evidence-informed
390 Elsevier Ltd.   10.1016/j.childyouth.2015.10.001    0190-7409 Review                        treatment                                        TX0008188996
                                                                                                Temporal effects of distressed housing on
                                                                  Children and Youth Services   early childhood risk factors and kindergarten
391 Elsevier Ltd.   10.1016/j.childyouth.2016.06.017    0190-7409 Review                        readiness                                        TX0008325459
                                                                                                Early truancy evaluation: Replication of an
                                                                  Children and Youth Services   evaluation using a regression discontinuity
392 Elsevier Ltd.   10.1016/j.childyouth.2017.05.020    0190-7409 Review                        design                                           TX0008501318
                                                                                                Do children like school – Crowding in or out?
                                                                  Children and Youth Services   International comparison of children's
393 Elsevier Ltd.   10.1016/j.childyouth.2017.06.052    0190-7409 Review                        perspectives                                     TX0008539021
                                                                                                Longitudinal growth of post-traumatic stress
                                                                                                and depressive symptoms following a child
                                                                                                maltreatment allegation: An examination of
                                                                  Children and Youth Services   violence exposure, family risk and placement
394 Elsevier Ltd.   10.1016/j.childyouth.2017.08.029    0190-7409 Review                        type                                             TX0008527858
                                                                                                Joint modeling of preventive maintenance and
                                                                  Computers & Industrial        quality improvement for deteriorating single-
395 Elsevier Ltd.   10.1016/j.cie.2015.11.019           0360-8352 Engineering                   machine manufacturing systems                    TX0008269388
                                                                                                An imperfect maintenance policy for mission-
                                                                  Computers & Industrial        oriented systems subject to degradation and
396 Elsevier Ltd.   10.1016/j.cie.2016.10.008           0360-8352 Engineering                   external shocks                                  TX0008356628
                                                                                                A novel heuristic algorithm for two-
                                                                  Computers & Industrial        dimensional rectangle packing area
397 Elsevier Ltd.   10.1016/j.cie.2016.10.011           0360-8352 Engineering                   minimization problem with central rectangle      TX0008356628
                                                                  Computers & Industrial        Fixed charge solid transportation problem in
398 Elsevier Ltd.   10.1016/j.cie.2016.10.030           0360-8352 Engineering                   uncertain environment and its algorithm          TX0008356628
                                                                                                A stagnation-aware cooperative parallel
                                                                  Computers & Industrial        breakout local search algorithm for the
399 Elsevier Ltd.   10.1016/j.cie.2016.11.023           0360-8352 Engineering                   quadratic assignment problem                     TX0008383214
                                                                                                An effective multi-objective discrete virus
                                                                                                optimization algorithm for flexible job-shop
                                                                  Computers & Industrial        scheduling problem with controllable
400 Elsevier Ltd.   10.1016/j.cie.2016.12.020           0360-8352 Engineering                   processing times                                 TX0008382799
                                                                                                A genetic algorithm with an earliest due date
                                                                  Computers & Industrial        encoding for scheduling automotive stamping
401 Elsevier Ltd.   10.1016/j.cie.2017.01.007           0360-8352 Engineering                   operations                                       TX0008439733
                                                                                                Sustainable network design for multi-purpose
                                                                  Computers & Industrial        pellet processing depots under biomass
402 Elsevier Ltd.   10.1016/j.cie.2017.06.001           0360-8352 Engineering                   supply uncertainty                               TX0008501363
                                                                                                Multi-objective assembly line balancing
                                                                  Computers & Industrial        considering component picking and
403 Elsevier Ltd.   10.1016/j.cie.2017.08.029           0360-8352 Engineering                   ergonomic risk                                   TX0008528837
404 Elsevier Ltd.   10.1016/j.cities.2015.02.008        0264-2751 Cities                        City profile Lanzhou                             TX0008132544

                                                                                                Conceptualizing urban transformative
405 Elsevier Ltd.   10.1016/j.cities.2015.11.011        0264-2751 Cities                        capacity: A framework for research and policy TX0008218991
                                                                                                The shrinking city in comparative perspective:
                                                                                                Contrasting dynamics and responses to urban
406 Elsevier Ltd.   10.1016/j.cities.2016.09.008        0264-2751 Cities                        shrinkage                                      TX0008533350

                                                                                                The impact of the targeted subsidies policy on
407 Elsevier Ltd.   10.1016/j.cities.2017.01.003        0264-2751 Cities                        household food security in urban areas in Iran   TX0008459476
                                                                                                Who owns China's housing? Endogeneity as
                                                                                                a lens to understand ambiguities of urban and
408 Elsevier Ltd.   10.1016/j.cities.2017.02.004        0264-2751 Cities                        rural property                                   TX0008472300
                                                                                                From development zones to edge urban areas
                                                                                                in China: A case study of Nansha,
409 Elsevier Ltd.   10.1016/j.cities.2017.07.015        0264-2751 Cities                        Guangzhou City                                   TX0008568111
                                                                                                Three-dimensional scapular motion during
                                                                                                arm elevation is altered in women with
410 Elsevier Ltd.   10.1016/j.clinbiomech.2014.05.007   0268-0033 Clinical Biomechanics         fibromyalgia                                     TX0008043025
                                                                                                3D numerical reconstruction of well-
                                                                  Computer Methods in Applied   connected porous structure of rock using
411 Elsevier B.V. 10.1016/j.cma.2014.06.035             0045-7825 Mechanics and Engineering     fractal algorithms                               TX0008063566
                                                                  Computer Methods in Applied   An explicit length scale control approach in
412 Elsevier B.V. 10.1016/j.cma.2014.08.027             0045-7825 Mechanics and Engineering     SIMP-based topology optimization                 TX0008055692
                                                                  Computer Methods in Applied   Multi-scale robust design and optimization
413 Elsevier B.V. 10.1016/j.cma.2014.10.014             0045-7825 Mechanics and Engineering     considering load uncertainties                   TX0008052603
                                                                  Computer Methods in Applied   Modeling and simulation of kinked cracks by
414 Elsevier B.V. 10.1016/j.cma.2014.10.019             0045-7825 Mechanics and Engineering     virtual node XFEM                                TX0008052603
                                                                  Computer Methods in Applied   On progressive blast envelope evolution of
415 Elsevier B.V. 10.1016/j.cma.2016.05.003             0045-7825 Mechanics and Engineering     charged particles in electromagnetic fields      TX0008335413




                                                                           Page 16 of 124
                Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 17 of 124

                                                                                               Computational study on compressive
                                                               Computer Methods in Applied     instability of composite plates with off-center
416 Elsevier B.V. 10.1016/j.cma.2016.07.021          0045-7825 Mechanics and Engineering       delaminations                                   TX0008347777
                                                                                               Minimum length scale control in structural
                                                               Computer Methods in Applied     topology optimization based on the Moving
417 Elsevier B.V. 10.1016/j.cma.2016.08.022          0045-7825 Mechanics and Engineering       Morphable Components (MMC) approach             TX0008365181
                                                                                               Homogenization of the Navier-Stokes
                                                               Computer Methods in Applied     equations by means of the Multi-scale Virtual
418 Elsevier B.V. 10.1016/j.cma.2016.11.022          0045-7825 Mechanics and Engineering       Power Principle                                 TX0008409094
                                                                                               Computationally efficient model for flow-
                                                                                               induced instability of CNT reinforced
                                                               Computer Methods in Applied     functionally graded truncated conical curved
419 Elsevier B.V. 10.1016/j.cma.2017.02.020          0045-7825 Mechanics and Engineering       panels subjected to axial compression             TX0008444894
                                                                                               A robust Riks-like path following method for
                                                               Computer Methods in Applied     strain-actuated snap-through phenomena in
420 Elsevier B.V. 10.1016/j.cma.2017.05.010          0045-7825 Mechanics and Engineering       soft solids                                       TX0008498304
                                                                                               Efficient space-filling and near-orthogonality
                                                               Computer Methods in Applied     sequential Latin hypercube for computer
421 Elsevier B.V. 10.1016/j.cma.2017.05.020          0045-7825 Mechanics and Engineering       experiments                                       TX0008528436
                                                               Computer Methods in Applied     Explicit control of structural complexity in
422 Elsevier B.V. 10.1016/j.cma.2017.05.026          0045-7825 Mechanics and Engineering       topology optimization                             TX0008528436
                                                                                               A direct simulation algorithm for a class of
                                                               Computer Methods in Applied     beta random fields in modelling material
423 Elsevier B.V. 10.1016/j.cma.2017.08.001          0045-7825 Mechanics and Engineering       properties                                        TX0008537205
                                                                                               Elastic properties of particle-reinforced
                                                                                               composites containing nonspherical particles
                                                                                               of high packing density and interphase:
                                                               Computer Methods in Applied     DEM–FEM simulation and micromechanical
424 Elsevier B.V. 10.1016/j.cma.2017.08.010          0045-7825 Mechanics and Engineering       theory                                            TX0008537205
                                                               Computer Methods in Applied     Explicit isogeometric topology optimization
425 Elsevier B.V. 10.1016/j.cma.2017.08.021          0045-7825 Mechanics and Engineering       using moving morphable components                 TX0008537205
                                                               Communications in Nonlinear
                                                               Science and Numerical           Spiking and bursting patterns of fractional-
426 Elsevier B.V. 10.1016/j.cnsns.2017.07.026        1007-5704 Simulation                      order Izhikevich model                            TX0008533525
                                                                                               Lignite cleat studies from the first Middle-
                                                               International Journal of Coal   Polish (first Lusatian) lignite seam in central
427 Elsevier B.V. 10.1016/j.coal.2014.06.017         0166-5162 Geology                         Poland                                            TX0008018029
                                                                                               Petrographic characteristics and methane
                                                               International Journal of Coal   sorption dynamics of coal and shaly-coal
428 Elsevier B.V. 10.1016/j.coal.2015.03.005         0166-5162 Geology                         samples from Ib Valley Basin, Odisha, India       TX0008135267

                                                               International Journal of Coal   A comprehensive model to history match and
429 Elsevier B.V. 10.1016/j.coal.2015.05.004         0166-5162 Geology                         predict gas/water production from coal seams      TX0008176151
                                                                                               Controls on deposition of aquatic and
                                                                                               terrestrial organic matter in the lacustrine
                                                               International Journal of Coal   Namling–Oiyug basin (Oligocene–Miocene,
430 Elsevier B.V. 10.1016/j.coal.2015.07.013         0166-5162 Geology                         southern Tibet)                                   TX0008287743
                                                                                               Characteristics of ferrospheres in fly ashes
                                                               International Journal of Coal   derived from Bokaro and Jharia (Jharkand,
431 Elsevier B.V. 10.1016/j.coal.2015.11.013         0166-5162 Geology                         India) coals                                      TX0008245405
                                                                                               Modelling the hydrogeochemical evolution of
                                                               International Journal of Coal   mine water in a decommissioned opencast
432 Elsevier B.V. 10.1016/j.coal.2016.05.006         0166-5162 Geology                         coal mine                                         TX0008392749

                                                               International Journal of Coal   Mercury co-beneficial capture in air pollution
433 Elsevier B.V. 10.1016/j.coal.2016.08.013         0166-5162 Geology                         control devices of coal-fired power plants        TX0008409135
                                                                                               A novel integrated workflow for evaluation,
                                                               International Journal of Coal   optimization, and production predication in
434 Elsevier B.V. 10.1016/j.coal.2017.04.014         0166-5162 Geology                         shale plays                                       TX0008537737
                                                               International Journal of Coal   Applications of micro-FTIR technique in
435 Elsevier B.V. 10.1016/j.coal.2017.04.015         0166-5162 Geology                         studying hydrophobicity of coal                   TX0008490718
                                                                                               Coal ash content estimation using fuzzy
                                                               International Journal of Coal   curves and ensemble neural networks for well
436 Elsevier B.V. 10.1016/j.coal.2017.08.003         0166-5162 Geology                         log analysis                                      TX0008545189
                                                                                               Experimental study of coal matrix-cleat
                                                               International Journal of Coal   interaction under constant volume boundary
437 Elsevier B.V. 10.1016/j.coal.2017.08.014         0166-5162 Geology                         condition                                         TX0008545189
                                                               International Journal of Coal   Optimization of biogenic methane production
438 Elsevier B.V. 10.1016/j.coal.2017.09.014         0166-5162 Geology                         from coal                                         TX0008568588
                                                                                               Numerical modeling of dam-break flow
                                                                                               impacting on flexible structures using an
439 Elsevier B.V. 10.1016/j.coastaleng.2015.11.007   0378-3839 Coastal Engineering             improved SPH–EBG method                           TX0008465492
                                                                                               A characteristic friction diagram for the
                                                                                               numerical quantification of the hydraulic
440 Elsevier B.V. 10.1016/j.coastaleng.2016.03.006   0378-3839 Coastal Engineering             performance of different breakwater types         TX0008319135
                                                                                               Suspended sediment transport around a large-
441 Elsevier B.V. 10.1016/j.coastaleng.2017.03.007   0378-3839 Coastal Engineering             scale laboratory breaker bar                      TX0008466640




                                                                        Page 17 of 124
                    Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 18 of 124


                                                                                                  Experimental investigation of turbulent wave
442 Elsevier B.V. 10.1016/j.coastaleng.2017.07.005    0378-3839 Coastal Engineering               boundary layers under irregular coastal waves TX0008525673
                                                                                                  Bedload and suspended load contributions to
443 Elsevier B.V. 10.1016/j.coastaleng.2017.09.005    0378-3839 Coastal Engineering               breaker bar morphodynamics                    TX0008537196
                                                                Current Opinion in Behavioral
444 Elsevier Ltd.    10.1016/j.cobeha.2016.02.027     2352-1546 Sciences                          Synchronization and temporal processing            TX0008299019
                                                                Current Opinion in Behavioral
445 Elsevier Ltd.    10.1016/j.cobeha.2016.02.032     2352-1546 Sciences                          Claustrum, consciousness, and time perception      TX0008299019
                                                                Current Opinion in Behavioral     Taxonomies of timing: where does the
446 Elsevier Ltd.    10.1016/j.cobeha.2016.02.034     2352-1546 Sciences                          cerebellum fit in?                                 TX0008299019
                                                                                                  Transgenerational paternal transmission of
                                                                                                  acquired traits: stress-induced modification of
                                                                Current Opinion in Behavioral     the sperm regulatory transcriptome and
447 Elsevier Ltd.    10.1016/j.cobeha.2017.02.007     2352-1546 Sciences                          offspring phenotypes                               TX0008474030
                                                                Current Opinion in Behavioral     Contemporary topics in fish cognition and
448 Elsevier Ltd.    10.1016/j.cobeha.2017.03.002     2352-1546 Sciences                          behaviour                                          TX0008541974
                                                                Current Opinion in Behavioral     The persistence of memory: how the brain
449 Elsevier Ltd.    10.1016/j.cobeha.2017.09.003     2352-1546 Sciences                          encodes time in memory                             TX0008556537
                                                                                                  Perception of tones by infants learning a non-
450 Elsevier B.V. 10.1016/j.cognition.2014.06.004     0010-0277 Cognition                         tone language                                      TX0008031669
                                                                                                  Explaining prompts children to privilege
451 Elsevier B.V. 10.1016/j.cognition.2014.07.008     0010-0277 Cognition                         inductively rich properties                        TX0008031669

                                                                                                  The role of (dis)inhibition in creativity:
452 Elsevier B.V. 10.1016/j.cognition.2014.09.001     0010-0277 Cognition                         Decreased inhibition improves idea generation      TX0008014109
                                                                                                  Simulating the cross-linguistic pattern of
                                                                                                  Optional Infinitive errors in children's
453 Elsevier B.V. 10.1016/j.cognition.2015.05.027     0010-0277 Cognition                         declaratives and Wh- questions                     TX0008133235
                                                                                                  Social task switching: On the automatic social
454 Elsevier B.V. 10.1016/j.cognition.2015.10.001     0010-0277 Cognition                         engagement of executive functions                  TX0008201369
                                                                                                  Statistical learning is constrained to less
                                                                                                  abstract patterns in complex sensory input
455 Elsevier B.V. 10.1016/j.cognition.2016.04.010     0010-0277 Cognition                         (but not the least)                                TX0008313078
456 Elsevier B.V. 10.1016/j.cognition.2016.11.006     0010-0277 Cognition                         Infant attention to same- and other-race faces     TX0008415323
                                                                                                  Spoken word recognition in young tone
                                                                                                  language learners: Age-dependent effects of
457 Elsevier B.V. 10.1016/j.cognition.2016.11.011     0010-0277 Cognition                         segmental and suprasegmental variation             TX0008415323
                                                                                                  Biphasic attentional orienting triggered by
458 Elsevier B.V. 10.1016/j.cognition.2017.06.020     0010-0277 Cognition                         invisible social signals                           TX0008524305
                                                                                                  Learning abstract visual concepts via
                                                                                                  probabilistic program induction in a Language
459 Elsevier B.V. 10.1016/j.cognition.2017.07.005     0010-0277 Cognition                         of Thought                                         TX0008524305
                                                                                                  Spatial representation of magnitude in gorillas
460 Elsevier B.V. 10.1016/j.cognition.2017.07.010     0010-0277 Cognition                         and orangutans                                     TX0008524305
                                                                                                  Effects of semantic neighborhood density in
461 Elsevier B.V. 10.1016/j.cognition.2017.08.004     0010-0277 Cognition                         abstract and concrete words                        TX0008532937
                                                                                                  Clear evidence for item limits in visual
462 Elsevier Inc.    10.1016/j.cogpsych.2017.07.001   0010-0285 Cognitive Psychology              working memory                                     TX0008522394
                                                                                                  Impact of myeloid cells on the efficacy of
463 Elsevier Ltd.    10.1016/j.coi.2014.05.009        0952-7915 Current Opinion in Immunology     anticancer chemotherapy                            TX0008014304
464 Elsevier Ltd.    10.1016/j.coi.2016.03.004        0952-7915 Current Opinion in Immunology     The melting pot of the MHC II peptidome            TX0008320350
                                                                Current Opinion in Insect         Juvenile hormone and ecdysteroids as major
465 Elsevier Inc.    10.1016/j.cois.2015.09.006       2214-5745 Science                           regulators of brain and behavior in bees           TX0008175898
                                                                                                  Effect of avalanche frequency on forest
                                                                Cold Regions Science and          ecosystem services in a spruce–fir mountain
466 Elsevier B.V. 10.1016/j.coldregions.2015.03.004   0165-232X Technology                        forest                                             TX0008107405
                                                                Cold Regions Science and          Deducing avalanche size and flow regimes
467 Elsevier B.V. 10.1016/j.coldregions.2015.10.004   0165-232X Technology                        from seismic measurements                          TX0008296669
                                                                Cold Regions Science and          Importance of vapor flow in unsaturated
468 Elsevier B.V. 10.1016/j.coldregions.2016.02.011   0165-232X Technology                        freezing soil: a numerical study                   TX0008285969
                                                                Cold Regions Science and          Integrative heat-dissipating structure for
469 Elsevier B.V. 10.1016/j.coldregions.2016.07.002   0165-232X Technology                        cooling permafrost embankment                      TX0008318092
                                                                                                  Thermal gradient dependent deformation
                                                                Cold Regions Science and          behavior of frozen soil and its mechanism at
470 Elsevier B.V. 10.1016/j.coldregions.2017.01.001   0165-232X Technology                        temperatures close to 0¬°C                         TX0008378810
                                                                                                  Fractionation of hydrogen and oxygen in
                                                                                                  artificial sea ice with corrections for salinity
                                                                Cold Regions Science and          for determining meteorological water content
471 Elsevier B.V. 10.1016/j.coldregions.2017.07.011   0165-232X Technology                        in bulk ice samples                                TX0008533583
                                                                                                  Insights into the radiation behavior of
472 Elsevier B.V. 10.1016/j.commatsci.2017.08.006     0927-0256 Computational Materials Science   Ln2TiO5 (Ln=La-Y) from defect energetics           TX0008524231
                                                                                                  Radiation tolerance of nanotwinned metals –
473 Elsevier B.V. 10.1016/j.commatsci.2017.10.023     0927-0256 Computational Materials Science   An atomistic perspective                           TX0008579613
                                                                                                  NIR spectroscopy coupled with multivariate
                                                                Computers and Electronics in      computational tools for qualitative
474 Elsevier B.V. 10.1016/j.compag.2013.10.001        0168-1699 Agriculture                       characterization of the aging of beer              TX0007963497




                                                                        Page 18 of 124
                Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 19 of 124

                                                                                                 A framework for refining nitrogen
                                                                  Computers and Electronics in   management in dry direct-seeded rice using
475 Elsevier B.V. 10.1016/j.compag.2014.10.021          0168-1699 Agriculture                    GreenSeeker¬™ optical sensor                       TX0008044531

                                                                  Computers and Electronics in   Simulation of components of a power shuttle
476 Elsevier B.V. 10.1016/j.compag.2015.03.006          0168-1699 Agriculture                    transmission system for an agricultural tractor    TX0008176220
                                                                                                 Evaluation of optimal irrigation scheduling
                                                                                                 and groundwater recharge at representative
                                                                  Computers and Electronics in   sites in the North China Plain with SWAP
477 Elsevier B.V. 10.1016/j.compag.2015.06.015          0168-1699 Agriculture                    model and field experiments                        TX0008140054
                                                                                                 Extracting the parameters of the single-
                                                                  Computers and Electronics in   dispersion Cole bioimpedance model using a
478 Elsevier B.V. 10.1016/j.compag.2015.10.014          0168-1699 Agriculture                    magnitude-only method                              TX0008197173
                                                                                                 A new predictive model for furrow irrigation
                                                                  Computers and Electronics in   infiltration using gene expression
479 Elsevier B.V. 10.1016/j.compag.2016.01.035          0168-1699 Agriculture                    programming                                        TX0008237128
                                                                  Computers and Electronics in   A decision support system for managing
480 Elsevier B.V. 10.1016/j.compag.2016.04.003          0168-1699 Agriculture                    irrigation in agriculture                          TX0008232796
                                                                                                 Identifying soil landscape units at the district
                                                                  Computers and Electronics in   scale by numerically clustering remote and
481 Elsevier B.V. 10.1016/j.compag.2016.07.001          0168-1699 Agriculture                    proximal sensed data                               TX0008345781
                                                                                                 Development of a gridded climate data tool
                                                                  Computers and Electronics in   for the COordinated Regional climate
482 Elsevier B.V. 10.1016/j.compag.2016.12.001          0168-1699 Agriculture                    Downscaling EXperiment data                        TX0008417422
                                                                                                 Open hardware portable dual-probe heat-
                                                                  Computers and Electronics in   pulse sensor for measuring soil thermal
483 Elsevier B.V. 10.1016/j.compag.2016.12.012          0168-1699 Agriculture                    properties and water content                       TX0008417422
                                                                                                 A segmentation method for greenhouse
                                                                  Computers and Electronics in   vegetable foliar disease spots images using
484 Elsevier B.V. 10.1016/j.compag.2017.08.023          0168-1699 Agriculture                    color information and region growing               TX0008547581
                                                                                                 Separation of viable and non-viable tomato
                                                                  Computers and Electronics in   (Solanum lycopersicum L.) seeds using single
485 Elsevier B.V. 10.1016/j.compag.2017.09.004          0168-1699 Agriculture                    seed near-infrared spectroscopy                    TX0008547581
                                                                  Computers & Chemical           Simulations of reactive settling of activated
486 Elsevier Ltd.   10.1016/j.compchemeng.2016.04.037   0098-1354 Engineering                    sludge with a reduced biokinetic model             TX0008361986
                                                                  Computers & Chemical           Novel method for looped pipeline network
487 Elsevier Ltd.   10.1016/j.compchemeng.2016.10.001   0098-1354 Engineering                    resolution                                         TX0008388579
                                                                                                 The flow and heat transfer characteristics of
                                                                  Computers & Chemical           superheated steam in offshore wells and
488 Elsevier Ltd.   10.1016/j.compchemeng.2017.01.045   0098-1354 Engineering                    analysis of superheated steam performance          TX0008451866
                                                                                                 Dynamic kriging based fault detection and
                                                                  Computers & Chemical           diagnosis approach for nonlinear noisy
489 Elsevier Ltd.   10.1016/j.compchemeng.2017.03.016   0098-1354 Engineering                    dynamic processes                                  TX0008516601
                                                                                                 Comparison of stochastic fault detection and
                                                                  Computers & Chemical           classification algorithms for nonlinear
490 Elsevier Ltd.   10.1016/j.compchemeng.2017.05.016   0098-1354 Engineering                    chemical processes                                 TX0008516601
                                                                  Computers & Chemical           Online average-based system modelling
491 Elsevier Ltd.   10.1016/j.compchemeng.2017.09.005   0098-1354 Engineering                    method for batch process                           TX0008564535
                                                                                                 Do prior online course outcomes provide
                                                                                                 more information than G.P.A. alone in
                                                                                                 predicting subsequent online course grades
                                                                                                 and retention? An observational study at an
492 Elsevier Ltd.   10.1016/j.compedu.2013.10.012       0360-1315 Computers & Education          urban community college                            TX0008035872
                                                                                                 Using e-portfolios to elevate knowledge
493 Elsevier Ltd.   10.1016/j.compedu.2013.10.015       0360-1315 Computers & Education          amassment among university students                TX0008035872
                                                                                                 Moved to learn: The effects of interactivity in
                                                                                                 a Kinect-based literacy game for beginning
494 Elsevier Ltd.   10.1016/j.compedu.2014.01.007       0360-1315 Computers & Education          readers                                            TX0008035874
                                                                                                 Is FLIP enough? Or should we use the
495 Elsevier Ltd.   10.1016/j.compedu.2014.07.004       0360-1315 Computers & Education          FLIPPED model instead?                             TX0008039638
                                                                                                 Learning through playing Virtual Age:
                                                                                                 Exploring the interactions among student
                                                                                                 concept learning, gaming performance, in-
                                                                                                 game behaviors, and the use of in-game
496 Elsevier Ltd.   10.1016/j.compedu.2015.03.007       0360-1315 Computers & Education          characters                                         TX0008148906
                                                                                                 An activity theory-based model for serious
497 Elsevier Ltd.   10.1016/j.compedu.2015.03.023       0360-1315 Computers & Education          games analysis and conceptual design               TX0008248021
                                                                                                 How automated feedback through text mining
                                                                                                 changes plagiaristic behavior in online
498 Elsevier Ltd.   10.1016/j.compedu.2015.04.007       0360-1315 Computers & Education          assignments                                        TX0008248021
                                                                                                 Serious games for the job training of persons
499 Elsevier Ltd.   10.1016/j.compedu.2016.02.001       0360-1315 Computers & Education          with developmental disabilities                    TX0008232972
                                                                                                 Studies of student engagement in gamified
500 Elsevier Ltd.   10.1016/j.compedu.2017.06.016       0360-1315 Computers & Education          online discussions                                 TX0008527661
                                                                                                 Simulation of distributive mixing inside
                                                                                                 mixing elements of co-rotating twin-screw
501 Elsevier Ltd.   10.1016/j.compfluid.2013.01.030     0045-7930 Computers & Fluids             extruders                                          TX0007909351




                                                                          Page 19 of 124
                Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 20 of 124

                                                                                               Smoothed particle hydrodynamics modeling
                                                                                               of viscous liquid drop without tensile
502 Elsevier Ltd.   10.1016/j.compfluid.2014.01.002     0045-7930 Computers & Fluids           instability                                       TX0007940578
                                                                                               Nanofluid Viscosity: A simple model
503 Elsevier Ltd.   10.1016/j.compfluid.2014.04.001     0045-7930 Computers & Fluids           selection algorithm and parametric evaluation     TX0008055372
                                                                                               Subsonic flow boundary conditions for the
504 Elsevier Ltd.   10.1016/j.compfluid.2014.06.025     0045-7930 Computers & Fluids           direct simulation Monte Carlo method              TX0008008557
                                                                                               Numerics of the lattice boltzmann method on
                                                                                               nonuniform grids: Standard LBM and finite-
505 Elsevier Ltd.   10.1016/j.compfluid.2014.11.013     0045-7930 Computers & Fluids           difference LBM                                    TX0008035878

                                                                                               Generalized Riemann problem-based upwind
506 Elsevier Ltd.   10.1016/j.compfluid.2016.03.014     0045-7930 Computers & Fluids           scheme for the vorticity transport equations      TX0008310882
                                                                                               A comparative study of Brinkman
                                                                                               penalization and direct-forcing immersed
                                                                                               boundary methods for compressible viscous
507 Elsevier Ltd.   10.1016/j.compfluid.2016.06.001     0045-7930 Computers & Fluids           flows                                             TX0008328602
                                                                                               Dean-Taylor flow with convective heat
508 Elsevier Ltd.   10.1016/j.compfluid.2017.03.001     0045-7930 Computers & Fluids           transfer through a coiled duct                    TX0008468181
                                                                                               Lattice-Boltzmann lattice-spring simulations
                                                                                               of influence of deformable blockages on
509 Elsevier Ltd.   10.1016/j.compfluid.2017.03.029     0045-7930 Computers & Fluids           blood fluids in an elastic vessel                 TX0008530203
                                                                                               DEM analyses of one-dimensional
                                                                                               compression and collapse behaviour of
510 Elsevier Ltd.   10.1016/j.compgeo.2014.04.002       0266-352X Computers and Geotechnics    unsaturated structural loess                      TX0007994352
                                                                                               Modeling the particle breakage of rockfill
511 Elsevier Ltd.   10.1016/j.compgeo.2014.05.006       0266-352X Computers and Geotechnics    materials with the cohesive crack model           TX0008059898
                                                                                               Laboratory study of a new screw nail and its
512 Elsevier Ltd.   10.1016/j.compgeo.2016.05.009       0266-352X Computers and Geotechnics    interaction in sand                               TX0008322009
                                                                                               Simplified analytical method for evaluating
                                                                                               the effects of adjacent excavation on shield
513 Elsevier Ltd.   10.1016/j.compgeo.2016.08.017       0266-352X Computers and Geotechnics    tunnel considering the shearing effect            TX0008385177

                                                                                               An edge-based smoothed point interpolation
                                                                                               method for elasto-plastic coupled hydro-
514 Elsevier Ltd.   10.1016/j.compgeo.2016.10.002       0266-352X Computers and Geotechnics    mechanical analysis of saturated porous media     TX0008382776
                                                                                               Undrained stability of a single circular tunnel
                                                                                               in spatially variable soil subjected to
515 Elsevier Ltd.   10.1016/j.compgeo.2016.11.013       0266-352X Computers and Geotechnics    surcharge loading                                 TX0008425826
                                                                                               Moving least squares method for reliability
                                                                                               assessment of rock tunnel excavation
516 Elsevier Ltd.   10.1016/j.compgeo.2016.11.019       0266-352X Computers and Geotechnics    considering ground-support interaction            TX0008425826
                                                                                               Numerical study of excavation induced
                                                                                               fractures using an extended rigid block spring
517 Elsevier Ltd.   10.1016/j.compgeo.2016.11.023       0266-352X Computers and Geotechnics    method                                            TX0008429454

                                                                                               Monitoring and numerical analysis of
                                                                                               behaviour of Miaojiaba concrete-face rockfill
518 Elsevier Ltd.   10.1016/j.compgeo.2016.12.018       0266-352X Computers and Geotechnics    dam built on river gravel foundation in China     TX0008429454
                                                                                               The role of observations in the inverse
519 Elsevier Ltd.   10.1016/j.compgeo.2017.07.011       0266-352X Computers and Geotechnics    analysis of landslide propagation                 TX0008545395

                                                                                               Calculation of head difference at two sides of
520 Elsevier Ltd.   10.1016/j.compgeo.2017.07.014       0266-352X Computers and Geotechnics    a cut-off barrier during excavation dewatering    TX0008524206
                                                                                               Determination of microscopic parameters of
                                                                                               quartz sand through tri-axial test using the
521 Elsevier Ltd.   10.1016/j.compgeo.2017.07.017       0266-352X Computers and Geotechnics    discrete element method                           TX0008545395
                                                                                               Reliability evaluation of slope considering
                                                                                               geological uncertainty and inherent variability
522 Elsevier Ltd.   10.1016/j.compgeo.2017.07.020       0266-352X Computers and Geotechnics    of soil parameters                                TX0008545395
                                                                                               Numerical investigations of the fracture
                                                                                               geometry and fluid distribution of multistage
                                                                                               consecutive and alternative fracturing in a
523 Elsevier Ltd.   10.1016/j.compgeo.2017.07.023       0266-352X Computers and Geotechnics    horizontal well                                   TX0008545395
                                                                                               Ultimate lateral resistance of tripod pile
524 Elsevier Ltd.   10.1016/j.compgeo.2017.08.012       0266-352X Computers and Geotechnics    foundation in clay                                TX0008545395
                                                                  Composites Part A: Applied   Variable-stiffness composite panels: Defect
525 Elsevier Ltd.   10.1016/j.compositesa.2014.03.022   1359-835X Science and Manufacturing    tolerance under in-plane tensile loading          TX0007976014
                                                                                               Enhanced tensile properties of aluminium
                                                                                               matrix composites reinforced with graphene
526 Elsevier Ltd.   10.1016/j.compositesa.2014.10.010   1359-835X Composites Part A            encapsulated SiC nanoparticles                    TX0008057420
                                                                                               l-Lysine templated CaCO3 precipitated to flax
                                                                                               develops flowery crystal structures that
                                                                                               improve the mechanical properties of natural
527 Elsevier Ltd.   10.1016/j.compositesa.2015.04.016   1359-835X Composites Part A            fibre reinforced composites                       TX0008150757
                                                                                               Characterisation of inter-ply shear in uncured
528 Elsevier Ltd.   10.1016/j.compositesa.2015.07.008   1359-835X Composites Part A            carbon fibre prepreg                              TX0008129435




                                                                          Page 20 of 124
                Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 21 of 124


                                                                                                      Mechanical properties of 3D printed
                                                                                                      interpenetrating phase composites with novel
529 Elsevier Ltd.   10.1016/j.compositesa.2016.02.009   1359-835X Composites Part A                   architectured 3D solid-sheet reinforcements  TX0008222856
                                                                                                      Aramid fibers reinforced silica aerogel
                                                                                                      composites with low thermal conductivity and
530 Elsevier Ltd.   10.1016/j.compositesa.2016.02.014   1359-835X Composites Part A                   improved mechanical performance              TX0008222856
                                                                                                      Multiscale graphene oxide–carbon fiber
                                                                                                      reinforcements for advanced polyurethane
531 Elsevier Ltd.   10.1016/j.compositesa.2016.04.004   1359-835X Composites Part A                   composites                                   TX0008327477

                                                                                                   Ductility of polylactide composites reinforced
532 Elsevier Ltd.   10.1016/j.compositesa.2016.07.011   1359-835X Composites Part A                with poly(butylene succinate) nanofibers           TX0008339100
                                                                                                   Effect of bubble based degradation on the
                                                                                                   physical properties of Single Wall Carbon
                                                                                                   Nanotube/Epoxy Resin composite and new
533 Elsevier Ltd.   10.1016/j.compositesa.2016.08.015   1359-835X   Composites Part A              approach in bubbles reduction                      TX0008339100
                                                                                                   Significantly improved electrical and
                                                                                                   interlaminar mechanical properties of carbon
                                                                                                   fiber laminated composites by using special
534 Elsevier Ltd.   10.1016/j.compositesa.2017.01.021   1359-835X   Composites Part A              carbon nanotube pre-dispersion mixture             TX0008459498
                                                                                                   Long-fiber reinforced thermoplastic
                                                                                                   composite lattice structures: Fabrication and
535 Elsevier Ltd.   10.1016/j.compositesa.2017.03.002   1359-835X   Composites Part A              compressive properties                             TX0008449346
                                                                                                   Cure history dependence of residual
536 Elsevier Ltd.   10.1016/j.compositesa.2017.04.006   1359-835X   Composites Part A              deformation in a thermosetting laminate            TX0008471817
                                                                                                   Acoustic energy absorption properties of
537 Elsevier Ltd.   10.1016/j.compositesa.2017.07.002   1359-835X   Composites Part A              fibrous materials: A review                        TX0008532712
                                                                                                   Toughness of a brittle epoxy resin reinforced
                                                                                                   with micro cork particles: Effect of size,
538 Elsevier Ltd.   10.1016/j.compositesb.2016.10.072   1359-8368   Composites Part B: Engineering amount and surface treatment                       TX0008489274
                                                                                                   Free vibration, wave power transmission and
539 Elsevier Ltd.   10.1016/j.compositesb.2017.06.024   1359-8368   Composites Part B: Engineering reflection in multi-cracked nanorods               TX0008544033
                                                                                                   Effective thermal conductivity of epoxy
                                                                    Composites Science and         matrix filled with poly(ethyleneimine)
540 Elsevier Ltd.   10.1016/j.compscitech.2014.02.008   0266-3538   Technology                     functionalized carbon nanotubes                    TX0007940396
                                                                                                   Preparation of fully stabilized cubic-leucite
                                                                                                   composite through heat-treating Cs-
                                                                    Composites Science and         substituted K-geopolymer composite at high
541 Elsevier Ltd.   10.1016/j.compscitech.2014.11.009   0266-3538   Technology                     temperatures                                       TX0008011386
                                                                    Composites Science and         Styrene-free unsaturated polyesters for hemp
542 Elsevier Ltd.   10.1016/j.compscitech.2015.10.017   0266-3538   Technology                     fibre composites                                   TX0008188998
                                                                    Composites Science and         Microcombing enables high-performance
543 Elsevier Ltd.   10.1016/j.compscitech.2015.12.012   0266-3538   Technology                     carbon nanotube composites                         TX0008256911
                                                                                                   Structure of cellulose -silica hybrid aerogel at
                                                                    Composites Science and         sub-micron scale, studied by synchrotron X-
544 Elsevier Ltd.   10.1016/j.compscitech.2016.01.013   0266-3538   Technology                     ray tomographic microscopy                         TX0008199224
                                                                                                      Flexible electrospun polyvinylidene fluoride
                                                                                                      nanofibrous composites with high electrical
                                                                                                      conductivity and good mechanical properties
                                                                  Composites Science and              by employing ultrasonication induced
545 Elsevier Ltd.   10.1016/j.compscitech.2016.04.002   0266-3538 Technology                          dispersion of multi-walled carbon nanotubes     TX0008253709
                                                                                                      Pickering emulsion-based fabrication of
                                                                  Composites Science and              epoxy and amine microcapsules for dual core
546 Elsevier Ltd.   10.1016/j.compscitech.2016.07.022   0266-3538 Technology                          self-healing coating                            TX0008339723
                                                                                                      Reinforcing properties of bacterial polyester
                                                                  Composites Science and              with different cellulose nanocrystals via
547 Elsevier Ltd.   10.1016/j.compscitech.2016.10.004   0266-3538 Technology                          modulating hydrogen bonds                       TX0008412647

                                                                                                      Tensile properties and aspect ratio simulation
                                                                  Composites Science and              of transversely isotropic discontinuous carbon
548 Elsevier Ltd.   10.1016/j.compscitech.2016.10.024   0266-3538 Technology                          fiber reinforced thermoplastics                TX0008378778
                                                                                                      Facile pyrolysis preparation of rosin-derived
                                                                  Composites Science and              biochar for supporting silver nanoparticles
549 Elsevier Ltd.   10.1016/j.compscitech.2017.03.042   0266-3538 Technology                          with antibacterial activity                    TX0008486484

                                                                  Composites Science and              Effect of temperature on the electrical property
550 Elsevier Ltd.   10.1016/j.compscitech.2017.06.012   0266-3538 Technology                          of epoxy composites with carbon nanotube         TX0008541950
                                                                                                      Interfacial adhesion properties of carbon
                                                                  Composites Science and              fiber/polycarbonate composites by using a
551 Elsevier Ltd.   10.1016/j.compscitech.2017.06.017   0266-3538 Technology                          single-filament fragmentation test               TX0008541950
                                                                                                      Positive synergistic effect of graphene
                                                                                                      oxide/carbon nanotube hybrid coating on
                                                                  Composites Science and              glass fiber/epoxy interfacial normal bond
552 Elsevier Ltd.   10.1016/j.compscitech.2017.06.024   0266-3538 Technology                          strength                                         TX0008541950




                                                                            Page 21 of 124
                Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 22 of 124

                                                                                                      Toward high efficiency thermally conductive
                                                                                                      and electrically insulating pathways through
                                                                  Composites Science and              uniformly dispersed and highly oriented
553 Elsevier Ltd.   10.1016/j.compscitech.2017.07.019   0266-3538 Technology                          graphites close-packed with SiC                   TX0008514692
                                                                                                      Influence of water uptake on the electrical DC-
                                                                  Composites Science and              conductivity of insulating LDPE/MgO
554 Elsevier Ltd.   10.1016/j.compscitech.2017.09.009   0266-3538 Technology                          nanocomposites                                    TX0008545925
                                                                                                      GBT-based structural analysis of
555 Elsevier Ltd.   10.1016/j.compstruc.2014.01.001     0045-7949 Computers & Structures              elastic–plastic thin-walled members               TX0007939132
                                                                                                      An adaptive quadratic approximation for
556 Elsevier Ltd.   10.1016/j.compstruc.2015.01.013     0045-7949 Computers & Structures              structural and topology optimization              TX0008116102
                                                                                                      Multi-scale modelling for two-dimensional
                                                                                                      periodic structures using a combined
557 Elsevier Ltd.   10.1016/j.compstruc.2015.03.006     0045-7949 Computers & Structures              mode/wave based approach                          TX0008108299
                                                                                                      Topology optimization of structures with
                                                                                                      length-scale effects using elasticity with
558 Elsevier Ltd.   10.1016/j.compstruc.2015.05.026     0045-7949 Computers & Structures              microstructure theory                             TX0008129283
                                                                                                      GPU computing for accelerating the
559 Elsevier Ltd.   10.1016/j.compstruc.2016.05.002     0045-7949 Computers & Structures              numerical Path Integration approach               TX0008321582
                                                                                                      Mixed integer multi-objective optimization of
                                                                                                      composite structures with frequency-
                                                                                                      dependent interleaved viscoelastic damping
560 Elsevier Ltd.   10.1016/j.compstruc.2016.05.006     0045-7949 Computers & Structures              layers                                        TX0008321583
                                                                                                      A new 4-node MITC element for analysis of
                                                                                                      two-dimensional solids and its formulation in
561 Elsevier Ltd.   10.1016/j.compstruc.2017.07.003     0045-7949 Computers & Structures              a shell element                               TX0008536172

                                                                                                      Computational model for power optimization
                                                                                                      of piezoelectric vibration energy harvesters
562 Elsevier Ltd.   10.1016/j.compstruc.2017.07.015     0045-7949 Computers & Structures              with material homogenization                      TX0008536172
                                                                                                      Innovative sandwich structures made of high
                                                                                                      performance concrete and foamed
563 Elsevier Ltd.   10.1016/j.compstruct.2014.11.026    0263-8223 Composite Structures                polyurethane                                      TX0008038378

                                                                                                    Snap instability of shallow laminated
                                                                                                    cylindrical shells reinforced with functionally
564 Elsevier Ltd.   10.1016/j.compstruct.2017.08.027    0263-8223   Composite Structures            graded shape memory alloy wires                     TX0008528213
                                                                                                    A review on additive manufacturing of
565 Elsevier Ltd.   10.1016/j.compstruct.2017.08.088    0263-8223   Composite Structures            polymer-fiber composites                            TX0008544537
                                                                    Computational and Theoretical   Shell completion of helium atoms around the
566 Elsevier B.V. 10.1016/j.comptc.2016.09.027          2210-271X   Chemistry                       coronene cation                                     TX0008459400
                                                                                                    Models and processes of multisensory cue
567 Elsevier Ltd.   10.1016/j.conb.2013.11.008          0959-4388   Current Opinion in Neurobiology combination                                         TX0007939118

568 Elsevier Ltd.   10.1016/j.conb.2014.01.018          0959-4388 Current Opinion in Neurobiology Dynamic belief state representations                  TX0007939118
                                                                                                  Involvement of "stress–response" kinase
569 Elsevier Ltd.   10.1016/j.conb.2014.03.011          0959-4388 Current Opinion in Neurobiology pathways in Alzheimer's disease progression           TX0008052827
                                                                                                  Corticostriatal synaptic adaptations in
570 Elsevier Ltd.   10.1016/j.conb.2015.01.020          0959-4388 Current Opinion in Neurobiology Huntington's disease                                  TX0008111106
                                                                                                  Effect of coarse aggregate type and loading
                                                                  Construction and Building       level on the high temperature properties of
571 Elsevier Ltd.   10.1016/j.conbuildmat.2014.12.096   0950-0618 Materials                       concrete                                              TX0008025801
                                                                                                  Compressive behaviour of flax FRP double
                                                                  Construction and Building       tube confined coconut fibre reinforced
572 Elsevier Ltd.   10.1016/j.conbuildmat.2016.02.120   0950-0618 Materials                       concrete                                              TX0008290685
                                                                  Construction and Building       Monitoring of impact of hooked ends on
573 Elsevier Ltd.   10.1016/j.conbuildmat.2016.03.142   0950-0618 Materials                       mechanical behavior of steel fiber in concrete        TX0008380615
                                                                  Construction and Building       Experimental study of deicing asphalt mixture
574 Elsevier Ltd.   10.1016/j.conbuildmat.2016.10.018   0950-0618 Materials                       with anti-icing additives                             TX0008383434
                                                                                                  Using bond strength and surface energy to
                                                                  Construction and Building       estimate moisture resistance of asphalt-
575 Elsevier Ltd.   10.1016/j.conbuildmat.2016.10.043   0950-0618 Materials                       aggregate systems                                     TX0008383382
                                                                                                  Modeling of adsorption isotherms of probe
                                                                                                  vapors on aggregates for accurate
                                                                  Construction and Building       determination of aggregate surface energy
576 Elsevier Ltd.   10.1016/j.conbuildmat.2016.12.062   0950-0618 Materials                       components                                            TX0008414497
                                                                                                  Structural reliability of biaxial loaded
                                                                  Construction and Building       Short/Slender-Square FRP-confined RC
577 Elsevier Ltd.   10.1016/j.conbuildmat.2017.06.032   0950-0618 Materials                       columns                                               TX0008530246
                                                                                                  Stato-dynamic response analyses through
                                                                  Construction and Building       semi-circular bending test: Fatigue life
578 Elsevier Ltd.   10.1016/j.conbuildmat.2017.06.035   0950-0618 Materials                       prediction of asphalt mixtures                        TX0008506419

                                                                                                      Gyratory abrasion with 2D image analysis
                                                                                                      test method for evaluation of mechanical
                                                                  Construction and Building           degradation and changes in morphology and
579 Elsevier Ltd.   10.1016/j.conbuildmat.2017.07.013   0950-0618 Materials                           shear strength of compacted granular materials TX0008528541




                                                                            Page 22 of 124
                    Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 23 of 124

                                                                                                   Thermal performance of calcium-rich alkali-
                                                                   Construction and Building       activated materials: A microstructural and
580 Elsevier Ltd.    10.1016/j.conbuildmat.2017.07.119   0950-0618 Materials                       mechanical study                                 TX0008529055
                                                                                                   Semantic priming revealed by mouse
581 Elsevier Inc.    10.1016/j.concog.2014.04.004        1053-8100 Consciousness and Cognition     movement trajectories                            TX0008063060
                                                                                                   Musical space synesthesia: Automatic,
                                                                                                   explicit and conceptual connections between
582 Elsevier Inc.    10.1016/j.concog.2014.06.001        1053-8100 Consciousness and Cognition     musical stimuli and space                        TX0008056086
                                                                                                   Distorted body representations in anorexia
583 Elsevier Inc.    10.1016/j.concog.2017.02.015        1053-8100 Consciousness and Cognition     nervosa                                          TX0008480101
                                                                   Current Opinion in              Vascular mineralocorticoid receptor and blood
584 Elsevier Ltd.    10.1016/j.coph.2015.02.004          1471-4892 Pharmacology                    pressure regulation                              TX0008080704
                                                                                                   Circulating microRNAs and
                                                                                                   hypertension–from new insights into blood
                                                                   Current Opinion in              pressure regulation to biomarkers of
585 Elsevier Ltd.    10.1016/j.coph.2015.12.002          1471-4892 Pharmacology                    cardiovascular risk                            TX0008222637
                                                                   Current Opinion in              3D intestinal organoids in metabolic research:
586 Elsevier Ltd.    10.1016/j.coph.2017.09.003          1471-4892 Pharmacology                    virtual reality in a dish                      TX0008553745
                                                                                                   Effects of relationship functioning on the
                                                                                                   biological experience of stress and physical
587 Elsevier Ltd.    10.1016/j.copsyc.2016.04.014        2352-250X Current Opinion in Psychology   health                                         TX0008398985

                                                                   Computers & Operations          Path-relinking Tabu search for the multi-
588 Elsevier Ltd.    10.1016/j.cor.2014.01.010           0305-0548 Research                        objective flexible job shop scheduling problem TX0007949992
                                                                                                   Sensor deployment optimization methods to
                                                                   Computers & Operations          achieve both coverage and connectivity in
589 Elsevier Ltd.    10.1016/j.cor.2014.11.002           0305-0548 Research                        wireless sensor networks                       TX0008115891
                                                                                                   Finding compromise solutions in project
                                                                   Computers & Operations          portfolio selection with multiple experts by
590 Elsevier Ltd.    10.1016/j.cor.2015.07.006           0305-0548 Research                        inverse optimization                           TX0008296467

                                                                                                   Surface morphology evolution and ablation
                                                                                                   mechanism of SiC–Si multiphase ceramic
591 Elsevier Ltd.    10.1016/j.corsci.2014.08.008        0010-938X Corrosion Science               coating on graphite under oxy-acetylene flame TX0008065146

                                                                                                   Corrosion protection of the reinforcing steels
                                                                                                   in chloride-laden concrete environment
                                                                                                   through epoxy/polyaniline–camphorsulfonate
592 Elsevier Ltd.    10.1016/j.corsci.2014.10.015        0010-938X Corrosion Science               nanocomposite coating                            TX0008030307
                                                                                                   Characterisation of three-dimensional porosity
                                                                                                   in an Fe-based amorphous coating and its
593 Elsevier Ltd.    10.1016/j.corsci.2015.01.022        0010-938X Corrosion Science               correlation with corrosion behaviour             TX0008029892
                                                                                                   Friction stir processing of aluminium alloy
                                                                                                   AA7075: Microstructure, surface chemistry
594 Elsevier Ltd.    10.1016/j.corsci.2016.02.006        0010-938X Corrosion Science               and corrosion resistance                         TX0008300946
                                                                                                   A direct measurement of wall shear stress in
                                                                                                   multiphase flow–Is it an important parameter
595 Elsevier Ltd.    10.1016/j.corsci.2016.04.008        0010-938X Corrosion Science               in CO2 corrosion of carbon steel pipelines?      TX0008320354
                                                                                                   A SVET study of the inhibitive effects of
                                                                                                   benzotriazole and cerium chloride solely and
                                                                                                   combined on an aluminium/copper galvanic
596 Elsevier Ltd.    10.1016/j.corsci.2016.04.036        0010-938X Corrosion Science               coupling model                                   TX0008320354
                                                                                                   Investigation of microbiologically influenced
                                                                                                   corrosion of high nitrogen nickel-free
597 Elsevier Ltd.    10.1016/j.corsci.2016.06.017        0010-938X Corrosion Science               stainless steel by Pseudomonas aeruginosa        TX0008328610

                                                                                                   Effects of in situ amorphous graphite coating
                                                                                                   on ablation resistance of SiC fiber reinforced
598 Elsevier Ltd.    10.1016/j.corsci.2016.10.002        0010-938X Corrosion Science               SiBCN ceramics in an oxyacetylene flame          TX0008412648
                                                                                                   Sulphidation of Au-Ag alloys in the presence
599 Elsevier Ltd.    10.1016/j.corsci.2017.03.020        0010-938X Corrosion Science               of pyrite (experimental data)                    TX0008464884
                                                                                                   New insight into atmospheric alteration of
600 Elsevier Ltd.    10.1016/j.corsci.2017.03.025        0010-938X Corrosion Science               alkali-lime silicate glasses                     TX0008483386
                                                                                                   Eliminating detrimental effect of cold working
                                                                                                   on pitting corrosion resistance in high
601 Elsevier Ltd.    10.1016/j.corsci.2017.04.006        0010-938X Corrosion Science               nitrogen austenitic stainless steels             TX0008479340
                                                                                                   Electrochemical corrosion behaviour of (100),
                                                                                                   (110) and (111) Fe3Al single crystals in
602 Elsevier Ltd.    10.1016/j.corsci.2017.05.029        0010-938X Corrosion Science               sulphuric acid                                   TX0008514687
                                                                                                   Comparison of different electrochemical
                                                                                                   techniques for continuous monitoring of the
                                                                                                   microbiologically influenced corrosion of
                                                                                                   2205 duplex stainless steel by marine
603 Elsevier Ltd.    10.1016/j.corsci.2017.06.024        0010-938X Corrosion Science               Pseudomonas aeruginosa biofilm                   TX0008514687
                                                                                                   Corrosion and corrosion products of hot
                                                                                                   dipped galvanized steel during long term
                                                                                                   atmospheric exposure at different sites world-
604 Elsevier Ltd.    10.1016/j.corsci.2017.06.025        0010-938X Corrosion Science               wide                                           TX0008514687




                                                                           Page 23 of 124
                Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 24 of 124

                                                                                                Three indazole derivatives as corrosion
                                                                                                inhibitors of copper in a neutral chloride
605 Elsevier Ltd.   10.1016/j.corsci.2017.07.012       0010-938X Corrosion Science              solution                                        TX0008514687
                                                                                                The effect of reversion heat treatment on the
                                                                                                degree of sensitisation for aluminium alloy
606 Elsevier Ltd.   10.1016/j.corsci.2017.07.015       0010-938X Corrosion Science              AA5083                                          TX0008514687
                                                                                                Microbiologically influenced corrosion of
                                                                                                C1018 carbon steel by nitrate reducing
                                                                                                Pseudomonas aeruginosa biofilm under
607 Elsevier Ltd.   10.1016/j.corsci.2017.08.007       0010-938X Corrosion Science              organic carbon starvation                       TX0008536177
                                                                                                On the stress corrosion crack growth
                                                                                                behaviour in high temperature water of 316L
                                                                                                stainless steel made by laser powder bed
608 Elsevier Ltd.   10.1016/j.corsci.2017.09.017       0010-938X Corrosion Science              fusion additive manufacturing                   TX0008532734
                                                                                                On the left anterior negativity (LAN): The
                                                                                                case of morphosyntactic agreement: A Reply
609 Elsevier Ltd.   10.1016/j.cortex.2014.06.009       0010-9452 Cortex                         to Tanner et al.                                TX0008100890

                                                                                                Meta-analytic evidence for the non-modularity
610 Elsevier Ltd.   10.1016/j.cortex.2015.05.002       0010-9452 Cortex                         of pitch processing in congenital amusia        TX0008129289
                                                                                                Interhemispheric inhibition is dynamically
611 Elsevier Ltd.   10.1016/j.cortex.2016.03.003       0010-9452 Cortex                         regulated during action observation             TX0008313411
                                                                                                Visual mismatch negativity (vMMN): A
                                                                                                review and meta-analysis of studies in
612 Elsevier Ltd.   10.1016/j.cortex.2016.03.017       0010-9452 Cortex                         psychiatric and neurological disorders          TX0008320348
                                                                                                The neural correlates of auditory and
                                                                                                visuospatial span in logopenic progressive
613 Elsevier Ltd.   10.1016/j.cortex.2016.07.003       0010-9452 Cortex                         aphasia and Alzheimer's disease                 TX0008338247
                                                                                                Spatiotemporal reorganization of the reading
614 Elsevier Ltd.   10.1016/j.cortex.2017.04.012       0010-9452 Cortex                         network in adult dyslexia                       TX0008483398
615 Elsevier Ltd.   10.1016/j.cortex.2017.04.020       0010-9452 Cortex                         Cross-situational word learning in aphasia      TX0008496663
                                                                                                Assessing the "social brain" in dementia:
616 Elsevier Ltd.   10.1016/j.cortex.2017.05.022       0010-9452 Cortex                         Applying TASIT-S                                TX0008496663
                                                                 Current Opinion in             Transforming soils: transdisciplinary
617 Elsevier B.V. 10.1016/j.cosust.2015.07.007         1877-3435 Environmental Sustainability   perspectives and pathways to sustainability     TX0008188632
                                                                 Current Opinion in             Defining and advancing a systems approach
618 Elsevier B.V. 10.1016/j.cosust.2016.11.010         1877-3435 Environmental Sustainability   for sustainable cities                          TX0008479835
619 Elsevier B.V. 10.1016/j.coviro.2014.12.007         1879-6257 Current Opinion in Virology    The evolution and emergence of hantaviruses     TX0008118948
                                                                                                The dual edge of RNA silencing suppressors
620 Elsevier B.V. 10.1016/j.coviro.2015.12.002         1879-6257 Current Opinion in Virology    in the virus–host interactions                  TX0008327817
                                                                                                G PU A ccelerated IN tensities MPI (GAIN-
                                                                 Computer Physics               MPI): A new method of computing Einstein-
621 Elsevier B.V. 10.1016/j.cpc.2017.01.013            0010-4655 Communications                 A coefficients                                  TX0008428320
                                                                                                AELAS: Automatic ELAStic property
                                                                 Computer Physics               derivations via high-throughput first-
622 Elsevier B.V. 10.1016/j.cpc.2017.07.020            0010-4655 Communications                 principles computation                          TX0008536496
                                                                 Computer Physics               Development of a two-phase SPH model for
623 Elsevier B.V. 10.1016/j.cpc.2017.08.024            0010-4655 Communications                 sediment laden flows                            TX0008547720
                                                                                                Reduction of nitrogen oxides (NOx) by
624 Elsevier B.V. 10.1016/j.cplett.2018.02.029         0009-2614 Chemical Physics Letters       superalkalis                                    TX0008606935
                                                                                                Lamniform sharks from the Cenomanian
625 Elsevier Ltd.   10.1016/j.cretres.2017.09.021      0195-6671 Cretaceous Research            (Upper Cretaceous) of Venezuela                 TX0008573032
                                                                                                Integration of soil-applied herbicides at the
                                                                                                reduced rates with physical control for weed
                                                                                                management in fennel (Foeniculum
626 Elsevier Ltd.   10.1016/j.cropro.2014.05.018       0261-2194 Crop Protection                vulgare–Mill.)                                  TX0007976023
                                                                                                Field detection of canker-causing bacteria on
                                                                                                kiwifruit trees: Pseudomonas syringae pv.
627 Elsevier Ltd.   10.1016/j.cropro.2015.05.008       0261-2194 Crop Protection                actinidiae is the major causal agent            TX0008150626
                                                                                                Suitable climate for rubber trees affected by
                                                                                                the South American Leaf Blight (SALB):
                                                                                                Example for identification of escape zones in
628 Elsevier Ltd.   10.1016/j.cropro.2015.12.016       0261-2194 Crop Protection                the Colombian middle Magdalena                  TX0008255290
                                                                                                The distribution and incidence of banana
                                                                                                Fusarium wilt in subsistence farming systems
629 Elsevier Ltd.   10.1016/j.cropro.2016.03.003       0261-2194 Crop Protection                in east and central Africa                      TX0008228468
                                                                                                10K high frequency pulse tube cryocooler
630 Elsevier Ltd.   10.1016/j.cryogenics.2016.04.003   0011-2275 Cryogenics                     with precooling                                 TX0008327473
                                                                                                Development and application of a generic
                                                                                                CFD toolkit covering the heat flows in
                                                                                                combined solid–liquid systems with emphasis
                                                                                                on the thermal design of HiLumi
631 Elsevier Ltd.   10.1016/j.cryogenics.2016.04.007   0011-2275 Cryogenics                     superconducting magnets                     TX0008356409
                                                                                                Advances on a cryogen-free Vuilleumier type
632 Elsevier Ltd.   10.1016/j.cryogenics.2017.01.007   0011-2275 Cryogenics                     pulse tube cryocooler                       TX0008424823
                                                                                                Design, development and testing twin pulse
633 Elsevier Ltd.   10.1016/j.cryogenics.2017.08.001   0011-2275 Cryogenics                     tube cryocooler                             TX0008537011




                                                                          Page 24 of 124
                Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 25 of 124

                                                                                               Cascade pulse-tube cryocooler using a
634 Elsevier Ltd.   10.1016/j.cryogenics.2017.08.002   0011-2275 Cryogenics                    displacer for efficient work recovery             TX0008537011

                                                                                               Experimental measurements and evaluation of
                                                                                               the expanded water repellent perlite used for
635 Elsevier Ltd.   10.1016/j.cryogenics.2017.08.006   0011-2275 Cryogenics                    the cargo containment system of LNG carrier TX0008550444
                                                                                               Recent organic carbon accumulation (~100
                                                                                               years) along the Cabo Frio, Brazil upwelling
636 Elsevier Ltd.   10.1016/j.csr.2013.10.009          0278-4343 Continental Shelf Research    region                                        TX0007937982
                                                                                               Monitoring spatio-temporal variability of the
                                                                                               Adour River turbid plume (Bay of Biscay,
637 Elsevier Ltd.   10.1016/j.csr.2013.11.011          0278-4343 Continental Shelf Research    France) with MODIS 250-m imagery              TX0007992224

                                                                                               Controlling factors of summer phytoplankton
                                                                                               community in the Changjiang (Yangtze River)
638 Elsevier Ltd.   10.1016/j.csr.2015.04.009          0278-4343 Continental Shelf Research    Estuary and adjacent East China Sea shelf         TX0008108293
                                                                                               Solution pans and linear sand bedforms on
                                                                                               the bare-rock limestone shelf of the Campeche
639 Elsevier Ltd.   10.1016/j.csr.2016.02.005          0278-4343 Continental Shelf Research    Bank, Yucatán Peninsula, Mexico                   TX0008216223
                                                                                               Recent morphodynamic evolution of the
                                                                                               largest uninhibited island in the Yangtze
                                                                                               (Changjiang) estuary during 1998–2014:
640 Elsevier Ltd.   10.1016/j.csr.2016.05.011          0278-4343 Continental Shelf Research    Influence of the anthropogenic interference       TX0008333974
                                                                                               Towards improved storm surge models in the
641 Elsevier Ltd.   10.1016/j.csr.2017.01.014          0278-4343 Continental Shelf Research    northern Bay of Bengal                            TX0008439799
                                                                                               Influence of upwelling induced near shore
                                                                                               hypoxia on the Alappuzha mud banks, South
642 Elsevier Ltd.   10.1016/j.csr.2017.03.009          0278-4343 Continental Shelf Research    West Coast of India                               TX0008468830
                                                                                               Assessing the performance of formulations
                                                                                               for nonlinear feedback of surface gravity
643 Elsevier Ltd.   10.1016/j.csr.2017.08.014          0278-4343 Continental Shelf Research    waves on ocean currents over coastal waters       TX0008514971
                                                                                               Observations of the sub-inertial, near-surface
644 Elsevier Ltd.   10.1016/j.csr.2017.08.020          0278-4343 Continental Shelf Research    East India Coastal Current                        TX0008534456

                                                                                               Cruise observation of shallow water response
645 Elsevier Ltd.   10.1016/j.csr.2017.09.006          0278-4343 Continental Shelf Research    to typhoon Damrey 2012 in the Yellow Sea          TX0008534456
                                                                                               Flood-ebb and spring-neap variations of
646 Elsevier Ltd.   10.1016/j.csr.2017.09.007          0278-4343 Continental Shelf Research    lateral circulation in the James River estuary    TX0008534456
                                                                                               Sources and burial fluxes of soot black
                                                                                               carbon in sediments on the Mackenzie,
647 Elsevier Ltd.   10.1016/j.csr.2018.01.008          0278-4343 Continental Shelf Research    Chukchi, and Bering Shelves                       TX0008602090
                                                                                               Differences in referral and use of
                                                                 Complementary Therapies in    complementary and alternative medicine
648 Elsevier Ltd.   10.1016/j.ctim.2015.02.004         0965-2299 Medicine                      between pediatric providers and patients          TX0008116240
                                                                 Complementary Therapies in    Wrist acupressure for post-operative nausea
649 Elsevier Ltd.   10.1016/j.ctim.2015.03.007         0965-2299 Medicine                      and vomiting (WrAP): A pilot study                TX0008116240
                                                                                               The effect of a beeswax, olive oil and
                                                                                               Alkanna tinctoria (L.) Tausch mixture on burn
                                                                 Complementary Therapies in    injuries: An experimental study with a control
650 Elsevier Ltd.   10.1016/j.ctim.2017.08.001         0965-2299 Medicine                      group                                             TX0008530783
                                                                 Cytokine & Growth Factor      Opposing roles of IL-10 in acute bacterial
651 Elsevier Ltd.   10.1016/j.cytogfr.2016.07.003      1359-6101 Reviews                       infection                                         TX0008369791
                                                                                               The role of interleukin 10 in human papilloma
                                                                 Cytokine & Growth Factor      virus infection and progression to cervical
652 Elsevier Ltd.   10.1016/j.cytogfr.2017.03.002      1359-6101 Reviews                       carcinoma                                         TX0008480941
                                                                                               Molecular cloning and expression analysis of
                                                                                               the Ajuba gene of grass carp
                                                                 Developmental & Comparative   (Ctenopharyngodon idella) involved in
653 Elsevier Ltd.   10.1016/j.dci.2014.10.002          0145-305X Immunology                    cellular response to viral infection              TX0008012907
                                                                                               Characterization of a MAVS ortholog from
                                                                 Developmental & Comparative   the Chinese tree shrew (Tupaia belangeri
654 Elsevier Ltd.   10.1016/j.dci.2015.04.014          0145-305X Immunology                    chinensis)                                        TX0008116639
                                                                 Developmental & Comparative   The Toll/NF-kB pathway in cuttlefish
655 Elsevier Ltd.   10.1016/j.dci.2015.06.016          0145-305X Immunology                    symbiotic accessory nidamental gland              TX0008151137
                                                                                               Neutrophils of Scophthalmus maximus
                                                                 Developmental & Comparative   produce extracellular traps that capture
656 Elsevier Ltd.   10.1016/j.dci.2015.11.005          0145-305X Immunology                    bacteria and inhibit bacterial infection          TX0008189808
                                                                                               Two novel LRR-only proteins in Chlamys
                                                                 Developmental & Comparative   farreri: Similar in structure, yet different in
657 Elsevier Ltd.   10.1016/j.dci.2016.01.013          0145-305X Immunology                    expression profile and pattern recognition        TX0008225538

                                                                 Developmental & Comparative   The characterization of hematopoietic tissue in
658 Elsevier Ltd.   10.1016/j.dci.2016.02.002          0145-305X Immunology                    adult Chinese mitten crab Eriocheir sinensis    TX0008232836
                                                                                               Shrimp with knockdown of LvSOCS2, a
                                                                                               negative feedback loop regulator of
                                                                                               JAK/STAT pathway in Litopenaeus
                                                                 Developmental & Comparative   vannamei, exhibit enhanced resistance against
659 Elsevier Ltd.   10.1016/j.dci.2016.07.021          0145-305X Immunology                    WSSV                                          TX0008348566




                                                                          Page 25 of 124
                Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 26 of 124

                                                                                             Intronless and intron-containing type I IFN
                                                                                             genes coexist in amphibian Xenopus
                                                             Developmental & Comparative     tropicalis: Insights into the origin and
660 Elsevier Ltd.   10.1016/j.dci.2016.10.007      0145-305X Immunology                      evolution of type I IFNs in vertebrates            TX0008368839
                                                                                             Pigment epithelium-derived factor improves
                                                             Developmental & Comparative     TNFα-induced hepatic steatosis in grass carp
661 Elsevier Ltd.   10.1016/j.dci.2017.01.016      0145-305X Immunology                      (Ctenopharyngodon idella)                          TX0008438972
                                                                                             The hematopoiesis in gill and its role in the
                                                                                             immune response of Pacific oyster
                                                             Developmental & Comparative     Crassostrea gigas against secondary challenge
662 Elsevier Ltd.   10.1016/j.dci.2017.01.024      0145-305X Immunology                      with Vibrio splendidus                        TX0008438972
                                                                                             In the shadow: The emerging role of long non-
                                                             Developmental & Comparative     coding RNAs in the immune response of
663 Elsevier Ltd.   10.1016/j.dci.2017.03.024      0145-305X Immunology                      Atlantic salmon                               TX0008467483

                                                             Developmental & Comparative     Effectivity of oral recombinant DNA vaccine
664 Elsevier Ltd.   10.1016/j.dci.2017.07.024      0145-305X Immunology                      against Streptococcus agalactiae in Nile tilapia TX0008516561

                                                             Developmental & Comparative     Identification of neuroglobin as a novel player
665 Elsevier Ltd.   10.1016/j.dci.2017.08.004      0145-305X Immunology                      in anti-bacterial responses in amphioxus        TX0008516561
                                                             Developmental & Comparative     The versatile functions of LRR-only proteins
666 Elsevier Ltd.   10.1016/j.dci.2017.08.005      0145-305X Immunology                      in mollusk Chlamys farreri                      TX0008516561

                                                                                             The CC and CXC chemokine receptors in
                                                             Developmental & Comparative     channel catfish (Ictalurus punctatus) and their
667 Elsevier Ltd.   10.1016/j.dci.2017.08.012      0145-305X Immunology                      involvement in disease and hypoxia responses TX0008516561
                                                                                             A novel calcium-independent phospholipase
                                                                                             A2 and its physiological roles in development
                                                             Developmental & Comparative     and immunity of a lepidopteran insect,
668 Elsevier Ltd.   10.1016/j.dci.2017.08.014      0145-305X Immunology                      Spodoptera exigua                               TX0008516561

                                                                                             MicroRNA-based transcriptomic responses
                                                             Developmental & Comparative     of Atlantic salmon during infection by the
669 Elsevier Ltd.   10.1016/j.dci.2017.08.016      0145-305X Immunology                      intracellular bacterium Piscirickettsia salmonis   TX0008516561
                                                                                             Comparative study of three C1q domain
                                                             Developmental & Comparative     containing proteins from pacific oyster
670 Elsevier Ltd.   10.1016/j.dci.2017.09.014      0145-305X Immunology                      Crassostrea gigas                                  TX0008532732
                                                                                             Design and performance evaluation of a novel
671 Elsevier B.V. 10.1016/j.desal.2017.04.025      0011-9164 Desalination                    solar distillation unit                            TX0008484733
                                                                                             Adsorption of hydrogen on single-walled
672 Elsevier B.V. 10.1016/j.diamond.2015.09.004    0925-9635 Diamond and Related Materials   carbon nanotubes with defects                      TX0008160728
                                                                                             Nanofocus diamond X-ray windows:
                                                                                             Thermal modeling of nano-sized heat source
673 Elsevier B.V. 10.1016/j.diamond.2015.09.015    0925-9635 Diamond and Related Materials   systems                                            TX0008160728
                                                                                             Flow injection simultaneous determination of
                                                                                             acetaminophen and tramadol in
                                                                                             pharmaceutical and biological samples using
                                                                                             multiple pulse amperometric detection with a
674 Elsevier B.V. 10.1016/j.diamond.2015.10.005    0925-9635 Diamond and Related Materials   boron-doped diamond electrode                      TX0008253869
                                                                                             Time-stability of a Single-crystal Diamond
                                                                                             Detector for fast neutron beam diagnostic
675 Elsevier B.V. 10.1016/j.diamond.2015.11.002    0925-9635 Diamond and Related Materials   under alpha and neutron irradiation                TX0008176493
                                                                                             Dispersion behavior and the influences of ball
                                                                                             milling technique on functionalization of
676 Elsevier B.V. 10.1016/j.diamond.2015.11.007    0925-9635 Diamond and Related Materials   detonated nano-diamonds                            TX0008176493
                                                                                             Deposition and XPS studies of dual sputtered
677 Elsevier B.V. 10.1016/j.diamond.2016.01.014    0925-9635 Diamond and Related Materials   BCN thin films                                     TX0008292951
                                                                                             The influence of recess depth and
                                                                                             crystallographic orientation of seed sides on
                                                                                             homoepitaxial growth of CVD single crystal
678 Elsevier B.V. 10.1016/j.diamond.2016.03.011    0925-9635 Diamond and Related Materials   diamonds                                           TX0008236663
                                                                                             Microwave purification of multi-wall carbon
679 Elsevier B.V. 10.1016/j.diamond.2016.06.006    0925-9635 Diamond and Related Materials   nanotubes in gas phase                             TX0008339110
                                                                                             Structural analysis of amorphous carbon films
                                                                                             by BEMA theory based on spectroscopic
680 Elsevier B.V. 10.1016/j.diamond.2017.08.002    0925-9635 Diamond and Related Materials   ellipsometry measurement                           TX0008547615
                                                                                             Effect of quenching processes on
                                                                                             microstructures and tribological behaviors of
                                                                                             polycrystalline diamond compact (PCD/WC-
681 Elsevier B.V. 10.1016/j.diamond.2017.09.006    0925-9635 Diamond and Related Materials   Co) in annealing treatment                         TX0008547615
                                                                                             Nanoparticle technology for treatment of
                                                                                             Parkinson's disease: the role of surface
682 Elsevier Ltd.   10.1016/j.drudis.2015.02.009   1359-6446 Drug Discovery Today            phenomena in reaching the brain                    TX0008166440
                                                                                             Toward an effective strategy in glioblastoma
                                                                                             treatment. Part II: RNA interference as a
                                                                                             promising way to sensitize glioblastomas to
683 Elsevier Ltd.   10.1016/j.drudis.2015.02.014   1359-6446 Drug Discovery Today            temozolomide                                       TX0008125603




                                                                     Page 26 of 124
                Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 27 of 124

                                                                                                  Entrepreneurial patent management in
684 Elsevier Ltd.   10.1016/j.drudis.2016.02.018    1359-6446 Drug Discovery Today                pharmaceutical startups                         TX0008319922

                                                                                                  A mechanopharmacology approach to
685 Elsevier Ltd.   10.1016/j.drup.2017.07.001      1368-7646 Drug Resistance Updates             overcome chemoresistance in pancreatic cancer TX0008530720
                                                                                                  Can microbial cells develop resistance to
                                                                                                  oxidative stress in antimicrobial
686 Elsevier Ltd.   10.1016/j.drup.2017.07.003      1368-7646 Drug Resistance Updates             photodynamic inactivation?                    TX0008530720
                                                                                                  Production and degradation of fluorescent
                                                              Deep Sea Research Part I:           dissolved organic matter in surface waters of
687 Elsevier Ltd.   10.1016/j.dsr.2014.11.001       0967-0637 Oceanographic Research Papers       the eastern north Atlantic ocean              TX0008065720

                                                                                                Eddy effects on surface chlorophyll in the
                                                              Deep Sea Research Part I:         northern South China Sea: Mechanism
688 Elsevier Ltd.   10.1016/j.dsr.2016.03.004       0967-0637 Oceanographic Research Papers     investigation and temporal variability analysis   TX0008310055
                                                                                                Distributions and sea-to-air fluxes of nitrous
                                                                Deep Sea Research Part I:       oxide in the South China Sea and the West
689 Elsevier Ltd.   10.1016/j.dsr.2016.06.006       0967-0637   Oceanographic Research Papers Philippines Sea                                     TX0008389805
                                                                Deep Sea Research Part I:       Bottom trapped internal waves over the Malin
690 Elsevier Ltd.   10.1016/j.dsr.2016.11.007       0967-0637   Oceanographic Research Papers Sea continental slope                               TX0008387935
                                                                                                Reproductive biology of the two deep-sea
                                                                                                chimaerids, longnose spookfish (Harriotta
                                                                Deep Sea Research Part I:       raleighana) and Pacific spookfish
691 Elsevier Ltd.   10.1016/j.dsr.2016.11.008       0967-0637   Oceanographic Research Papers (Rhinochimaera pacifica)                            TX0008421845
                                                                                                Composition and distribution of bivalves of
                                                                Deep Sea Research Part II:      the abyssal plain adjacent to the
692 Elsevier Ltd.   10.1016/j.dsr2.2014.08.005      0967-0645   Topical Studies in Oceanography Kuril–Kamchatka Trench (Pacific Ocean)            TX0008050947
                                                                                                Vesicomyinae (Bivalvia: Vesicomyidae) of
                                                                Deep Sea Research Part II:      the Kuril–Kamchatka Trench and adjacent
693 Elsevier Ltd.   10.1016/j.dsr2.2014.10.004      0967-0645   Topical Studies in Oceanography abyssal regions                                   TX0008050947
                                                                                              Estimates of net community production in the
                                                                                              Southern Ocean determined from time series
                                                                                              observations (2002–2011) of nutrients,
                                                              Deep Sea Research Part II:      dissolved inorganic carbon, and surface ocean
694 Elsevier Ltd.   10.1016/j.dsr2.2014.12.014      0967-0645 Topical Studies in Oceanography pCO2 in Drake Passage                         TX0008062015

                                                              Deep Sea Research Part II:      Picturing thermal niches and biomass of
695 Elsevier Ltd.   10.1016/j.dsr2.2016.05.028      0967-0645 Topical Studies in Oceanography hydrothermal vent species                           TX0008461268
                                                                                              Feeding strategies and ecological roles of
                                                              Deep Sea Research Part II:      three predatory pelagic fish in the western
696 Elsevier Ltd.   10.1016/j.dsr2.2016.06.009      0967-0645 Topical Studies in Oceanography Mediterranean Sea                                   TX0008491332
                                                                                              The role of the male copulatory organs in the
                                                              Deep Sea Research Part II:      colonization of the pelagic by shrimp-like
697 Elsevier Ltd.   10.1016/j.dsr2.2016.11.018      0967-0645 Topical Studies in Oceanography eucarids                                            TX0008461268
                                                                                              Seasonal forecasting of dolphinfish
                                                              Deep Sea Research Part II:      distribution in eastern Australia to aid
698 Elsevier Ltd.   10.1016/j.dsr2.2017.03.004      0967-0645 Topical Studies in Oceanography recreational fishers and managers                   TX0008491332
                                                                                              Heterotrophic bacterial production,
                                                                                              respiration, and growth efficiency associated
                                                              Deep Sea Research Part II:      with upwelling intensity in the Ulleung Basin,
699 Elsevier Ltd.   10.1016/j.dsr2.2017.07.002      0967-0645 Topical Studies in Oceanography East Sea                                            TX0008530585
                                                                                              Application discoverability and user
                                                                                              satisfaction in mobile application stores: An
700 Elsevier B.V. 10.1016/j.dss.2013.10.004         0167-9236 Decision Support Systems        environmental psychology perspective                TX0007949294
                                                                                              The impact of multinationality on firm value:
                                                                                              A comparative analysis of machine learning
701 Elsevier B.V. 10.1016/j.dss.2013.11.001         0167-9236 Decision Support Systems        techniques                                          TX0007949294
                                                                                              A customer value, satisfaction, and loyalty
                                                                                              perspective of mobile application
702 Elsevier B.V. 10.1016/j.dss.2015.08.008         0167-9236 Decision Support Systems        recommendations                                     TX0008248013
                                                                                              Designing an intelligent decision support
                                                                                              system for effective negotiation pricing: A
703 Elsevier B.V. 10.1016/j.dss.2017.02.003         0167-9236 Decision Support Systems        systematic and learning approach                    TX0008459457
                                                                                              Synthesis and optical properties of new
                                                                                              highly NIR reflective inorganic pigments
704 Elsevier Ltd.   10.1016/j.dyepig.2017.01.021    0143-7208 Dyes and Pigments               RE6Mo2O15 (RE = Tb, Dy, Ho, Er)                     TX0008433581
                                                                                              Surface textural analysis of quartz grains by
                                                                                              scanning electron microscopy (SEM): From
                                                                                              sample preparation to environmental
705 Elsevier B.V. 10.1016/j.earscirev.2013.10.013   0012-8252 Earth-Science Reviews           interpretation                                      TX0007957145
                                                                                              Phanerozoic trends in ecospace utilization:
706 Elsevier B.V. 10.1016/j.earscirev.2015.10.005   0012-8252 Earth-Science Reviews           The bivalve perspective                             TX0008189901
                                                                                                  A review of the Middle–Late Pennsylvanian
                                                                                                  west European regional substages and floral
                                                                                                  biozones, and their correlation to the
                                                                                                  Geological Time Scale based on new U–Pb
707 Elsevier B.V. 10.1016/j.earscirev.2016.01.004   0012-8252 Earth-Science Reviews               ages                                            TX0008302539




                                                                        Page 27 of 124
                    Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 28 of 124

                                                                                        Water and (bio)chemical cycling in gravel pit
708 Elsevier B.V. 10.1016/j.earscirev.2016.05.006   0012-8252 Earth-Science Reviews     lakes: A review and outlook                      TX0008345049
                                                                                        Cyanobacterial inoculation
                                                                                        (cyanobacterisation): Perspectives for the
                                                                                        development of a standardized multifunctional
                                                                                        technology for soil fertilization and
709 Elsevier B.V. 10.1016/j.earscirev.2017.05.006   0012-8252 Earth-Science Reviews     desertification reversal                         TX0008531631
                                                                                        Splash erosion: A review with unanswered
710 Elsevier B.V. 10.1016/j.earscirev.2017.06.009   0012-8252 Earth-Science Reviews     questions                                        TX0008531631
                                                                                        Processes that control mineral and element
711 Elsevier B.V. 10.1016/j.earscirev.2017.06.010   0012-8252 Earth-Science Reviews     abundances in shales                             TX0008531631
                                                                                        Apparent polar wander paths of the major
                                                                                        Chinese blocks since the Late Paleozoic:
                                                                                        Toward restoring the amalgamation history of
712 Elsevier B.V. 10.1016/j.earscirev.2017.06.016   0012-8252 Earth-Science Reviews     east Eurasia                                     TX0008531631
                                                                                        Seismotectonic perspectives on the Himalayan
                                                                                        arc and contiguous areas: Inferences from
713 Elsevier B.V. 10.1016/j.earscirev.2017.08.003   0012-8252 Earth-Science Reviews     past and recent earthquakes                      TX0008547689
                                                                                        Effects of grazing exclusion on carbon
714 Elsevier B.V. 10.1016/j.earscirev.2017.08.008   0012-8252 Earth-Science Reviews     sequestration in China's grassland               TX0008547689
                                                                                        Water depths of the latest Permian
                                                                                        (Changhsingian) radiolarians estimated from
715 Elsevier B.V. 10.1016/j.earscirev.2017.08.012   0012-8252 Earth-Science Reviews     correspondence analysis                          TX0008547689
716 Elsevier B.V. 10.1016/j.earscirev.2017.08.013   0012-8252 Earth-Science Reviews     Global loss of aquatic vegetation in lakes       TX0008547689
                                                                                        A novel measure of compulsive food
                                                                                        restriction in anorexia nervosa: Validation of
717 Elsevier Ltd.    10.1016/j.eatbeh.2014.12.004   1471-0153 Eating Behaviors          the Self-Starvation Scale (SS)                   TX0008121318
                                                                                        Episodic future thinking reduces eating in a
718 Elsevier Ltd.    10.1016/j.eatbeh.2015.10.002   1471-0153 Eating Behaviors          food court                                       TX0008247187
                                                                                        Are perfectionistic concerns an antecedent of
                                                                                        or a consequence of binge eating, or both? A
                                                                                        short-term four-wave longitudinal study of
719 Elsevier Ltd.    10.1016/j.eatbeh.2017.01.001   1471-0153 Eating Behaviors          undergraduate women                              TX0008541985
                                                                                        Positive relationship between genetic- and
                                                                                        species diversity on limestone outcrops in the
720 Elsevier B.V. 10.1016/j.ecocom.2014.01.001      1476-945X Ecological Complexity     Carpathian Mountains                             TX0008017021
                                                                                        The integration of Artificial Night-Time
                                                                                        Lights in landscape ecology: A remote
721 Elsevier B.V. 10.1016/j.ecocom.2015.02.008      1476-945X Ecological Complexity     sensing approach                                 TX0008147569
                                                                                        Which functional responses preclude
                                                                                        extinction in ecological population-dynamic
722 Elsevier B.V. 10.1016/j.ecocom.2016.03.003      1476-945X Ecological Complexity     models?                                          TX0008321394
                                                                                        Contextualizing macroecological laws: A big
                                                                                        data analysis on electrofishing and allometric
723 Elsevier B.V. 10.1016/j.ecocom.2017.04.003      1476-945X Ecological Complexity     scalings in Ohio, USA                            TX0008539858
                                                                                        Decreased habitat specialization in
                                                                                        macroinvertebrate assemblages in
724 Elsevier B.V. 10.1016/j.ecocom.2017.07.002      1476-945X Ecological Complexity     anthropogenically disturbed streams              TX0008539858
                                                                                        Hydrogen sulfide alleviates cadmium-induced
                                                              Ecotoxicology and         morpho-physiological and ultrastructural
725 Elsevier Inc.    10.1016/j.ecoenv.2014.08.027   0147-6513 Environmental Safety      changes in Brassica napus                        TX0008032341

                                                                                        Effects of engineered iron nanoparticles on
                                                              Ecotoxicology and         the bryophyte, Physcomitrella patens (Hedw.)
726 Elsevier Inc.    10.1016/j.ecoenv.2014.12.035   0147-6513 Environmental Safety      Bruch & Schimp, after foliar exposure            TX0008357100
                                                                                        Comparative toxicity of nonylphenol,
                                                                                        nonylphenol-4-ethoxylate and nonylphenol-
                                                              Ecotoxicology and         10-ethoxylate to wheat seedlings (Triticum
727 Elsevier Inc.    10.1016/j.ecoenv.2016.04.035   0147-6513 Environmental Safety      aestivum L.)                                     TX0008331405
                                                                                        Sorption kinetics, isotherms and mechanisms
                                                              Ecotoxicology and         of PFOS on soils with different
728 Elsevier Inc.    10.1016/j.ecoenv.2017.03.040   0147-6513 Environmental Safety      physicochemical properties                       TX0008480103
                                                                                        Evaluating biochemical response of
                                                              Ecotoxicology and         filamentous algae integrated with different
729 Elsevier Inc.    10.1016/j.ecoenv.2017.04.008   0147-6513 Environmental Safety      water bodies                                     TX0008480103
                                                                                        Phenotypic defects in newborn Gammarus
                                                              Ecotoxicology and         fossarum (Amphipoda) following embryonic
730 Elsevier Inc.    10.1016/j.ecoenv.2017.06.017   0147-6513 Environmental Safety      exposure to fenoxycarb                           TX0008503826
                                                                                        DDTs-induced antioxidant responses in
                                                              Ecotoxicology and         plants and their influence on phytoremediation
731 Elsevier Inc.    10.1016/j.ecoenv.2017.08.037   0147-6513 Environmental Safety      process                                          TX0008533465
                                                                                        Modeling polyp activity of Paragorgia arborea
732 Elsevier B.V. 10.1016/j.ecoinf.2017.02.007      1574-9541 Ecological Informatics    using supervised learning                        TX0008480957
                                                                                        Renewable electricity producing technologies
                                                                                        and metal depletion: A sensitivity analysis
733 Elsevier B.V. 10.1016/j.ecolecon.2014.12.001    0921-8009 Ecological Economics      using the EROI                                   TX0008048652




                                                                       Page 28 of 124
                    Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 29 of 124

                                                                                                    Governing complex commons – The role of
                                                                                                    communication for experimental learning and
734 Elsevier B.V. 10.1016/j.ecolecon.2015.01.011        0921-8009 Ecological Economics              coordinated management                          TX0008048634
                                                                                                    Tracing the impacts of a northern open
735 Elsevier B.V. 10.1016/j.ecolecon.2016.02.011        0921-8009 Ecological Economics              economy on the global environment               TX0008324587
                                                                                                    Floods and happiness: Empirical evidence
736 Elsevier B.V. 10.1016/j.ecolecon.2016.02.014        0921-8009 Ecological Economics              from Bulgaria                                   TX0008324587
                                                                                                    Application of the ecosystem services concept
                                                                                                    in environmental policy–A systematic
                                                                                                    empirical analysis of national level policy
737 Elsevier B.V. 10.1016/j.ecolecon.2016.04.023        0921-8009 Ecological Economics              documents in Poland                           TX0008314395

                                                                                                    A proposed structural model for housewives'
738 Elsevier B.V. 10.1016/j.ecolecon.2016.06.002        0921-8009 Ecological Economics              recycling behavior: A case study from Turkey TX0008326296
                                                                                                    Income Inequality and Carbon Emissions in
                                                                                                    the United States: A State-level Analysis,
739 Elsevier B.V. 10.1016/j.ecolecon.2016.12.016        0921-8009 Ecological Economics              1997–2012                                    TX0008423509
                                                                                                    Balancing Risks from Climate Policy
                                                                                                    Uncertainties: The Role of Options and
                                                                                                    Reduced Emissions from Deforestation and
740 Elsevier B.V. 10.1016/j.ecolecon.2017.03.013        0921-8009 Ecological Economics              Forest Degradation                           TX0008461008

                                                                                                    Shaded Coffee and Cocoa – Double Dividend
741 Elsevier B.V. 10.1016/j.ecolecon.2017.04.019        0921-8009 Ecological Economics              for Biodiversity and Small-scale Farmers  TX0008486760

                                                                                                  Economic Growth and the Evolution of
                                                                                                  Material Cycles: An Analytical Framework
742 Elsevier B.V. 10.1016/j.ecolecon.2017.04.021        0921-8009   Ecological Economics          Integrating Material Flow and Stock Indicators    TX0008486760
                                                                                                  Valuation Languages Along the Coal Chain
                                                                                                  From Colombia to the Netherlands and to
743 Elsevier B.V. 10.1016/j.ecolecon.2017.09.012        0921-8009   Ecological Economics          Turkey                                            TX0008585608
                                                                                                  Badlands forest restoration in Central Spain
                                                                                                  after 50 years under a Mediterranean-
744 Elsevier B.V. 10.1016/j.ecoleng.2016.10.020         0925-8574   Ecological Engineering        continental climate                               TX0008365241
                                                                                                  Biosorption of heavy metal from aqueous
745 Elsevier B.V. 10.1016/j.ecoleng.2016.11.043         0925-8574   Ecological Engineering        solution using cellulosic waste orange peel       TX0008418685
                                                                                                  Relationships between plateau pika (Ochotona
                                                                                                  curzoniae) densities and biomass and
                                                                                                  biodiversity indices of alpine meadow steppe
746 Elsevier B.V. 10.1016/j.ecoleng.2017.02.026         0925-8574   Ecological Engineering        on the Qinghai–Tibet Plateau China                TX0008459465
                                                                                                  Testing an asset-building approach for young
                                                                                                  people: Early access to savings predicts later
747 Elsevier Ltd.    10.1016/j.econedurev.2012.10.004   0272-7757   Economics of Education Review savings                                           TX0007721850
                                                                                                  Stages of diversification in a neoclassical
748 Elsevier B.V. 10.1016/j.econlet.2013.12.010         0165-1765   Economics Letters             world                                             TX0007962524
                                                                                                  Monetary incentives versus class credit:
                                                                                                  Evidence from a large classroom trust
749 Elsevier B.V. 10.1016/j.econlet.2014.02.012         0165-1765   Economics Letters             experiment                                        TX0007963420
                                                                                                  How price spikes can help overcome the
750 Elsevier B.V. 10.1016/j.econlet.2015.07.008         0165-1765   Economics Letters             energy efficiency gap                             TX0008128052
                                                                                                  On the optimal choices of R&D risk in a
751 Elsevier B.V. 10.1016/j.econmod.2013.12.024         0264-9993   Economic Modelling            market with network externalities                 TX0007962100
                                                                                                  The economic modeling of migration and
                                                                                                  consumption patterns in the English-speaking
752 Elsevier B.V. 10.1016/j.econmod.2014.07.035         0264-9993   Economic Modelling            world                                             TX0008160746
                                                                                                  How does Google search affect trader
753 Elsevier B.V. 10.1016/j.econmod.2015.04.005         0264-9993   Economic Modelling            positions and crude oil prices?                   TX0008138579
                                                                                                  Investor sentiment and its nonlinear effect on
                                                                                                  stock returns–New evidence from the Chinese
                                                                                                  stock market based on panel quantile
754 Elsevier B.V. 10.1016/j.econmod.2015.07.007         0264-9993   Economic Modelling            regression model                                  TX0008160746
                                                                                                  Influencing variables and moderators of
                                                                                                  transfer of learning to the workplace within
                                                                                                  the area of staff development in higher
755 Elsevier Ltd.    10.1016/j.edurev.2012.05.007       1747-938X   Educational Research Review   education: Research review                        TX0007709318
                                                                    Environmental Impact          Degradation of natural habitats by roads:
756 Elsevier Inc.    10.1016/j.eiar.2017.05.003         0195-9255   Assessment Review             Comparing land-take and noise effect zone         TX0008475992
                                                                                                  Environmental impact of electricity relocation:
                                                                    Environmental Impact          A quasi-natural experiment from interregional
757 Elsevier Inc.    10.1016/j.eiar.2017.07.002         0195-9255   Assessment Review             electricity transmission                          TX0008530885
                                                                                                  Modeling the response of rice phenology to
                                                                                                  climate change and variability in different
758 Elsevier B.V. 10.1016/j.eja.2012.10.005             1161-0301   European Journal of Agronomy climatic zones: Comparisons of five models         TX0007711679
                                                                                                  Co-learning cycles to support the design of
759 Elsevier B.V. 10.1016/j.eja.2017.06.008             1161-0301   European Journal of Agronomy innovative farm systems in southern Mali           TX0008516151




                                                                            Page 29 of 124
                Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 30 of 124

                                                                                                Trade-off between grain weight and grain
                                                                                                number in wheat depends on GxE interaction:
                                                                                                A case study of an elite CIMMYT panel
760 Elsevier B.V. 10.1016/j.eja.2017.09.007           1161-0301 European Journal of Agronomy    (CIMCOG)                                       TX0008557211
                                                                                                The role of nicotinic acetylcholine and opioid
                                                                                                systems of the ventral orbital cortex in
                                                                European Journal of             modulation of formalin-induced orofacial pain
761 Elsevier B.V. 10.1016/j.ejphar.2015.04.002        0014-2999 Pharmacology                    in rats                                        TX0008116088
                                                                                                Paradoxical effects of sarco/endoplasmic
                                                                                                reticulum Ca2+-ATPase (SERCA) activator
                                                                                                gingerol on NG115-401L neuronal cells:
                                                                European Journal of             Failure to augment ER Ca2+ uptake and
762 Elsevier B.V. 10.1016/j.ejphar.2015.05.055        0014-2999 Pharmacology                    protect against ER stress-induced cell death        TX0008122735
                                                                                                Chronic sodium salicylate administration
                                                                                                enhances population spike long-term
                                                                                                potentiation following a combination of theta
                                                                                                frequency primed-burst stimulation and the
                                                                European Journal of             transient application of pentylenetetrazol in rat
763 Elsevier B.V. 10.1016/j.ejphar.2015.10.021        0014-2999 Pharmacology                    CA1 hippocampal neurons                             TX0008178227
                                                                European Journal of             Radotinib induces high cytotoxicity in c-KIT
764 Elsevier B.V. 10.1016/j.ejphar.2017.03.040        0014-2999 Pharmacology                    positive acute myeloid leukemia cells               TX0008485062
                                                                                                Role of ventrolateral orbital cortex muscarinic
                                                                                                and nicotinic receptors in modulation of
                                                                European Journal of             capsaicin-induced orofacial pain-related
765 Elsevier B.V. 10.1016/j.ejphar.2017.09.048        0014-2999 Pharmacology                    behaviors in rats                                   TX0008540226
                                                                                                Mind the gap: Disparity in redistributive
                                                                European Journal of Political   preference between political elites and the
766 Elsevier B.V. 10.1016/j.ejpoleco.2017.04.006      0176-2680 Economy                         public in China                                     TX0008552169
                                                                                                Enhancement of oxygen reduction reaction
                                                                                                rate by addition of water to an oxidatively
                                                                Electrochemistry                stable ionic liquid electrolyte for lithium-air
767 Elsevier B.V. 10.1016/j.elecom.2016.11.001        1388-2481 Communications                  cells                                               TX0008357693
                                                                                                Gender quotas, candidate background and the
                                                                                                election of women: A paradox of gender
                                                                                                quotas in open-list proportional representation
768 Elsevier Ltd.   10.1016/j.electstud.2014.06.009   0261-3794 Electoral Studies               systems                                             TX0008123861
                                                                                                The 2015 presidential election in Nigeria:
769 Elsevier Ltd.   10.1016/j.electstud.2016.07.008   0261-3794 Electoral Studies               Gaining insights with spatial analysis              TX0008362143
                                                                                                Political participation, personality, and the
770 Elsevier Ltd.   10.1016/j.electstud.2016.11.018   0261-3794 Electoral Studies               conditional effect of campaign mobilization         TX0008424830

                                                                                                Blind spots in the party system: Spatial voting
771 Elsevier Ltd.   10.1016/j.electstud.2017.07.001   0261-3794 Electoral Studies               and issue salience if voters face scarce choices TX0008533369
                                                                Journal of Electron
                                                                Spectroscopy and Related        Space-charge effects in high-energy
772 Elsevier B.V. 10.1016/j.elspec.2016.03.001        0368-2048 Phenomena                       photoemission                                       TX0008373062
                                                                                                Producing atmospheres at the match: Fan
                                                                                                cultures, commercialisation and mood
773 Elsevier Ltd.   10.1016/j.emospa.2013.12.010      1755-4586 Emotion, Space and Society      management in English football                      TX0008169655
                                                                                                The politics of reflexivity: Subjectivities,
                                                                                                activism, environmental conflict and Gestalt
774 Elsevier Ltd.   10.1016/j.emospa.2017.05.003      1755-4586 Emotion, Space and Society      Therapy in southern Chiapas                         TX0008583665
                                                                                                A study on thermal performance, thermal
                                                                                                comfort in sleeping environment and solar
775 Elsevier B.V. 10.1016/j.enbuild.2012.11.028       0378-7788 Energy and Buildings            energy contribution of solar Chinese Kang           TX0007711190
                                                                                                Cooling load differences between radiant and
776 Elsevier B.V. 10.1016/j.enbuild.2013.06.009       0378-7788 Energy and Buildings            air systems                                         TX0007944226
                                                                                                Meta-analysis of European heat pump field
777 Elsevier B.V. 10.1016/j.enbuild.2013.07.064       0378-7788 Energy and Buildings            trial efficiencies                                  TX0007960856
                                                                                                Recovering heat from hot drain
                                                                                                water–Experimental evaluation, parametric
778 Elsevier B.V. 10.1016/j.enbuild.2016.07.017       0378-7788 Energy and Buildings            analysis and new calculation procedure              TX0008351430
                                                                                                Study of underfloor air distribution using
                                                                                                zonal model-based simulation and
779 Elsevier B.V. 10.1016/j.enbuild.2017.07.026       0378-7788 Energy and Buildings            experimental measurements                           TX0008524220
                                                                                                Effects of port fuel injection (PFI) of n-
                                                                Energy Conversion and           butanol and EGR on combustion and
780 Elsevier Ltd.   10.1016/j.enconman.2013.08.030    0196-8904 Management                      emissions of a direct injection diesel engine       TX0007978280
                                                                                                Thermodynamic analysis of a novel air-cooled
                                                                Energy Conversion and           non-adiabatic absorption refrigeration cycle
781 Elsevier Ltd.   10.1016/j.enconman.2014.06.008    0196-8904 Management                      driven by low grade energy                          TX0008057915
                                                                Energy Conversion and           Emission, efficiency, and influence in a diesel
782 Elsevier Ltd.   10.1016/j.enconman.2014.07.028    0196-8904 Management                      n-butanol dual-injection engine                     TX0008030619
                                                                Energy Conversion and           Efficiency analysis of alternative refrigerants
783 Elsevier Ltd.   10.1016/j.enconman.2015.01.056    0196-8904 Management                      for ejector cooling cycles                          TX0008080874
                                                                                                Energy and exergy analysis of the turbo-
                                                                Energy Conversion and           generators and steam turbine for the main feed
784 Elsevier Ltd.   10.1016/j.enconman.2017.03.007    0196-8904 Management                      water pump drive on LNG carrier                     TX0008467777




                                                                         Page 30 of 124
                    Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 31 of 124

                                                                                                  Integrating geothermal into coal-fired power
                                                                   Energy Conversion and          plant with carbon capture: A comparative
785 Elsevier Ltd.    10.1016/j.enconman.2017.06.016      0196-8904 Management                     study with solar energy                            TX0008527691
                                                                                                  Thermodynamic analysis of simple and
                                                                   Energy Conversion and          regenerative Brayton cycles for the
786 Elsevier Ltd.    10.1016/j.enconman.2018.02.079      0196-8904 Management                     concentrated solar power applications              TX0008634347
                                                                                                  New horizons: Australian nurses at work in
787 Elsevier Ltd.    10.1016/j.endeavour.2014.05.004     0160-9327 Endeavour                      World War I                                        TX0008019642

                                                                                                  A comparison of implied and realized
788 Elsevier B.V. 10.1016/j.eneco.2014.12.021            0140-9883 Energy Economics               volatility in the Nordic power forward market TX0008078224
                                                                                                  Energy trade efficiency and its determinants:
789 Elsevier B.V. 10.1016/j.eneco.2015.05.019            0140-9883 Energy Economics               A Malmquist index approach                    TX0008140053

                                                                                                  An examination of the flow characteristics of
790 Elsevier B.V. 10.1016/j.eneco.2015.12.005            0140-9883 Energy Economics               crude oil: Evidence from risk-neutral moments TX0008298711

                                                                                                  Cost efficiency of electric grid utilities in
                                                                                                  China: A comparison of estimates from
791 Elsevier B.V. 10.1016/j.eneco.2016.02.011            0140-9883 Energy Economics               SFA–MLE, SFA–Bayes and StoNED–CNLS                 TX0008291290
792 Elsevier B.V. 10.1016/j.eneco.2016.06.014            0140-9883 Energy Economics               Long term oil prices                               TX0008339368
                                                                                                  Rebound effect of improved energy efficiency
                                                                                                  for different energy types: A general
793 Elsevier B.V. 10.1016/j.eneco.2017.01.010            0140-9883 Energy Economics               equilibrium analysis for China                     TX0008420748
                                                                                                  Coordination and uncertainty in strategic
                                                                                                  network investment: Case on the North Seas
794 Elsevier B.V. 10.1016/j.eneco.2017.03.022            0140-9883 Energy Economics               Grid                                               TX0008497112

                                                                                                  Thermodynamic analysis on theoretical
                                                                                                  models of cycle combined heat exchange
795 Elsevier Ltd.    10.1016/j.energy.2017.02.103        0360-5442 Energy                         process: The reversible heat exchange process TX0008464188
                                                                                                  Advanced exergy analyses of an aircraft
796 Elsevier Ltd.    10.1016/j.energy.2017.02.121        0360-5442 Energy                         turboprop engine (TPE)                        TX0008464188
                                                                                                  Influence of methane content on a LNG
                                                                                                  heavy-duty engine with high compression
797 Elsevier Ltd.    10.1016/j.energy.2017.04.039        0360-5442 Energy                         ratio                                         TX0008506257

                                                                                                  Preliminary tests on dynamic characteristics
                                                                                                  of a CO2 transcritical power cycle using an
798 Elsevier Ltd.    10.1016/j.energy.2017.09.022        0360-5442 Energy                         expansion valve in engine waste heat recovery      TX0008539113
                                                                                                  Analysis of heat flux singularity at 2D notch
                                                                   Engineering Analysis with      tip by singularity analysis method combined
799 Elsevier Ltd.    10.1016/j.enganabound.2014.04.024   0955-7997 Boundary Elements              with boundary element technique                    TX0008002557
                                                                                                  An algorithm with m-step residual history for
                                                                   Engineering Analysis with      solving linear equations: Data interpolation by
800 Elsevier Ltd.    10.1016/j.enganabound.2014.10.020   0955-7997 Boundary Elements              a multi-shape-factors RBF                          TX0008024833
                                                                                                  Simulation of two-dimensional sloshing
                                                                   Engineering Analysis with      phenomenon by generalized finite difference
801 Elsevier Ltd.    10.1016/j.enganabound.2015.11.008   0955-7997 Boundary Elements              method                                             TX0008571332
                                                                                                  An indirect boundary element method to
                                                                   Engineering Analysis with      model the 3-D scattering of elastic waves in a
802 Elsevier Ltd.    10.1016/j.enganabound.2016.02.005   0955-7997 Boundary Elements              fluid-saturated poroelastic half-space             TX0008280254
                                                                   Engineering Analysis with      Compact approximation stencils based on
803 Elsevier Ltd.    10.1016/j.enganabound.2016.11.002   0955-7997 Boundary Elements              integrated flat radial basis functions             TX0008364537
                                                                   Engineering Analysis with      Scalable topology optimization with the
804 Elsevier Ltd.    10.1016/j.enganabound.2017.07.020   0955-7997 Boundary Elements              kernel-independent fast multipole method           TX0008545837
                                                                                                  Degradation of a corrosion and heat resistant
805 Elsevier Ltd.    10.1016/j.engfailanal.2012.11.002   1350-6307 Engineering Failure Analysis   steel pipe                                         TX0007712109
                                                                                                  Experimental study of the impact of grease
                                                                                                  particle contaminants on wear and fatigue life
806 Elsevier Ltd.    10.1016/j.engfailanal.2014.01.016   1350-6307 Engineering Failure Analysis   of ball bearings                                   TX0007943895
                                                                                                  Vibration signal modeling of a planetary gear
807 Elsevier Ltd.    10.1016/j.engfailanal.2014.11.015   1350-6307 Engineering Failure Analysis   set for tooth crack detection                      TX0008035202
                                                                                                  Pipeline failures in corrosive environments –
808 Elsevier Ltd.    10.1016/j.engfailanal.2015.03.004   1350-6307 Engineering Failure Analysis   A conceptual analysis of trends and effects        TX0008080779

                                                                                                  Limitations of analytical strength verifications
                                                                                                  with local effects and nonlinearities: A case
809 Elsevier Ltd.    10.1016/j.engfailanal.2015.05.002   1350-6307 Engineering Failure Analysis   study on a failed high rack rail                   TX0008192722
                                                                                                  Bolt loosening at rotating joint interface and
810 Elsevier Inc.    10.1016/j.engfailanal.2015.11.002   1350-6307 Engineering Failure Analysis   its influence on rotor dynamics                    TX0008280567
                                                                                                  Dynamic contact characteristics between
                                                                                                  hoisting rope and friction lining in the deep
811 Elsevier Inc.    10.1016/j.engfailanal.2016.03.006   1350-6307 Engineering Failure Analysis   coal mine                                          TX0008220895
                                                                                                  State-of-the-art review on the design and
812 Elsevier Ltd.    10.1016/j.engfailanal.2016.04.017   1350-6307 Engineering Failure Analysis   performance of steel pallet rack connections       TX0008320550




                                                                            Page 31 of 124
                Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 32 of 124

                                                                                                   Structural performance and associated lessons
                                                                                                   to be learned from world earthquakes in
                                                                                                   Nepal after 25 April 2015 (MW 7.8) Gorkha
813 Elsevier Ltd.   10.1016/j.engfailanal.2016.06.002   1350-6307 Engineering Failure Analysis     earthquake                                         TX0008326306
                                                                                                   Failure analysis in high pressure
                                                                                                   thermoplastic hose fittings submitted to cold
814 Elsevier Ltd.   10.1016/j.engfailanal.2017.01.008   1350-6307 Engineering Failure Analysis     forming by swaging process                         TX0008426131
                                                                                                   Elastic-plastic fracture response of multiple 3-
                                                                                                   D interacting cracks in offshore pipelines
815 Elsevier Ltd.   10.1016/j.engfailanal.2017.02.003   1350-6307 Engineering Failure Analysis     subjected to large plastic strains                 TX0008426138
                                                                                                   Failure mode analysis of a diesel motor
816 Elsevier Ltd.   10.1016/j.engfailanal.2017.06.010   1350-6307 Engineering Failure Analysis     crankshaft                                         TX0008540665
                                                                                                   Pitting corrosion failure analysis of a wet gas
817 Elsevier Ltd.   10.1016/j.engfailanal.2017.08.012   1350-6307 Engineering Failure Analysis     pipeline                                           TX0008540665
                                                                                                   Quantitative hydraulic analysis of pre-
                                                                                                   drillings and inflows to the Gotthard Base
818 Elsevier B.V. 10.1016/j.enggeo.2013.06.002          0013-7952 Engineering Geology              Tunnel (Sedrun Lot, Switzerland)                   TX0007933331
                                                                                                   Retaining mechanism and structural
                                                                                                   characteristics of h type anti-slide pile (hTP
                                                                                                   pile) and experience with its engineering
819 Elsevier B.V. 10.1016/j.enggeo.2017.03.018          0013-7952 Engineering Geology              application                                        TX0008501773

                                                                                                   Early-age behaviour of the concrete
                                                                                                   surrounding a turbine spiral case: Monitoring
820 Elsevier Ltd.   10.1016/j.engstruct.2014.10.009     0141-0296 Engineering Structures           and thermo-mechanical modelling                    TX0008103899
                                                                                                   Stress at ultimate in unbonded tendons for
821 Elsevier Ltd.   10.1016/j.engstruct.2017.01.046     0141-0296 Engineering Structures           ungrouted post-tensioned masonry beams             TX0008463596
                                                                                                   Comparison of unit cell-based computational
822 Elsevier Ltd.   10.1016/j.engstruct.2017.03.005     0141-0296 Engineering Structures           methods for predicting the strength of wood        TX0008460291
                                                                                                   Socio-political prioritization of bioenergy with
823 Elsevier Ltd.   10.1016/j.enpol.2017.01.050         0301-4215 Energy Policy                    carbon capture and storage                         TX0008452204
                                                                                                   Swedish-Norwegian tradable green
                                                                                                   certificates: Scheme design flaws and
824 Elsevier Ltd.   10.1016/j.enpol.2017.04.012         0301-4215 Energy Policy                    perceived investment barriers                      TX0008471487
                                                                                                   Business actors, political resistance, and
825 Elsevier Ltd.   10.1016/j.enpol.2017.06.018         0301-4215 Energy Policy                    strategies for policymakers                        TX0008498260
                                                                                                   Residents' resource uses and nature
                                                                                                   conservation in Band-e-Amir National Park,
826 Elsevier B.V. 10.1016/j.envdev.2014.04.003          2211-4645 Environmental Development        Afghanistan                                        TX0008072404

                                                                                                   Transition to ecosystem-based governance of
827 Elsevier B.V. 10.1016/j.envdev.2015.06.013          2211-4645 Environmental Development        the Benguela Current Large Marine Ecosystem TX0008253654
                                                                                                   Potential topoclimatic zones as support for
                                                                                                   forest plantation in the Amazon: Advances
                                                                                                   and challenges to growing paricá
828 Elsevier B.V. 10.1016/j.envdev.2015.11.002          2211-4645 Environmental Development        (Schizolobium amazonicum)                          TX0008326909

                                                                                                   Farmers' perceptions of climate change,
                                                                                                   impacts on freshwater aquaculture and
                                                                                                   adaptation strategies in climatic change
829 Elsevier B.V. 10.1016/j.envdev.2016.12.002          2211-4645 Environmental Development        hotspots: A case of the Indian Sundarban delta TX0008430249
                                                                                                   Productivity in the Gulf of California large
830 Elsevier B.V. 10.1016/j.envdev.2017.01.003          2211-4645 Environmental Development        marine ecosystem                               TX0008472542

                                                                                                 Influence of dehydration rate on cell sucrose
                                                                  Environmental and Experimental and water relations parameters in an inducible
831 Elsevier B.V. 10.1016/j.envexpbot.2015.07.002       0098-8472 Botany                         desiccation tolerant aquatic bryophyte         TX0008169735
                                                                                                 Plasticity of bud phenology and
                                                                                                 photosynthetic capacity in hybrid poplar
                                                                  Environmental and Experimental plantations along a latitudinal gradient in
832 Elsevier B.V. 10.1016/j.envexpbot.2016.01.007       0098-8472 Botany                         northeastern Canada                            TX0008218669
                                                                                                 Variation in survival and growth strategies for
                                                                                                 seedlings of broadleaved tree species in
                                                                                                 response to thinning of larch plantations:
                                                                                                 Implication for converting pure larch
                                                                  Environmental and Experimental plantations into larch-broadleaved mixed
833 Elsevier B.V. 10.1016/j.envexpbot.2016.03.003       0098-8472 Botany                         forests                                         TX0008318856
                                                                                                 Plasticity in roles of cyclic electron flow
                                                                                                 around photosystem I at contrasting
                                                                  Environmental and Experimental temperatures in the chilling-sensitive plant
834 Elsevier B.V. 10.1016/j.envexpbot.2017.07.011       0098-8472 Botany                         Calotropis gigantea                             TX0008536742
                                                                                                 Does long-term warming affect C and N
                                                                                                 allocation in a Mediterranean shrubland
                                                                  Environmental and Experimental ecosystem? Evidence from a 13C and 15N
835 Elsevier B.V. 10.1016/j.envexpbot.2017.07.013       0098-8472 Botany                         labeling field study                                 TX0008536742
                                                                                                 Drought inhibition of tillering in Festuca
                                                                  Environmental and Experimental arundinacea associated with axillary bud
836 Elsevier B.V. 10.1016/j.envexpbot.2017.07.017       0098-8472 Botany                         development and strigolactone signaling              TX0008515191




                                                                           Page 32 of 124
                Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 33 of 124

                                                                                             Flexible shift on gene body methylation and
                                                              Environmental and Experimental transcription of LpCYP72A161 exposed to
837 Elsevier B.V. 10.1016/j.envexpbot.2017.08.002   0098-8472 Botany                         temperature stress in perennial ryegrass      TX0008531324
                                                                                             Water-stressed sunflower transcriptome
                                                                                             analysis revealed important molecular markers
                                                              Environmental and Experimental involved in drought stress response and
838 Elsevier B.V. 10.1016/j.envexpbot.2017.08.005   0098-8472 Botany                         tolerance                                     TX0008515191
                                                                                             A spring rainfall pulse causes greater in situ
                                                                                             photosynthetic upregulation for Bromus
                                                              Environmental and Experimental tectorum compared to co-occurring native
839 Elsevier B.V. 10.1016/j.envexpbot.2017.08.007   0098-8472 Botany                         herbaceous species                                    TX0008531324
                                                                                             Root physiological and transcriptional
                                                              Environmental and Experimental response to single and combined S and Fe
840 Elsevier B.V. 10.1016/j.envexpbot.2017.09.002   0098-8472 Botany                         deficiency in durum wheat                             TX0008531324
                                                                                             Ethylene triggers salt tolerance in maize
                                                                                             genotypes by modulating polyamine
                                                              Environmental and Experimental catabolism enzymes associated with H2O2
841 Elsevier B.V. 10.1016/j.envexpbot.2017.10.022   0098-8472 Botany                         production                                            TX0008554572

                                                                                                 Maternal cell phone use during pregnancy and
842 Elsevier Ltd.   10.1016/j.envint.2017.03.024    0160-4120 Environment International          child behavioral problems in five birth cohorts TX0008479996
                                                                                                 Mortality burden of diurnal temperature range
                                                                                                 and its temporal changes: A multi-country
843 Elsevier Ltd.   10.1016/j.envint.2017.10.018    0160-4120 Environment International          study                                           TX0008554664
                                                                                                 Synergistic sub-lethal effects of a biocide
844 Elsevier Ltd.   10.1016/j.envpol.2013.12.004    0269-7491 Environmental Pollution            mixture on the springtail Folsomia fimetaria    TX0007941257
                                                                                                 Coupled production and emission of short
                                                                                                 chain perfluoroalkyl acids from a fast
                                                                                                 developing fluorochemical industry: Evidence
                                                                                                 from yearly and seasonal monitoring in
845 Elsevier Ltd.   10.1016/j.envpol.2016.08.079    0269-7491 Environmental Pollution            Daling River Basin, China                    TX0008388853
                                                                                                 Comparison of models for predicting the
                                                                                                 changes in phytoplankton community
                                                                                                 composition in the receiving water system of
846 Elsevier Ltd.   10.1016/j.envpol.2017.02.001    0269-7491 Environmental Pollution            an inter-basin water transfer project             TX0008429304
                                                                                                 Presence of artisanal gold mining predicts
                                                                                                 mercury bioaccumulation in five genera of
847 Elsevier Ltd.   10.1016/j.envpol.2018.01.109    0269-7491 Environmental Pollution            bats (Chiroptera)                                 TX0008602140
                                                                                                 Better the devil you throw: Experience and
848 Elsevier Ltd.   10.1016/j.envsci.2013.11.007    1462-9011 Environmental Science & Policy     support for pay-as-you-throw waste charges        TX0007941230
                                                                                                 Combining hazard, exposure and social
                                                                                                 vulnerability to provide lessons for flood risk
849 Elsevier Ltd.   10.1016/j.envsci.2014.10.013    1462-9011 Environmental Science & Policy     management                                        TX0008025751
                                                                                                 Evaluating the impacts of sea level rise on
                                                                                                 coastal wetlands in Languedoc-Roussillon,
850 Elsevier Ltd.   10.1016/j.envsci.2016.02.002    1462-9011 Environmental Science & Policy     France                                            TX0008295769
                                                                                                 Water policy implementation in the state of
                                                                                                 São Paulo, Brazil: Key challenges and
851 Elsevier Ltd.   10.1016/j.envsci.2016.02.017    1462-9011 Environmental Science & Policy     opportunities                                     TX0008218595
                                                                                                 Small cetacean bycatch as estimated from
                                                                                                 stranding schemes: The common dolphin case
852 Elsevier Ltd.   10.1016/j.envsci.2016.05.004    1462-9011 Environmental Science & Policy     in the northeast Atlantic                         TX0008325100
                                                                                                 Conflicts and security in integrated water
853 Elsevier Ltd.   10.1016/j.envsci.2017.03.015    1462-9011 Environmental Science & Policy     resources management                              TX0008483998
                                                                                                 40 years of global environmental
854 Elsevier Ltd.   10.1016/j.envsci.2017.05.001    1462-9011 Environmental Science & Policy     assessments: A retrospective analysis             TX0008524595
                                                                                                 Correlating negotiation hotspot issues, Paris
                                                                                                 climate agreement and the international climate
855 Elsevier Ltd.   10.1016/j.envsci.2017.07.010    1462-9011 Environmental Science & Policy     policy regime                                     TX0008524595
                                                                                                 The evolving role of government in the
                                                                                                 adaptive governance of freshwater social-
856 Elsevier Ltd.   10.1016/j.envsci.2017.07.011    1462-9011 Environmental Science & Policy     ecological systems in the western US              TX0008524595
                                                                                               Corporate minerals and community
                                                                                               development dilemma in the Surat Resource
                                                                                               Region, Australia: Implications for resource
857 Elsevier Ltd.   10.1016/j.envsci.2017.08.006    1462-9011   Environmental Science & Policy development planning                                TX0008524595
                                                                                               Assessing adaptive capacity through
                                                                                               governance networks: The elaboration of the
858 Elsevier Ltd.   10.1016/j.envsci.2017.08.014    1462-9011   Environmental Science & Policy flood risk management plan in Austria               TX0008524595
                                                                Environmental Modelling &      Conceptual evaluation of continental land-
859 Elsevier Ltd.   10.1016/j.envsoft.2013.01.007   1364-8152   Software                       surface model behaviour                             TX0007960812
                                                                                               A systems model combining process-based
                                                                Environmental Modelling &      simulation and multi-objective optimisation
860 Elsevier Ltd.   10.1016/j.envsoft.2014.06.020   1364-8152   Software                       for strategic management of mine water              TX0008067631
                                                                                               Modeling surface water-groundwater
                                                                Environmental Modelling &      interaction in arid and semi-arid regions with
861 Elsevier Ltd.   10.1016/j.envsoft.2014.10.011   1364-8152   Software                       intensive agriculture                               TX0008024165




                                                                        Page 33 of 124
                Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 34 of 124

                                                                                                  Selecting model scenarios of real
                                                                                                  hydrodynamic forcings on mesotidal and
                                                                Environmental Modelling &         macrotidal estuaries influenced by river
862 Elsevier Ltd.   10.1016/j.envsoft.2015.02.007     1364-8152 Software                          discharges using K-means clustering                TX0008090694
                                                                Environmental Modelling &         A dynamic probabilistic material flow
863 Elsevier Ltd.   10.1016/j.envsoft.2015.11.012     1364-8152 Software                          modeling method                                    TX0008265921
                                                                                                  Modeling metal-sediment interaction
                                                                Environmental Modelling &         processes: Parameter sensitivity assessment
864 Elsevier Ltd.   10.1016/j.envsoft.2016.02.026     1364-8152 Software                          and uncertainty analysis                           TX0008313746
                                                                                                  Enhancing the SWAT model for simulating
                                                                Environmental Modelling &         denitrification in riparian zones at the river
865 Elsevier Ltd.   10.1016/j.envsoft.2017.03.017     1364-8152 Software                          basin scale                                        TX0008484198
                                                                Earth and Planetary Science       The timing and intensity of column collapse
866 Elsevier B.V. 10.1016/j.epsl.2014.12.006          0012-821X Letters                           during explosive volcanic eruptions                TX0008359635
                                                                                                Prospects for novel deformation processed
                                                                                                Al/Ca composite conductors for overhead
                                                                                                high voltage direct current (HVDC) power
867 Elsevier B.V. 10.1016/j.epsr.2013.07.017          0378-7796 Electric Power Systems Research transmission                                         TX0007961604
                                                                                                Low voltage ride-through of DFIG and
868 Elsevier B.V. 10.1016/j.epsr.2013.12.018          0378-7796 Electric Power Systems Research brushless DFIG: Similarities and differences         TX0007963534

                                                                                                Impact of electromechanical wave oscillations
869 Elsevier B.V. 10.1016/j.epsr.2016.01.002          0378-7796 Electric Power Systems Research propagation on protection schemes                    TX0008312771
                                                                                                A new impedance-based fault location scheme
                                                                                                for overhead unbalanced radial distribution
870 Elsevier B.V. 10.1016/j.epsr.2016.09.015          0378-7796 Electric Power Systems Research networks                                             TX0008389473
                                                                                                Hierarchical control for DC microgrid clusters
                                                                                                with high penetration of distributed energy
871 Elsevier B.V. 10.1016/j.epsr.2017.04.003          0378-7796 Electric Power Systems Research resources                                            TX0008468342
                                                                                                Hybrid soft switching converter for DC grid
872 Elsevier B.V. 10.1016/j.epsr.2017.05.015          0378-7796 Electric Power Systems Research applications                                         TX0008468593
                                                                                                An optimal/adaptive reclosing technique for
                                                                                                transient stability enhancement under single
873 Elsevier B.V. 10.1016/j.epsr.2017.06.005          0378-7796 Electric Power Systems Research pole tripping                                        TX0008506433
                                                                                                A systematic review of strategies for
                                                                Energy Research & Social        overcoming the barriers to energy-efficient
874 Elsevier Ltd.   10.1016/j.erss.2017.03.010        2214-6296 Science                         technologies in buildings                            TX0008529475
                                                                                                  Disruption and low-carbon system
                                                                                                  transformation: Progress and new challenges
                                                                Energy Research & Social          in socio-technical transitions research and the
875 Elsevier Ltd.   10.1016/j.erss.2017.10.010        2214-6296 Science                           Multi-Level Perspective                            TX0008608521
                                                                                                  Mainstreaming and sector-wide approaches to
876 Elsevier Ltd.   10.1016/j.esr.2013.11.003         2211-467X Energy Strategy Reviews           sustainable energy access in Ethiopia              TX0007941227
                                                                                                  The grid-connected solar energy in India:
877 Elsevier Ltd.   10.1016/j.esr.2016.06.002         2211-467X Energy Strategy Reviews           Structures and challenges                          TX0008336207
                                                                                                  The effect of external compressive loads on
878 Elsevier Ltd.   10.1016/j.est.2017.07.021         2352-152X Journal of Energy Storage         the cycle lifetime of lithium-ion pouch cells      TX0008545901
                                                                                                  Optimal energy management of a grid-
                                                                                                  connected micro-hydrokinetic with pumped
879 Elsevier Ltd.   10.1016/j.est.2017.09.007         2352-152X Journal of Energy Storage         hydro storage system                               TX0008573455
                                                                                                  Growing random forest on deep
                                                                Expert Systems with               convolutional neural networks for scene
880 Elsevier Ltd.   10.1016/j.eswa.2016.10.038        0957-4174 Applications                      categorization                                     TX0008432495

                                                                                                  Electrospinning of well-aligned fiber bundles
881 Elsevier Ltd.   10.1016/j.eurpolymj.2016.02.017   0014-3057 European Polymer Journal          using an End-point Control Assembly method TX0008295716
                                                                                                  Overexpression of peroxiredoxin 2 in
882 Elsevier Ltd.   10.1016/j.exer.2013.03.001        0014-4835 Experimental Eye Research         pterygium. A proteomic approach               TX0007978796
                                                                                                  TRPV4 activation triggers the release of
                                                                                                  melatonin from human non-pigmented ciliary
883 Elsevier Ltd.   10.1016/j.exer.2015.04.019        0014-4835 Experimental Eye Research         epithelial cells                              TX0008142515

                                                                                                  Macromolecular markers in normal human
884 Elsevier Ltd.   10.1016/j.exer.2016.01.002        0014-4835 Experimental Eye Research         retina and applications to human retinal disease   TX0008338193
                                                                                                  Presence of melanopsin in human crystalline
                                                                                                  lens epithelial cells and its role in melatonin
885 Elsevier Ltd.   10.1016/j.exer.2016.11.019        0014-4835 Experimental Eye Research         synthesis                                          TX0008453138
                                                                                                  Retinal accumulation of zeaxanthin, lutein,
                                                                                                  and β-carotene in mice deficient in carotenoid
886 Elsevier Ltd.   10.1016/j.exer.2017.02.016        0014-4835 Experimental Eye Research         cleavage enzymes                                   TX0008471962
                                                                                                  Melatonin synthesis in the human ciliary body
                                                                                                  triggered by TRPV4 activation: Involvement
887 Elsevier Ltd.   10.1016/j.exer.2017.06.018        0014-4835 Experimental Eye Research         of AANAT phosphorylation                           TX0008543481
                                                                                                  Cell autonomous sonic hedgehog signaling
                                                                                                  contributes to maintenance of retinal
888 Elsevier Ltd.   10.1016/j.exer.2017.07.014        0014-4835 Experimental Eye Research         endothelial tight junctions                        TX0008514311




                                                                         Page 34 of 124
                    Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 35 of 124


                                                                                                 The S1P1 receptor-selective agonist CYM-
                                                                                                 5442 protects retinal ganglion cells in
889 Elsevier Ltd.    10.1016/j.exer.2017.08.005        0014-4835 Experimental Eye Research       endothelin-1 induced retinal ganglion cell loss   TX0008514311
                                                                                                 Aging disturbs the balance between effector
890 Elsevier Inc.    10.1016/j.exger.2014.11.005       0531-5565 Experimental Gerontology        and regulatory CD4+ T cells                       TX0008026300
                                                                                                 Influence of age and posture on spinal and
891 Elsevier Inc.    10.1016/j.exger.2015.06.006       0531-5565 Experimental Gerontology        corticospinal excitability                        TX0008142376
                                                                                                 Vascular risk assessment in older adults
892 Elsevier Inc.    10.1016/j.exger.2016.03.002       0531-5565 Experimental Gerontology        without a history of cardiovascular disease       TX0008465521
                                                                                                 Traditional and pyramidal resistance training
                                                                                                 systems improve muscle quality and
                                                                                                 metabolic biomarkers in older women: A
893 Elsevier Inc.    10.1016/j.exger.2016.03.007       0531-5565 Experimental Gerontology        randomized crossover study                        TX0008465521
                                                                                                 "Pro-youthful" factors in the "labyrinth" of
894 Elsevier Inc.    10.1016/j.exger.2016.07.004       0531-5565 Experimental Gerontology        cardiac rejuvenation                              TX0008338757
                                                                                                 Molecular mechanisms of UVB-induced
                                                                                                 senescence of dermal fibroblasts and its
895 Elsevier Inc.    10.1016/j.exger.2017.01.009       0531-5565 Experimental Gerontology        relevance for photoaging of the human skin        TX0008480706
                                                                                                 Exercise increases mitochondrial complex I
                                                                                                 activity and DRP1 expression in the brains of
896 Elsevier Inc.    10.1016/j.exger.2017.01.013       0531-5565 Experimental Gerontology        aged mice                                         TX0008440290
                                                                                                 Training load does not affect detraining's
                                                                                                 effect on muscle volume, muscle strength and
897 Elsevier Inc.    10.1016/j.exger.2017.07.017       0531-5565 Experimental Gerontology        functional capacity among older adults            TX0008536740
                                                                                                 Divergent effects of resistance training and
                                                                                                 anabolic steroid on the postsynaptic region of
898 Elsevier Inc.    10.1016/j.exger.2017.08.018       0531-5565 Experimental Gerontology        different skeletal muscles of aged rats           TX0008536740
                                                                                                 Long-term supplementation with EGCG and
                                                                                                 beta-alanine decreases mortality but does not
                                                                                                 affect cognitive or muscle function in aged
899 Elsevier Inc.    10.1016/j.exger.2017.08.020       0531-5565 Experimental Gerontology        mice                                              TX0008536740
                                                                                                 Optic atrophy 1 mediates coenzyme Q-
                                                                                                 responsive regulation of respiratory complex
900 Elsevier Inc.    10.1016/j.exger.2017.09.002       0531-5565 Experimental Gerontology        IV activity in brain mitochondria                 TX0008536740
                                                                                                 Local content and participation in Ghana's oil
                                                                 The Extractive Industries and   and gas industry: Can enterprise development
901 Elsevier Ltd.    10.1016/j.exis.2015.02.003        2214-790X Society                         make a difference?                                TX0008245391
                                                                                                 From pickaxes to metal detectors: Gold
                                                                 The Extractive Industries and   mining mobility and space in Upper Guinea,
902 Elsevier Ltd.    10.1016/j.exis.2016.02.010        2214-790X Society                         Guinea Conakry                                    TX0008232895
                                                                                                 The geophagous peasants of Kalahandi: De-
                                                                 The Extractive Industries and   peasantisation and artisanal mining of
903 Elsevier Ltd.    10.1016/j.exis.2016.03.007        2214-790X Society                         coloured gemstones in India                       TX0008394352
                                                                 The Extractive Industries and
904 Elsevier Ltd.    10.1016/j.exis.2016.10.014        2214-790X Society                         The extractive imperative in Latin America        TX0008368692
                                                                 The Extractive Industries and   Formalization of artisanal miners: Stop the
905 Elsevier Ltd.    10.1016/j.exis.2017.02.004        2214-790X Society                         train, we need to get off!                        TX0008553266
                                                                                                 Chinese investment in Greenland's mining
                                                                 The Extractive Industries and   industry: Toward a new framework for
906 Elsevier Ltd.    10.1016/j.exis.2017.05.008        2214-790X Society                         foreign direct investment                         TX0008547641
                                                                                                 Conditional N-WASP knockout in mouse
                                                                                                 brain implicates actin cytoskeleton regulation
907 Elsevier Inc.    10.1016/j.expneurol.2014.01.011   0014-4886 Experimental Neurology          in hydrocephalus pathology                        TX0007970700
                                                                                                 Neurochemical excitation of thoracic
                                                                                                 propriospinal neurons improves hindlimb
908 Elsevier Inc.    10.1016/j.expneurol.2014.12.006   0014-4886 Experimental Neurology          stepping in adult rats with spinal cord lesions   TX0008021773
                                                                                                 Suppression of adenosine 2a receptor (A2aR)-
                                                                                                 mediated adenosine signaling improves
                                                                                                 disease phenotypes in a mouse model of
909 Elsevier Inc.    10.1016/j.expneurol.2015.03.004   0014-4886 Experimental Neurology          amyotrophic lateral sclerosis                     TX0008075155
                                                                                                 Diffusion tensor imaging in hemorrhagic
910 Elsevier Inc.    10.1016/j.expneurol.2015.05.011   0014-4886 Experimental Neurology          stroke                                            TX0008153572

                                                                                                 Evaluation of the anatomical and functional
                                                                                                 consequences of repetitive mild cervical
911 Elsevier Inc.    10.1016/j.expneurol.2015.06.001   0014-4886 Experimental Neurology          contusion using a model of spinal concussion      TX0008373175
                                                                                                 Azithromycin protects mice against ischemic
                                                                                                 stroke injury by promoting macrophage
912 Elsevier Inc.    10.1016/j.expneurol.2015.10.012   0014-4886 Experimental Neurology          transition towards M2 phenotype                   TX0008179350
                                                                                                 Impact of rapamycin on status epilepticus
                                                                                                 induced hippocampal pathology and weight
913 Elsevier Inc.    10.1016/j.expneurol.2016.03.015   0014-4886 Experimental Neurology          gain                                              TX0008299389
                                                                                                 Cutaneous tissue damage induces long-lasting
                                                                                                 nociceptive sensitization and regulation of
                                                                                                 cellular stress- and nerve injury-associated
914 Elsevier Inc.    10.1016/j.expneurol.2016.06.002   0014-4886 Experimental Neurology          genes in sensory neurons                          TX0008348257




                                                                          Page 35 of 124
                    Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 36 of 124

                                                                                                        Combination of the two schistosomal antigens
                                                                                                        Sm14 and Sm29 elicits significant protection
                                                                                                        against experimental Schistosoma mansoni
915 Elsevier Inc.    10.1016/j.exppara.2014.07.010          0014-4894 Experimental Parasitology         infection                                          TX0008047298
                                                                                                        In vitro evaluation of (_)α-bisabolol as a
                                                                                                        promising agent against Leishmania
916 Elsevier Inc.    10.1016/j.exppara.2014.10.001          0014-4894 Experimental Parasitology         amazonensis                                        TX0008363811
                                                                                                        Identification and characterization of Tu88, an
917 Elsevier Inc.    10.1016/j.exppara.2015.03.003          0014-4894 Experimental Parasitology         antigenic gene from Theileria uilenbergi           TX0008119077
                                                                                                        Modified method to enhanced recovery of
                                                                                                        Toxocara cati larvae for the purposes of
918 Elsevier Inc.    10.1016/j.exppara.2016.07.007          0014-4894 Experimental Parasitology         diagnostic and therapeutic                         TX0008388534
                                                                                                        Experimental study of NOx correlation for
                                                                      Experimental Thermal and Fluid    fuel staged combustion using lab-scale gas
919 Elsevier Inc.    10.1016/j.expthermflusci.2014.05.016   0894-1777 Science                           turbine combustor at high pressure                 TX0008055408
                                                                                                        An experimental study on CH4/O2
                                                                      Experimental Thermal and Fluid    continuously rotating detonation wave in a
920 Elsevier Inc.    10.1016/j.expthermflusci.2014.11.017   0894-1777 Science                           hollow combustion chamber                          TX0008027529
                                                                                                        Experimental investigation on startup and
                                                                                                        thermal performance of a high temperature
                                                                      Experimental Thermal and Fluid    special-shaped heat pipe coupling the flat plate
921 Elsevier Inc.    10.1016/j.expthermflusci.2016.03.013   0894-1777 Science                           heat pipe and cylindrical heat pipes               TX0008321303
                                                                                                        Convective heat transfer characteristics of
                                                                      Experimental Thermal and Fluid    water–ethylene glycol mixture with silver
922 Elsevier Inc.    10.1016/j.expthermflusci.2016.04.021   0894-1777 Science                           nanoparticles                                      TX0008321303
                                                                      Experimental Thermal and Fluid    The interaction of falling and sessile drops on
923 Elsevier Inc.    10.1016/j.expthermflusci.2016.06.022   0894-1777 Science                           a hydrophobic surface                              TX0008389719
                                                                                                        A novel lifetime-based phosphor
                                                                      Experimental Thermal and Fluid    thermography using three-gate scheme and a
924 Elsevier Inc.    10.1016/j.expthermflusci.2016.08.017   0894-1777 Science                           low frame-rate camera                              TX0008388603

                                                                                                     Water drop impacts on a single-layer of mesh
                                                                      Experimental Thermal and Fluid screen membrane: Effect of water hammer
925 Elsevier Inc.    10.1016/j.expthermflusci.2016.11.006   0894-1777 Science                        pressure and advancing contact angles                 TX0008416401
                                                                                                     Experimental study on the thermal
                                                                                                     management performance of phase change
                                                                      Experimental Thermal and Fluid material coupled with heat pipe for cylindrical
926 Elsevier Inc.    10.1016/j.expthermflusci.2016.11.017   0894-1777 Science                        power battery pack                                    TX0008416401
                                                                                                     Experimental and numerical investigation of
                                                                      Experimental Thermal and Fluid natural convection in a rectangular cuboid
927 Elsevier Inc.    10.1016/j.expthermflusci.2017.03.023   0894-1777 Science                        filled by two immiscible fluids                       TX0008451334
                                                                                                     Development of a turbulent boundary layer in
                                                                      Experimental Thermal and Fluid a rotating square cross-section channel with
928 Elsevier Inc.    10.1016/j.expthermflusci.2017.04.006   0894-1777 Science                        relatively high local rotation parameter              TX0008480745

                                                                      Experimental Thermal and Fluid Heat transfer in a rotating trailing edge wedge-
929 Elsevier Inc.    10.1016/j.expthermflusci.2017.07.008   0894-1777 Science                        shaped cooling channel with two inflow forms TX0008554091
                                                                                                     Thermal energy absorption in a heat sink with
                                                                      Experimental Thermal and Fluid elliptical cross section and tangential
930 Elsevier Inc.    10.1016/j.expthermflusci.2017.07.025   0894-1777 Science                        impinging inlet flow of nanofluid                TX0008516199

                                                                                                     Impact dynamics and deposition of pristine
                                                                      Experimental Thermal and Fluid and graphene-doped PEDOT:PSS polymeric
931 Elsevier Inc.    10.1016/j.expthermflusci.2017.08.019   0894-1777 Science                        droplets on stationary and vibrating substrates TX0008516199
                                                                                                     Experimental investigations on nucleation,
                                                                                                     bubble growth, and micro-explosion
                                                                      Experimental Thermal and Fluid characteristics during the combustion of
932 Elsevier Inc.    10.1016/j.expthermflusci.2017.08.025   0894-1777 Science                        ethanol/Jet A-1 fuel droplets                   TX0008516199

                                                                      Experimental Thermal and Fluid Thermal and hydrodynamic performances of
933 Elsevier Inc.    10.1016/j.expthermflusci.2017.08.032   0894-1777 Science                        MHD ferrofluid flow inside a porous channel TX0008563412
                                                                                                     Oxy-fuel combustion of methane in a swirl
                                                                                                     tubular flame burner under various oxygen
                                                                      Experimental Thermal and Fluid contents: Operation limits and combustion
934 Elsevier Inc.    10.1016/j.expthermflusci.2017.09.001   0894-1777 Science                        instability                                 TX0008563412

                                                                      Experimental Thermal and Fluid Detonation propagation limits in highly argon
935 Elsevier Inc.    10.1016/j.expthermflusci.2017.09.014   0894-1777 Science                        diluted acetylene-oxygen mixtures in channels TX0008563412

                                                                                                        Functional properties of encapsulated Cagaita
936 Elsevier Ltd.    10.1016/j.fbio.2017.03.003             2212-4292 Food Bioscience                   (Eugenia dysenterica DC.) fruit extract       TX0008467559
                                                                                                        Physical and rheological properties of fish
937 Elsevier Ltd.    10.1016/j.fbio.2017.09.001             2212-4292 Food Bioscience                   gelatin gel as influenced by κ-carrageenan    TX0008549011
                                                                                                        Biomass production and yield of soybean
                                                                                                        grown under converted paddy fields with
938 Elsevier B.V. 10.1016/j.fcr.2015.06.010                 0378-4290 Field Crops Research              excess water during the early growth stage    TX0008145490




                                                                               Page 36 of 124
                    Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 37 of 124

                                                                                                 Integration of biochar with animal manure and
                                                                                                 nitrogen for improving maize yields and soil
                                                                                                 properties in calcareous semi-arid
939 Elsevier B.V. 10.1016/j.fcr.2016.05.011          0378-4290 Field Crops Research              agroecosystems                                    TX0008321983
                                                                                                 Resource use efficiencies as indicators of
                                                                                                 ecological sustainability in potato production:
940 Elsevier B.V. 10.1016/j.fcr.2016.09.020          0378-4290 Field Crops Research              A South African case study                        TX0008373066
                                                                                                 Effect of aboveground and belowground
                                                                                                 interactions on the intercrop yields in maize-
941 Elsevier B.V. 10.1016/j.fcr.2016.12.007          0378-4290 Field Crops Research              soybean relay intercropping systems               TX0008409667
                                                                                                 Spatio-temporal patterns of winter wheat yield
                                                                                                 potential and yield gap during the past three
942 Elsevier B.V. 10.1016/j.fcr.2017.02.012          0378-4290 Field Crops Research              decades in North China                            TX0008451902
                                                                                                 Growing environment contributes more to
                                                                                                 soybean yield than cultivar under organic
943 Elsevier B.V. 10.1016/j.fcr.2017.02.019          0378-4290 Field Crops Research              management                                        TX0008468347

                                                                                                 Planting density and sowing date strongly
944 Elsevier B.V. 10.1016/j.fcr.2017.04.019          0378-4290 Field Crops Research              influence growth and lint yield of cotton crops   TX0008473259
                                                                                                 Performance of matrix-based slow-release
                                                                                                 urea in reducing nitrogen loss and improving
945 Elsevier B.V. 10.1016/j.fcr.2017.07.005          0378-4290 Field Crops Research              maize yields and profits                          TX0008516158
                                                                                                 Spatial configuration drives complementary
                                                                                                 capture of light of the understory cotton in
946 Elsevier B.V. 10.1016/j.fcr.2017.07.016          0378-4290 Field Crops Research              young jujube plantations                          TX0008541025
                                                                                                 Thinking beyond agronomic yield gap:
                                                                                                 Smallholder farm efficiency under contrasted
947 Elsevier B.V. 10.1016/j.fcr.2017.08.026          0378-4290 Field Crops Research              livelihood strategies in Malawi                   TX0008518581
                                                                                                 The possibility of replacing puddled
                                                                                                 transplanted flooded rice with dry seeded rice
948 Elsevier B.V. 10.1016/j.fcr.2017.09.028          0378-4290 Field Crops Research              in central China: A review                        TX0008518581
                                                                                                 A homing endonuclease with a switch:
                                                                                                 Characterization of a twintron encoded
949 Elsevier Inc.    10.1016/j.fgb.2014.01.004       1087-1845 Fungal Genetics and Biology       homing endonuclease                               TX0007940320
                                                                                                 Mapping of functional domains and
                                                                                                 characterization of the transcription factor
                                                                                                 Cph1 that mediate morphogenesis in Candida
950 Elsevier Inc.    10.1016/j.fgb.2015.08.004       1087-1845 Fungal Genetics and Biology       albicans                                          TX0008179526
                                                                                                 Evolutionary divergence of Ure2pA
                                                                                                 glutathione transferases in wood degrading
951 Elsevier Inc.    10.1016/j.fgb.2015.09.002       1087-1845 Fungal Genetics and Biology       fungi                                             TX0008179526
                                                                                                 High molecular weight genomic DNA mini-
952 Elsevier Inc.    10.1016/j.fgb.2017.04.003       1087-1845 Fungal Genetics and Biology       prep for filamentous fungi                        TX0008489078
                                                                                                 Piperine inhibits aflatoxin B1 production in
                                                                                                 Aspergillus flavus by modulating fungal
953 Elsevier Inc.    10.1016/j.fgb.2017.08.005       1087-1845 Fungal Genetics and Biology       oxidative stress response                         TX0008514226
                                                                                                 A fluorogenic C. neoformans reporter strain
                                                                                                 with a robust expression of m-cherry
                                                                                                 expressed from a safe haven site in the
954 Elsevier Inc.    10.1016/j.fgb.2017.08.008       1087-1845 Fungal Genetics and Biology       genome                                            TX0008553458
                                                                                                 The calcium-binding protein EpANN from
                                                                                                 the lichenized fungus Endocarpon pusillum
955 Elsevier Inc.    10.1016/j.fgb.2017.09.003       1087-1845 Fungal Genetics and Biology       enhances stress tolerance in yeast and plants     TX0008553458
                                                                                                 Solving elastoplasticity problems by the
                                                               Finite Elements in Analysis and   Asymptotic Numerical Method: Influence of
956 Elsevier B.V. 10.1016/j.finel.2016.03.001        0168-874X Design                            the parameterizations                             TX0008220447
                                                                                                 On the use of Pad≈Ω approximant in the
                                                               Finite Elements in Analysis and   Asymptotic Numerical Method ANM to
957 Elsevier B.V. 10.1016/j.finel.2017.08.004        0168-874X Design                            compute the post-buckling of shells               TX0008543489
                                                                                                 Stress–strain curves for masonry materials
958 Elsevier Ltd.    10.1016/j.firesaf.2014.08.005   0379-7112 Fire Safety Journal               exposed to fire action                            TX0008058023
959 Elsevier Ltd.    10.1016/j.firesaf.2014.11.019   0379-7112 Fire Safety Journal               Modelling of fire risks in an offshore facility   TX0008035875
                                                                                                 An experimental investigation of mechanical
                                                                                                 properties of structural cast iron at elevated
960 Elsevier Ltd.    10.1016/j.firesaf.2014.11.026   0379-7112 Fire Safety Journal               temperatures and after cooling down               TX0008035875
                                                                                                 Assessment of the thermal conductivity of
961 Elsevier Ltd.    10.1016/j.firesaf.2016.01.011   0379-7112 Fire Safety Journal               intumescent coatings in fire                      TX0008228502
                                                                                                 Experimental study on fire response of double
962 Elsevier Ltd.    10.1016/j.firesaf.2017.05.016   0379-7112 Fire Safety Journal               glazed panels in curtain walls                    TX0008539811
                                                                                                 Synthesis and antimicrobial evaluation of
963 Elsevier B.V. 10.1016/j.fitote.2012.11.005       0367-326X Fitoterapia                       pogostone and its analogues                       TX0007711793
                                                                                                 Phlorotannins isolated from the edible brown
                                                                                                 alga Ecklonia stolonifera exert anti-adipogenic
                                                                                                 activity on 3T3-L1 adipocytes by
964 Elsevier B.V. 10.1016/j.fitote.2013.12.003       0367-326X Fitoterapia                       downregulating C/EBPα and PPARγ                   TX0007956655
                                                                                                 New lignans from the roots of Schisandra
965 Elsevier B.V. 10.1016/j.fitote.2015.03.015       0367-326X Fitoterapia                       sphenanthera                                      TX0008117887




                                                                        Page 37 of 124
                Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 38 of 124

                                                                                             Semi-synthetic derivatives of natural
                                                                                             isoflavones from Maclura pomifera as a novel
966 Elsevier B.V. 10.1016/j.fitote.2015.06.020           0367-326X Fitoterapia               class of PDE-5A inhibitors                         TX0008140859
                                                                                             Hypocholesterolemic effect of emodin by
                                                                                             simultaneous determination of in vitro and in
967 Elsevier B.V. 10.1016/j.fitote.2016.03.007           0367-326X Fitoterapia               vivo bile salts binding                            TX0008280250
                                                                                             Cardenolides from the Apocynaceae family
968 Elsevier B.V. 10.1016/j.fitote.2016.04.023           0367-326X Fitoterapia               and their anticancer activity                      TX0008389084
                                                                                             Cinnamaldehyde and its derivatives, a novel
969 Elsevier B.V. 10.1016/j.fitote.2016.05.016           0367-326X Fitoterapia               class of antifungal agents                         TX0008389084
                                                                                             Biotransfomation of cyperenoic acid by
                                                                                             Cunninghamella elegans AS 3.2028 and the
                                                                                             potent anti-angiogenic activities of its
970 Elsevier B.V. 10.1016/j.fitote.2017.02.004           0367-326X Fitoterapia               metabolites                                        TX0008451949
                                                                                             New depsides from the roots of Salvia
                                                                                             miltiorrhiza and their radical-scavenging
                                                                                             capacity and protective effects against H2O2-
971 Elsevier B.V. 10.1016/j.fitote.2017.06.018           0367-326X Fitoterapia               induced H9c2 cells                            TX0008526109
                                                                                             Chrodrimanins O–S from the fungus
                                                                                             Penicillium sp. SCS-KFD09 isolated from a
972 Elsevier B.V. 10.1016/j.fitote.2017.08.002           0367-326X Fitoterapia               marine worm, Sipunculusnudus                  TX0008545418
                                                                                             The antiadhesive activity of cranberry
                                                                                             phytocomplex studied by metabolomics:
                                                                                             Intestinal PAC-A metabolites but not intact
                                                                                             PAC-A are identified as markers in active
973 Elsevier B.V. 10.1016/j.fitote.2017.08.014           0367-326X Fitoterapia               urines against uropathogenic Escherichia coli      TX0008545418
                                                                                             Computational study of droplet breakup in a
                                                                   Flow Measurement and      trapped channel configuration using volume
974 Elsevier Ltd.   10.1016/j.flowmeasinst.2017.11.013   0955-5986 Instrumentation           of fluid method                                    TX0008598288

                                                                                             Isolation and characterization of multidrug-
975 Elsevier Ltd.   10.1016/j.fm.2014.04.013             0740-0020 Food Microbiology         resistant bacteria from minced meat in Austria TX0008043713
                                                                                             Application of Lactobacillus amylovorus
                                                                                             DSM19280 in gluten-free sourdough bread to
976 Elsevier Ltd.   10.1016/j.fm.2014.10.005             0740-0020 Food Microbiology         improve the microbial shelf life               TX0008025045
                                                                                             Technological properties of Lactobacillus
                                                                                             plantarum strains isolated from grape must
977 Elsevier Ltd.   10.1016/j.fm.2016.03.002             0740-0020 Food Microbiology         fermentation                                   TX0008369668
                                                                                             Viable But Not Culturable (VBNC) state of
                                                                                             Brettanomyces bruxellensis in wine: New
                                                                                             insights on molecular basis of VBNC
978 Elsevier Ltd.   10.1016/j.fm.2016.06.007             0740-0020 Food Microbiology         behaviour using a transcriptomic approach          TX0008318080
                                                                                             Enteric bacteria of food ice and their survival
979 Elsevier Ltd.   10.1016/j.fm.2017.04.020             0740-0020 Food Microbiology         in alcoholic beverages and soft drinks             TX0008495832
                                                                                             Biofilm production by Aureobasidium
                                                                                             pullulans improves biocontrol against sour rot
980 Elsevier Ltd.   10.1016/j.fm.2017.07.008             0740-0020 Food Microbiology         in citrus                                          TX0008537916
                                                                                             Use of non-Saccharomyces yeasts and
                                                                                             oenological tannin in red winemaking:
                                                                                             Influence on colour, aroma and sensorial
981 Elsevier Ltd.   10.1016/j.fm.2017.07.018             0740-0020 Food Microbiology         properties of young wines                          TX0008537916
                                                                                             Colour stabilities of sour cherry juice
                                                                                             concentrates enhanced with gallic acid and
982 Elsevier Ltd.   10.1016/j.foodchem.2015.10.098       0308-8146 Food Chemistry            various plant extracts during storage              TX0008357609
                                                                                             Evaluation of the combination of micellar
                                                                                             electrokinetic capillary chromatography with
                                                                                             sweeping and cation selective exhaustive
                                                                                             injection for the determination of 5-
983 Elsevier Ltd.   10.1016/j.foodchem.2016.06.056       0308-8146 Food Chemistry            nitroimidazoles in egg samples                     TX0008331426
                                                                                             Modelling of the effect of selenium
                                                                                             fertilization on the content of bioactive
984 Elsevier Ltd.   10.1016/j.foodchem.2017.04.144       0308-8146 Food Chemistry            compounds in broccoli heads                        TX0008467556
                                                                                             γ-Fe2O3 magnetic nanoparticle functionalized
                                                                                             with carboxylated multi walled carbon
                                                                                             nanotube for magnetic solid phase extractions
                                                                                             and determinations of Sudan dyes and Para
985 Elsevier Ltd.   10.1016/j.foodchem.2017.09.039       0308-8146 Food Chemistry            Red in food samples                                TX0008540902
                                                                                             Structural modeling of the relationship among
                                                                                             food safety knowledge, attitude and behavior
986 Elsevier Ltd.   10.1016/j.foodcont.2016.08.032       0956-7135 Food Control              of hotel staff in Turkey                           TX0008363327
                                                                                             New studies on gum ghatti (Anogeissus
                                                                                             latifolia) part 5: The conformational properties
987 Elsevier Ltd.   10.1016/j.foodhyd.2014.04.042        0268-005X Food Hydrocolloids        of gum ghatti                                      TX0008023536
                                                                                             Cross-linking xanthan and other compounds
988 Elsevier Ltd.   10.1016/j.foodhyd.2014.09.024        0268-005X Food Hydrocolloids        with glycerol                                      TX0008025486
                                                                                             The impact of rhamnogalacturonan-I side
                                                                                             chain monosaccharides on the rheological
989 Elsevier Ltd.   10.1016/j.foodhyd.2015.01.013        0268-005X Food Hydrocolloids        properties of citrus pectin                        TX0008074027




                                                                            Page 38 of 124
                 Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 39 of 124

                                                                                                   Development and characterization of
                                                                                                   lactoferrin-GMP nanohydrogels: Evaluation
 990 Elsevier Ltd.   10.1016/j.foodhyd.2015.02.026    0268-005X Food Hydrocolloids                 of pH, ionic strength and temperature effect      TX0008059445
                                                                                                   Bacterial cellulose-lactoferrin as an
 991 Elsevier Ltd.   10.1016/j.foodhyd.2016.02.019    0268-005X Food Hydrocolloids                 antimicrobial edible packaging                    TX0008235030
                                                                                                   Formation and pH-stability of whey protein
 992 Elsevier Ltd.   10.1016/j.foodhyd.2016.03.039    0268-005X Food Hydrocolloids                 fibrils in the presence of lecithin               TX0008331868
                                                                                                   Deformation and fracture behavior of physical
 993 Elsevier Ltd.   10.1016/j.foodhyd.2016.04.007    0268-005X Food Hydrocolloids                 gelatin gel systems                               TX0008331868
                                                                                                   Preparation of antimicrobial agar/banana
                                                                                                   powder blend films reinforced with silver
 994 Elsevier Ltd.   10.1016/j.foodhyd.2016.04.017    0268-005X Food Hydrocolloids                 nanoparticles                                     TX0008331868
                                                                                                   Pectin at the oil-water interface: Relationship
                                                                                                   of molecular composition and structure to
 995 Elsevier Ltd.   10.1016/j.foodhyd.2016.07.026    0268-005X Food Hydrocolloids                 functionality                                     TX0008452302
                                                                                                   Effect of acid-ethanol treatment and
                                                                                                   debranching on the structural characteristics
                                                                                                   and digestible properties of maize starches
 996 Elsevier Ltd.   10.1016/j.foodhyd.2017.01.040    0268-005X Food Hydrocolloids                 with different amylose contents                   TX0008444516
                                                                                                Influence of anionic polysaccharides on the
                                                                                                physical and oxidative stability of hydrolyzed
                                                                                                rice glutelin emulsions: Impact of
 997 Elsevier Ltd.   10.1016/j.foodhyd.2017.05.018    0268-005X   Food Hydrocolloids            polysaccharide type and pH                           TX0008506512
                                                                                                Functional properties and applications of basil
 998 Elsevier Ltd.   10.1016/j.foodhyd.2017.07.007    0268-005X   Food Hydrocolloids            seed gum: An overview                                TX0008528915
                                                                                                Composite and nanocomposite films based on
 999 Elsevier Ltd.   10.1016/j.foodhyd.2017.07.013    0268-005X   Food Hydrocolloids            amaranth biopolymers                                 TX0008532787
                                                                                                The molecular structures of leached starch
                                                                                                during rice cooking are controlled by
                                                                                                thermodynamic effects, rather than kinetic
1000 Elsevier Ltd.   10.1016/j.foodhyd.2017.07.015    0268-005X   Food Hydrocolloids            effects                                              TX0008528915
                                                                                                Effects of sulfated polysaccharides from
                                                                                                green alga Ulva intestinalis on
                                                                                                physicochemical properties and
1001 Elsevier Ltd.   10.1016/j.foodhyd.2017.07.038    0268-005X   Food Hydrocolloids            microstructure of silver carp surimi                 TX0008532787
                                                                                                Rheological characterization of vinal gum, a
                                                                                                galactomannan extracted from Prosopis
1002 Elsevier Ltd.   10.1016/j.foodhyd.2017.08.010    0268-005X   Food Hydrocolloids            ruscifolia seeds                                     TX0008532787
                                                                                                Heteroprotein complex formation of bovine
                                                                                                serum albumin and lysozyme: Structure and
1003 Elsevier Ltd.   10.1016/j.foodhyd.2017.08.016    0268-005X   Food Hydrocolloids            thermal stability                                    TX0008532787
                                                                                                Biosecurity and disease management in
1004 Elsevier Ltd.   10.1016/j.foodpol.2015.04.005    0306-9192   Food Policy                   China's animal agriculture sector                    TX0008378407
                                                                                                Effects of centralizing meat inspection and
                                                                                                food safety inspections in Finnish small-scale
1005 Elsevier Ltd.   10.1016/j.foodpol.2015.05.007    0306-9192   Food Policy                   slaughterhouses                                      TX0008128455
                                                                                                Setting targets for salt levels in foods: A five-
                                                                                                step approach for low- and middle-income
1006 Elsevier Ltd.   10.1016/j.foodpol.2015.06.003    0306-9192   Food Policy                   countries                                            TX0008128455
                                                                                                Needs-based food and nutrient security
                                                                                                indices to monitor and modify the food
1007 Elsevier Ltd.   10.1016/j.foodpol.2015.10.006    0306-9192   Food Policy                   supply and intakes: Taiwan, 1991–2010                TX0008392798
                                                                                                Optimisation of the partial napping approach
                                                                                                for the successful capturing of mouthfeel
1008 Elsevier Ltd.   10.1016/j.foodqual.2014.12.008   0950-3293   Food Quality and Preference   differentiation between brandy products              TX0008085477
                                                                                                Towards development of a Wine Neophobia
                                                                                                Scale (WNS): Measuring consumer wine
                                                                                                neophobia using an adaptation of The Food
1009 Elsevier Ltd.   10.1016/j.foodqual.2015.12.005   0950-3293   Food Quality and Preference   Neophobia Scale (FNS)                                TX0008249225
                                                                                                The effects of WPI and Gum Arabic
                                                                                                inhibition on the solid-phase crystallisation
1010 Elsevier Ltd.   10.1016/j.foodres.2013.07.038    0963-9969   Food Research International   kinetics of lactose at different concentrations      TX0007977348
                                                                                                The modulatory effect of (-)-epigallocatechin
                                                                                                3-O-(3-O-methyl) gallate (EGCG3"Me) on
                                                                                                intestinal microbiota of high fat diet-induced
1011 Elsevier Ltd.   10.1016/j.foodres.2016.12.008    0963-9969   Food Research International   obesity mice model                                   TX0008426563
                                                                                                Effect of glycine on reaction of cysteine-
                                                                                                xylose: Insights on initial Maillard stage
1012 Elsevier Ltd.   10.1016/j.foodres.2017.06.012    0963-9969   Food Research International   intermediates to develop meat flavor                 TX0008528793
                                                                                                High-pressure effects on the molecular
                                                                                                aggregation and physicochemical properties
1013 Elsevier Ltd.   10.1016/j.foodres.2017.06.014    0963-9969   Food Research International   of myosin in relation to heat gelation               TX0008528793
                                                                                                Managing understory light to maintain a
                                                                                                mixture of species with different shade
1014 Elsevier B.V. 10.1016/j.foreco.2014.05.010       0378-1127   Forest Ecology and Management tolerance                                            TX0008048591
                                                                                                Deer browsing promotes Norway spruce at
                                                                                                the expense of silver fir in the forest
1015 Elsevier B.V. 10.1016/j.foreco.2017.05.040       0378-1127   Forest Ecology and Management regeneration phase                                   TX0008510649




                                                                          Page 39 of 124
                 Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 40 of 124


                                                                                               Variation in the maximum stand density index
                                                                                               and its linkage to climate in mixed species
1016 Elsevier B.V. 10.1016/j.foreco.2018.02.038      0378-1127   Forest Ecology and Management forests of the North American Acadian Region        TX0008623300
                                                                                               Management motives of Estonian private
1017 Elsevier B.V. 10.1016/j.forpol.2014.02.007      1389-9341   Forest Policy and Economics   forest owners                                       TX0007945999
                                                                                               Investigation on the dependence of flash point
                                                                                               of diesel on the reduced pressure at high
1018 Elsevier Ltd.   10.1016/j.fuel.2016.05.062      0016-2361   Fuel                          altitudes                                           TX0008319557
                                                                                               Oxygen effects on the structure and
                                                                                               hydrogenation activity of the MoS2 active
1019 Elsevier Ltd.   10.1016/j.fuel.2016.12.071      0016-2361   Fuel                          site: A mechanism study by DFT calculation          TX0008426569
                                                                                               Fluid loss control mechanism of using
                                                                                               polymer gel pill based on multi-crosslinking
                                                                                               during overbalanced well workover and
1020 Elsevier Ltd.   10.1016/j.fuel.2017.08.032      0016-2361   Fuel                          completion                                          TX0008545099
                                                                                               Fuel properties and rheological behavior of
                                                                                               biodiesel from egusi (Colocynthis citrullus L.)
1021 Elsevier B.V. 10.1016/j.fuproc.2014.01.014      0378-3820   Fuel Processing Technology    seed kernel oil                                     TX0007949485

                                                                                                 Experimental study of the factors affecting the
1022 Elsevier B.V. 10.1016/j.fuproc.2014.03.032      0378-3820 Fuel Processing Technology        oxidation stability of biodiesel FAME fuels       TX0007972500
                                                                                                 Investigation of grape marc combustion using
                                                                                                 thermogravimetric analysis. Kinetic modeling
                                                                                                 using an extended independent parallel
1023 Elsevier B.V. 10.1016/j.fuproc.2014.10.034      0378-3820 Fuel Processing Technology        reaction (EIPR)                                   TX0008025724
                                                                                                 Determination of naphtha composition by
                                                                                                 near infrared spectroscopy and multivariate
1024 Elsevier B.V. 10.1016/j.fuproc.2014.10.035      0378-3820 Fuel Processing Technology        regression to control steam cracker processes     TX0008025724
                                                                                                 Operational characteristics of a passive
                                                                                                 methanol catalytic combustor assisting vapor
1025 Elsevier B.V. 10.1016/j.fuproc.2014.12.030      0378-3820 Fuel Processing Technology        generation for direct methanol fuel cells         TX0008025724
                                                                                                 Mercury oxidized by V2O5–MoO3/TiO2
                                                                                                 under multiple components flue gas: An
                                                                                                 actual coal-fired power plant test and a
1026 Elsevier B.V. 10.1016/j.fuproc.2015.01.034      0378-3820 Fuel Processing Technology        laboratory experiment                             TX0008118319
                                                                                                 Methane hydrate combustion by using
1027 Elsevier B.V. 10.1016/j.fuproc.2016.12.021      0378-3820 Fuel Processing Technology        different granules composition                    TX0008424102
                                                                                                 Ignition and combustion model of a single
1028 Elsevier B.V. 10.1016/j.fuproc.2017.05.008      0378-3820 Fuel Processing Technology        boron particle                                    TX0008480374
                                                                                                 High-quality oil and gas from pyrolysis of
                                                                                                 Powder River Basin coal catalyzed by an
                                                                                                 environmentally-friendly, inexpensive
1029 Elsevier B.V. 10.1016/j.fuproc.2017.05.028      0378-3820 Fuel Processing Technology        composite iron-sodium catalysts                   TX0008529797
                                                                                                 Quantitative compositional analysis of
                                                                                                 Estonian shale oil using comprehensive two
1030 Elsevier B.V. 10.1016/j.fuproc.2017.07.008      0378-3820 Fuel Processing Technology        dimensional gas chromatography                    TX0008529797

                                                                                                 Effects of thermal treatment on carbon cryogel
                                                                                                 preparation for catalytic esterification of
1031 Elsevier B.V. 10.1016/j.fuproc.2017.07.028      0378-3820 Fuel Processing Technology        levulinic acid to ethyl levulinate             TX0008529797

                                                                                                 Bio-oil production by lignocellulose fast-
                                                                                                 pyrolysis: Isolating and comparing the effects
1032 Elsevier B.V. 10.1016/j.fuproc.2017.08.009      0378-3820 Fuel Processing Technology        of indigenous versus external catalysts           TX0008529797
                                                                                                 Assessment of radiation dose due to the
                                                                                                 accidental release of radionuclides from a
1033 Elsevier B.V. 10.1016/j.fusengdes.2013.02.084   0920-3796 Fusion Engineering and Design     DCLL reactor                                      TX0007896450
                                                                                                 Assessment of HCLL-TBM optimum
                                                                                                 welding sequence scenario to minimize
1034 Elsevier B.V. 10.1016/j.fusengdes.2017.06.015   0920-3796 Fusion Engineering and Design     welding distortions                               TX0008532897
                                                                                                 A comprehensive solution to miniaturized
                                                                                                 tensile testing: Specimen geometry
                                                                                                 optimization and extraction of constitutive
1035 Elsevier B.V. 10.1016/j.fusengdes.2017.07.016   0920-3796 Fusion Engineering and Design     behaviors using inverse FEM procedure             TX0008532897
1036 Elsevier Ltd. 10.1016/j.futures.2014.07.003     0016-3287 Futures                           Societal systems – Complex or worse?              TX0008015866
                                                                                                 A mechanism based transition research
1037 Elsevier Ltd.   10.1016/j.futures.2018.02.006   0016-3287 Futures                           methodology: Bridging analytical approaches       TX0008633921
                                                                                                 Effect of a spinal brace on postural control in
                                                                                                 different sensory conditions in adolescent
1038 Elsevier B.V. 10.1016/j.gaitpost.2014.09.001    0966-6362 Gait & Posture                    idiopathic scoliosis: A preliminary analysis      TX0008007255
                                                                                                 Gait and balance in adults with Friedreich's
1039 Elsevier B.V. 10.1016/j.gaitpost.2015.01.002    0966-6362 Gait & Posture                    ataxia                                            TX0008106608
                                                                                                 The correlation between symptomatic fatigue
                                                                                                 to definite measures of gait in people with
1040 Elsevier B.V. 10.1016/j.gaitpost.2015.12.014    0966-6362 Gait & Posture                    multiple sclerosis                                TX0008220764




                                                                         Page 40 of 124
                     Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 41 of 124

                                                                                                   From normal to fast walking: Impact of
                                                                                                   cadence and stride length on lower extremity
1041 Elsevier B.V. 10.1016/j.gaitpost.2016.02.005         0966-6362 Gait & Posture                 joint moments                                     TX0008300247
                                                                                                   Improved kinect-based spatiotemporal and
1042 Elsevier B.V. 10.1016/j.gaitpost.2016.10.001         0966-6362 Gait & Posture                 kinematic treadmill gait assessment               TX0008362424
                                                                                                   Local stability and kinematic variability in
1043 Elsevier B.V. 10.1016/j.gaitpost.2016.12.017         0966-6362 Gait & Posture                 walking and pole walking at different speeds      TX0008430902
                                                                                                   Reliability of four models for clinical gait
1044 Elsevier B.V. 10.1016/j.gaitpost.2017.04.001         0966-6362 Gait & Posture                 analysis                                          TX0008489575
                                                                                                   Changes in gluteal muscle forces with
1045 Elsevier B.V. 10.1016/j.gaitpost.2017.08.005         0966-6362 Gait & Posture                 alteration of footstrike pattern during running   TX0008533053
                                                                                                   Associations of prolonged standing with
                                                                                                   musculoskeletal symptoms–A systematic
1046 Elsevier B.V. 10.1016/j.gaitpost.2017.08.024         0966-6362 Gait & Posture                 review of laboratory studies                      TX0008533053
                                                                                                   How does wearable robotic exoskeleton affect
                                                                                                   overground walking performance measured
                                                                                                   with the 10-m and six-minute walk tests after
                                                                                                   a basic locomotor training in healthy
1047 Elsevier B.V. 10.1016/j.gaitpost.2017.08.027         0966-6362 Gait & Posture                 individuals?                                      TX0008533053
                                                                                                   Upper body accelerations during walking are
1048 Elsevier B.V. 10.1016/j.gaitpost.2017.08.034         0966-6362 Gait & Posture                 altered in adults with ACL reconstruction         TX0008533053
                                                                                                   Kinect-based assessment of lower limb
                                                                                                   kinematics and dynamic postural control
1049 Elsevier B.V. 10.1016/j.gaitpost.2017.09.010         0966-6362 Gait & Posture                 during the star excursion balance test            TX0008533053
                                                                                                   Continuous use of textured insole improve
                                                                                                   plantar sensation and stride length of people
1050 Elsevier B.V. 10.1016/j.gaitpost.2017.09.017         0966-6362 Gait & Posture                 with Parkinson's disease: A pilot study           TX0008533053
                                                                                                   Standing or swaying to the beat: Discrete
                                                                                                   auditory rhythms entrain stance and promote
1051 Elsevier B.V. 10.1016/j.gaitpost.2017.09.023         0966-6362 Gait & Posture                 postural coordination stability                   TX0008574120
                                                                                                   "I'm just a soul whose intentions are good":
                                                                                                   The role of communication in noisy repeated
1052 Elsevier Inc.    10.1016/j.geb.2017.06.013           0899-8256 Games and Economic Behavior    games                                             TX0008510168
                                                                                                   K rüppel-like transcription factor 8 (Klf8) is
                                                                                                   expressed and active in the n eurons of the
                                                                                                   mouse brain
1053 Elsevier B.V. 10.1016/j.gene.2015.06.016             0378-1119 Gene                                                                             TX0008150671
                                                                                                   Schwertmannite in soil materials: Limits of
                                                                                                   detection of acidified ammonium oxalate
1054 Elsevier B.V. 10.1016/j.geoderma.2015.03.004         0016-7061 Geoderma                       method and differential X-ray diffraction         TX0008074863

                                                                                                   Sample planning for quantifying and mapping
                                                                                                   magnetic susceptibility, clay content, and base
1055 Elsevier B.V. 10.1016/j.geoderma.2017.06.001         0016-7061 Geoderma                       saturation using auxiliary information            TX0008513019
                                                                                                   Controls on decadal erosion rates in Qilian
                                                                                                   Shan: Re-evaluation and new insights into
1056 Elsevier B.V. 10.1016/j.geomorph.2014.07.002         0169-555X Geomorphology                  landscape evolution in north-east Tibet           TX0008008782
                                                                                                   Potential weathering by freeze-thaw action in
                                                                                                   alpine rocks in the European Alps during a
1057 Elsevier B.V. 10.1016/j.geomorph.2017.08.020         0169-555X Geomorphology                  nine year monitoring period                       TX0008545092
                                                                                                   Field evaluation of vegetation growth in
1058 Elsevier Ltd.    10.1016/j.geotexmem.2015.04.013     0266-1144 Geotextiles and Geomembranes   geocell-reinforced unpaved shoulders              TX0008150649
                                                                                                   Performance monitoring of Geosynthetic
                                                                                                   Reinforced Soil Integrated Bridge System
1059 Elsevier Ltd.    10.1016/j.geotexmem.2016.11.004     0266-1144 Geotextiles and Geomembranes   (GRS-IBS) in Louisiana                            TX0008469914

                                                                                                   An analytical solution for geotextile-wrapped
1060 Elsevier Ltd.    10.1016/j.geotexmem.2017.05.001     0266-1144 Geotextiles and Geomembranes   soil based on insights from DEM analysis          TX0008496296
                                                                                                   An analytical method for predicting load
1061 Elsevier Ltd.    10.1016/j.geotexmem.2017.07.007     0266-1144 Geotextiles and Geomembranes   acting on geosynthetic overlying voids            TX0008522267
                                                                                                   Limit state design framework for geosynthetic-
1062 Elsevier Ltd.    10.1016/j.geotexmem.2017.08.005     0266-1144 Geotextiles and Geomembranes   reinforced soil structures                        TX0008522267
                                                                                                   Geomechanics response and induced
                                                                                                   seismicity during gas field depletion in the
1063 Elsevier Ltd.    10.1016/j.geothermics.2014.05.004   0375-6505 Geothermics                    Netherlands                                       TX0008063781
                                                                                                   Influence of regional groundwater flow on
                                                                                                   ground temperature around heat extraction
1064 Elsevier Ltd.    10.1016/j.geothermics.2015.04.002   0375-6505 Geothermics                    boreholes                                         TX0008126359
                                                                                                   Conceptual and 3D simulation modeling of
                                                                                                   the Sorgun hydrothermal reservoir
1065 Elsevier Ltd.    10.1016/j.geothermics.2016.11.012   0375-6505 Geothermics                    (Yozgat,Turkey)                                   TX0008432203
                                                                                                   Geothermal state of the deep Western Alpine
1066 Elsevier Ltd.    10.1016/j.geothermics.2017.01.004   0375-6505 Geothermics                    Molasse Basin, France-Switzerland                 TX0008440157
                                                                                                   Modeling Reservoir Circulation and
                                                                                                   Economic Performance of the Neal Hot
                                                                                                   Springs Geothermal Power Plant (Oregon,
1067 Elsevier Ltd.    10.1016/j.geothermics.2017.04.011   0375-6505 Geothermics                    U.S.): An Integrated Case Study                   TX0008539823




                                                                            Page 41 of 124
                 Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 42 of 124

                                                                                               Application of thermal and spectroscopic
                                                                 Journal of Geochemical        techniques to assess fire-induced changes to
1068 Elsevier B.V. 10.1016/j.gexplo.2014.04.010        0375-6742 Exploration                   soil organic matter in a Mediterranean forest     TX0007982573
                                                                                               Chalcophile and platinum-group element
                                                                                               distribution in pyrites from the sulfide-rich
                                                                                               pods of the Lac des Iles Pd deposits, Western
                                                                                               Ontario, Canada: Implications for post-
                                                                 Journal of Geochemical        cumulus re-equilibration of the ore and the
1069 Elsevier B.V. 10.1016/j.gexplo.2015.08.002        0375-6742 Exploration                   use of pyrite compositions in exploration         TX0008174793
                                                                                               An integrative assessment of environmental
                                                                 Journal of Geochemical        degradation of Caveira abandoned mine area
1070 Elsevier B.V. 10.1016/j.gexplo.2015.08.004        0375-6742 Exploration                   (Southern Portugal)                               TX0008172590
                                                                                               High-resolution enrichment of trace metals in
                                                                 Journal of Geochemical        a west coastal wetland of the southern Yellow
1071 Elsevier B.V. 10.1016/j.gexplo.2015.09.010        0375-6742 Exploration                   Sea over the last 150years                        TX0008450800
                                                                                               Implications for the origin of secondary
                                                                 Journal of Geochemical        sylvite from a simulation of carnallite
1072 Elsevier B.V. 10.1016/j.gexplo.2016.03.016        0375-6742 Exploration                   dissolution                                       TX0008299107
                                                                                               Geochemical exploration for supergene
                                                                 Journal of Geochemical        copper oxide deposits, Mount Isa Inlier, NW
1073 Elsevier B.V. 10.1016/j.gexplo.2016.05.008        0375-6742 Exploration                   Queensland, Australia                             TX0008349645
                                                                 Journal of Geochemical        Discovering geochemical patterns by factor-
1074 Elsevier B.V. 10.1016/j.gexplo.2017.07.006        0375-6742 Exploration                   based cluster analysis                            TX0008545613
                                                                                               Re–Os and U–Pb geochronology of the
                                                                                               Songbei porphyry–skarn Mo deposit, North
                                                                 Journal of Geochemical        China Craton: Implications for the Early
1075 Elsevier B.V. 10.1016/j.gexplo.2017.08.005        0375-6742 Exploration                   Jurassic tectonic setting in eastern China        TX0008545613
                                                                                               Development of a new near infrared (NIR)
                                                                 Journal of Geochemical        tool for quantifying coffinite (USiO4) in a
1076 Elsevier B.V. 10.1016/j.gexplo.2017.09.003        0375-6742 Exploration                   moderately complex uranium ore analogue           TX0008533678
1077 Elsevier Inc. 10.1016/j.gfj.2017.05.002           1044-0283 Global Finance Journal        CEO ability and corporate opacity                 TX0008585214
                                                                                               Urban green commons: Insights on urban
1078 Elsevier Ltd.   10.1016/j.gloenvcha.2013.05.006   0959-3780 Global Environmental Change   common property systems                           TX0007898285
                                                                                               Does secure land tenure save forests? A meta-
                                                                                               analysis of the relationship between land
1079 Elsevier Ltd.   10.1016/j.gloenvcha.2013.05.012   0959-3780 Global Environmental Change   tenure and tropical deforestation                 TX0008012115
                                                                                               Changes in the global value of ecosystem
1080 Elsevier Ltd.   10.1016/j.gloenvcha.2014.04.002   0959-3780 Global Environmental Change   services                                          TX0007979861
                                                                                               Elaborating global private meta-governance:
                                                                                               An inventory in the realm of voluntary
1081 Elsevier Ltd.   10.1016/j.gloenvcha.2014.04.016   0959-3780 Global Environmental Change   sustainability standards                          TX0008061314
                                                                                               Bridging science and community knowledge?
                                                                                               The complicating role of natural variability in
1082 Elsevier Ltd.   10.1016/j.gloenvcha.2014.12.011   0959-3780 Global Environmental Change   perceptions of climate change                     TX0008093957
                                                                                               A bridge too far? The influence of socio-
                                                                                               cultural values on the adaptation responses of
                                                                                               smallholders to a devastating pest outbreak in
1083 Elsevier Ltd.   10.1016/j.gloenvcha.2015.07.012   0959-3780 Global Environmental Change   cocoa                                             TX0008379058
                                                                                               Key factors which influence the success of
1084 Elsevier Ltd.   10.1016/j.gloenvcha.2015.09.011   0959-3780 Global Environmental Change   community forestry in developing countries        TX0008379058
                                                                                               Reframing adaptation: The political nature of
1085 Elsevier Ltd.   10.1016/j.gloenvcha.2015.09.014   0959-3780 Global Environmental Change   climate change adaptation                         TX0008379058
                                                                                               Catching sea cucumber fever in coastal
                                                                                               communities: Conceptualizing the impacts of
                                                                                               shocks versus trends on social-ecological
1086 Elsevier Ltd.   10.1016/j.gloenvcha.2017.05.003   0959-3780 Global Environmental Change   systems                                           TX0008532915
                                                                                               Recent climate changes over the Tibetan
                                                                                               Plateau and their impacts on energy and water
1087 Elsevier B.V. 10.1016/j.gloplacha.2013.12.001     0921-8181 Global and Planetary Change   cycle: A review                                   TX0007979018
                                                                                               Absence of late-summer warming trend over
                                                                                               the past two and half centuries on the eastern
1088 Elsevier B.V. 10.1016/j.gloplacha.2014.10.006     0921-8181 Global and Planetary Change   Tibetan Plateau                                   TX0008006827
                                                                                               Climate change impacts on meteorological,
                                                                                               agricultural and hydrological droughts in
1089 Elsevier B.V. 10.1016/j.gloplacha.2015.01.003     0921-8181 Global and Planetary Change   China                                             TX0008074260
                                                                                               Summer precipitation projections over
                                                                                               northwestern South America from CMIP5
1090 Elsevier B.V. 10.1016/j.gloplacha.2015.05.004     0921-8181 Global and Planetary Change   models                                            TX0008159161
                                                                                               Evaluation of the TMPA-3B42 precipitation
                                                                                               product using a high-density rain gauge
                                                                                               network over complex terrain in northeastern
1091 Elsevier B.V. 10.1016/j.gloplacha.2015.08.013     0921-8181 Global and Planetary Change   Iberia                                            TX0008188696
                                                                                               The intensification of thermal extremes in
1092 Elsevier B.V. 10.1016/j.gloplacha.2015.12.009     0921-8181 Global and Planetary Change   west Africa                                       TX0008221565
                                                                                               The Caspian Sea–Hindu Kush Index
                                                                                               (CasHKI): A regulatory factor for dust
1093 Elsevier B.V. 10.1016/j.gloplacha.2015.12.011     0921-8181 Global and Planetary Change   activity over southwest Asia                      TX0008265338




                                                                         Page 42 of 124
                 Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 43 of 124

                                                                                                Application of the authigenic 10Be/9Be dating
                                                                                                method to Late Miocene–Pliocene sequences
                                                                                                in the northern Danube Basin (Pannonian
                                                                                                Basin System): Confirmation of
                                                                                                heterochronous evolution of sedimentary
1094 Elsevier B.V. 10.1016/j.gloplacha.2015.12.013      0921-8181 Global and Planetary Change   environments                                       TX0008265338
                                                                                                Relative sea-level changes during the last
                                                                                                century recorded by coral microatolls in
1095 Elsevier B.V. 10.1016/j.gloplacha.2015.12.019      0921-8181 Global and Planetary Change   Belloc, Haiti                                      TX0008221565
                                                                                                Paleogene palaeogeography and basin
                                                                                                evolution of the Western Carpathians,
                                                                                                Northern Pannonian domain and adjoining
1096 Elsevier B.V. 10.1016/j.gloplacha.2016.03.007      0921-8181 Global and Planetary Change   areas                                              TX0008284292
                                                                                                Spatiotemporal changes in precipitation
                                                                                                extremes over Yangtze River basin, China,
1097 Elsevier B.V. 10.1016/j.gloplacha.2016.10.016      0921-8181 Global and Planetary Change   considering the rainfall shift in the late 1970s   TX0008365556
                                                                                                Redox conditions and marine microbial
                                                                                                community changes during the end-
1098 Elsevier B.V. 10.1016/j.gloplacha.2017.01.002      0921-8181 Global and Planetary Change   Ordovician mass extinction event                   TX0008424818
                                                                                                Land-use history as a major driver for long-
                                                                                                term forest dynamics in the Sierra de
                                                                                                Guadarrama National Park (central Spain)
                                                                                                during the last millennia: implications for
1099 Elsevier B.V. 10.1016/j.gloplacha.2017.02.012      0921-8181 Global and Planetary Change   forest conservation and management                 TX0008485416
                                                                                                Development of a new IHA method for
                                                                                                impact assessment of climate change on flow
1100 Elsevier B.V. 10.1016/j.gloplacha.2017.07.006      0921-8181 Global and Planetary Change   regime                                             TX0008515036
                                                                                                How do the multiple large-scale climate
1101 Elsevier B.V. 10.1016/j.gloplacha.2017.08.014      0921-8181 Global and Planetary Change   oscillations trigger extreme precipitation?        TX0008539182

                                                                                                Emptying, Transportation and Disposal of
                                                                                                feacal sludge in informal settlements of
1102 Elsevier Ltd.   10.1016/j.habitatint.2013.10.011   0197-3975 Habitat International         Kampala Uganda: The economics of sanitation        TX0007947334
                                                                                                Do new towns increase disaster risk?
1103 Elsevier Ltd.   10.1016/j.habitatint.2014.03.005   0197-3975 Habitat International         Evidence from Kolkata, India                       TX0007994340
                                                                                                Construction land expansion and cultivated
                                                                                                land protection in urbanizing China: Insights
1104 Elsevier Ltd.   10.1016/j.habitatint.2014.10.019   0197-3975 Habitat International         from national land surveys, 1996–2006              TX0008045252
                                                                                                Polycentric urban structure and housing price
                                                                                                in the transitional China: Evidence from
1105 Elsevier Ltd.   10.1016/j.habitatint.2014.11.006   0197-3975 Habitat International         Hangzhou                                           TX0008045252
                                                                                                Optimization of waste collection and disposal
1106 Elsevier Ltd.   10.1016/j.habitatint.2015.05.025   0197-3975 Habitat International         in Kampala city                                    TX0008116505

                                                                                                Low-income housing provision in Mauritius:
1107 Elsevier Ltd.   10.1016/j.habitatint.2015.12.018   0197-3975 Habitat International         Improving social justice and place quality         TX0008293564
                                                                                                Spatial landscape transformation of Beijing
1108 Elsevier Ltd.   10.1016/j.habitatint.2016.03.009   0197-3975 Habitat International         compounds under residents' willingness             TX0008307386
                                                                                                Measuring sprawl in large Chinese cities
                                                                                                along the Yangtze River via combined single
1109 Elsevier Ltd.   10.1016/j.habitatint.2016.06.009   0197-3975 Habitat International         and multidimensional metrics                       TX0008346427
                                                                                                Development of an automated estimator of
                                                                                                life-cycle carbon emissions for residential
1110 Elsevier Ltd.   10.1016/j.habitatint.2016.07.003   0197-3975 Habitat International         buildings: A case study in Nanjing, China          TX0008346427
                                                                                                Urban driving forces and megacity expansion
                                                                                                threats. Study case in the Mexico City
1111 Elsevier Ltd.   10.1016/j.habitatint.2017.04.004   0197-3975 Habitat International         periphery                                          TX0008479801
                                                                                                The regional house prices in China: Ripple
1112 Elsevier Ltd.   10.1016/j.habitatint.2017.07.006   0197-3975 Habitat International         effect or differentiation                          TX0008527916

                                                                                                Effect of environmental and nutritional factors
                                                                                                on growth and azaspiracid production of the
1113 Elsevier B.V. 10.1016/j.hal.2013.05.009            1568-9883 Harmful Algae                 dinoflagellate Azadinium spinosum                  TX0007783762
                                                                                                Fish gill damage by the dinoflagellate
                                                                                                Alexandrium catenella from Chilean fjords:
1114 Elsevier B.V. 10.1016/j.hal.2015.09.001            1568-9883 Harmful Algae                 Synergistic action of ROS and PUFA                 TX0008187011
                                                                                                Effect of the endoparasite Amoebophrya sp.
                                                                                                on toxin content and composition in the
                                                                                                paralytic shellfish poisoning dinoflagellate
1115 Elsevier B.V. 10.1016/j.hal.2015.10.016            1568-9883 Harmful Algae                 Alexandrium fundyense (Dinophyceae)                TX0008178218
                                                                                                Quantity of the dinoflagellate sxtA4 gene and
                                                                                                cell density correlates with paralytic shellfish
                                                                                                toxin production in Alexandrium ostenfeldii
1116 Elsevier B.V. 10.1016/j.hal.2015.10.018            1568-9883 Harmful Algae                 blooms                                             TX0008265675
                                                                                                Dynamics of toxic genotypes of Microcystis
                                                                                                aeruginosa complex (MAC) through a wide
1117 Elsevier B.V. 10.1016/j.hal.2016.11.012            1568-9883 Harmful Algae                 freshwater to marine environmental gradient        TX0008402585




                                                                           Page 43 of 124
                     Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 44 of 124

                                                                                              The physiological adaptations and toxin
                                                                                              profiles of the toxic Alexandrium fundyense
                                                                                              on the eastern Bering Sea and Chukchi Sea
1118 Elsevier B.V. 10.1016/j.hal.2017.01.001          1568-9883 Harmful Algae                 shelves                                           TX0008460683
                                                                                              Different life cycle strategies of the
                                                                                              dinoflagellates Fragilidium
                                                                                              duplocampanaeforme and its prey Dinophysis
                                                                                              acuminata may explain their different
                                                                                              susceptibilities to the infection by the parasite
1119 Elsevier B.V. 10.1016/j.hal.2017.04.002          1568-9883 Harmful Algae                 Parvilucifera infectans                           TX0008489267
                                                                                              Turning down the noise: The benefit of
1120 Elsevier B.V. 10.1016/j.heares.2013.06.008       0378-5955 Hearing Research              musical training on the aging auditory brain      TX0007973263
                                                                                              Binaural interaction in human auditory
                                                                                              brainstem response compared for tone-pips
                                                                                              and rectangular clicks under conditions of
1121 Elsevier B.V. 10.1016/j.heares.2015.02.010       0378-5955 Hearing Research              auditory and visual attention                     TX0008121293
                                                                                              Psychophysical and neural correlates of
                                                                                              noised-induced tinnitus in animals: Intra- and
                                                                                              inter-auditory and non-auditory brain
1122 Elsevier B.V. 10.1016/j.heares.2015.08.006       0378-5955 Hearing Research              structure studies                                 TX0008372910
                                                                                              Electrode array-eluted dexamethasone protects
                                                                                              against electrode insertion trauma induced
                                                                                              hearing and hair cell losses, damage to neural
                                                                                              elements, increases in impedance and fibrosis:
1123 Elsevier B.V. 10.1016/j.heares.2016.02.003       0378-5955 Hearing Research              A dose response study                             TX0008313535
                                                                                              A combination of two truncating mutations in
                                                                                              USH2A causes more severe and progressive
                                                                                              hearing impairment in Usher syndrome type
1124 Elsevier B.V. 10.1016/j.heares.2016.06.008       0378-5955 Hearing Research              IIa                                               TX0008349945
                                                                                              The effects of aging and sex on detection of
                                                                                              ultrasonic vocalizations by adult CBA/CaJ
1125 Elsevier B.V. 10.1016/j.heares.2016.08.014       0378-5955 Hearing Research              mice (Mus musculus)                               TX0008391987
                                                                                              No auditory experience, no tinnitus: Lessons
                                                                                              from subjects with congenital- and acquired
1126 Elsevier B.V. 10.1016/j.heares.2017.08.002       0378-5955 Hearing Research              single-sided deafness                             TX0008524882
                                                                                              Interaction of plasma and electromagnetic
                                                                                              waves in warm motional plasma: Local
1127 Elsevier B.V. 10.1016/j.hedp.2017.02.002         1574-1818 High Energy Density Physics   approximation method                              TX0008457339
                                                                                              Correlation dimension estimates of human
1128 Elsevier B.V. 10.1016/j.humov.2012.07.007        0167-9457 Human Movement Science        postural sway                                     TX0007976037
                                                                                              Entrainment to a real time fractal visual
1129 Elsevier B.V. 10.1016/j.humov.2014.04.006        0167-9457 Human Movement Science        stimulus modulates fractal gait dynamics          TX0008056142
                                                                                              Effects of different unstable sole construction
                                                                                              on kinematics and muscle activity of lower
1130 Elsevier B.V. 10.1016/j.humov.2014.04.008        0167-9457 Human Movement Science        limb                                              TX0008056142
                                                                                              The relative contribution of ankle moment and
                                                                                              trailing limb angle to propulsive force during
1131 Elsevier B.V. 10.1016/j.humov.2014.11.008        0167-9457 Human Movement Science        gait                                              TX0008047994
                                                                                              Commentary on "Towards a Grand Unified
1132 Elsevier B.V. 10.1016/j.humov.2017.05.003        0167-9457 Human Movement Science        Theory of sports performance"                     TX0008557291

1133 Elsevier B.V. 10.1016/j.humov.2017.06.003        0167-9457 Human Movement Science        The impact of speed and time on gait dynamics TX0008503737

                                                                                              Multifractal foundations of visually-guided
1134 Elsevier B.V. 10.1016/j.humov.2017.07.005        0167-9457 Human Movement Science        aiming and adaptation to prismatic perturbation TX0008545500
                                                                                              Autonomy facilitates repeated maximum force
1135 Elsevier B.V. 10.1016/j.humov.2017.08.016        0167-9457 Human Movement Science        productions                                     TX0008545500
                                                                                              Characterization of mammary analogue
                                                                                              secretory carcinoma of the salivary gland:
                                                                                              discrimination from its mimics by the
                                                                                              presence of the ETV6-NTRK3 translocation
1136 Elsevier Inc.    10.1016/j.humpath.2014.09.012   0046-8177 Human Pathology               and novel surrogate markers                       TX0008012200

                                                                                              Collagen XVII expression correlates with the
1137 Elsevier Inc.    10.1016/j.humpath.2014.11.020   0046-8177 Human Pathology               invasion and metastasis of colorectal cancer      TX0008110574
                                                                                              Fibroblast activation protein predicts
1138 Elsevier Inc.    10.1016/j.humpath.2016.03.009   0046-8177 Human Pathology               prognosis in clear cell renal cell carcinoma      TX0008315108
                                                                                              Overdiagnosis of HSIL on cervical biopsy:
                                                                                              errors in p16 immunohistochemistry
1139 Elsevier Inc.    10.1016/j.humpath.2016.04.010   0046-8177 Human Pathology               implementation                                    TX0008355034
                                                                                              Epidermal growth factor receptor as an
                                                                                              adverse survival predictor in squamous cell
1140 Elsevier Inc.    10.1016/j.humpath.2016.07.041   0046-8177 Human Pathology               carcinoma of the penis                            TX0008462336

                                                                                              Separation of V(IV) and Fe(III) from the acid
1141 Elsevier B.V. 10.1016/j.hydromet.2015.02.003     0304-386X Hydrometallurgy               leach solution of stone coal by D2EHPA/TBP TX0008132566




                                                                        Page 44 of 124
                 Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 45 of 124

                                                                                                            Bioleaching of the mixed oxide-sulfide copper
                                                                                                            ore by artificial indigenous and exogenous
1142 Elsevier B.V. 10.1016/j.hydromet.2016.12.007               0304-386X Hydrometallurgy                   microbial community                           TX0008485410
                                                                                                            Drawing down the remaining copper
                                                                                                            inventory in a leach pad by way of subsurface
1143 Elsevier B.V. 10.1016/j.hydromet.2017.02.024               0304-386X Hydrometallurgy                   leaching                                      TX0008485410
                                                                                                            Recovery of lithium from salt lake brine of
                                                                                                            high Mg/Li ratio using Na[FeCl4*2TBP] as
                                                                                                            extractant: Thermodynamics, kinetics and
1144 Elsevier B.V. 10.1016/j.hydromet.2017.08.003               0304-386X Hydrometallurgy                   processes                                     TX0008545507
                                                                                                            Mathematical modelling of neodymium,
                                                                                                            terbium and dysprosium solvent extraction
                                                                                                            from chloride media using methyl-
                                                                                                            tri(octyl/decyl)ammonium oleate ionic liquid
1145 Elsevier B.V. 10.1016/j.hydromet.2017.08.011               0304-386X Hydrometallurgy                   as extractant                                       TX0008545507
                                                                                                            Development of a combined solid and liquid
                                                                                                            wastes treatment integrated into a high purity
                                                                                                            ZnO hydrometallurgical production process
1146 Elsevier B.V. 10.1016/j.hydromet.2017.09.002               0304-386X Hydrometallurgy                   from Waelz oxide                                    TX0008545507
                                                                                                            Targeted mutagenesis of an odorant receptor
                                                                          Insect Biochemistry and           co-receptor using TALEN in Ostrinia
1147 Elsevier Ltd.   10.1016/j.ibmb.2015.12.003                 0965-1748 Molecular Biology                 furnacalis                                          TX0008225211
                                                                                                            Adipokinetic hormone receptor gene
                                                                                                            identification and its role in triacylglycerol
                                                                          Insect Biochemistry and           mobilization and sexual behavior in the
1148 Elsevier Ltd.   10.1016/j.ibmb.2017.09.006                 0965-1748 Molecular Biology                 oriental fruit fly (Bactrocera dorsalis)            TX0008539834
                                                                                                            Experimental study of flow regime
                                                                          International Communications in   characteristics in diesel multi-hole nozzles
1149 Elsevier Ltd.   10.1016/j.icheatmasstransfer.2014.10.001   0735-1933 Heat and Mass Transfer            with different structures and enlarged scales       TX0008023212
                                                                                                            An experimental study of inclination on the
                                                                          International Communications in   boiling heat transfer characteristics of a micro-
1150 Elsevier Ltd.   10.1016/j.icheatmasstransfer.2015.01.007   0735-1933 Heat and Mass Transfer            channel heat sink using HFE-7100                    TX0008073998
                                                                          International Communications in   Investigation on viscosity of Fe3O4 nanofluid
1151 Elsevier Ltd.   10.1016/j.icheatmasstransfer.2016.01.013   0735-1933 Heat and Mass Transfer            under magnetic field                                TX0008301518
                                                                                                            Analytically-integrated radial integration BEM
                                                                          International Communications in   for solving three-dimensional transient heat
1152 Elsevier Ltd.   10.1016/j.icheatmasstransfer.2016.10.010   0735-1933 Heat and Mass Transfer            conduction problems                                 TX0008365442

                                                                                                            Modeling and thermo-economic optimization
                                                                          International Communications in   of a biomass heat recovery exchanger
1153 Elsevier Ltd.   10.1016/j.icheatmasstransfer.2017.02.004   0735-1933 Heat and Mass Transfer            operating on Al2O3-water nanofluid                  TX0008451442
                                                                          International Communications in   Heat transfer enhancement by flexible printed
1154 Elsevier Ltd.   10.1016/j.icheatmasstransfer.2017.04.004   0735-1933 Heat and Mass Transfer            circuit board's deformation                         TX0008490879
                                                                                                            Analysis on the mechanism of evolutionary
                                                                                                            process of counter-rotating vortex pair in film
                                                                          International Communications in   cooling based on hybrid thermal lattice
1155 Elsevier Ltd.   10.1016/j.icheatmasstransfer.2017.06.004   0735-1933 Heat and Mass Transfer            Boltzmann method                                    TX0008536720
                                                                                                            Surface-active element transport and its effect
                                                                          International Communications in   on liquid metal flow in laser-assisted additive
1156 Elsevier Ltd.   10.1016/j.icheatmasstransfer.2017.06.007   0735-1933 Heat and Mass Transfer            manufacturing                                       TX0008529905
                                                                                                            Constructal complex-objective optimization
                                                                                                            for tree-shaped hot water networks over a
                                                                          International Communications in   rectangular area using global optimization
1157 Elsevier Ltd.   10.1016/j.icheatmasstransfer.2017.07.008   0735-1933 Heat and Mass Transfer            method                                              TX0008536720
                                                                                                            Prediction of thermal and electrical behavior
                                                                          International Communications in   of silicon rod for a 48-rod Siemens reactor by
1158 Elsevier Ltd.   10.1016/j.icheatmasstransfer.2017.09.004   0735-1933 Heat and Mass Transfer            direct current power                                TX0008548867
                                                                                                            Are packaging and presentation format key
1159 Elsevier Ltd.   10.1016/j.idairyj.2016.06.011              0958-6946 International Dairy Journal       attributes for cheese consumers?                    TX0008351124
                                                                                                            Investigating probiotic yoghurt to reduce an
                                                                                                            aflatoxin B1 biomarker among school
1160 Elsevier Ltd.   10.1016/j.idairyj.2016.07.014              0958-6946 International Dairy Journal       children in eastern Kenya: Preliminary study        TX0008351847
                                                                                                            Predicting sediment formation in ultra high
                                                                                                            temperature-treated whole and skim milk
                                                                                                            using attenuated total reflectance-Fourier
1161 Elsevier Ltd.   10.1016/j.idairyj.2017.01.004              0958-6946 International Dairy Journal       transform infrared spectroscopy                     TX0008525054
                                                                                                            The β-lactoglobulin content of bovine milk:
                                                                                                            Development and application of a biosensor
1162 Elsevier Ltd.   10.1016/j.idairyj.2017.05.010              0958-6946 International Dairy Journal       immunoassay                                         TX0008546222
                                                                                                            Effect of high isostatic pressure on the
                                                                                                            peptidase activity and viability of
                                                                                                            Pseudomonas fragi isolated from a dairy
1163 Elsevier Ltd.   10.1016/j.idairyj.2017.07.007              0958-6946 International Dairy Journal       processing plant                              TX0008528377
                                                                                                            The impact of pulsed electric field treatment
                                                                          Innovative Food Science &         on selected bioactive compound content and
1164 Elsevier Ltd.   10.1016/j.ifset.2015.04.004                1466-8564 Emerging Technologies             color of plant tissue                         TX0008150624
                                                                          Innovative Food Science &         Effects of atmospheric cold plasma and ozone
1165 Elsevier Ltd.   10.1016/j.ifset.2015.09.001                1466-8564 Emerging Technologies             on prebiotic orange juice                     TX0008356379




                                                                                   Page 45 of 124
                     Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 46 of 124

                                                                 Innovative Food Science &           Designing of high voltage electric field for
1166 Elsevier Ltd.    10.1016/j.ifset.2016.06.015      1466-8564 Emerging Technologies               soybean and sunflower oil bleaching                TX0008353773
                                                                 Innovative Food Science &           Atmospheric cold plasma dissipation
1167 Elsevier Ltd.    10.1016/j.ifset.2017.02.012      1466-8564 Emerging Technologies               efficiency of agrochemicals on blueberries         TX0008571769
                                                                                                     Modification of dietary fibers from purple-
                                                                                                     fleshed potatoes (Heimeiren) with high
                                                                                                     hydrostatic pressure and high pressure
                                                                 Innovative Food Science &           homogenization processing: A comparative
1168 Elsevier Ltd.    10.1016/j.ifset.2017.05.012      1466-8564 Emerging Technologies               study                                              TX0008546239
                                                                 The Internet and Higher             Learning analytics to unveil learning strategies
1169 Elsevier Inc.    10.1016/j.iheduc.2017.02.001     1096-7516 Education                           in a flipped classroom                             TX0008455445
                                                                                                     Effects of primer and annealing treatments on
                                                                 International Journal of            the shear strength between anodized Ti6Al4V
1170 Elsevier Ltd.    10.1016/j.ijadhadh.2014.10.004   0143-7496 Adhesion and Adhesives              and epoxy                                          TX0008049785
                                                                                                     The effect of core–shell particle morphology
                                                                 International Journal of            on adhesive properties of poly(styrene-co-
1171 Elsevier Ltd.    10.1016/j.ijadhadh.2015.12.037   0143-7496 Adhesion and Adhesives              butyl acrylate)                                    TX0008244495
                                                                 International Journal of            Biosilicate as a dentin pretreatment for total-
1172 Elsevier Ltd.    10.1016/j.ijadhadh.2016.07.007   0143-7496 Adhesion and Adhesives              etch and self-etch adhesives: In vitro study       TX0008348524
                                                                                                     Design of experiments for optimization a
                                                                 International Journal of            biodegrable adhesive based on ramon starch
1173 Elsevier Ltd.    10.1016/j.ijadhadh.2016.11.004   0143-7496 Adhesion and Adhesives              (Brosimum alicastrum Sw.)                          TX0008415773
                                                                 International Journal of            Fabricating structural adhesive bonds with
1174 Elsevier Ltd.    10.1016/j.ijadhadh.2017.01.002   0143-7496 Adhesion and Adhesives              high electrical conductivity                       TX0008450809
                                                                 International Journal of            Rwanda's potential to achieve the millennium
1175 Elsevier Ltd.    10.1016/j.ijedudev.2014.12.007   0738-0593 Educational Development             development goals for education                    TX0008029895

                                                                                                     Dynamic response of biaxially loaded double-
                                                                 International Journal of            layer viscoelastic orthotropic nanoplate
1176 Elsevier Ltd.    10.1016/j.ijengsci.2017.02.005   0020-7225 Engineering Science                 system under a moving nanoparticle           TX0008548761

                                                                                                     Strength properties of nanoporous materials:
                                                                 International Journal of            A 3-layered based non-linear homogenization
1177 Elsevier Ltd.    10.1016/j.ijengsci.2017.03.001   0020-7225 Engineering Science                 approach with interface effects               TX0008548761
                                                                                                     A statistical model to determine the capacity
                                                                 International Journal of Electrical of battery–supercapacitor hybrid energy
1178 Elsevier Ltd.    10.1016/j.ijepes.2013.07.025     0142-0615 Power & Energy Systems              storage system in autonomous microgrid        TX0007894843

                                                                 International Journal of Electrical A novel heuristic method for wind farm
1179 Elsevier Ltd.    10.1016/j.ijepes.2014.07.008     0142-0615 Power & Energy Systems              power prediction: A case study                     TX0008024443

                                                                 International Journal of Electrical An improved control algorithm of
1180 Elsevier Ltd.    10.1016/j.ijepes.2014.07.055     0142-0615 Power & Energy Systems              DSTATCOM for power quality improvement             TX0008020802
                                                                                                     Computational framework combining static
                                                                 International Journal of Electrical and transient power system security
1181 Elsevier Ltd.    10.1016/j.ijepes.2015.02.042     0142-0615 Power & Energy Systems              evaluation using uncertainties                     TX0008117816
                                                                                                     Solution of optimal power flow with FACTS
                                                                 International Journal of Electrical devices using a novel oppositional krill herd
1182 Elsevier Ltd.    10.1016/j.ijepes.2015.12.001     0142-0615 Power & Energy Systems              algorithm                                          TX0008270157
                                                                                                     Chaos embedded krill herd algorithm for
                                                                 International Journal of Electrical optimal VAR dispatch problem of power
1183 Elsevier Ltd.    10.1016/j.ijepes.2016.02.039     0142-0615 Power & Energy Systems              system                                             TX0008321339

                                                                 International Journal of Electrical Forecasting energy consumption using
1184 Elsevier Ltd.    10.1016/j.ijepes.2016.03.012     0142-0615 Power & Energy Systems              ensemble ARIMA–ANFIS hybrid algorithm              TX0008321339
                                                                                                     Open-circuit voltage-based state of charge
                                                                                                     estimation of lithium-ion power battery by
                                                                                                     combining controlled auto-regressive and
                                                                 International Journal of Electrical moving average modeling with feedforward-
1185 Elsevier Ltd.    10.1016/j.ijepes.2017.01.013     0142-0615 Power & Energy Systems              feedback compensation method                       TX0008459427
                                                                                                     Coordinating self-healing control of bulk
                                                                 International Journal of Electrical power transmission system based on a
1186 Elsevier Ltd.    10.1016/j.ijepes.2017.02.004     0142-0615 Power & Energy Systems              hierarchical top-down strategy                     TX0008459427

                                                                 International Journal of Electrical Transient energy dissipation of resistances
1187 Elsevier Ltd.    10.1016/j.ijepes.2017.03.013     0142-0615 Power & Energy Systems              and its effect on power system damping             TX0008469637
                                                                                                     A new scheme of WADC for damping inter-
                                                                 International Journal of Electrical area oscillation based on CART technique and
1188 Elsevier Ltd.    10.1016/j.ijepes.2017.07.010     0142-0615 Power & Energy Systems              Thevenine impedance                                TX0008528533
                                                                                                     Common-mode voltage reduction for space
                                                                 International Journal of Electrical vector modulated three- to five-phase indirect
1189 Elsevier Ltd.    10.1016/j.ijepes.2017.08.020     0142-0615 Power & Energy Systems              matrix converter                                   TX0008503911
                                                                                                     Implementing dynamic evolution control
                                                                                                     approach for DC-link voltage regulation of
                                                                 International Journal of Electrical superconducting magnetic energy storage
1190 Elsevier Ltd.    10.1016/j.ijepes.2017.08.022     0142-0615 Power & Energy Systems              system                                             TX0008503911




                                                                           Page 46 of 124
                 Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 47 of 124


                                                                 International Journal of Electrical Power generation scheduling considering
1191 Elsevier Ltd.   10.1016/j.ijepes.2017.08.039      0142-0615 Power & Energy Systems              stochastic emission limits                          TX0008503911

                                                                 International Journal of Electrical   A wireless metering and monitoring system
1192 Elsevier Ltd.   10.1016/j.ijepes.2017.10.013      0142-0615 Power & Energy Systems                for solar string inverters                        TX0008564515
                                                                 International Journal of              Knowledge-building patterns in educational
1193 Elsevier Ltd.   10.1016/j.ijer.2016.10.005        0883-0355 Educational Research                  dialogue                                          TX0008422357
                                                                                                       Including students as co-enquirers: Matters of
                                                                 International Journal of              identity, agency, language and labelling in an
1194 Elsevier Ltd.   10.1016/j.ijer.2016.11.008        0883-0355 Educational Research                  International participatory research study        TX0008422357
                                                                                                       Influence of the farming system on the
                                                                                                       epiphytic yeasts and yeast-like fungi
                                                                 International Journal of Food         colonizing grape berries during the ripening
1195 Elsevier B.V. 10.1016/j.ijfoodmicro.2014.02.002   0168-1605 Microbiology                          process                                           TX0007945982
                                                                                                       Identification of acetic acid bacteria in
                                                                                                       traditionally produced vinegar and mother of
                                                                 International Journal of Food         vinegar by using different molecular
1196 Elsevier B.V. 10.1016/j.ijfoodmicro.2015.03.013   0168-1605 Microbiology                          techniques                                        TX0008118161
                                                                 International Journal of Food         Thermal resistance of Saccharomyces yeast
1197 Elsevier B.V. 10.1016/j.ijfoodmicro.2015.04.002   0168-1605 Microbiology                          ascospores in beers                               TX0008138382
                                                                                                       Saccharomyces kudriavzevii and
                                                                                                       Saccharomyces uvarum differ from
                                                                                                       Saccharomyces cerevisiae during the
                                                                                                       production of aroma-active higher alcohols
                                                                 International Journal of Food         and acetate esters using their amino acidic
1198 Elsevier B.V. 10.1016/j.ijfoodmicro.2015.04.003   0168-1605 Microbiology                          precursors                                        TX0008138380
                                                                                                       Rapid pathogen detection by lateral-flow
                                                                                                       immunochromatographic assay with gold
                                                                 International Journal of Food         nanoparticle-assisted enzyme signal
1199 Elsevier B.V. 10.1016/j.ijfoodmicro.2015.04.032   0168-1605 Microbiology                          amplification                                     TX0008138382
                                                                                                       Modeling red cabbage seed extract effect on
                                                                                                       Penicillium corylophilum: Relationship
                                                                 International Journal of Food         between germination time, individual and
1200 Elsevier B.V. 10.1016/j.ijfoodmicro.2015.07.008   0168-1605 Microbiology                          population lag time                               TX0008116430
                                                                                                       Towards lag phase of microbial populations at
                                                                                                       growth-limiting conditions: The role of the
                                                                 International Journal of Food         variability in the growth limits of individual
1201 Elsevier B.V. 10.1016/j.ijfoodmicro.2016.01.021   0168-1605 Microbiology                          cells                                          TX0008214548
                                                                                                       Exploring the metabolic heterogeneity of
                                                                                                       coagulase-negative staphylococci to improve
                                                                 International Journal of Food         the quality and safety of fermented meats: a
1202 Elsevier B.V. 10.1016/j.ijfoodmicro.2016.05.021   0168-1605 Microbiology                          review                                         TX0008451940
                                                                                                       Integrative taxonomy of Anisakidae and
                                                                                                       Raphidascarididae (Nematoda) in Paralichthys
                                                                 International Journal of Food         patagonicus and Xystreurys rasile (Pisces:
1203 Elsevier B.V. 10.1016/j.ijfoodmicro.2016.07.026   0168-1605 Microbiology                          Teleostei) from Brazil                            TX0008377012
                                                                                                       Role of extracellular matrix protein CabA in
                                                                 International Journal of Food         resistance of Vibrio vulnificus biofilms to
1204 Elsevier B.V. 10.1016/j.ijfoodmicro.2016.07.032   0168-1605 Microbiology                          decontamination strategies                        TX0008436548
                                                                 International Journal of Food         Inhibition of mycotoxin-producing fungi by
1205 Elsevier B.V. 10.1016/j.ijfoodmicro.2016.08.035   0168-1605 Microbiology                          Bacillus strains isolated from fish intestines    TX0008370280
                                                                                                       Disinfection efficiencies of sage and
                                                                                                       spearmint essential oils against planktonic and
                                                                 International Journal of Food         biofilm Staphylococcus aureus cells in
1206 Elsevier B.V. 10.1016/j.ijfoodmicro.2017.06.003   0168-1605 Microbiology                          comparison with sodium hypochlorite               TX0008526044
                                                                                                       Metagenetic analysis of the bacterial
                                                                                                       communities of edible insects from diverse
                                                                 International Journal of Food         production cycles at industrial rearing
1207 Elsevier B.V. 10.1016/j.ijfoodmicro.2017.08.018   0168-1605 Microbiology                          companies                                         TX0008548031
                                                                                                       Bacteria, mould and yeast spore inactivation
                                                                 International Journal of Food         studies by scanning electron microscope
1208 Elsevier B.V. 10.1016/j.ijfoodmicro.2017.10.008   0168-1605 Microbiology                          observations                                      TX0008545198
                                                                                                       Response of the ammonia oxidation activity
                                                                 International Journal of              of microorganisms in surface sediment to a
1209 Elsevier Ltd.   10.1016/j.ijggc.2014.11.013       1750-5836 Greenhouse Gas Control                controlled sub-seabed release of CO2              TX0008116651

                                                                 International Journal of              Phosphorus behavior in sediments during a
1210 Elsevier Ltd.   10.1016/j.ijggc.2014.12.023       1750-5836 Greenhouse Gas Control                sub-seabed CO2 controlled release experiment TX0008116651
                                                                                                       Experimental assessment of well integrity for
                                                                                                       CO2 geological storage: Batch experimental
                                                                                                       results on geochemical interactions between a
                                                                 International Journal of              CO2–brine mixture and a
1211 Elsevier Ltd.   10.1016/j.ijggc.2015.06.007       1750-5836 Greenhouse Gas Control                sandstone–cement–steel sample                 TX0008185872
                                                                                                       Wettability, hysteresis and fracture–matrix
                                                                 International Journal of              interaction during CO2 EOR and storage in
1212 Elsevier Ltd.   10.1016/j.ijggc.2015.12.035       1750-5836 Greenhouse Gas Control                fractured carbonate reservoirs                TX0008216231




                                                                           Page 47 of 124
                     Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 48 of 124

                                                                           International Journal of            Changes in the soil diatom community
1213 Elsevier Ltd.    10.1016/j.ijggc.2017.03.005                1750-5836 Greenhouse Gas Control              induced by experimental CO2 leakage            TX0008467678
                                                                                                               Evaluating the effects of CO2 capture
                                                                                                               benchmarks on efficiency and costs of
                                                                           International Journal of            membrane systems for post-combustion
1214 Elsevier Ltd.    10.1016/j.ijggc.2017.05.002                1750-5836 Greenhouse Gas Control              capture: A parametric simulation study         TX0008563832
                                                                           International Journal of            Development of new CO2 heating process for
1215 Elsevier Ltd.    10.1016/j.ijggc.2017.06.018                1750-5836 Greenhouse Gas Control              offshore geological storage                    TX0008522543
                                                                           International Journal of            Gas phase amine depletion created by aerosol
1216 Elsevier Ltd.    10.1016/j.ijggc.2017.07.001                1750-5836 Greenhouse Gas Control              formation and growth                           TX0008522543
                                                                                                               Mass transfer characteristics of CO2
                                                                           International Journal of            absorption into a phase-change solvent in a
1217 Elsevier Ltd.    10.1016/j.ijggc.2017.08.001                1750-5836 Greenhouse Gas Control              wetted-wall column                             TX0008522543
                                                                                                             Investigation of various process parameters
                                                                                                             on the solubility of carbon dioxide in
                                                                                                             phosphonium-based deep eutectic solvents
                                                                           International Journal of          and their aqueous mixtures: Experimental and
1218 Elsevier Ltd.    10.1016/j.ijggc.2017.09.020                1750-5836 Greenhouse Gas Control            modeling                                     TX0008542541
                                                                                                             Compaction and mechanical strength of
                                                                                                             Middle Miocene mudstones in the Norwegian
                                                                           International Journal of          North Sea – The major seal for the Skade
1219 Elsevier Ltd.    10.1016/j.ijggc.2017.10.016                1750-5836 Greenhouse Gas Control            CO2 storage reservoir                        TX0008563840
                                                                                                             The turbulence vorticity as a window to the
                                                                           International Journal of Heat and physics of friction-drag reduction by
1220 Elsevier Inc.    10.1016/j.ijheatfluidflow.2014.08.002      0142-727X Fluid Flow                        oscillatory wall motion                      TX0008029189

                                                                           International Journal of Heat and A segregated explicit algebraic structure-
1221 Elsevier Inc.    10.1016/j.ijheatfluidflow.2016.05.002      0142-727X Fluid Flow                        based model for wall-bounded turbulent flows TX0008356269
                                                                                                             Preparation and enhanced heat capacity of
                                                                           International Journal of Heat and nano-titania doped erythritol as phase change
1222 Elsevier Ltd.    10.1016/j.ijheatmasstransfer.2014.09.069   0017-9310 Mass Transfer                     material                                      TX0008004338

                                                                                                               Porous-wall microchannels generate high
                                                                           International Journal of Heat and   frequency "eye-blinking" interface oscillation,
1223 Elsevier Ltd.    10.1016/j.ijheatmasstransfer.2016.05.039   0017-9310 Mass Transfer                       yielding ultra-stable wall temperatures         TX0008331036
                                                                           International Journal of Heat and   Simulation of fluid-flexible body interaction
1224 Elsevier Ltd.    10.1016/j.ijheatmasstransfer.2017.03.012   0017-9310 Mass Transfer                       with heat transfer                              TX0008452757

                                                                                                             Steady state and transient analytical modeling
                                                                           International Journal of Heat and of non-uniform convective cooling of a
1225 Elsevier Ltd.    10.1016/j.ijheatmasstransfer.2017.03.064   0017-9310 Mass Transfer                     microprocessor chip due to jet impingement       TX0008452757
                                                                           International Journal of Heat and Hydrodynamics and heat transfer of yawed
1226 Elsevier Ltd.    10.1016/j.ijheatmasstransfer.2017.07.055   0017-9310 Mass Transfer                     circular cylinder                                TX0008544969
                                                                                                             Simulation of CuO-water nanofluid heat
                                                                           International Journal of Heat and transfer enhancement in presence of melting
1227 Elsevier Ltd.    10.1016/j.ijheatmasstransfer.2017.09.086   0017-9310 Mass Transfer                     surface                                          TX0008550680

                                                                           International Journal of Heat and Heat transfer enhancement by asymmetrically
1228 Elsevier Ltd.    10.1016/j.ijheatmasstransfer.2017.09.094   0017-9310 Mass Transfer                     clamped flexible flags in a channel flow      TX0008550680
                                                                                                             The effect of online reviews on hotel booking
                                                                           International Journal of          intention: The role of reader-reviewer
1229 Elsevier Ltd.    10.1016/j.ijhm.2017.06.007                 0278-4319 Hospitality Management            similarity                                    TX0008538490

                                                                           International Journal of Impact     Experimental and numerical studies of double-
1230 Elsevier Ltd.    10.1016/j.ijimpeng.2012.11.007             0734-743X Engineering                         nosed projectile impact on aluminum plates    TX0007708590
                                                                           International Journal of Impact     Test and numerical simulation of truck
1231 Elsevier Ltd.    10.1016/j.ijimpeng.2014.07.011             0734-743X Engineering                         collision with anti-ram bollards              TX0008006463
                                                                                                               Numerical simulation of impact and
                                                                           International Journal of Impact     compression after impact of asymmetrically
1232 Elsevier Ltd.    10.1016/j.ijimpeng.2016.05.002             0734-743X Engineering                         tapered laminated CFRP                        TX0008322412

                                                                                                               Monte Carlo simulations of meso-scale
                                                                           International Journal of Impact     dynamic compressive behavior of concrete
1233 Elsevier Ltd.    10.1016/j.ijimpeng.2016.06.009             0734-743X Engineering                         based on X-ray computed tomography images TX0008289554
                                                                                                               Frontal collision of trains onto obliquely stuck
                                                                           International Journal of Impact     road trucks at level crossings: Derailment
1234 Elsevier Ltd.    10.1016/j.ijimpeng.2016.11.002             0734-743X Engineering                         mechanisms and simulation                        TX0008360255
                                                                                                               Application of the Crystallo-Calorific
                                                                                                               Hardening approach to the constitutive
                                                                                                               modeling of the dynamic yield behavior of
                                                                           International Journal of Impact     various metals with different crystalline
1235 Elsevier Ltd.    10.1016/j.ijimpeng.2017.05.015             0734-743X Engineering                         structures                                     TX0008543897
                                                                                                               Response of shear-deficient reinforced
                                                                           International Journal of Impact     circular RC columns under lateral impact
1236 Elsevier Ltd.    10.1016/j.ijimpeng.2017.06.011             0734-743X Engineering                         loading                                        TX0008543897
                                                                           International Journal of Impact     A study of RC bridge columns under contact
1237 Elsevier Ltd.    10.1016/j.ijimpeng.2017.07.017             0734-743X Engineering                         explosion                                      TX0008543897




                                                                                     Page 48 of 124
                 Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 49 of 124

                                                                        International Journal of           The mediating effects of habit on continuance
1238 Elsevier Ltd.   10.1016/j.ijinfomgt.2017.05.003          0268-4012 Information Management             intention                                         TX0008539078
                                                                        International Journal of Law,      Comparative analysis of Defensible Space in
1239 Elsevier Ltd.   10.1016/j.ijlcj.2014.11.005              1756-0616 Crime and Justice                  CPTED housing and non-CPTED housing               TX0008380046
                                                                                                           Why do mental health courts work? A
                                                                        International Journal of Law and   confluence of treatment, support & adroit
1240 Elsevier Ltd.   10.1016/j.ijlp.2014.02.031               0160-2527 Psychiatry                         judicial supervision                              TX0007999416
                                                                        International Journal of Machine   Impact-driven ejection of micro metal droplets
1241 Elsevier Ltd.   10.1016/j.ijmachtools.2016.04.002        0890-6955 Tools and Manufacture              on-demand                                         TX0008253803
                                                                                                           Surface roughness of two-frequency elliptical
                                                                        International Journal of Machine   vibration texturing (TFEVT) method for
1242 Elsevier Ltd.   10.1016/j.ijmachtools.2016.12.011        0890-6955 Tools and Manufacture              micro-dimple pattern process                      TX0008441838
                                                                        International Journal of Machine   Formation of uniform metal traces using
1243 Elsevier Ltd.   10.1016/j.ijmachtools.2017.05.004        0890-6955 Tools and Manufacture              alternate droplet printing                        TX0008528063
                                                                                                           A selectively-coupled shear localization model
                                                                        International Journal of Machine   for friction stir welding process window
1244 Elsevier Ltd.   10.1016/j.ijmachtools.2017.08.003        0890-6955 Tools and Manufacture              estimation                                        TX0008545079
                                                                                                           Flow behavior of powder particles in layering
                                                                                                           process of selective laser melting: Numerical
                                                                        International Journal of Machine   modeling and experimental verification based
1245 Elsevier Ltd.   10.1016/j.ijmachtools.2017.08.004        0890-6955 Tools and Manufacture              on discrete element method                        TX0008545079
                                                                                                           Cutting temperature and resulting influence on
                                                                        International Journal of Machine   machining performance in rotary ultrasonic
1246 Elsevier Ltd.   10.1016/j.ijmachtools.2017.08.008        0890-6955 Tools and Manufacture              elliptical machining of thick CFRP                TX0008545079
                                                                                                           Supporting Emirati females leadership skills
                                                                        The International Journal of       through teaching them how to debate: Design,
1247 Elsevier Ltd.   10.1016/j.ijme.2016.03.004               1472-8117 Management Education               assessment, and considerations                    TX0008312564
                                                                                                           A conceptual model for assessing blog-based
                                                                        The International Journal of       learning system success in the context of
1248 Elsevier Ltd.   10.1016/j.ijme.2016.09.002               1472-8117 Management Education               business education                                TX0008385823
                                                                        International Journal of           Improved inverse filter for the correction of
1249 Elsevier Ltd.   10.1016/j.ijmecsci.2016.11.033           0020-7403 Mechanical Sciences                distorted measured cutting forces                 TX0008429302
                                                                                                           Study on the rotary forming process of a rim-
                                                                        International Journal of           thickened disc-like part using a local heating
1250 Elsevier Ltd.   10.1016/j.ijmecsci.2017.06.056           0020-7403 Mechanical Sciences                method                                            TX0008543654
                                                                        International Journal of           CFD modelling of stratified/atomization
1251 Elsevier Ltd.   10.1016/j.ijmultiphaseflow.2014.07.008   0301-9322 Multiphase Flow                    gas–liquid flow in large diameter pipes           TX0007999428

                                                                                                           CFD analysis of bubble column reactor under
                                                                        International Journal of           gas–oil–water–solid four-phase flows using
1252 Elsevier Ltd.   10.1016/j.ijmultiphaseflow.2015.03.015   0301-9322 Multiphase Flow                    Lagrangian algebraic slip mixture model           TX0008126376
                                                                                                           Prediction of water holdup in vertical and
                                                                        International Journal of           inclined oil–water two-phase flow using
1253 Elsevier Ltd.   10.1016/j.ijmultiphaseflow.2015.12.010   0301-9322 Multiphase Flow                    artificial neural network                         TX0008225573
                                                                        International Journal of           Conservative particle weighting scheme for
1254 Elsevier Ltd.   10.1016/j.ijmultiphaseflow.2016.03.008   0301-9322 Multiphase Flow                    particle collision in gas-solid flows             TX0008309880
                                                                                                           Experimental investigation on submerged gas-
                                                                        International Journal of           liquid mixture injection into water through a
1255 Elsevier Ltd.   10.1016/j.ijmultiphaseflow.2016.03.012   0301-9322 Multiphase Flow                    micro-channel                                     TX0008309880
                                                                                                           The effect of aspect ratio in counter-current
                                                                        International Journal of           gas-liquid bubble columns: Experimental
1256 Elsevier Ltd.   10.1016/j.ijmultiphaseflow.2017.04.015   0301-9322 Multiphase Flow                    results and gas holdup correlations               TX0008494237
                                                                                                           Modeling of core-annular and plug flows of
                                                                        International Journal of           Newtonian/non-Newtonian shear-thinning
1257 Elsevier Ltd.   10.1016/j.ijmultiphaseflow.2018.01.023   0301-9322 Multiphase Flow                    fluids in pipes and capillary tubes               TX0008632148
                                                                        International Journal of Non-      On the equilibrium configurations of flexible
1258 Elsevier Ltd.   10.1016/j.ijnonlinmec.2014.12.005        0020-7462 Linear Mechanics                   fibers in a flow                                  TX0008038331
                                                                                                           Vibration suppression of a nonlinear magnetic
                                                                        International Journal of Non-      levitation system via time delayed nonlinear
1259 Elsevier Ltd.   10.1016/j.ijnonlinmec.2015.02.012        0020-7462 Linear Mechanics                   saturation controller                             TX0008363806
                                                                                                           Geometrically nonlinear large deformation
                                                                        International Journal of Non-      analysis of triangular CNT-reinforced
1260 Elsevier Ltd.   10.1016/j.ijnonlinmec.2016.08.004        0020-7462 Linear Mechanics                   composite plates                                  TX0008354708
                                                                                                           Rippling effect on the structural response of
                                                                        International Journal of Non-      electrostatically actuated single-walled carbon
1261 Elsevier Ltd.   10.1016/j.ijnonlinmec.2016.09.009        0020-7462 Linear Mechanics                   nanotube based NEMS actuators                     TX0008369765
                                                                        International Journal of Non-      Stability of fluid conveying nanobeam
1262 Elsevier Ltd.   10.1016/j.ijnonlinmec.2017.06.004        0020-7462 Linear Mechanics                   considering nonlocal elasticity                   TX0008524839
                                                                        International Journal of Non-      Post-buckling evolution of wavy patterns in
1263 Elsevier Ltd.   10.1016/j.ijnonlinmec.2017.08.006        0020-7462 Linear Mechanics                   trapezoidal film/substrate bilayers               TX0008529843
                                                                        International Journal of           Flexible service policies for a Markov
1264 Elsevier B.V. 10.1016/j.ijpe.2013.10.010                 0925-5273 Production Economics               inventory system with two demand classes          TX0007949251
                                                                        International Journal of           Demand forecasting and inventory control: A
1265 Elsevier B.V. 10.1016/j.ijpe.2014.11.009                 0925-5273 Production Economics               simulation study on automotive spare parts        TX0008024650
                                                                                                           Technical, environmental and eco-efficiency
                                                                                                           measurement for supplier selection: An
                                                                        International Journal of           extension and application of data envelopment
1266 Elsevier B.V. 10.1016/j.ijpe.2015.07.010                 0925-5273 Production Economics               analysis                                          TX0008141075




                                                                                 Page 49 of 124
                 Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 50 of 124

                                                              International Journal of              An empirical investigation of the antecedents
1267 Elsevier B.V. 10.1016/j.ijpe.2016.05.013       0925-5273 Production Economics                  of partnering capability                           TX0008322614
                                                                                                    Managing component reuse in
                                                              International Journal of              remanufacturing under product diffusion
1268 Elsevier B.V. 10.1016/j.ijpe.2016.06.010       0925-5273 Production Economics                  dynamics                                           TX0008362472
                                                              International Journal of              A proactive model in sustainable food supply
1269 Elsevier B.V. 10.1016/j.ijpe.2016.07.022       0925-5273 Production Economics                  chain: Insight from a case study                   TX0008362472
                                                              International Journal of              A heuristic stock allocation rule for repairable
1270 Elsevier B.V. 10.1016/j.ijpe.2016.11.013       0925-5273 Production Economics                  service parts                                      TX0008419132
                                                                                                    What brings the value to outcome-based
                                                              International Journal of              contract providers? Value drivers in outcome
1271 Elsevier B.V. 10.1016/j.ijpe.2016.12.008       0925-5273 Production Economics                  business models                                    TX0008526157
                                                              International Journal of              Aggregate green productivity growth in
1272 Elsevier B.V. 10.1016/j.ijpe.2017.04.007       0925-5273 Production Economics                  OECD's countries                                   TX0008468227
                                                              International Journal of              Integrated multi-period dynamic inventory
1273 Elsevier B.V. 10.1016/j.ijpe.2017.04.010       0925-5273 Production Economics                  classification and control                         TX0008468227
                                                                                                    An analysis of intellectual property licensing
                                                              International Journal of              strategy under duopoly competition:
1274 Elsevier B.V. 10.1016/j.ijpe.2017.08.016       0925-5273 Production Economics                  Component or product-based?                        TX0008545509
                                                                                                    High payload nanostructured lipid carriers
                                                              International Journal of              fabricated with alendronate/polyethyleneimine
1275 Elsevier B.V. 10.1016/j.ijpharm.2017.10.064    0378-5173 Pharmaceutics                         ion complexes                                      TX0008585947
                                                                                                    Asymmetric yield function based on the stress
1276 Elsevier Ltd.   10.1016/j.ijplas.2013.11.008   0749-6419 International Journal of Plasticity   invariants for pressure sensitive metals           TX0007923095
                                                                                                    Properties controlling the bend-assisted
1277 Elsevier Ltd.   10.1016/j.ijplas.2015.03.009   0749-6419 International Journal of Plasticity   fracture of AHSS                                   TX0008362142
                                                                                                    Atomistically-informed crystal plasticity in
1278 Elsevier Ltd.   10.1016/j.ijplas.2016.03.004   0749-6419 International Journal of Plasticity   MgO polycrystals under pressure                    TX0008320460
                                                                                                    Micromechanics-based multimechanism
1279 Elsevier Ltd.   10.1016/j.ijplas.2017.01.011   0749-6419 International Journal of Plasticity   bounding surface model for sands                   TX0008461458
                                                                                                    Stiffness and yield strength of architectured
                                                                                                    foams based on the Schwarz Primitive triply
1280 Elsevier Ltd.   10.1016/j.ijplas.2017.03.005   0749-6419 International Journal of Plasticity   periodic minimal surface                           TX0008490826
                                                                                                    Mesoscale cyclic crystal plasticity with
1281 Elsevier Ltd.   10.1016/j.ijplas.2017.06.002   0749-6419 International Journal of Plasticity   dislocation substructures                          TX0008528578
                                                                                                    Regulating twin boundary mobility by
1282 Elsevier Ltd.   10.1016/j.ijplas.2017.08.002   0749-6419 International Journal of Plasticity   annealing in magnesium and its alloys              TX0008550433
                                                                                                    A unified theory of plasticity, progressive
                                                                                                    damage and failure in graphene-metal
1283 Elsevier Ltd.   10.1016/j.ijplas.2017.09.001   0749-6419 International Journal of Plasticity   nanocomposites                                     TX0008550433
                                                                                                    The encoding of auditory objects in auditory
                                                              International Journal of              cortex: Insights from
1284 Elsevier B.V. 10.1016/j.ijpsycho.2014.05.005   0167-8760 Psychophysiology                      magnetoencephalography                             TX0008123895
                                                                                                    40Hz-Transcranial alternating current
                                                              International Journal of              stimulation (tACS) selectively modulates
1285 Elsevier B.V. 10.1016/j.ijpsycho.2016.01.002   0167-8760 Psychophysiology                      speech perception                                  TX0008202754
                                                                                                    Resilience, work engagement and stress
                                                              International Journal of              reactivity in a middle-aged manual worker
1286 Elsevier B.V. 10.1016/j.ijpsycho.2017.02.013   0167-8760 Psychophysiology                      population                                         TX0008475983
                                                                                                    Aging, rule-violation checking strategies, and
                                                              International Journal of              strategy combination: An EEG study in
1287 Elsevier B.V. 10.1016/j.ijpsycho.2017.07.003   0167-8760 Psychophysiology                      arithmetic                                         TX0008525113
                                                              International Journal of Pressure     Blunt defect assessment in the framework of
1288 Elsevier Ltd.   10.1016/j.ijpvp.2016.07.006    0308-0161 Vessels and Piping                    the failure assessment diagram                     TX0008388321
                                                              International Journal of
                                                              Refractory Metals and Hard            Elevated temperature ablation resistance of
1289 Elsevier Ltd.   10.1016/j.ijrmhm.2013.11.009   0263-4368 Materials                             HfC particle-reinforced tungsten composites        TX0007950041
                                                              International Journal of
                                                              Refractory Metals and Hard            Densification and alloying of microwave
1290 Elsevier Ltd.   10.1016/j.ijrmhm.2013.12.010   0263-4368 Materials                             sintering WC–8 wt.%Co composites                   TX0007950041
                                                              International Journal of
                                                              Refractory Metals and Hard            The effect of HfC content on mechanical
1291 Elsevier Ltd.   10.1016/j.ijrmhm.2014.01.012   0263-4368 Materials                             properties HfC–W composites                        TX0007950045
                                                              International Journal of              Wear modes in slurry jet erosion of tungsten
                                                              Refractory Metals and Hard            carbide hardmetals: Their relationship with
1292 Elsevier Ltd.   10.1016/j.ijrmhm.2014.07.036   0263-4368 Materials                             microstructure and mechanical properties           TX0008174237
                                                              International Journal of
                                                              Refractory Metals and Hard            Cold gas dynamic spraying of WC–Ni
1293 Elsevier Ltd.   10.1016/j.ijrmhm.2014.08.017   0263-4368 Materials                             cemented carbide coatings                          TX0008174237
                                                              International Journal of
                                                              Refractory Metals and Hard            Anisotropic nanoscratch resistance of WC
1294 Elsevier Ltd.   10.1016/j.ijrmhm.2015.03.005   0263-4368 Materials                             grains in WC–Co composite                          TX0008147555
                                                              International Journal of
                                                              Refractory Metals and Hard            Microstructure and wear behavior of a
1295 Elsevier Ltd.   10.1016/j.ijrmhm.2016.02.006   0263-4368 Materials                             refractory high entropy alloy                      TX0008280835




                                                                        Page 50 of 124
                 Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 51 of 124

                                                                                              Analysis and optimization of dry sliding wear
                                                                International Journal of      characteristics of zirconia reinforced alumina
                                                                Refractory Metals and Hard    composites formed by conventional sintering
1296 Elsevier Ltd.   10.1016/j.ijrmhm.2016.04.007     0263-4368 Materials                     using response surface method                        TX0008319892
                                                                International Journal of      Effect of brazing current on microstructure
                                                                Refractory Metals and Hard    and mechanical behavior of WC-Co/AISI
1297 Elsevier Ltd.   10.1016/j.ijrmhm.2016.11.004     0263-4368 Materials                     1020 steel TIG brazed joint                          TX0008452505
                                                                International Journal of      Vacuum brazing of TZM alloy to ZrC particle
                                                                Refractory Metals and Hard    reinforced W composite using Ti-28Ni
1298 Elsevier Ltd.   10.1016/j.ijrmhm.2017.08.019     0263-4368 Materials                     eutectic brazing alloy                               TX0008539127
                                                                                              Estimation of in situ viscoelastic parameters
                                                                International Journal of Rock of a weak rock layer by time-dependent plate-
1299 Elsevier Ltd.   10.1016/j.ijrmms.2014.01.002     1365-1609 Mechanics and Mining Sciences loading tests                                        TX0007938157

                                                                                              Updating performance of high rock slopes by
                                                                International Journal of Rock combining incremental time-series monitoring
1300 Elsevier Ltd.   10.1016/j.ijrmms.2014.09.011     1365-1609 Mechanics and Mining Sciences data and three-dimensional numerical analysis TX0008216157
                                                                                              Effect of twin-parallel tunnels on seismic
                                                                International Journal of Rock ground response due to vertically in-plane
1301 Elsevier Ltd.   10.1016/j.ijrmms.2016.03.010     1365-1609 Mechanics and Mining Sciences waves                                         TX0008315663
                                                                                              Prediction of the uniaxial compressive
                                                                International Journal of Rock strength of sandstone using various modeling
1302 Elsevier Ltd.   10.1016/j.ijrmms.2016.03.018     1365-1609 Mechanics and Mining Sciences techniques                                    TX0008315663

                                                                                                Deformation forecasting and stability analysis
                                                                 International Journal of Rock  of large-scale underground powerhouse
1303 Elsevier Ltd.   10.1016/j.ijrmms.2016.05.001     1365-1609  Mechanics and Mining Sciences  caverns from microseismic monitoring               TX0008317917
                                                                 International Journal of Rock  Modeling rock joint behavior using a rough-
1304 Elsevier Ltd.   10.1016/j.ijrmms.2016.08.001     1365-1609  Mechanics and Mining Sciences  joint model                                        TX0008385925
                                                                 International Journal of Rock  Environmental influences on damage and
1305 Elsevier Ltd.   10.1016/j.ijrmms.2016.09.006     1365-1609  Mechanics and Mining Sciences  destruction of the structure of marble             TX0008385925
                                                                 International Journal of Rock  A failure criterion for rocks and concrete
1306 Elsevier Ltd.   10.1016/j.ijrmms.2017.04.003     1365-1609  Mechanics and Mining Sciences  based on the Hoek-Brown criterion                  TX0008475575
                                                                                                Closed-form approximations to borehole
                                                                International Journal of Rock   stresses for weak transverse isotropic elastic
1307 Elsevier Ltd.   10.1016/j.ijrmms.2017.06.002     1365-1609 Mechanics and Mining Sciences media                                                TX0008533148
                                                                                                Multi-scale simulation of thermal
                                                                International Journal of Rock   pressurization of fault fluid under CO2
1308 Elsevier Ltd.   10.1016/j.ijrmms.2017.07.007     1365-1609 Mechanics and Mining Sciences injection for storage and utilization purposes       TX0008533148
                                                                                                Finite element simulations of interactions
                                                                International Journal of Rock   between multiple hydraulic fractures in a
1309 Elsevier Ltd.   10.1016/j.ijrmms.2017.09.001     1365-1609 Mechanics and Mining Sciences poroelastic rock                                     TX0008523512
                                                                                                A fully coupled thermal–electrical–mechanical
                                                                                                micromodel for multi-phase periodic
                                                                International Journal of Solids thermoelectrical composite materials and
1310 Elsevier Ltd.   10.1016/j.ijsolstr.2015.10.025   0020-7683 and Structures                  devices                                            TX0008355483
                                                                International Journal of Solids Mitigating cutting-induced plasticity in the
1311 Elsevier Ltd.   10.1016/j.ijsolstr.2015.12.034   0020-7683 and Structures                  contour method, part 1: Experimental               TX0008315481
                                                                International Journal of Solids Nonlinear vibration of dielectric elastomer
1312 Elsevier Ltd.   10.1016/j.ijsolstr.2016.02.030   0020-7683 and Structures                  incorporating strain stiffening                    TX0008222889

                                                                                                  A new computational framework for materials
                                                                International Journal of Solids   with different mechanical responses in tension
1313 Elsevier Ltd.   10.1016/j.ijsolstr.2016.07.009   0020-7683 and Structures                    and compression and its applications             TX0008380729
                                                                                                  Effect of a partial contact between the crack
                                                                International Journal of Solids   faces on its contribution to overall material
1314 Elsevier Ltd.   10.1016/j.ijsolstr.2016.12.028   0020-7683 and Structures                    compliance and resistivity                       TX0008432315
                                                                                                  Dynamic stress intensity factor (Mode I) of a
                                                                International Journal of Solids   permeable penny-shaped crack in a fluid-
1315 Elsevier Ltd.   10.1016/j.ijsolstr.2017.01.034   0020-7683 and Structures                    saturated poroelastic solid                      TX0008424428
                                                                                                  Propagation of Rayleigh-Lamb waves in
                                                                International Journal of Solids   multilayered plates through a multiscale
1316 Elsevier Ltd.   10.1016/j.ijsolstr.2017.06.020   0020-7683 and Structures                    structural model                                 TX0008529017
                                                                                                  Modeling of competition between shear
                                                                International Journal of Solids   yielding and crazing in amorphous polymers'
1317 Elsevier Ltd.   10.1016/j.ijsolstr.2017.06.033   0020-7683 and Structures                    scratch                                          TX0008529017
                                                                                                  A constitutive model of shape memory
                                                                International Journal of Solids   polymers based on glass transition and the
1318 Elsevier Ltd.   10.1016/j.ijsolstr.2017.06.039   0020-7683 and Structures                    concept of frozen strain release rate            TX0008529017
                                                                International Journal of Solids   Analysis of two-dimensional contact
1319 Elsevier Ltd.   10.1016/j.ijsolstr.2017.07.007   0020-7683 and Structures                    problems considering surface effect              TX0008534147
                                                                International Journal of Solids   Swelling, Inflation, and a Swelling-Burst
1320 Elsevier Ltd.   10.1016/j.ijsolstr.2017.07.010   0020-7683 and Structures                    Instability in Hyperelastic Spherical Shells     TX0008534147
                                                                                                  Compressive crushing of novel aluminum
                                                                International Journal of Solids   hexagonal honeycombs with perforations:
1321 Elsevier Ltd.   10.1016/j.ijsolstr.2017.08.005   0020-7683 and Structures                    Experimental and numerical investigations        TX0008540049




                                                                          Page 51 of 124
                     Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 52 of 124

                                                                                                  Decision support system (DSS) use and
                                                                                                  decision performance: DSS motivation and its
1322 Elsevier B.V. 10.1016/j.im.2017.01.006             0378-7206 Information & Management        antecedents                                       TX0008514611
                                                                                                  Methanolysis of epoxidized soybean oil in
1323 Elsevier B.V. 10.1016/j.indcrop.2017.08.001        0926-6690 Industrial Crops and Products   continuous flow conditions                        TX0008533687
                                                                                                  The supplier's side of outsourcing: Taking
                                                                  Industrial Marketing            over activities and blurring organizational
1324 Elsevier Inc.    10.1016/j.indmarman.2014.02.012   0019-8501 Management                      boundaries                                        TX0008063372
                                                                  Industrial Marketing            Defining and identifying disruptive
1325 Elsevier Inc.    10.1016/j.indmarman.2015.11.017   0019-8501 Management                      innovations                                       TX0008351923

                                                                  Industrial Marketing            Exhibited trust and excessive knowledge
1326 Elsevier Inc.    10.1016/j.indmarman.2016.06.002   0019-8501 Management                      specificity: A competitive altruism hypothesis    TX0008450185
                                                                                                  Actionable marketing knowledge: A close
                                                                  Industrial Marketing            reading of representation, knowledge and
1327 Elsevier Inc.    10.1016/j.indmarman.2017.08.005   0019-8501 Management                      action in market research                         TX0008547724
                                                                  Infant Behavior and             Infant twins' social interactions with
1328 Elsevier Inc.    10.1016/j.infbeh.2015.08.005      0163-6383 Development                     caregivers and same-age siblings                  TX0008176369
                                                                  Infant Behavior and             Associations between gross motor and
1329 Elsevier Inc.    10.1016/j.infbeh.2016.05.003      0163-6383 Development                     communicative development in at-risk infants      TX0008349121
                                                                                                  Affordances in the home environment for
                                                                  Infant Behavior and             motor development: Validity and reliability
1330 Elsevier Inc.    10.1016/j.infbeh.2017.03.008      0163-6383 Development                     for the use in daycare setting                    TX0008484853
                                                                                                  Measurements of very small temperature
1331 Elsevier B.V. 10.1016/j.infrared.2015.08.004       1350-4495 Infrared Physics & Technology   variations with LWIR QWIP infrared camera         TX0008287765
                                                                                                  Infrared small target detection via line-based
                                                                                                  reconstruction and entropy-induced
1332 Elsevier B.V. 10.1016/j.infrared.2016.01.024       1350-4495 Infrared Physics & Technology   suppression                                       TX0008320220
                                                                                                  Scheme for predictive fault diagnosis in photo-
1333 Elsevier B.V. 10.1016/j.infrared.2017.04.015       1350-4495 Infrared Physics & Technology   voltaic modules using thermal imaging             TX0008493585
                                                                                                  Optical properties of electron-beam deposited
                                                                                                  quaternary Se86-xTe10Sb4Bix (0¬≤x¬≤8)
1334 Elsevier B.V. 10.1016/j.infrared.2017.06.004       1350-4495 Infrared Physics & Technology   chalcogenide alloys                               TX0008531563
                                                                                                  Ensemble variational Bayes tensor
                                                                                                  factorization for super resolution of CFRP
1335 Elsevier B.V. 10.1016/j.infrared.2017.07.012       1350-4495 Infrared Physics & Technology   debond detection                                  TX0008531563

                                                                                                  Quality assessment of pharmaceutical tablet
                                                                                                  samples using Fourier transform near infrared
1336 Elsevier B.V. 10.1016/j.infrared.2017.07.016       1350-4495 Infrared Physics & Technology   spectroscopy and multivariate analysis            TX0008531563
                                                                                                  Fourier Transform Infrared (FTIR)
                                                                                                  spectroscopy of paraffin and deparafinnized
                                                                                                  bone tissue samples as a diagnostic tool for
1337 Elsevier B.V. 10.1016/j.infrared.2017.07.017       1350-4495 Infrared Physics & Technology   Ewing sarcoma of bones                            TX0008531563
                                                                                                  An overview of the laser ranging method of
1338 Elsevier B.V. 10.1016/j.infrared.2017.09.011       1350-4495 Infrared Physics & Technology   space laser altimeter                             TX0008518601
                                                                                                  A ppb level sensitive sensor for atmospheric
1339 Elsevier B.V. 10.1016/j.infrared.2017.09.018       1350-4495 Infrared Physics & Technology   methane detection                                 TX0008518601
                                                                                                  Patterns of recovery over 12 months
1340 Elsevier Ltd.    10.1016/j.injury.2014.02.018      0020-1383 Injury                          following a burn injury in Australia              TX0008042231
                                                                                                  Predictors of severe pain in the immediate
                                                                                                  postoperative period in elderly patients
1341 Elsevier Ltd.    10.1016/j.injury.2014.05.024      0020-1383 Injury                          following hip fracture surgery                    TX0007998735
                                                                                                  Increased osteogenic capacity of
                                                                                                  Reamer/Irrigator/Aspirator derived
1342 Elsevier Ltd.    10.1016/j.injury.2014.10.009      0020-1383 Injury                          mesenchymal stem cells                            TX0008006695
                                                                                                  Indications and results of emergency surgical
                                                                                                  airways performed by a physician-staffed
1343 Elsevier Ltd.    10.1016/j.injury.2014.11.024      0020-1383 Injury                          helicopter emergency service                      TX0008076952
                                                                                                  Expanding indications of the horizontal belt
1344 Elsevier Ltd.    10.1016/j.injury.2015.06.024      0020-1383 Injury                          plate: A technical note                           TX0008151552
                                                                                                  Influence of the density of oxide on oxidation
1345 Elsevier Ltd.    10.1016/j.intermet.2013.11.024    0966-9795 Intermetallics                  kinetics                                          TX0007956253
                                                                                                  Development of a nanostructured Zr3Co
                                                                                                  intermetallic getter powder with enhanced
1346 Elsevier Ltd.    10.1016/j.intermet.2014.10.003    0966-9795 Intermetallics                  pumping characteristics                           TX0008027162
                                                                                                  An atomic study of the transitional region
1347 Elsevier Ltd.    10.1016/j.intermet.2014.12.012    0966-9795 Intermetallics                  between γ/γ laths in γ-TiAl                       TX0008095185
                                                                                                  Thermal and transport properties of as-grown
1348 Elsevier Ltd.    10.1016/j.intermet.2015.02.004    0966-9795 Intermetallics                  Ni-rich TiNi shape memory alloys                  TX0008095185

                                                                                                  Modeling the effects of microstructure on the
                                                                                                  tensile properties and micro-fracture behavior
1349 Elsevier Ltd.    10.1016/j.intermet.2015.04.008    0966-9795 Intermetallics                  of Mo–Si–B alloys at elevated temperatures        TX0008138758
                                                                                                  Influence of Nb and Mo on microstructure
                                                                                                  formation of rapidly solidified ternary Ti–Al-
1350 Elsevier Ltd.    10.1016/j.intermet.2015.10.018    0966-9795 Intermetallics                  (Nb, Mo) alloys                                   TX0008160542




                                                                           Page 52 of 124
                 Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 53 of 124

                                                                                                      Development of FeNiNbSiBP bulk metallic
                                                                                                      glassy alloys with excellent magnetic
                                                                                                      properties and high glass forming ability
1351 Elsevier Ltd.   10.1016/j.intermet.2015.11.009     0966-9795 Intermetallics                      evaluated by different criterions                  TX0008198855
                                                                                                      Experimental and ab-initio study of the Zr-
                                                                                                      and Cr-enriched aluminide layer produced on
                                                                                                      an IN 713C Inconel substrate by CVD;
                                                                                                      investigations of the layer morphology,
                                                                                                      structural stability, mechanical properties, and
1352 Elsevier Ltd.   10.1016/j.intermet.2016.04.003     0966-9795 Intermetallics                      corrosion resistance                               TX0008318410
                                                                                                      Dissolution and precipitation kinetics of
                                                                                                      Cu6Sn5 intermetallics in Cu/Sn/Cu micro
1353 Elsevier Ltd.   10.1016/j.intermet.2016.08.008     0966-9795 Intermetallics                      interconnects under temperature gradient           TX0008352162
                                                                                                      Dietary soy isoflavone attenuated growth
                                                                                                      performance and intestinal barrier functions in
                                                                  International                       weaned piglets challenged with
1354 Elsevier B.V. 10.1016/j.intimp.2015.04.054         1567-5769 Immunopharmacology                  lipopolysaccharide                                 TX0008186094
                                                                  International                       Aberrant expression of RUNX3 in patients
1355 Elsevier B.V. 10.1016/j.intimp.2015.06.008         1567-5769 Immunopharmacology                  with immune thrombocytopenia                       TX0008186094
                                                                                                      Immunomodulatory effects of natural
                                                                                                      polysaccharides assessed in human whole
                                                                  International                       blood culture and THP-1 cells show greater
1356 Elsevier B.V. 10.1016/j.intimp.2016.05.009         1567-5769 Immunopharmacology                  sensitivity of whole blood culture                 TX0008312929
                                                                                                      Pulmonary platelet accumulation induced by
                                                                                                      catecholamines: Its involvement in
                                                                  International                       lipopolysaccharide-induced anaphylaxis-like
1357 Elsevier B.V. 10.1016/j.intimp.2016.11.034         1567-5769 Immunopharmacology                  shock                                              TX0008432498
                                                                                                      Liver 5-HT7 receptors: A novel regulator
                                                                  International                       target of fibrosis and inflammation-induced
1358 Elsevier B.V. 10.1016/j.intimp.2016.12.023         1567-5769 Immunopharmacology                  chronic liver injury in vivo and in vitro          TX0008432498

                                                                                                      Progesterone therapy induces an M1 to M2
                                                                                                      switch in microglia phenotype and suppresses
                                                                  International                       NLRP3 inflammasome in a cuprizone-
1359 Elsevier B.V. 10.1016/j.intimp.2017.08.007         1567-5769 Immunopharmacology                  induced demyelination mouse model                  TX0008536719
                                                                  International                       CCL28 chemokine: An anchoring point
1360 Elsevier B.V. 10.1016/j.intimp.2017.08.012         1567-5769 Immunopharmacology                  bridging innate and adaptive immunity              TX0008536719
                                                                  International                       Genipin inhibits allergic responses in
1361 Elsevier B.V. 10.1016/j.intimp.2017.10.010         1567-5769 Immunopharmacology                  ovalbumin-induced asthmatic mice                   TX0008536575
                                                                  Information Processing &            Beyond actions: Exploring the discovery of
1362 Elsevier Ltd.   10.1016/j.ipm.2016.05.007          0306-4573 Management                          tactics from user logs                             TX0008349255
                                                                                                      Changing of the shape and structure of Cu
                                                                                                      nanoclusters generated from a gas phase: MD
1363 Elsevier Ltd.   10.1016/j.jaerosci.2015.09.004     0021-8502 Journal of Aerosol Science          simulations                                        TX0008197183
                                                                                                      Impactors long term collection errors and
1364 Elsevier Ltd.   10.1016/j.jaerosci.2015.09.006     0021-8502 Journal of Aerosol Science          correction using reflected light microscopy        TX0008197183
                                                                                                      Iridium contents in the Late Cretaceous-Early
                                                                                                      Tertiary clays in relation to the K/T boundary,
1365 Elsevier Ltd.   10.1016/j.jafrearsci.2016.03.003   1464-343X Journal of African Earth Sciences   North Jordan                                       TX0008322367
                                                                                                      Integrated well log and 2-D seismic data
                                                                                                      interpretation to image the subsurface
                                                                                                      stratigraphy and structure in north-eastern
1366 Elsevier Ltd.   10.1016/j.jafrearsci.2016.05.018   1464-343X Journal of African Earth Sciences   Bornu (Chad) basin                                 TX0008324555
                                                                                                      Instability improvement of the subgrade soils
                                                                                                      by lime addition at Borg El-Arab, Alexandria,
1367 Elsevier Ltd.   10.1016/j.jafrearsci.2017.03.020   1464-343X Journal of African Earth Sciences   Egypt                                              TX0008489648
                                                                                                      Stratigraphy of the Vulcanodon type locality
                                                                                                      and its implications for regional correlations
1368 Elsevier Ltd.   10.1016/j.jafrearsci.2017.10.015   1464-343X Journal of African Earth Sciences   within the Karoo Supergroup                        TX0008555854
                                                                  International Journal of Applied    An ensemble pansharpening approach for
                                                                  Earth Observation and               finer-scale mapping of sugarcane with
1369 Elsevier B.V. 10.1016/j.jag.2014.06.003            0303-2434 Geoinformation                      Landsat 8 imagery                                  TX0008033800
                                                                  International Journal of Applied    New vegetation type map of India prepared
                                                                  Earth Observation and               using satellite remote sensing: Comparison
1370 Elsevier B.V. 10.1016/j.jag.2015.03.003            0303-2434 Geoinformation                      with global vegetation maps and utilities          TX0008131364
                                                                  International Journal of Applied    Analysis of current validation practices in
                                                                  Earth Observation and               Europe for space-based climate data records
1371 Elsevier B.V. 10.1016/j.jag.2015.06.006            0303-2434 Geoinformation                      of essential climate variables                     TX0008150255
                                                                  International Journal of Applied
                                                                  Earth Observation and               Monitoring forest disturbances in Southeast
1372 Elsevier B.V. 10.1016/j.jag.2015.07.001            0303-2434 Geoinformation                      Oklahoma using Landsat and MODIS images TX0008220835
                                                                  International Journal of Applied    Estimation of canopy attributes in beech
                                                                  Earth Observation and               forests using true colour digital images from a
1373 Elsevier B.V. 10.1016/j.jag.2015.12.005            0303-2434 Geoinformation                      small fixed-wing UAV                            TX0008223779
                                                                  International Journal of Applied    Agricultural cropland mapping using black-
                                                                  Earth Observation and               and-white aerial photography, Object-Based
1374 Elsevier B.V. 10.1016/j.jag.2016.09.003            0303-2434 Geoinformation                      Image Analysis and Random Forests               TX0008367420




                                                                           Page 53 of 124
                     Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 54 of 124

                                                                International Journal of Applied   Application of 3D triangulations of airborne
                                                                Earth Observation and              laser scanning data to estimate boreal forest
1375 Elsevier B.V. 10.1016/j.jag.2017.02.022          0303-2434 Geoinformation                     leaf area index                                   TX0008448062
                                                                International Journal of Applied
                                                                Earth Observation and              Monitoring mangrove forests: Are we taking
1376 Elsevier B.V. 10.1016/j.jag.2017.07.004          0303-2434 Geoinformation                     full advantage of technology?                     TX0008526104
                                                                                                   Updating Landsat-based forest cover maps
                                                                International Journal of Applied   with MODIS images using multiscale
                                                                Earth Observation and              spectral-spatial-temporal superresolution
1377 Elsevier B.V. 10.1016/j.jag.2017.07.017          0303-2434 Geoinformation                     mapping                                           TX0008526104
                                                                                                   A nation-wide system for landslide mapping
                                                                International Journal of Applied   and risk management in Italy: The second Not-
                                                                Earth Observation and              ordinary Plan of Environmental Remote
1378 Elsevier B.V. 10.1016/j.jag.2017.07.018          0303-2434 Geoinformation                     Sensing                                           TX0008526104
                                                                International Journal of Applied   Foliar and woody materials discriminated
                                                                Earth Observation and              using terrestrial LiDAR in a mixed natural
1379 Elsevier B.V. 10.1016/j.jag.2017.09.004          0303-2434 Geoinformation                     forest                                            TX0008546039

                                                                International Journal of Applied   Using VIIRS/NPP and MODIS/Aqua data to
                                                                Earth Observation and              provide a continuous record of suspended
1380 Elsevier B.V. 10.1016/j.jag.2017.09.012          0303-2434 Geoinformation                     particulate matter in a highly turbid inland lake TX0008546039
                                                                                                   Turning points in long distance
1381 Elsevier Inc.    10.1016/j.jaging.2014.01.004    0890-4065 Journal of Aging Studies           grandparent–grandchild relationships              TX0007976781
                                                                                                   Synthesis, structure and properties of the new
                                                                Journal of Alloys and              layered manganese oxyselenide
1382 Elsevier B.V. 10.1016/j.jallcom.2013.05.048      0925-8388 Compounds                          Sr2F2Mn2Se2O                                      TX0007900401

                                                                Journal of Alloys and              Synthesis of Fe2P coated LiFePO4 nanorods
1383 Elsevier B.V. 10.1016/j.jallcom.2014.12.046      0925-8388 Compounds                          with enhanced Li-storage performance              TX0008035767
                                                                                                   Parental adjustment, parenting attitudes and
                                                                                                   emotional and behavioral problems in children
1384 Elsevier Ltd.    10.1016/j.janxdis.2012.10.001   0887-6185 Journal of Anxiety Disorders       with selective mutism                             TX0007709221
                                                                                                   Perception matters for clinical perfectionism
1385 Elsevier Ltd.    10.1016/j.janxdis.2014.11.002   0887-6185 Journal of Anxiety Disorders       and social anxiety                                TX0008033300
                                                                                                   A theoretical and empirical modeling of
                                                                                                   anxiety integrated with RDoC and temporal
1386 Elsevier Ltd.    10.1016/j.janxdis.2017.09.002   0887-6185 Journal of Anxiety Disorders       dynamics                                          TX0008527954
                                                                                                   River embankment characterization: The joint
                                                                                                   use of geophysical and geotechnical
1387 Elsevier B.V. 10.1016/j.jappgeo.2014.08.012      0926-9851 Journal of Applied Geophysics      techniques                                        TX0008008376
                                                                                                   A combined use of Archie and van
                                                                                                   Genuchten models for predicting hydraulic
1388 Elsevier B.V. 10.1016/j.jappgeo.2014.12.002      0926-9851 Journal of Applied Geophysics      conductivity of unsaturated pyroclastic soils     TX0008043088
                                                                                                   Application of time-domain electromagnetic
                                                                                                   method in mapping saltwater intrusion of a
1389 Elsevier B.V. 10.1016/j.jappgeo.2015.02.003      0926-9851 Journal of Applied Geophysics      coastal alluvial aquifer, North Oman              TX0008118217
                                                                                                   Evaluating local-scale anisotropy and
                                                                                                   heterogeneity along a fractured sedimentary
                                                                                                   bedrock river using EM azimuthal resistivity
1390 Elsevier B.V. 10.1016/j.jappgeo.2015.03.003      0926-9851 Journal of Applied Geophysics      and ground-penetrating radar                      TX0008104630
                                                                                                   Impedance inversion based on L1 norm
1391 Elsevier B.V. 10.1016/j.jappgeo.2015.06.002      0926-9851 Journal of Applied Geophysics      regularization                                    TX0008116355
                                                                                                   Carbon capture and storage reservoir
                                                                                                   properties from poroelastic inversion: A
1392 Elsevier B.V. 10.1016/j.jappgeo.2015.09.015      0926-9851 Journal of Applied Geophysics      numerical evaluation                              TX0008178948
                                                                                                   Geophysical delineation of acidity and salinity
                                                                                                   in the Central Manitoba gold mine tailings
1393 Elsevier B.V. 10.1016/j.jappgeo.2016.05.006      0926-9851 Journal of Applied Geophysics      pile, Manitoba, Canada                            TX0008325430
                                                                                                   Application of electrical resistivity
                                                                                                   tomography for investigating the internal
                                                                                                   structure of a translational landslide and
                                                                                                   characterizing its groundwater circulation
1394 Elsevier B.V. 10.1016/j.jappgeo.2016.06.003      0926-9851 Journal of Applied Geophysics      (Kualiangzi landslide, Southwest China)           TX0008325430
                                                                                                   Born modeling for heterogeneous media
                                                                                                   using the Gaussian beam summation based
1395 Elsevier B.V. 10.1016/j.jappgeo.2016.06.004      0926-9851 Journal of Applied Geophysics      Green's function                                  TX0008325430
                                                                                                   3D inversion of aeromagnetic Data on Las
1396 Elsevier B.V. 10.1016/j.jappgeo.2017.01.018      0926-9851 Journal of Applied Geophysics      Tablas District, Panama                           TX0008439215
                                                                                                   Amplitude-preserving iterative deblending of
                                                                                                   simultaneous source seismic data using high-
1397 Elsevier B.V. 10.1016/j.jappgeo.2017.02.010      0926-9851 Journal of Applied Geophysics      order Radon transform                             TX0008464203
                                                                                                   Two field trials for deblending of
                                                                                                   simultaneous source surveys: Why we failed
1398 Elsevier B.V. 10.1016/j.jappgeo.2017.06.002      0926-9851 Journal of Applied Geophysics      and why we succeeded?                             TX0008503811
                                                                                                   Geophysical and geologic surveys of the
                                                                                                   areas struck by the August 26th 2016 Central
                                                                                                   Italy earthquake: The study case of Pretare
1399 Elsevier B.V. 10.1016/j.jappgeo.2017.07.016      0926-9851 Journal of Applied Geophysics      and Piedilama                                     TX0008525654




                                                                         Page 54 of 124
                 Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 55 of 124


                                                                                                Geoelectrical and hydrochemical study for the
                                                                                                assessment of seawater intrusion evolution in
1400 Elsevier B.V. 10.1016/j.jappgeo.2017.09.020      0926-9851 Journal of Applied Geophysics   coastal aquifers of Oualidia, Morocco         TX0008548540

                                                                                                Bare soil hydrological balance model
                                                                                                "MHYSAN": Calibration and validation
                                                                                                using SAR moisture products and continuous
                                                                                                thetaprobe network measurements over bare
1401 Elsevier Ltd.   10.1016/j.jaridenv.2016.12.005   0140-1963 Journal of Arid Environments    agricultural soils (Tunisia)                       TX0008409083
                                                                                                Determining depositional events within shell
                                                                Journal of Archaeological       deposits using computer vision and
1402 Elsevier Ltd.   10.1016/j.jas.2014.10.026        0305-4403 Science                         photogrammetry                                     TX0008071955
                                                                                                The chronology of occupation at Teouma,
                                                                                                Vanuatu: Use of a modified chronometric
                                                                Journal of Archaeological       hygiene protocol and Bayesian modeling to
1403 Elsevier Ltd.   10.1016/j.jasrep.2015.08.024     2352-409X Science: Reports                evaluate midden remains                            TX0008202548
                                                                Journal of Archaeological       Provenance studies on fa¬çon-de-Venise
1404 Elsevier Ltd.   10.1016/j.jasrep.2016.03.019     2352-409X Science: Reports                glass excavated in Portugal                        TX0008313881
                                                                Journal of Archaeological       Interpreting long-term use of raw materials in
1405 Elsevier Ltd.   10.1016/j.jasrep.2016.04.008     2352-409X Science: Reports                pottery production: A holistic perspective         TX0008571838
                                                                                                Explorations in ancient Maya blood-letting:
                                                                Journal of Archaeological       Experimentation and microscopic use-wear
1406 Elsevier Ltd.   10.1016/j.jasrep.2016.05.019     2352-409X Science: Reports                analysis of obsidian blades                        TX0008313881
                                                                                                Investigating pottery vessel manufacturing
                                                                                                techniques using radiographic imaging and
                                                                Journal of Archaeological       computed tomography: Studies from the Late
1407 Elsevier Ltd.   10.1016/j.jasrep.2016.08.005     2352-409X Science: Reports                Archaic American Southeast                         TX0008389111
                                                                                                Paleoenvironment in East Java during the last
                                                                Journal of Archaeological       25,000years as inferred from bovid and
1408 Elsevier Ltd.   10.1016/j.jasrep.2016.09.012     2352-409X Science: Reports                cervid dental wear analyses                        TX0008356311

                                                                                                Reconstructing past landscapes of the eastern
                                                                                                plain of Corsica (NW Mediterranean) during
                                                                Journal of Archaeological       the last 6000years based on molluscan,
1409 Elsevier Ltd.   10.1016/j.jasrep.2016.09.016     2352-409X Science: Reports                sedimentological and palynological analyses        TX0008452739
                                                                                                Archaeobotanical study of Patagonian
                                                                Journal of Archaeological       Holocene coprolites, indicators of diet,
1410 Elsevier Ltd.   10.1016/j.jasrep.2016.09.017     2352-409X Science: Reports                cultural practices and space use                   TX0008356311
                                                                                                The detachment of Levallois flakes using
                                                                Journal of Archaeological       bipolar percussion at Howiesons Poort
1411 Elsevier Ltd.   10.1016/j.jasrep.2016.11.011     2352-409X Science: Reports                Shelter, South Africa                              TX0008542601
                                                                                                Late Holocene forager-fisher and pastoralist
                                                                                                interactions along the Lake Victoria shores,
                                                                Journal of Archaeological       Kenya: Perspectives from portable XRF of
1412 Elsevier Ltd.   10.1016/j.jasrep.2017.01.001     2352-409X Science: Reports                obsidian artifacts                                 TX0008440153
                                                                                                Persistence of Middle Stone Age technology
                                                                                                to the Pleistocene/Holocene transition
                                                                Journal of Archaeological       supports a complex hominin evolutionary
1413 Elsevier Ltd.   10.1016/j.jasrep.2017.01.003     2352-409X Science: Reports                scenario in West Africa                            TX0008440153
                                                                Journal of Archaeological       Characterization of 18th century Portuguese
1414 Elsevier Ltd.   10.1016/j.jasrep.2017.05.020     2352-409X Science: Reports                glass from Real Fábrica de Vidros de Coina         TX0008544046
                                                                                                The manufacturing process of the Capitoline
                                                                Journal of Archaeological       She Wolf: a thermographic method for the
1415 Elsevier Ltd.   10.1016/j.jasrep.2017.05.051     2352-409X Science: Reports                investigation of repairs and casting faults        TX0008544046
                                                                Journal of Archaeological       Human-shaped landscape history in NE
1416 Elsevier Ltd.   10.1016/j.jasrep.2017.06.017     2352-409X Science: Reports                Greece. A palaeoenvironmental perspective          TX0008542601
                                                                                                Genomic and proteomic identification of Late
                                                                Journal of Archaeological       Holocene remains: Setting baselines for Black
1417 Elsevier Ltd.   10.1016/j.jasrep.2017.07.008     2352-409X Science: Reports                Sea odontocetes                                    TX0008542601
                                                                Journal of Archaeological       Identifying ancient beer brewing through
1418 Elsevier Ltd.   10.1016/j.jasrep.2017.07.016     2352-409X Science: Reports                starch analysis: A methodology                     TX0008542601
                                                                                                The morphometrics and microwear of a small
                                                                Journal of Archaeological       Clovis assemblage from Guernsey County,
1419 Elsevier Ltd.   10.1016/j.jasrep.2017.07.029     2352-409X Science: Reports                Southeastern Ohio, U.S.A.                          TX0008542601
                                                                                                An early bronze age fertilized agricultural plot
                                                                Journal of Archaeological       discovered near Tel Yarmouth, Ramat Bet
1420 Elsevier Ltd.   10.1016/j.jasrep.2017.08.001     2352-409X Science: Reports                Shemesh, Israel                                    TX0008542601
                                                                                                New insights into the characterization and
                                                                Journal of Archaeological       provenance of chlorite objects from the Jiroft
1421 Elsevier Ltd.   10.1016/j.jasrep.2017.10.004     2352-409X Science: Reports                civilization in Iran                               TX0008571838
                                                                                                A reconstruction of the stratigraphic position
                                                                                                of a former Middle Palaeolithic surface site at
                                                                                                Rotselaar – Toren ter Heide (Flemish Valley,
                                                                Journal of Archaeological       Belgium) using mechanical sounding and
1422 Elsevier Ltd.   10.1016/j.jasrep.2017.10.017     2352-409X Science: Reports                geochemical fingerprinting                      TX0008571838
                                                                Journal of Atmospheric and      Variations in meteor heights at 22.7¬°S
1423 Elsevier Ltd.   10.1016/j.jastp.2015.08.015      1364-6826 Solar-Terrestrial Physics       during solar cycle 23                           TX0008147630




                                                                         Page 55 of 124
                     Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 56 of 124

                                                                                                   Duct occurrence and characteristics for
                                                                Journal of Atmospheric and         Bulgarian Black sea shore derived from
1424 Elsevier Ltd.    10.1016/j.jastp.2015.10.017     1364-6826 Solar-Terrestrial Physics          ECMWF data                                       TX0008189530
                                                                                                   Validation of SARAL/AltiKa significant
                                                                Journal of Atmospheric and         wave height and wind speed observations
1425 Elsevier Ltd.    10.1016/j.jastp.2015.11.003     1364-6826 Solar-Terrestrial Physics          over the North Indian Ocean                      TX0008189530
                                                                                                   Impact of the 15 January 2010 annular solar
                                                                Journal of Atmospheric and         eclipse on the equatorial and low latitude
1426 Elsevier Ltd.    10.1016/j.jastp.2015.11.004     1364-6826 Solar-Terrestrial Physics          ionosphere over the Indian region                TX0008189530
                                                                                                   Validation of water vapor retrieval from
                                                                                                   Moderate Resolution Imaging Spectro-
                                                                                                   radiometer (MODIS) in near infrared
                                                                Journal of Atmospheric and         channels using GPS data over IAO-Hanle, in
1427 Elsevier Ltd.    10.1016/j.jastp.2015.11.019     1364-6826 Solar-Terrestrial Physics          the trans-Himalayan region                 TX0008176440
                                                                                                   Probing geomagnetic storm-driven
                                                                                                   magnetosphere–ionosphere dynamics in D-
                                                                Journal of Atmospheric and         region via propagation characteristics of very
1428 Elsevier Ltd.    10.1016/j.jastp.2016.04.014     1364-6826 Solar-Terrestrial Physics          low frequency radio signals                      TX0008307616
                                                                                                   Comparison of the dynamical response of low
                                                                                                   latitude middle atmosphere to the major
                                                                Journal of Atmospheric and         stratospheric warming events in the Northern
1429 Elsevier Ltd.    10.1016/j.jastp.2016.06.007     1364-6826 Solar-Terrestrial Physics          and Southern Hemispheres                         TX0008327148
                                                                Journal of Atmospheric and         Formation of the small-scale structure of
1430 Elsevier Ltd.    10.1016/j.jastp.2016.08.009     1364-6826 Solar-Terrestrial Physics          auroral electron precipitations                  TX0008362675
                                                                                                   Wavelet neural networks using particle swarm
                                                                Journal of Atmospheric and         optimization training in modeling regional
1431 Elsevier Ltd.    10.1016/j.jastp.2016.09.005     1364-6826 Solar-Terrestrial Physics          ionospheric total electron content               TX0008382747
                                                                Journal of Atmospheric and         On statistical irregularity of stratospheric
1432 Elsevier Ltd.    10.1016/j.jastp.2017.06.007     1364-6826 Solar-Terrestrial Physics          warming occurrence during northern winters       TX0008551656
                                                                                                   Innovative trend analysis of annual and
                                                                                                   seasonal air temperature and rainfall in the
                                                                Journal of Atmospheric and         Yangtze River Basin, China during
1433 Elsevier Ltd.    10.1016/j.jastp.2017.08.001     1364-6826 Solar-Terrestrial Physics          1960–2015                                        TX0008548084
                                                                Journal of Atmospheric and         A simplified Suomi NPP VIIRS dust
1434 Elsevier Ltd.    10.1016/j.jastp.2017.08.010     1364-6826 Solar-Terrestrial Physics          detection algorithm                              TX0008548084
                                                                Journal of Atmospheric and         The evolution of geomagnetotail magnetic
1435 Elsevier Ltd.    10.1016/j.jastp.2017.08.016     1364-6826 Solar-Terrestrial Physics          flux in isolated substorms                       TX0008548084

                                                                                                   Assessment of IRI-2012, NeQuick-2 and IRI-
                                                                                                   Plas 2015 models with observed equatorial
                                                                Journal of Atmospheric and         ionization anomaly in Africa during 2009
1436 Elsevier Ltd.    10.1016/j.jastp.2017.08.025     1364-6826 Solar-Terrestrial Physics          sudden stratospheric warming event         TX0008548084
                                                                                                   Differential HLA class I and class II
                                                                                                   associations in pemphigus foliaceus and
                                                                                                   pemphigus vulgaris patients from a prevalent
1437 Elsevier Ltd.    10.1016/j.jaut.2016.04.007      0896-8411 Journal of Autoimmunity            Southeastern Brazilian region                    TX0008386835
                                                                                                   Targeting the GM-CSF receptor for the
1438 Elsevier Ltd.    10.1016/j.jaut.2017.06.005      0896-8411 Journal of Autoimmunity            treatment of CNS autoimmunity                    TX0008533626

                                                                                                Beh¬çet Disease serum is immunoreactive to
                                                                                                neurofilament medium which share common
1439 Elsevier Ltd.    10.1016/j.jaut.2017.08.002      0896-8411 Journal of Autoimmunity         epitopes to bacterial HSP-65, a putative trigger    TX0008533626
                                                                                                An approximate multi-period Vasicek credit
1440 Elsevier B.V. 10.1016/j.jbankfin.2017.05.002     0378-4266 Journal of Banking & Finance    risk model                                          TX0008514356
                                                                                                Investors' risk perceptions of structured
                                                                Journal of Behavioral and       financial products with worst-of payout
1441 Elsevier B.V. 10.1016/j.jbef.2017.07.005         2214-6350 Experimental Finance            characteristics                                     TX0008530664
                                                                                                The relationship between cognitive biases and
                                                                Journal of Behavior Therapy and psychological dimensions of delusions: The
1442 Elsevier Ltd.    10.1016/j.jbtep.2016.08.003     0005-7916 Experimental Psychiatry         importance of jumping to conclusions                TX0008466591
                                                                                                Attention bias modification training under
                                                                Journal of Behavior Therapy and working memory load increases the
1443 Elsevier Ltd.    10.1016/j.jbtep.2017.02.003     0005-7916 Experimental Psychiatry         magnitude of change in attentional bias             TX0008527671
                                                                                                Implications of fast food restaurant
                                                                                                concentration for preschool-aged childhood
1444 Elsevier Inc.    10.1016/j.jbusres.2013.10.004   0148-2963 Journal of Business Research    obesity                                             TX0008041533
                                                                                                Super Selectos: Winning the war against
1445 Elsevier Inc.    10.1016/j.jbusres.2014.09.030   0148-2963 Journal of Business Research    multinational retail chains                         TX0008034727
                                                                                                How consumer reviews persuade through
1446 Elsevier Inc.    10.1016/j.jbusres.2014.11.004   0148-2963 Journal of Business Research    narratives                                          TX0008119349
                                                                                                Medical hotels in the growing healthcare
                                                                                                business industry: Impact of international
1447 Elsevier Inc.    10.1016/j.jbusres.2015.01.015   0148-2963 Journal of Business Research    travelers' perceived outcomes                       TX0008117891
                                                                                                Linking unlearning with service quality
                                                                                                through learning processes in the Spanish
1448 Elsevier Inc.    10.1016/j.jbusres.2015.01.032   0148-2963 Journal of Business Research    banking industry                                    TX0008116486
                                                                                                Internal brand co-creation: The experiential
1449 Elsevier Inc.    10.1016/j.jbusres.2016.01.019   0148-2963 Journal of Business Research    brand meaning cycle in higher education             TX0008323833




                                                                          Page 56 of 124
                     Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 57 of 124

                                                                                                    An asymmetric configural model approach for
                                                                                                    understanding complainer emotions and
1450 Elsevier Inc.    10.1016/j.jbusres.2016.03.027    0148-2963 Journal of Business Research       loyalty                                           TX0008326422
                                                                                                    Is brand loyalty really present in the children's
                                                                                                    market? A comparative study from Indonesia,
1451 Elsevier Inc.    10.1016/j.jbusres.2016.06.013    0148-2963 Journal of Business Research       Portugal, and Brazil                              TX0008395805
                                                                                                    Cure or curse: Does downsizing increase the
1452 Elsevier Inc.    10.1016/j.jbusres.2017.03.006    0148-2963 Journal of Business Research       likelihood of bankruptcy?                         TX0008461151

                                                                                                    Sailing through marketing: A critical
1453 Elsevier Inc.    10.1016/j.jbusres.2017.09.029    0148-2963 Journal of Business Research       assessment of spatiality in marketing literature   TX0008543590
                                                                                                    The effect of trade secret legal protection on
                                                                                                    venture capital investments: Evidence from
1454 Elsevier Inc.    10.1016/j.jbusvent.2016.07.004   0883-9026 Journal of Business Venturing      the inevitable disclosure doctrine                 TX0008349668
                                                                                                    Non-financial disclosure and market-based
                                                                 Journal of Contemporary            firm performance: The initiation of financial
1455 Elsevier Ltd.    10.1016/j.jcae.2017.09.006       1815-5669 Accounting & Economics             inclusion                                          TX0008568107
                                                                                                    Estrogen modulation of calretinin and BDNF
                                                                 Journal of Chemical                expression in midbrain dopaminergic neurons
1456 Elsevier B.V. 10.1016/j.jchemneu.2016.05.005      0891-0618 Neuroanatomy                       of ovariectomised mice                             TX0008341593
                                                                                                    Pernicious effects of long-term, continuous
                                                                                                    900-MHz electromagnetic field throughout
                                                                                                    adolescence on hippocampus morphology,
                                                                 Journal of Chemical                biochemistry and pyramidal neuron numbers
1457 Elsevier B.V. 10.1016/j.jchemneu.2016.07.004      0891-0618 Neuroanatomy                       in 60-day-old Sprague Dawley male rats             TX0008341593
                                                                                                    Sustainable Reverse Osmosis application for
1458 Elsevier Ltd.    10.1016/j.jclepro.2015.09.025    0959-6526 Journal of Cleaner Production      wastewater treatment in the steel industry         TX0008327476
                                                                                                    Administrative data on diagnosis and
                                                                                                    mineralocorticoid receptor antagonist
                                                                                                    prescription identified patients with primary
1459 Elsevier Inc.    10.1016/j.jclinepi.2014.05.012   0895-4356 Journal of Clinical Epidemiology   aldosteronism in Taiwan                            TX0008047339
                                                                                                    Reducing sample size by combining
                                                                                                    superiority and non-inferiority for two
1460 Elsevier Inc.    10.1016/j.jclinepi.2016.09.007   0895-4356 Journal of Clinical Epidemiology   primary endpoints in the Social Fitness study      TX0008457323
                                                                                                    Potential value of systematic reviews of
                                                                                                    qualitative evidence in informing user-
                                                                                                    centered health and social care: findings from
1461 Elsevier Inc.    10.1016/j.jclinepi.2017.04.020   0895-4356 Journal of Clinical Epidemiology   a descriptive overview                             TX0008523672
                                                                                                    The Yusuf-Peto method was not a robust
                                                                                                    method for meta-analyses of rare events data
1462 Elsevier Inc.    10.1016/j.jclinepi.2017.07.006   0895-4356 Journal of Clinical Epidemiology   from antidepressant trials                         TX0008572691
                                                                 Journal of Contaminant             Capture zone of a multi-well system in
1463 Elsevier B.V. 10.1016/j.jconhyd.2014.05.015       0169-7722 Hydrology                          bounded peninsula-shaped aquifers                  TX0008043547
                                                                 Journal of Contaminant             Sepia ink as a surrogate for colloid transport
1464 Elsevier B.V. 10.1016/j.jconhyd.2016.05.005       0169-7722 Hydrology                          tests in porous media                              TX0008363849
                                                                                                    In-situ atrazine biodegradation dynamics in
                                                                 Journal of Contaminant             wheat (Triticum) crops under variable
1465 Elsevier B.V. 10.1016/j.jconhyd.2017.05.004       0169-7722 Hydrology                          hydrologic regime                                  TX0008497757
                                                                                                    In situ stabilization of NAPL contaminant
                                                                                                    source-zones as a remediation technique to
                                                                 Journal of Contaminant             reduce mass discharge and flux to
1466 Elsevier B.V. 10.1016/j.jconhyd.2017.07.007       0169-7722 Hydrology                          groundwater                                        TX0008533572
                                                                                                    Flame spray pyrolysis synthesized
                                                                                                    ZnO/CeO2 nanocomposites for enhanced
                                                                                                    CO2 photocatalytic reduction under UV–Vis
1467 Elsevier Ltd.    10.1016/j.jcou.2017.01.013       2212-9820 Journal of CO2 Utilization         light irradiation                                  TX0008461821
                                                                                                    Conversion of CO2 in a cylindrical dielectric
                                                                                                    barrier discharge reactor: Effects of plasma
1468 Elsevier Ltd.    10.1016/j.jcou.2017.02.015       2212-9820 Journal of CO2 Utilization         processing parameters and reactor design           TX0008491749
                                                                                                    Experimental data, thermodynamic and neural
                                                                                                    network modeling of CO2 solubility in
1469 Elsevier Ltd.    10.1016/j.jcou.2017.03.011       2212-9820 Journal of CO2 Utilization         aqueous sodium salt of l-phenylalanine             TX0008491749
                                                                                                    Highly selective hydrogenation of CO2 into
                                                                                                    formic acid on a nano-Ni catalyst at ambient
                                                                                                    temperature: Process, mechanisms and
1470 Elsevier Ltd.    10.1016/j.jcou.2017.03.012       2212-9820 Journal of CO2 Utilization         catalyst stability                                 TX0008491749
                                                                                                    Volume conservation issues in
                                                                 Journal of Computational           incompressible smoothed particle
1471 Elsevier Inc.    10.1016/j.jcp.2015.05.042        0021-9991 Physics                            hydrodynamics                                      TX0008176181
                                                                 Journal of Computational           An entropy-stable hybrid scheme for
1472 Elsevier Inc.    10.1016/j.jcp.2017.03.022        0021-9991 Physics                            simulations of transcritical real-fluid flows      TX0008496587
                                                                 Journal of Computational           Dissipation-preserving spectral element
1473 Elsevier Inc.    10.1016/j.jcp.2017.08.048        0021-9991 Physics                            method for damped seismic wave equations           TX0008543614
                                                                                                    Low self-control and the Dark Triad:
                                                                                                    Disentangling the predictive power of
                                                                                                    personality traits on young adult substance
1474 Elsevier Ltd.    10.1016/j.jcrimjus.2016.05.006   0047-2352 Journal of Criminal Justice        use, offending and victimization                   TX0008348002




                                                                          Page 57 of 124
                 Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 58 of 124

                                                                                          On the effect of natural convection on solute
                                                                                          segregation in the horizontal Bridgman
                                                                                          configuration: Convergence of a theoretical
1475 Elsevier B.V. 10.1016/j.jcrysgro.2014.10.009   0022-0248 Journal of Crystal Growth   model with numerical and experimental data           TX0008369739

1476 Elsevier B.V. 10.1016/j.jcrysgro.2015.02.064   0022-0248 Journal of Crystal Growth   Kinetics of transformation on ZIF-67 crystals        TX0008058989
                                                                                          Shape effects on nanoparticle engulfment for
1477 Elsevier B.V. 10.1016/j.jcrysgro.2015.04.025   0022-0248 Journal of Crystal Growth   metal matrix nanocomposites                          TX0008173550
                                                                                          Unidirectional growth of non-linear optical
                                                                                          triglycine calcium dibromide single crystal by
1478 Elsevier B.V. 10.1016/j.jcrysgro.2015.12.054   0022-0248 Journal of Crystal Growth   a Sankaranaryanan–Ramasamy method                    TX0008244652
                                                                                          Recovery of cutting fluids used in
1479 Elsevier B.V. 10.1016/j.jcrysgro.2016.08.035   0022-0248 Journal of Crystal Growth   polycrystalline silicon ingot slicing                TX0008345255
                                                                                          Growth and magnetic properties of epitaxial
                                                                                          Fe4N films on insulators possessing lattice
1480 Elsevier B.V. 10.1016/j.jcrysgro.2016.09.036   0022-0248 Journal of Crystal Growth   spacing close to Si(001) plane                       TX0008368806
                                                                                          Hydrothermal synthesis, growth mechanism
                                                                                          and down-shifting/upconversion
                                                                                          photoluminescence of single crystal
                                                                                          NaGd(MoO4)2 nanocubes doped with Eu3+,
1481 Elsevier B.V. 10.1016/j.jcrysgro.2016.09.046   0022-0248 Journal of Crystal Growth   Tb3+ and Yb3+/Er3+                                   TX0008488692
                                                                                          Growth and luminescence properties of
1482 Elsevier B.V. 10.1016/j.jcrysgro.2016.10.058   0022-0248 Journal of Crystal Growth   KBe2BO3F2                                            TX0008488692
                                                                                          Effect of Rochelle salt on growth, optical,
                                                                                          photoluminescence, photoconductive and
                                                                                          piezoelectric properties of the triglycine
1483 Elsevier B.V. 10.1016/j.jcrysgro.2016.10.070   0022-0248 Journal of Crystal Growth   sulphate single crystal                              TX0008488692
                                                                                          Relaxor properties of barium titanate crystals
1484 Elsevier B.V. 10.1016/j.jcrysgro.2016.10.078   0022-0248 Journal of Crystal Growth   grown by Remeika method                              TX0008488692

                                                                                          Effect of growth temperature on InGaN/GaN
1485 Elsevier B.V. 10.1016/j.jcrysgro.2016.11.061   0022-0248 Journal of Crystal Growth   heterostructures grown by MOCVD                      TX0008488692
                                                                                          Thermal equilibrium concentration of intrinsic
                                                                                          point defects in heavily doped silicon crystals -
                                                                                           Theoretical study of formation energy and
                                                                                          formation entropy in area of influence of
1486 Elsevier B.V. 10.1016/j.jcrysgro.2016.11.098   0022-0248 Journal of Crystal Growth   dopant atoms-                                        TX0008515121
                                                                                          Theoretical study of the impact of stress and
                                                                                          interstitial oxygen on the behavior of intrinsic
                                                                                          point defects in growing Czochralski Si
1487 Elsevier B.V. 10.1016/j.jcrysgro.2016.12.061   0022-0248 Journal of Crystal Growth   crystals                                             TX0008515121
                                                                                          Selective etching reveals the migration and
                                                                                          evolution of dislocations in annealed Cd1-
1488 Elsevier B.V. 10.1016/j.jcrysgro.2017.05.017   0022-0248 Journal of Crystal Growth   xZnxTe                                               TX0008515128
                                                                                          On the glass transition of the one-component
1489 Elsevier B.V. 10.1016/j.jcrysgro.2017.06.011   0022-0248 Journal of Crystal Growth   metallic melts                                       TX0008515128
                                                                                          Epitaxial CuInSe2 thin films grown by
                                                                                          molecular beam epitaxy and migration
1490 Elsevier B.V. 10.1016/j.jcrysgro.2017.07.010   0022-0248 Journal of Crystal Growth   enhanced epitaxy                                     TX0008515128

                                                                                          Sn – Induced decomposition of SiGeSn
1491 Elsevier B.V. 10.1016/j.jcrysgro.2017.09.005   0022-0248 Journal of Crystal Growth   alloys grown on Si by molecular-beam epitaxy TX0008545178
                                                                                          Relaxation dynamics in hydrated gluten
1492 Elsevier Ltd.   10.1016/j.jcs.2013.11.007      0733-5210 Journal of Cereal Science   networks                                     TX0007943941

                                                                                          Intra-specific variation of wheat grain quality
                                                                                          in response to elevated [CO2] at two sowing
1493 Elsevier Ltd.   10.1016/j.jcs.2013.12.002      0733-5210 Journal of Cereal Science   times under rain-fed and irrigation treatments       TX0007940314
                                                                                          Improvement of the quality of steamed bread
                                                                                          by supplementation of wheat germ from
1494 Elsevier Ltd.   10.1016/j.jcs.2014.07.010      0733-5210 Journal of Cereal Science   milling process                                      TX0008023692
                                                                                          Distribution of iron and zinc in plant and
                                                                                          grain of different rice genotypes grown under
1495 Elsevier Ltd.   10.1016/j.jcs.2016.08.007      0733-5210 Journal of Cereal Science   aerobic and wetland conditions                       TX0008370262
                                                                                          Effects of particle size on the quality attributes
                                                                                          of reconstituted whole-wheat flour and
1496 Elsevier Ltd.   10.1016/j.jcs.2016.08.013      0733-5210 Journal of Cereal Science   tortillas made from it                               TX0008370262
                                                                                          Changes in the thermal and structural
                                                                                          properties of maize starch during
                                                                                          nixtamalization and tortilla-making processes
1497 Elsevier Ltd.   10.1016/j.jcs.2017.01.018      0733-5210 Journal of Cereal Science   as affected by grain hardness                        TX0008450586
                                                                                          Effect of barley flour addition on the physico-
                                                                                          chemical properties of dough and structure of
1498 Elsevier Ltd.   10.1016/j.jcs.2017.03.021      0733-5210 Journal of Cereal Science   bread                                                TX0008491752
                                                                                          LAOS behavior of the two main gluten
1499 Elsevier Ltd.   10.1016/j.jcs.2017.08.014      0733-5210 Journal of Cereal Science   fractions: Gliadin and glutenin                      TX0008534420




                                                                       Page 58 of 124
                     Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 59 of 124

                                                                                                The impact of Septoria tritici blotch in bread
                                                                                                making quality among argentinean wheat
1500 Elsevier Ltd.    10.1016/j.jcs.2017.08.020     0733-5210 Journal of Cereal Science         cultivars                                          TX0008534420
                                                                                                Use of fermented milling by-products as
                                                                                                functional ingredient to develop a low-
1501 Elsevier Ltd.    10.1016/j.jcs.2017.08.022     0733-5210 Journal of Cereal Science         glycaemic index bread                              TX0008534420
                                                              Journal of Constructional Steel   Stress concentration factors of cold-formed
1502 Elsevier Ltd.    10.1016/j.jcsr.2013.08.012    0143-974X Research                          stainless steel tubular X-joints                   TX0007939019
                                                              Journal of Constructional Steel   Closed-form solution for shear lag with
1503 Elsevier Ltd.    10.1016/j.jcsr.2014.07.003    0143-974X Research                          derived flange deformation function                TX0008052750
                                                              Journal of Constructional Steel   Effect of boundary conditions on residual
1504 Elsevier Ltd.    10.1016/j.jcsr.2014.07.008    0143-974X Research                          stress and distortion in T-joint welds             TX0008052750
                                                              Journal of Constructional Steel   Performance of innovative fabricated long
1505 Elsevier Ltd.    10.1016/j.jcsr.2014.12.013    0143-974X Research                          hollow columns under axial compression             TX0008033947
                                                              Journal of Constructional Steel   Local buckling of compression flanges of H-
1506 Elsevier Ltd.    10.1016/j.jcsr.2015.04.014    0143-974X Research                          beams with corrugated webs                         TX0008150705
                                                              Journal of Constructional Steel   Behavior of cold-formed steel wall stud with
1507 Elsevier Ltd.    10.1016/j.jcsr.2015.08.028    0143-974X Research                          sheathing subjected to compression                 TX0008389188
                                                                                                Investigation of through beam connection to
                                                              Journal of Constructional Steel   concrete filled circular steel tube (CFCST)
1508 Elsevier Ltd.    10.1016/j.jcsr.2016.01.002    0143-974X Research                          column                                             TX0008295608

                                                              Journal of Constructional Steel   Dynamic performance of axially and
1509 Elsevier Ltd.    10.1016/j.jcsr.2016.03.013    0143-974X Research                          rotationally restrained steel columns under fire TX0008310889
                                                                                                An efficient method for optimizing space steel
                                                                                                frames with semi-rigid joints using practical
                                                              Journal of Constructional Steel   advanced analysis and the micro-genetic
1510 Elsevier Ltd.    10.1016/j.jcsr.2016.09.013    0143-974X Research                          algorithm                                          TX0008362065
                                                              Journal of Constructional Steel   Effect of contact on the elastic behaviour of
1511 Elsevier Ltd.    10.1016/j.jcsr.2016.10.012    0143-974X Research                          tensile bolted connections                         TX0008459423
                                                                                                Rectangular concrete-filled steel tubular beam-
                                                              Journal of Constructional Steel   columns using high-strength steel:
1512 Elsevier Ltd.    10.1016/j.jcsr.2016.12.016    0143-974X Research                          Experiments and design                             TX0008424826
                                                              Journal of Constructional Steel   Seismic performance of steel plate slit-friction
1513 Elsevier Ltd.    10.1016/j.jcsr.2017.05.005    0143-974X Research                          hybrid dampers                                     TX0008484165
                                                                                                Cavity lining after excavating caries lesions:
                                                                                                Meta-analysis and trial sequential analysis of
1514 Elsevier Ltd.    10.1016/j.jdent.2015.07.017   0300-5712 Journal of Dentistry              randomized clinical trials                         TX0008188949

                                                                                                Degradation of dentin-bonded interfaces
                                                                                                treated with collagen cross-linking agents in a
1515 Elsevier Ltd.    10.1016/j.jdent.2016.02.009   0300-5712 Journal of Dentistry              cariogenic oral environment: An in situ study TX0008253772

                                                                                                Influence of degradation conditions on dentin
1516 Elsevier Ltd.    10.1016/j.jdent.2016.09.004   0300-5712 Journal of Dentistry              bonding durability of three universal adhesives    TX0008388866
                                                                                                Developmental defects of enamel and dental
                                                                                                caries in the primary dentition: A systematic
1517 Elsevier Ltd.    10.1016/j.jdent.2017.03.006   0300-5712 Journal of Dentistry              review and meta-analysis                           TX0008465251
                                                                                                Influence of adhesive strategy on clinical
                                                                                                parameters in cervical restorations: A
1518 Elsevier Ltd.    10.1016/j.jdent.2017.05.006   0300-5712 Journal of Dentistry              systematic review and meta-analysis                TX0008490323
                                                                                                A bootstrapped spectral test for adequacy in
1519 Elsevier B.V. 10.1016/j.jeconom.2015.02.005    0304-4076 Journal of Econometrics           weak ARMA models                                   TX0008098917
                                                                                                Using virtual environments to improve the
                                                              Journal of Environmental          realism of choice experiments: A case study
1520 Elsevier Inc.    10.1016/j.jeem.2016.08.001    0095-0696 Economics and Management          about coastal erosion management                   TX0008414591
                                                                                                Spectroelectrochemical investigations of
                                                              Journal of Electroanalytical      electrochemically synthesized selenophene-
1521 Elsevier B.V. 10.1016/j.jelechem.2017.01.014   1572-6657 Chemistry                         thianaphthene copolymers                           TX0008429524
                                                                                                Contrasting life histories in shipworms:
                                                              Journal of Experimental Marine    Growth, reproductive development and
1522 Elsevier B.V. 10.1016/j.jembe.2014.05.015      0022-0981 Biology and Ecology               fecundity                                          TX0007999274
                                                                                                Genetic diversity across geographical scales
                                                              Journal of Experimental Marine    in marine coastal ecosystems: Holothuria
1523 Elsevier B.V. 10.1016/j.jembe.2014.12.006      0022-0981 Biology and Ecology               arguinensis a model species                        TX0008003540

                                                              Journal of Experimental Marine    Warmer water temperature results in oxidative
1524 Elsevier B.V. 10.1016/j.jembe.2015.02.018      0022-0981 Biology and Ecology               damage in an Antarctic fish, the bald notothen TX0008131568
                                                                                                Hsp70 and p53 expressions and behavior of
                                                                                                juvenile pompano, Trachinotus carolinus
                                                              Journal of Experimental Marine    (Perciformes, Carangidae), at controlled
1525 Elsevier B.V. 10.1016/j.jembe.2015.04.024      0022-0981 Biology and Ecology               temperature increase                           TX0008139648
                                                                                                Sensitivity of Pagurus bernhardus (L.) to
                                                              Journal of Experimental Marine    substrate-borne vibration and anthropogenic
1526 Elsevier B.V. 10.1016/j.jembe.2015.09.014      0022-0981 Biology and Ecology               noise                                          TX0008208002




                                                                        Page 59 of 124
                     Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 60 of 124

                                                                                                 Effect of maternal temperature stress before
                                                                                                 spawning over the energetic balance of
                                                                Journal of Experimental Marine   Octopus maya juveniles exposed to a gradual
1527 Elsevier B.V. 10.1016/j.jembe.2015.10.002        0022-0981 Biology and Ecology              temperature change                                  TX0008208002
                                                                                                 Attachment strength of the herbivorous
                                                                                                 rockweed isopod, Idotea wosnesenskii
                                                                Journal of Experimental Marine   (Isopoda, Crustaceae, Arthropoda), depends
1528 Elsevier B.V. 10.1016/j.jembe.2016.01.006        0022-0981 Biology and Ecology              on properties of its seaweed host                   TX0008305066
                                                                                                 Using minimally invasive techniques to
                                                                Journal of Experimental Marine   determine green sea turtle Chelonia mydas life-
1529 Elsevier B.V. 10.1016/j.jembe.2016.06.004        0022-0981 Biology and Ecology              history parameters                                  TX0008352304
                                                                                                 Comparative study of trophic transfer of the
                                                                Journal of Experimental Marine   essential metals Co and Zn in two tropical
1530 Elsevier B.V. 10.1016/j.jembe.2016.09.005        0022-0981 Biology and Ecology              fish: A radiotracer approach                        TX0008357101

                                                                                                 Dorsal fin spines as a non-invasive alternative
                                                                Journal of Experimental Marine   calcified structure for microelemental studies
1531 Elsevier B.V. 10.1016/j.jembe.2016.09.016        0022-0981 Biology and Ecology              in Atlantic bluefin tuna                         TX0008357101
                                                                                                 First observation of multiple paternity in
                                                                Journal of Experimental Marine   loggerhead sea turtles, Caretta caretta, nesting
1532 Elsevier B.V. 10.1016/j.jembe.2016.11.018        0022-0981 Biology and Ecology              on Dalyan Beach, Turkey                          TX0008431411
                                                                Journal of Experimental Marine   Effects of ocean acidification on juveniles sea
1533 Elsevier B.V. 10.1016/j.jembe.2017.04.005        0022-0981 Biology and Ecology              urchins: Predator-prey interactions              TX0008480129

                                                                                                 Human activities influence benthic community
                                                                Journal of Experimental Marine   structure and the composition of the coral-
1534 Elsevier B.V. 10.1016/j.jembe.2017.09.006        0022-0981 Biology and Ecology              algal interactions in the central Maldives   TX0008503818

                                                                                                 Assessing potential limitations when
                                                                                                 characterising the epibiota of marine
                                                                                                 megafauna: Effect of gender, sampling
                                                                Journal of Experimental Marine   location, and inter-annual variation on the
1535 Elsevier B.V. 10.1016/j.jembe.2017.09.012        0022-0981 Biology and Ecology              epibiont communities of olive ridley sea turtles    TX0008503818
                                                                                                 Carbon dioxide sequestration using NaHSO4
                                                                Journal of Environmental         and NaOH: A dissolution and carbonation
1536 Elsevier Ltd.    10.1016/j.jenvman.2016.12.029   0301-4797 Management                       optimisation study                                  TX0008415123
                                                                                                 The role of urban neighbourhood green space
                                                                Journal of Environmental         in children's emotional and behavioural
1537 Elsevier Ltd.    10.1016/j.jenvp.2014.06.007     0272-4944 Psychology                       resilience                                          TX0008024002
                                                                                                 Market making with asymmetric information
1538 Elsevier Inc.    10.1016/j.jet.2016.01.005       0022-0531 Journal of Economic Theory       and inventory risk                                  TX0008297996
                                                                                                 Chemical composition and characteristic
                                                                Journal of Food Composition      profiles of seed oils from three Tunisian
1539 Elsevier Inc.    10.1016/j.jfca.2013.11.001      0889-1575 and Analysis                     Acacia species                                      TX0007956989
                                                                                                 Fatty acids, retinol and cholesterol
                                                                                                 composition in various fatty tissues of Celta
                                                                Journal of Food Composition      pig breed: Effect of the use of chestnuts in the
1540 Elsevier Inc.    10.1016/j.jfca.2014.08.003      0889-1575 and Analysis                     finishing diet                                      TX0008013003
                                                                Journal of Food Composition      Phenolic compounds in wholegrain rye and
1541 Elsevier Inc.    10.1016/j.jfca.2014.10.004      0889-1575 and Analysis                     its fractions                                       TX0008373203
                                                                                                 Physicochemical characterization of jicaro
                                                                Journal of Food Composition      seeds (Crescentia alata H.B.K.): A novel
1542 Elsevier Inc.    10.1016/j.jfca.2016.11.007      0889-1575 and Analysis                     protein and oleaginous seed                         TX0008377889
                                                                                                 Soluble and bound phenolic contents and
                                                                Journal of Food Composition      antioxidant capacity of tef injera as affected by
1543 Elsevier Inc.    10.1016/j.jfca.2017.01.004      0889-1575 and Analysis                     traditional fermentation                            TX0008443468
                                                                                                 Changes in the phenolic profile of
                                                                Journal of Food Composition      Argentinean fresh grapes during production
1544 Elsevier Inc.    10.1016/j.jfca.2017.01.006      0889-1575 and Analysis                     of sun-dried raisins                                TX0008443468
                                                                                                 Zinc and magnesium in different types of
                                                                Journal of Food Composition      meat and meat products from the Serbian
1545 Elsevier Inc.    10.1016/j.jfca.2017.02.009      0889-1575 and Analysis                     market                                              TX0008468730
                                                                                                 Extended validation of a senstive and robust
                                                                                                 method for simultaneous quantification of
                                                                Journal of Food Composition      aflatoxins B1, B2, G1 and G2 in Brazil nuts
1546 Elsevier Inc.    10.1016/j.jfca.2017.03.014      0889-1575 and Analysis                     by HPLC-FLD                                         TX0008468731
                                                                                                 Discrimination of geographical origin of
                                                                Journal of Food Composition      Napirira bean (Phaseolus vulgaris L.) based
1547 Elsevier Inc.    10.1016/j.jfca.2017.07.001      0889-1575 and Analysis                     on phenolic profiles and antioxidant activity       TX0008501336
                                                                                                 Physico-chemical parameters and
                                                                Journal of Food Composition      proanthocyanidin profiles of cranberries
1548 Elsevier Inc.    10.1016/j.jfca.2017.07.002      0889-1575 and Analysis                     cultivated in New Zealand                           TX0008521102
                                                                                                 Characterization of grape and wine
                                                                                                 proanthocyanidins of Agiorgitiko (Vitis
                                                                Journal of Food Composition      vinifera L. cv.) cultivar grown in different
1549 Elsevier Inc.    10.1016/j.jfca.2017.07.038      0889-1575 and Analysis                     regions of Nemea                                    TX0008521102




                                                                        Page 60 of 124
                 Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 61 of 124

                                                                                                         Synthesis of pH indicators for Cerenkov
                                                                                                         imaging by electrophilic substitution of
1550 Elsevier B.V. 10.1016/j.jfluchem.2017.06.017          0022-1139 Journal of Fluorine Chemistry       bromine by fluorine in an aromatic system        TX0008497132
                                                                                                         The effect of a splitter plate on the flow
1551 Elsevier Ltd.   10.1016/j.jfluidstructs.2015.09.001   0889-9746 Journal of Fluids and Structures    around a finite prism                            TX0008399280
                                                                                                         Lift forces induced by phase lag between the
                                                                                                         vortex sheddings from two tandem bluff
1552 Elsevier Ltd.   10.1016/j.jfluidstructs.2016.05.008   0889-9746 Journal of Fluids and Structures    bodies                                           TX0008354379
                                                                                                         Flow and performance analysis of H-Darrieus
                                                                                                         hydroturbine in a confined flow: A
1553 Elsevier Ltd.   10.1016/j.jfluidstructs.2016.08.003   0889-9746 Journal of Fluids and Structures    computational and experimental study             TX0008388570
                                                                                                         Flow patterns and efficiency-power
                                                                                                         characteristics of a self-propelled, heaving
1554 Elsevier Ltd.   10.1016/j.jfluidstructs.2016.08.005   0889-9746 Journal of Fluids and Structures    rigid flat plate                                 TX0008388570
                                                                                                         Piezoaeroelastic energy harvesting based on
                                                                                                         an airfoil with double plunge degrees of
1555 Elsevier Ltd.   10.1016/j.jfluidstructs.2017.06.009   0889-9746 Journal of Fluids and Structures    freedom: Modeling and numerical analysis         TX0008533340
                                                                                                         Were Upper Pleistocene human/non-human
                                                                                                         predator occupations at the T≈Ωmara caves
                                                                                                         (El Harhoura 2 and El Mnasra, Morocco)
1556 Elsevier Ltd.   10.1016/j.jhevol.2014.08.008          0047-2484 Journal of Human Evolution          influenced by climate change?                    TX0008026274
                                                                                                         New dating of the Homo erectus cranium
1557 Elsevier Ltd.   10.1016/j.jhevol.2014.10.001          0047-2484 Journal of Human Evolution          from Lantian (Gongwangling), China               TX0008026274
                                                                                                         Stable isotope paleoecology of Late
                                                                                                         Pleistocene Middle Stone Age humans from
1558 Elsevier Ltd.   10.1016/j.jhevol.2014.10.005          0047-2484 Journal of Human Evolution          the Lake Victoria basin, Kenya                   TX0008379703
                                                                                                         DNA analysis of ancient dogs of the
                                                                                                         Americas: Identifying possible founding
                                                                                                         haplotypes and reconstructing population
1559 Elsevier Ltd.   10.1016/j.jhevol.2014.10.012          0047-2484 Journal of Human Evolution          histories                                        TX0008379632
                                                                                                         MTA-B or not to be? Recycled bifaces and
                                                                                                         shifting hunting strategies at Le Moustier and
                                                                                                         their implication for the late Middle
1560 Elsevier Ltd.   10.1016/j.jhevol.2015.04.005          0047-2484 Journal of Human Evolution          Palaeolithic in southwestern France            TX0008128576
                                                                                                         Earliest evidence of personal ornaments
                                                                                                         associated with burial: The Conus shells from
1561 Elsevier Ltd.   10.1016/j.jhevol.2016.01.002          0047-2484 Journal of Human Evolution          Border Cave                                    TX0008236961
                                                                                                         Further morphological evidence on South
                                                                                                         African earliest Homo lower postcanine
                                                                                                         dentition: Enamel thickness and enamel
1562 Elsevier Ltd.   10.1016/j.jhevol.2016.05.003          0047-2484 Journal of Human Evolution          dentine junction                                 TX0008319039
                                                                                                         Cutmark data and their implications for the
1563 Elsevier Ltd.   10.1016/j.jhevol.2016.05.006          0047-2484 Journal of Human Evolution          planning depth of Late Pleistocene societies     TX0008386749
                                                                                                         Consistent C3 plant habitat of hominins
                                                                                                         during 400–300 ka at the Longyadong Cave
                                                                                                         site (Luonan Basin, central China) revealed by
                                                                                                         stable carbon isotope analyses of loess
1564 Elsevier Ltd.   10.1016/j.jhevol.2017.01.011          0047-2484 Journal of Human Evolution          deposits                                       TX0008491683
                                                                                                         The costal remains of the El Sidrón
                                                                                                         Neanderthal site (Asturias, northern Spain)
                                                                                                         and their importance for understanding
1565 Elsevier Ltd.   10.1016/j.jhevol.2017.06.003          0047-2484 Journal of Human Evolution          Neanderthal thorax morphology                  TX0008533616
                                                                                                         Evolutionary processes shaping diversity
1566 Elsevier Ltd.   10.1016/j.jhevol.2017.06.004          0047-2484 Journal of Human Evolution          across the Homo lineage                        TX0008533616

                                                                                                        Body size, brain size, and sexual dimorphism
1567 Elsevier Ltd.   10.1016/j.jhevol.2017.06.010          0047-2484 Journal of Human Evolution         in Homo naledi from the Dinaledi Chamber          TX0008533616
                                                                                                        Modernization and decline: an eco-historical
                                                                                                        perspective on regulation of the Tisza Valley,
1568 Elsevier Ltd.   10.1016/j.jhg.2014.02.001             0305-7488   Journal of Historical Geography Hungary                                            TX0008023680
                                                                                                        Comparing students' and managers'
                                                                                                        perceptions of essential entry-level
                                                                       Journal of Hospitality, Leisure, management competencies in the hospitality
1569 Elsevier Ltd.   10.1016/j.jhlste.2017.01.001          1473-8376   Sport & Tourism Education        industry: An empirical study                      TX0008489695
                                                                                                        Benchmarking laboratory observation
                                                                                                        uncertainty for in-pipe storm sewer discharge
1570 Elsevier B.V. 10.1016/j.jhydrol.2015.12.052           0022-1694   Journal of Hydrology             measurements                                      TX0008235818
                                                                                                        Effects of rainfall intensity and intermittency
                                                                                                        on woody vegetation cover and deep soil
1571 Elsevier B.V. 10.1016/j.jhydrol.2016.10.003           0022-1694   Journal of Hydrology             moisture in dryland ecosystems                    TX0008363124
                                                                                                        Development and evaluation of polyclonal
                                                                       Journal of Immunological         antisera for detection of the IgM heavy chain
1572 Elsevier B.V. 10.1016/j.jim.2017.06.011               0022-1759   Methods                          of multiple fish species                          TX0008528476
                                                                       Journal of Immunological         Free light chains: Eclectic multipurpose
1573 Elsevier B.V. 10.1016/j.jim.2017.09.005               0022-1759   Methods                          biomarker                                         TX0008560331
                                                                                                        Linear and non-linear Granger causality
                                                                       Journal of International Money between oil spot and futures prices: A wavelet
1574 Elsevier Ltd.   10.1016/j.jimonfin.2014.07.001        0261-5606   and Finance                      based test                                        TX0008013501




                                                                               Page 61 of 124
                     Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 62 of 124


                                                                                                 Effects of Phaseolus vulgaris (Fabaceae) seed
                                                                                                 coat on the embryonic and larval development
                                                                                                 of the cowpea weevil Callosobruchus
1575 Elsevier Ltd.    10.1016/j.jinsphys.2013.10.004   0022-1910 Journal of Insect Physiology    maculatus (Coleoptera: Bruchidae)                 TX0007945590
                                                                                                 Iron–sulfur protein in mitochondrial
                                                                                                 complexes of Spodoptera litura as potential
1576 Elsevier Ltd.    10.1016/j.jinsphys.2014.08.009   0022-1910 Journal of Insect Physiology    site for ROS generation                           TX0008023151
                                                                                                 The roles of thermal transient receptor
                                                                                                 potential channels in thermotactic behavior
                                                                                                 and in thermal acclimation in the red flour
1577 Elsevier Ltd.    10.1016/j.jinsphys.2015.03.008   0022-1910 Journal of Insect Physiology    beetle, Tribolium castaneum                       TX0008130025
                                                                                                 Balancing of lipid, protein, and carbohydrate
                                                                                                 intake in a predatory beetle following
                                                                                                 hibernation, and consequences for lipid
1578 Elsevier Ltd.    10.1016/j.jinsphys.2016.02.004   0022-1910 Journal of Insect Physiology    restoration                                       TX0008214188
                                                                                                 Reproductive arrest and stress resistance in
1579 Elsevier Ltd.    10.1016/j.jinsphys.2016.03.006   0022-1910 Journal of Insect Physiology    winter-acclimated Drosophila suzukii              TX0008384147

                                                                                                 Photoreceptor spectral sensitivity of the
                                                                                                 compound eyes of black soldier fly (Hermetia
                                                                                                 illucens) informing the design of LED-based
1580 Elsevier Ltd.    10.1016/j.jinsphys.2016.10.006   0022-1910 Journal of Insect Physiology    illumination to enhance indoor reproduction  TX0008386266
                                                                                                 An apposition compound eye adapted for
                                                                                                 nocturnal vision in the moth midge Clogmia
                                                                                                 albipunctata (Williston) (Diptera:
1581 Elsevier Ltd.    10.1016/j.jinsphys.2017.01.006   0022-1910 Journal of Insect Physiology    Psychodidae)                                 TX0008461968
                                                                                                 Application of CFD on the sensitivity
                                                                 Journal of Loss Prevention in   analyses of some parameters of the modified
1582 Elsevier Ltd.    10.1016/j.jlp.2014.12.023        0950-4230 the Process Industries          Hartmann tube                                TX0008126048

                                                                                                 A transportation network assessment tool for
                                                                                                 hazardous material cargo routing: Weighing
                                                                 Journal of Loss Prevention in   exposure health risks, proximity to vulnerable
1583 Elsevier Ltd.    10.1016/j.jlp.2016.01.002        0950-4230 the Process Industries          areas, delay costs and trucking expenses       TX0008225580

                                                                                                 A 3D numerical study on the effects of
                                                                 Journal of Loss Prevention in   obstacles on flame propagation in a cylindrical
1584 Elsevier Ltd.    10.1016/j.jlp.2016.08.016        0950-4230 the Process Industries          explosion vessel connected to a vented tube     TX0008356448
                                                                                                 Risk assessment of a compound feed process
                                                                 Journal of Loss Prevention in   based on HAZOP analysis and linguistic
1585 Elsevier Ltd.    10.1016/j.jlp.2016.08.019        0950-4230 the Process Industries          terms                                           TX0008356448
                                                                                                 Experimental investigation of explosion
                                                                 Journal of Loss Prevention in   mitigating properties of aqueous potassium
1586 Elsevier Ltd.    10.1016/j.jlp.2017.02.008        0950-4230 the Process Industries          carbonate solutions                             TX0008428261

                                                                 Journal of Loss Prevention in   Chemical kinetic characteristics of methane/air
1587 Elsevier Ltd.    10.1016/j.jlp.2017.02.021        0950-4230 the Process Industries          mixture explosion and its affecting factors       TX0008532973
                                                                 Journal of Loss Prevention in   Small scale experiment study on the
1588 Elsevier Ltd.    10.1016/j.jlp.2017.04.008        0950-4230 the Process Industries          characteristics of boilover                       TX0008471929
                                                                                                 Experiments on vented hydrogen-air
                                                                 Journal of Loss Prevention in   deflagrations: The influence of hydrogen
1589 Elsevier Ltd.    10.1016/j.jlp.2017.05.013        0950-4230 the Process Industries          concentration                                     TX0008471929
                                                                                                 Thermoluminescence properties of non-
                                                                                                 stoichiometric Li2Si2O5 synthesized from
1590 Elsevier B.V. 10.1016/j.jlumin.2016.07.012        0022-2313 Journal of Luminescence         natural amethyst quartz                           TX0008354346
                                                                                                 Influence of Y2O3, Sc2O3 and HfO2
                                                                                                 dopants on green emission of Er3+ ions in
1591 Elsevier B.V. 10.1016/j.jlumin.2017.07.014        0022-2313 Journal of Luminescence         PbO–Sb2O3 glasses                                 TX0008560620

                                                                                                 What determines misallocation in innovation?
1592 Elsevier Inc.    10.1016/j.jmacro.2017.04.005     0164-0704 Journal of Macroeconomics       A study of regional innovation in China           TX0008477652
                                                                                                 Patterns of the Kara Sea primary production
                                                                                                 in autumn: Biotic and abiotic forcing of
1593 Elsevier B.V. 10.1016/j.jmarsys.2014.01.014       0924-7963 Journal of Marine Systems       subsurface layer                                  TX0007935937
                                                                                                 A numerical modeling study on
                                                                                                 oceanographic conditions in the former Gulf
                                                                                                 of Tartessos (SW Iberia): Tides and tsunami
1594 Elsevier B.V. 10.1016/j.jmarsys.2014.05.020       0924-7963 Journal of Marine Systems       propagation                                       TX0008010802
                                                                                                 Influence of the extreme conditions on the
                                                                                                 water quality and material exchange flux in
1595 Elsevier B.V. 10.1016/j.jmarsys.2014.06.005       0924-7963 Journal of Marine Systems       the Strait of Istanbul                            TX0008010802
                                                                                                 Influence of continental shelf processes in the
                                                                                                 water mass balance and productivity from
                                                                                                 stable isotope data on the Southeastern
1596 Elsevier B.V. 10.1016/j.jmarsys.2014.06.009       0924-7963 Journal of Marine Systems       Brazilian coast                                   TX0008010802




                                                                          Page 62 of 124
                     Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 63 of 124

                                                                                                 Decadal biogeochemical history of the south
                                                                                                 east Levantine basin: Simulations of the river
1597 Elsevier B.V. 10.1016/j.jmarsys.2015.02.004    0924-7963 Journal of Marine Systems          Nile regimes                                     TX0008125783
                                                                                                 The internal consistency of the North Sea
1598 Elsevier B.V. 10.1016/j.jmarsys.2015.11.008    0924-7963 Journal of Marine Systems          carbonate system                                 TX0008218569
                                                                                                 Particle assemblage characterization in the
1599 Elsevier B.V. 10.1016/j.jmarsys.2015.12.010    0924-7963 Journal of Marine Systems          Rhone River ROFI                                 TX0008218569
                                                                                                 Seafloor characterization and benthic
                                                                                                 megafaunal distribution of an active
                                                                                                 submarine canyon and surrounding sectors:
                                                                                                 The case of Gioia Canyon (Southern
1600 Elsevier B.V. 10.1016/j.jmarsys.2016.01.005    0924-7963 Journal of Marine Systems          Tyrrhenian Sea)                                  TX0008218569
                                                                                                 Climate effects on historic bluefin tuna
                                                                                                 captures in the Gibraltar Strait and Western
1601 Elsevier B.V. 10.1016/j.jmarsys.2016.02.002    0924-7963 Journal of Marine Systems          Mediterranean                                    TX0008228515
                                                                                                 Influence of climate variability on anchovy
1602 Elsevier B.V. 10.1016/j.jmarsys.2016.08.006    0924-7963 Journal of Marine Systems          reproductive timing off northern Chile           TX0008365178
                                                                                                 Review of organohalogen toxicants in fish
1603 Elsevier B.V. 10.1016/j.jmarsys.2016.12.002    0924-7963 Journal of Marine Systems          from the Gulf of Finland                         TX0008487057
                                                                                                 Cellular responses and bioremoval of
                                                                                                 nonylphenol by the bloom-forming
1604 Elsevier B.V. 10.1016/j.jmarsys.2017.01.009    0924-7963 Journal of Marine Systems          cyanobacterium Planktothrix agardhii 1113        TX0008487057
                                                                                                 Far-reaching transport of Pearl River plume
                                                                                                 water by upwelling jet in the northeastern
1605 Elsevier B.V. 10.1016/j.jmarsys.2017.04.008    0924-7963 Journal of Marine Systems          South China Sea                                  TX0008492877
                                                                                                 Impacts of a buoyant strait outflow on the
                                                                                                 plankton production characteristics of an
                                                                                                 adjacent semi-enclosed basin: A case study of
1606 Elsevier B.V. 10.1016/j.jmarsys.2017.05.002    0924-7963 Journal of Marine Systems          the Marmara Sea                                  TX0008492877
                                                                                                 Connecting pigment composition and
                                                                                                 dissolved trace elements to phytoplankton
                                                                                                 population in the southern Benguela
1607 Elsevier B.V. 10.1016/j.jmarsys.2017.07.009    0924-7963 Journal of Marine Systems          Upwelling zone (St. Helena Bay)                  TX0008515029

                                                                                                 An overview of the ecological half-life of the
                                                                                                 137Cs radioisotope and a determination of
                                                                                                 radioactivity levels in sediment samples after
1608 Elsevier B.V. 10.1016/j.jmarsys.2017.09.005    0924-7963 Journal of Marine Systems          Chernobyl in the Eastern Black Sea, Turkey       TX0008533499

                                                              Journal of the Mechanical        Novel bone surrogates for cranial surgery
1609 Elsevier Ltd.    10.1016/j.jmbbm.2017.04.021   1751-6161 Behavior of Biomedical Materials training                                           TX0008469968
                                                                                               3D porous polyurethanes featured by
                                                                                               different mechanical properties:
                                                              Journal of the Mechanical        Characterization and interaction with skeletal
1610 Elsevier Ltd.    10.1016/j.jmbbm.2017.07.018   1751-6161 Behavior of Biomedical Materials muscle cells                                       TX0008544917
                                                                                               Thermal-stress analysis of ceramic laminate
                                                                                               veneer restorations with different incisal
                                                              Journal of the Mechanical        preparations using micro-computed
1611 Elsevier Ltd.    10.1016/j.jmbbm.2017.07.039   1751-6161 Behavior of Biomedical Materials tomography-based 3D finite element models          TX0008544917
                                                                                               A finite element study on the mechanical
                                                                                               response of the head-neck interface of hip
                                                              Journal of the Mechanical        implants under realistic forces and moments
1612 Elsevier Ltd.    10.1016/j.jmbbm.2017.08.012   1751-6161 Behavior of Biomedical Materials of daily activities: Part 1, level walking         TX0008544917
                                                                                               A finite element study on the mechanical
                                                                                               response of the head-neck interface of hip
                                                              Journal of the Mechanical        implants under realistic forces and moments
1613 Elsevier Ltd.    10.1016/j.jmbbm.2017.08.038   1751-6161 Behavior of Biomedical Materials of daily activities: Part 2                        TX0008560012
                                                                                               In-plane and out-of-plane rotational motion of
                                                              Journal of Molecular Graphics    individual chain molecules in steady shear
1614 Elsevier Inc.    10.1016/j.jmgm.2018.03.003    1093-3263 and Modelling                    flow of polymer melts and solutions                TX0008628152
                                                              Journal of Memory and            Learning metathesis: Evidence for syllable
1615 Elsevier Inc.    10.1016/j.jml.2016.06.005     0749-596X Language                         structure constraints                              TX0008383649
                                                                                               Digging up the building blocks of language:
                                                              Journal of Memory and            Age-of-acquisition effects for multiword
1616 Elsevier Inc.    10.1016/j.jml.2016.07.004     0749-596X Language                         phrases                                            TX0008383649
                                                                                               Spoken-word recognition in 2-year-olds: The
                                                              Journal of Memory and            tug of war between phonological and
1617 Elsevier Inc.    10.1016/j.jml.2016.08.004     0749-596X Language                         semantic activation                                TX0008406887
                                                              Journal of Memory and            Allophones, not phonemes in spoken-word
1618 Elsevier Inc.    10.1016/j.jml.2017.09.005     0749-596X Language                         recognition                                        TX0008547618
                                                              Journal of Magnetism and         High uniaxial magnetic anisotropy of the
1619 Elsevier B.V. 10.1016/j.jmmm.2016.12.051       0304-8853 Magnetic Materials               Fe1–xSix films synthesized by MBE                  TX0008491182
                                                              Journal of Magnetism and
1620 Elsevier B.V. 10.1016/j.jmmm.2017.07.033       0304-8853 Magnetic Materials               Magnetic stem cell targeting to the inner ear      TX0008529910
                                                              Journal of Mathematical          Compressed representation of Learning
1621 Elsevier Inc.    10.1016/j.jmp.2017.02.002     0022-2496 Psychology                       Spaces                                             TX0008501892
                                                              Journal of Mathematical          A theoretical note on the prior information
1622 Elsevier Inc.    10.1016/j.jmp.2017.06.002     0022-2496 Psychology                       criterion                                          TX0008517457




                                                                        Page 63 of 124
                 Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 64 of 124

                                                                                                     Pipette aspiration of hyperelastic compliant
                                                                  Journal of the Mechanics and       materials: Theoretical analysis, simulations
1623 Elsevier Ltd.   10.1016/j.jmps.2014.03.012         0022-5096 Physics of Solids                  and experiments                                  TX0008043500
                                                                                                     Effects of tension–compression asymmetry
                                                                  Journal of the Mechanics and       on the surface wrinkling of film–substrate
1624 Elsevier Ltd.   10.1016/j.jmps.2016.04.014         0022-5096 Physics of Solids                  systems                                          TX0008385145
                                                                  Journal of the Mechanics and       Atomistic origin of size effects in fatigue
1625 Elsevier Ltd.   10.1016/j.jmps.2017.04.005         0022-5096 Physics of Solids                  behavior of metallic glasses                     TX0008490717

                                                                                                     A three-scale homogenisation approach to the
                                                                  Journal of the Mechanics and       prediction of long-time absorption of radiation
1626 Elsevier Ltd.   10.1016/j.jmps.2017.04.014         0022-5096 Physics of Solids                  induced interstitials by nanovoids at interfaces TX0008480654

                                                                  Journal of the Mechanics and       A finite-strain homogenization model for
1627 Elsevier Ltd.   10.1016/j.jmps.2017.06.008         0022-5096 Physics of Solids                  viscoplastic porous single crystals: I – Theory TX0008537445
                                                                                                     A general result for the magnetoelastic
                                                                                                     response of isotropic suspensions of iron and
                                                                                                     ferrofluid particles in rubber, with
                                                                  Journal of the Mechanics and       applications to spherical and cylindrical
1628 Elsevier Ltd.   10.1016/j.jmps.2017.06.017         0022-5096 Physics of Solids                  specimens                                        TX0008537445
                                                                                                     Multiscale crystal defect dynamics: A coarse-
                                                                  Journal of the Mechanics and       grained lattice defect model based on crystal
1629 Elsevier Ltd.   10.1016/j.jmps.2017.07.006         0022-5096 Physics of Solids                  microstructure                                   TX0008537445
                                                                                                     Gurtin-Murdoch surface elasticity theory
                                                                  Journal of the Mechanics and       revisit: An orbital-free density functional
1630 Elsevier Ltd.   10.1016/j.jmps.2017.08.009         0022-5096 Physics of Solids                  theory perspective                               TX0008520720
                                                                                                     The stochastic transition from size dependent
                                                                  Journal of the Mechanics and       to size independent yield strength in metallic
1631 Elsevier Ltd.   10.1016/j.jmps.2017.09.001         0022-5096 Physics of Solids                  glasses                                          TX0008520720
                                                                                                     Spiral interface: A reinforcing mechanism for
                                                                  Journal of the Mechanics and       laminated composite materials learned from
1632 Elsevier Ltd.   10.1016/j.jmps.2017.09.002         0022-5096 Physics of Solids                  nature                                           TX0008520720
                                                                                                     BOLDSync: A MATLAB-based toolbox for
                                                                  Journal of Neuroscience            synchronized stimulus presentation in
1633 Elsevier B.V. 10.1016/j.jneumeth.2013.12.002       0165-0270 Methods                            functional MRI                                   TX0007963594
                                                                                                     Identification of time-varying neural dynamics
                                                                  Journal of Neuroscience            from spike train data using multiwavelet basis
1634 Elsevier B.V. 10.1016/j.jneumeth.2016.12.018       0165-0270 Methods                            functions                                        TX0008433579
                                                                                                     A programmable smoke delivery device for
                                                                  Journal of Neuroscience            PET imaging with cigarettes containing 11C-
1635 Elsevier B.V. 10.1016/j.jneumeth.2017.03.016       0165-0270 Methods                            nicotine                                         TX0008478933
                                                                  Journal of Neuroscience            An initial validation of the Virtual
1636 Elsevier B.V. 10.1016/j.jneumeth.2017.07.027       0165-0270 Methods                            Environment Grocery Store                        TX0008541074
                                                                                                     Role of peripheral immune response in
                                                                                                     microglia activation and regulation of brain
                                                                                                     chemokine and proinflammatory cytokine
1637 Elsevier B.V. 10.1016/j.jneuroim.2013.12.002       0165-5728 Journal of Neuroimmunology         responses induced during VSV encephalitis        TX0008072558
                                                                                                     Neuroimmune regulation of microglial activity
                                                                                                     involved in neuroinflammation and
1638 Elsevier B.V. 10.1016/j.jneuroim.2014.07.012       0165-5728 Journal of Neuroimmunology         neurodegenerative diseases                       TX0008124685
                                                                                                     FAAH-mediated modulation of TLR3-
                                                                                                     induced neuroinflammation in the rat
1639 Elsevier B.V. 10.1016/j.jneuroim.2014.09.002       0165-5728 Journal of Neuroimmunology         hippocampus                                      TX0008069836
                                                                                                     Plasma levels of alarmin IL-33 are unchanged
                                                                                                     in autism spectrum disorder: A preliminary
1640 Elsevier B.V. 10.1016/j.jneuroim.2014.11.021       0165-5728 Journal of Neuroimmunology         study                                            TX0008074217
                                                                                                     Prenatal fluoxetine exposure affects cytokine
                                                                                                     and behavioral response to an immune
1641 Elsevier B.V. 10.1016/j.jneuroim.2015.05.006       0165-5728 Journal of Neuroimmunology         challenge                                        TX0008179588
                                                                                                     Identification and characterization of natural
                                                                                                     antibodies against tau protein in an
1642 Elsevier B.V. 10.1016/j.jneuroim.2015.10.017       0165-5728 Journal of Neuroimmunology         intravenous immunoglobulin product               TX0008207980
                                                                                                     HSV1 latent transcription and non-coding
1643 Elsevier B.V. 10.1016/j.jneuroim.2017.03.002       0165-5728 Journal of Neuroimmunology         RNA: A critical retrospective                    TX0008480128
                                                                                                   Suppression of NK and CD8+ T cells
                                                                                                   reduces astrogliosis but accelerates cerebellar
                                                                                                   dysfunction and shortens life span in a mouse
1644 Elsevier B.V. 10.1016/j.jneuroim.2017.03.004       0165-5728   Journal of Neuroimmunology     model of Sandhoff disease                          TX0008477657
                                                                                                   The evolution of language: Sharing our
1645 Elsevier Ltd.   10.1016/j.jneuroling.2016.06.003   0911-6044   Journal of Neurolinguistics    mental lives                                       TX0008480655
                                                                    Journal of Non-Newtonian Fluid Flow of a Bingham fluid in a non symmetric
1646 Elsevier B.V. 10.1016/j.jnnfm.2016.04.007          0377-0257   Mechanics                      inclined channel                                   TX0008382387
                                                                                                   The "avalanche effect" of an elasto-
                                                                    Journal of Non-Newtonian Fluid viscoplastic thixotropic material on an inclined
1647 Elsevier B.V. 10.1016/j.jnnfm.2017.07.001          0377-0257   Mechanics                      plane                                              TX0008528485




                                                                            Page 64 of 124
                     Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 65 of 124

                                                                                               An experimental investigation on the
                                                                                               Newtonian–Newtonian and
                                                                Journal of Non-Newtonian Fluid viscoplastic–Newtonian displacement in a
1648 Elsevier B.V. 10.1016/j.jnnfm.2017.08.001        0377-0257 Mechanics                      capillary tube                                      TX0008528485
                                                                Journal of Non-Newtonian Fluid Viscoplastic flow development in a channel
1649 Elsevier B.V. 10.1016/j.jnnfm.2017.08.008        0377-0257 Mechanics                      with slip along one wall                            TX0008524583
                                                                Journal of Non-Crystalline     Biocompatible silica-gelatin hybrid aerogels
1650 Elsevier B.V. 10.1016/j.jnoncrysol.2017.07.016   0022-3093 Solids                         covalently labeled with fluorescein                 TX0008530670
                                                                                               Structural mechanism of iodine incorporation
                                                                Journal of Non-Crystalline     in As-Se-I glasses and its effects on physical
1651 Elsevier B.V. 10.1016/j.jnoncrysol.2017.09.031   0022-3093 Solids                         properties                                          TX0008549708
                                                                                               Chemical and mineralogical modifications of
                                                                                               simplified radioactive waste calcine during
1652 Elsevier B.V. 10.1016/j.jnucmat.2014.01.012      0022-3115 Journal of Nuclear Materials   heat treatment                                      TX0007935507
                                                                                               Metallic inert matrix fuel concept for minor
                                                                                               actinides incineration to achieve ultra-high
1653 Elsevier B.V. 10.1016/j.jnucmat.2014.04.030      0022-3115 Journal of Nuclear Materials   burn-up                                             TX0007972820
                                                                                               Removal of uranyl ions by p-hexasulfonated
1654 Elsevier B.V. 10.1016/j.jnucmat.2014.06.031      0022-3115 Journal of Nuclear Materials   calyx[6]arene acid                                  TX0008038273

                                                                                                  Martensitic transformation in Eurofer-97 and
1655 Elsevier B.V. 10.1016/j.jnucmat.2014.12.112      0022-3115 Journal of Nuclear Materials      ODS-Eurofer steels: A comparative study          TX0008125782
                                                                                                  Preparation and properties of flexible flame-
                                                                                                  retardant neutron shielding material based on
1656 Elsevier B.V. 10.1016/j.jnucmat.2015.04.048      0022-3115 Journal of Nuclear Materials      methyl vinyl silicone rubber                     TX0008171501

                                                                                                  A new characterization approach for studying
                                                                                                  relationships between microstructure and
1657 Elsevier B.V. 10.1016/j.jnucmat.2016.02.027      0022-3115 Journal of Nuclear Materials      creep damage mechanisms of uranium dioxide       TX0008222902
                                                                                                  Ab initio full-potential study of mechanical
                                                                                                  properties and magnetic phase stability of
1658 Elsevier B.V. 10.1016/j.jnucmat.2016.06.012      0022-3115 Journal of Nuclear Materials      californium monopnictides (CfN and CfP)          TX0008323286
                                                                                                  Deuterium permeation and retention in copper
1659 Elsevier B.V. 10.1016/j.jnucmat.2017.06.028      0022-3115 Journal of Nuclear Materials      alloys                                           TX0008537187
                                                                                                  Atomistic simulation of defect formation and
                                                                                                  structure transitions in U-Mo alloys in swift
1660 Elsevier B.V. 10.1016/j.jnucmat.2017.07.044      0022-3115 Journal of Nuclear Materials      heavy ion irradiation                            TX0008525989
                                                                                                  The inhibitory effects of quercetin on obesity
                                                                The Journal of Nutritional        and obesity-induced inflammation by
1661 Elsevier Inc.    10.1016/j.jnutbio.2015.06.005   0955-2863 Biochemistry                      regulation of MAPK signaling                     TX0008190578
                                                                                                  Exogenous fatty acids and niacin on acute
                                                                The Journal of Nutritional        prostaglandin D2 production in human
1662 Elsevier Inc.    10.1016/j.jnutbio.2016.09.007   0955-2863 Biochemistry                      myeloid cells                                    TX0008362505
                                                                                                  Changes in liver proteins of rats fed standard
                                                                                                  and high-fat and sucrose diets induced by fish
                                                                                                  omega-3 PUFAs and their combination with
                                                                The Journal of Nutritional        grape polyphenols according to quantitative
1663 Elsevier Inc.    10.1016/j.jnutbio.2016.12.005   0955-2863 Biochemistry                      proteomics                                     TX0008457357
                                                                                                  UHPLC-Q-Orbitrap-HRMS-based global
                                                                                                  metabolomics reveal metabolome
                                                                The Journal of Nutritional        modifications in plasma of young women
1664 Elsevier Inc.    10.1016/j.jnutbio.2017.03.007   0955-2863 Biochemistry                      after cranberry juice consumption              TX0008469991
                                                                Journal of Obsessive-
                                                                Compulsive and Related            Cognitive-based therapy for OCD: Role of
1665 Elsevier Inc.    10.1016/j.jocrd.2015.01.001     2211-3649 Disorders                         behavior experiments and exposure processes TX0008155834

                                                                Journal of Forensic Radiology     Shell fragment aspiration seen at post-mortem
1666 Elsevier Ltd.    10.1016/j.jofri.2014.12.005     2212-4780 and Imaging                       computed tomography indicating drowning          TX0008134559
                                                                                                  Recurrence interval of the 2008 Mw 7.9
                                                                                                  Wenchuan earthquake inferred from
                                                                                                  geodynamic modelling stress buildup and
1667 Elsevier Ltd.    10.1016/j.jog.2017.07.007       0264-3707 Journal of Geodynamics            release                                          TX0008524189
                                                                                                  Monitoring geodynamic activity in the
                                                                                                  Victoria Land, East Antarctica: Evidence from
1668 Elsevier Ltd.    10.1016/j.jog.2017.07.008       0264-3707 Journal of Geodynamics            GNSS measurements                                TX0008524189
                                                                                                  The geotemporal demographics of academic
                                                                                                  journals from 1950 to 2013 according to
1669 Elsevier Ltd.    10.1016/j.joi.2017.05.006       1751-1577 Journal of Informetrics           Ulrich's database                                TX0008514250
                                                                                                  Effect of the immersion in CdCl2 and
                                                                Journal of Physics and            annealing on physical properties of CdS:F
1670 Elsevier Ltd.    10.1016/j.jpcs.2012.12.015      0022-3697 Chemistry of Solids               films grown by CBD                               TX0007712928
                                                                Journal of Physics and            EXAFS study of size dependence of atomic
1671 Elsevier Ltd.    10.1016/j.jpcs.2013.12.012      0022-3697 Chemistry of Solids               structure in palladium nanoparticles             TX0007964622
                                                                                                  Hard magnetic properties of nanosized
                                                                Journal of Physics and            Sr(Fe,Al)12O19 hexaferrites obtained by
1672 Elsevier Ltd.    10.1016/j.jpcs.2016.02.007      0022-3697 Chemistry of Solids               Pechini method                                   TX0008243193




                                                                         Page 65 of 124
                     Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 66 of 124


                                                                                                Dielectric relaxation and electrical conduction
                                                                                                mechanism in A2HoSbO6 (A=Ba, Sr, Ca)
                                                                 Journal of Physics and         Double Perovskite Ceramics: An impedance
1673 Elsevier Ltd.    10.1016/j.jpcs.2016.10.012       0022-3697 Chemistry of Solids            spectroscopic analysis                              TX0008402264

                                                                                                Structural analysis and enhanced
                                                                 Journal of Physics and         photoluminescence via host sensitization from
1674 Elsevier Ltd.    10.1016/j.jpcs.2017.06.019       0022-3697 Chemistry of Solids            a lanthanide doped BiVO4 nano-phosphor        TX0008496460
                                                                                                Visible light assisted photoelectrocatalytic
                                                                 Journal of Physics and         degradation of sugarcane factory wastewater
1675 Elsevier Ltd.    10.1016/j.jpcs.2017.07.023       0022-3697 Chemistry of Solids            by sprayed CZTS thin films                    TX0008537542

                                                                 Journal of Physics and         Dielectric relaxation and conduction
1676 Elsevier Ltd.    10.1016/j.jpcs.2017.07.029       0022-3697 Chemistry of Solids            mechanism studies of BNT-BT-BKT ceramics            TX0008537542
                                                                                                Ageing of PVP/LiNbO3 solutions and its
                                                                 Journal of Physics and         impact on the optical properties of
1677 Elsevier Ltd.    10.1016/j.jpcs.2017.08.016       0022-3697 Chemistry of Solids            Er3+/Yb3+:LiNbO3 waveguiding films                  TX0008537542
                                                                                                Fe and C doped TiO2 with different aggregate
                                                                                                architecture: Synthesis, optical, spectral and
                                                                 Journal of Physics and         photocatalytic properties, first-principle
1678 Elsevier Ltd.    10.1016/j.jpcs.2017.08.024       0022-3697 Chemistry of Solids            calculation                                         TX0008537542
                                                                                                Homogeneously dispersed CeO2
                                                                 Journal of Physics and         nanoparticles on exfoliated hexaniobate
1679 Elsevier Ltd.    10.1016/j.jpcs.2017.08.027       0022-3697 Chemistry of Solids            nanosheets                                          TX0008537542
                                                                                                Clinical Implications of a Multivariate
                                                                                                Stratification Model for the Estimation of
1680 Elsevier Inc.    10.1016/j.jpeds.2015.04.005      0022-3476 The Journal of Pediatrics      Prognosis in Ventricular Septal Defect              TX0008116660
                                                                                                Applied Behavior Analysis as Treatment for
1681 Elsevier Inc.    10.1016/j.jpeds.2016.04.023      0022-3476 The Journal of Pediatrics      Autism Spectrum Disorder                            TX0008384166
                                                                                                Real-Life Glycemic Control in Children with
1682 Elsevier Inc.    10.1016/j.jpeds.2017.05.074      0022-3476 The Journal of Pediatrics      Type 2 Diabetes: A Population-Based Study           TX0008517654

                                                                                                Congenital emphysema in children: Segmental
1683 Elsevier Inc.    10.1016/j.jpedsurg.2012.11.009   0022-3468 Journal of Pediatric Surgery   lung resection as an alternative to lobectomy TX0007709136
                                                                                                Assessment of the role of LASER-Doppler in
1684 Elsevier Inc.    10.1016/j.jpedsurg.2014.12.022   0022-3468 Journal of Pediatric Surgery   the treatment of port-wine stains in infants  TX0008147399
                                                                                                Ultrafine Ru nanoparticles embedded in SiO2
                                                                                                nanospheres: Highly efficient catalysts for
                                                                                                hydrolytic dehydrogenation of ammonia
1685 Elsevier B.V. 10.1016/j.jpowsour.2014.01.122      0378-7753 Journal of Power Sources       borane                                      TX0007958491
                                                                                                Nitrogen-doped carbon nanofoam derived
                                                                                                from amino acid chelate complex for
1686 Elsevier B.V. 10.1016/j.jpowsour.2016.03.061      0378-7753 Journal of Power Sources       supercapacitor applications                 TX0008228555
                                                                                                Battery Energy Storage System battery
                                                                                                durability and reliability under electric utility
                                                                                                grid operations: Analysis of 3 years of real
1687 Elsevier B.V. 10.1016/j.jpowsour.2016.11.034      0378-7753 Journal of Power Sources       usage                                               TX0008391800
                                                                                                An optimized microstructure to minimizing in-
                                                                                                plane and through-plane pressure drops of
                                                                                                fibrous materials: Counter-intuitive reduction
                                                                                                of gas diffusion layer permeability with
1688 Elsevier B.V. 10.1016/j.jpowsour.2018.03.028      0378-7753 Journal of Power Sources       porosity                                            TX0008625452
                                                                                                Particle size effects on the reflectance and
                                                                 Journal of Quantitative        negative polarization of light backscattered
                                                                 Spectroscopy and Radiative     from natural surface particulate medium: Soil
1689 Elsevier Ltd.    10.1016/j.jqsrt.2013.03.013      0022-4073 Transfer                       and sand                                            TX0007903147
                                                                 Journal of Quantitative        Solving the problem of electromagnetic wave
                                                                 Spectroscopy and Radiative     diffraction at a finite plane grating with small
1690 Elsevier Ltd.    10.1016/j.jqsrt.2016.04.014      0022-4073 Transfer                       elements                                            TX0008311734
                                                                                                Temperature characteristics at altitudes of
                                                                   Journal of Quantitative      5–80km with a self-calibrated
                                                                   Spectroscopy and Radiative   Rayleigh–rotational Raman lidar: A summer
1691 Elsevier Ltd.    10.1016/j.jqsrt.2016.05.007      0022-4073   Transfer                     case study                                          TX0008388732
                                                                   Journal of Quantitative
                                                                   Spectroscopy and Radiative   Non-gray combined conduction and radiation
1692 Elsevier Ltd.    10.1016/j.jqsrt.2016.10.022      0022-4073   Transfer                     heat transfer by using FVM and SLW         TX0008474258
                                                                   Journal of Quantitative
                                                                   Spectroscopy and Radiative   Optical properties of black carbon aggregates
1693 Elsevier Ltd.    10.1016/j.jqsrt.2016.10.023      0022-4073   Transfer                     with non-absorptive coating                         TX0008360662
                                                                   Journal of Quantitative      Light scattering by ice crystals of cirrus
                                                                   Spectroscopy and Radiative   clouds: From exact numerical methods to
1694 Elsevier Ltd.    10.1016/j.jqsrt.2016.12.024      0022-4073   Transfer                     physical-optics approximation                       TX0008553268
                                                                                                Estimation of the light field inside
                                                                 Journal of Quantitative        photosynthetic microorganism cultures
                                                                 Spectroscopy and Radiative     through Mittag-Leffler functions at depleted
1695 Elsevier Ltd.    10.1016/j.jqsrt.2017.08.012      0022-4073 Transfer                       light conditions                                    TX0008540287




                                                                          Page 66 of 124
                 Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 67 of 124

                                                                  Journal of Quantitative           Porous effect on the radiative properties of fly
                                                                  Spectroscopy and Radiative        ash particles: A discrete dipole approximation
1696 Elsevier Ltd.   10.1016/j.jqsrt.2017.09.006        0022-4073 Transfer                          investigation                                      TX0008540287
                                                                  Journal of Retailing and          The effect of involvement on visual attention
1697 Elsevier Ltd.   10.1016/j.jretconser.2015.01.002   0969-6989 Consumer Services                 and product choice                                 TX0008146198
                                                                                                    Urban-rural transformation and farmland
                                                                                                    conversion in China: The application of the
1698 Elsevier Ltd.   10.1016/j.jrurstud.2014.10.005     0743-0167 Journal of Rural Studies          environmental Kuznets Curve                        TX0008013242
                                                                                                    From development to power relations and
                                                                                                    territorial governance: Increasing the
                                                                                                    leadership role of LEADER Local Action
1699 Elsevier Ltd.   10.1016/j.jrurstud.2015.09.005     0743-0167 Journal of Rural Studies          Groups in Spain                                    TX0008175809
                                                                                                    The economic and social importance of
1700 Elsevier Ltd.   10.1016/j.jrurstud.2015.12.003     0743-0167 Journal of Rural Studies          unorganized retailers in rural India               TX0008218695
                                                                                                    Shrimp, prawn and the political economy of
1701 Elsevier Ltd.   10.1016/j.jrurstud.2016.03.014     0743-0167 Journal of Rural Studies          social wellbeing in rural Bangladesh               TX0008253810
                                                                                                    Uncovering obstacles: The exercise of
                                                                                                    symbolic power in the complex arena of
1702 Elsevier Ltd.   10.1016/j.jrurstud.2017.06.007     0743-0167 Journal of Rural Studies          intergenerational family farm transfer             TX0008514949
                                                                                                    Getting ahead in depopulating areas - How
                                                                                                    linking social capital is used for informal
                                                                                                    planning practices in Sweden and The
1703 Elsevier Ltd.   10.1016/j.jrurstud.2017.07.014     0743-0167 Journal of Rural Studies          Netherlands                                        TX0008514419
                                                                                                    Policy support for sustainable crop
1704 Elsevier Ltd.   10.1016/j.jrurstud.2017.08.012     0743-0167 Journal of Rural Studies          intensification in Eastern Africa                  TX0008514419
                                                                  The Journal of Steroid
                                                                  Biochemistry and Molecular        Novel activities of CYP11A1 and their
1705 Elsevier Ltd.   10.1016/j.jsbmb.2014.11.010        0960-0760 Biology                           potential physiological significance               TX0008147583
                                                                  The Journal of Steroid            Evolution of estrogen receptors in ray-finned
                                                                  Biochemistry and Molecular        fish and their comparative responses to
1706 Elsevier Ltd.   10.1016/j.jsbmb.2015.12.009        0960-0760 Biology                           estrogenic substances                              TX0008244708
                                                                  The Journal of Steroid            Evidence of sexual dimorphism in placental
                                                                  Biochemistry and Molecular        vitamin D metabolism: Testosterone inhibits
1707 Elsevier Ltd.   10.1016/j.jsbmb.2016.05.017        0960-0760 Biology                           calcitriol-dependent cathelicidin expression       TX0008389150
                                                                                                    Merlin, the product of NF2 gene, is
                                                                  The Journal of Steroid            associated with aromatase expression and
                                                                  Biochemistry and Molecular        estrogen formation in human liver tissues and
1708 Elsevier Ltd.   10.1016/j.jsbmb.2016.05.023        0960-0760 Biology                           liver cancer cells                                 TX0008529019
                                                                  The Journal of Steroid
                                                                  Biochemistry and Molecular        Molecular evaluation of vitamin D
1709 Elsevier Ltd.   10.1016/j.jsbmb.2016.06.003        0960-0760 Biology                           responsiveness of healthy young adults             TX0008544971
                                                                                                    Major unconformities/termination of
                                                                                                    extension events and associated surfaces in
                                                                                                    the South China Seas: Review and
1710 Elsevier Ltd.   10.1016/j.jseaes.2016.01.013       1367-9120 Journal of Asian Earth Sciences   implications for tectonic development              TX0008366777
                                                                                                    Climate change and tectonic activity during
                                                                                                    the early Pliocene Warm Period from the
                                                                                                    ostracod record at Lake Qinghai, northeastern
1711 Elsevier Ltd.   10.1016/j.jseaes.2017.02.031       1367-9120 Journal of Asian Earth Sciences   Tibetan Plateau                                    TX0008467680
                                                                                                    Defining a 3-dimensional trishear parameter
                                                                                                    space to understand the temporal evolution of
1712 Elsevier Ltd.   10.1016/j.jsg.2014.05.018          0191-8141 Journal of Structural Geology     fault propagation folds                            TX0008057909
                                                                                                    Complex rift geometries resulting from
                                                                                                    inheritance of pre-existing structures: Insights
                                                                                                    and regional implications from the Barmer
1713 Elsevier Ltd.   10.1016/j.jsg.2014.09.017          0191-8141 Journal of Structural Geology     Basin rift                                         TX0008375101
                                                                                                    Boudinage as a material instability of elasto-
1714 Elsevier Ltd.   10.1016/j.jsg.2015.06.005          0191-8141 Journal of Structural Geology     visco-plastic rocks                                TX0008127018
                                                                                                    Palaeopermeability structure within fault-
                                                                                                    damage zones: A snap-shot from
1715 Elsevier Ltd.   10.1016/j.jsg.2015.12.002          0191-8141 Journal of Structural Geology     microfracture analyses in a strike-slip system     TX0008251116
                                                                                                    Fabric controls on strain accommodation in
                                                                                                    naturally deformed mylonites: The influence
1716 Elsevier Ltd.   10.1016/j.jsg.2015.12.005          0191-8141 Journal of Structural Geology     of interconnected micaceous layers                 TX0008251116
                                                                                                    The internal deformation of the Peridotite
                                                                                                    Nappe of New Caledonia: A structural study
                                                                                                    of serpentine-bearing faults and shear zones
1717 Elsevier Ltd.   10.1016/j.jsg.2016.02.006          0191-8141 Journal of Structural Geology     in the Koniambo Massif                             TX0008237106
                                                                                                    Control of syntectonic erosion and
                                                                                                    sedimentation on kinematic evolution of a
                                                                                                    multidecollement fold and thrust zone:
                                                                                                    Analogue modeling of folding in the southern
1718 Elsevier Ltd.   10.1016/j.jsg.2016.05.009          0191-8141 Journal of Structural Geology     subandean of Bolivia                           TX0008415727
1719 Elsevier Ltd.   10.1016/j.jsg.2016.09.008          0191-8141 Journal of Structural Geology     Glossary of fault and other fracture networks TX0008356457
                                                                                                    Inter-well scale natural fracture geometry and
                                                                                                    permeability variations in low-deformation
1720 Elsevier Ltd.   10.1016/j.jsg.2017.02.011          0191-8141 Journal of Structural Geology     carbonate rocks                                TX0008449722




                                                                           Page 67 of 124
                     Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 68 of 124

                                                                                               Dyke-sill relationships in Karoo dolerites as
                                                                                               indicators of propagation and emplacement
                                                                                               processes of mafic magmas in the shallow
1721 Elsevier Ltd.    10.1016/j.jsg.2017.03.002    0191-8141 Journal of Structural Geology     crust                                            TX0008449722
                                                                                               Tectono-stratigraphic evolution of salt-
                                                                                               controlled minibasins in a fold and thrust belt,
1722 Elsevier Ltd.    10.1016/j.jsg.2017.07.007    0191-8141 Journal of Structural Geology     the Oligo-Miocene central Sivas Basin            TX0008534141
                                                                                               Controls of structural inheritance on orogenic
                                                                                               curvature and foreland basin sedimentation:
                                                                                               Insights from the Przemyśl area, Western
1723 Elsevier Ltd.    10.1016/j.jsg.2017.09.004    0191-8141 Journal of Structural Geology     Carpathians                                       TX0008523553
                                                                                               The tension between business process
                                                             The Journal of Strategic          modelling and flexibility: Revealing multiple
1724 Elsevier B.V. 10.1016/j.jsis.2015.08.003      0963-8687 Information Systems               dimensions with a sociomaterial approach          TX0008151434
                                                             Journal of Statistical Planning   Confidence is epistemic probability for
1725 Elsevier B.V. 10.1016/j.jspi.2017.09.016      0378-3758 and Inference                     empirical science                                 TX0008606084
                                                                                               PICS hermetic storage bags ineffective in
                                                                                               controlling infestations of Prostephanus
                                                             Journal of Stored Products        truncatus and Dinoderus spp. in traditional
1726 Elsevier Ltd.    10.1016/j.jspr.2014.03.003   0022-474X Research                          cassava chips                                     TX0008052452
                                                                                               Evaluation of maize weevils Sitophilus
                                                             Journal of Stored Products        zeamais Motschulsky infestation on seven
1727 Elsevier Ltd.    10.1016/j.jspr.2015.09.005   0022-474X Research                          varieties of maize                                TX0008255377
                                                                                               Ozone toxicity to Sitophilus zeamais
                                                             Journal of Stored Products        (Coleoptera: Curculionidae) populations
1728 Elsevier Ltd.    10.1016/j.jspr.2015.11.001   0022-474X Research                          under selection pressure from ozone               TX0008404810
                                                                                               Mating disruption of Ephestia kuehniella
                                                                                               (Zeller) (Lepidoptera: Pyralidae) in a storage
                                                             Journal of Stored Products        facility: Spatio-temporal distribution changed
1729 Elsevier Ltd.    10.1016/j.jspr.2016.01.001   0022-474X Research                          after long-term application                       TX0008313428
                                                                                               Effect of triple-layer hermetic bagging on
                                                                                               mould infection and aflatoxin contamination
                                                             Journal of Stored Products        of maize during multi-month on-farm storage
1730 Elsevier Ltd.    10.1016/j.jspr.2016.07.005   0022-474X Research                          in Kenya                                          TX0008368795

                                                                                               Friction-induced noise of gear system with
1731 Elsevier Ltd.    10.1016/j.jsv.2015.07.002    0022-460X Journal of Sound and Vibration    lead screw and nut: Mode-coupling instability TX0008128275
                                                                                               Piezoelectricity induced defect modes for
                                                                                               shear waves in a periodically stratified
1732 Elsevier Ltd.    10.1016/j.jsv.2017.09.026    0022-460X Journal of Sound and Vibration    supperlattice                                 TX0008583000
                                                                                               Mathematical models of radiation action on
                                                                                               living cells: From the target theory to the
                                                                                               modern approaches. A historical and critical
1733 Elsevier Ltd.    10.1016/j.jtbi.2016.01.018   0022-5193 Journal of Theoretical Biology    review                                            TX0008318796
                                                                                               Link between deviations from Murray's Law
                                                                                               and occurrence of low wall shear stress
1734 Elsevier Ltd.    10.1016/j.jtbi.2016.04.038   0022-5193 Journal of Theoretical Biology    regions in the left coronary artery               TX0008270520
                                                                                               Improving dynamic phytoplankton reserve-
                                                                                               utilization models with an indirect proxy for
1735 Elsevier Ltd.    10.1016/j.jtbi.2016.05.023   0022-5193 Journal of Theoretical Biology    internal nitrogen                                 TX0008347376
                                                                                               Multiple dimensions of biodiversity and
                                                                                               ecosystem processes: Exploring the joint
                                                                                               influence of intraspecific, specific and
1736 Elsevier Ltd.    10.1016/j.jtbi.2016.06.004   0022-5193 Journal of Theoretical Biology    interspecific diversity                           TX0008347376
                                                                                               tRNAfeature: An algorithm for tRNA
                                                                                               features to identify tRNA genes in DNA
1737 Elsevier Ltd.    10.1016/j.jtbi.2016.06.008   0022-5193 Journal of Theoretical Biology    sequences                                         TX0008347376
                                                                                               Heterogeneous "proportionality constants" –
                                                                                               A challenge to Taylor's Power Law for
1738 Elsevier Ltd.    10.1016/j.jtbi.2016.07.014   0022-5193 Journal of Theoretical Biology    temporal fluctuations in abundance                TX0008338482
                                                                                               Possible rules for the ancestral origin of Hox
1739 Elsevier Ltd.    10.1016/j.jtbi.2016.09.009   0022-5193 Journal of Theoretical Biology    gene collinearity                                 TX0008385254
                                                                                               Fortune favours the brave: Movement
                                                                                               responses shape demographic dynamics in
1740 Elsevier Ltd.    10.1016/j.jtbi.2017.03.011   0022-5193 Journal of Theoretical Biology    strongly competing populations                    TX0008452703
                                                                                               Third-party punishment as a costly signal of
                                                                                               high continuation probabilities in repeated
1741 Elsevier Ltd.    10.1016/j.jtbi.2017.04.004   0022-5193 Journal of Theoretical Biology    games                                             TX0008464701
1742 Elsevier Ltd.    10.1016/j.jtbi.2017.07.009   0022-5193 Journal of Theoretical Biology    Protein lipograms                                 TX0008523616
                                                                                               Multi-step regulation of transcription kinetics
                                                                                               explains the non-linear relation between RNA
                                                                                               polymerase II density and mRNA expression
1743 Elsevier Ltd.    10.1016/j.jtbi.2017.11.004   0022-5193 Journal of Theoretical Biology    in dosage compensation                            TX0008585964
                                                                                               Correlations between road crash mortality rate
1744 Elsevier Ltd.    10.1016/j.jth.2017.05.005    2214-1405 Journal of Transport & Health     and distance to trauma centers                    TX0008528822
                                                                                               Intersubject and Interday Variability in
                                                                                               Human Tear and Meibum Lipidomes: A Pilot
1745 Elsevier Inc.    10.1016/j.jtos.2015.08.005   1542-0124 The Ocular Surface                Study                                             TX0008179199




                                                                       Page 68 of 124
                     Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 69 of 124

                                                                                                 Structural and regulatory reform in Turkey:
1746 Elsevier Ltd.    10.1016/j.jup.2014.10.004       0957-1787 Utilities Policy                 Lessons form public utilities                      TX0008017007
                                                                                                 Improving the management of water multi-
                                                                                                 functionality through stakeholder involvement
1747 Elsevier Ltd.    10.1016/j.jup.2016.04.015       0957-1787 Utilities Policy                 in decision-making processes                       TX0008359688
                                                                                                 Key concepts for Integrated Urban Water
                                                                                                 Management infrastructure planning: Lessons
1748 Elsevier Ltd.    10.1016/j.jup.2017.02.004       0957-1787 Utilities Policy                 from Melbourne                                     TX0008475710
                                                                                                 Assessing the efficiency dynamics of post
                                                                                                 reforms electric distribution utilities in
1749 Elsevier Ltd.    10.1016/j.jup.2017.06.003       0957-1787 Utilities Policy                 Pakistan                                           TX0008501446
                                                                                                 Core work evaluation: The viability of a
1750 Elsevier Inc.    10.1016/j.jvb.2014.03.008       0001-8791 Journal of Vocational Behavior   higher-order work attitude construct               TX0008022089
                                                                                                 New job market entrants' future work self,
                                                                                                 career adaptability and job search outcomes:
1751 Elsevier Inc.    10.1016/j.jvb.2014.05.003       0001-8791 Journal of Vocational Behavior   Examining mediating and moderating models          TX0008022089
                                                                                                 A culture-sensitive approach in the
                                                                                                 development of the Career Adapt-Abilities
                                                                                                 Scale in Iceland: Theoretical and operational
1752 Elsevier Inc.    10.1016/j.jvb.2015.06.006       0001-8791 Journal of Vocational Behavior   considerations                                     TX0008134612
                                                                                                 Job crafting and extra-role behavior: The role
1753 Elsevier Inc.    10.1016/j.jvb.2015.09.001       0001-8791 Journal of Vocational Behavior   of work engagement and flourishing                 TX0008175846

                                                                                                 Understanding attraction in formal mentoring
1754 Elsevier Inc.    10.1016/j.jvb.2016.02.007       0001-8791 Journal of Vocational Behavior   relationships from an affective perspective        TX0008236888
                                                                                                 Employee intrapreneurship and work
1755 Elsevier Inc.    10.1016/j.jvb.2017.03.002       0001-8791 Journal of Vocational Behavior   engagement: A latent change score approach         TX0008481447
                                                                                                 Precision-cut intestinal slices as a culture
                                                                                                 system to analyze the infection of
                                                                                                 differentiated intestinal epithelial cells by
1756 Elsevier B.V. 10.1016/j.jviromet.2014.10.015     0166-0934 Journal of Virological Methods   avian influenza viruses                            TX0008022910
                                                                                                 A comparison of PCR assays for beak and
                                                                                                 feather disease virus and high resolution melt
                                                                                                 (HRM) curve analysis of replicase associated
1757 Elsevier B.V. 10.1016/j.jviromet.2016.08.015     0166-0934 Journal of Virological Methods   protein and capsid genes                       TX0008391960

                                                                                                 Simultaneous detection of wheat dwarf virus,
                                                                                                 northern cereal mosaic virus, barley yellow
                                                                                                 striate mosaic virus and rice black-streaked
1758 Elsevier B.V. 10.1016/j.jviromet.2017.09.010     0166-0934 Journal of Virological Methods   dwarf virus in wheat by multiplex RT-PCR     TX0008514330
                                                                                                 Eruption dynamics of the 22–23 April 2015
                                                                Journal of Volcanology and       Calbuco Volcano (Southern Chile): Analyses
1759 Elsevier B.V. 10.1016/j.jvolgeores.2016.02.027   0377-0273 Geothermal Research              of tephra fall deposits                      TX0008297537
                                                                                                 The latest explosive eruptions of Ciomadul
                                                                                                 (Csomád) volcano, East Carpathians – A
                                                                Journal of Volcanology and       tephrostratigraphic approach for the 51–29ka
1760 Elsevier B.V. 10.1016/j.jvolgeores.2016.03.005   0377-0273 Geothermal Research              BP time interval                                   TX0008321079
                                                                                                 A contribution to the hazards assessment at
                                                                                                 Copahue volcano (Argentina-Chile) by facies
                                                                Journal of Volcanology and       analysis of a recent pyroclastic density current
1761 Elsevier B.V. 10.1016/j.jvolgeores.2016.08.009   0377-0273 Geothermal Research              deposit                                            TX0008364542
                                                                                                 Mechanical behaviour of dacite from Mount
                                                                                                 St. Helens (USA): A link between porosity
                                                                Journal of Volcanology and       and lava dome extrusion mechanism (dome or
1762 Elsevier B.V. 10.1016/j.jvolgeores.2016.10.015   0377-0273 Geothermal Research              spine)?                                            TX0008356137
                                                                                                 Geothermal potential and origin of natural
                                                                Journal of Volcanology and       thermal fluids in the northern Lake Abaya
1763 Elsevier B.V. 10.1016/j.jvolgeores.2017.01.012   0377-0273 Geothermal Research              area, Main Ethiopian Rift, East Africa             TX0008468237
                                                                                                 New proximal tephras at Somma-Vesuvius:
                                                                Journal of Volcanology and       evidences of a pre-caldera, large (?) explosive
1764 Elsevier B.V. 10.1016/j.jvolgeores.2017.02.004   0377-0273 Geothermal Research              eruption                                           TX0008446920
                                                                                                 Geochemistry of two contrasting deep fluids
                                                                                                 in the Sardinia microplate (western
                                                                Journal of Volcanology and       Mediterranean): Relationships with tectonics
1765 Elsevier B.V. 10.1016/j.jvolgeores.2017.02.011   0377-0273 Geothermal Research              and heat sources                                   TX0008468237
                                                                                                 Long-term monitoring on a closed-conduit
                                                                                                 volcano: A 25year long time-series of
                                                                                                 temperatures recorded at La Fossa cone
                                                                Journal of Volcanology and       (Vulcano Island, Italy), ranging from 250°C
1766 Elsevier B.V. 10.1016/j.jvolgeores.2017.03.005   0377-0273 Geothermal Research              to 520°C                                           TX0008576261
                                                                                                 Petrogenesis of volcanic rocks that host the
                                                                                                 world-class AgPb Navidad District, North
                                                                                                 Patagonian Massif: Comparison with the
                                                                Journal of Volcanology and       Jurassic Chon Aike Volcanic Province of
1767 Elsevier B.V. 10.1016/j.jvolgeores.2017.03.016   0377-0273 Geothermal Research              Patagonia, Argentina                               TX0008468243




                                                                         Page 69 of 124
                     Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 70 of 124

                                                                                                  Diatreme-forming volcanism in a deep-water
                                                                                                  faulted basin margin: Lower Cretaceous
                                                                   Journal of Volcanology and     outcrops from the Basque-Cantabrian Basin,
1768 Elsevier B.V. 10.1016/j.jvolgeores.2017.03.019      0377-0273 Geothermal Research            western Pyrenees                                    TX0008468241
                                                                                                  The VEI-7 Millennium eruption,
                                                                                                  Changbaishan-Tianchi volcano,
                                                                                                  China/DPRK: New field, petrological, and
                                                                   Journal of Volcanology and     chemical constraints on stratigraphy,
1769 Elsevier B.V. 10.1016/j.jvolgeores.2017.05.029      0377-0273 Geothermal Research            volcanology, and magma dynamics                     TX0008514830
                                                                                                  Buildings vs. ballistics: Quantifying the
                                                                                                  vulnerability of buildings to volcanic ballistic
                                                                   Journal of Volcanology and     impacts using field studies and pneumatic
1770 Elsevier B.V. 10.1016/j.jvolgeores.2017.06.026      0377-0273 Geothermal Research            cannon experiments                                  TX0008514830
                                                                                                  Probabilistic estimation of long-term volcanic
                                                                   Journal of Volcanology and     hazard under evolving tectonic conditions in a
1771 Elsevier B.V. 10.1016/j.jvolgeores.2017.07.010      0377-0273 Geothermal Research            1Ma timeframe                                       TX0008533961
                                                                                                  A socioemotional wealth perspective on how
                                                                                                  collaboration intensity, trust, and international
                                                                                                  market knowledge affect family firms'
1772 Elsevier Inc.    10.1016/j.jwb.2016.02.004          1090-9516 Journal of World Business      multinationality                                    TX0008320166
                                                                   Journal of Wind Engineering    Effects of twisted wind flows on wind
1773 Elsevier Ltd.    10.1016/j.jweia.2017.04.011        0167-6105 and Industrial Aerodynamics    conditions in passages between buildings            TX0008513371
                                                                                                  Impact of ambient wind on aerodynamic
                                                                   Journal of Wind Engineering    performance when two trains intersect inside
1774 Elsevier Ltd.    10.1016/j.jweia.2017.07.018        0167-6105 and Industrial Aerodynamics    a tunnel                                            TX0008528510
                                                                   Journal of Wind Engineering    Passive flow control of a stalled airfoil using
1775 Elsevier Ltd.    10.1016/j.jweia.2017.08.020        0167-6105 and Industrial Aerodynamics    a microcylinder                                     TX0008540905
                                                                                                  Effects of vertical greenery on mean radiant
1776 Elsevier B.V. 10.1016/j.landurbplan.2014.04.005     0169-2046 Landscape and Urban Planning   temperature in the tropical urban environment       TX0007982623
                                                                                                  Assessment of pedestrian wind environment
1777 Elsevier B.V. 10.1016/j.landurbplan.2015.03.013     0169-2046 Landscape and Urban Planning   in urban planning design                            TX0008098282
                                                                                                  A portfolio of natural places: Using a
                                                                                                  participatory GIS tool to compare the
                                                                                                  appreciation and use of green spaces inside
1778 Elsevier B.V. 10.1016/j.landurbplan.2016.10.004     0169-2046 Landscape and Urban Planning   and outside urban areas by urban residents          TX0008369714
                                                                                                  Wild or tended nature? The effects of
                                                                                                  landscape location and vegetation density on
1779 Elsevier B.V. 10.1016/j.landurbplan.2017.06.001     0169-2046 Landscape and Urban Planning   physiological and psychological responses           TX0008530188
                                                                                                  Resident-defined measurement scale for a
1780 Elsevier B.V. 10.1016/j.landurbplan.2017.06.011     0169-2046 Landscape and Urban Planning   city's products                                     TX0008530188
                                                                                                  Can powerline clearings be managed to
                                                                                                  promote insect-pollinated plants and species
1781 Elsevier B.V. 10.1016/j.landurbplan.2017.07.017     0169-2046 Landscape and Urban Planning   associated with semi-natural grasslands?            TX0008530188
                                                                                                  A semi-empirical model for the effect of trees
1782 Elsevier B.V. 10.1016/j.landurbplan.2017.09.029     0169-2046 Landscape and Urban Planning   on the urban wind environment                       TX0008538478
                                                                                                  Estimating the opportunity costs of reducing
                                                                                                  carbon dioxide emissions via avoided
                                                                                                  deforestation, using integrated assessment
1783 Elsevier Ltd.    10.1016/j.landusepol.2014.04.015   0264-8377 Land Use Policy                modelling                                           TX0008059086
                                                                                                  Understanding bioenergy conflicts: Case of a
1784 Elsevier Ltd.    10.1016/j.landusepol.2014.05.002   0264-8377 Land Use Policy                jatropha project in Kenya's Tana Delta              TX0008059086
                                                                                                  Urban–rural ecological networks for
1785 Elsevier Ltd.    10.1016/j.landusepol.2015.10.004   0264-8377 Land Use Policy                landscape planning                                  TX0008392524
                                                                                                  The role of Customary Land Secretariats in
                                                                                                  promoting good local land governance in
1786 Elsevier Ltd.    10.1016/j.landusepol.2015.10.024   0264-8377 Land Use Policy                Ghana                                               TX0008392524
                                                                                                  Land management institution as a key
                                                                                                  confinement of urbanization in Baotou,
                                                                                                  China–Application of proposed endogenous
1787 Elsevier Ltd.    10.1016/j.landusepol.2016.04.021   0264-8377 Land Use Policy                urbanization model                                  TX0008372676

                                                                                                  Land-use response to drought scenarios and
1788 Elsevier Ltd.    10.1016/j.landusepol.2016.05.027   0264-8377 Land Use Policy                water policy intervention in Lijiang, SW China      TX0008372676
                                                                                                  A qualitative approach to study social
                                                                                                  perceptions and public policies in dehesa
1789 Elsevier Ltd.    10.1016/j.landusepol.2016.06.040   0264-8377 Land Use Policy                agroforestry systems                                TX0008347173
                                                                                                  Landscape structural changes between 1950
                                                                                                  and 2012 and their role in wildlife–vehicle
1790 Elsevier Ltd.    10.1016/j.landusepol.2016.10.002   0264-8377 Land Use Policy                collisions in the Czech Republic                    TX0008381623
                                                                                                  Integration of stakeholder choices and multi-
                                                                                                  criteria analysis to support land use planning
1791 Elsevier Ltd.    10.1016/j.landusepol.2017.03.006   0264-8377 Land Use Policy                in semiarid areas                                   TX0008480011
                                                                                                  Drivers of adoption of agroecological
                                                                                                  practices for winegrowers and influence from
1792 Elsevier Ltd.    10.1016/j.landusepol.2017.07.048   0264-8377 Land Use Policy                policies in the province of Trento, Italy           TX0008525584
                                                                                                  Assessing the benefit of the agroecosystem
                                                                                                  services: Lithuanian preferences using a latent
1793 Elsevier Ltd.    10.1016/j.landusepol.2017.07.051   0264-8377 Land Use Policy                class approach                                      TX0008525584




                                                                           Page 70 of 124
                     Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 71 of 124

                                                                                                     Local ecological knowledge reveals effects of
                                                                                                     policy-driven land use and cover change on
1794 Elsevier Ltd.    10.1016/j.landusepol.2017.08.032     0264-8377 Land Use Policy                 beekeepers in Costa Rica                           TX0008547632
                                                                                                     Participatory mapping of environmental
                                                                                                     resources: A comparison of a Tanzanian
1795 Elsevier Ltd.    10.1016/j.landusepol.2017.09.020     0264-8377 Land Use Policy                 pastoral community over time                       TX0008547632
                                                                                                     Estimation of external effects from the
                                                                                                     quarrying sector using the hedonic pricing
1796 Elsevier Ltd.    10.1016/j.landusepol.2017.10.005     0264-8377 Land Use Policy                 method                                             TX0008547632
                                                                                                     Trivial, mundane or revealing? Food as a lens
1797 Elsevier Ltd.    10.1016/j.langcom.2013.08.004        0271-5309 Language & Communication        on ethnic norms in workplace talk                  TX0007946341
1798 Elsevier Ltd.    10.1016/j.langcom.2016.02.002        0271-5309 Language & Communication        Scientism in the language sciences                 TX0008300014
                                                                                                     Social acceptability of sexist derogatory and
1799 Elsevier Ltd.    10.1016/j.langsci.2015.03.003        0388-0001 Language Sciences               sexist objectifying slurs across contexts          TX0008153576
                                                                                                     Self-regulated learning processes vary as a
                                                                                                     function of epistemic beliefs and contexts:
                                                                                                     Mixed method evidence from eye tracking
1800 Elsevier Ltd.    10.1016/j.learninstruc.2015.11.003   0959-4752 Learning and Instruction        and concurrent and retrospective reports           TX0008296021
                                                                                                     8q24/MYC rearrangement is a recurrent
                                                                                                     cytogenetic abnormality in blastic
1801 Elsevier Ltd.    10.1016/j.leukres.2018.01.013        0145-2126 Leukemia Research               plasmacytoid dendritic cell neoplasms              TX0008622620
                                                                                                     Tumor angiogenesis and lymphangiogenesis:
                                                                                                     Tumor/endothelial crosstalk and
                                                                                                     cellular/microenvironmental signaling
1802 Elsevier Inc.    10.1016/j.lfs.2012.10.008            0024-3205 Life Sciences                   mechanisms                                         TX0007712745
                                                                                                     Individual differences in children's
                                                                     Learning and Individual         approximations of area correlate with
1803 Elsevier Inc.    10.1016/j.lindif.2015.11.001         1041-6080 Differences                     competence in basic geometry                       TX0008176435
                                                                                                     Major psychological dimensions of cross-
                                                                                                     cultural differences: Nastiness, Social
                                                                     Learning and Individual         Awareness/Morality, Religiosity and broad
1804 Elsevier Inc.    10.1016/j.lindif.2016.06.003         1041-6080 Differences                     Conservatism/Liberalism                            TX0008387985
                                                                                                     The role of inter-professional collaboration to
                                                                                                     support science learning: An exploratory
                                                                                                     study of the perceptions and experiences of
                                                                     Library & Information Science   science teachers, public librarians, and school
1805 Elsevier Inc.    10.1016/j.lisr.2016.08.002           0740-8188 Research                        librarians                                         TX0008338175
                                                                                                     Reconsidering the (in)sensitivity of evaluative
                                                                                                     conditioning to reinforcement density and
1806 Elsevier Inc.    10.1016/j.lmot.2013.09.002           0023-9690 Learning and Motivation         CS–US contingency                                  TX0007930700
                                                                                                     Effect of aqueous ozonation on the pasting,
                                                                     LWT - Food Science and          flow and gelatinization properties of wheat
1807 Elsevier Ltd.    10.1016/j.lwt.2014.04.025            0023-6438 Technology                      starch                                             TX0007979810
                                                                                                     Behavior variability of Salmonella enterica
1808 Elsevier Ltd.    10.1016/j.lwt.2016.06.036            0023-6438 LWT                             isolates from meat-related sources                 TX0008392922
                                                                                                     Physicochemical properties, protein and
                                                                                                     starch digestibility of lentil based noodle
1809 Elsevier Ltd.    10.1016/j.lwt.2017.02.001            0023-6438 LWT                             prepared by using extrusion processing             TX0008451103
                                                                                                     Monitoring of contamination sources of
                                                                                                     Listeria monocytogenes in a poultry
1810 Elsevier Ltd.    10.1016/j.lwt.2017.08.024            0023-6438 LWT                             slaughterhouse                                     TX0008530785
                                                                                                     Distribution, source and transportation of
                                                                                                     glycerol dialkyl glycerol tetraethers in surface
                                                                                                     sediments from the western Arctic Ocean and
1811 Elsevier B.V. 10.1016/j.marchem.2014.07.001           0304-4203 Marine Chemistry                the northern Bering Sea                            TX0008052833
                                                                                                     Estuarine canal estate waters: Hotspots of
                                                                                                     CO2 outgassing driven by enhanced
1812 Elsevier B.V. 10.1016/j.marchem.2014.08.002           0304-4203 Marine Chemistry                groundwater discharge?                             TX0008024147
                                                                                                     Submarine groundwater discharge and
                                                                                                     associated fluxes of alkalinity and dissolved
                                                                                                     carbon into Moreton Bay (Australia)
1813 Elsevier B.V. 10.1016/j.marchem.2015.03.019           0304-4203 Marine Chemistry                estimated via radium isotopes                      TX0008111476
                                                                                                     Dynamics of biogenic silica dissolution in
1814 Elsevier B.V. 10.1016/j.marchem.2015.05.004           0304-4203 Marine Chemistry                Jiaozhou Bay, western Yellow Sea                   TX0008111476
                                                                                                     A high resolution and quasi-zonal transect of
1815 Elsevier B.V. 10.1016/j.marchem.2015.12.001           0304-4203 Marine Chemistry                dissolved Ba in the Mediterranean Sea              TX0008216738
                                                                                                     Seasonal distribution of dissolved iron in the
                                                                                                     surface water of Sanggou Bay, a typical
1816 Elsevier B.V. 10.1016/j.marchem.2016.12.004           0304-4203 Marine Chemistry                aquaculture area in China                          TX0008418275
                                                                                                     Molecular distribution and carbon isotope of
                                                                                                     n-alkanes from Ashtamudi Estuary, South
                                                                                                     India: Assessment of organic matter sources
1817 Elsevier B.V. 10.1016/j.marchem.2017.08.002           0304-4203 Marine Chemistry                and paleoclimatic implications                     TX0008540234
                                                                                                     Investigation of pore water residence times
                                                                                                     and drainage velocities in salt marshes using
1818 Elsevier B.V. 10.1016/j.marchem.2017.08.007           0304-4203 Marine Chemistry                short-lived radium isotopes                        TX0008540234




                                                                              Page 71 of 124
                 Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 72 of 124

                                                                                                 Antifouling activity in some benthic Antarctic
                                                                                                 invertebrates by "in situ" experiments at
1819 Elsevier Ltd.   10.1016/j.marenvres.2015.02.001   0141-1136 Marine Environmental Research   Deception Island, Antarctica                       TX0008138711
                                                                                                 Fluctuations in coral health of four common
                                                                                                 inshore reef corals in response to seasonal
1820 Elsevier Ltd.   10.1016/j.marenvres.2015.02.002   0141-1136 Marine Environmental Research   and anthropogenic changes in water quality         TX0008138711
                                                                                                 Sessile and mobile components of a benthic
                                                                                                 ecosystem display mixed trends within a
1821 Elsevier Ltd.   10.1016/j.marenvres.2015.03.009   0141-1136 Marine Environmental Research   temperate marine reserve                           TX0008393058
                                                                                                 Selectivity of flesh-footed shearwaters for
                                                                                                 plastic colour: Evidence for differential
1822 Elsevier Ltd.   10.1016/j.marenvres.2015.10.011   0141-1136 Marine Environmental Research   provisioning in adults and fledglings              TX0008356719
                                                                                                 Consequences of acclimation on the resistance
                                                                                                 to acute thermal stress: Proteomic focus on
1823 Elsevier Ltd.   10.1016/j.marenvres.2016.02.006   0141-1136 Marine Environmental Research   mussels from pristine site                         TX0008363649
                                                                                                 Hsp60 expression profiles in the reef-building
                                                                                                 coral Seriatopora caliendrum subjected to heat
1824 Elsevier Ltd.   10.1016/j.marenvres.2016.05.007   0141-1136 Marine Environmental Research   and cold shock regimes                             TX0008336206
                                                                                                 Increased anthropogenic pressure decreases
1825 Elsevier Ltd.   10.1016/j.marenvres.2016.07.005   0141-1136 Marine Environmental Research   species richness in tropical intertidal reefs      TX0008354775
                                                                                                 Warming-related shifts in the distribution of
1826 Elsevier Ltd.   10.1016/j.marenvres.2016.07.007   0141-1136 Marine Environmental Research   two competing coastal wrasses                      TX0008354775
                                                                                                 Habitat fragmentation has some impacts on
                                                                                                 aspects of ecosystem functioning in a sub-
1827 Elsevier Ltd.   10.1016/j.marenvres.2017.02.003   0141-1136 Marine Environmental Research   tropical seagrass bed                              TX0008463615
                                                                                                 Identifying fish diversity hot-spots in data-
1828 Elsevier Ltd.   10.1016/j.marenvres.2017.06.017   0141-1136 Marine Environmental Research   poor situations                                    TX0008502483
                                                                                                 Contrasting effects of a classic Nrf2 activator,
                                                                                                 tert-butylhydroquinone, on the glutathione-
                                                                                                 related antioxidant defenses in Pacific oysters,
1829 Elsevier Ltd.   10.1016/j.marenvres.2017.07.020   0141-1136 Marine Environmental Research   Crassostrea gigas                                  TX0008523565
                                                                                                 Mining the transcriptomes of four
                                                                                                 commercially important shellfish species for
                                                                                                 single nucleotide polymorphisms within
1830 Elsevier B.V. 10.1016/j.margen.2015.12.009        1874-7787 Marine Genomics                 biomineralization genes                            TX0008321444
                                                                                                 A transcriptome resource for pharaoh
                                                                                                 cuttlefish (Sepia pharaonis) after ink ejection
1831 Elsevier B.V. 10.1016/j.margen.2016.05.005        1874-7787 Marine Genomics                 by brief pressing                                  TX0008352459
                                                                                                 Off-shelf fluxes across the southern Adriatic
                                                                                                 margin: Factors controlling dense-water-
1832 Elsevier B.V. 10.1016/j.margeo.2015.08.016        0025-3227 Marine Geology                  driven transport phenomena                         TX0008218756
                                                                                                 Late quaternary bottom-current activity in the
                                                                                                 south Aegean Sea reflecting climate-driven
1833 Elsevier B.V. 10.1016/j.margeo.2015.12.007        0025-3227 Marine Geology                  dense-water production                             TX0008218756
                                                                                                 Interaction of down-slope and along-slope
                                                                                                 processes off Capo Vaticano (southern
                                                                                                 Tyrrhenian Sea, Italy), with particular
1834 Elsevier B.V. 10.1016/j.margeo.2016.01.005        0025-3227 Marine Geology                  reference to contourite-related landslides   TX0008315155
                                                                                                 Which earthquakes trigger damaging
                                                                                                 submarine mass movements: Insights from a
1835 Elsevier B.V. 10.1016/j.margeo.2016.01.009        0025-3227 Marine Geology                  global record of submarine cable breaks?     TX0008493632
                                                                                                 High-resolution seismic stratigraphy and
                                                                                                 morphology of the Scan Basin contourite fan,
1836 Elsevier B.V. 10.1016/j.margeo.2016.01.011        0025-3227 Marine Geology                  southern Scotia Sea, Antarctica              TX0008315155

                                                                                                 Effects of Holocene sea level changes on
1837 Elsevier B.V. 10.1016/j.margeo.2016.08.007        0025-3227 Marine Geology                  subtidal palaeoecosystems, southeastern Brazil     TX0008367047
                                                                                                 Holocene evolution of the Danube delta: An
                                                                                                 integral reconstruction and a revised
1838 Elsevier B.V. 10.1016/j.margeo.2017.04.002        0025-3227 Marine Geology                  chronology                                         TX0008491234
                                                                                                 Partitioning the relative contributions of
                                                                                                 organic matter and mineral sediment to
                                                                                                 accretion rates in carbonate platform
1839 Elsevier B.V. 10.1016/j.margeo.2017.07.002        0025-3227 Marine Geology                  mangrove soils                                     TX0008526762
                                                                                                 Importance of infragravity waves for the
1840 Elsevier B.V. 10.1016/j.margeo.2017.07.013        0025-3227 Marine Geology                  generation of washover deposits                    TX0008544922
                                                                                                 LIDAR-based detection of the post-typhoon
                                                                                                 recovery of a meso-macro-tidal beach in the
1841 Elsevier B.V. 10.1016/j.margeo.2017.08.008        0025-3227 Marine Geology                  Beibu Gulf, China                                  TX0008544922
                                                                                                 Local human activities overwhelm decreased
                                                                                                 sediment supply from the Changjiang River:
                                                                                                 Continued rapid accumulation in the
1842 Elsevier B.V. 10.1016/j.margeo.2017.08.013        0025-3227 Marine Geology                  Hangzhou Bay-Qiantang Estuary system               TX0008525096
                                                                                                 Morphodynamics of slightly oblique
                                                                                                 nearshore bars and their relationship with the
1843 Elsevier B.V. 10.1016/j.margeo.2017.08.014        0025-3227 Marine Geology                  cycle of net offshore migration                    TX0008525096
                                                                                                 Benthic foraminiferal response to the removal
                                                                                                 of aquaculture fish cages in the Gulf of
1844 Elsevier B.V. 10.1016/j.marmicro.2014.01.003      0377-8398 Marine Micropaleontology        Aqaba-Eilat, Red Sea                               TX0007946304



                                                                         Page 72 of 124
                     Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 73 of 124

                                                                                                 The Holocene to Recent ostracods of the
                                                                                                 Azores archipelago (NE Atlantic):
1845 Elsevier B.V. 10.1016/j.marmicro.2014.08.002       0377-8398 Marine Micropaleontology       Systematics and biogeography                       TX0008108616
                                                                                                 Distribution and environmental significance
                                                                                                 of live and dead benthic foraminiferal
                                                                                                 assemblages in surface sediments of Laizhou
1846 Elsevier B.V. 10.1016/j.marmicro.2015.12.006       0377-8398 Marine Micropaleontology       Bay, Bohai Sea                                     TX0008251165
                                                                                                 Do sample preparation techniques affect the
1847 Elsevier B.V. 10.1016/j.marmicro.2016.07.007       0377-8398 Marine Micropaleontology       relative abundance of Florisphaera profunda?       TX0008348570
                                                                                                 Outcrop and seismic expression of
                                                                                                 stratigraphic patterns driven by
                                                                                                 accommodation and sediment supply
                                                                                                 turnarounds: Implications on the meaning and
                                                                                                 variability of unconformities in syn-orogenic
1848 Elsevier Ltd.    10.1016/j.marpetgeo.2017.03.032   0264-8172 Marine and Petroleum Geology   basins                                             TX0008514264
                                                                                                 Chinese public policy on fisheries subsidies:
                                                                                                 Reconciling trade, environmental and food
1849 Elsevier Ltd.    10.1016/j.marpol.2014.12.021      0308-597X Marine Policy                  security stakes                                    TX0008175202
                                                                                                 Coral reefs under threat in a Caribbean marine
                                                                                                 protected area: Assessing divers' willingness
1850 Elsevier Ltd.    10.1016/j.marpol.2016.03.003      0308-597X Marine Policy                  to pay toward conservation                         TX0008216179
                                                                                                 Microplastic abundance, distribution and
                                                                                                 composition along a latitudinal gradient in the
1851 Elsevier Ltd.    10.1016/j.marpolbul.2016.12.025   0025-326X Marine Pollution Bulletin      Atlantic Ocean                                     TX0008424273
                                                                                                 Experimental and numerical investigations on
                                                                                                 laser-welded corrugated-core sandwich panels
1852 Elsevier Ltd.    10.1016/j.marstruc.2014.11.007    0951-8339 Marine Structures              subjected to air blast loading                     TX0008393410

                                                                                                 Influence of the welding sequence on residual
1853 Elsevier Ltd.    10.1016/j.marstruc.2015.12.001    0951-8339 Marine Structures              stress and distortion of fillet welded structures TX0008235056
                                                                                                 Nitrogen loss and effects on microstructure in
                                                                                                 multipass TIG welding of a super duplex
1854 Elsevier Ltd.    10.1016/j.matdes.2016.03.011      0264-1275 Materials & Design             stainless steel                                   TX0008362442

                                                                                                 Hybrid design and energy absorption of luffa-
1855 Elsevier Ltd.    10.1016/j.matdes.2016.05.110      0264-1275 Materials & Design             sponge-like hierarchical cellular structures       TX0008322979
                                                                                                 Formation of high-spatial-frequency periodic
                                                                                                 surface structures on indium-tin-oxide films
1856 Elsevier Ltd.    10.1016/j.matdes.2017.02.055      0264-1275 Materials & Design             using picosecond laser pulses                      TX0008452719
                                                                                                 Porous scaffold internal architecture design
                                                                                                 based on minimal surfaces: A compromise
1857 Elsevier Ltd.    10.1016/j.matdes.2017.04.009      0264-1275 Materials & Design             between permeability and elastic properties        TX0008495988
                                                                                                 Multiple temperature-induced magnetization
1858 Elsevier Ltd. 10.1016/j.materresbull.2013.06.016   0025-5408 Materials Research Bulletin    reversals in SmCr1–xFexO3 system                   TX0007783029
1859 Elsevier B.V. 10.1016/j.mathsocsci.2016.03.008     0165-4896 Mathematical Social Sciences   A friendly computable characteristic function      TX0008327950
                                                                                                 Rapid and uniform synthesis of silver
1860 Elsevier B.V. 10.1016/j.matlet.2014.11.101         0167-577X Materials Letters              nanowires via rice-shaped silver nucleant          TX0008052392
                                                                                                 Facile synthesis of needle-like single-crystal
1861 Elsevier B.V. 10.1016/j.matlet.2014.12.006         0167-577X Materials Letters              silver clusters                                    TX0008052392
                                                                                                 Hardening of an Al0.3CoCrFeNi high
                                                                                                 entropy alloy via high-pressure torsion and
1862 Elsevier B.V. 10.1016/j.matlet.2015.03.066         0167-577X Materials Letters              thermal annealing                                  TX0008074808
                                                                                                 Predicting and confirming the solidification
                                                                                                 kinetics for liquid peritectic alloys with large
1863 Elsevier B.V. 10.1016/j.matlet.2016.05.110         0167-577X Materials Letters              positive mixing enthalpy                           TX0008327387
                                                                                                 Visible-light-driven Ag-decorated g-
                                                                                                 C3N4/Bi2WO6 Z-scheme composite for high
1864 Elsevier B.V. 10.1016/j.matlet.2017.06.033         0167-577X Materials Letters              photocatalytic activity                            TX0008487084
                                                                                                 Investigation on microstructure and properties
                                                                                                 of Cu-ZrO2 nanocomposites synthesized by
1865 Elsevier B.V. 10.1016/j.matlet.2017.11.023         0167-577X Materials Letters              in situ processing                                 TX0008597252
                                                                                                 A series of population models for Hyphantria
1866 Elsevier Inc.    10.1016/j.mbs.2017.07.010         0025-5564 Mathematical Biosciences       cunea with delay and seasonality                   TX0008528866
                                                                                                 Rationally designed Bi@BiOCl/g-C3N4
                                                                                                 heterostructure with exceptional solar-driven
1867 Elsevier B.V. 10.1016/j.mcat.2017.03.004           2468-8231 Molecular Catalysis            photocatalytic activity                            TX0008467202
                                                                                                 Photocatalytic selective oxidation of biomass-
                                                                                                 derived 5-hydroxymethylfurfural to 2,5-
                                                                                                 diformylfuran on metal-free g-C3N4 under
1868 Elsevier B.V. 10.1016/j.mcat.2017.04.012           2468-8231 Molecular Catalysis            visible light irradiation                          TX0008492338
                                                                                                 Insight into microwave assisted enzyme
                                                                                                 catalysis in process intensification of reaction
                                                                                                 and selectivity: Kinetic resolution of (R,S)-
1869 Elsevier B.V. 10.1016/j.mcat.2017.06.020           2468-8231 Molecular Catalysis            flurbiprofen with alcohols                         TX0008532956
                                                                                                 The histone lysine demethylase Kdm6b is
                                                                                                 required for activity-dependent
                                                                  Molecular and Cellular         preconditioning of hippocampal neuronal
1870 Elsevier Inc.    10.1016/j.mcn.2014.06.008         1044-7431 Neuroscience                   survival                                           TX0008043540




                                                                           Page 73 of 124
                 Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 74 of 124


                                                                                                           3D modelling of coupled mass and heat
1871 Elsevier Ltd.   10.1016/j.meatsci.2012.12.003          0309-1740 Meat Science                         transfer of a convection-oven roasting process    TX0007716410
                                                                                                           Characterizing salt substitution in beef meat
                                                                                                           processing by vibrational spectroscopy and
1872 Elsevier Ltd.   10.1016/j.meatsci.2013.05.043          0309-1740 Meat Science                         sensory analysis                                  TX0007783951
                                                                                                           Effects of an enriched housing environment
                                                                                                           on sensory aspects and fatty-acid composition
                                                                                                           of the longissimus muscle of light-weight
1873 Elsevier Ltd.   10.1016/j.meatsci.2014.02.017          0309-1740 Meat Science                         finished lambs                                    TX0007993860
                                                                                                           Livestock transport from the perspective of
1874 Elsevier Ltd.   10.1016/j.meatsci.2014.04.005          0309-1740 Meat Science                         the pre-slaughter logistic chain: a review        TX0007979992
                                                                                                           Comparison of rankings for lean meat based
                                                                                                           on results from a CT scanner and a video
1875 Elsevier Ltd.   10.1016/j.meatsci.2014.05.006          0309-1740 Meat Science                         image analysis system                             TX0008063515
                                                                                                           Increased work pace is unprofitable: A beef-
1876 Elsevier Ltd.   10.1016/j.meatsci.2015.03.009          0309-1740 Meat Science                         cutting case study                                TX0008360198
                                                                                                           Development and validation of a high-
                                                                                                           performance liquid chromatography method
                                                                                                           for determination of ractopamine residue in
                                                                                                           pork samples by solid phase extraction and
1877 Elsevier Ltd.   10.1016/j.meatsci.2015.03.016          0309-1740 Meat Science                         pre-column derivatization                         TX0008360202
                                                                                                           Effects of pre-slaughter diet/management
                                                                                                           system and fasting period on physiological
1878 Elsevier Ltd.   10.1016/j.meatsci.2016.01.014          0309-1740 Meat Science                         indicators and meat quality traits of lambs       TX0008214450
                                                                                                           Influence of sodium nitrite on protein
                                                                                                           oxidation and nitrosation of sausages
1879 Elsevier Ltd.   10.1016/j.meatsci.2016.01.017          0309-1740 Meat Science                         subjected to processing and storage               TX0008214450
                                                                                                           Effect of immunocastration with Bopriva on
                                                                                                           carcass characteristics and meat quality of
1880 Elsevier Ltd.   10.1016/j.meatsci.2016.08.006          0309-1740 Meat Science                         feedlot Holstein bulls                            TX0008359372
                                                                                                           Active compound diffusivity of particle size
                                                                                                           reduced S. aromaticum and C. cassia fused
                                                                                                           starch edible films and the shelf life of mutton
1881 Elsevier Ltd.   10.1016/j.meatsci.2017.02.001          0309-1740 Meat Science                         (Capra aegagrus hircus) meat                     TX0008432679

                                                                                                     Myofibrillar protein oxidation affects filament
1882 Elsevier Ltd.   10.1016/j.meatsci.2017.09.011          0309-1740 Meat Science                   charges, aggregation and water-holding                  TX0008543901
                                                                                                     Flex-16: A large-displacement monolithic
1883 Elsevier Ltd.   10.1016/j.mechmachtheory.2014.08.008   0094-114X   Mechanism and Machine Theory compliant rotational hinge                              TX0008038269
                                                                                                     Dynamic modeling of a pneumatic muscle
1884 Elsevier Ltd.   10.1016/j.mechmachtheory.2014.11.006   0094-114X   Mechanism and Machine Theory actuator with two-direction motion                      TX0008038580
                                                                                                     Dynamic analysis of mechanical systems with
1885 Elsevier Ltd.   10.1016/j.mechmachtheory.2015.08.011   0094-114X   Mechanism and Machine Theory planar revolute joints with clearance                   TX0008144024
                                                                                                     Strain hardening behaviors and strain rate
                                                                                                     sensitivity of gradient-grained Fe under
1886 Elsevier Ltd.   10.1016/j.mechmat.2016.01.002          0167-6636   Mechanics of Materials       compression over a wide range of strain rates           TX0008244697

                                                                                                           A computational insight into void-size effects
1887 Elsevier Ltd.   10.1016/j.mechmat.2016.07.012          0167-6636 Mechanics of Materials               on strength properties of nanoporous materials TX0008394368

                                                                                                          Constitutive equation for the hot deformation
                                                                                                          behavior of Csf/AZ91D composites and its
1888 Elsevier Ltd.   10.1016/j.mechmat.2016.08.011          0167-6636   Mechanics of Materials            validity for numerical simulation                  TX0008394350
                                                                                                          Mechanical characterization of brittle materials
                                                                                                          using instrumented indentation with Knoop
1889 Elsevier Ltd.   10.1016/j.mechmat.2017.03.009          0167-6636   Mechanics of Materials            indenter                                           TX0008451643
                                                                        Mechanics Research                Experimental slowing of flexural waves in
1890 Elsevier Ltd.   10.1016/j.mechrescom.2017.08.005       0093-6413   Communications                    dielectric elastomer films by voltage              TX0008535106
                                                                                                          Detection and molecular characterization of
                                                                                                          human cosavirus in a pediatric patient with
1891 Elsevier B.V. 10.1016/j.meegid.2014.09.019             1567-1348   Infection, Genetics and Evolution acute gastroenteritis, Japan                       TX0008084470
                                                                                                          Genetic diversity of avian haemosporidians in
                                                                                                          Malaysia: Cytochrome b lineages of the
                                                                                                          genera Plasmodium and Haemoproteus
1892 Elsevier B.V. 10.1016/j.meegid.2015.01.004             1567-1348   Infection, Genetics and Evolution (Haemosporida) from Selangor                       TX0008138412

                                                                                                        Approaches to characterize extended spectrum
                                                                                                        beta-lactamase/beta-lactamase producing
                                                                                                        Escherichia coli in healthy organized vis-a-vis
1893 Elsevier B.V. 10.1016/j.meegid.2015.09.021             1567-1348 Infection, Genetics and Evolution backyard farmed pigs in India                   TX0008234641
                                                                                                        Molecular epidemiology of human cutaneous
                                                                                                        leishmaniasis in Jericho and its vicinity in
1894 Elsevier B.V. 10.1016/j.meegid.2016.06.007             1567-1348 Infection, Genetics and Evolution Palestine from 1994 to 2015                     TX0008449542
                                                                                                        Catalase in Leishmaniinae: With me or against
1895 Elsevier B.V. 10.1016/j.meegid.2016.06.054             1567-1348 Infection, Genetics and Evolution me?                                             TX0008449542




                                                                                Page 74 of 124
                     Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 75 of 124

                                                                                                      Predicting promiscuous antigenic T cell
                                                                                                      epitopes of Mycobacterium tuberculosis
                                                                                                      mymA operon proteins binding to MHC
1896 Elsevier B.V. 10.1016/j.meegid.2016.07.004         1567-1348 Infection, Genetics and Evolution   Class I and Class II molecules                 TX0008368300
                                                                                                      Re-emergence of amantadine-resistant
                                                                                                      variants among highly pathogenic avian
1897 Elsevier B.V. 10.1016/j.meegid.2016.10.022         1567-1348 Infection, Genetics and Evolution   influenza H5N1 viruses in Egypt                TX0008392363
                                                                                                      Complete mitochondrial genome of Triatoma
                                                                                                      infestans (Hemiptera, Reduviidae,
1898 Elsevier B.V. 10.1016/j.meegid.2017.06.003         1567-1348 Infection, Genetics and Evolution   Triatominae), main vector of Chagas disease    TX0008527968
                                                                                                      A novel HPV prophylactic peptide vaccine,
                                                                                                      designed by immunoinformatics and
1899 Elsevier B.V. 10.1016/j.meegid.2017.08.002         1567-1348 Infection, Genetics and Evolution   structural vaccinology approaches              TX0008527968
1900 Elsevier Ltd. 10.1016/j.mehy.2017.12.020           0306-9877 Medical Hypotheses                  Breast milk is conditionally perfect           TX0008580109
                                                                                                    Molecular hypotheses to explain the shared
                                                                                                    pathways and underlying pathobiological
                                                                                                    causes in catatonia and in catatonic
1901 Elsevier Ltd.    10.1016/j.mehy.2018.02.009        0306-9877   Medical Hypotheses              presentations in neuropsychiatric disorders      TX0008623754
                                                                                                    Hydraulic irreversibility of ultrafiltration
                                                                                                    membrane fouling by humic acid: Effects of
                                                                                                    membrane properties and backwash water
1902 Elsevier B.V. 10.1016/j.memsci.2015.07.001         0376-7388   Journal of Membrane Science     composition                                      TX0008141088
                                                                                                    In-situ modification of PVDF membrane
                                                                                                    during phase-inversion process using carbon
                                                                                                    nanosphere sol as coagulation bath for
1903 Elsevier B.V. 10.1016/j.memsci.2016.12.044         0376-7388   Journal of Membrane Science     enhancing anti-fouling ability                   TX0008415318
                                                                                                    Graphene oxide gas separation membranes
                                                                                                    intercalated by UiO-66-NH2 with enhanced
1904 Elsevier B.V. 10.1016/j.memsci.2017.06.005         0376-7388   Journal of Membrane Science     hydrogen separation performance                  TX0008513024
                                                                                                    Variability of chromosome structure in
1905 Elsevier Ltd.    10.1016/j.mib.2014.04.002         1369-5274   Current Opinion in Microbiology pathogenic fungi – of "ends and odds"            TX0008064362

1906 Elsevier Ltd.    10.1016/j.mib.2015.05.005         1369-5274 Current Opinion in Microbiology Metagenomics of extreme environments          TX0008141053
                                                                                                  Protein homeostasis–more than resisting a hot
1907 Elsevier Ltd.    10.1016/j.mib.2016.02.006         1369-5274 Current Opinion in Microbiology bath                                          TX0008218658

                                                                                                      Short term exercise training enhances cell-
1908 Elsevier Ltd.    10.1016/j.micpath.2017.07.035     0882-4010 Microbial Pathogenesis              mediated responses to HSV-1 vaccine in mice TX0008545884
                                                                                                      Microwave-assisted synthesis of magnetic
                                                                                                      Fe3O4-mesoporous magnesium silicate core-
                                                                  Microporous and Mesoporous          shell composites for the removal of heavy
1909 Elsevier Inc.    10.1016/j.micromeso.2017.01.006   1387-1811 Materials                           metal ions                                     TX0008453151
                                                                                                      A multiplex bead-based suspension array
                                                                                                      assay for interrogation of phylogenetically
                                                                  Journal of Microbiological          informative single nucleotide polymorphisms
1910 Elsevier B.V. 10.1016/j.mimet.2013.10.004          0167-7012 Methods                             for Bacillus anthracis                      TX0007845487
                                                                                                      Detection of major HPVs by a new multiplex
                                                                  Journal of Microbiological          real-time PCR assay using type-specific
1911 Elsevier B.V. 10.1016/j.mimet.2013.12.012          0167-7012 Methods                             primers                                     TX0007946316
                                                                                                      Evaluation of six primer pairs targeting the
                                                                                                      nuclear rRNA operon for characterization of
                                                                  Journal of Microbiological          arbuscular mycorrhizal fungal (AMF)
1912 Elsevier B.V. 10.1016/j.mimet.2014.08.006          0167-7012 Methods                             communities using 454 pyrosequencing           TX0008021040
                                                                                                      Evaluation of a PCR targeting fimbrial
                                                                                                      subunit gene (fimA) for rapid and reliable
                                                                                                      detection of Enteroaggregative Escherichia
                                                                  Journal of Microbiological          coli recovered from human and animal
1913 Elsevier B.V. 10.1016/j.mimet.2015.01.008          0167-7012 Methods                             diarrhoeal cases                             TX0008028274
                                                                                                      Xanthomegnin detection does not discriminate
                                                                  Journal of Microbiological          between Trichophyton rubrum and T.
1914 Elsevier B.V. 10.1016/j.mimet.2015.02.009          0167-7012 Methods                             mentagrophytes complexes                     TX0008116583
                                                                                                      Evaluation of the in vitro growth of urinary
                                                                                                      tract infection-causing gram-negative and
                                                                  Journal of Microbiological          gram-positive bacteria in a proposed synthetic
1915 Elsevier B.V. 10.1016/j.mimet.2016.06.013          0167-7012 Methods                             human urine (SHU) medium                       TX0008324017
                                                                  Journal of Microbiological          Evaluation of urine for Leishmania infantum
1916 Elsevier B.V. 10.1016/j.mimet.2016.10.002          0167-7012 Methods                             DNA detection by real-time quantitative PCR TX0008366751

                                                                                                      Current challenges in the accurate
                                                                  Journal of Microbiological          identification of Streptococcus pneumoniae
1917 Elsevier B.V. 10.1016/j.mimet.2017.07.015          0167-7012 Methods                             and its serogroups/serotypes in the vaccine era TX0008526971
                                                                  Journal of Microbiological          Validation of standards suitable for genome
1918 Elsevier B.V. 10.1016/j.mimet.2017.09.012          0167-7012 Methods                             size estimation of fungi                        TX0008523276

                                                                                                      New discovery of unavoidable ions source in
1919 Elsevier Ltd.    10.1016/j.mineng.2012.10.010      0892-6875 Minerals Engineering                chalcopyrite flotation pulp: Fluid inclusions TX0007711935




                                                                            Page 75 of 124
                 Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 76 of 124

                                                                                                   A numerical modelling investigation into
                                                                                                   design variables influencing mixing efficiency
1920 Elsevier Ltd.   10.1016/j.mineng.2013.03.014     0892-6875 Minerals Engineering               in full scale gas stirred ladles                   TX0007959193
                                                                                                   Characterising and quantifying microwave
                                                                                                   induced damage in coarse sphalerite ore
1921 Elsevier Ltd.   10.1016/j.mineng.2015.07.020     0892-6875 Minerals Engineering               particles                                          TX0008183265
                                                                                                   Yield stress of cemented paste backfill in sub-
1922 Elsevier Ltd.   10.1016/j.mineng.2016.03.014     0892-6875 Minerals Engineering               zero environments: Experimental results            TX0008316040
                                                                                                   On the fundamentals aspects of hematite
1923 Elsevier Ltd.   10.1016/j.mineng.2016.10.017     0892-6875 Minerals Engineering               bioflotation using a Gram positive strain          TX0008452344
                                                                                                   Integration of mineralogical attributes in
                                                                                                   evaluating sustainability indicators of a
1924 Elsevier Ltd.   10.1016/j.mineng.2016.11.014     0892-6875 Minerals Engineering               magnetic separator                                 TX0008463603
                                                                                                   Removal of arsenic from alkaline process
                                                                                                   waters of gold cyanidation by use of
1925 Elsevier Ltd.   10.1016/j.mineng.2017.04.007     0892-6875 Minerals Engineering               Fe3O4@SiO2@TiO2 nanosorbents                       TX0008448750
                                                                                                   Neutralisation of bauxite residue by carbon
                                                                                                   dioxide prior to acidic leaching for metal
1926 Elsevier Ltd.   10.1016/j.mineng.2017.07.011     0892-6875 Minerals Engineering               recovery                                           TX0008529572
                                                                                                   Carboxymethylcellulose (CMC) as PbS
                                                                                                   depressant in the processing of Pb-Cu bulk
                                                                                                   concentrates. Adsorption and floatability
1927 Elsevier Ltd.   10.1016/j.mineng.2017.07.012     0892-6875 Minerals Engineering               studies                                            TX0008529572
                                                                                                   Existing opportunities for increasing
                                                                                                   metallurgical and energy efficiencies in
1928 Elsevier Ltd.   10.1016/j.mineng.2018.01.002     0892-6875 Minerals Engineering               concentrators                                      TX0008622623

                                                                International Journal of Mineral   Modeling interactions between ethyl xanthate
1929 Elsevier B.V. 10.1016/j.minpro.2015.04.026       0301-7516 Processing                         and Cu/Fe ions using DFT/B3LYP approach            TX0008135570
                                                                                                   Review of vibrating screen development
                                                                International Journal of Mineral   trends: Linking the past and the future in
1930 Elsevier B.V. 10.1016/j.minpro.2015.11.001       0301-7516 Processing                         mining machinery industries                        TX0008195477
                                                                                                   Effect of depressants in the selective flotation
                                                                International Journal of Mineral   of scheelite and calcite using oxidized paraffin
1931 Elsevier B.V. 10.1016/j.minpro.2016.11.011       0301-7516 Processing                         soap as collector                                  TX0008388273
                                                                                                   Hydrometallurgical digestion and leaching of
                                                                International Journal of Mineral   Iranian monazite concentrate containing rare
1932 Elsevier B.V. 10.1016/j.minpro.2016.12.003       0301-7516 Processing                         earth elements Th, Ce, La and Nd                   TX0008408799
                                                                                                   Utilization of N-carboxymethyl chitosan as
                                                                International Journal of Mineral   selective depressants for serpentine on the
1933 Elsevier B.V. 10.1016/j.minpro.2017.04.008       0301-7516 Processing                         flotation of pyrite                                TX0008467194
                                                                International Journal of Mineral   Effect of pH on the release of heavy metals
1934 Elsevier B.V. 10.1016/j.minpro.2017.05.001       0301-7516 Processing                         from stone coal waste rocks                        TX0008487095
                                                                                                   Synthesis of faujasite (FAU) and
                                                                                                   tschernichite (LTA) type zeolites as a potential
                                                                International Journal of Mineral   direction of the development of lime Class C
1935 Elsevier B.V. 10.1016/j.minpro.2017.07.007       0301-7516 Processing                         fly ash                                            TX0008522850
                                                                Molecular and Biochemical          ABC transporters in the liver fluke
1936 Elsevier B.V. 10.1016/j.molbiopara.2017.07.001   0166-6851 Parasitology                       Opisthorchis felineus                              TX0008526978
                                                                                                   Peroxide oxidation of n-octane over Na-Fe-
1937 Elsevier B.V. 10.1016/j.molcata.2016.11.029      2468-8231 Molecular Catalysis                silicalite-1 and H-Fe-Silicalite-1 catalysts       TX0008433814
                                                                                                   Selective conversion of furfuryl alcohol into
                                                                                                   butyl levulinate over zinc exchanged
                                                                                                   heteropoly tungstate supported on niobia
1938 Elsevier B.V. 10.1016/j.molcata.2016.11.032      2468-8231 Molecular Catalysis                catalysts                                          TX0008433814
                                                                                                   A thermostable variant of Bacillus subtilis
                                                                Journal of Molecular Catalysis     esterase: Characterization and application for
1939 Elsevier B.V. 10.1016/j.molcatb.2014.07.014      1381-1177 B: Enzymatic                       resolving dl-menthyl acetate                       TX0008062225
                                                                                                   RCAN1 deficiency protects against
                                                                                                   Salmonella intestinal infection by modulating
1940 Elsevier Ltd.   10.1016/j.molimm.2016.07.009     0161-5890 Molecular Immunology               JNK activation                                     TX0008345807
                                                                                                   Complement-mediated inflammation and
1941 Elsevier Ltd.   10.1016/j.molimm.2016.11.004     0161-5890 Molecular Immunology               injury in brain dead organ donors                  TX0008447026
                                                                                                   Plasma-derived exosomes contribute to
                                                                                                   inflammation via the TLR9-NF-κB pathway
1942 Elsevier Ltd.   10.1016/j.molimm.2017.03.011     0161-5890 Molecular Immunology               in chronic heart failure patients                  TX0008448755
                                                                                                   Biological, immunological and functional
                                                                                                   properties of two novel multi-variant chimeric
                                                                                                   recombinant proteins of CSP antigens for
                                                                                                   vaccine development against Plasmodium
1943 Elsevier Ltd.   10.1016/j.molimm.2017.06.033     0161-5890 Molecular Immunology               vivax infection                                TX0008528571

                                                                                                   Why human anti-Galα1–4Galβ1–4Glc natural
                                                                                                   antibodies do not recognize the trisaccharide
                                                                                                   on erythrocyte membrane? Molecular
1944 Elsevier Ltd.   10.1016/j.molimm.2017.06.247     0161-5890 Molecular Immunology               dynamics and immunochemical investigation TX0008528571
                                                                Materials Science and              Indentation creep of a cast
1945 Elsevier B.V. 10.1016/j.msea.2014.07.058         0921-5093 Engineering: A                     Mg–6Al–1Zn–0.7Si alloy                        TX0008038161




                                                                         Page 76 of 124
                 Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 77 of 124


                                                                                       Microstructure evolution and room
                                                                                       temperature fracture toughness of
                                                            Materials Science and      directionally solidified NiAl–31Cr3Mo–0.2Si
1946 Elsevier B.V. 10.1016/j.msea.2016.10.002     0921-5093 Engineering: A             near-eutectic alloy at different withdrawal rates   TX0008386064
                                                            Materials Science and      Tougher TiAl alloy via integration of hot
1947 Elsevier B.V. 10.1016/j.msea.2017.02.028     0921-5093 Engineering: A             isostatic pressing and heat treatment               TX0008435259
                                                                                       Using natural cotton fibers to synthesize
                                                            Materials Science and      carbon nanotubes and electromagnetic wave
1948 Elsevier B.V. 10.1016/j.mseb.2017.07.006     0921-5107 Engineering: B             absorption properties                               TX0008525445
                                                                                       Enhanced piezoelectric properties with a high
                                                                                       strain in
                                                            Materials Science and      (K0.44Na0.52Li0.04)(Nb0.86Ta0.1Sb0.04)O
1949 Elsevier B.V. 10.1016/j.mseb.2017.07.008     0921-5107 Engineering: B             3*x wt%Sc2O3 lead-free ceramics                     TX0008525445
                                                            Materials Science and      Zinc ferrite composite material with
1950 Elsevier B.V. 10.1016/j.mseb.2017.07.016     0921-5107 Engineering: B             controllable morphology and its applications        TX0008525445
                                                                                       Consequence of oxidation method on
                                                            Materials Science and      graphene oxide produced with different size
1951 Elsevier B.V. 10.1016/j.mseb.2017.07.018     0921-5107 Engineering: B             graphite precursors                                 TX0008525445
                                                                                       Characterization of Ag-doped Cu2ZnSnSe4
                                                            Materials Science and      bulks material and their application as thin
1952 Elsevier B.V. 10.1016/j.mseb.2017.08.007     0921-5107 Engineering: B             film semiconductor in solar cells                   TX0008532730
                                                                                       Electrical, optical and magneto-electric
                                                            Materials Science and      characteristics of BiBaFeCeO6 electronic
1953 Elsevier B.V. 10.1016/j.mseb.2017.08.025     0921-5107 Engineering: B             system                                              TX0008532730
                                                                                       Iron nanoparticles decorated multi-wall
                                                                                       carbon nanotubes modified carbon paste
                                                                                       electrode as an electrochemical sensor for the
                                                                                       simultaneous determination of uric acid in the
                                                            Materials Science and      presence of ascorbic acid, dopamine and l-
1954 Elsevier B.V. 10.1016/j.msec.2015.08.003     0928-4931 Engineering: C             tyrosine                                       TX0008176108
                                                                                       In vitro cytotoxicity effect and antibacterial
                                                                                       performance of human lung epithelial cells
                                                                                       A549 activity of Zinc oxide doped TiO2
                                                            Materials Science and      nanocrystals: Investigation of bio-medical
1955 Elsevier B.V. 10.1016/j.msec.2016.12.024     0928-4931 Engineering: C             application by chemical method                      TX0008439771
                                                            Materials Science and      Self-organized nanopatterning of silicon
1956 Elsevier B.V. 10.1016/j.mser.2014.09.001     0927-796X Engineering: R: Reports    surfaces by ion beam sputtering                     TX0008013519
                                                                                       Effect of Al content on the performance of
                                                            Materials Science in       Cu(In,Al)Se2 powders prepared by
1957 Elsevier Ltd.   10.1016/j.mssp.2013.11.015   1369-8001 Semiconductor Processing   mechanochemical process                             TX0008085469
                                                                                       Development of oxide based window and
                                                                                       buffer layer for single junction amorphous
                                                            Materials Science in       solar cell: Reduction of light induced
1958 Elsevier Ltd.   10.1016/j.mssp.2014.03.009   1369-8001 Semiconductor Processing   degradation                                         TX0008032350
                                                            Materials Science in       Some physical investigations on silver-doped
1959 Elsevier Ltd.   10.1016/j.mssp.2014.09.017   1369-8001 Semiconductor Processing   ZnO sprayed thin films                              TX0008032079
                                                                                       The fabrication of metal oxide nanostructures
                                                            Materials Science in       using Deinococcus radiodurans bacteria for
1960 Elsevier Ltd.   10.1016/j.mssp.2014.12.002   1369-8001 Semiconductor Processing   supercapacitor                                      TX0008127395
                                                                                       Structural and optical properties of CdTe-
                                                            Materials Science in       nanocrystals thin films grown by chemical
1961 Elsevier Ltd.   10.1016/j.mssp.2015.03.005   1369-8001 Semiconductor Processing   synthesis                                           TX0008374655
                                                            Materials Science in       Internal electrochromism in vanadium
1962 Elsevier Ltd.   10.1016/j.mssp.2016.01.003   1369-8001 Semiconductor Processing   pentoxide xerogel films                             TX0008198851
                                                                                       Effect of lattice distortion on bandgap
                                                            Materials Science in       decrement due to vanadium substitution in
1963 Elsevier Ltd.   10.1016/j.mssp.2016.04.002   1369-8001 Semiconductor Processing   TiO2 nanoparticles                                  TX0008306003
                                                                                       Spin-polarized calculations of structural,
                                                                                       electronic and magnetic properties of Half
                                                            Materials Science in       Heusler alloys FeVX (X=Si, Ge, Sn) using
1964 Elsevier Ltd.   10.1016/j.mssp.2016.04.018   1369-8001 Semiconductor Processing   Ab-initio method                                    TX0008323991
                                                            Materials Science in       Impedance and dielectric analysis of
1965 Elsevier Ltd.   10.1016/j.mssp.2016.11.033   1369-8001 Semiconductor Processing   polycrystalline undoped and Fe doped SnS2           TX0008378731
                                                            Materials Science in       Limitation of Na-H codoping in achieving
1966 Elsevier Ltd.   10.1016/j.mssp.2017.01.019   1369-8001 Semiconductor Processing   device-quality p-type ZnO                           TX0008528103
                                                            Materials Science in       Controlled growth of Cu2O thin films by
1967 Elsevier Ltd.   10.1016/j.mssp.2017.02.012   1369-8001 Semiconductor Processing   electrodeposition approach                          TX0008461400
                                                                                       Electrical transport properties of two-
                                                            Materials Science in       dimensional MoS2 nanosheets synthesized by
1968 Elsevier Ltd.   10.1016/j.mssp.2017.04.011   1369-8001 Semiconductor Processing   novel method                                        TX0008483586
                                                                                       Vertically aligned Ni3Se2 arrays with
                                                            Materials Science in       dendritic-like structure as efficient counter
1969 Elsevier Ltd.   10.1016/j.mssp.2017.04.030   1369-8001 Semiconductor Processing   electrode of dye-sensitized solar cells             TX0008483586
                                                                                       Fabrication and nonlinear optical
                                                            Materials Science in       investigations of SiO2@Ag core-shell
1970 Elsevier Ltd.   10.1016/j.mssp.2017.07.008   1369-8001 Semiconductor Processing   nanoparticles                                       TX0008517071




                                                                    Page 77 of 124
                     Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 78 of 124

                                                                                                  Ferro-electric stacked gate oxide
                                                                                                  heterojunction electro-statically doped
                                                                  Materials Science in            source/drain double-gate tunnel field effect
1971 Elsevier Ltd.    10.1016/j.mssp.2017.07.014        1369-8001 Semiconductor Processing        transistors: A superior structure                 TX0008517071
                                                                                                  Effects of annealing treatment on the high
                                                                  Materials Science in            temperature performance of 4H-SiC metal-
1972 Elsevier Ltd.    10.1016/j.mssp.2017.07.018        1369-8001 Semiconductor Processing        semiconductor-metal ultraviolet photodiodes       TX0008517071
                                                                                                  Erythrocyte deformability – A partner of the
1973 Elsevier Inc.    10.1016/j.mvr.2016.04.011         0026-2862 Microvascular Research          inflammatory response                             TX0008325365
                                                                                                  Computer-aided quantification of
                                                                                                  microvascular networks: Application to
                                                                                                  alterations due to pathological angiogenesis in
1974 Elsevier Inc.    10.1016/j.mvr.2017.03.004         0026-2862 Microvascular Research          the hamster                                       TX0008470118
                                                                                                  Computational analysis of interactions of
                                                                                                  oxidative stress and tetrahydrobiopterin
1975 Elsevier Inc.    10.1016/j.mvr.2017.07.001         0026-2862 Microvascular Research          reveals instability in eNOS coupling              TX0008528730
                                                                                                  The impacts of competition and shadow
                                                                  The North American Journal of   banking on profitability: Evidence from the
1976 Elsevier Inc.    10.1016/j.najef.2017.07.007       1062-9408 Economics and Finance           Chinese banking industry                          TX0008575610
                                                                                                  TiO2 nanotube @ SnO2 nanoflake core-
1977 Elsevier Ltd.    10.1016/j.nanoen.2013.12.018      2211-2855 Nano Energy                     branch arrays for lithium-ion battery anode       TX0007967862
                                                                                                  In situ synthesis of
                                                                                                  SWNTs@MnO2/polypyrrole hybrid film as
1978 Elsevier Ltd.    10.1016/j.nanoen.2014.07.017      2211-2855 Nano Energy                     binder-free supercapacitor electrode              TX0008108594
                                                                                                  Mesoporous, hierarchical core/shell structured
                                                                                                  ZnCo2O4/MnO2 nanocone forests for high-
1979 Elsevier Ltd.    10.1016/j.nanoen.2014.11.063      2211-2855 Nano Energy                     performance supercapacitors                       TX0008133751
                                                                                                  Self-powered transparent flexible graphene
1980 Elsevier Ltd.    10.1016/j.nanoen.2015.09.007      2211-2855 Nano Energy                     microheaters                                      TX0008297217
                                                                                                  PtNiAu trimetallic nanoalloys enabled by a
                                                                                                  digestive-assisted process as highly efficient
1981 Elsevier Ltd.    10.1016/j.nanoen.2016.03.017      2211-2855 Nano Energy                     catalyst for hydrogen generation                  TX0008307703
                                                                                                  Iridium nanoparticles anchored on 3D
                                                                                                  graphite foam as a bifunctional electrocatalyst
                                                                                                  for excellent overall water splitting in acidic
1982 Elsevier Ltd.    10.1016/j.nanoen.2017.07.054      2211-2855 Nano Energy                     solution                                          TX0008540094
1983 Elsevier Ltd.    10.1016/j.nantod.2016.10.007      1748-0132 Nano Today                      Towards high efficiency nanowire solar cells      TX0008424330
                                                                                                  Complement activation turnover on surfaces
1984 Elsevier Ltd.    10.1016/j.nantod.2017.03.001      1748-0132 Nano Today                      of nanoparticles                                  TX0008528067
                                                                                                  Carbon nanotubes: Culprit or witness of air
1985 Elsevier Ltd.    10.1016/j.nantod.2017.04.010      1748-0132 Nano Today                      pollution?                                        TX0008528067
                                                                                                  Cortical alterations in a model for absence
                                                                                                  epilepsy and febrile seizures: In vivo findings
                                                                                                  in mice carrying a human GABA(A)R
1986 Elsevier Inc.    10.1016/j.nbd.2015.02.018         0969-9961 Neurobiology of Disease         gamma2 subunit mutation                           TX0008068694
                                                                                                  Discovery of novel stroke-responsive
                                                                                                  lncRNAs in the mouse cortex using genome-
1987 Elsevier Inc.    10.1016/j.nbd.2017.08.016         0969-9961 Neurobiology of Disease         wide RNA-seq                                      TX0008505773

                                                                                                  Vascular tight junction disruption and
                                                                                                  angiogenesis in spontaneously hypertensive
1988 Elsevier Inc.    10.1016/j.nbd.2018.02.012         0969-9961 Neurobiology of Disease         rat with neuroinflammatory white matter injury    TX0008632559
                                                                                                  Torsional mode magnetostrictive patch
                                                                                                  transducer array employing a modified planar
1989 Elsevier Ltd.    10.1016/j.ndteint.2014.09.002     0963-8695 NDT & E International           solenoid array coil for pipe inspection           TX0008052380
                                                                                                  Optimized microwave excitation probe for
                                                                                                  general application in NDT of wall thinning in
1990 Elsevier Ltd.    10.1016/j.ndteint.2014.12.004     0963-8695 NDT & E International           metal pipes of arbitrary diameter                 TX0008379753
                                                                                                  A magnetic perturbation GMR-based probe
                                                                                                  for the nondestructive evaluation of surface
1991 Elsevier Ltd.    10.1016/j.ndteint.2016.01.004     0963-8695 NDT & E International           cracks in ferromagnetic steels                    TX0008301120
                                                                                                  Method for attenuation assessment of GPR
1992 Elsevier Ltd.    10.1016/j.ndteint.2017.07.016     0963-8695 NDT & E International           data from concrete bridge decks                   TX0008532970
                                                                                                  Toward sophisticated basal ganglia
                                                                  Neuroscience & Biobehavioral    neuromodulation: Review on basal ganglia
1993 Elsevier Ltd.    10.1016/j.neubiorev.2015.02.003   0149-7634 Reviews                         deep brain stimulation                            TX0008163801
                                                                  Neuroscience & Biobehavioral    The contralateral delay activity as a neural
1994 Elsevier Ltd.    10.1016/j.neubiorev.2016.01.003   0149-7634 Reviews                         measure of visual working memory                  TX0008252265
                                                                                                  Understanding autism and other
                                                                                                  neurodevelopmental disorders through
                                                                  Neuroscience & Biobehavioral    experimental translational neurobehavioral
1995 Elsevier Ltd.    10.1016/j.neubiorev.2016.03.013   0149-7634 Reviews                         models                                            TX0008315789
                                                                                                  The water maze paradigm in experimental
                                                                  Neuroscience & Biobehavioral    studies of chronic cognitive disorders:
1996 Elsevier Ltd.    10.1016/j.neubiorev.2016.05.016   0149-7634 Reviews                         Theory, protocols, analysis, and inference        TX0008354018
                                                                                                  Neuropsychological functioning of childhood
                                                                  Neuroscience & Biobehavioral    trauma and post-traumatic stress disorder: A
1997 Elsevier Ltd.    10.1016/j.neubiorev.2016.11.004   0149-7634 Reviews                         meta-analysis                                     TX0008378414




                                                                          Page 78 of 124
                 Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 79 of 124

                                                                  Neuroscience & Biobehavioral   Stress, overeating, and obesity: Insights from
1998 Elsevier Ltd.   10.1016/j.neubiorev.2017.01.026    0149-7634 Reviews                        human studies and preclinical models           TX0008472684
                                                                                                 The relationship between Impulse Control
                                                                  Neuroscience & Biobehavioral   Disorders and cognitive dysfunctions in
1999 Elsevier Ltd.   10.1016/j.neubiorev.2017.02.018    0149-7634 Reviews                        Parkinson's Disease: A meta-analysis           TX0008472024

                                                                                                 Sensory neural pathways revisited to unravel
                                                                  Neuroscience & Biobehavioral   the temporal dynamics of the Simon effect: A
2000 Elsevier Ltd.   10.1016/j.neubiorev.2017.02.023    0149-7634 Reviews                        model-based cognitive neuroscience approach     TX0008472024
                                                                  Neuroscience & Biobehavioral   The search for the number form area: A
2001 Elsevier Ltd.   10.1016/j.neubiorev.2017.04.027    0149-7634 Reviews                        functional neuroimaging meta-analysis           TX0008490932
                                                                  Neuroscience & Biobehavioral   Mast cells in neuroinflammation and brain
2002 Elsevier Ltd.   10.1016/j.neubiorev.2017.05.001    0149-7634 Reviews                        disorders                                       TX0008448076
                                                                                                 Electrophysiological properties of neurons
                                                                                                 derived from human stem cells and iNeurons
2003 Elsevier Ltd.   10.1016/j.neuint.2016.10.003       0197-0186 Neurochemistry International   in vitro                                        TX0008494204
                                                                                                 The behavioral- and neuro-economic process
                                                                                                 of temporal discounting: A candidate
2004 Elsevier Ltd.   10.1016/j.neuropharm.2013.06.013   0028-3908 Neuropharmacology              behavioral marker of addiction                  TX0007898316
                                                                                                 Purinergic receptors as potential therapeutic
2005 Elsevier Ltd.   10.1016/j.neuropharm.2015.10.031   0028-3908 Neuropharmacology              targets in Alzheimer's disease                  TX0008306861
                                                                                                 Peroxisome proliferator-activated receptor-γ
                                                                                                 (PPARγ) agonist is neuroprotective and
                                                                                                 stimulates PGC-1α expression and CREB
                                                                                                 phosphorylation in human dopaminergic
2006 Elsevier Ltd.   10.1016/j.neuropharm.2015.11.020   0028-3908 Neuropharmacology              neurons                                         TX0008412975
                                                                                                 Rapid stress-induced transcriptomic changes
                                                                                                 in the brain depend on beta-adrenergic
2007 Elsevier Ltd.   10.1016/j.neuropharm.2016.03.046   0028-3908 Neuropharmacology              signaling                                       TX0008315680
                                                                                                 Progesterone in the treatment of neonatal
                                                                                                 arterial ischemic stroke and acute seizures:
2008 Elsevier Ltd.   10.1016/j.neuropharm.2016.03.052   0028-3908 Neuropharmacology              Role of BDNF/TrkB signaling                     TX0008315680
                                                                                                 Relief from detrimental consequences of
                                                                                                 chronic psychosocial stress in mice deficient
                                                                                                 for the metabotropic glutamate receptor
2009 Elsevier Ltd.   10.1016/j.neuropharm.2016.04.036   0028-3908 Neuropharmacology              subtype 7                                       TX0008459382
                                                                                                 Agonist and antagonist bind differently to 5-
                                                                                                 HT1A receptors during Alzheimer's disease:
                                                                                                 A post-mortem study with PET
2010 Elsevier Ltd.   10.1016/j.neuropharm.2016.05.009   0028-3908 Neuropharmacology              radiopharmaceuticals                            TX0008384531
                                                                                                 Switch from excitatory to inhibitory actions of
                                                                                                 ethanol on dopamine levels after chronic
2011 Elsevier Ltd.   10.1016/j.neuropharm.2016.07.022   0028-3908 Neuropharmacology              exposure: Role of kappa opioid receptors        TX0008348422

                                                                                                 Modeling the response of a standard accretion
2012 Elsevier B.V. 10.1016/j.newast.2017.07.011         1384-1076 New Astronomy                  disc to stochastic viscous fluctuations       TX0008532460
                                                                                                 Lunar fingerprints in the modulated incoming
                                                                                                 solar radiation: In situ insolation and
                                                                                                 latitudinal insolation gradients as two
                                                                                                 important interpretative metrics for
                                                                                                 paleoclimatic data records and theoretical
2013 Elsevier B.V. 10.1016/j.newast.2017.08.003         1384-1076 New Astronomy                  climate modeling                             TX0008532460
                                                                  Nuclear Instruments and
                                                                  Methods in Physics Research
                                                                  Section A: Accelerators,       TOPEM: A PET-TOF endorectal probe,
                                                                  Spectrometers, Detectors and   compatible with MRI for diagnosis and
2014 Elsevier B.V. 10.1016/j.nima.2012.09.020           0168-9002 Associated Equipment           follow up of prostate cancer                    TX0007707255
                                                                  Nuclear Instruments and
                                                                  Methods in Physics Research
                                                                  Section A: Accelerators,       The stopping power of heavy ions for
                                                                  Spectrometers, Detectors and   energies below 0.2MeV/nucleon measured by
2015 Elsevier B.V. 10.1016/j.nima.2014.11.066           0168-9002 Associated Equipment           the semi-thick target method              TX0008002636
                                                                  Nuclear Instruments and
                                                                  Methods in Physics Research
                                                                  Section A: Accelerators,       Spectrum correction algorithm for detectors in
                                                                  Spectrometers, Detectors and   airborne radioactivity monitoring equipment
2016 Elsevier B.V. 10.1016/j.nima.2015.07.012           0168-9002 Associated Equipment           NH-UAV based on a ratio processing method TX0008298191
                                                                  Nuclear Instruments and
                                                                  Methods in Physics Research
                                                                  Section A: Accelerators,
                                                                  Spectrometers, Detectors and   SPECTRW: A software package for nuclear
2017 Elsevier B.V. 10.1016/j.nima.2016.05.098           0168-9002 Associated Equipment           and atomic spectroscopy                         TX0008352016
                                                                  Nuclear Instruments and
                                                                  Methods in Physics Research
                                                                  Section A: Accelerators,
                                                                  Spectrometers, Detectors and   Magnetic systems for wide-aperture neutron
2018 Elsevier B.V. 10.1016/j.nima.2016.07.038           0168-9002 Associated Equipment           polarizers and analyzers                        TX0008374089




                                                                           Page 79 of 124
                     Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 80 of 124

                                                               Nuclear Instruments and
                                                               Methods in Physics Research
                                                               Section A: Accelerators,
                                                               Spectrometers, Detectors and     Magnetic field design for a Penning ion
2019 Elsevier B.V. 10.1016/j.nima.2017.01.028        0168-9002 Associated Equipment             source for a 200keV electrostatic accelerator   TX0008433578
                                                               Nuclear Instruments and
                                                               Methods in Physics Research
                                                               Section A: Accelerators,
                                                               Spectrometers, Detectors and     Simulation study of an X-ray diffraction
2020 Elsevier B.V. 10.1016/j.nima.2017.04.026        0168-9002 Associated Equipment             system for breast tumordetection                TX0008528979
                                                               Nuclear Instruments and
                                                               Methods in Physics Research
                                                               Section A: Accelerators,
                                                               Spectrometers, Detectors and     Eddy current analysis and optimization of fast
2021 Elsevier B.V. 10.1016/j.nima.2017.05.009        0168-9002 Associated Equipment             scanning magnet for a proton therapy system TX0008487080
                                                               Nuclear Instruments and
                                                               Methods in Physics Research
                                                               Section A: Accelerators,         Proton beam characterization in the
                                                               Spectrometers, Detectors and     experimental room of the Trento Proton
2022 Elsevier B.V. 10.1016/j.nima.2017.06.017        0168-9002 Associated Equipment             Therapy facility                                TX0008529675
                                                               Nuclear Instruments and
                                                               Methods in Physics Research
                                                               Section A: Accelerators,
                                                               Spectrometers, Detectors and     RF structure design of the China Material
2023 Elsevier B.V. 10.1016/j.nima.2017.06.045        0168-9002 Associated Equipment             Irradiation Facility RFQ                        TX0008529675
                                                               Nuclear Instruments and
                                                               Methods in Physics Research
                                                               Section A: Accelerators,
                                                               Spectrometers, Detectors and     Results of test of prototype of variable period
2024 Elsevier B.V. 10.1016/j.nima.2017.07.060        0168-9002 Associated Equipment             undulator                                       TX0008524087
                                                               Nuclear Instruments and
                                                               Methods in Physics Research
                                                               Section A: Accelerators,
                                                               Spectrometers, Detectors and     Estimation of neutron energy distributions
2025 Elsevier B.V. 10.1016/j.nima.2017.07.066        0168-9002 Associated Equipment             from prompt gamma emissions                     TX0008524087
                                                                                                The combined application of human adipose
                                                                                                derived stem cells and Chondroitinase ABC
2026 Elsevier Ltd.    10.1016/j.npep.2016.07.004     0143-4179 Neuropeptides                    in treatment of a spinal cord injury model      TX0008447695
                                                                                                Peripheral apelin-13 administration inhibits
                                                                                                gastrointestinal motor functions in rats: The
                                                                                                role of cholecystokinin through CCK1
2027 Elsevier Ltd.    10.1016/j.npep.2016.12.001     0143-4179 Neuropeptides                    receptor-mediated pathway                       TX0008464815
                                                                                                Prenatal exposure to brain-specific anion
                                                                                                transporter-1-specific monoclonal antibodies
2028 Elsevier Ltd.    10.1016/j.npep.2017.07.001     0143-4179 Neuropeptides                    impairs cognitive function in post-natal life   TX0008544924
                                                                                                Development of system design and seismic
                                                                                                performance evaluation for reactor pool
2029 Elsevier B.V. 10.1016/j.nucengdes.2013.10.025   0029-5493 Nuclear Engineering and Design   working platform of a research reactor          TX0007963551
                                                                                                An experimental study of the corrosion and
                                                                                                precipitation of aluminum in the presence of
                                                                                                trisodium phosphate buffer following a loss
2030 Elsevier B.V. 10.1016/j.nucengdes.2014.10.023   0029-5493 Nuclear Engineering and Design   of coolant accident (LOCA) scenario             TX0008025711
                                                                                                Corrosion and solubility in a TSP-buffered
                                                                                                chemical environment following a loss of
2031 Elsevier B.V. 10.1016/j.nucengdes.2014.11.021   0029-5493 Nuclear Engineering and Design   coolant accident: Part 1 – Aluminum             TX0008140159
                                                                                                One-dimensional two-fluid model for wavy
                                                                                                flow beyond the Kelvin–Helmholtz
2032 Elsevier B.V. 10.1016/j.nucengdes.2016.05.038   0029-5493 Nuclear Engineering and Design   instability: Limit cycles and chaos             TX0008359349
                                                                                                Generate tri-directional spectra-compatible
2033 Elsevier B.V. 10.1016/j.nucengdes.2016.08.009   0029-5493 Nuclear Engineering and Design   time histories using HHT method                 TX0008411040
                                                                                                Extension of the sub-channel code ANTEO+
2034 Elsevier B.V. 10.1016/j.nucengdes.2017.07.018   0029-5493 Nuclear Engineering and Design   to the mixed convection regime                  TX0008544734
                                                                                                Direct numerical simulation of reactor two-
                                                                                                phase flows enabled by high-performance
2035 Elsevier B.V. 10.1016/j.nucengdes.2018.02.024   0029-5493 Nuclear Engineering and Design   computing                                       TX0008625587
                                                                                                Determination of shell correction energies at
                                                                                                saddle point using pre-scission neutron
2036 Elsevier B.V. 10.1016/j.nuclphysa.2013.05.016   0375-9474 Nuclear Physics A                multiplicities                                  TX0007896925
                                                                                                α-particle elastic scattering from 12C, 16O,
2037 Elsevier B.V. 10.1016/j.nuclphysa.2016.09.008   0375-9474 Nuclear Physics A                24Mg, and 28Si                                  TX0008390750

                                                                                                Quercetin alleviates hypercholesterolemic diet
                                                                                                induced inflammation during progression and
2038 Elsevier Inc.    10.1016/j.nut.2012.01.019      0899-9007 Nutrition                        regression of atherosclerosis in rabbits        TX0007663220
                                                                                                Nutritional and exercise interventions variably
                                                                                                affect estrogen receptor expression in the
2039 Elsevier Inc.    10.1016/j.nutres.2015.12.003   0271-5317 Nutrition Research               adipose tissue of male rats                     TX0008214250




                                                                       Page 80 of 124
                     Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 81 of 124

                                                                                                     Coffee consumption prevents fibrosis in a rat
                                                                                                     model that mimics secondary biliary cirrhosis
2040 Elsevier Inc.    10.1016/j.nutres.2017.03.008      0271-5317 Nutrition Research                 in humans                                         TX0008464806
                                                                                                     Waist circumference shows the highest
                                                                                                     predictive value for metabolic syndrome, and
                                                                                                     waist-to-hip ratio for its components, in
2041 Elsevier Inc.    10.1016/j.nutres.2017.06.007      0271-5317 Nutrition Research                 Spanish adolescents                               TX0008545948
                                                                  Organizational Behavior and        The primal mark: How the beginning shapes
2042 Elsevier Inc.    10.1016/j.obhdp.2014.06.001       0749-5978 Human Decision Processes           the end in the development of creative ideas      TX0008071142
                                                                                                     I can do it, so can you: The role of leader
                                                                  Organizational Behavior and        creative self-efficacy in facilitating follower
2043 Elsevier Inc.    10.1016/j.obhdp.2015.12.002       0749-5978 Human Decision Processes           creativity                                        TX0008269439
                                                                  Organizational Behavior and        Team conflict dynamics: Implications of a
2044 Elsevier Inc.    10.1016/j.obhdp.2017.08.002       0749-5978 Human Decision Processes           dyadic view of conflict for team performance      TX0008528106
                                                                                                     Imaging conservation: Sea turtle murals and
                                                                                                     their effect on community pro-environmental
2045 Elsevier Ltd.    10.1016/j.ocecoaman.2013.12.009   0964-5691 Ocean & Coastal Management         attitudes in Baja California Sur, Mexico          TX0007960253
                                                                                                     Ornamental reef fish fisheries: New indicators
                                                                                                     of sustainability and human development at a
2046 Elsevier Ltd.    10.1016/j.ocecoaman.2014.12.007   0964-5691 Ocean & Coastal Management         coastal community level                           TX0008047075
                                                                                                     Marine systematic conservation planning for
2047 Elsevier Ltd.    10.1016/j.ocecoaman.2016.06.014   0964-5691 Ocean & Coastal Management         Rodrigues Island, western Indian Ocean            TX0008366568
                                                                                                     Global shark attack hotspots: Identifying
                                                                                                     underlying factors behind increased
2048 Elsevier Ltd.    10.1016/j.ocecoaman.2016.09.010   0964-5691 Ocean & Coastal Management         unprovoked shark bite incidence                   TX0008386279
                                                                                                     Changes in trophic ecology of fish
                                                                                                     assemblages after no take Marine Protected
                                                                                                     Area designation in the southwestern coast of
2049 Elsevier Ltd.    10.1016/j.ocecoaman.2016.12.019   0964-5691 Ocean & Coastal Management         Portugal                                          TX0008424363
                                                                                                     Assessment of hatchery management for the
                                                                                                     loggerhead turtle (Caretta caretta) nests on
2050 Elsevier Ltd.    10.1016/j.ocecoaman.2017.06.010   0964-5691 Ocean & Coastal Management         G≈°ksu Delta, Turkey                              TX0008501925
                                                                                                     A generic index to assess the building
                                                                                                     exposure to shoreline retreat using box
                                                                                                     segmentation: Case study of the Pays de la
2051 Elsevier Ltd.    10.1016/j.ocecoaman.2017.07.014   0964-5691 Ocean & Coastal Management         Loire sandy coast (west of France)                TX0008529533
                                                                                                     Risk assessment of SCUBA diver contacts on
2052 Elsevier Ltd.    10.1016/j.ocecoaman.2018.03.036   0964-5691 Ocean & Coastal Management         subtropical benthic taxa                          TX0008623065
                                                                                                     Lagrangian water mass tracing from pseudo-
                                                                                                     Argo, model-derived salinity, tracer and
                                                                                                     velocity data: An application to Antarctic
                                                                                                     Intermediate Water in the South Atlantic
2053 Elsevier Ltd.    10.1016/j.ocemod.2014.11.004      1463-5003 Ocean Modelling                    Ocean                                             TX0008042881
                                                                                                     Antarctic icebergs melt over the Southern
2054 Elsevier Ltd.    10.1016/j.ocemod.2016.05.001      1463-5003 Ocean Modelling                    Ocean: Climatology and impact on sea ice          TX0008351578
                                                                                                     Sensitivity of the Antarctic Circumpolar
                                                                                                     Current transport to surface buoyancy
2055 Elsevier Ltd.    10.1016/j.ocemod.2017.09.004      1463-5003 Ocean Modelling                    conditions in the North Atlantic                  TX0008521680
                                                                                                     Calcifying ghost cell odontogenic tumor
                                                                  Oral Surgery, Oral Medicine,       (CGCOT) with predominance of clear cells: a
                                                                  Oral Pathology and Oral            case report with important diagnostic
2056 Elsevier Inc.    10.1016/j.oooo.2015.06.033        2212-4403 Radiology                          considerations                                    TX0008232756
                                                                                                     Efficient method of calculation of Raman
                                                                                                     soliton self-frequency shift in nonlinear
2057 Elsevier B.V. 10.1016/j.optcom.2014.11.050         0030-4018 Optics Communications              optical media                                     TX0008002632

                                                                                                   Design and simulations of a spectral efﬁcient
                                                                                                   optical code division multiple access scheme
                                                                                                   using alternated energy differentiation and
2058 Elsevier B.V. 10.1016/j.optcom.2016.09.016         0030-4018 Optics Communications            single-user soft-decision demodulation              TX0008383524
                                                                                                   Scheme for suppressing atom expansion
2059 Elsevier B.V. 10.1016/j.optcom.2016.12.054         0030-4018 Optics Communications            induced contrast loss in atom interferometers       TX0008415968
                                                                                                   Strain field estimation based on digital image
2060 Elsevier Ltd.    10.1016/j.optlaseng.2014.05.007   0143-8166 Optics and Lasers in Engineering correlation and radial basis function               TX0008058794

                                                                                                   Laser treatment of dual matrix structured cast
2061 Elsevier Ltd.    10.1016/j.optlaseng.2014.07.008   0143-8166 Optics and Lasers in Engineering iron surface: Corrosion resistance of surface       TX0008055241
                                                                                                   On axis fringe projection: A new method for
2062 Elsevier Ltd.    10.1016/j.optlaseng.2015.01.003   0143-8166 Optics and Lasers in Engineering shape measurement                                   TX0008115196
                                                                                                   Noise robustness and parallel computation of
                                                                                                   the inverse compositional Gauss–Newton
2063 Elsevier Ltd.    10.1016/j.optlaseng.2015.03.005   0143-8166 Optics and Lasers in Engineering algorithm in digital image correlation              TX0008356911
                                                                                                   Microstructure evolution and mechanical
                                                                                                   property of pulsed laser welded Ni-based
2064 Elsevier Ltd.    10.1016/j.optlaseng.2015.03.009   0143-8166 Optics and Lasers in Engineering superalloy                                          TX0008130747




                                                                            Page 81 of 124
                     Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 82 of 124


                                                                                                   Measurement of temperature and temperature
                                                                                                   distribution in gaseous flames by digital
                                                                                                   speckle pattern shearing interferometry using
2065 Elsevier Ltd.    10.1016/j.optlaseng.2015.04.002   0143-8166 Optics and Lasers in Engineering holographic optical element                       TX0008138243
                                                                                                   Composite vortex beams by coaxial
2066 Elsevier Ltd.    10.1016/j.optlaseng.2015.10.008   0143-8166 Optics and Lasers in Engineering superposition of Laguerre–Gaussian beams          TX0008296849
                                                                                                   SNR enhancement for composite application
                                                                                                   using multiple Doppler vibrometers based
2067 Elsevier Ltd.    10.1016/j.optlaseng.2016.03.029   0143-8166 Optics and Lasers in Engineering laser ultrasonic propagation imager               TX0008320604
                                                                                                   Acousto-optic method for quality control of
2068 Elsevier Ltd.    10.1016/j.optlastec.2012.11.034   0030-3992 Optics & Laser Technology        water mixed with miscible liquids                 TX0007958922
                                                                                                   Automatic segmentation of road overpasses
                                                                                                   and detection of mortar efflorescence using
2069 Elsevier Ltd.    10.1016/j.optlastec.2013.06.023   0030-3992 Optics & Laser Technology        mobile LiDAR data                                 TX0007779922
                                                                                                   Dependence of the beam wander of an airy
                                                                                                   beam on its kurtosis parameter in a turbulent
2070 Elsevier Ltd.    10.1016/j.optlastec.2014.10.020   0030-3992 Optics & Laser Technology        atmosphere                                        TX0008023209
                                                                                                   Laser treatment of dual matrix cast iron with
                                                                                                   presence of WC particles at the surface:
2071 Elsevier Ltd.    10.1016/j.optlastec.2015.07.003   0030-3992 Optics & Laser Technology        Influence of self-annealing on stress fields      TX0008153081
                                                                                                   Parametric modeling and optimization of laser
                                                                                                   scanning parameters during laser assisted
2072 Elsevier Ltd.    10.1016/j.optlastec.2015.09.021   0030-3992 Optics & Laser Technology        machining of Inconel 718                          TX0008359565
                                                                                                   Grain growth of Ni-based superalloy IN718
2073 Elsevier Ltd.    10.1016/j.optlastec.2016.01.015   0030-3992 Optics & Laser Technology        coating fabricated by pulsed laser deposition     TX0008253934
                                                                                                   Study of the integrated fluence threshold
                                                                                                   condition for the formation of β-Bi2O3 on Bi
2074 Elsevier Ltd.    10.1016/j.optlastec.2016.01.028   0030-3992 Optics & Laser Technology        thin films by using ns laser pulses               TX0008244861
                                                                                                   Parameter optimization for Ti-47Al-2Cr-2Nb
                                                                                                   in selective laser melting based on geometric
2075 Elsevier Ltd.    10.1016/j.optlastec.2016.11.002   0030-3992 Optics & Laser Technology        characteristics of single scan tracks             TX0008416728

                                                                                                     Continuous-wave yellow laser generation at
                                                                                                     578nm by intracavity sum-frequency mixing
2076 Elsevier Ltd.    10.1016/j.optlastec.2017.01.013   0030-3992 Optics & Laser Technology          of thin disk Yb:YAG laser and Nd:YAG laser      TX0008439204
                                                                                                     Spatial confinement effects on spectroscopic
                                                                                                     and morphological studies of nanosecond
2077 Elsevier Ltd.    10.1016/j.optlastec.2017.05.037   0030-3992 Optics & Laser Technology          laser-ablated Zirconium                         TX0008543996
                                                                                                     Mode coupling in multimode step-index
                                                                                                     plastic-clad silica fibers with corrugated
2078 Elsevier Ltd.    10.1016/j.optlastec.2017.07.024   0030-3992 Optics & Laser Technology          surfaces                                        TX0008543996
                                                                                                     Single crystal growth and nonlinear optical
                                                                                                     properties of Nd3+ doped STGS crystal for
2079 Elsevier B.V. 10.1016/j.optmat.2017.07.045         0925-3467 Optical Materials                  self-frequency-doubling application             TX0008543561
                                                                                                   Study of exciton adjusting layer on
                                                                                                   electroluminescent and ultraviolet detective
                                                                                                   properties of organic optoelectronic integrated
2080 Elsevier B.V. 10.1016/j.orgel.2016.11.028          1566-1199   Organic Electronics            device                                            TX0008438662
                                                                                                   DNA-CTMA/a-Si:H bio-hybrid photodiode:
2081 Elsevier B.V. 10.1016/j.orgel.2017.08.025          1566-1199   Organic Electronics            A light-sensitive photosensor                     TX0008515184
                                                                                                   Stochastic geometric optimization with joint
2082 Elsevier B.V. 10.1016/j.orl.2016.08.002            0167-6377   Operations Research Letters    probabilistic constraints                         TX0008351563
                                                                                                   Review of design optimization methods for
2083 Elsevier Ltd.    10.1016/j.paerosci.2017.05.003    0376-0421   Progress in Aerospace Sciences turbomachinery aerodynamics                       TX0008528675
                                                                                                   Review of marine animals and bioinspired
                                                                                                   robotic vehicles: Classifications and
2084 Elsevier Ltd.    10.1016/j.paerosci.2017.07.005    0376-0421   Progress in Aerospace Sciences characteristics                                   TX0008528675
                                                                                                   Evidences for the agmatine involvement in
                                                                    Pharmacology Biochemistry and antidepressant like effect of bupropion in
2085 Elsevier Inc.    10.1016/j.pbb.2013.03.019         0091-3057   Behavior                       mouse forced swim test                            TX0007948724
                                                                                                     Activities of 2-phthalimidethanol and 2-
                                                                                                     phthalimidethyl nitrate, phthalimide analogs
                                                                                                     devoid of the glutarimide moiety, in
                                                                  Pharmacology Biochemistry and      experimental models of inflammatory pain
2086 Elsevier Inc.    10.1016/j.pbb.2014.04.008         0091-3057 Behavior                           and edema                                       TX0008063380
                                                                                                     Low dose EGCG treatment beginning in
                                                                                                     adolescence does not improve cognitive
                                                                  Pharmacology Biochemistry and      impairment in a Down syndrome mouse
2087 Elsevier Inc.    10.1016/j.pbb.2015.09.002         0091-3057 Behavior                           model                                           TX0008199768
                                                                                                     Cocaine self-administration differentially
                                                                                                     affects allosteric A2A-D2 receptor-receptor
                                                                  Pharmacology Biochemistry and      interactions in the striatum. Relevance for
2088 Elsevier Inc.    10.1016/j.pbb.2016.03.004         0091-3057 Behavior                           cocaine use disorder                            TX0008222945
                                                                                                     Free radical-mediated systemic immunity in
2089 Elsevier Ltd.    10.1016/j.pbi.2014.05.012         1369-5266 Current Opinion in Plant Biology   plants                                          TX0008013363
                                                                                                     The world according to GARP transcription
2090 Elsevier Ltd.    10.1016/j.pbi.2017.07.006         1369-5266 Current Opinion in Plant Biology   factors                                         TX0008517152




                                                                            Page 82 of 124
                     Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 83 of 124

                                                                                                Determination of the health of Lunyangwa
                                                                 Physics and Chemistry of the   wetland using Wetland Classification and
2091 Elsevier Ltd.    10.1016/j.pce.2015.09.010        1474-7065 Earth, Parts A/B/C             Risk Assessment Index                             TX0008320629
                                                                                                Estimation of groundwater vulnerability to
                                                                                                pollution based on DRASTIC in the Niipele
                                                                 Physics and Chemistry of the   sub-basin of the Cuvelai Etosha Basin,
2092 Elsevier Ltd.    10.1016/j.pce.2015.12.007        1474-7065 Earth, Parts A/B/C             Namibia                                           TX0008318435
                                                                 Physics and Chemistry of the   The impact of land use change on water
2093 Elsevier Ltd.    10.1016/j.pce.2016.06.004        1474-7065 Earth, Parts A/B/C             balance in Zhangye city, China                    TX0008364766
                                                                                                Denitrification of soil nitrogen in coastal and
                                                                 Physics and Chemistry of the   inland salt marshes with different flooding
2094 Elsevier Ltd.    10.1016/j.pce.2017.01.015        1474-7065 Earth, Parts A/B/C             frequencies                                       TX0008429357
                                                                                                Remote sensing leaf water stress in coffee
                                                                 Physics and Chemistry of the   (Coffea arabica) using secondary effects of
2095 Elsevier Ltd.    10.1016/j.pce.2017.02.011        1474-7065 Earth, Parts A/B/C             water absorption and random forests               TX0008528691
                                                                                                Evaluating the influence of the Red Edge band
                                                                                                from RapidEye sensor in quantifying leaf area
                                                                                                index for hydrological applications
                                                                 Physics and Chemistry of the   specifically focussing on plant canopy
2096 Elsevier Ltd.    10.1016/j.pce.2017.02.016        1474-7065 Earth, Parts A/B/C             interception                                  TX0008528691
                                                                 Photodiagnosis and             Pulse mode of laser photodynamic treatment
2097 Elsevier B.V. 10.1016/j.pdpdt.2016.01.003         1572-1000 Photodynamic Therapy           induced cell apoptosis                        TX0008246519

                                                                                                The effect of antimicrobial photodynamic
                                                                                                therapy on the expression of novel methicillin
                                                                 Photodiagnosis and             resistance markers determined using cDNA-
2098 Elsevier B.V. 10.1016/j.pdpdt.2017.06.012         1572-1000 Photodynamic Therapy           AFLP approach in Staphylococcus aureus         TX0008536499
                                                                 Physics of the Earth and       Influence of FeO and H on the electrical
2099 Elsevier B.V. 10.1016/j.pepi.2014.10.006          0031-9201 Planetary Interiors            conductivity of olivine                        TX0008032307

                                                                                                Tornillos modeled as self-oscillations of fluid
                                                                 Physics of the Earth and       filling a cavity: Application to the 1992–1993
2100 Elsevier B.V. 10.1016/j.pepi.2014.10.014          0031-9201 Planetary Interiors            activity at Galeras volcano, Colombia           TX0008049380

                                                                                                Vulcanian explosions in the process of
                                                                                                building-destruction of the lava dome of
                                                                 Physics of the Earth and       andesitic volcano: Insight from the seismic
2101 Elsevier B.V. 10.1016/j.pepi.2015.05.001          0031-9201 Planetary Interiors            signals recorded at Volcán de Colima, México      TX0008179590
                                                                 Physics of the Earth and       Laboratory micro-seismic signature of shear
2102 Elsevier B.V. 10.1016/j.pepi.2016.11.005          0031-9201 Planetary Interiors            faulting and fault slip in shale                  TX0008439821
                                                                                                P-V-T equation of state of CaCO3 aragonite
                                                                 Physics of the Earth and       to 29GPa and 1673K: In situ X-ray
2103 Elsevier B.V. 10.1016/j.pepi.2017.02.006          0031-9201 Planetary Interiors            diffraction study                                 TX0008445000
                                                                 Physics of the Earth and       Toward a coherent model for the melting
2104 Elsevier B.V. 10.1016/j.pepi.2017.02.009          0031-9201 Planetary Interiors            behavior of the deep Earth's mantle               TX0008445000
                                                                                                Crust and upper mantle shear wave structure
                                                                 Physics of the Earth and       of Northeast Algeria from Rayleigh wave
2105 Elsevier B.V. 10.1016/j.pepi.2017.06.013          0031-9201 Planetary Interiors            dispersion analysis                               TX0008546240
                                                                 Physics of the Earth and       Detection of secular acceleration pulses from
2106 Elsevier B.V. 10.1016/j.pepi.2017.07.005          0031-9201 Planetary Interiors            magnetic observatory data                         TX0008546240
                                                                                                Development of a seaweed derived platelet
                                                                                                activating factor acetylhydrolase (PAF-AH)
                                                                                                inhibitory hydrolysate, synthesis of inhibitory
                                                                                                peptides and assessment of their toxicity
2107 Elsevier Inc.    10.1016/j.peptides.2013.10.006   0196-9781 Peptides                       using the Zebrafish larvae assay                TX0007932625
                                                                                                Nesfatin-1 modulates murine gastric vagal
                                                                                                afferent mechanosensitivity in a nutritional
2108 Elsevier Inc.    10.1016/j.peptides.2017.01.005   0196-9781 Peptides                       state dependent manner                          TX0008421418

                                                                                                Antimicrobial and immunomodulatory activity
                                                                                                of host defense peptides, clavanins and LL-
2109 Elsevier Inc.    10.1016/j.peptides.2017.07.005   0196-9781 Peptides                       37, in vitro: An endodontic perspective           TX0008544989
                                                                                                Comparative effects of intraduodenal fat and
                                                                                                glucose on the gut-incretin axis in healthy
2110 Elsevier Inc.    10.1016/j.peptides.2017.08.001   0196-9781 Peptides                       males                                             TX0008544989
                                                                 Pesticide Biochemistry and     Genotoxicity effects of Flusilazole on the
2111 Elsevier Inc.    10.1016/j.pestbp.2013.05.001     0048-3575 Physiology                     somatic cells of Allium cepa                      TX0007778099
                                                                                                Screening of target genes for RNAi in
                                                                 Pesticide Biochemistry and     Tetranychus urticae and RNAi toxicity
2112 Elsevier Inc.    10.1016/j.pestbp.2015.11.005     0048-3575 Physiology                     enhancement by chimeric genes                     TX0008308281
                                                                                                Genotoxicity induced by Roundup¬®
                                                                 Pesticide Biochemistry and     (Glyphosate) in tegu lizard (Salvator
2113 Elsevier Inc.    10.1016/j.pestbp.2015.11.009     0048-3575 Physiology                     merianae) embryos                                 TX0008308281
                                                                                                High frequency of CYP337B3 gene
                                                                                                associated with control failures of
                                                                 Pesticide Biochemistry and     Helicoverpa armigera with pyrethroid
2114 Elsevier Inc.    10.1016/j.pestbp.2017.09.005     0048-3575 Physiology                     insecticides in Brazil                            TX0008558147




                                                                            Page 83 of 124
                     Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 84 of 124

                                                                                                       The combined effects of pore structure and
                                                                   Journal of Petroleum Science        pore fluid on the acoustic properties of
2115 Elsevier B.V. 10.1016/j.petrol.2017.05.023          0920-4105 and Engineering                     cracked and vuggy synthetic rocks                 TX0008533408
                                                                   Journal of Petroleum Science        Flow of heavy crude oil-in-water emulsions
2116 Elsevier B.V. 10.1016/j.petrol.2017.07.024          0920-4105 and Engineering                     in long capillaries simulating pipelines          TX0008540115

                                                                                                      Numerical study of complex fracture
                                                                   Journal of Petroleum Science       geometry effect on two-phase performance of
2117 Elsevier B.V. 10.1016/j.petrol.2017.12.086          0920-4105 and Engineering                    shale-gas wells using the fast EDFM method         TX0008613068
                                                                                                      A comprehensive analysis of fracture
                                                                                                      initiation and propagation in sandstones based
                                                                     Journal of Petroleum Science     on micro-level observation and digital
2118 Elsevier B.V. 10.1016/j.petrol.2018.01.041          0920-4105   and Engineering                  imaging correlation                                TX0008613068
                                                                                                      Growth and differentiation factor 11
                                                                                                      (GDF11): Functions in the regulation of
2119 Elsevier Inc.    10.1016/j.pharmthera.2015.10.006   0163-7258   Pharmacology & Therapeutics      erythropoiesis and cardiac regeneration            TX0008199662
                                                                                                      New frontiers for anti-biofilm drug
2120 Elsevier Inc.    10.1016/j.pharmthera.2016.02.006   0163-7258   Pharmacology & Therapeutics      development                                        TX0008232816
                                                                                                      Prolactin receptor targeting in breast and
                                                                                                      prostate cancers: New insights into an old
2121 Elsevier Inc.    10.1016/j.pharmthera.2017.05.009   0163-7258   Pharmacology & Therapeutics      challenge                                          TX0008544302
                                                                                                      Transformation of a Gaussian pulse when
                                                                     Photonics and Nanostructures - interacting with a one-dimensional photonic
2122 Elsevier B.V. 10.1016/j.photonics.2016.02.002       1569-4410   Fundamentals and Applications crystal with an inversion defect                      TX0008251474
                                                                                                      New generation of one-dimensional photonic
                                                                     Photonics and Nanostructures - crystal cavities as robust high-efficient
2123 Elsevier B.V. 10.1016/j.photonics.2017.04.003       1569-4410   Fundamentals and Applications frequency converter                                   TX0008484350
                                                                                                      Value-Based pricing and the end of
                                                                                                      pharmaceutical pricing as we know it? A case
2124 Elsevier Ltd.    10.1016/j.phrs.2017.05.012         1043-6618   Pharmacological Research         study on sorafenib and axitinib                    TX0008546191
                                                                                                      Response of autaptic Hodgkin–Huxley
                                                                     Physica A: Statistical Mechanics neuron with noise to subthreshold sinusoidal
2125 Elsevier B.V. 10.1016/j.physa.2016.06.019           0378-4371   and its Applications             signals                                            TX0008345790
                                                                                                       Prenatal maternal stress predicts reductions in
                                                                                                       CD4+ lymphocytes, increases in innate-
                                                                                                       derived cytokines, and a Th2 shift in
2126 Elsevier Inc.    10.1016/j.physbeh.2015.03.016      0031-9384 Physiology & Behavior               adolescents: Project Ice Storm                    TX0008117801
                                                                                                       Sickness-induced changes in physiology do
2127 Elsevier Inc.    10.1016/j.physbeh.2017.11.002      0031-9384 Physiology & Behavior               not affect fecundity or same-sex behavior         TX0008590563
                                                                                                       Superconducting properties of
2128 Elsevier B.V. 10.1016/j.physc.2012.01.020           0921-4534 Physica C: Superconductivity        Ca1–xRExFe2As2 (RE: Rare Earths)                  TX0007948721
                                                                                                       Numerical analysis of transport AC loss in
2129 Elsevier B.V. 10.1016/j.physc.2013.04.007           0921-4534 Physica C: Superconductivity        HTS slab with thermoelectric interaction          TX0007934139
                                                                                                       Depth-dependent critical-current density of
                                                                                                       melt-processed Y-Ba-Cu-O discs determined
                                                                   Physica C: Superconductivity        by the third-harmonic technique: Surface
2130 Elsevier B.V. 10.1016/j.physc.2016.05.002           0921-4534 and its Applications                barrier and intrinsic pinning                     TX0008340731
                                                                   Physica C: Superconductivity        Magnetic moment jumps in flat and
2131 Elsevier B.V. 10.1016/j.physc.2016.06.016           0921-4534 and its Applications                nanopatterned Nb thin-walled cylinders            TX0008424746
                                                                   Physica D: Nonlinear                Binocular rivalry waves in a directionally
2132 Elsevier B.V. 10.1016/j.physd.2014.07.002           0167-2789 Phenomena                           selective neural field model                      TX0008038272
                                                                   Physica D: Nonlinear                Coleman–Gurtin type equations with dynamic
2133 Elsevier B.V. 10.1016/j.physd.2014.10.008           0167-2789 Phenomena                           boundary conditions                               TX0008022898
                                                                                                       Compressive buckling of open-ended boron
                                                                   Physica E: Low-dimensional          nitride nanotubes in hydrogen storage
2134 Elsevier B.V. 10.1016/j.physe.2013.02.021           1386-9477 Systems and Nanostructures          applications                                      TX0007945663
                                                                                                       Hydrogen adsorption and storage on
                                                                                                       palladium-decorated graphene with boron
                                                                   Physica E: Low-dimensional          dopants and vacancy defects: A first-
2135 Elsevier B.V. 10.1016/j.physe.2014.09.022           1386-9477 Systems and Nanostructures          principles study                                  TX0008080949

                                                                   Physica E: Low-dimensional          Enhanced photocatalytic performance of TiO2
2136 Elsevier B.V. 10.1016/j.physe.2014.11.006           1386-9477 Systems and Nanostructures          particles via effect of anatase–rutile ratio      TX0008045391
                                                                                                       Magnetic and resonance properties of Fe
                                                                   Physica E: Low-dimensional          nanowire arrays on oxidised step-bunched
2137 Elsevier B.V. 10.1016/j.physe.2014.11.019           1386-9477 Systems and Nanostructures          silicon templates                                 TX0008045391
                                                                                                       Density functional study of α-graphyne
                                                                   Physica E: Low-dimensional          derivatives: Energetic stability, atomic and
2138 Elsevier B.V. 10.1016/j.physe.2015.03.006           1386-9477 Systems and Nanostructures          electronic structure                              TX0008069268
                                                                                                       Theoretical investigation of structures and
                                                                   Physica E: Low-dimensional          energetics of sodium adatom and its dimer on
2139 Elsevier B.V. 10.1016/j.physe.2015.06.014           1386-9477 Systems and Nanostructures          graphene: DFT study                               TX0008294172
                                                                   Physica E: Low-dimensional          Hexagonal-boron nitride substrates for
2140 Elsevier B.V. 10.1016/j.physe.2015.09.005           1386-9477 Systems and Nanostructures          electroburnt graphene nanojunctions               TX0008312531
                                                                                                       XPS studies and photocurrent applications of
                                                                   Physica E: Low-dimensional          alkali-metals-doped ZnO nanoparticles under
2141 Elsevier B.V. 10.1016/j.physe.2015.12.002           1386-9477 Systems and Nanostructures          visible illumination conditions                   TX0008253887




                                                                             Page 84 of 124
                 Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 85 of 124

                                                                 Physica E: Low-dimensional      Size effects on the infrared responses of
2142 Elsevier B.V. 10.1016/j.physe.2016.06.017         1386-9477 Systems and Nanostructures      boron carbide nanotubes                             TX0008340316
                                                                                                 Improvement of antimony sulfide photo
                                                                                                 absorber performance by interface
                                                                 Physica E: Low-dimensional      modification in Sb2S3–ZnO hybrid
2143 Elsevier B.V. 10.1016/j.physe.2016.11.002         1386-9477 Systems and Nanostructures      nanostructures                                      TX0008407697
                                                                                                 Electro-thermal analysis of non-rectangular
                                                                 Physica E: Low-dimensional      FinFET and modeling of fin shape effect on
2144 Elsevier B.V. 10.1016/j.physe.2017.03.009         1386-9477 Systems and Nanostructures      thermal resistance                                  TX0008464805
                                                                                                 Green synthesis of silver-graphene
                                                                 Physica E: Low-dimensional      nanocomposite-based transparent conducting
2145 Elsevier B.V. 10.1016/j.physe.2017.03.015         1386-9477 Systems and Nanostructures      film                                                TX0008464805
                                                                 Physica E: Low-dimensional      Fabrication and characterization of nanowalls
2146 Elsevier B.V. 10.1016/j.physe.2017.03.019         1386-9477 Systems and Nanostructures      CdS/dye sensitized solar cells                      TX0008464805
                                                                 Physica E: Low-dimensional      Energy scaling for multi-exciton complexes in
2147 Elsevier B.V. 10.1016/j.physe.2017.05.002         1386-9477 Systems and Nanostructures      semiconductor quantum dots                          TX0008496036
                                                                 Physica E: Low-dimensional      A study on monolayer MoS2 doping at the S
2148 Elsevier B.V. 10.1016/j.physe.2017.06.028         1386-9477 Systems and Nanostructures      site via the first principle calculations           TX0008529808
                                                                                                 Adsorption and oxidation of sulfur dioxide on
                                                                                                 the yttria-stabilized zirconia surface: ab initio
2149 Elsevier B.V. 10.1016/j.physleta.2013.12.037      0375-9601 Physics Letters A               atomistic thermodynamics study                      TX0007947631
                                                                                                 Bak–Tang–Wiesenfeld model in the finite
2150 Elsevier B.V. 10.1016/j.physleta.2014.05.051      0375-9601 Physics Letters A               range random link lattice                           TX0007972357
                                                                                                 Migration-driven aggregation behaviors in job
2151 Elsevier B.V. 10.1016/j.physleta.2014.09.010      0375-9601 Physics Letters A               markets with direct foreign immigration             TX0008054228
                                                                                                 The role of extreme orbits in the global
                                                                                                 organization of periodic regions in parameter
2152 Elsevier B.V. 10.1016/j.physleta.2016.02.049      0375-9601 Physics Letters A               space for one dimensional maps                      TX0008228437
                                                                                                 Squeezing-out dynamics in free-standing
2153 Elsevier B.V. 10.1016/j.physleta.2016.04.001      0375-9601 Physics Letters A               smectic films                                       TX0008219007
                                                                                                 Tunable photoresponse with small drain
                                                                                                 voltage in few-layer graphene–WSe2
2154 Elsevier B.V. 10.1016/j.physleta.2016.05.060      0375-9601 Physics Letters A               heterostructures                                    TX0008313839
                                                                                                 Adopting epidemic model to optimize
                                                                                                 medication and surgical intervention of excess
2155 Elsevier B.V. 10.1016/j.physleta.2016.10.032      0375-9601 Physics Letters A               weight                                              TX0008582379
                                                                                                 Novel T-shaped GaSb/InAsN quantum wire
2156 Elsevier B.V. 10.1016/j.physleta.2017.08.026      0375-9601 Physics Letters A               for mid-infrared laser applications                 TX0008525073
                                                                                                 Irreducible tensor form for the spin-photon
2157 Elsevier B.V. 10.1016/j.physleta.2017.08.041      0375-9601 Physics Letters A               coupling                                            TX0008525073
                                                                                                 Density functional theory: Foundations
2158 Elsevier B.V. 10.1016/j.physrep.2014.06.002       0370-1573 Physics Reports                 reviewed                                            TX0008058465
                                                                                                 Placental and fetal cysteine dioxygenase gene
2159 Elsevier Ltd.   10.1016/j.placenta.2015.06.003    0143-4004 Placenta                        expression in mouse gestation                       TX0008129266
                                                                                                 Establishment and characterization of fetal and
                                                                                                 maternal mesenchymal stem/stromal cell lines
2160 Elsevier Ltd.   10.1016/j.placenta.2016.01.018    0143-4004 Placenta                        from the human term placenta                        TX0008245278

                                                                 Prostaglandins, Leukotrienes    A new, microalgal DHA- and EPA-
                                                                 and Essential Fatty Acids       containing oil lowers triacylglycerols in adults
2161 Elsevier Ltd.   10.1016/j.plefa.2014.07.012       0952-3278 (PLEFA)                         with mild-to-moderate hypertriglyceridemia          TX0008036892
                                                                 Prostaglandins, Leukotrienes    Low dose aspirin increases 15-epi-lipoxin A4
                                                                 and Essential Fatty Acids       levels in diabetic chronic kidney disease
2162 Elsevier Ltd.   10.1016/j.plefa.2017.08.009       0952-3278 (PLEFA)                         patients                                            TX0008545566
                                                                                                 Dependency distance: A new perspective on
2163 Elsevier B.V. 10.1016/j.plrev.2017.03.002         1571-0645 Physics of Life Reviews         syntactic patterns in natural languages             TX0008533405
                                                                                                 What do we actually hope to accomplish by
2164 Elsevier B.V. 10.1016/j.plrev.2017.07.002         1571-0645 Physics of Life Reviews         modeling art experience?                            TX0008533405

                                                                                                 Progress in modified carbon support materials
                                                                                                 for Pt and Pt-alloy cathode catalysts in
2165 Elsevier Ltd.   10.1016/j.pmatsci.2016.06.002     0079-6425 Progress in Materials Science   polymer electrolyte membrane fuel cells             TX0008385439
                                                                                                 Nanosilicon anodes for high performance
2166 Elsevier Ltd.   10.1016/j.pmatsci.2017.07.003     0079-6425 Progress in Materials Science   rechargeable batteries                              TX0008514317
                                                                                                 Recent advances in germanium nanocrystals:
2167 Elsevier Ltd.   10.1016/j.pmatsci.2017.07.005     0079-6425 Progress in Materials Science   Synthesis, optical properties and applications      TX0008514317
                                                                                                 Polymer capsules as micro-/nanoreactors for
                                                                                                 therapeutic applications: Current strategies to
2168 Elsevier Ltd.   10.1016/j.pmatsci.2017.08.002     0079-6425 Progress in Materials Science   control membrane permeability                       TX0008514317
                                                                                                 Role of the ubiquitin–proteasome system in
2169 Elsevier Ltd.   10.1016/j.pneurobio.2013.10.003   0301-0082 Progress in Neurobiology        brain ischemia: Friend or foe?                      TX0007956197

                                                                                                 Trends in the design of nerve guidance
2170 Elsevier Ltd.   10.1016/j.pneurobio.2015.06.001   0301-0082 Progress in Neurobiology        channels in peripheral nerve tissue engineering TX0008147613
                                                                                                 The role of astrocytes in the hypothalamic
2171 Elsevier Ltd.   10.1016/j.pneurobio.2016.03.001   0301-0082 Progress in Neurobiology        response and adaptation to metabolic signals TX0008384850
2172 Elsevier Ltd.   10.1016/j.pneurobio.2016.04.003   0301-0082 Progress in Neurobiology        HIV/neuroAIDS biomarkers                        TX0008524336




                                                                            Page 85 of 124
                     Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 86 of 124

                                                                                               Familial dysautonomia: History, genotype,
2173 Elsevier Ltd.    10.1016/j.pneurobio.2016.06.003   0301-0082 Progress in Neurobiology     phenotype and translational research             TX0008469151
                                                                                               Neurobiology and neuropharmacology of
2174 Elsevier Ltd.    10.1016/j.pneurobio.2017.02.001   0301-0082 Progress in Neurobiology     monoaminergic systems                            TX0008459291
                                                                                               Impact of aging immune system on
                                                                                               neurodegeneration and potential
2175 Elsevier Ltd.    10.1016/j.pneurobio.2017.07.006   0301-0082 Progress in Neurobiology     immunotherapies                                  TX0008524336
                                                                                               Astrocytes and endoplasmic reticulum stress:
                                                                                               A bridge between obesity and
2176 Elsevier Ltd.    10.1016/j.pneurobio.2017.08.001   0301-0082 Progress in Neurobiology     neurodegenerative diseases                       TX0008539802
                                                                  Progress in Neuro-
                                                                  Psychopharmacology and       Roles of olfactory system dysfunction in
2177 Elsevier Inc.    10.1016/j.pnpbp.2014.05.013       0278-5846 Biological Psychiatry        depression                                       TX0008060467
                                                                  Progress in Neuro-
                                                                  Psychopharmacology and       Regional brain [11C]carfentanil binding
2178 Elsevier Inc.    10.1016/j.pnpbp.2015.01.007       0278-5846 Biological Psychiatry        following tobacco smoking                        TX0008106852
                                                                  Progress in Neuro-           Hippocampal transcriptional and neurogenic
                                                                  Psychopharmacology and       changes evoked by combination yohimbine
2179 Elsevier Inc.    10.1016/j.pnpbp.2015.03.004       0278-5846 Biological Psychiatry        and imipramine treatment                         TX0008138649
                                                                  Progress in Neuro-           Behavioral despair associated with a mouse
                                                                  Psychopharmacology and       model of Crohn's disease: Role of nitric oxide
2180 Elsevier Inc.    10.1016/j.pnpbp.2015.08.004       0278-5846 Biological Psychiatry        pathway                                          TX0008138516
                                                                                               Association of norepinephrine transporter
                                                                  Progress in Neuro-           gene polymorphisms in attention-
                                                                  Psychopharmacology and       deficit/hyperactivity disorder in Korean
2181 Elsevier Inc.    10.1016/j.pnpbp.2016.10.006       0278-5846 Biological Psychiatry        population                                       TX0008358137
                                                                  Progress in Neuro-
                                                                  Psychopharmacology and       Polyunsaturated fatty acids and suicide risk in
2182 Elsevier Inc.    10.1016/j.pnpbp.2016.11.007       0278-5846 Biological Psychiatry        mood disorders: A systematic review             TX0008413016
                                                                  Progress in Neuro-
                                                                  Psychopharmacology and       The pharmacology of tacrine at N-methyl-d-
2183 Elsevier Inc.    10.1016/j.pnpbp.2017.01.003       0278-5846 Biological Psychiatry        aspartate receptors                              TX0008453154
                                                                                               Effects of chronic inhalation of electronic
                                                                  Progress in Neuro-           cigarettes containing nicotine on glial
                                                                  Psychopharmacology and       glutamate transporters and ?-7 nicotinic
2184 Elsevier Inc.    10.1016/j.pnpbp.2017.03.017       0278-5846 Biological Psychiatry        acetylcholine receptor in female CD-1 mice       TX0008473985
                                                                  Progress in Neuro-
                                                                  Psychopharmacology and       Imaging genetics of schizophrenia in the post-
2185 Elsevier Inc.    10.1016/j.pnpbp.2017.06.018       0278-5846 Biological Psychiatry        GWAS era                                       TX0008534361
                                                                                               Eicosapentaenoic and docosahexaenoic acids
                                                                  Progress in Neuro-           have different effects on peripheral
                                                                  Psychopharmacology and       phospholipase A2 gene expressions in acute
2186 Elsevier Inc.    10.1016/j.pnpbp.2017.06.020       0278-5846 Biological Psychiatry        depressed patients                               TX0008534361
                                                                  Progress in Neuro-           Toll-like receptors, NF-κB, and IL-27 mediate
                                                                  Psychopharmacology and       adenosine A2A receptor signaling in BTBR
2187 Elsevier Inc.    10.1016/j.pnpbp.2017.06.034       0278-5846 Biological Psychiatry        T+ Itpr3tf/J mice                                TX0008490032
                                                                                               Analysis of the U L3-edge X-ray absorption
                                                                                               spectra in UO2 using molecular dynamics
2188 Elsevier Ltd.    10.1016/j.pnucene.2016.07.017     0149-1970 Progress in Nuclear Energy   simulations                                      TX0008360581
                                                                                               The prospects of small modular reactors in
2189 Elsevier Ltd.    10.1016/j.pnucene.2017.03.010     0149-1970 Progress in Nuclear Energy   Southeast Asia                                   TX0008467809
                                                                                               Experimental investigation of a LBE-helium
2190 Elsevier Ltd.    10.1016/j.pnucene.2017.04.013     0149-1970 Progress in Nuclear Energy   heat exchanger based the ADS                     TX0008490754
                                                                                               MELCOR severe accident analysis for a
2191 Elsevier Ltd.    10.1016/j.pnucene.2017.06.003     0149-1970 Progress in Nuclear Energy   natural circulation small modular reactor        TX0008529895

                                                                                               Wind-driven upwelling effects on cephalopod
                                                                                               paralarvae: Octopus vulgaris and Loliginidae
2192 Elsevier Ltd.    10.1016/j.pocean.2015.12.008      0079-6611 Progress in Oceanography     off the Galician coast (NE Atlantic)         TX0008263085
                                                                                               Environmental and biological factors
                                                                                               controlling the spring phytoplankton bloom at
                                                                                               the Patagonian shelf-break front – Degraded
                                                                                               fucoxanthin pigments and the importance of
2193 Elsevier Ltd.    10.1016/j.pocean.2016.05.002      0079-6611 Progress in Oceanography     microzooplankton grazing                      TX0008390214
                                                                                               Alkaline phosphatase activity related to
                                                                                               phosphorus stress of microphytoplankton in
2194 Elsevier Ltd.    10.1016/j.pocean.2016.07.003      0079-6611 Progress in Oceanography     different trophic conditions                  TX0008390214

                                                                                               Depth-related trends in morphological and
                                                                                               functional diversity of demersal fish
2195 Elsevier Ltd.    10.1016/j.pocean.2016.07.006      0079-6611 Progress in Oceanography     assemblages in the western Mediterranean Sea TX0008389438
                                                                                               A sequential approach to calibrate ecosystem
2196 Elsevier Ltd.    10.1016/j.pocean.2017.01.002      0079-6611 Progress in Oceanography     models with multiple time series data        TX0008439880
                                                                                               Dynamics of particulate organic matter
                                                                                               composition in coastal systems: A spatio-
2197 Elsevier Ltd.    10.1016/j.pocean.2017.03.001      0079-6611 Progress in Oceanography     temporal study at multi-systems scale        TX0008524326




                                                                          Page 86 of 124
                 Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 87 of 124

                                                                                                  Trophic position increases with thermocline
                                                                                                  depth in yellowfin and bigeye tuna across the
2198 Elsevier Ltd.   10.1016/j.pocean.2017.04.008            0079-6611 Progress in Oceanography   Western and Central Pacific Ocean                 TX0008469173
                                                                                                  Effect of long-term wave climate variability
                                                                                                  on longshore sediment transport along
2199 Elsevier Ltd.   10.1016/j.pocean.2017.06.001            0079-6611 Progress in Oceanography   regional coastlines                               TX0008524326
                                                                                                  Modelling larval dispersal dynamics of
                                                                                                  common sole (Solea solea) along the western
2200 Elsevier Ltd.   10.1016/j.pocean.2017.06.005            0079-6611 Progress in Oceanography   Iberian coast                                     TX0008524326
                                                                                                  A biologically relevant method for
                                                                                                  considering patterns of oceanic retention in
2201 Elsevier Ltd.   10.1016/j.pocean.2017.09.008            0079-6611 Progress in Oceanography   the Southern Ocean                                TX0008573457
                                                                                                  On the structure of dispositions.
                                                                                                  Transposability of and oppositions between
2202 Elsevier B.V. 10.1016/j.poetic.2017.01.004              0304-422X Poetics                    aesthetic dispositions                            TX0008472681
                                                                                                  Seeking politically compatible neighbors? The
                                                                                                  role of neighborhood partisan composition in
2203 Elsevier Ltd.   10.1016/j.polgeo.2014.11.003            0962-6298 Political Geography        residential sorting                               TX0008153080
                                                                                                  Drought and cooperation in a conflict prone
                                                                                                  area: Bedouin herders and Jewish farmers in
2204 Elsevier Ltd.   10.1016/j.polgeo.2015.11.009            0962-6298 Political Geography        Israel's northern Negev, 1957–1963                TX0008244901
                                                                                                  Co-occurrence of bacteria and fungi and
                                                                       Polymer Degradation and    spatial partitioning during photographic
2205 Elsevier Ltd.   10.1016/j.polymdegradstab.2014.05.025   0141-3910 Stability                  materials biodeterioration                        TX0008012137
                                                                                                  Thermal stability of
                                                                                                  polypropylene–montmorillonite clay
                                                                       Polymer Degradation and    nanocomposites: Limitation of the
2206 Elsevier Ltd.   10.1016/j.polymdegradstab.2014.10.016   0141-3910 Stability                  thermogravimetric analysis                        TX0008035204
                                                                                                  Effects of wool fibres, ammonium
                                                                                                  polyphosphate and polymer viscosity on the
                                                                       Polymer Degradation and    flammability and mechanical performance of
2207 Elsevier Ltd.   10.1016/j.polymdegradstab.2015.05.015   0141-3910 Stability                  PP/wool composites                                TX0008153075
                                                                                                  Comparative assessment of degradation in
                                                                                                  aqueous medium of polypropylene films
                                                                                                  doped with transition metal free
                                                                                                  (experimental) and transition metal containing
                                                                                                  (commercial) pro-oxidant/pro-degradant
                                                                       Polymer Degradation and    additives after exposure to controlled UV
2208 Elsevier Ltd.   10.1016/j.polymdegradstab.2015.06.019   0141-3910 Stability                  radiation                                      TX0008157222
                                                                                                  Facile synthesis of graphene sheets decorated
                                                                       Polymer Degradation and    nanoparticles and flammability of their
2209 Elsevier Ltd.   10.1016/j.polymdegradstab.2016.01.017   0141-3910 Stability                  polymer nanocomposites                         TX0008234056
                                                                       Polymer Degradation and    Predictive ageing of elastomers: Oxidation
2210 Elsevier Ltd.   10.1016/j.polymdegradstab.2016.06.014   0141-3910 Stability                  driven modulus changes for polychloroprene TX0008328288

                                                                       Polymer Degradation and    Evaluation of the co-pyrolysis of lignin with
2211 Elsevier Ltd.   10.1016/j.polymdegradstab.2016.08.001   0141-3910 Stability                  plastic polymers by TG-FTIR and Py-GC/MS TX0008386319
                                                                                                  Recyclability assessment of poly(3-
                                                                                                  hydroxybutyrate-co-3-
                                                                                                  hydroxyvalerate)/poly(butylene succinate)
                                                                       Polymer Degradation and    blends: Combined influence of sepiolite and
2212 Elsevier Ltd.   10.1016/j.polymdegradstab.2017.07.014   0141-3910 Stability                  compatibilizer                                    TX0008527681
                                                                                                  γ-Polyglutamic acid mediated crosslinking
                                                                       Polymer Degradation and    PNIPAAm-based thermo/pH-responsive
2213 Elsevier Ltd.   10.1016/j.polymdegradstab.2017.07.028   0141-3910 Stability                  hydrogels for controlled drug release             TX0008538488
                                                                                                  An efficient strategy for simultaneously
                                                                                                  improving tracking resistance and flame
                                                                       Polymer Degradation and    retardancy of addition-cure liquid silicone
2214 Elsevier Ltd.   10.1016/j.polymdegradstab.2017.08.005   0141-3910 Stability                  rubber                                            TX0008538488
                                                                                                  Piezoresistive effects of copper-filled
                                                                                                  polydimethylsiloxane composites near critical
2215 Elsevier Ltd.   10.1016/j.polymer.2013.11.012           0032-3861 Polymer                    pressure                                          TX0007941936

                                                                                                  The strong interaction between poly(vinyl
                                                                                                  chloride) and a new eco-friendly plasticizer: A
2216 Elsevier Ltd.   10.1016/j.polymer.2014.04.037           0032-3861 Polymer                    combined experiment and calculation study         TX0007981078
                                                                                                  Covalent modification of graphene oxide with
                                                                                                  polynorbornene by surface-initiated ring-
2217 Elsevier Ltd.   10.1016/j.polymer.2014.09.049           0032-3861 Polymer                    opening metathesis polymerization                 TX0008025429
                                                                                                  Moisture effect on the mechanical and
                                                                                                  interfacial properties of epoxy-bonded
                                                                                                  material system: An atomistic and
2218 Elsevier Ltd.   10.1016/j.polymer.2014.12.026           0032-3861 Polymer                    experimental investigation                        TX0008378868
                                                                                                  Self-healing response in supramolecular
                                                                                                  polymers based on reversible zinc–histidine
2219 Elsevier Ltd.   10.1016/j.polymer.2015.03.068           0032-3861 Polymer                    interactions                                      TX0008140652




                                                                                 Page 87 of 124
                 Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 88 of 124

                                                                                                     Synthesis and characterization of ω-
                                                                                                     pentadecalactone-co-ε-decalactone
                                                                                                     copolymers: Evaluation of thermal,
2220 Elsevier Ltd.   10.1016/j.polymer.2015.11.001          0032-3861 Polymer                        mechanical and biodegradation properties         TX0008384057
                                                                                                     Morphology and opto-thermal properties of
                                                                                                     the thermo-responsive PNIPAAm-protected
2221 Elsevier Ltd.   10.1016/j.polymer.2015.12.047          0032-3861 Polymer                        gold nanorods                                    TX0008288357
                                                                                                     Simultaneously improving wear resistance
                                                                                                     and mechanical performance of ultrahigh
                                                                                                     molecular weight polyethylene via cross-
2222 Elsevier Ltd.   10.1016/j.polymer.2016.03.011          0032-3861 Polymer                        linking and structural manipulation              TX0008253144
                                                                                                     Insights into polymer crystallization and
2223 Elsevier Ltd.   10.1016/j.polymer.2016.03.038          0032-3861 Polymer                        melting from fast scanning chip calorimetry      TX0008307683
                                                                                                     Strain-induced crystallization in sustainably
2224 Elsevier Ltd.   10.1016/j.polymer.2016.04.023          0032-3861 Polymer                        crosslinked epoxidized natural rubber            TX0008312369
                                                                                                     Direct introduction of R-SO2F moieties into
                                                                                                     proteins and protein-polymer conjugation
2225 Elsevier Ltd.   10.1016/j.polymer.2016.06.059          0032-3861 Polymer                        using SuFEx chemistry                            TX0008373913
                                                                                                     Unexpected formation of a significant amount
                                                                                                     of polymer primary hydroxyl groups in
                                                                                                     synthesis of star-shaped polymer from linear
2226 Elsevier Ltd.   10.1016/j.polymer.2016.07.062          0032-3861 Polymer                        alcoholate chains and diepoxides                 TX0008373913
                                                                                                     Highly microporous free-radically generated
                                                                                                     polymeric materials using a novel contorted
2227 Elsevier Ltd.   10.1016/j.polymer.2017.05.022          0032-3861 Polymer                        monomer                                          TX0008530156
                                                                                                     Crystal reorganization of poly (butylene
2228 Elsevier Ltd.   10.1016/j.polymer.2017.07.076          0032-3861 Polymer                        terephthalate)                                   TX0008528109
                                                                                                     The structure of fibers produced by colloid-
                                                                                                     electrospinning depends on the aggregation
2229 Elsevier Ltd.   10.1016/j.polymer.2017.08.061          0032-3861 Polymer                        state of particles in the electrospinning feed   TX0008530152
                                                                                                     Abrasion by a blade scraper compared with
2230 Elsevier Ltd.   10.1016/j.polymertesting.2014.05.004   0142-9418 Polymer Testing                abrasion by a rough surface                      TX0008057079
                                                                                                     Investigating natural rubber composition with
                                                                                                     Fourier Transform Infrared (FT-IR)
                                                                                                     spectroscopy: A rapid and non-destructive
                                                                                                     method to determine both protein and lipid
2231 Elsevier Ltd.   10.1016/j.polymertesting.2015.02.011   0142-9418 Polymer Testing                contents simultaneously                          TX0008379241
                                                                                                     Assessment of nanoparticle loading and
                                                                                                     dispersion in polymeric materials using
2232 Elsevier Ltd.   10.1016/j.polymertesting.2015.11.013   0142-9418 Polymer Testing                oscillatory photon correlation spectroscopy      TX0008355482
                                                                                                     In-plane biaxial ratcheting behavior of PVDF
2233 Elsevier Ltd.   10.1016/j.polymertesting.2015.12.003   0142-9418 Polymer Testing                UF membrane                                      TX0008292952
                                                                                                     Effects of accelerated aging on mechanical,
                                                                                                     thermal and morphological behavior of
2234 Elsevier Ltd.   10.1016/j.polymertesting.2016.01.010   0142-9418 Polymer Testing                polyurethane/epoxy/fiberglass composites         TX0008292952
                                                                                                     Tensile mechanical properties of basalt fiber
                                                                                                     reinforced polymer composite under varying
2235 Elsevier Ltd.   10.1016/j.polymertesting.2016.02.006   0142-9418 Polymer Testing                strain rates and temperatures                    TX0008280910

                                                                                                     Synthesis of a bio-based plasticizer from oleic
2236 Elsevier Ltd.   10.1016/j.polymertesting.2016.10.027   0142-9418 Polymer Testing                acid and its evaluation in PVC formulations     TX0008365390
                                                                                                     Functionalized reduced graphene oxide/epoxy
                                                                                                     composites with enhanced mechanical
2237 Elsevier Ltd.   10.1016/j.polymertesting.2017.08.005   0142-9418 Polymer Testing                properties and thermal stability                TX0008551530
                                                                                                     Comparison between the efficiencies of two
                                                                                                     conductive networks formed in carbon black-
                                                                                                     filled ternary polymer blends by different
2238 Elsevier Ltd.   10.1016/j.polymertesting.2017.08.016   0142-9418 Polymer Testing                hierarchical structures                          TX0008551530
                                                                                                     Coupling coefficients of glass/epoxy
                                                                                                     laminates under off-axis tensile conditions:
2239 Elsevier Ltd.   10.1016/j.polymertesting.2017.08.041   0142-9418 Polymer Testing                Experimental verification                        TX0008551530
                                                                                                     Conducting polymers VIII: Optical and
                                                                                                     electrical conductivity of poly(bis-m-
2240 Elsevier Ltd.   10.1016/j.polymertesting.2017.09.001   0142-9418 Polymer Testing                phenylenediaminosulphoxide)                      TX0008551530

                                                                                                     Chemical modification of poly(lactic acid) and
                                                                                                     its use as matrix in poly(lactic acid)
2241 Elsevier Ltd.   10.1016/j.polymertesting.2017.09.010   0142-9418 Polymer Testing                poly(butylene adipate-co-terephthalate) blends TX0008551530
                                                                                                     Influence of formulation on friction properties
2242 Elsevier B.V. 10.1016/j.porgcoat.2017.09.012           0300-9440 Progress in Organic Coatings   of latex films                                  TX0008545391
                                                                                                     The role of gibberellins in the mitigation of
                                                                      Postharvest Biology and        chilling injury in cherry tomato (Solanum
2243 Elsevier B.V. 10.1016/j.postharvbio.2014.12.001        0925-5214 Technology                     lycopersicum L.) fruit                          TX0008024729
                                                                                                     Design of biodegradable bio-based
                                                                                                     equilibrium modified atmosphere packaging
                                                                                                     (EMAP) for fresh fruits and vegetables by
                                                                      Postharvest Biology and        using micro-perforated poly-lactic acid (PLA)
2244 Elsevier B.V. 10.1016/j.postharvbio.2015.09.022        0925-5214 Technology                     films                                         TX0008287938




                                                                                Page 88 of 124
                 Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 89 of 124

                                                                       Postharvest Biology and       Integrated management of postharvest gray
2245 Elsevier B.V. 10.1016/j.postharvbio.2015.11.003         0925-5214 Technology                    mold on fruit crops                              TX0008189843
                                                                                                     Pre-storage conditioning ameliorates the
                                                                                                     negative impact of 1-methylcyclopropene on
                                                                                                     physiological injury and modifies the
                                                                                                     response of antioxidants and γ-aminobutyrate
                                                                       Postharvest Biology and       in 'Honeycrisp' apples exposed to controlled-
2246 Elsevier B.V. 10.1016/j.postharvbio.2016.01.013         0925-5214 Technology                    atmosphere conditions                         TX0008245254

                                                                                                     Pythium leak control in potato using aqueous
                                                                       Postharvest Biology and       and organic extracts from the brown alga
2247 Elsevier B.V. 10.1016/j.postharvbio.2017.04.010         0925-5214 Technology                    Sargassum vulgare (C. Agardh, 1820)              TX0008496625
                                                                                                     Fast and easy liquid chromatography–mass
                                                                                                     spectrometry method for evaluation of
                                                                                                     postharvest fruit safety by determination of
                                                                       Postharvest Biology and       mycotoxins: Fumitremorgin C and
2248 Elsevier B.V. 10.1016/j.postharvbio.2017.05.004         0925-5214 Technology                    verruculogen                                     TX0008484344
                                                                       Postharvest Biology and       Ethylene effects on apple fruit cuticular wax
2249 Elsevier B.V. 10.1016/j.postharvbio.2017.08.011         0925-5214 Technology                    composition and content during cold storage      TX0008514633
                                                                       Postharvest Biology and       Visible light as a new tool to maintain fresh-
2250 Elsevier B.V. 10.1016/j.postharvbio.2017.08.024         0925-5214 Technology                    cut lettuce post-harvest quality                 TX0008545484

                                                                                                     Compositional changes in cell wall
                                                                                                     polyuronides and enzyme activities associated
                                                                                                     with melting/mealy textural property during
                                                                       Postharvest Biology and       ripening following long-term storage of
2251 Elsevier B.V. 10.1016/j.postharvbio.2017.09.010         0925-5214 Technology                    ‘Comice’ and ‘d’Anjou’ pears                  TX0008545484
                                                                                                     Neoarchean magmatism in the southeastern
                                                                                                     Amazonian Craton, Brazil: Petrography,
                                                                                                     geochemistry and tectonic significance of
2252 Elsevier B.V. 10.1016/j.precamres.2017.10.013           0301-9268 Precambrian Research          basalts from the Carajás Basin                   TX0008544023
                                                                                                     Phosphenes, retinal discrete dark noise,
                                                                                                     negative afterimages and retinogeniculate
                                                                       Progress in Retinal and Eye   projections: A new explanatory framework
2253 Elsevier Ltd.   10.1016/j.preteyeres.2017.07.001        1350-9462 Research                      based on endogenous ocular luminescence          TX0008534412
                                                                                                     Optical coherence tomography angiography:
                                                                       Progress in Retinal and Eye   A comprehensive review of current methods
2254 Elsevier Ltd.   10.1016/j.preteyeres.2017.07.002        1350-9462 Research                      and clinical applications                        TX0008534412
                                                                                                     Externally stimulated click reactions for
2255 Elsevier Ltd.   10.1016/j.progpolymsci.2015.09.003      0079-6700 Progress in Polymer Science   macromolecular syntheses                         TX0008571335
                                                                       Progress in Solid State       Transparent ceramics: Processing, materials
2256 Elsevier Ltd.   10.1016/j.progsolidstchem.2012.12.002   0079-6786 Chemistry                     and applications                                 TX0007731507
                                                                       Pulmonary Pharmacology &      Omalizumab management beyond clinical
2257 Elsevier Ltd.   10.1016/j.pupt.2014.01.007              1094-5539 Therapeutics                  trials: The added value of a network model       TX0008052742
                                                                       Pulmonary Pharmacology &      Which factors affect the choice of the inhaler
2258 Elsevier Ltd.   10.1016/j.pupt.2015.02.006              1094-5539 Therapeutics                  in chronic obstructive respiratory diseases?     TX0008360469
                                                                                                     In vitro activity of alpha-viniferin isolated
                                                                       Pulmonary Pharmacology &      from the roots of Carex humilis against
2259 Elsevier Ltd.   10.1016/j.pupt.2017.08.003              1094-5539 Therapeutics                  Mycobacterium tuberculosis                       TX0008532928
                                                                                                     Pyroxene separation by HF leaching and its
2260 Elsevier B.V. 10.1016/j.quageo.2014.04.003              1871-1014 Quaternary Geochronology      impact on helium surface-exposure dating         TX0008021986
                                                                                                     The Blake Event recorded near the Eemian
                                                                                                     type locality – A diachronic onset of the
2261 Elsevier B.V. 10.1016/j.quageo.2015.03.003              1871-1014 Quaternary Geochronology      Eemian in Europe                                 TX0008531318
                                                                                                     Luminescence dating of delta sediments:
                                                                                                     Novel approaches explored for the Ganges-
2262 Elsevier B.V. 10.1016/j.quageo.2017.06.006              1871-1014 Quaternary Geochronology      Brahmaputra-Meghna Delta                         TX0008507883
                                                                                                     Age-dependent sensitivity of trees disturbed
                                                                                                     by debris flows – Implications for
2263 Elsevier B.V. 10.1016/j.quageo.2017.09.002              1871-1014 Quaternary Geochronology      dendrogeomorphic reconstructions                 TX0008523524
                                                                                                     Differential uplift along the northern margin
                                                                                                     of the Central Anatolian Plateau: inferences
2264 Elsevier Ltd.   10.1016/j.quascirev.2013.09.011         0277-3791 Quaternary Science Reviews    from marine terraces                             TX0007828732
                                                                                                     Middle Holocene humidity increase in
2265 Elsevier Ltd.   10.1016/j.quascirev.2014.09.011         0277-3791 Quaternary Science Reviews    Florida: climate or sea-level?                   TX0008058077

                                                                                                     Influence of annealing on the scintillation
2266 Elsevier Ltd.   10.1016/j.radmeas.2016.01.021           1350-4487 Radiation Measurements        properties of zinc oxide powders and ceramics TX0008319856

                                                                                                     Evaluation of medical exposure and exposure
                                                                                                     by the public in a typical scenario of
                                                                                                     examinations using mobile X-ray equipment
2267 Elsevier Ltd.   10.1016/j.radmeas.2016.03.005           1350-4487 Radiation Measurements        through the Monte Carlo simulation           TX0008307405
                                                                                                     Analysis of the relationship between neutron
                                                                                                     dose and Cerenkov photons under neutron
2268 Elsevier Ltd.   10.1016/j.radmeas.2016.07.001           1350-4487 Radiation Measurements        irradiation through Monte Carlo method       TX0008369836




                                                                                Page 89 of 124
                 Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 90 of 124

                                                                                                   Critical view on TL/OSL properties of
                                                                                                   Li2B4O7 nanoparticles doped with Cu, Ag
2269 Elsevier Ltd.   10.1016/j.radmeas.2016.11.003         1350-4487 Radiation Measurements        and co-doping Cu, Ag: Dose response study          TX0008367562
                                                                                                   Phototransferred thermoluminescence of α-
                                                                                                   Al2O3:C: Experimental results and empirical
2270 Elsevier Ltd.   10.1016/j.radmeas.2017.08.009         1350-4487 Radiation Measurements        models                                             TX0008517088
                                                                                                   A simplified numerical approach to non-
                                                                                                   radiation induced high-temperature signals in
                                                                                                   thermoluminescence. GlowVIEW – a useful
2271 Elsevier Ltd.   10.1016/j.radmeas.2017.09.005         1350-4487 Radiation Measurements        tool for a multiple glow-curve analysis            TX0008560038
                                                                                                   Voluntary attention in Asperger's syndrome:
                                                                                                   Brain electrical oscillation and phase-
                                                                     Research in Autism Spectrum   synchronization during facial emotion
2272 Elsevier Ltd.   10.1016/j.rasd.2015.01.003            1750-9467 Disorders                     recognition                                        TX0008139965
                                                                                                   A facile construction method for pH and
                                                                     Reactive and Functional       oxidation dual-responsive assembly based on
2273 Elsevier B.V. 10.1016/j.reactfunctpolym.2013.12.009   1381-5148 Polymers                      ferrocene-modified chitooligosaccharide            TX0008068238
                                                                                                   Effect of functional groups on
                                                                     Reactive and Functional       physicochemical and mechanical behavior of
2274 Elsevier B.V. 10.1016/j.reactfunctpolym.2015.10.011   1381-5148 Polymers                      biocompatible macroporous hydrogels                TX0008198403

                                                                                                   Hybrid drug carriers with temperature-
                                                                                                   controlled on–off release: A simple and
                                                                     Reactive and Functional       reliable synthesis of PNIPAM-functionalized
2275 Elsevier B.V. 10.1016/j.reactfunctpolym.2015.11.006   1381-5148 Polymers                      mesoporous silica nanoparticles             TX0008304699
                                                                     Reactive and Functional       Aspartic acid grafting on cellulose and
2276 Elsevier B.V. 10.1016/j.reactfunctpolym.2017.02.001   1381-5148 Polymers                      chitosan for enhanced Nd(III) sorption      TX0008437716

                                                                                                   Biocompatible waterborne polyurethane-urea
                                                                     Reactive and Functional       elastomer as intelligent anticancer drug release
2277 Elsevier B.V. 10.1016/j.reactfunctpolym.2017.08.001   1381-5148 Polymers                      matrix: A sustained drug release study             TX0008530625
                                                                                                   Does employment growth increase travel time
                                                                     Regional Science and Urban    to work?: An empirical analysis using military
2278 Elsevier B.V. 10.1016/j.regsciurbeco.2016.07.007      0166-0462 Economics                     troop movements                                    TX0008392368
                                                                                                   Present situation of wastewater treatment in
                                                                                                   the Iranian industrial estates: Recycle and
                                                                     Resources, Conservation and   reuse as a solution for achieving goals of eco-
2279 Elsevier B.V. 10.1016/j.resconrec.2014.06.004         0921-3449 Recycling                     industrial parks                                   TX0008066579
                                                                     Resources, Conservation and   Is gravel becoming scarce? Evaluating the
2280 Elsevier B.V. 10.1016/j.resconrec.2017.07.016         0921-3449 Recycling                     local criticality of construction aggregates       TX0008515148
                                                                     Resources, Conservation and   Real and perceived barriers to steel reuse
2281 Elsevier B.V. 10.1016/j.resconrec.2017.07.036         0921-3449 Recycling                     across the UK construction value chain             TX0008515148
                                                                     Resources, Conservation and   Energy and water conservation synergy in
2282 Elsevier B.V. 10.1016/j.resconrec.2017.09.004         0921-3449 Recycling                     China: 2007–2012                                   TX0008543560
                                                                                                   Maintaining legitimacy of a contested practice:
                                                                                                   How the minerals industry understands its
2283 Elsevier Ltd.   10.1016/j.resourpol.2014.04.002       0301-4207 Resources Policy              "social licence to operate"                        TX0008066546
                                                                                                   Management of pre-salt oil royalties: Wealth
                                                                                                   or poverty for Brazilian coastal zones as a
2284 Elsevier Ltd.   10.1016/j.resourpol.2015.03.006       0301-4207 Resources Policy              result?                                            TX0008145076
                                                                                                   The evolution of the natural resource curse
2285 Elsevier Ltd.   10.1016/j.resourpol.2016.10.015       0301-4207 Resources Policy              thesis: A critical literature survey               TX0008421848
                                                                                                   Corporate social responsibility in resource
                                                                                                   companies – Opportunities for developing
2286 Elsevier Ltd.   10.1016/j.resourpol.2017.04.009       0301-4207 Resources Policy              positive benefits and lasting legacies             TX0008496987
                                                                                                   Career-based influences on scientific
                                                                                                   recognition in the United States and Europe:
                                                                                                   Longitudinal evidence from curriculum vitae
2287 Elsevier B.V. 10.1016/j.respol.2013.05.002            0048-7333 Research Policy               data                                               TX0008071483
                                                                                                   Dynamic availability assessment and optimal
                                                                     Reliability Engineering &     component design of multi-state weighted k-
2288 Elsevier Ltd.   10.1016/j.ress.2013.10.002            0951-8320 System Safety                 out-of-n systems                                   TX0007938764
                                                                                                   Analysis of transportation networks subject to
                                                                     Reliability Engineering &     natural hazards – Insights from a Colombian
2289 Elsevier Ltd.   10.1016/j.ress.2016.03.006            0951-8320 System Safety                 case                                               TX0008277035
                                                                                                   Integrated failure probability estimation based
                                                                     Reliability Engineering &     on structural integrity analysis and failure
2290 Elsevier Ltd.   10.1016/j.ress.2016.08.003            0951-8320 System Safety                 data: Natural gas pipeline case                    TX0008390405
                                                                     Reliability Engineering &     Advances in multi-unit nuclear power plant
2291 Elsevier Ltd.   10.1016/j.ress.2016.08.005            0951-8320 System Safety                 probabilistic risk assessment                      TX0008385400
                                                                                                   Multivariate sensitivity analysis based on the
                                                                     Reliability Engineering &     direction of eigen space through principal
2292 Elsevier Ltd.   10.1016/j.ress.2017.03.011            0951-8320 System Safety                 component analysis                                 TX0008489619
                                                                                                   Opportunistic preventive maintenance
                                                                                                   scheduling for serial-parallel multistage
                                                                     Reliability Engineering &     manufacturing systems with multiple streams
2293 Elsevier Ltd.   10.1016/j.ress.2017.05.017            0951-8320 System Safety                 of deterioration                                   TX0008540799




                                                                              Page 90 of 124
                 Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 91 of 124

                                                               Reliability Engineering &          A novel data-driven approach to optimizing
2294 Elsevier Ltd.   10.1016/j.ress.2017.06.027      0951-8320 System Safety                      replacement policy                               TX0008537987
                                                               Reliability Engineering &          Heterogeneous 1-out-of-N warm standby
2295 Elsevier Ltd.   10.1016/j.ress.2017.08.011      0951-8320 System Safety                      systems with online checkpointing                TX0008547674
                                                                                                  A diverse fern flora including macrofossils
                                                               Review of Palaeobotany and         with in situ spores from the late Eocene of
2296 Elsevier B.V. 10.1016/j.revpalbo.2015.04.007    0034-6667 Palynology                         southern New Zealand                             TX0008099120
                                                                                                  Prehistoric human impact in the mountains of
                                                                                                  Bohemia. Do pollen and archaeological data
                                                               Review of Palaeobotany and         support the traditional scenario of a
2297 Elsevier B.V. 10.1016/j.revpalbo.2015.04.008    0034-6667 Palynology                         prehistoric "wilderness"?                    TX0008099120
                                                                                                  Pollen and non-pollen palynomorphs from the
                                                               Review of Palaeobotany and         Early Neolithic settlement of La Draga
2298 Elsevier B.V. 10.1016/j.revpalbo.2015.11.001    0034-6667 Palynology                         (Girona, Spain)                              TX0008256508
                                                                                                  Determining the absolute abundance of
                                                                                                  dinoflagellate cysts in recent marine sediments
                                                                                                  III: Identifying the source of Lycopodium
                                                                                                  loss during palynological processing and
                                                               Review of Palaeobotany and         further testing of the Lycopodium marker-
2299 Elsevier B.V. 10.1016/j.revpalbo.2015.12.009    0034-6667 Palynology                         grain method                                    TX0008255954
                                                                                                  Pollen from Late Pleistocene hyena (Crocuta
                                                                                                  crocuta spelaea) coprolites: An
                                                               Review of Palaeobotany and         interdisciplinary approach from two Italian
2300 Elsevier B.V. 10.1016/j.revpalbo.2016.07.005    0034-6667 Palynology                         sites                                           TX0008337621
                                                                                                  Vegetation and endemic tree response to
                                                                                                  orbital-scale climate changes in the Japanese
                                                                                                  archipelago during the last glacial–interglacial
                                                               Review of Palaeobotany and         cycle based on pollen records from Lake
2301 Elsevier B.V. 10.1016/j.revpalbo.2017.02.008    0034-6667 Palynology                         Biwa, western Japan                              TX0008478960
                                                                                                  First fossil of Pterolobium (Leguminosae)
                                                               Review of Palaeobotany and         from the Middle Miocene Yunnan, South
2302 Elsevier B.V. 10.1016/j.revpalbo.2017.03.002    0034-6667 Palynology                         China                                            TX0008478947
                                                                                                  Phytoliths in plants from the south coast of
                                                               Review of Palaeobotany and         the Greater Cape Floristic Region (South
2303 Elsevier B.V. 10.1016/j.revpalbo.2017.05.001    0034-6667 Palynology                         Africa)                                          TX0008503709

                                                                                                  Occurrence of continuous Holocene
                                                                                                  pinewoods (Pinus sylvestris L.) in the Eastern
                                                                 Review of Palaeobotany and       Central System (Spain) inferred from
2304 Elsevier B.V. 10.1016/j.revpalbo.2017.06.009    0034-6667   Palynology                       macroremains. New data from the Sandria site     TX0008514182
                                                                                                  Corporate risk-taking, returns and the nature
                                                                 Research in International        of major shareholders: Evidence from
2305 Elsevier B.V. 10.1016/j.ribaf.2017.07.025       0275-5319   Business and Finance             prospect theory                                  TX0008536197
                                                                                                  Bank credit risk and credit information
                                                                 Research in International        sharing in Africa: Does credit information
2306 Elsevier B.V. 10.1016/j.ribaf.2017.07.047       0275-5319   Business and Finance             sharing institutions and context matter?         TX0008536197
                                                                                                  The effect of financial reporting quality on
                                                                 Research in International        corporate investment efficiency: Evidence
2307 Elsevier B.V. 10.1016/j.ribaf.2017.07.066       0275-5319   Business and Finance             from the Tunisian stock market                   TX0008536197
                                                                 Renewable and Sustainable        Economic review of different designs of
2308 Elsevier Ltd.   10.1016/j.rser.2017.01.128      1364-0321   Energy Reviews                   biogas plants at household level in Pakistan     TX0008468277
                                                                                                  Green concrete partially comprised of rice
                                                                 Renewable and Sustainable        husk ash as a supplementary cementitious
2309 Elsevier Ltd.   10.1016/j.rser.2017.10.081      1364-0321   Energy Reviews                   material – A comprehensive review                TX0008568118
                                                                                                  Exploring the rural passenger experience,
                                                                 Research in Transportation       information needs and decision making
2310 Elsevier Ltd.   10.1016/j.rtbm.2016.01.002      2210-5395   Business & Management            during public transport disruption               TX0008307411
                                                                                                  Lead isotope ratios in six lake sediment cores
                                                                 Science of The Total             from Japan Archipelago: Historical record of
2311 Elsevier B.V. 10.1016/j.scitotenv.2016.03.138   0048-9697   Environment                      trans-boundary pollution sources                 TX0008290216
                                                                                                  The EU Water Framework Directive: From
                                                                                                  great expectations to problems with
2312 Elsevier B.V. 10.1016/j.scitotenv.2016.09.228   0048-9697   Science of the Total Environment implementation                                   TX0008367649
                                                                 Science of The Total             Mercury exposure and Alzheimer's disease in
2313 Elsevier B.V. 10.1016/j.scitotenv.2017.02.168   0048-9697   Environment                      India - An imminent threat?                      TX0008453179
                                                                                                  Experimental warming and antecedent fire
                                                                 Science of The Total             alter leaf element composition and increase
2314 Elsevier B.V. 10.1016/j.scitotenv.2017.03.237   0048-9697   Environment                      soil C:N ratio in sub-alpine open heathland      TX0008471643
                                                                                                  Aerosol characterization and radiative
                                                                                                  properties over Kavaratti, a remote island in
                                                               Science of The Total               southern Arabian Sea from the period of
2315 Elsevier B.V. 10.1016/j.scitotenv.2017.04.168   0048-9697 Environment                        observations                                     TX0008495175
                                                                                                  Fertilizer performance of liquid fraction of
                                                                                                  digestate as synthetic nitrogen substitute in
                                                               Science of The Total               silage maize cultivation for three consecutive
2316 Elsevier B.V. 10.1016/j.scitotenv.2017.05.120   0048-9697 Environment                        years                                            TX0008495175
                                                               Science of The Total               Oxidizing capacity of the rural atmosphere in
2317 Elsevier B.V. 10.1016/j.scitotenv.2017.08.310   0048-9697 Environment                        Hong Kong, Southern China                        TX0008552213




                                                                         Page 91 of 124
                 Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 92 of 124

                                                                                      Differential adaptations between cold-
                                                                                      stenothermal environments in the bivalve
                                                                                      Lissarca cf. miliaris (Philobryidae) from the
2318 Elsevier B.V. 10.1016/j.seares.2013.12.008   1385-1101 Journal of Sea Research   Scotia Sea islands and Antarctic Peninsula         TX0007962860
                                                                                      Macrobenthic biomass and production in a
                                                                                      heterogenic subarctic fjord after invasion by
2319 Elsevier B.V. 10.1016/j.seares.2015.09.003   1385-1101 Journal of Sea Research   the red king crab                                  TX0008220036

                                                                                      Dynamics of particulate organic matter in a
                                                                                      coastal system characterized by the occurrence
2320 Elsevier B.V. 10.1016/j.seares.2016.08.001   1385-1101 Journal of Sea Research   of marine mucilage – A stable isotope study    TX0008347821
                                                                                      Combining microsatellite, otolith shape and
                                                                                      parasites community analyses as a holistic
                                                                                      approach to assess population structure of
2321 Elsevier B.V. 10.1016/j.seares.2017.07.003   1385-1101 Journal of Sea Research   Dentex dentex                                  TX0008515131
                                                                                      Temporal dynamic of reef benthic
                                                                                      communities in two marine protected areas in
2322 Elsevier B.V. 10.1016/j.seares.2017.07.007   1385-1101 Journal of Sea Research   the Caribbean                                  TX0008515131
                                                                                      Sedimentology and sequence stratigraphy of a
                                                                                      Tithonian–Valanginian carbonate ramp (Vaca
                                                                                      Muerta Formation): A misunderstood
                                                                                      exceptional source rock in the Southern
                                                                                      Mendoza area of the Neuquén Basin,
2323 Elsevier B.V. 10.1016/j.sedgeo.2014.01.002   0037-0738 Sedimentary Geology       Argentina                                          TX0008068242
                                                                                      Distinguishing different sedimentary facies in
2324 Elsevier B.V. 10.1016/j.sedgeo.2014.05.001   0037-0738 Sedimentary Geology       a deltaic system                                   TX0008101921
                                                                                      Effective grain size distribution analysis for
                                                                                      interpretation of tidal–deltaic facies: West
2325 Elsevier B.V. 10.1016/j.sedgeo.2014.12.007   0037-0738 Sedimentary Geology       Bengal Sundarbans                                  TX0008024615
                                                                                      An Upper Ordovician sponge-bearing micritic
                                                                                      limestone and implication for early Palaeozoic
2326 Elsevier B.V. 10.1016/j.sedgeo.2015.02.002   0037-0738 Sedimentary Geology       carbonate successions                              TX0008147140
                                                                                      Sedimentology of an early Cambrian tide-
                                                                                      dominated embayment: Quyuk formation,
2327 Elsevier B.V. 10.1016/j.sedgeo.2015.02.004   0037-0738 Sedimentary Geology       Victoria Island, Arctic Canada                     TX0008147145
                                                                                      From static to dynamic provenance
2328 Elsevier B.V. 10.1016/j.sedgeo.2015.07.010   0037-0738 Sedimentary Geology       analysis–Sedimentary petrology upgraded            TX0008295981
                                                                                      Thermokarst dynamics and soil organic matter
                                                                                      characteristics controlling initial carbon
                                                                                      release from permafrost soils in the Siberian
2329 Elsevier B.V. 10.1016/j.sedgeo.2015.12.004   0037-0738 Sedimentary Geology       Yedoma region                                      TX0008320560
                                                                                      LiDAR-based volume assessment of the
                                                                                      origin of the Wadena drumlin field,
2330 Elsevier B.V. 10.1016/j.sedgeo.2016.01.003   0037-0738 Sedimentary Geology       Minnesota, USA                                     TX0008298578
                                                                                      Seepage carbonate mounds in Cenozoic
                                                                                      sedimentary sequences from the Las Minas
2331 Elsevier B.V. 10.1016/j.sedgeo.2016.01.008   0037-0738 Sedimentary Geology       Basin, SE Spain                                    TX0008225234
                                                                                      Landform assemblages and sedimentary
                                                                                      processes along the Norwegian Channel Ice
2332 Elsevier B.V. 10.1016/j.sedgeo.2016.01.024   0037-0738 Sedimentary Geology       Stream                                             TX0008298578
                                                                                      Determining flow directions in turbidites: An
                                                                                      integrated sedimentological and magnetic
                                                                                      fabric study of the Miocene Marnoso
                                                                                      Arenacea Formation (northern Apennines,
2333 Elsevier B.V. 10.1016/j.sedgeo.2016.02.009   0037-0738 Sedimentary Geology       Italy)                                             TX0008292668
                                                                                      Diagenetic evolution of Tortonian temperate
                                                                                      carbonates close to evaporites in the Granada
2334 Elsevier B.V. 10.1016/j.sedgeo.2016.02.011   0037-0738 Sedimentary Geology       Basin (SE Spain)                                   TX0008292668
                                                                                      The thick-bedded tail of turbidite thickness
                                                                                      distribution as a proxy for flow confinement:
                                                                                      Examples from tertiary basins of central and
2335 Elsevier B.V. 10.1016/j.sedgeo.2016.05.006   0037-0738 Sedimentary Geology       northern Apennines (Italy)                         TX0008345247
                                                                                      A fluctuating ice front over an esker near
                                                                                      Ryssj≈°n (S Sweden) as a cause of a giant
2336 Elsevier B.V. 10.1016/j.sedgeo.2016.06.018   0037-0738 Sedimentary Geology       load cast                                          TX0008376617
                                                                                      Micro and nano-size pores of clay minerals in
                                                                                      shale reservoirs: Implication for the
2337 Elsevier B.V. 10.1016/j.sedgeo.2016.06.022   0037-0738 Sedimentary Geology       accumulation of shale gas                          TX0008392899
                                                                                      Abiotically-formed, primary dolomite in the
                                                                                      mid-Eocene lacustrine succession at Gebel El-
                                                                                      Goza El-Hamra, NE Egypt: An approach to
2338 Elsevier B.V. 10.1016/j.sedgeo.2016.08.003   0037-0738 Sedimentary Geology       the role of smectitic clays                        TX0008392371
                                                                                      Dolomitization of felsic volcaniclastic rocks in
                                                                                      continental strata: A study from the Lower
                                                                                      Cretaceous of the A'nan Sag in Er'lian Basin,
2339 Elsevier B.V. 10.1016/j.sedgeo.2017.03.004   0037-0738 Sedimentary Geology       China                                              TX0008461563




                                                                    Page 92 of 124
                     Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 93 of 124

                                                                                                    Impact of training on concordance among
                                                                                                    rheumatologists and dermatologists in the
                                                                   Seminars in Arthritis and        assessment of patients with psoriasis and
2340 Elsevier Inc.    10.1016/j.semarthrit.2016.06.004   0049-0172 Rheumatism                       psoriatic arthritis                              TX0008367786
                                                                                                    A bibliometric study of the scientific
                                                                   Seminars in Arthritis and        publications on patient-reported outcomes in
2341 Elsevier Inc.    10.1016/j.semarthrit.2016.12.002   0049-0172 Rheumatism                       rheumatology                                     TX0008501308
                                                                                                    Separation and recovery of metal values from
                                                                   Separation and Purification      leach liquor of waste lithium nickel cobalt
2342 Elsevier B.V. 10.1016/j.seppur.2014.11.039          1383-5866 Technology                       manganese oxide based cathodes                   TX0008014456
                                                                                                    Red mud powders as low-cost and efficient
                                                                   Separation and Purification      catalysts for persulfate activation: Pathways
2343 Elsevier B.V. 10.1016/j.seppur.2016.04.051          1383-5866 Technology                       and reusability of mineralizing sulfadiazine     TX0008320567
                                                                                                    Enhanced recovery of lipase derived from
                                                                                                    Burkholderia cepacia from fermentation broth
                                                                   Separation and Purification      using recyclable ionic liquid/polymer-based
2344 Elsevier B.V. 10.1016/j.seppur.2017.01.047          1383-5866 Technology                       aqueous two-phase systems                        TX0008439008
                                                                                                    Probabilistic economic/environmental power
                                                                   Sustainable Energy               dispatch of power system integrating
2345 Elsevier Ltd.    10.1016/j.seta.2014.09.002         2213-1388 Technologies and Assessments     renewable energy sources                         TX0008117935
                                                                   Sustainable Energy               A low frequency hybrid harvester with ring
2346 Elsevier Ltd.    10.1016/j.seta.2015.11.006         2213-1388 Technologies and Assessments     magnets                                          TX0008209743
                                                                   Seminars in Fetal and Neonatal   Mechanisms and effects of seizures in the
2347 Elsevier Ltd.    10.1016/j.siny.2013.02.003         1744-165X Medicine                         immature brain                                   TX0007785025
                                                                                                    Antioxidant biomarkers in the milk of early
2348 Elsevier B.V. 10.1016/j.smallrumres.2018.03.011     0921-4488 Small Ruminant Research          postpartum Aardi goats during winter             TX0008625764
                                                                                                    Who donates their bodies to science? The
                                                                                                    combined role of gender and migration status
2349 Elsevier Ltd.    10.1016/j.socscimed.2014.01.041    0277-9536 Social Science & Medicine        among California whole-body donors               TX0007960356
                                                                                                    Sick of our loans: Student borrowing and the
                                                                                                    mental health of young adults in the United
2350 Elsevier Ltd.    10.1016/j.socscimed.2014.11.027    0277-9536 Social Science & Medicine        States                                           TX0008047333

                                                                                                    What is a good life? Selecting capabilities to
2351 Elsevier Ltd.    10.1016/j.socscimed.2015.01.042    0277-9536 Social Science & Medicine        assess women's quality of life in rural Malawi   TX0008108410
                                                                                                    “You have to make a judgment call". --
                                                                                                    Morals, judgments and the provision of
                                                                                                    quality sexual and reproductive health
2352 Elsevier Ltd.    10.1016/j.socscimed.2015.11.048    0277-9536 Social Science & Medicine        services for adolescents in South Africa         TX0008384089
                                                                                                    Structural adjustment and health: A
                                                                                                    conceptual framework and evidence on
2353 Elsevier Ltd.    10.1016/j.socscimed.2017.02.021    0277-9536 Social Science & Medicine        pathways                                         TX0008503988
                                                                                                    Curvature ductility of columns and structural
                                                                   Soil Dynamics and Earthquake     displacement ductility in RC frame structures
2354 Elsevier Ltd.    10.1016/j.soildyn.2014.03.009      0267-7261 Engineering                      subjected to ground motions                      TX0008104633
                                                                                                    Effects of deep excavation on seismic
                                                                   Soil Dynamics and Earthquake     vulnerability of existing reinforced concrete
2355 Elsevier Ltd.    10.1016/j.soildyn.2014.05.005      0267-7261 Engineering                      framed structures                                TX0007972782
                                                                                                    Idealisation of soil–structure system to
                                                                   Soil Dynamics and Earthquake     determine inelastic seismic response of mid-
2356 Elsevier Ltd.    10.1016/j.soildyn.2014.08.007      0267-7261 Engineering                      rise building frames                             TX0008071834
                                                                                                    Fines-content effects on liquefaction hazard
                                                                   Soil Dynamics and Earthquake     evaluation for infrastructure in Christchurch,
2357 Elsevier Ltd.    10.1016/j.soildyn.2014.10.028      0267-7261 Engineering                      New Zealand                                      TX0008138639

                                                                                                    A comparison of material damping
                                                                   Soil Dynamics and Earthquake     measurements in resonant column using the
2358 Elsevier Ltd.    10.1016/j.soildyn.2015.03.009      0267-7261 Engineering                      steady-state and free-vibration decay methods TX0008379730
                                                                                                    On the rocking–sliding instability of rigid
                                                                   Soil Dynamics and Earthquake     blocks under ground excitation: Some new
2359 Elsevier Ltd.    10.1016/j.soildyn.2015.03.026      0267-7261 Engineering                      findings                                      TX0008139972
                                                                                                    The effect of boundary conditions, model size
                                                                                                    and damping models in the finite element
                                                                   Soil Dynamics and Earthquake     modelling of a moving load on a track/ground
2360 Elsevier Ltd.    10.1016/j.soildyn.2016.07.004      0267-7261 Engineering                      system                                        TX0008380228

                                                                   Soil Dynamics and Earthquake     Site response analyses using downhole arrays
2361 Elsevier Ltd.    10.1016/j.soildyn.2016.08.033      0267-7261 Engineering                      at various seismic hazard levels of Singapore    TX0008385410
                                                                   Soil Dynamics and Earthquake     Dynamic soil structure interaction of bridge
2362 Elsevier Ltd.    10.1016/j.soildyn.2017.03.005      0267-7261 Engineering                      piers supported on well foundation               TX0008490406
                                                                                                    Deformation mechanisms for offshore
                                                                   Soil Dynamics and Earthquake     monopile foundations accounting for cyclic
2363 Elsevier Ltd.    10.1016/j.soildyn.2017.03.008      0267-7261 Engineering                      mobility effects                                 TX0008490406
                                                                   Soil Dynamics and Earthquake     A novel method for identifying surface waves
2364 Elsevier Ltd.    10.1016/j.soildyn.2017.04.011      0267-7261 Engineering                      in periodic structures                           TX0008493601
                                                                                                    Estimating coseismic ground displacement
                                                                   Soil Dynamics and Earthquake     during the 2015 Gorkha, Nepal, earthquake
2365 Elsevier Ltd.    10.1016/j.soildyn.2018.01.031      0267-7261 Engineering                      from accelerometric data at KATNP station        TX0008628040




                                                                            Page 93 of 124
                 Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 94 of 124

                                                                                              Ground motion processing and observations
                                                               Soil Dynamics and Earthquake   for the near-field accelerograms from the
2366 Elsevier Ltd.   10.1016/j.soildyn.2018.01.032   0267-7261 Engineering                    2015 Gorkha, Nepal earthquake                 TX0008628040
                                                                                              Proactive assessment of breaches of safety
                                                                                              constraints and causal organizational
                                                                                              breakdowns in complex systems: A joint
                                                                                              STAMP–VSM framework for safety
2367 Elsevier Ltd.   10.1016/j.ssci.2013.08.013      0925-7535 Safety Science                 assessment                                    TX0007937017
                                                                                              Results of the Finnish national survey
                                                                                              investigating safety management,
                                                                                              collaboration and work environment in the
2368 Elsevier Ltd.   10.1016/j.ssci.2014.06.006      0925-7535 Safety Science                 chemical industry                             TX0008059185
                                                                                              Personality, risk cognitions and motivation
                                                                                              related to demand of risk mitigation in
2369 Elsevier Ltd.   10.1016/j.ssci.2014.11.008      0925-7535 Safety Science                 transport among Norwegians                    TX0008049378
                                                                                              High mobility CMOS technologies using
2370 Elsevier Ltd.   10.1016/j.sse.2013.04.020       0038-1101 Solid-State Electronics        III–V/Ge channels on Si platform              TX0007780860
                                                                                              Loss mechanisms influence on
                                                                                              Cu2ZnSnS4/CdS-based thin film solar cell
2371 Elsevier Ltd.   10.1016/j.sse.2015.05.038       0038-1101 Solid-State Electronics        performance                                   TX0008163673
                                                                                              Low voltage logic circuits exploiting gate
                                                                                              level dynamic body biasing in 28nm UTBB
2372 Elsevier Ltd.   10.1016/j.sse.2015.11.013       0038-1101 Solid-State Electronics        FD-SOI                                        TX0008384484
                                                                                              Performance improvement of IF(CN2)2 meta
                                                                                              based N-channel OTFTs and their integration
2373 Elsevier Ltd.   10.1016/j.sse.2017.01.009       0038-1101 Solid-State Electronics        into a stable CMOS inverter                   TX0008429936
                                                                                              HfO2-based resistive switching memory with
2374 Elsevier Ltd.   10.1016/j.sse.2017.03.004       0038-1101 Solid-State Electronics        CNTs electrode for high density storage       TX0008472499

2375 Elsevier Ltd.   10.1016/j.sse.2017.06.019       0038-1101 Solid-State Electronics        Biocompatibility of a quad-shank neural probe TX0008527678
                                                                                              Novel analytical model for optimizing the pull-
                                                                                              in voltage in a flexured MEMS switch
2376 Elsevier Ltd.   10.1016/j.sse.2017.08.007       0038-1101 Solid-State Electronics        incorporating beam perforation effect           TX0008533918
                                                                                              Chemistry, structure and properties of
2377 Elsevier B.V. 10.1016/j.ssi.2013.08.041         0167-2738 Solid State Ionics             bismuth copper titanate pyrochlores             TX0008002991

                                                                                              Nanocomposite structures grown by inserting
                                                                                              ionic salt RbNO3 into van der Waals gaps of
2378 Elsevier B.V. 10.1016/j.ssi.2014.10.018         0167-2738 Solid State Ionics             III–VI compound layered semiconductors       TX0008095891
                                                                                              The influence of Co3O4 concentration on
                                                                                              quasi-solid state dye-sensitized solar cells
2379 Elsevier B.V. 10.1016/j.ssi.2015.07.004         0167-2738 Solid State Ionics             with polymer electrolyte                     TX0008143898
                                                                                              Probing surface valence, magnetic property,
                                                                                              and oxide ion diffusion pathway in B-site
                                                                                              ordered perovskite-type
2380 Elsevier B.V. 10.1016/j.ssi.2016.03.022         0167-2738 Solid State Ionics             Ba2Ca0.67M0.33NbO6−δ (MMn, Fe, Co)            TX0008293644
                                                                                              Origin of low frequency inductive impedance
                                                                                              loops of O2 reduction reaction of solid oxide
2381 Elsevier B.V. 10.1016/j.ssi.2016.04.021         0167-2738 Solid State Ionics             fuel cells                                    TX0008328428
                                                                                              Ca3Co4O9+δ, a growing potential SOFC
                                                                                              cathode material: Impact of the layer
                                                                                              composition and thickness on the
2382 Elsevier B.V. 10.1016/j.ssi.2016.06.001         0167-2738 Solid State Ionics             electrochemical properties                    TX0008351181
                                                                                              Controllable synthesis of α and β-Bi2O3
                                                                                              through anodization of thermally evaporated
2383 Elsevier B.V. 10.1016/j.ssi.2016.10.017         0167-2738 Solid State Ionics             bismuth and its characterization              TX0008361132
                                                                                              Estimation of electrical properties of
                                                                                              composite solid electrolytes of different
2384 Elsevier B.V. 10.1016/j.ssi.2016.11.021         0167-2738 Solid State Ionics             morphologies                                  TX0008439680

2385 Elsevier B.V. 10.1016/j.ssi.2016.12.023         0167-2738 Solid State Ionics             Al conductive hybrid solid polymer electrolyte TX0008406859
                                                                                              Oxygen isotope exchange and diffusion in
                                                                                              LnBaCo2O66−δ (Ln=Pr, Sm, Gd) with
2386 Elsevier B.V. 10.1016/j.ssi.2017.03.022         0167-2738 Solid State Ionics             double perovskite structure                    TX0008544198
                                                                                              Thermodynamic assessment of the chemical
                                                                                              stability of (La0.8Sr0.2)0.98CrxFe1–xO3±δ
                                                                                              under oxygen transport membrane fabrication
2387 Elsevier B.V. 10.1016/j.ssi.2017.07.028         0167-2738 Solid State Ionics             and operation conditions                       TX0008547425
                                                                                              Development of ion conducting ionic liquid-
                                                                                              based gel polymer electrolyte membrane
                                                                                              PMMA/BMPyr.TFSI - With improved
                                                                                              electrical, optical, thermal and structural
2388 Elsevier B.V. 10.1016/j.ssi.2017.08.012         0167-2738 Solid State Ionics             properties                                    TX0008547425
                                                                                              New insights into the 6H-type hexagonal
                                                                                              perovskite solid solution BaTiO3−δ:
                                                                                              Influence of acceptor and donor doping on
2389 Elsevier B.V. 10.1016/j.ssi.2017.08.015         0167-2738 Solid State Ionics             crystal structure and electrical properties   TX0008547425




                                                                        Page 94 of 124
                     Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 95 of 124

                                                                                                  Gender, trust and cooperation in
2390 Elsevier Inc.    10.1016/j.ssresearch.2014.09.002   0049-089X Social Science Research        environmental social dilemmas                     TX0008363820
                                                                                                  Life events, genetic susceptibility, and
2391 Elsevier Inc.    10.1016/j.ssresearch.2015.08.001   0049-089X Social Science Research        smoking among adolescents                         TX0008186080
                                                                                                  Are there neighborhood effects on young
                                                                                                  adult neighborhood attainment? Evidence
2392 Elsevier Inc.    10.1016/j.ssresearch.2016.09.025   0049-089X Social Science Research        from mixed-logit models                           TX0008444621
                                                                                                  Are all jobs created equal? A cross-national
                                                                                                  analysis of women's employment and child
2393 Elsevier Inc.    10.1016/j.ssresearch.2017.07.003   0049-089X Social Science Research        malnutrition in developing countries              TX0008514655
                                                                                                  Spatio-temporal epidemiology of highly
                                                                   Spatial and Spatio-temporal    pathogenic avian influenza (subtype H5N1) in
2394 Elsevier Ltd.    10.1016/j.sste.2014.06.003         1877-5845 Epidemiology                   poultry in eastern India                          TX0008032309
                                                                                                  Seasonal and geographical impact on the
                                                                                                  morphology and 20-hydroxyecdysone content
                                                                                                  in different tissue types of wild Ajuga
2395 Elsevier Inc.    10.1016/j.steroids.2014.04.017     0039-128X Steroids                       bracteosa Wall. ex Benth.                         TX0008022606
                                                                                                  Synthesis and antibacterial activity evaluation
2396 Elsevier Inc.    10.1016/j.steroids.2014.09.003     0039-128X Steroids                       of two androgen derivatives                       TX0008025146
                                                                                                  The effect of exogenous 24-epibrassinolide
                                                                                                  on the ecdysteroid content in the leaves of
2397 Elsevier Inc.    10.1016/j.steroids.2014.12.024     0039-128X Steroids                       Spinacia oleracea L.                              TX0008059070
                                                                                                  Design and synthesis of new
                                                                                                  dihydrotestosterone derivative with positive
2398 Elsevier Inc.    10.1016/j.steroids.2014.12.026     0039-128X Steroids                       inotropic activity                                TX0008023346
                                                                                                  3,16-Bisquaternary ammonium steroid
                                                                                                  derivatives as neuromuscular blocking agents:
2399 Elsevier Inc.    10.1016/j.steroids.2015.01.008     0039-128X Steroids                       Synthesis and biological evaluation               TX0008133278
                                                                                                  Synthesis and biological evaluation of novel 3-
                                                                                                  O-tethered triazoles of diosgenin as potent
2400 Elsevier Inc.    10.1016/j.steroids.2016.11.003     0039-128X Steroids                       antiproliferative agents                          TX0008415870
                                                                                                  Cytotoxic steroidal saponins from Panicum
2401 Elsevier Inc.    10.1016/j.steroids.2017.06.003     0039-128X Steroids                       turgidum Forssk                                   TX0008508150
                                                                                                  Synthesis of novel aryl brassinosteroids
                                                                                                  through alkene cross-metathesis and
2402 Elsevier Inc.    10.1016/j.steroids.2017.08.010     0039-128X Steroids                       preliminary biological study                      TX0008522271
                                                                                                  Long-term soil organic carbon and nitrogen
                                                                                                  dynamics after conversion of tropical forest to
                                                                                                  traditional sugarcane agriculture in East
2403 Elsevier B.V. 10.1016/j.still.2014.11.003           0167-1987 Soil and Tillage Research      Mexico                                            TX0008022631
                                                                                                  A new method to estimate soil water
                                                                                                  infiltration based on a modified Green–Ampt
2404 Elsevier B.V. 10.1016/j.still.2016.03.003           0167-1987 Soil and Tillage Research      model                                             TX0008294837
                                                                                                  Elevated O3 decreased N rhizodeposition of
                                                                                                  spring wheat and its availability to subsequent
2405 Elsevier B.V. 10.1016/j.still.2016.04.015           0167-1987 Soil and Tillage Research      buckwheat                                         TX0008321704
                                                                                                  Chemical forms in soil and availability of
                                                                                                  manganese and zinc to soybean in soil under
2406 Elsevier B.V. 10.1016/j.still.2016.05.007           0167-1987 Soil and Tillage Research      different tillage systems                         TX0008349391
                                                                                                  Comparison of wind erosion based on
                                                                                                  measurements and SWEEP simulation: A
                                                                                                  case study in Kangbao County, Hebei
2407 Elsevier B.V. 10.1016/j.still.2016.08.006           0167-1987 Soil and Tillage Research      Province, China                                   TX0008394746
                                                                                                  Residual plastic mulch fragments effects on
                                                                                                  soil physical properties and water flow
                                                                                                  behavior in the Minqin Oasis, northwestern
2408 Elsevier B.V. 10.1016/j.still.2016.10.011           0167-1987 Soil and Tillage Research      China                                             TX0008356140
                                                                                                  Evaluation of methods for determining soil
2409 Elsevier B.V. 10.1016/j.still.2016.11.003           0167-1987 Soil and Tillage Research      aggregate stability                               TX0008428040
                                                                                                  Significant residual effects of wheat
                                                                                                  fertilization on greenhouse gas emissions in
2410 Elsevier B.V. 10.1016/j.still.2017.01.008           0167-1987 Soil and Tillage Research      succeeding soybean growing season                 TX0008438771
                                                                                                  Soil organic carbon on the fragmented
                                                                                                  Chinese Loess Plateau: Combining effects of
2411 Elsevier B.V. 10.1016/j.still.2017.05.005           0167-1987 Soil and Tillage Research      vegetation types and topographic positions        TX0008515170
                                                                                                  Multivariate assessment of soil quality
                                                                                                  indicators for crop rotation and tillage in
2412 Elsevier B.V. 10.1016/j.still.2017.07.007           0167-1987 Soil and Tillage Research      Illinois                                          TX0008515170
                                                                                                  An approximate stochastic dynamics
                                                                                                  approach for nonlinear structural system
                                                                                                  performance-based multi-objective optimum
2413 Elsevier Ltd.    10.1016/j.strusafe.2016.01.003     0167-4730 Structural Safety              design                                            TX0008214556
                                                                                                  The group contribution method (GC) versus
                                                                                                  the critical point-based approach (CP):
                                                                                                  Predicting thermodynamic properties of
                                                                                                  weakly- and non-associated oxygenated
                                                                   The Journal of Supercritical   compounds by GC-PPC-SAFT and CP-PC-
2414 Elsevier B.V. 10.1016/j.supflu.2015.12.007          0896-8446 Fluids                         SAFT                                              TX0008256513




                                                                              Page 95 of 124
                 Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 96 of 124

                                                              The Journal of Supercritical   Second derivative of alpha functions in cubic
2415 Elsevier B.V. 10.1016/j.supflu.2016.05.012     0896-8446 Fluids                         equations of state                                TX0008355963
                                                              The Journal of Supercritical   A novel salt separator for the supercritical
2416 Elsevier B.V. 10.1016/j.supflu.2016.06.009     0896-8446 Fluids                         water gasification of biomass                     TX0008363645
                                                                                             Corrosion behavior of alloy 316L stainless
                                                              The Journal of Supercritical   steel after exposure to supercritical water at
2417 Elsevier B.V. 10.1016/j.supflu.2017.03.022     0896-8446 Fluids                         500¬°C for 20,000h                                TX0008477527
                                                                                             Co-precipitation of trans-resveratrol in PHBV
                                                              The Journal of Supercritical   using Solution Enhanced Dispersion by
2418 Elsevier B.V. 10.1016/j.supflu.2017.03.025     0896-8446 Fluids                         Supercritical Fluids technique                    TX0008477527
                                                                                             Effect of pressure and temperature on the
                                                              The Journal of Supercritical   quality of chia oil extracted using pressurized
2419 Elsevier B.V. 10.1016/j.supflu.2017.03.030     0896-8446 Fluids                         fluids                                            TX0008477527
                                                                                             One-pot synthesis of molybdenum
                                                                                             disulfide–reduced graphene oxide (MoS2-
                                                                                             RGO) composites and their high
                                                              The Journal of Supercritical   electrochemical performance as an anode in
2420 Elsevier B.V. 10.1016/j.supflu.2017.04.003     0896-8446 Fluids                         lithium ion batteries                             TX0008477527
                                                              The Journal of Supercritical   Treatment of high-strength opium alkaloid
2421 Elsevier B.V. 10.1016/j.supflu.2017.07.003     0896-8446 Fluids                         wastewater using hydrothermal gasification        TX0008514827
                                                                                             Evaluation of new density based model to
                                                                                             correlate the solubilities of ricinoleic acid,
                                                              The Journal of Supercritical   methyl ricinoleate and methyl 10-undecenoate
2422 Elsevier B.V. 10.1016/j.supflu.2017.07.017     0896-8446 Fluids                         in supercritical carbon dioxide                   TX0008514827
                                                                                             Dissolution and modification of cellulose
                                                              The Journal of Supercritical   using high-pressure carbon dioxide
2423 Elsevier B.V. 10.1016/j.supflu.2017.07.019     0896-8446 Fluids                         switchable solution                               TX0008514827
                                                                                             Treatment of different types of cotton fabrics
                                                              The Journal of Supercritical   by ammonium palmitate in a supercritical
2424 Elsevier B.V. 10.1016/j.supflu.2017.07.036     0896-8446 Fluids                         CO2 environment                                   TX0008514827
                                                              The Journal of Supercritical   Quality of perilla oil (Perilla frutescens)
2425 Elsevier B.V. 10.1016/j.supflu.2017.08.007     0896-8446 Fluids                         extracted with compressed CO2 and LPG             TX0008514827
                                                                                             Microstructure characterization and deposition
                                                              Surface and Coatings           mechanism studies of ZrO2 thin films
2426 Elsevier B.V. 10.1016/j.surfcoat.2012.12.017   0257-8972 Technology                     deposited by LI-MOCVD                             TX0007710041
                                                                                             Effects of nanoTiO2–SiO2 on the
                                                                                             hydrophilicity/dyeability of polyester fabric
                                                              Surface and Coatings           and photostability of disperse dyes under UV
2427 Elsevier B.V. 10.1016/j.surfcoat.2014.05.035   0257-8972 Technology                     irradiation                                       TX0007972479
                                                                                             From Cassie state to Gecko state: A facile
                                                                                             hydrothermal process for the fabrication of
                                                              Surface and Coatings           superhydrophobic surfaces with controlled
2428 Elsevier B.V. 10.1016/j.surfcoat.2014.07.047   0257-8972 Technology                     sliding angles on zinc substrates                 TX0008140823
                                                              Surface and Coatings           Cold spraying: From process fundamentals
2429 Elsevier B.V. 10.1016/j.surfcoat.2014.09.060   0257-8972 Technology                     towards advanced applications                     TX0008058945
                                                                                             Effect of high temperature on the surface
                                                                                             morphology and mechanical properties of
                                                              Surface and Coatings           nanostructured Al2O3–ZrO2/SiO2 thermal
2430 Elsevier B.V. 10.1016/j.surfcoat.2014.12.039   0257-8972 Technology                     barrier coatings                                  TX0008029780
                                                                                             In-situ synthesis of nanostructured NiAl-
                                                                                             Al2O3 composite coatings on cast iron
                                                              Surface and Coatings           substrates by spark plasma sintering of
2431 Elsevier B.V. 10.1016/j.surfcoat.2015.03.057   0257-8972 Technology                     mechanically activated powders                    TX0008134889
                                                                                             Microarc oxidation coated magnesium alloy
                                                                                             radiator for light emitting diode:
                                                              Surface and Coatings           Microstructure, thermal radiative and
2432 Elsevier B.V. 10.1016/j.surfcoat.2016.03.077   0257-8972 Technology                     dissipating property                              TX0008293626
                                                                                             Wetting analysis and surface characterization
                                                              Surface and Coatings           of flax fibers modified with zirconia by sol-
2433 Elsevier B.V. 10.1016/j.surfcoat.2017.02.008   0257-8972 Technology                     gel method                                        TX0008437675
                                                                                             Influence of laser surface melting on the
                                                              Surface and Coatings           characteristics of Stellite 12 plasma
2434 Elsevier B.V. 10.1016/j.surfcoat.2017.03.051   0257-8972 Technology                     transferred arc hardfacing deposit                TX0008444871
                                                              Surface and Coatings
2435 Elsevier B.V. 10.1016/j.surfcoat.2017.07.023   0257-8972 Technology                     Hardening of Al thin films by TiC doping          TX0008539798
                                                                                             Electrophoretic deposition of hydroxyapatite
                                                              Surface and Coatings           fiber reinforced hydroxyapatite matrix
2436 Elsevier B.V. 10.1016/j.surfcoat.2017.09.051   0257-8972 Technology                     nanocomposite coatings                            TX0008545376
                                                                                             High-entropy alloy coatings with excellent
                                                                                             mechanical, corrosion resistance and magnetic
                                                                                             properties prepared by mechanical alloying
2437 Elsevier B.V. 10.1016/j.surfin.2017.06.012     2468-0230 Surfaces and Interfaces        and hot pressing sintering                        TX0008564525
                                                                                             Synthesis and characterization of MWCNT
                                                                                             reinforced nano-crystalline copper coating
                                                                                             from a highly basic bath through pulsed
2438 Elsevier B.V. 10.1016/j.surfin.2017.07.001     2468-0230 Surfaces and Interfaces        electrodeposition                                 TX0008564525
                                                                                             Revolution of Graphene for different
2439 Elsevier B.V. 10.1016/j.surfin.2017.08.004     2468-0230 Surfaces and Interfaces        applications: State-of-the-art                    TX0008564525




                                                                       Page 96 of 124
                     Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 97 of 124

                                                                                                       Encapsulation of orange and lavender
                                                                                                       essential oils in chitosan nanospherical
                                                                                                       particles and its application in leather for
2440 Elsevier B.V. 10.1016/j.surfin.2017.08.009           2468-0230 Surfaces and Interfaces            aroma enrichment                                 TX0008564525
                                                                                                       Combined phacoemulsification and
2441 Elsevier Inc.    10.1016/j.survophthal.2016.03.012   0039-6257 Survey of Ophthalmology            trabectome for treatment of glaucoma             TX0008544795
                                                                                                       Determination of the Cu 2p primary excitation
2442 Elsevier B.V. 10.1016/j.susc.2013.10.009             0039-6028 Surface Science                    spectra for Cu, Cu2O and CuO                     TX0007934284
                                                                                                       Analyzing multiple encounter as a possible
                                                                                                       origin of electron spin resonance signals in
                                                                                                       scanning tunneling microscopy on Si(111)
2443 Elsevier B.V. 10.1016/j.susc.2013.12.009             0039-6028 Surface Science                    featuring C and O defects                        TX0007946172
                                                                                                       Surface structure analysis of BaSi2(100)
                                                                                                       epitaxial film grown on Si(111) using
2444 Elsevier B.V. 10.1016/j.susc.2015.01.007             0039-6028 Surface Science                    CAICISS                                          TX0008067900

                                                                                                       Quantitative analysis of Ni 2p photoemission
2445 Elsevier B.V. 10.1016/j.susc.2015.09.012             0039-6028 Surface Science                    in NiO and Ni diluted in a SiO2 matrix           TX0008199691
                                                                                                       A microscopic study investigating the
2446 Elsevier B.V. 10.1016/j.susc.2016.03.013             0039-6028 Surface Science                    structure of SnSe surfaces                       TX0008323997
                                                                                                       Au-induced deep groove nanowire structure
2447 Elsevier B.V. 10.1016/j.susc.2016.04.009             0039-6028 Surface Science                    on the Ge(001) surface: DFT calculations         TX0008323997
                                                                                                       One-atom-layer 4x4 compound in (Tl,
2448 Elsevier B.V. 10.1016/j.susc.2016.11.004             0039-6028 Surface Science                    Pb)/Si(111) system                               TX0008379164
                                                                                                       Study of Ag induced bimetallic (Au–Ag)
                                                                                                       nanowires on silicon (5 5 12) surfaces:
2449 Elsevier B.V. 10.1016/j.susc.2017.05.012             0039-6028 Surface Science                    Experiment and theoretical aspects               TX0008514153
                                                                                                       Reversibility of humidity effects in pentacene
                                                                                                       based organic thin-film transistor:
2450 Elsevier B.V. 10.1016/j.synthmet.2014.12.009         0379-6779 Synthetic Metals                   Experimental data and electrical modeling        TX0008525239
                                                                                                       Synthesis, crystal structures and DNA-
                                                                                                       binding properties of Cd(II), Cu(II) and
                                                                                                       Ni(II) complexes with 2-(2-
2451 Elsevier B.V. 10.1016/j.synthmet.2014.12.022         0379-6779 Synthetic Metals                   pyridyl)benzothiazole                            TX0008025142
                                                                                                       Molecular design and photovoltaic
                                                                                                       performance of a novel thiocyanate-based
2452 Elsevier B.V. 10.1016/j.synthmet.2015.11.028         0379-6779 Synthetic Metals                   layered organometal perovskite material          TX0008314782
                                                                                                       P-Type dye-sensitized solar cells: Enhanced
                                                                                                       performance with a NiO compact blocking
2453 Elsevier B.V. 10.1016/j.synthmet.2016.04.006         0379-6779 Synthetic Metals                   layer                                            TX0008321167
                                                                                                       2,9,16,23-Tetrakis(7-coumarinoxy-4-methyl)-
                                                                                                       metallophthalocyanines -based hole
                                                                                                       transporting material for mixed-perovskite
2454 Elsevier B.V. 10.1016/j.synthmet.2017.01.004         0379-6779 Synthetic Metals                   solar cells                                      TX0008455395
                                                                                                       Effect of covalent and non-covalent linking of
                                                                                                       zinc(II) phthalocyanine functionalised carbon
                                                                                                       nanomaterials on the sensor response to
2455 Elsevier B.V. 10.1016/j.synthmet.2017.02.024         0379-6779 Synthetic Metals                   ammonia                                          TX0008465221
                                                                                                       Acceptor and donor substituted
                                                                                                       alkoxy(phenyleneethynylenes) (Alkoxy-PEs):
                                                                                                       Synthesis, thermal, linear and nonlinear
2456 Elsevier B.V. 10.1016/j.synthmet.2017.06.005         0379-6779 Synthetic Metals                   optical properties                               TX0008525315
                                                                                                       Enhancement of polypyrrole linear actuation
2457 Elsevier B.V. 10.1016/j.synthmet.2017.07.011         0379-6779 Synthetic Metals                   with poly(ethylene oxide)                        TX0008525315
                                                                                                       Polypyrrole coatings on gelatin fiber
                                                                                                       scaffolds: Material and electrochemical
                                                                                                       characterizations in organic and aqueous
2458 Elsevier B.V. 10.1016/j.synthmet.2017.07.014         0379-6779 Synthetic Metals                   electrolyte                                      TX0008525315

                                                                                                       EFL course book evaluation in Greek primary
2459 Elsevier Ltd.    10.1016/j.system.2014.04.001        0346-251X System                             schools: Views from teachers and authors         TX0008064352
                                                                                                       Motivation for participation or non-
                                                                                                       participation in group tasks: A dynamic
                                                                                                       systems model of task-situated willingness to
2460 Elsevier Ltd.    10.1016/j.system.2015.03.005        0346-251X   System                           communicate                                      TX0008360012
                                                                                                       Effects of extensive reading and translation
                                                                                                       activities on grammar knowledge and attitudes
2461 Elsevier Ltd.    10.1016/j.system.2015.04.016        0346-251X   System                           for EFL adolescents                              TX0008185968
                                                                                                       Methods and methodologies in second
2462 Elsevier Ltd.    10.1016/j.system.2016.05.002        0346-251X   System                           language writing research                        TX0008331828
                                                                                                       Multiscale modeling and prediction of bonded
                                                                      Theoretical and Applied Fracture joint failure by using an adhesive process
2463 Elsevier Ltd.    10.1016/j.tafmec.2014.04.007        0167-8442   Mechanics                        zone model                                       TX0008063764
                                                                                                       Bonded joints of dissimilar adherends at very
                                                                      Theoretical and Applied Fracture low temperatures - An adhesive selection
2464 Elsevier Ltd.    10.1016/j.tafmec.2016.08.012        0167-8442   Mechanics                        approach                                         TX0008351756




                                                                              Page 97 of 124
                     Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 98 of 124

                                                                                                  Mentoring of new teachers as a contested
                                                                                                  practice: Supervision, support and
2465 Elsevier Ltd.    10.1016/j.tate.2014.07.001       0742-051X Teaching and Teacher Education   collaborative self-development                  TX0008024366
                                                                                                  The nature and development of interaction
                                                                                                  among components of pedagogical content
2466 Elsevier Ltd.    10.1016/j.tate.2014.10.008       0742-051X Teaching and Teacher Education   knowledge in practicum                          TX0008031238
                                                                                                  Teacher assessment literacy in practice: A
2467 Elsevier Ltd.    10.1016/j.tate.2016.05.010       0742-051X Teaching and Teacher Education   reconceptualization                             TX0008315035
                                                                                                  Improving and evaluating reflective
                                                                                                  narratives: A rubric for higher education
2468 Elsevier Ltd.    10.1016/j.tate.2016.12.015       0742-051X Teaching and Teacher Education   students                                        TX0008439608
                                                                                                  Special education pre-service teachers'
                                                                                                  interest, subject knowledge, and teacher
2469 Elsevier Ltd.    10.1016/j.tate.2017.01.009       0742-051X Teaching and Teacher Education   efficacy beliefs in mathematics                 TX0008439608

                                                                 Technological Forecasting and    Digital bricolage: Resources and coordination
2470 Elsevier Inc.    10.1016/j.techfore.2013.05.003   0040-1625 Social Change                    in the production of digital visual effects     TX0007947709
                                                                                                  The diffusion of a renewable energy
                                                                                                  technology and innovation system
                                                                 Technological Forecasting and    functioning: Comparing bio-digestion in
2471 Elsevier Inc.    10.1016/j.techfore.2013.09.019   0040-1625 Social Change                    Kenya and Rwanda                                TX0008050929
                                                                                                  Strategy and business model design in
                                                                 Technological Forecasting and    dynamic telecommunications industries: A
2472 Elsevier Inc.    10.1016/j.techfore.2014.09.006   0040-1625 Social Change                    study on Italian mobile network operators       TX0008050929
                                                                 Technological Forecasting and    Long term dynamics of energy systems: The
2473 Elsevier Inc.    10.1016/j.techfore.2015.01.020   0040-1625 Social Change                    Italian case                                    TX0008160480
                                                                                                  Futures of distributed small-scale renewable
                                                                 Technological Forecasting and    energy in Finland – A Delphi study of the
2474 Elsevier Inc.    10.1016/j.techfore.2015.12.001   0040-1625 Social Change                    opportunities and obstacles up to 2025          TX0008214205
                                                                                                  Navigating uncharted waters: A
                                                                 Technological Forecasting and    multidimensional conceptualisation of
2475 Elsevier Inc.    10.1016/j.techfore.2016.01.022   0040-1625 Social Change                    exporting electronic waste                      TX0008218439
                                                                                                  Corporate-level technology strategy and its
                                                                 Technological Forecasting and    linkage with corporate strategy in multi-
2476 Elsevier Inc.    10.1016/j.techfore.2016.02.013   0040-1625 Social Change                    business companies: IKCO case study             TX0008501486
                                                                                                  For the sustainable performance of the carbon
                                                                 Technological Forecasting and    reduction labeling policies under an
2477 Elsevier Inc.    10.1016/j.techfore.2016.03.008   0040-1625 Social Change                    evolutionary game simulation                    TX0008381919
                                                                                                  How industrial convergence happens: A
                                                                 Technological Forecasting and    taxonomical approach based on empirical
2478 Elsevier Inc.    10.1016/j.techfore.2016.03.020   0040-1625 Social Change                    evidences                                       TX0008236676
                                                                                                  The light and shade of knowledge
                                                                 Technological Forecasting and    recombination: Insights from a general-
2479 Elsevier Inc.    10.1016/j.techfore.2017.07.018   0040-1625 Social Change                    purpose technology                              TX0008532736
                                                                                                  Policy implications for third-tier countries
                                                                                                  considering ACTD programs: South Korea as
2480 Elsevier Ltd.    10.1016/j.techsoc.2014.11.001    0160-791X Technology in Society            a case study                                    TX0008360532
2481 Elsevier Ltd.    10.1016/j.techsoc.2017.09.006    0160-791X Technology in Society            Mapping the frugal innovation phenomenon        TX0008550785
                                                                                                  Glycoconjugates pattern and chemosensory
                                                                                                  cells in the camel respiratory mucosa: Lectin
2482 Elsevier Ltd.    10.1016/j.tice.2018.03.006       0040-8166 Tissue and Cell                  and immunohistochemical studies                 TX0008623940
                                                                                                  Prenylated flavonoids, promising
                                                                 Trends in Food Science &         nutraceuticals with impressive biological
2483 Elsevier Ltd.    10.1016/j.tifs.2015.03.007       0924-2244 Technology                       activities                                      TX0008128897
                                                                 Trends in Food Science &         New product failure: Five potential sources
2484 Elsevier Ltd.    10.1016/j.tifs.2016.01.016       0924-2244 Technology                       discussed                                       TX0008292917
                                                                 Tourism Management               Diagnosing the impact of an event on hotel
2485 Elsevier Ltd.    10.1016/j.tmp.2013.07.002        2211-9736 Perspectives                     demand: The case of the BP oil spill            TX0007901905
                                                                                                  Urban environmental assessment and social
                                                                 Tourism Management               impact assessment of tourism development
2486 Elsevier Ltd.    10.1016/j.tmp.2016.01.006        2211-9736 Perspectives                     policy: Thailand's Ayutthaya Historical Park    TX0008213961
                                                                                                  Servicescape elements, customer
                                                                                                  predispositions and service experience: The
2487 Elsevier Ltd.    10.1016/j.tourman.2012.09.004    0261-5177 Tourism Management               case of theme park visitors                     TX0007733392
                                                                                                  Environmental orientations and environmental
                                                                                                  behaviour: Perceptions of protected area
2488 Elsevier Ltd.    10.1016/j.tourman.2013.07.003    0261-5177 Tourism Management               tourism stakeholders                            TX0007902036
                                                                                                  Travelers' pro-environmental behavior in a
                                                                                                  green lodging context: Converging value-
                                                                                                  belief-norm theory and the theory of planned
2489 Elsevier Ltd.    10.1016/j.tourman.2014.09.014    0261-5177 Tourism Management               behavior                                        TX0008023485
                                                                                                  Effect of tourist photographs on attitudes
                                                                                                  towards destination: Manifest and latent
2490 Elsevier Ltd.    10.1016/j.tourman.2015.02.004    0261-5177 Tourism Management               content                                         TX0008087114
                                                                                                  Importance of early snowfall for Swedish ski
2491 Elsevier Ltd.    10.1016/j.tourman.2015.09.002    0261-5177 Tourism Management               resorts: Evidence based on monthly data         TX0008359431
                                                                                                  "Girlfriend getaway" as a contested term:
2492 Elsevier Ltd.    10.1016/j.tourman.2016.02.001    0261-5177 Tourism Management               Discourse analysis                              TX0008320573




                                                                          Page 98 of 124
                     Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 99 of 124

                                                                                                       Boat-based tourism and bottlenose dolphins
                                                                                                       in Doubtful Sound, New Zealand: The role of
                                                                                                       management in decreasing dolphin-boat
2493 Elsevier Ltd.    10.1016/j.tourman.2016.05.010        0261-5177 Tourism Management                interactions                                      TX0008372820
                                                                                                       The use of odd-ending numbers in the pricing
                                                                                                       of five tourism services in three different
2494 Elsevier Ltd.    10.1016/j.tourman.2017.04.002        0261-5177 Tourism Management                cultures                                          TX0008494230
                                                                                                       Drug tourism motivation of Chinese
                                                                                                       outbound tourists: Scale development and
2495 Elsevier Ltd.    10.1016/j.tourman.2017.08.001        0261-5177 Tourism Management                validation                                        TX0008540290
                                                                                                       Charge up then charge out? Drivers'
                                                                     Transportation Research Part A:   perceptions and experiences of electric
2496 Elsevier Ltd.    10.1016/j.tra.2013.12.001            0965-8564 Policy and Practice               vehicles in the UK                                TX0007946130
                                                                                                       Do reforms reduce the magnitudes of cost
                                                                     Transportation Research Part A:   overruns in road projects? Statistical evidence
2497 Elsevier Ltd.    10.1016/j.tra.2014.04.005            0965-8564 Policy and Practice               from Norway                                       TX0008057746
                                                                     Transportation Research Part A:   Consumer attitudes about electric cars: Pricing
2498 Elsevier Ltd.    10.1016/j.tra.2014.09.002            0965-8564 Policy and Practice               analysis and policy implications                  TX0008103904
                                                                                                       Modeling the impact of government
                                                                                                       guarantees on toll charge, road quality and
                                                                     Transportation Research Part A:   capacity for Build-Operate-Transfer (BOT)
2499 Elsevier Ltd.    10.1016/j.tra.2015.05.006            0965-8564 Policy and Practice               road projects                                     TX0008150621
                                                                                                       Impact of information intervention on travel
                                                                                                       mode choice of urban residents with different
                                                                     Transportation Research Part A:   goal frames: A controlled trial in Xuzhou,
2500 Elsevier Ltd.    10.1016/j.tra.2016.06.031            0965-8564 Policy and Practice               China                                             TX0008351236
                                                                                                       Travel satisfaction with public transport:
                                                                     Transportation Research Part A:   Determinants, user classes, regional
2501 Elsevier Ltd.    10.1016/j.tra.2016.11.011            0965-8564 Policy and Practice               disparities and their evolution                   TX0008416264
                                                                     Transportation Research Part A:   Metafrontier analysis on productivity for
2502 Elsevier Ltd.    10.1016/j.tra.2016.12.012            0965-8564 Policy and Practice               West Coast of South Pacific terminals             TX0008517389
                                                                                                       Improving the electrification rate of the
                                                                     Transportation Research Part A:   vehicle miles traveled in Beijing: A data-
2503 Elsevier Ltd.    10.1016/j.tra.2017.01.005            0965-8564 Policy and Practice               driven approach                                   TX0008419005
                                                                                                       Optimal toll of new highway in the
                                                                     Transportation Research Part A:   equilibrium framework of heterogeneous
2504 Elsevier Ltd.    10.1016/j.tra.2017.08.012            0965-8564 Policy and Practice               households' residential location choice           TX0008537634
                                                                                                       The analysis of transit-oriented development
                                                                                                       (TOD) in Washington, D.C. and Baltimore
2505 Elsevier Ltd.    10.1016/j.tranpol.2013.12.009        0967-070X Transport Policy                  metropolitan areas                                TX0008085479
                                                                                                       The valuation of shipment time variability in
2506 Elsevier Ltd.    10.1016/j.tranpol.2014.01.001        0967-070X Transport Policy                  Greater Mekong Subregion                          TX0008085479
                                                                                                       Latent Mesangial Immunoglobulin A
                                                                                                       Deposition in Long-Term Functioning
                                                                                                       Kidney Does Not Correlate With Disease
                                                                                                       Progression and May Exhibit Fluctuating
2507 Elsevier Inc.    10.1016/j.transproceed.2013.07.072   0041-1345 Transplantation Proceedings       Patterns                                    TX0007946250
                                                                                                       The Natural History of Arteriovenous Access
                                                                                                       and Risk Factors Associated With Access
                                                                                                       Thrombosis After Successful Kidney
2508 Elsevier Inc.    10.1016/j.transproceed.2013.10.056   0041-1345 Transplantation Proceedings       Transplantation                             TX0007970642
                                                                                                       Salvage Living-Donor Liver Transplantation
                                                                                                       for Liver Failure Following Definitive
                                                                                                       Radiation Therapy for Recurrent
2509 Elsevier Inc.    10.1016/j.transproceed.2015.02.011   0041-1345 Transplantation Proceedings       Hepatocellular Carcinoma: A Case Report           TX0008062038
                                                                                                       The Evaluation of Hemodynamic Changes
                                                                                                       During the Reperfusion Phase in Adult
                                                                                                       Living Donor Liver Transplantations: The
2510 Elsevier Inc.    10.1016/j.transproceed.2015.03.002   0041-1345 Transplantation Proceedings       Role of Cardiovascular Problems                   TX0008134579
                                                                                                       Liver Depurative Techniques: A Single Liver
2511 Elsevier Inc.    10.1016/j.transproceed.2015.03.016   0041-1345 Transplantation Proceedings       Transplantation Center Experience                 TX0008134579
                                                                                                       Organ and Tissue Donation for
2512 Elsevier Inc.    10.1016/j.transproceed.2015.03.026   0041-1345 Transplantation Proceedings       Transplantation From Fatal Trauma Victims         TX0008134579
                                                                                                       2-Methoxyestradiol: A Hormonal Metabolite
                                                                                                       Modulates Stimulated T-Cells Function and
2513 Elsevier Inc.    10.1016/j.transproceed.2015.05.021   0041-1345 Transplantation Proceedings       proliferation                                     TX0008129674
                                                                                                       Long-Term Outcomes of Intestinal and
                                                                                                       Multivisceral Transplantation at a Single
2514 Elsevier Inc.    10.1016/j.transproceed.2015.12.066   0041-1345 Transplantation Proceedings       Center in Argentina                               TX0008232904
                                                                                                       Higher Variability of Tacrolimus Trough
                                                                                                       Level Increases Risk of Acute Rejection in
2515 Elsevier Inc.    10.1016/j.transproceed.2016.02.081   0041-1345 Transplantation Proceedings       Kidney Transplant Recipients                      TX0008348767
                                                                                                       Knowledge, Attitudes, and Beliefs Toward
2516 Elsevier Inc.    10.1016/j.transproceed.2016.02.097   0041-1345 Transplantation Proceedings       Organ Donation Among Social Media Users           TX0008380579




                                                                              Page 99 of 124
                Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 100 of 124

                                                                                                       Hepatic Venous and Inferior Vena Cava
                                                                                                       Morphology No Longer a Barrier to Living
                                                                                                       Donor Liver Transplantation for Budd-Chiari
                                                                                                       Syndrome: Surgical Techniques and
2517 Elsevier Inc.   10.1016/j.transproceed.2016.08.009   0041-1345 Transplantation Proceedings        Outcomes                                         TX0008372220
                                                                                                       Enterobacter cloacae–Related Necrotizing
                                                                                                       Fasciitis After Peritoneal Dialysis in Delayed
2518 Elsevier Inc.   10.1016/j.transproceed.2017.03.020   0041-1345 Transplantation Proceedings        Graft Function: A Case Report                    TX0008474479
                                                                                                       Concurrent Hepatic Tuberculosis and Hepatic
                                                                                                       Graft-versus-host Disease in an Allogeneic
                                                                                                       Hematopoietic Stem Cell Transplant
2519 Elsevier Inc.   10.1016/j.transproceed.2017.03.073   0041-1345 Transplantation Proceedings        Recipient: A Case Report                         TX0008539400
                                                                                                       Management of Portal Hypertension After
2520 Elsevier Inc.   10.1016/j.transproceed.2017.06.015   0041-1345 Transplantation Proceedings        Liver Transplantation                            TX0008539400
                                                                                                      Network user equilibrium problems for the
                                                                                                      mixed battery electric vehicles and gasoline
                                                                      Transportation Research Part B: vehicles subject to battery swapping stations
2521 Elsevier Ltd.   10.1016/j.trb.2017.01.009            0191-2615   Methodological                  and road grade constraints                        TX0008464938
                                                                                                      Modeling collusion-proof port emission
                                                                      Transportation Research Part B: regulation of cargo-handling activities under
2522 Elsevier Ltd.   10.1016/j.trb.2017.04.015            0191-2615   Methodological                  incomplete information                            TX0008530697
                                                                                                      A fast simulation algorithm for multiple
                                                                      Transportation Research Part B: moving bottlenecks and applications in urban
2523 Elsevier Ltd.   10.1016/j.trb.2017.06.010            0191-2615   Methodological                  freight traffic management                        TX0008530697
                                                                      Transportation Research Part D: Wheat interchanges in Europe: Transport
2524 Elsevier Ltd.   10.1016/j.trd.2015.10.012            1361-9209   Transport and Environment       optimization reduces emissions                    TX0008172368

                                                                    Transportation Research Part D:    Public protests against the Beijing–Shenyang
2525 Elsevier Ltd.   10.1016/j.trd.2015.11.009            1361-9209 Transport and Environment          high-speed railway in China                      TX0008251402
                                                                    Transportation Research Part D:    Closed-loop Inventory Routing Problem for
2526 Elsevier Ltd.   10.1016/j.trd.2016.07.001            1361-9209 Transport and Environment          returnable transport items                       TX0008344568
                                                                                                    Comparative life-cycle assessment of
                                                                                                    conventional (double lane) and non-
                                                                    Transportation Research Part D: conventional (turbo and flower) roundabout
2527 Elsevier Ltd.   10.1016/j.trd.2016.08.011            1361-9209 Transport and Environment       intersections                                       TX0008344568
                                                                                                    Airline energy efficiency measures
                                                                    Transportation Research Part D: considering carbon abatement: A new
2528 Elsevier Ltd.   10.1016/j.trd.2016.10.003            1361-9209 Transport and Environment       strategic framework                                 TX0008420392
                                                                                                    Influences of built environment characteristics
                                                                                                    and individual factors on commuting distance:
                                                                    Transportation Research Part D: A multilevel mixture hazard modeling
2529 Elsevier Ltd.   10.1016/j.trd.2017.02.002            1361-9209 Transport and Environment       approach                                        TX0008428374
                                                                                                      Validation of the Rakha-Pasumarthy-Adjerid
                                                                                                      car-following model for vehicle fuel
                                                                      Transportation Research Part D: consumption and emission estimation
2530 Elsevier Ltd.   10.1016/j.trd.2017.06.030            1361-9209   Transport and Environment       applications                                      TX0008517394
                                                                      Transportation Research Part E:
                                                                      Logistics and Transportation    Operational planning of routes and schedules
2531 Elsevier Ltd.   10.1016/j.tre.2016.07.009            1366-5545   Review                          for a fleet of fuel supply vessels                TX0008543981
                                                                      Transportation Research Part E: Robust optimization model for integrated
                                                                      Logistics and Transportation    procurement, production and distribution in
2532 Elsevier Ltd.   10.1016/j.tre.2017.04.005            1366-5545   Review                          platelet supply chain                             TX0008473861
                                                                      Transportation Research Part E:
                                                                      Logistics and Transportation    A bi-objective robust model for berth
2533 Elsevier Ltd.   10.1016/j.tre.2017.07.006            1366-5545   Review                          allocation scheduling under uncertainty           TX0008530677
                                                                      Transportation Research Part E: A network based dynamic air traffic flow
                                                                      Logistics and Transportation    model for en route airspace system traffic
2534 Elsevier Ltd.   10.1016/j.tre.2017.07.009            1366-5545   Review                          flow optimization                                 TX0008530677
                                                                      Transportation Research Part E: Robust aircraft sequencing and scheduling
                                                                      Logistics and Transportation    problem with arrival/departure delay using the
2535 Elsevier Ltd.   10.1016/j.tre.2017.08.006            1366-5545   Review                          min-max regret approach                           TX0008530677
                                                                      Transportation Research Part F:
                                                                      Traffic Psychology and          Vertical field of view restriction in driver
2536 Elsevier Ltd.   10.1016/j.trf.2014.04.010            1369-8478   Behaviour                       training: A simulator-based evaluation            TX0008055950
                                                                      Transportation Research Part F:
                                                                      Traffic Psychology and          Deep in thought while driving: An EEG study
2537 Elsevier Ltd.   10.1016/j.trf.2014.08.001            1369-8478   Behaviour                       on drivers' cognitive distraction                 TX0008008586
                                                                      Transportation Research Part F: The role of deliberate planning, car habit and
                                                                      Traffic Psychology and          resistance to change in public transportation
2538 Elsevier Ltd.   10.1016/j.trf.2014.09.010            1369-8478   Behaviour                       mode use                                          TX0008034079
                                                                      Transportation Research Part F:
                                                                      Traffic Psychology and          Contextual Design for driving: Developing a
2539 Elsevier Ltd.   10.1016/j.trf.2016.08.005            1369-8478   Behaviour                       trip-planning tool for older adults               TX0008464931

                                                                                                       Lubricated sliding wear mechanism of
2540 Elsevier Ltd.   10.1016/j.triboint.2014.04.007       0301-679X Tribology International            chromium-doped graphite-like carbon coating TX0008033755
                                                                                                       Tribological properties of Tin-based Babbitt
                                                                                                       bearing alloy with polyurethane coating under
2541 Elsevier Ltd.   10.1016/j.triboint.2015.03.032       0301-679X Tribology International            dry and starved lubrication conditions        TX0008140647



                                                                             Page 100 of 124
                Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 101 of 124

                                                                                             Experimental comparison on tribological pairs
                                                                                             UHMWPE/TIAL6V4 alloy,
                                                                                             UHMWPE/AISI316L austenitic stainless and
                                                                                             UHMWPE/AL2O3 ceramic, under dry and
2542 Elsevier Ltd.   10.1016/j.triboint.2015.12.041   0301-679X Tribology International      lubricated conditions                         TX0008207404
2543 Elsevier Ltd.   10.1016/j.triboint.2016.05.020   0301-679X Tribology International      Roles of nanoparticles in oil lubrication     TX0008383458
                                                                                             How do grooves on friction interface affect
                                                                                             tribological and vibration and squeal noise
2544 Elsevier Ltd.   10.1016/j.triboint.2016.12.043   0301-679X Tribology International      performance                                   TX0008426382

                                                                                             Maximizing the benefit of aluminizing to
                                                                                             AZ31 alloy by surface nanocrystallization for
2545 Elsevier Ltd.   10.1016/j.triboint.2017.03.009   0301-679X Tribology International      elevated resistance to wear and corrosive wear     TX0008451764
                                                                                             Effect of misalignments on the tribological
                                                                                             performance of elastomeric rod lip seals:
2546 Elsevier Ltd.   10.1016/j.triboint.2017.06.022   0301-679X Tribology International      Study methodology and case study                   TX0008528512
                                                                                             Friction and wear characteristics of TiO2
                                                                                             nano-additive water-based lubricant on ferritic
2547 Elsevier Ltd.   10.1016/j.triboint.2017.08.011   0301-679X Tribology International      stainless steel                                    TX0008544532
                                                                                             Histopathology and biomarkers in prediction
                                                                                             of renal function in children after kidney
2548 Elsevier B.V. 10.1016/j.trim.2014.04.006         0966-3274 Transplant Immunology        transplantation                                    TX0008084824
                                                                                             Significance of steatosis in pancreatic
2549 Elsevier Inc.   10.1016/j.trre.2017.08.001       0955-470X Transplantation Reviews      transplantation                                    TX0008558150
                                                                                             Iron selenide films by aerosol assisted
                                                                                             chemical vapor deposition from single source
                                                                                             organometallic precursor in the presence of
2550 Elsevier B.V. 10.1016/j.tsf.2014.07.041          0040-6090 Thin Solid Films             surfactants                                        TX0008063274
                                                                                             Effect of Co deposition on oxidation behavior
                                                                                             and electrical properties of ferritic steel for
2551 Elsevier B.V. 10.1016/j.tsf.2015.07.023          0040-6090 Thin Solid Films             solid oxide fuel cell interconnects                TX0008172249
                                                                                             Complex refractive index of InXGa1-XN thin
2552 Elsevier B.V. 10.1016/j.tsf.2017.02.016          0040-6090 Thin Solid Films             films grown on cubic (100) GaN/MgO                 TX0008433084
                                                                Tunnelling and Underground   Modern earth sheltered constructions: A
2553 Elsevier Ltd.   10.1016/j.tust.2013.11.008       0886-7798 Space Technology             paradigm of green engineering                      TX0007946856
                                                                                             Assessing the financial and environmental
                                                                Tunnelling and Underground   performance of underground automated
2554 Elsevier Ltd.   10.1016/j.tust.2013.12.005       0886-7798 Space Technology             vacuum waste collection systems                    TX0007946856
                                                                Tunnelling and Underground   Fire safety strategies for existing rock caverns
2555 Elsevier Ltd.   10.1016/j.tust.2014.04.001       0886-7798 Space Technology             in Hong Kong                                       TX0008070056
                                                                Tunnelling and Underground   Dynamic response of underground gas
2556 Elsevier Ltd.   10.1016/j.tust.2014.05.020       0886-7798 Space Technology             storage salt cavern under seismic loads            TX0008070056
                                                                Tunnelling and Underground   Shaking table tests of tunnel linings in
2557 Elsevier Ltd.   10.1016/j.tust.2015.07.004       0886-7798 Space Technology             progressive states of damage                       TX0008169431
                                                                                             A coupled thermo–hydro-
                                                                Tunnelling and Underground   mechanical–chemical model for underground
2558 Elsevier Ltd.   10.1016/j.tust.2015.08.014       0886-7798 Space Technology             cemented tailings backfill                         TX0008169431

                                                                                             Deformation and mechanical characteristics of
                                                                Tunnelling and Underground   tunnel lining in tunnel intersection between
2559 Elsevier Ltd.   10.1016/j.tust.2016.02.016       0886-7798 Space Technology             subway station tunnel and construction tunnel      TX0008308114
                                                                                             On the formulation of a 3-D smooth curved
                                                                                             pipe finite element with arbitrary variable
2560 Elsevier Ltd.   10.1016/j.tws.2017.05.009        0263-8231 Thin-Walled Structures       cross-section                                      TX0008474433
                                                                                             Modified Bethe formula for low-energy
                                                                                             electron stopping power without fitting
2561 Elsevier B.V. 10.1016/j.ultramic.2014.11.003     0304-3991 Ultramicroscopy              parameters                                         TX0008025223
                                                                                             Error analysis of the crystal orientations
                                                                                             obtained by the dictionary approach to EBSD
2562 Elsevier B.V. 10.1016/j.ultramic.2017.04.016     0304-3991 Ultramicroscopy              indexing                                           TX0008514819
                                                                                             A new multichannel time reversal focusing
                                                                                             method for circumferential Lamb waves and
                                                                                             its applications for defect detection in thick-
2563 Elsevier B.V. 10.1016/j.ultras.2014.05.004       0041-624X Ultrasonics                  walled pipe with large-diameter                    TX0008042230
                                                                                             The application of second-order
                                                                                             approximation of Taylor series in thickness
                                                                                             shear vibration analysis of quartz crystal
2564 Elsevier B.V. 10.1016/j.ultras.2014.12.007       0041-624X Ultrasonics                  microbalances                                      TX0008025025
                                                                                             Effect of initial stress on propagation
                                                                                             behaviors of shear horizontal waves in
2565 Elsevier B.V. 10.1016/j.ultras.2015.06.012       0041-624X Ultrasonics                  piezoelectric/piezomagnetic layered cylinders      TX0008140116
                                                                                             Zero-frequency and slow elastic modes in
2566 Elsevier B.V. 10.1016/j.ultras.2015.11.005       0041-624X Ultrasonics                  phononic monolayer granular membranes              TX0008299490
                                                                                             Micro-scale finite element modeling of
                                                                                             ultrasound propagation in aluminum
                                                                                             trabecular bone-mimicking phantoms: A
                                                                                             comparison between numerical simulation and
2567 Elsevier B.V. 10.1016/j.ultras.2016.01.014       0041-624X Ultrasonics                  experimental results                        TX0008244064




                                                                        Page 101 of 124
                Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 102 of 124

                                                                                          Pipe Attrition Acoustic Locater (PAAL) from
2568 Elsevier B.V. 10.1016/j.ultras.2016.02.009     0041-624X Ultrasonics                 multi-mode dispersion analysis                    TX0008244064
                                                                                          Nonlinear coda wave interferometry for the
                                                                                          global evaluation of damage levels in complex
2569 Elsevier B.V. 10.1016/j.ultras.2016.09.015     0041-624X Ultrasonics                 solids                                            TX0008389284
                                                                                          Feasibility study of ultrasonic elliptical
                                                                                          vibration-assisted reaming of carbon fiber
2570 Elsevier B.V. 10.1016/j.ultras.2016.11.011     0041-624X Ultrasonics                 reinforced plastics/titanium alloy stacks         TX0008419427
                                                                                          Elastic constant determination of hardwoods
2571 Elsevier B.V. 10.1016/j.ultras.2016.11.025     0041-624X Ultrasonics                 using ultrasonic insertion technique              TX0008419427
                                                                                          Grating lobes suppression by adding virtual
                                                                                          receiving subaperture in synthetic aperture
2572 Elsevier B.V. 10.1016/j.ultras.2016.12.013     0041-624X Ultrasonics                 imaging                                           TX0008424605
                                                                                          Applications of a nanocomposite-inspired in-
                                                                                          situ broadband ultrasonic sensor to acousto-
                                                                                          ultrasonics-based passive and active structural
2573 Elsevier B.V. 10.1016/j.ultras.2017.03.007     0041-624X Ultrasonics                 health monitoring                                 TX0008455396
                                                                                          A differential optical interferometer for
                                                                                          measuring short pulses of surface acoustic
2574 Elsevier B.V. 10.1016/j.ultras.2017.04.016     0041-624X Ultrasonics                 waves                                             TX0008501792

                                                                                          Receiver calibration and the nonlinearity
                                                                                          parameter measurement of thick solid samples
2575 Elsevier B.V. 10.1016/j.ultras.2017.06.020     0041-624X Ultrasonics                 with diffraction and attenuation corrections      TX0008503653
                                                                                          Evaluating the reinforcement content and
                                                                                          elastic properties of Mg-based composites
2576 Elsevier B.V. 10.1016/j.ultras.2017.07.001     0041-624X Ultrasonics                 using dual-mode ultrasonic velocities             TX0008503653
                                                                                          Achieving directional propagation of elastic
2577 Elsevier B.V. 10.1016/j.ultras.2017.07.006     0041-624X Ultrasonics                 waves via topology optimization                   TX0008544255
                                                                                          Ultrasonic backscatter from elongated grains
2578 Elsevier B.V. 10.1016/j.ultras.2017.07.013     0041-624X Ultrasonics                 using line focused ultrasound                     TX0008544255
                                                                                          Effect of the microstructure on the
                                                                                          propagation velocity of ultrasound in
2579 Elsevier B.V. 10.1016/j.ultras.2017.07.021     0041-624X Ultrasonics                 magnetic powders                                  TX0008544255
                                                                                          Unveiling the polarization of the multimode
2580 Elsevier B.V. 10.1016/j.ultras.2017.08.011     0041-624X Ultrasonics                 acoustic fields                                   TX0008544255
                                                                                          Ultrasonic biodiesel synthesis from crude
                                                                                          Jatropha curcas oil with heterogeneous base
                                                                                          catalyst: Mechanistic insight and statistical
2581 Elsevier B.V. 10.1016/j.ultsonch.2013.10.023   1350-4177 Ultrasonics Sonochemistry   optimization                                      TX0007943143
                                                                                          Generation and control of acoustic cavitation
2582 Elsevier B.V. 10.1016/j.ultsonch.2014.02.027   1350-4177 Ultrasonics Sonochemistry   structure                                         TX0007980498
                                                                                          Bio-refinery of orange peels waste: A new
                                                                                          concept based on integrated green and solvent
                                                                                          free extraction processes using ultrasound and
                                                                                          microwave techniques to obtain essential oil,
2583 Elsevier B.V. 10.1016/j.ultsonch.2014.11.015   1350-4177 Ultrasonics Sonochemistry   polyphenols and pectin                         TX0008108724
                                                                                          Removal of carbamazepine from aqueous
                                                                                          solution using sono-activated persulfate
2584 Elsevier B.V. 10.1016/j.ultsonch.2015.09.008   1350-4177 Ultrasonics Sonochemistry   process                                        TX0008153698
                                                                                          Effective removal of sulfur components from
                                                                                          Brazilian power-coals by ultrasonication
2585 Elsevier B.V. 10.1016/j.ultsonch.2016.03.007   1350-4177 Ultrasonics Sonochemistry   (40kHz) in presence of H2O2                    TX0008299712
                                                                                          Effects of ultrasonication and conventional
                                                                                          mechanical homogenization processes on the
                                                                                          structures and dielectric properties of BaTiO3
2586 Elsevier B.V. 10.1016/j.ultsonch.2016.07.027   1350-4177 Ultrasonics Sonochemistry   ceramics                                          TX0008385216
                                                                                          Numerical simulation of the red blood cell
                                                                                          aggregation and deformation behaviors in
2587 Elsevier B.V. 10.1016/j.ultsonch.2016.08.021   1350-4177 Ultrasonics Sonochemistry   ultrasonic field                                  TX0008501803
                                                                                          Overwhelming reaction enhanced by
                                                                                          ultrasonics during brazing of alumina to
2588 Elsevier B.V. 10.1016/j.ultsonch.2016.09.003   1350-4177 Ultrasonics Sonochemistry   copper in air by Zn-14Al hypereutectic filler     TX0008355866
                                                                                          Ultrasound-assisted removal of Acid Red 17
                                                                                          using nanosized Fe3O4-loaded coffee waste
2589 Elsevier B.V. 10.1016/j.ultsonch.2016.09.004   1350-4177 Ultrasonics Sonochemistry   hydrochar                                         TX0008355866
                                                                                          Heat transfer enhancement using 2MHz
2590 Elsevier B.V. 10.1016/j.ultsonch.2017.04.021   1350-4177 Ultrasonics Sonochemistry   ultrasound                                        TX0008516864
                                                                                          Ultrasonic and hydrothermal mediated
                                                                                          synthesis routes for functionalized Mg-Al
                                                                                          LDH: Comparison study on surface
                                                                                          morphology, basic site strength, cyclic
2591 Elsevier B.V. 10.1016/j.ultsonch.2017.07.013   1350-4177 Ultrasonics Sonochemistry   sorption efficiency and effectiveness             TX0008544249




                                                                     Page 102 of 124
                Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 103 of 124

                                                                                           Sonochemical-assisted synthesis of
                                                                                           CuO/Cu2O/Cu nanoparticles as efficient
                                                                                           photocatalyst for simultaneous degradation of
                                                                                           pollutant dyes in rotating packed bed reactor:
                                                                                           LED illumination and central composite
2592 Elsevier B.V. 10.1016/j.ultsonch.2017.08.007    1350-4177 Ultrasonics Sonochemistry   design optimization                               TX0008544249
                                                                                           In-vitro synthesis of marble apatite as a novel
                                                                                           adsorbent for removal of fluoride ions from
2593 Elsevier B.V. 10.1016/j.ultsonch.2017.08.015    1350-4177 Ultrasonics Sonochemistry   ground water: An ultrasonic approach              TX0008544249
                                                                                           A Novel Skin Management Scheme in
                                                                                           Surgery of Epispadias Undergoing Cantwell-
                                                                                           Ransley Repair: A Technique to Improve the
2594 Elsevier Inc.   10.1016/j.urology.2013.06.069   0090-4295 Urology                     Aesthetics and Minimize Complications             TX0007935376
                                                                                           Fragmentation of Transrectal
                                                                                           Ultrasound–guided Biopsy Cores Is
                                                                                           Influenced by the Method of Specimen
2595 Elsevier Inc.   10.1016/j.urology.2013.10.017   0090-4295 Urology                     Retrieval                                         TX0008518433
                                                                                           Hospital-level Variation in the Quality of
2596 Elsevier Inc.   10.1016/j.urology.2015.07.067   0090-4295 Urology                     Benign Inpatient Urologic Surgery                 TX0008255529
                                                                                           Clinical Relevance of Oxidation-Reduction
2597 Elsevier Inc.   10.1016/j.urology.2017.02.016   0090-4295 Urology                     Potential in the Evaluation of Male Infertility   TX0008493845
                                                                                           Clinical Efficacy of 1-Year Intensive
                                                                                           Systematic Dietary Manipulation as
                                                                                           Complementary and Alternative Medicine
                                                                                           Therapies on Female Patients With Interstitial
2598 Elsevier Inc.   10.1016/j.urology.2017.02.053   0090-4295 Urology                     Cystitis/Bladder Pain Syndrome                 TX0008503507
                                                                                           Prospective cost–benefit analysis of a two-
                                                                                           dimensional barcode for vaccine production,
                                                                                           clinical documentation, and public health
2599 Elsevier Ltd.   10.1016/j.vaccine.2013.04.073   0264-410X Vaccine                     reporting and tracking                            TX0007939788
                                                                                           Duplex treatment of AISI 1045 steel by
2600 Elsevier Ltd.   10.1016/j.vacuum.2014.04.014    0042-207X Vacuum                      plasma nitriding and aluminizing                  TX0008067545
                                                                                           Effect of rare earth elements on sorption
                                                                                           characteristics of nanostructured Zr–Co
2601 Elsevier Ltd.   10.1016/j.vacuum.2014.09.008    0042-207X Vacuum                      sintered porous getters                           TX0008023694
                                                                                           Characterization and analysis of infrared
                                                                                           imaging diagnostics for intense pulsed ion
2602 Elsevier Ltd.   10.1016/j.vacuum.2014.12.003    0042-207X Vacuum                      and electron beams                                TX0008071544
                                                                                           Influence of ultraviolet irradiation on the
                                                                                           surface chemistry and tribological properties
                                                                                           of water–glycol lubricated Al–Mg–Ti–B
2603 Elsevier Ltd.   10.1016/j.vacuum.2015.04.013    0042-207X Vacuum                      coatings                                          TX0008142514
                                                                                           Solar selective absorbing coatings
                                                                                           TiN/TiSiN/SiN prepared on stainless steel
2604 Elsevier Ltd.   10.1016/j.vacuum.2015.08.013    0042-207X Vacuum                      substrates                                        TX0008288195
                                                                                           Observation of low turn-on field emission
                                                                                           from nanocomposites of GO/TiO2 and
2605 Elsevier Ltd.   10.1016/j.vacuum.2015.10.028    0042-207X Vacuum                      RGO/TiO2                                          TX0008163994

                                                                                           Ion-induced modification of structural, optical
                                                                                           and luminescence behaviour of Gd2MoO6
2606 Elsevier Ltd.   10.1016/j.vacuum.2016.03.017    0042-207X Vacuum                      nanomaterials: A comparative approach             TX0008311029
                                                                                           ZnS shell-like CdS quantum dot-sensitized
                                                                                           solar cell grown by SILAR approach; effect
                                                                                           of electrolyte, counter electrode, and shell
2607 Elsevier Ltd.   10.1016/j.vacuum.2017.02.007    0042-207X Vacuum                      thickness                                         TX0008547946
                                                                                           Influence of beam current on microstructures
                                                                                           and mechanical properties of electron beam
                                                                                           welding-brazed aluminum-steel joints with an
2608 Elsevier Ltd.   10.1016/j.vacuum.2017.04.029    0042-207X Vacuum                      Al5Si filler wire                                 TX0008476389
                                                                                           Microstructural evolution of Si3N4/Ti6Al4V
                                                                                           joints brazed with nano-Si3N4 reinforced
2609 Elsevier Ltd.   10.1016/j.vacuum.2017.05.005    0042-207X Vacuum                      AgCuTi composite filler                           TX0008496291
                                                                                           Effects of solutionizing cooling processing on
                                                                                           γ" (Ni3Nb) phase and work hardening
2610 Elsevier Ltd.   10.1016/j.vacuum.2017.07.025    0042-207X Vacuum                      characteristics of a Ni-Fe-Cr-base superalloy     TX0008530762
                                                                                           Enhancement of optical absorption in LT-
                                                                                           GaAs by double layer nanoplasmonic array in
2611 Elsevier Ltd.   10.1016/j.vacuum.2017.07.035    0042-207X Vacuum                      photoconductive antenna                           TX0008547946
                                                                                           One-step phase transition and thermal stability
                                                                                           improvement of Ge2Sb2Te5 films by erbium-
2612 Elsevier Ltd.   10.1016/j.vacuum.2017.09.008    0042-207X Vacuum                      doping                                            TX0008541707

                                                                                           Long-term follow up of feline leukemia virus
                                                                                           infection and characterization of viral RNA
                                                                                           loads using molecular methods in tissues of
2613 Elsevier B.V. 10.1016/j.virusres.2014.12.025    0168-1702 Virus Research              cats with different infection outcomes            TX0008028437




                                                                      Page 103 of 124
                Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 104 of 124

                                                                                                   Characterization of a novel begomovirus
                                                                                                   associated with yellow mosaic disease of
                                                                                                   three ornamental species of Jatropha grown in
2614 Elsevier B.V. 10.1016/j.virusres.2015.02.015     0168-1702 Virus Research                     India                                         TX0008119576
                                                                                                   Multiple approaches for the detection and
                                                                                                   characterization of viral and plasmid
2615 Elsevier B.V. 10.1016/j.virusres.2015.10.028     0168-1702 Virus Research                     symbionts from a collection of marine fungi   TX0008321085
                                                                                                   Identification of amino acid residues of the
                                                                                                   coat protein of Sri Lankan cassava mosaic
                                                                                                   virus affecting symptom production and viral
2616 Elsevier B.V. 10.1016/j.virusres.2015.12.024     0168-1702 Virus Research                     titer in Nicotiana benthamiana                       TX0008295376
                                                                                                   Complete nucleotide sequences and virion
                                                                                                   particle association of two satellite RNAs of
2617 Elsevier B.V. 10.1016/j.virusres.2017.06.026     0168-1702 Virus Research                     panicum mosaic virus                                 TX0008529494
                                                                                                   Drought reduces transmission of Turnip
                                                                                                   yellows virus, an insect-vectored circulative
2618 Elsevier B.V. 10.1016/j.virusres.2017.07.009     0168-1702 Virus Research                     virus                                                TX0008544347
                                                                                                   Molecular Epidemiology of a novel re-
                                                                                                   assorted epidemic strain of equine influenza
2619 Elsevier B.V. 10.1016/j.virusres.2017.07.022     0168-1702 Virus Research                     virus in Pakistan in 2015–16                         TX0008529494
                                                                                                   Representing dynamic stimulus information
2620 Elsevier Ltd.   10.1016/j.visres.2017.05.012     0042-6989 Vision Research                    during occlusion                                     TX0008529482
                                                                                                   3D faces are recognized more accurately and
                                                                                                   faster than 2D faces, but with similar
2621 Elsevier Ltd.   10.1016/j.visres.2017.06.004     0042-6989 Vision Research                    inversion effects                                    TX0008529482
                                                                                                   Toward automated reasoning for analog IC
2622 Elsevier B.V. 10.1016/j.vlsi.2017.08.005         0167-9260 Integration                        design by symbolic computation – A survey            TX0008576283
                                                                                                   Evidence for the role of phosphatidylcholine-
                                                                                                   specific phospholipase C in sustained hypoxic
2623 Elsevier Inc.   10.1016/j.vph.2013.02.002        1537-1891 Vascular Pharmacology              pulmonary vasoconstriction                           TX0007717305
                                                                                                   The use of platelet reactivity testing in patients
                                                                                                   on antiplatelet therapy for prediction of
2624 Elsevier Inc.   10.1016/j.vph.2015.12.002        1537-1891 Vascular Pharmacology              bleeding events after cardiac surgery                TX0008198862
                                                                                                   Curbing tumorigenesis and malignant
                                                                                                   progression through the pharmacological
2625 Elsevier Inc.   10.1016/j.vph.2017.01.003        1537-1891 Vascular Pharmacology              control of the wound healing process                 TX0008421554
                                                                                                   Slope modulation of ring waves governed by
2626 Elsevier B.V. 10.1016/j.wavemoti.2014.12.005     0165-2125 Wave Motion                        two-dimensional sine–Gordon equation                 TX0008116052
                                                                                                   On exact solutions of nonlinear acoustic
2627 Elsevier B.V. 10.1016/j.wavemoti.2016.07.009     0165-2125 Wave Motion                        equations                                            TX0008345805
                                                                                                   A source term approach for generation of one-
                                                                                                   way acoustic waves in the Euler and
2628 Elsevier B.V. 10.1016/j.wavemoti.2017.08.004     0165-2125 Wave Motion                        Navier–Stokes equations                              TX0008533960
                                                                                                   Scattering of flexural waves by an
2629 Elsevier B.V. 10.1016/j.wavemoti.2017.08.006     0165-2125 Wave Motion                        inhomogeneity in a thin plate                        TX0008533960

                                                                                               "One slowly loses everything": Development
2630 Elsevier Ltd.   10.1016/j.wdp.2016.12.004        2452-2929 World Development Perspectives and debt in San Antonio Aguas Calientes    TX0008424397

                                                                                                 Future prospects of Ziziphus mauritiana in
                                                                                                 alleviating household food insecurity and
2631 Elsevier Ltd.   10.1016/j.wdp.2017.01.001        2452-2929   World Development Perspectives illnesses in arid and semi-arid areas: A review        TX0008449601
                                                                                                 Wear mechanism transition dominated by
                                                                                                 subsurface recrystallization structure in
2632 Elsevier B.V. 10.1016/j.wear.2014.08.010         0043-1648   Wear                           Cu–Al alloys                                           TX0008016048
                                                                                                 Tribological characteristics and tribo-chemical
                                                                                                 mechanisms of Al–Mg–Ti–B coatings under
2633 Elsevier B.V. 10.1016/j.wear.2014.12.034         0043-1648   Wear                           water–glycol lubrication                               TX0008036878
                                                                                                 NiCrSiBC coatings: Effect of dilution on
                                                                                                 microstructure and high temperature
2634 Elsevier B.V. 10.1016/j.wear.2016.01.015         0043-1648   Wear                           tribological behavior                                  TX0008228583
                                                                                                 Role of treatment to graphite particles to
                                                                                                 increase the thermal conductivity in
                                                                                                 controlling tribo-performance of polymer
2635 Elsevier B.V. 10.1016/j.wear.2016.04.018         0043-1648   Wear                           composites                                             TX0008320000
                                                                                                 Tribological behavior of monocrystalline
                                                                                                 silicon from single- to multiple-asperity
2636 Elsevier B.V. 10.1016/j.wear.2016.11.040         0043-1648   Wear                           scratch                                                TX0008422857
                                                                                                 New perspectives in hardmetal abrasion
2637 Elsevier B.V. 10.1016/j.wear.2017.01.038         0043-1648   Wear                           simulation                                             TX0008486453
                                                                                                 Study of lubrication and wear in single point
                                                                                                 incremental sheet forming (SPIF) process
2638 Elsevier B.V. 10.1016/j.wear.2017.01.045         0043-1648   Wear                           using vegetable oil nanolubricants                     TX0008486453
                                                                                                 Investigation of the relative abrasion
                                                                                                 resistance of concrete pavement with chip-
2639 Elsevier B.V. 10.1016/j.wear.2017.04.011         0043-1648   Wear                           sprinkled surfaces                                     TX0008481134
                                                                                                 The Effects of Rwanda's Biogas Program on
2640 Elsevier Ltd.   10.1016/j.worlddev.2014.11.008   0305-750X   World Development              Energy Expenditure and Fuel Use                        TX0008050767




                                                                         Page 104 of 124
                Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 105 of 124

2641 Elsevier Ltd.   10.1016/j.worlddev.2016.01.018   0305-750X World Development                  Livelihood Diversification in Rural Laos           TX0008300789
                                                                                                   The Importance of Manufacturing in
2642 Elsevier Ltd.   10.1016/j.worlddev.2016.12.013   0305-750X World Development                  Economic Development: Has This Changed?            TX0008462328
                                                                                                   Academic inventions and patents in the
                                                                                                   Netherlands: A case study on business sector
2643 Elsevier Ltd.   10.1016/j.wpi.2014.03.002        0172-2190 World Patent Information           exploitation                                       TX0008043467
                                                                                                   The effects of felbamate on appetitive and
2644 Elsevier Inc.   10.1016/j.yebeh.2017.10.022      1525-5050 Epilepsy & Behavior                aversive instrumental learning in adult rats       TX0008596791

                                                                                                Neuroendocrine control of seasonal plasticity
2645 Elsevier Inc.   10.1016/j.yfrne.2014.08.002      0091-3022 Frontiers in Neuroendocrinology in the auditory and vocal systems of fish             TX0008062269
                                                                                                Neuroendocrine control of photoperiodic
2646 Elsevier Inc.   10.1016/j.yfrne.2014.10.001      0091-3022 Frontiers in Neuroendocrinology changes in immune function                            TX0008062269
                                                                                                Offspring neuroimmune consequences of
                                                                                                maternal malnutrition: Potential mechanism
                                                                                                for behavioral impairments that underlie
2647 Elsevier Inc.   10.1016/j.yfrne.2017.07.007      0091-3022 Frontiers in Neuroendocrinology metabolic and neurodevelopmental disorders            TX0008529870
                                                                                                Molecular phylogeny of broken-back shrimps
                                                                                                (genus Lysmata and allies): A test of the
                                                                Molecular Phylogenetics and     ‘Tomlinson–Ghiselin’ hypothesis explaining
2648 Elsevier Inc.   10.1016/j.ympev.2013.05.013      1055-7903 Evolution                       the evolution of hermaphroditism                      TX0008094321
                                                                                                Accurate bearing remaining useful life
                                                                Mechanical Systems and Signal prediction based on Weibull distribution and
2649 Elsevier Ltd.   10.1016/j.ymssp.2014.10.014      0888-3270 Processing                      artificial neural network                             TX0008052642
                                                                                                Output-only modal identification by
                                                                Mechanical Systems and Signal compressed sensing: Non-uniform low-rate
2650 Elsevier Ltd.   10.1016/j.ymssp.2014.10.015      0888-3270 Processing                      random sampling                                       TX0008052642
                                                                Mechanical Systems and Signal Strain flexibility identification of bridges from
2651 Elsevier Ltd.   10.1016/j.ymssp.2015.02.021      0888-3270 Processing                      long-gauge strain measurements                        TX0008392928
                                                                Mechanical Systems and Signal Measuring load distribution on the outer
2652 Elsevier Ltd.   10.1016/j.ymssp.2015.04.030      0888-3270 Processing                      raceways of rotating machines                         TX0008288936
                                                                                                Energy flow prediction in built-up structures
                                                                Mechanical Systems and Signal through a hybrid finite element/wave and
2653 Elsevier Ltd.   10.1016/j.ymssp.2015.05.014      0888-3270 Processing                      finite element approach                               TX0008288936

                                                                                                   Multiscale roughness analysis of engineering
                                                                Mechanical Systems and Signal      surfaces: A comparison of methods for the
2654 Elsevier Ltd.   10.1016/j.ymssp.2015.05.029      0888-3270 Processing                         investigation of functional correlations           TX0008288936
                                                                Mechanical Systems and Signal      A six-parameter Iwan model and its
2655 Elsevier Ltd.   10.1016/j.ymssp.2015.07.009      0888-3270 Processing                         application                                        TX0008380047
                                                                                                   Enhanced focal-resolution of dipole sources
                                                                Mechanical Systems and Signal      using aeroacoustic time-reversal in a wind
2656 Elsevier Ltd.   10.1016/j.ymssp.2015.09.037      0888-3270 Processing                         tunnel                                             TX0008357091
                                                                                                   Novel Gauss–Hermite integration based
                                                                Mechanical Systems and Signal      Bayesian inference on optimal wavelet
2657 Elsevier Ltd.   10.1016/j.ymssp.2015.11.018      0888-3270 Processing                         parameters for bearing fault diagnosis             TX0008357091
                                                                                                   Error tracking control for underactuated
                                                                Mechanical Systems and Signal      overhead cranes against arbitrary initial
2658 Elsevier Ltd.   10.1016/j.ymssp.2016.07.028      0888-3270 Processing                         payload swing angles                               TX0008388420
                                                                Mechanical Systems and Signal      Transfer path analysis: Current practice, trade-
2659 Elsevier Ltd.   10.1016/j.ymssp.2016.09.013      0888-3270 Processing                         offs and consideration of damping                  TX0008391222
                                                                Mechanical Systems and Signal      Quantitative evaluation method of arc sound
2660 Elsevier Ltd.   10.1016/j.ymssp.2017.01.016      0888-3270 Processing                         spectrum based on sample entropy                   TX0008459346
                                                                Mechanical Systems and Signal      Mixed kernel function support vector
2661 Elsevier Ltd.   10.1016/j.ymssp.2017.04.014      0888-3270 Processing                         regression for global sensitivity analysis         TX0008468368
                                                                Mechanical Systems and Signal      Prognosability study of ball screw
2662 Elsevier Ltd.   10.1016/j.ymssp.2018.02.046      0888-3270 Processing                         degradation using systematic methodology           TX0008627645
                                                                                                   Performance improvement of optical CDMA
                                                                                                   networks with stochastic artificial bee colony
2663 Elsevier Inc.   10.1016/j.yofte.2018.03.005      1068-5200 Optical Fiber Technology           optimization technique                             TX0008635861
                                                                                                   Elastomeric Negative Acoustic Contrast
2664 ACS             10.1021/ac3029344                0003-2700 Analytical Chemistry               Particles for Affinity Capture Assays              TX0007669793
                                                                                                   Microfluidic Platform for Direct Capture and
                                                                                                   Analysis of Airborne Mycobacterium
2665 ACS             10.1021/ac500578h                0003-2700 Analytical Chemistry               tuberculosis                                       TX0007951571
                                                                                                   High-Efficiency Recognition and
                                                                                                   Identification of Disulfide Bonded Peptides in
                                                                                                   Rat Neuropeptidome Using Targeted Electron
                                                                                                   Transfer Dissociation Tandem Mass
2666 ACS             10.1021/ac504872z                0003-2700 Analytical Chemistry               Spectrometry                                   TX0008207651
                                                                                                   Nanometric Assembly of Functional
                                                                                                   Terpyridyl Complexes on Transparent and
                                                                                                   Conductive Oxide Substrates: Structure,
2667 ACS             10.1021/acs.accounts.7b00166     0001-4842 Accounts of Chemical Research      Properties, and Applications                       TX0008574902

                                                                                                   Substrate Engineering Enabling Fluorescence
                                                                                                   Droplet Entrapment for IVC-FACS-Based
2668 ACS             10.1021/acs.analchem.6b01712     0003-2700 Analytical Chemistry               Ultrahigh-Throughput Screening              TX0008314620




                                                                         Page 105 of 124
           Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 106 of 124

                                                                               Single Cell Chemical Cytometry of Akt
                                                                               Activity in Rheumatoid Arthritis and Normal
                                                                               Fibroblast-like Synoviocytes in Response to
2669 ACS    10.1021/acs.analchem.6b01801   0003-2700 Analytical Chemistry      Tumor Necrosis Factor α                         TX0008314620

                                                                               High-Throughput Lipidomic and
                                                                               Transcriptomic Analysis To Compare SP2/0,
2670 ACS    10.1021/acs.analchem.6b02984   0003-2700 Analytical Chemistry      CHO, and HEK-293 Mammalian Cell Lines           TX0008423502
                                                                               Electrically-Actuated Valves for Woven
2671 ACS    10.1021/acs.analchem.7b00275   0003-2700 Analytical Chemistry      Fabric Lateral Flow Devices                     TX0008450547
                                                                               Controlling Capillary-Driven Fluid Transport
                                                                               in Paper-Based Microfluidic Devices Using a
2672 ACS    10.1021/acs.analchem.7b00726   0003-2700 Analytical Chemistry      Movable Valve                                   TX0008472623
                                                                               Synergetic Determination of Thermodynamic
                                                                               and Kinetic Signatures Using Isothermal
                                                                               Titration Calorimetry: A Full-Curve-Fitting
2673 ACS    10.1021/acs.analchem.7b01091   0003-2700 Analytical Chemistry      Approach                                        TX0008506729

                                                                               Highly Selective Cerebral ATP Assay Based
                                                                               on Micrometer Scale Ion Current Rectification
2674 ACS    10.1021/acs.analchem.7b01218   0003-2700 Analytical Chemistry      at Polyimidazolium-Modified Micropipettes     TX0008472623
                                                                               Multiplex Immunochips for High-Accuracy
                                                                               Detection of AFP-L3% Based on Surface-
                                                                               Enhanced Raman Scattering: Implications for
2675 ACS    10.1021/acs.analchem.7b01349   0003-2700 Analytical Chemistry      Early Liver Cancer Diagnosis                    TX0008554558

                                                                               Trimodal Mixed Mode Chromatography That
                                                                               Enables Efficient Offline Two-Dimensional
2676 ACS    10.1021/acs.analchem.7b01356   0003-2700 Analytical Chemistry      Peptide Fractionation for Proteome Analysis TX0008554558
                                                                               Site-Specific Fucosylation Analysis
                                                                               Identifying Glycoproteins Associated with
                                                                               Aggressive Prostate Cancer Cell Lines Using
                                                                               Tandem Affinity Enrichments of Intact
                                                                               Glycopeptides Followed by Mass
2677 ACS    10.1021/acs.analchem.7b01493   0003-2700 Analytical Chemistry      Spectrometry                                    TX0008506729
                                                                               Application of Coal in Electrochemical
2678 ACS    10.1021/acs.analchem.7b01612   0003-2700 Analytical Chemistry      Sensing                                         TX0008506729
                                                                               Plasmonic Nanoprobe of (Gold Triangular
                                                                               Nanoprism Core)/(Polyaniline Shell) for Real-
                                                                               Time Three-Dimensional pH Imaging of
2679 ACS    10.1021/acs.analchem.7b01623   0003-2700 Analytical Chemistry      Anterior Chamber                                TX0008554558
                                                                               Recessed Gold Nanoring–Ring Microarray
2680 ACS    10.1021/acs.analchem.7b01943   0003-2700 Analytical Chemistry      Electrodes                                      TX0008554558
                                                                               Nanopipette-Based SERS Aptasensor for
                                                                               Subcellular Localization of Cancer Biomarker
2681 ACS    10.1021/acs.analchem.7b02147   0003-2700 Analytical Chemistry      in Single Cells                                 TX0008554558
                                                                               Quantification of Polyphosphate in
                                                                               Microalgae by Raman Microscopy and by a
2682 ACS    10.1021/acs.analchem.7b02393   0003-2700 Analytical Chemistry      Reference Enzymatic Assay                       TX0008574375
                                                                               Size-Controllable Gold Nanopores with High
2683 ACS    10.1021/acs.analchem.7b02410   0003-2700 Analytical Chemistry      SERS Activity                                   TX0008554558
                                                                               Quantitative Detection of Trace Level
                                                                               Cloxacillin in Food Samples Using Magnetic
                                                                               Molecularly Imprinted Polymer Extraction
                                                                               and Surface-Enhanced Raman Spectroscopy
2684 ACS    10.1021/acs.analchem.7b02725   0003-2700 Analytical Chemistry      Nanopillars                                     TX0008574375
                                                                               Miniaturized Thermal-Assisted Purge-and-
                                                                               Trap Technique Coupling with Surface-
                                                                               Enhanced Raman Scattering for Trace
2685 ACS    10.1021/acs.analchem.7b02912   0003-2700 Analytical Chemistry      Analysis of Complex Samples                     TX0008554558
                                                                               Direct LC-MS/MS Detection of Guanine
                                                                               Oxidations in Exon 7 of the p53 Tumor
2686 ACS    10.1021/acs.analchem.7b03487   0003-2700 Analytical Chemistry      Suppressor Gene                                 TX0008574375
                                                                               Molar Range Detection Based on Sideband
                                                                               Differential Absorption Spectroscopy with a
2687 ACS    10.1021/acs.analchem.7b03722   0003-2700 Analytical Chemistry      Concentrated Reference                          TX0008574375
                                                                               Quick and Selective Dual Mode Detection of
                                                                               H2S Gas by Mobile App Employing Silver
2688 ACS    10.1021/acs.analchem.7b04064   0003-2700 Analytical Chemistry      Nanorods Array                                  TX0008574375
                                                                               Comparison of the Mechanisms of Heme
                                                                               Hydroxylation by Heme Oxygenases-1 and -
2689 ACS    10.1021/acs.biochem.5b00943    0006-2960 Biochemistry              2: Kinetic and Cryoreduction Studies            TX0008254326
                                                                               Use of Tissue Metabolite Analysis and
                                                                               Enzyme Kinetics To Discriminate between
                                                                               Alternate Pathways for Hydrogen Sulfide
2690 ACS    10.1021/acs.biochem.6b01093    0006-2960 Biochemistry              Metabolism                                      TX0008419521




                                                             Page 106 of 124
           Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 107 of 124

                                                                                  Thermodynamic and Structural Adaptation
                                                                                  Differences between the Mesophilic and
2691 ACS    10.1021/acs.biochem.7b00156       0006-2960 Biochemistry              Psychrophilic Lactate Dehydrogenases            TX0008507114

                                                                                  Structure of the Forkhead Domain of FOXA2
2692 ACS    10.1021/acs.biochem.7b00211       0006-2960 Biochemistry              Bound to a Complete DNA Consensus Site     TX0008507114
                                                                                  Undecaprenyl Phosphate Phosphatase
                                                                                  Activity of Undecaprenol Kinase Regulates
2693 ACS    10.1021/acs.biochem.7b00603       0006-2960 Biochemistry              the Lipid Pool in Gram-Positive Bacteria   TX0008548237
                                                                                  Site-Specific Conjugation of Peptides and
                                                                                  Proteins via Rebridging of Disulfide Bonds
2694 ACS    10.1021/acs.bioconjchem.5b00682   1043-1802 Bioconjugate Chemistry    Using the Thiol–Yne Coupling Reaction      TX0008325186
                                                                                  Interactions between Cellulolytic Enzymes
                                                                                  with Native, Autohydrolysis, and Technical
                                                                                  Lignins and the Effect of a Polysorbate
                                                                                  Amphiphile in Reducing Nonproductive
2695 ACS    10.1021/acs.biomac.5b01203        1525-7797 Biomacromolecules         Binding                                         TX0008166084
                                                                                  Amphiphilic Diblock Terpolymer PMAgala-b-
                                                                                  P(MAA-co-MAChol)s with Attached
                                                                                  Galactose and Cholesterol Grafts and Their
                                                                                  Intracellular pH-Responsive Doxorubicin
2696 ACS    10.1021/acs.biomac.5b01227        1525-7797 Biomacromolecules         Delivery                                   TX0008240500
                                                                                  Design of Stomach Acid-Stable and Mucin-
2697 ACS    10.1021/acs.biomac.6b01723        1525-7797 Biomacromolecules         Binding Enzyme Polymer Conjugates          TX0008419501

                                                                                  Lignin Films from Spruce, Eucalyptus, and
                                                                                  Wheat Straw Studied with Electroacoustic and
                                                                                  Optical Sensors: Effect of Composition and
2698 ACS    10.1021/acs.biomac.7b00071        1525-7797 Biomacromolecules         Electrostatic Screening on Enzyme Binding       TX0008434777
                                                                                  Polymersomes with Endosomal pH-Induced
                                                                                  Vesicle-to-Micelle Morphology Transition
                                                                                  and a Potential Application for Controlled
2699 ACS    10.1021/acs.biomac.7b00931        1525-7797 Biomacromolecules         Doxorubicin Delivery                            TX0008554564
                                                                                  Durable Anti-Superbug Polymers: Covalent
                                                                                  Bonding of Ionic Liquid onto the Polymer
2700 ACS    10.1021/acs.biomac.7b01416        1525-7797 Biomacromolecules         Chains                                          TX0008574942
                                                                                  Formulation and Composition Effects in
                                                                                  Phase Transitions of Emulsions Costabilized
                                                                                  by Cellulose Nanofibrils and an Ionic
2701 ACS    10.1021/acs.biomac.7b01452        1525-7797 Biomacromolecules         Surfactant                                      TX0008574942
                                                                                  Microbatch Mixing: "Shaken not Stirred", a
                                                                                  Method for Macromolecular Microcrystal
2702 ACS    10.1021/acs.cgd.6b00643           1528-7483 Crystal Growth & Design   Production for Serial Crystallography           TX0008391350
                                                                                  Construction of a Series of Porous (3,9)-c
                                                                                  Coordination Networks Using Dicarboxylate
                                                                                  and Tris-pyridyl Ligands and Their Gas
2703 ACS    10.1021/acs.cgd.7b00451           1528-7483 Crystal Growth & Design   Storage Properties                              TX0008440394
                                                                                  Microstructural and Texture Evolution of
2704 ACS    10.1021/acs.cgd.7b01213           1528-7483 Crystal Growth & Design   Strip Cast Nd-Fe-B Flake                        TX0008574941
                                                                                  Effects of Monocarboxylic Acid Additives on
                                                                                  Synthesizing Metal-Organic Framework
                                                                                  NH2-MIL-125 with Controllable Size and
2705 ACS    10.1021/acs.cgd.7b01250           1528-7483 Crystal Growth & Design   Morphology                                  TX0008574941
                                                                                  Diffusion Mechanism of the Sodium-Ion
                                                                                  Solid Electrolyte Na3PS4 and Potential
2706 ACS    10.1021/acs.chemmater.6b00698     0897-4756 Chemistry of Materials    Improvements of Halogen Doping              TX0008294759
                                                                                  Revisiting Hollandites: Channels Filling by
                                                                                  Main-Group Elements Together with
2707 ACS    10.1021/acs.chemmater.7b00693     0897-4756 Chemistry of Materials    Transition Metals in Bi2-yVyV8O16           TX0008507954

                                                                                  Novel Luminescent Benzimidazole-
                                                                                  Substituent Tris(2,4,6-trichlorophenyl)methyl
                                                                                  Radicals: Photophysics, Stability, and Highly
2708 ACS    10.1021/acs.chemmater.7b01521     0897-4756 Chemistry of Materials    Efficient Red-Orange Electroluminescence        TX0008507954
2709 ACS    10.1021/acs.chemmater.7b01567     0897-4756 Chemistry of Materials    Polar Magnets in Double Corundum Oxides         TX0008507954
                                                                                  Role of Trimethylaluminum in Low
                                                                                  Temperature Atomic Layer Deposition of
2710 ACS    10.1021/acs.chemmater.7b01816     0897-4756 Chemistry of Materials    Silicon Nitride                                 TX0008507954
                                                                                  Enhanced Electrochemical Lithium-Ion
2711 ACS    10.1021/acs.chemmater.7b02315     0897-4756 Chemistry of Materials    Charge Storage of Iron Oxide Nanosheets         TX0008574977
                                                                                  Biocompatible 2D Titanium Carbide
                                                                                  (MXenes) Composite Nanosheets for pH-
                                                                                  Responsive MRI-Guided Tumor
2712 ACS    10.1021/acs.chemmater.7b02441     0897-4756 Chemistry of Materials    Hyperthermia                                    TX0008574977
                                                                                  Low Temperature, Selective Atomic Layer
                                                                                  Deposition of Cobalt Metal Films Using
                                                                                  Bis(1,4-di-tert-butyl-1,3-diazadienyl)cobalt
2713 ACS    10.1021/acs.chemmater.7b02456     0897-4756 Chemistry of Materials    and Alkylamine Precursors                       TX0008574977




                                                                Page 107 of 124
           Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 108 of 124

                                                                                          Enhanced Stability of Immobilized Platinum
                                                                                          Nanoparticles through Nitrogen Heteroatoms
2714 ACS    10.1021/acs.chemmater.7b02658     0897-4756 Chemistry of Materials            on Doped Carbon Supports                         TX0008574977
                                                                                          Nanovalves-Based Bacteria-Triggered, Self-
                                                                                          Defensive Antibacterial Coating: Using
                                                                                          Combination Therapy, Dual Stimuli-
                                                                                          Responsiveness, and Multiple Release Modes
                                                                                          for Treatment of Implant-Associated
2715 ACS    10.1021/acs.chemmater.7b02678     0897-4756 Chemistry of Materials            Infections                                  TX0008574977
                                                                                          β-CuGaO2 as a Strong Candidate Material for
2716 ACS    10.1021/acs.chemmater.7b03141     0897-4756 Chemistry of Materials            Efficient Ferroelectric Photovoltaics       TX0008574977
                                                                                          The Unexpected and Exceptionally Facile
                                                                                          Chemical Modification of the Phenolic
                                                                                          Hydroxyl Group of Tyrosine by
                                                                                          Polyhalogenated Quinones under
2717 ACS    10.1021/acs.chemrestox.6b00217    0893-228X   Chemical Research in Toxicology Physiological Conditions                         TX0008389545
                                                                                          Rapid Dissolution of ZnO Nanoparticles
                                                                                          Induced by Biological Buffers Significantly
2718 ACS    10.1021/acs.chemrestox.7b00136    0893-228X   Chemical Research in Toxicology Impacts Cytotoxicity                             TX0008509036
                                                                                          Effect of Ionic Strength on the Interfacial
                                                                                          Forces between Oil/Brine/Rock Interfaces: A
2719 ACS    10.1021/acs.energyfuels.5b02614   0887-0624   Energy & Fuels                  Chemical Force Microscopy Study                  TX0008191905
                                                                                          Effect of Hydrothermal Treatment on
                                                                                          Chemical Structure and Pyrolysis Behavior of
2720 ACS    10.1021/acs.energyfuels.5b03005   0887-0624   Energy & Fuels                  Eucalyptus Wood                                  TX0008324971
                                                                                          In-Depth Insight into the Chemical
                                                                                          Composition of Bio-oil from
                                                                                          Hydroliquefaction of Lignocellulosic Biomass
                                                                                          in Supercritical Ethanol with a Dispersed Ni-
2721 ACS    10.1021/acs.energyfuels.6b00201   0887-0624 Energy & Fuels                    Based Catalyst                                   TX0008343454
                                                                                          Oil-Particle Separation in a Falling Sphere
2722 ACS    10.1021/acs.energyfuels.6b00995   0887-0624 Energy & Fuels                    Configuration: Effect of Oil Film Thickness      TX0008418553
                                                                                          Influences of Hydrothermal Modification on
                                                                                          Nitrogen Thermal Conversion of Low-Rank
2723 ACS    10.1021/acs.energyfuels.6b01255   0887-0624 Energy & Fuels                    Coals                                            TX0008418553
                                                                                          Research on Quantitative Analysis for
                                                                                          Nanopore Structure Characteristics of Shale
2724 ACS    10.1021/acs.energyfuels.7b00170   0887-0624 Energy & Fuels                    Based on NMR and NMR Cryoporometry               TX0008506789
                                                                                          Comparative Study of the Ignition of 1-
                                                                                          Decene, trans-5-Decene, and n-Decane:
                                                                                          Constant-Volume Spray and Shock-Tube
2725 ACS    10.1021/acs.energyfuels.7b00430   0887-0624 Energy & Fuels                    Experiments                                      TX0008506789
                                                                                          Evaluation of Thermo-oxidative Stability of
2726 ACS    10.1021/acs.energyfuels.7b00696   0887-0624 Energy & Fuels                    Biodiesel                                        TX0008506789
                                                                                          Effect of Chlorine on the Structure and
2727 ACS    10.1021/acs.energyfuels.7b01042   0887-0624 Energy & Fuels                    Reactivity of Char Derived from Solid Waste      TX0008506789
                                                                                          Development of a Continuous System Based
                                                                                          on Azeotropic Reactive Distillation to
                                                                                          Enhance Triacetin Selectivity in Glycerol
2728 ACS    10.1021/acs.energyfuels.7b01068   0887-0624 Energy & Fuels                    Esterification with Acetic Acid                  TX0008506789
                                                                                          Experimental Study on the Removal of VOCs
                                                                                          and PAHs by Zeolites and Surfactant-
2729 ACS    10.1021/acs.energyfuels.7b01124   0887-0624 Energy & Fuels                    Modified Zeolites                                TX0008506789
                                                                                          Eulerian Model To Predict Asphaltene
                                                                                          Deposition Process in Turbulent Oil
2730 ACS    10.1021/acs.energyfuels.7b01273   0887-0624 Energy & Fuels                    Transport Pipelines                              TX0008506789
                                                                                          Experimental Study on Pyrolysis
                                                                                          Characteristics of Oil Sludge with a Tube
2731 ACS    10.1021/acs.energyfuels.7b01363   0887-0624 Energy & Fuels                    Furnace Reactor                                  TX0008506789
                                                                                          Nanoaggregates of Diverse Asphaltenes by
2732 ACS    10.1021/acs.energyfuels.7b01420   0887-0624 Energy & Fuels                    Mass Spectrometry and Molecular Dynamics         TX0008553251
                                                                                          Comparisons of SEM, Low-Field NMR, and
                                                                                          Mercury Intrusion Capillary Pressure in
                                                                                          Characterization of the Pore Size Distribution
                                                                                          of Lacustrine Shale: A Case Study on the
                                                                                          Dongying Depression, Bohai Bay Basin,
2733 ACS    10.1021/acs.energyfuels.7b01625   0887-0624 Energy & Fuels                    China                                            TX0008553251
                                                                                          Sharing the Roles: An Assessment of
                                                        Environmental Science &           Japanese Medaka Estrogen Receptors in
2734 ACS    10.1021/acs.est.6b01968           0013-936X Technology                        Vitellogenin Induction                           TX0008341871
                                                                                          Nontargeted Screening of Halogenated
                                                                                          Organic Compounds in Bottlenose Dolphins
                                                        Environmental Science &           (Tursiops truncatus) from Rio de Janeiro,
2735 ACS    10.1021/acs.est.6b04186           0013-936X Technology                        Brazil                                           TX0008426702
                                                                                          Robust Fit of Toxicokinetic–Toxicodynamic
                                                        Environmental Science &           Models Using Prior Knowledge Contained in
2736 ACS    10.1021/acs.est.6b05326           0013-936X Technology                        the Design of Survival Toxicity Tests            TX0008449502




                                                                 Page 108 of 124
           Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 109 of 124

                                                 Environmental Science &    Influence of Electric Fields on Biofouling of
2737 ACS    10.1021/acs.est.6b06339    0013-936X Technology                 Carbonaceous Electrodes                          TX0008574970
                                                                            Effect of Structural Heterogeneity in Chemical
                                                                            Composition on Online Single-Particle Mass
                                                 Environmental Science &    Spectrometry Analysis of Sea Spray Aerosol
2738 ACS    10.1021/acs.est.6b06399    0013-936X Technology                 Particles                                        TX0008449502
                                                                            Grouping of Petroleum Substances as
                                                                            Example UVCBs by Ion Mobility-Mass
                                                 Environmental Science &    Spectrometry to Enable Chemical
2739 ACS    10.1021/acs.est.6b06413    0013-936X Technology                 Composition-Based Read-Across                    TX0008472616
                                                 Environmental Science &    Adsorption, Aggregation, and Deposition
2740 ACS    10.1021/acs.est.6b06558    0013-936X Technology                 Behaviors of Carbon Dots on Minerals             TX0008472616
                                                                            Investigation and Application of a New
                                                                            Passive Sampling Technique for in Situ
                                                 Environmental Science &    Monitoring of Illicit Drugs in Waste Waters
2741 ACS    10.1021/acs.est.7b00731    0013-936X Technology                 and Rivers                                  TX0008506722
                                                 Environmental Science &    Insights into Antimony Adsorption on {001}
2742 ACS    10.1021/acs.est.7b00807    0013-936X Technology                 TiO2: XAFS and DFT Study                    TX0008472616

                                                 Environmental Science &    Insight-Based Approach for the Design of
2743 ACS    10.1021/acs.est.7b00867    0013-936X Technology                 Integrated Local Food-Energy-Water Systems       TX0008506722
                                                                            Occupational Exposure to Polycyclic
                                                 Environmental Science &    Aromatic Hydrocarbon of Wildland
2744 ACS    10.1021/acs.est.7b00950    0013-936X Technology                 Firefighters at Prescribed and Wildland Fires    TX0008472616
                                                                            Interlaced CNT Electrodes for Bacterial
                                                 Environmental Science &    Fouling Reduction of Microfiltration
2745 ACS    10.1021/acs.est.7b00966    0013-936X Technology                 Membranes                                        TX0008506722
                                                                            Redox-Active Oxygen-Containing Functional
                                                 Environmental Science &    Groups in Activated Carbon Facilitate
2746 ACS    10.1021/acs.est.7b01854    0013-936X Technology                 Microbial Reduction of Ferrihydrite              TX0008574970
                                                                            Estimating Grass–Soil Bioconcentration of
                                                 Environmental Science &    Munitions Compounds from Molecular
2747 ACS    10.1021/acs.est.7b02572    0013-936X Technology                 Structure                                        TX0008574970
                                                                            High Levels of Daytime Molecular Chlorine
                                                 Environmental Science &    and Nitryl Chloride at a Rural Site on the
2748 ACS    10.1021/acs.est.7b03039    0013-936X Technology                 North China Plain                                TX0008574970
                                                                            Remediation of Petroleum-Contaminated Soil
                                                 Environmental Science &    and Simultaneous Recovery of Oil by Fast
2749 ACS    10.1021/acs.est.7b03899    0013-936X Technology                 Pyrolysis                                        TX0008629975
                                                                            Mutual Dependence of Nitrogen and
                                                                            Phosphorus as Key Nutrient Elements: One
                                                 Environmental Science &    Facilitates Dolichospermum flos-aquae to
2750 ACS    10.1021/acs.est.7b04992    0013-936X Technology                 Overcome the Limitations of the Other            TX0008629975
                                                                            Bromate and Nitrate Bioreduction Coupled
                                                 Environmental Science &    with Poly-β-hydroxybutyrate Production in a
2751 ACS    10.1021/acs.est.8b00152    0013-936X Technology                 Methane-Based Membrane Biofilm Reactor           TX0008629975
                                                                            Enhanced Oxidative and Adsorptive Removal
                                                                            of Diclofenac in Heterogeneous Fenton-like
                                                 Environmental Science &    Reaction with Sulfide Modified Nanoscale
2752 ACS    10.1021/acs.est.8b00231    0013-936X Technology                 Zerovalent Iron                                  TX0008629975
                                                                            Excellent Activity and Selectivity of One-Pot
                                                                            Synthesized Cu–SSZ-13 Catalyst in the
                                                 Environmental Science &    Selective Catalytic Oxidation of Ammonia to
2753 ACS    10.1021/acs.est.8b00267    0013-936X Technology                 Nitrogen                                         TX0008629975
                                                                            New Insight into SO2 Poisoning and
                                                                            Regeneration of CeO2–WO3/TiO2 and
                                                 Environmental Science &    V2O5–WO3/TiO2 Catalysts for Low-
2754 ACS    10.1021/acs.est.8b01990    0013-936X Technology                 Temperature NH3–SCR                              TX0008629975
                                                                            Adsorption and Methanation of Flue Gas
                                                 Industrial & Engineering   CO2 with Dual Functional Catalytic
2755 ACS    10.1021/acs.iecr.6b01275   0888-5885 Chemistry Research         Materials: A Parametric Study                    TX0008294774
                                                                            The Effect of Dispersed Phase Salinity on
                                                 Industrial & Engineering   Water-in-Oil Emulsion Flow Performance: A
2756 ACS    10.1021/acs.iecr.7b00432   0888-5885 Chemistry Research         Micromodel Study                                 TX0008451181
                                                                            Ion-Exchanged Zeolites Y for Selective
                                                                            Adsorption of Methyl Mercaptan from
                                                                            Natural Gas: Experimental Performance
                                                 Industrial & Engineering   Evaluation and Computational Mechanism
2757 ACS    10.1021/acs.iecr.7b01982   0888-5885 Chemistry Research         Explorations                                     TX0008553259
                                                                            Insight into Influence of Glycerol on
                                                                            Preparing α-CaSO4·1/2H2O from Flue Gas
                                                 Industrial & Engineering   Desulfurization Gypsum in Glycerol–Water
2758 ACS    10.1021/acs.iecr.7b02067   0888-5885 Chemistry Research         Solutions with Succinic Acid and NaCl     TX0008553259
                                                                            Ordered Mesoporous Ni–Fe–Al Catalysts for
                                                 Industrial & Engineering   CO Methanation with Enhanced Activity and
2759 ACS    10.1021/acs.iecr.7b02174   0888-5885 Chemistry Research         Resistance to Deactivation                TX0008553259




                                                         Page 109 of 124
           Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 110 of 124

                                                                                         Metal-Modified Cu-BTC Acid for Highly
                                                      Industrial & Engineering           Enhanced Adsorption of Organosulfur
2760 ACS    10.1021/acs.iecr.7b02392        0888-5885 Chemistry Research                 Species                                         TX0008506795
                                                                                         Interface Engineering of Ni3N@Fe3N
                                                      Industrial & Engineering           Heterostructure Supported on Carbon Fiber
2761 ACS    10.1021/acs.iecr.7b03351        0888-5885 Chemistry Research                 for Enhanced Water Oxidation                    TX0008574906
                                                                                         Linear Dependence of Photoluminescence in
                                                                                         Mixed Ln-MOFs for Color Tunability and
2762 ACS    10.1021/acs.inorgchem.5b00271   0020-1669 Inorganic Chemistry                Barcode Application                             TX0008121486
                                                                                         Syntheses, Structures, and Nonlinear Optical
                                                                                         Properties of Two Sulfides Na2In2MS6 (M
2763 ACS    10.1021/acs.inorgchem.5b02211   0020-1669 Inorganic Chemistry                = Si, Ge)                                       TX0008192494
                                                                                         DFT-Based Comparative Study about the
                                                                                         Influence of Fluorine and Hydroxyl Anions
                                                                                         on Opto-Electric Properties of Borate
2764 ACS    10.1021/acs.inorgchem.7b00120   0020-1669 Inorganic Chemistry                Crystals: Choice for Better Anion               TX0008472459
                                                                                         Ligand-Induced Tuning of the Oxidase
                                                                                         Activity of μ-Hydroxidodimanganese(III)
                                                                                         Complexes Using 3,5-Di-tert-butylcatechol as
                                                                                         the Substrate: Isolation and Characterization
                                                                                         of Products Involving an Oxidized Dioxolene
2765 ACS    10.1021/acs.inorgchem.7b00147   0020-1669 Inorganic Chemistry                Moiety                                          TX0008506718
                                                                                         Fabrication of Lithium Silicates As Highly
                                                                                         Efficient High-Temperature CO2 Sorbents
2766 ACS    10.1021/acs.inorgchem.7b00559   0020-1669 Inorganic Chemistry                from SBA-15 Precursor                           TX0008506718
                                                                                         Highly Luminous and Thermally Stable Mg-
                                                                                         Substituted Ca2–xMgxSiO4:Ce (0 ≤ x ≤ 1)
2767 ACS    10.1021/acs.inorgchem.7b01166   0020-1669 Inorganic Chemistry                Phosphor for NUV-LEDs                           TX0008554560
                                                                                         Mesoporous MnO/C–N Nanostructures
                                                                                         Derived from a Metal–Organic Framework as
                                                                                         High-Performance Anode for Lithium-Ion
2768 ACS    10.1021/acs.inorgchem.7b01486   0020-1669 Inorganic Chemistry                Battery                                         TX0008506718
                                                                                         Molecular Routes to Group IV Magnesium
2769 ACS    10.1021/acs.inorgchem.7b01772   0020-1669 Inorganic Chemistry                and Calcium Nanocrystalline Ceramics            TX0008554560
                                                                                         Low-Temperature Solid-State Synthesis of
                                                                                         High-Purity BiFeO3 Ceramic for Ferroic
2770 ACS    10.1021/acs.inorgchem.7b01893   0020-1669 Inorganic Chemistry                Thin-Film Deposition                            TX0008554560
                                                                                         Polarized Supramolecular Aggregates Based
                                                                                         on Luminescent Perhalogenated Gold
2771 ACS    10.1021/acs.inorgchem.7b01901   0020-1669 Inorganic Chemistry                Derivatives                                     TX0008554560
                                                                                         Two-Dimensional Lead Halide Perovskites
                                                                                         Templated by a Conjugated Asymmetric
2772 ACS    10.1021/acs.inorgchem.7b02285   0020-1669 Inorganic Chemistry                Diammonium                                      TX0008574973
                                                                                         Free Amino Acid Profile and Expression of
                                                                                         Genes Implicated in Protein Metabolism in
                                                                                         Skeletal Muscle of Growing Pigs Fed Low-
                                                      Journal of Agricultural and Food   Protein Diets Supplemented with Branched-
2773 ACS    10.1021/acs.jafc.6b03966        0021-8561 Chemistry                          Chain Amino Acids                               TX0008391611
                                                                                         Influence of Protein–Phenolic Complex on
                                                      Journal of Agricultural and Food   the Antioxidant Capacity of Flaxseed (Linum
2774 ACS    10.1021/acs.jafc.6b04639        0021-8561 Chemistry                          usitatissimum L.) Products                      TX0008420761
                                                                                         Ginger Extract-Loaded Solid Dispersion
                                                      Journal of Agricultural and Food   System with Enhanced Oral Absorption and
2775 ACS    10.1021/acs.jafc.6b04740        0021-8561 Chemistry                          Antihypothermic Action                          TX0008420761
                                                      Journal of Agricultural and Food   Comparison of Gluten Extraction Protocols
2776 ACS    10.1021/acs.jafc.7b00063        0021-8561 Chemistry                          Assessed by LC-MS/MS Analysis                   TX0008451522

                                                                                       Effects of Water-Extractable Arabinoxylan on
                                                      Journal of Agricultural and Food the Physicochemical Properties and Structure
2777 ACS    10.1021/acs.jafc.7b00837        0021-8561 Chemistry                        of Wheat Gluten by Thermal Treatment         TX0008491587
                                                                                         Study of Substituted Ester Formation in Red
                                                                                         Wine by the Development of a New Method
                                                                                         for Quantitative Determination and
                                                      Journal of Agricultural and Food   Enantiomeric Separation of Their
2778 ACS    10.1021/acs.jafc.7b00979        0021-8561 Chemistry                          Corresponding Acids                             TX0008491587
                                                                                         Use of Fe-Impregnated Biochar To Efficiently
                                                                                         Sorb Chlorpyrifos, Reduce Uptake by Allium
                                                      Journal of Agricultural and Food   fistulosum L., and Enhance Microbial
2779 ACS    10.1021/acs.jafc.7b01300        0021-8561 Chemistry                          Community Diversity                             TX0008506792
                                                                                         SlMAPK1/2/3 and Antioxidant Enzymes Are
                                                      Journal of Agricultural and Food   Associated with H2O2-Induced Chilling
2780 ACS    10.1021/acs.jafc.7b01685        0021-8561 Chemistry                          Tolerance in Tomato Plants                      TX0008506792
                                                                                         Sensitivity to Ethephon Degreening Treatment
                                                      Journal of Agricultural and Food   Is Altered by Blue LED Light Irradiation in
2781 ACS    10.1021/acs.jafc.7b01703        0021-8561 Chemistry                          Mandarin Fruit                                  TX0008506792




                                                              Page 110 of 124
           Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 111 of 124

                                                                                       Immunomodulatory Activity of Ganoderma
                                                                                       atrum Polysaccharide on Purified T
                                                                                       Lymphocytes through Ca2+/CaN and
                                                    Journal of Agricultural and Food   Mitogen-Activated Protein Kinase Pathway
2782 ACS    10.1021/acs.jafc.7b01763      0021-8561 Chemistry                          Based on RNA Sequencing                         TX0008506792
                                                                                       Transcriptome Landscape of Porcine
                                                    Journal of Agricultural and Food   Intramuscular Adipocytes during
2783 ACS    10.1021/acs.jafc.7b02039      0021-8561 Chemistry                          Differentiation                                 TX0008506792
                                                                                       Detection of Pesticide Residues in Food
                                                    Journal of Agricultural and Food   Using Surface-Enhanced Raman
2784 ACS    10.1021/acs.jafc.7b02504      0021-8561 Chemistry                          Spectroscopy: A Review                          TX0008506792
                                                                                       Multiplex Lateral Flow Immunoassays Based
                                                                                       on Amorphous Carbon Nanoparticles for
                                                    Journal of Agricultural and Food   Detecting Three Fusarium Mycotoxins in
2785 ACS    10.1021/acs.jafc.7b02827      0021-8561 Chemistry                          Maize                                           TX0008556425
                                                                                       Direct Contact Sorptive Extraction: A Robust
                                                    Journal of Agricultural and Food   Method for Sampling Plant Volatiles in the
2786 ACS    10.1021/acs.jafc.7b02847      0021-8561 Chemistry                          Field                                           TX0008556425
                                                                                       Orally Administered Baker's Yeast β-Glucan
                                                                                       Promotes Glucose and Lipid Homeostasis in
                                                    Journal of Agricultural and Food   the Livers of Obesity and Diabetes Model
2787 ACS    10.1021/acs.jafc.7b03782      0021-8561 Chemistry                          Mice                                            TX0008576816
                                                                                       Synthesis of Copper-Chelates Derived from
                                                                                       Amino Acids and Evaluation of Their
                                                                                       Efficacy as Copper Source and Growth
                                                    Journal of Agricultural and Food   Stimulator for Lactuca sativa in Nutrient
2788 ACS    10.1021/acs.jafc.7b03809      0021-8561 Chemistry                          Solution Culture                                TX0008576816
                                                    Journal of Agricultural and Food   Metabolism of an Insecticide Fenitrothion by
2789 ACS    10.1021/acs.jafc.7b04273      0021-8561 Chemistry                          Cunninghamella elegans ATCC36112                TX0008576816
                                                                                       Compound Synthesis or Growth and
                                                                                       Development of Roots/Stomata Regulate
                                                    Journal of Agricultural and Food   Plant Drought Tolerance or Water Use
2790 ACS    10.1021/acs.jafc.7b05990      0021-8561 Chemistry                          Efficiency/Water Uptake Efficiency              TX0008621992
                                                                                       Integration of Environmental and
                                                                                       Developmental (or Metabolic) Control of
                                                    Journal of Agricultural and Food   Seed Mass by Sugar and Ethylene
2791 ACS    10.1021/acs.jafc.7b05992      0021-8561 Chemistry                          Metabolisms in Arabidopsis                      TX0008621992
                                                    Journal of Agricultural and Food   Beef Protein-Derived Peptides as Bitter Taste
2792 ACS    10.1021/acs.jafc.8b00830      0021-8561 Chemistry                          Receptor T2R4 Blockers                          TX0008621992
                                                                                       Efficient Remediation of an Aquatic
                                                                                       Environment Contaminated by Cr(VI) and
                                                    Journal of Chemical &              2,4-Dinitrophenol by XG-g-
2793 ACS    10.1021/acs.jced.6b00963      0021-9568 Engineering Data                   Polyaniline@ZnO Nanocomposite                   TX0008491568
                                                                                       Phase Diagrams and Physicochemical
                                                                                       Properties for the Ternary System (CsCl +
                                                    Journal of Chemical &              NaCl + H2O) at T = (298.15, 308.15, and
2794 ACS    10.1021/acs.jced.7b00023      0021-9568 Engineering Data                   318.15) K                                       TX0008556426
                                                                                       Surface Activity, Adsorption, and
                                                                                       Micellization Parameters of Ammonium
                                                    Journal of Chemical &              Surfactants Containing a Hydroxyethyl and
2795 ACS    10.1021/acs.jced.7b00347      0021-9568 Engineering Data                   Hydroxyisopropyl Head Group                     TX0008556426
                                                                                       Measurement and Correlation of High
                                                    Journal of Chemical &              Pressure Phase Equilibria for CO2 + Alkanes
2796 ACS    10.1021/acs.jced.7b00517      0021-9568 Engineering Data                   and CO2 + Crude Oil Systems                     TX0008574928
                                                                                       Demonstrating the Effect of Surfactant on
2797 ACS    10.1021/acs.jchemed.6b00546   0021-9584 Journal of Chemical Education      Water Retention of Waxy Leaf Surfaces           TX0008472615
                                                                                       Statistical Analysis, Investigation, and
                                                    Journal of Chemical Information    Prediction of the Water Positions in the
2798 ACS    10.1021/acs.jcim.6b00620      1549-9596 and Modeling                       Binding Sites of Proteins                       TX0008559662
                                                                                       Binding Space Concept: A New Approach To
                                                                                       Enhance the Reliability of Docking Scores
                                                    Journal of Chemical Information    and Its Application to Predicting
2799 ACS    10.1021/acs.jcim.7b00121      1549-9596 and Modeling                       Butyrylcholinesterase Hydrolytic Activity       TX0008559662
                                                                                       Extensive Assessment of Various
                                                    Journal of Chemical Information    Computational Methods for Aspartate's pKa
2800 ACS    10.1021/acs.jcim.7b00177      1549-9596 and Modeling                       Shift                                           TX0008559662
                                                    Journal of Chemical Information    LigQ: A Webserver to Select and Prepare
2801 ACS    10.1021/acs.jcim.7b00241      1549-9596 and Modeling                       Ligands for Virtual Screening                   TX0008574946
                                                    Journal of Chemical Information    Structure-Based Energetics of Stop Codon
2802 ACS    10.1021/acs.jcim.7b00340      1549-9596 and Modeling                       Recognition by Eukaryotic Release Factor        TX0008574946
                                                                                       Multiclassification Prediction of Enzymatic
                                                                                       Reactions for Oxidoreductases and
                                                    Journal of Chemical Information    Hydrolases Using Reaction Fingerprints and
2803 ACS    10.1021/acs.jcim.7b00656      1549-9596 and Modeling                       Machine Learning Methods                        TX0008629947
                                                                                       Reverse Coarse-Graining for Equation-Free
                                                    Journal of Chemical Theory and     Modeling: Application to Multiscale
2804 ACS    10.1021/acs.jctc.6b00348      1549-9618 Computation                        Molecular Dynamics                              TX0008372781




                                                            Page 111 of 124
           Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 112 of 124

                                                                                    General Formalism of Vibronic Hamiltonians
                                                                                    for Tetrahedral and Octahedral Systems:
                                                     Journal of Chemical Theory and Problems That Involve T, E States and t, e
2805 ACS    10.1021/acs.jctc.7b00787       1549-9618 Computation                    Vibrations                                 TX0008553255
                                                                                      Design, Synthesis, and Structure–Activity
                                                                                      Relationship Study of Novel Indole-2-
                                                                                      carboxamide Derivatives as Anti-
                                                                                      inflammatory Agents for the Treatment of
2806 ACS    10.1021/acs.jmedchem.5b02006   0022-2623 Journal of Medicinal Chemistry   Sepsis                                          TX0008296870
                                                                                      Structure-Based Optimization of
                                                                                      Multifunctional Agonists for Opioid and
                                                                                      Neuropeptide FF Receptors with Potent
2807 ACS    10.1021/acs.jmedchem.6b01181   0022-2623 Journal of Medicinal Chemistry   Nontolerance Forming Analgesic Activities       TX0008380102
                                                                                      Carbon-11 and Fluorine-18 Radiolabeled
                                                                                      Pyridopyrazinone Derivatives for Positron
                                                                                      Emission Tomography (PET) Imaging of
2808 ACS    10.1021/acs.jmedchem.6b01666   0022-2623 Journal of Medicinal Chemistry   Phosphodiesterase-5 (PDE5)                      TX0008419502
                                                                                      In Vitro and in Vivo Evaluation of Fully
                                                                                      Substituted (5-(3-Ethoxy-3-oxopropynyl)-4-
                                                                                      (ethoxycarbonyl)-1,2,3-triazolyl-glycosides as
                                                                                      Original Nucleoside Analogues to
                                                                                      Circumvent Resistance in Myeloid
2809 ACS    10.1021/acs.jmedchem.6b01803   0022-2623 Journal of Medicinal Chemistry   Malignancies                                   TX0008419502
                                                                                      Discovery and Pre-Clinical Characterization
                                                                                      of Third-Generation 4-H
                                                                                      Heteroaryldihydropyrimidine (HAP)
                                                                                      Analogues as Hepatitis B Virus (HBV)
2810 ACS    10.1021/acs.jmedchem.7b00083   0022-2623 Journal of Medicinal Chemistry   Capsid Inhibitors                               TX0008450543
                                                                                      Investigating the Antibacterial Activity of
                                                                                      Biphenylthiazoles against Methicillin- and
                                                                                      Vancomycin-Resistant Staphylococcus aureus
2811 ACS    10.1021/acs.jmedchem.7b00392   0022-2623 Journal of Medicinal Chemistry   (MRSA and VRSA)                             TX0008491569
                                                                                      4-Methyl-6,7-dihydro-4H-triazolo[4,5-
                                                                                      c]pyridine-Based P2X7 Receptor
                                                                                      Antagonists: Optimization of Pharmacokinetic
                                                                                      Properties Leading to the Identification of a
2812 ACS    10.1021/acs.jmedchem.7b00408   0022-2623 Journal of Medicinal Chemistry   Clinical Candidate                            TX0008491569
                                                                                      RNA G-Quadruplexes in Kirsten Ras
                                                                                      (KRAS) Oncogene as Targets for Small
2813 ACS    10.1021/acs.jmedchem.7b00622   0022-2623 Journal of Medicinal Chemistry   Molecules Inhibiting Translation              TX0008574722
                                                                                      Bioassay-Guided Isolation of Antibacterial
2814 ACS    10.1021/acs.jnatprod.7b00077   0163-3864 Journal of Natural Products      Metabolites from Emericella sp. TJ29          TX0008556430
                                                                                      Mono-, Di-, and Trifluoroalkyl Substituent
                                                                                      Effects on the Torquoselectivities of
                                                     The Journal of Organic           Cyclobutene and Oxetene Electrocyclic Ring
2815 ACS    10.1021/acs.joc.5b01361        0022-3263 Chemistry                        Openings                                        TX0008195366
                                                                                      Synthesis of Pyrrole via a Silver-Catalyzed
                                                                                      1,3-Dipolar Cycloaddition/Oxidative
                                                     The Journal of Organic           Dehydrogenative Aromatization Tandem
2816 ACS    10.1021/acs.joc.7b00180        0022-3263 Chemistry                        Reaction                                        TX0008449508
                                                     The Journal of Organic           Synthesis of Heterocycle-Containing 9,9-
2817 ACS    10.1021/acs.joc.7b00311        0022-3263 Chemistry                        Diarylfluorenes Using Superelectrophiles        TX0008472614
                                                                                      Cobalt-Catalyzed Regioselective Ortho
                                                                                      C(sp2)-H Bond Nitration of Aromatics
                                                     The Journal of Organic           through Proton-Coupled Electron Transfer
2818 ACS    10.1021/acs.joc.7b00808        0022-3263 Chemistry                        Assistance                                      TX0008507096
                                                                                      Regio- and Diastereoselective Construction of
                                                                                      Spirocyclopenteneoxindoles through
                                                                                      Phosphine-Catalyzed [3 + 2] Annulation of
                                                     The Journal of Organic           Methyleneindolinone with Alkynoate
2819 ACS    10.1021/acs.joc.7b01582        0022-3263 Chemistry                        Derivatives                                     TX0008552054
                                                                                      Design, Synthesis, and Application of
                                                                                      Polymer-Supported Silicon-Transfer Agents
                                                     The Journal of Organic           for Cross-Coupling Reactions with
2820 ACS    10.1021/acs.joc.7b02004        0022-3263 Chemistry                        Organolithium Reagents                          TX0008552054
                                                     The Journal of Physical          Photoreactions of Porphyrins Initiated by
2821 ACS    10.1021/acs.jpca.7b03635       1089-5639 Chemistry A                      Deep Ultraviolet Single Photons                 TX0008559666
                                                                                      Experimental Study and Mathematical
                                                                                      Modeling of Self-Sustained Kinetic
                                                     The Journal of Physical          Oscillations in Catalytic Oxidation of
2822 ACS    10.1021/acs.jpca.7b04525       1089-5639 Chemistry A                      Methane over Nickel                             TX0008576792
                                                                                      Solvation by Glycerol at Temperatures from
                                                                                      353 to 77 K: Its Solvatochromic
                                                                                      Characterization and Use to Block the
                                                     The Journal of Physical          Molecular Structure of Conformationally
2823 ACS    10.1021/acs.jpca.7b06027       1089-5639 Chemistry A                      Flexible Structures                             TX0008576792




                                                             Page 112 of 124
           Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 113 of 124

                                                                           Theoretical and Shock Tube Study of the Rate
                                                 The Journal of Physical   Constants for Hydrogen Abstraction
2824 ACS    10.1021/acs.jpca.7b06119   1089-5639 Chemistry A               Reactions of Ethyl Formate                   TX0008576792

                                                                           Structure and Electronic Properties of Neutral
                                                 The Journal of Physical   and Negatively Charged RhBn Clusters (n =
2825 ACS    10.1021/acs.jpca.7b06123   1089-5639 Chemistry A               3–10): A Density Functional Theory Study       TX0008576792
                                                                           Distortions of the Xanthophylls Caused by
                                                                           Interactions with Neighboring Pigments and
                                                                           the LHCII Protein Are Crucial for Studying
                                                 The Journal of Physical   Energy Transfer Pathways within the
2826 ACS    10.1021/acs.jpcb.5b08941   1520-6106 Chemistry B               Complex                                          TX0008195151
                                                                           Acetylation of Surface Lysine Groups of a
                                                 The Journal of Physical   Protein Alters the Organization and
2827 ACS    10.1021/acs.jpcb.6b01105   1520-6106 Chemistry B               Composition of Its Crystal Contacts              TX0008372225
                                                                           Examining Ionic Liquid Effects on
                                                 The Journal of Physical   Mononuclear Rearrangement of Heterocycles
2828 ACS    10.1021/acs.jpcb.6b07205   1520-6106 Chemistry B               Using QM/MM Simulations                          TX0008372776
                                                                           Improving the Photostability of Red- and
                                                                           Green-Emissive Single-Molecule
                                                 The Journal of Physical   Fluorophores via Ni2+ Mediated Excited
2829 ACS    10.1021/acs.jpcb.6b10725   1520-6106 Chemistry B               Triplet-State Quenching                          TX0008411987
                                                 The Journal of Physical   Structure of Dynamic, Taxol-Stabilized, and
2830 ACS    10.1021/acs.jpcb.7b01057   1520-6106 Chemistry B               GMPPCP-Stabilized Microtubule                    TX0008584101
                                                                           Structural and Topological Evolution in
                                                 The Journal of Physical   SixSe1–x Glasses: Results from 1D and 2D
2831 ACS    10.1021/acs.jpcb.7b01307   1520-6106 Chemistry B               29Si and 77Se NMR Spectroscopy                   TX0008559657
                                                                           Hydrogen Bond Donor/Acceptor Cosolvent-
                                                 The Journal of Physical   Modified Choline Chloride-Based Deep
2832 ACS    10.1021/acs.jpcb.7b01724   1520-6106 Chemistry B               Eutectic Solvents                                TX0008559657
                                                                           Direct Observation of Changes in Focal
                                                 The Journal of Physical   Conic Domains of Cholesteric Films Induced
2833 ACS    10.1021/acs.jpcb.7b01886   1520-6106 Chemistry B               by Ultraviolet Irradiation                       TX0008559657
                                                 The Journal of Physical   Dielectric Relaxation of Hydration Water in
2834 ACS    10.1021/acs.jpcb.7b02404   1520-6106 Chemistry B               Native Collagen Fibrils                          TX0008559657
                                                                           Conformational Plasticity of the Cell-
                                                                           Penetrating Peptide SAP As Revealed by
                                                 The Journal of Physical   Solid-State 19F-NMR and Circular
2835 ACS    10.1021/acs.jpcb.7b02852   1520-6106 Chemistry B               Dichroism Spectroscopies                         TX0008584101
                                                                           Tuning the Electronic Properties of Rotated
                                                 The Journal of Physical   Graphene on Ni(111) by Nickel Carbide
2836 ACS    10.1021/acs.jpcc.5b10017   1932-7447 Chemistry C               Intercalation                                    TX0008270126
                                                                           Thickness-Dependent Thermal Conductivity
                                                                           of Suspended Two-Dimensional Single-
                                                 The Journal of Physical   Crystal In2Se3 Layers Grown by Chemical
2837 ACS    10.1021/acs.jpcc.5b10905   1932-7447 Chemistry C               Vapor Deposition                                 TX0008305137
                                                                           Electrochemical and Transport Properties of
                                                                           Ions in Mixtures of Electroactive Ionic Liquid
                                                 The Journal of Physical   and Propylene Carbonate with a Lithium Salt
2838 ACS    10.1021/acs.jpcc.5b11911   1932-7447 Chemistry C               for Lithium-Ion Batteries                        TX0008305137
                                                 The Journal of Physical   Oxygen-Impurity-Induced Direct–Indirect
2839 ACS    10.1021/acs.jpcc.7b01279   1932-7447 Chemistry C               Band Gap in Perovskite SrTaO2N                   TX0008472454
                                                                           Mesoporous Ni-Doped δ-Bi2O3
                                                                           Microspheres for Enhanced Solar-Driven
                                                 The Journal of Physical   Photocatalysis: A Combined Experimental
2840 ACS    10.1021/acs.jpcc.7b01608   1932-7447 Chemistry C               and Theoretical Investigation                    TX0008550990
                                                 The Journal of Physical   Roles of Surface Energy and Temperature in
2841 ACS    10.1021/acs.jpcc.7b02848   1932-7447 Chemistry C               Heterogeneous Ice Nucleation                     TX0008550990
                                                                           Photochemical Hydrogenation of CO2 to
                                                                           CH3OH and Pyridine to 1,2-Dihydropyridine
                                                                           Using Plasmon-Facilitated Chemisorbed
                                                 The Journal of Physical   Hydrogen on Au Surface: Theoretical
2842 ACS    10.1021/acs.jpcc.7b03080   1932-7447 Chemistry C               Perspective                               TX0008574372

                                                                           Effect of Adsorbed Water Molecules on Light
                                                 The Journal of Physical   Harvesting and Electron Injection Processes
2843 ACS    10.1021/acs.jpcc.7b03159   1932-7447 Chemistry C               in Dye-Sensitized Nanocrystalline TiO2 Films TX0008574372
                                                                           Bandgap Engineering of the g-ZnO
                                                                           Nanosheet via Cationic–Anionic Passivated
                                                 The Journal of Physical   Codoping for Visible-Light-Driven
2844 ACS    10.1021/acs.jpcc.7b03616   1932-7447 Chemistry C               Photocatalysis                                   TX0008574372
                                                                           Strain- and Fluorination-Induced Quantum
                                                 The Journal of Physical   Spin Hall Insulators in Blue Phosphorene: A
2845 ACS    10.1021/acs.jpcc.7b03808   1932-7447 Chemistry C               First-Principles Study                           TX0008550990
                                                                           Multinuclear "Staircase" Oligomers Based on
                                                                           the (Et2C2B4H4)Fe(η6-C6H6) Sandwich
                                                 The Journal of Physical   Unit: Quantitative Tailorable and Redox
2846 ACS    10.1021/acs.jpcc.7b03834   1932-7447 Chemistry C               Switchable Nonlinear Optics                 TX0008574372




                                                         Page 113 of 124
           Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 114 of 124


                                                      The Journal of Physical        Unexpectedly Fast Phonon-Assisted Exciton
2847 ACS    10.1021/acs.jpcc.7b03994        1932-7447 Chemistry C                    Hopping between Carbon Nanotubes                 TX0008550990
                                                                                     Simultaneous Fenton–Photocatalytic
                                                      The Journal of Physical        Reactions through a New Single Catalyst
2848 ACS    10.1021/acs.jpcc.7b04092        1932-7447 Chemistry C                    (Nano ZnO2 /Fe2+) for Dye Degradation            TX0008574372
                                                      The Journal of Physical        Multivalent Adhesion and Friction Dynamics
2849 ACS    10.1021/acs.jpcc.7b05412        1932-7447 Chemistry C                    Depend on Attachment Flexibility                 TX0008574372

                                                                                     Composition Controllable Synthesis of PtCu
                                                                                     Nanodendrites with Efficient Electrocatalytic
                                                      The Journal of Physical        Activity for Methanol Oxidation Induced by
2850 ACS    10.1021/acs.jpcc.7b05629        1932-7447 Chemistry C                    High Index Surface and Electronic Interaction TX0008574372

                                                                                     New Insights into the Dynamics That Control
                                                      The Journal of Physical        the Activity of Ceria–Zirconia Solid Solutions
2851 ACS    10.1021/acs.jpcc.7b06043        1932-7447 Chemistry C                    in Thermochemical Water Splitting Cycles         TX0008574372
                                                                                     Electromagnetic Field of Plasmonic
                                                      The Journal of Physical        Nanoparticles Extends the Photoisomerization
2852 ACS    10.1021/acs.jpcc.7b06320        1932-7447 Chemistry C                    Lifetime of Azobenzene                           TX0008574372
                                                      The Journal of Physical        Evidence of Mixed Oxide Formation on the
2853 ACS    10.1021/acs.jpcc.7b06563        1932-7447 Chemistry C                    Cu/SiO2 Interface                                TX0008574372
                                                                                     Origin of Modified Luminescence Response
                                                      The Journal of Physical        in Reduced Graphitic Carbon Nitride
2854 ACS    10.1021/acs.jpcc.7b06587        1932-7447 Chemistry C                    Nanosheets                                       TX0008574372
                                                                                     Integrated Omic Analysis of a Guinea Pig
                                                                                     Model of Heart Failure and Sudden Cardiac
2855 ACS    10.1021/acs.jproteome.6b00149   1535-3893 Journal of Proteome Research   Death                                            TX0008327541
                                                                                     Metabolic Effects of Cobalt Ferrite
                                                                                     Nanoparticles on Cervical Carcinoma Cells
2856 ACS    10.1021/acs.jproteome.6b00411   1535-3893 Journal of Proteome Research   and Nontumorigenic Keratinocytes                 TX0008372777

                                                                                     Statistical Models for the Analysis of Isobaric
2857 ACS    10.1021/acs.jproteome.6b01050   1535-3893 Journal of Proteome Research   Tags Multiplexed Quantitative Proteomics        TX0008556423
                                                                                     Brain Membrane Proteome and
                                                                                     Phosphoproteome Reveal Molecular Basis
                                                                                     Associating with Nursing and Foraging
2858 ACS    10.1021/acs.jproteome.7b00371   1535-3893 Journal of Proteome Research   Behaviors of Honeybee Workers                   TX0008556423
                                                                                     Targeted Proteomic Analyses of Histone H4
                                                                                     Acetylation Changes Associated with
                                                                                     Homologous-Recombination-Deficient High-
2859 ACS    10.1021/acs.jproteome.7b00405   1535-3893 Journal of Proteome Research   Grade Serous Ovarian Carcinomas                  TX0008556423
                                                                                     Self-Assembled Switching Gels with
2860 ACS    10.1021/acs.langmuir.5b00423    0743-7463 Langmuir                       Multiresponsivity and Chirality                  TX0008040859
                                                                                     Color-Tunable Cyano-Substituted Divinylene
                                                                                     Arene Luminogens as Fluorescent ¬π-
2861 ACS    10.1021/acs.langmuir.5b03771    0743-7463 Langmuir                       Gelators                                         TX0008259943
2862 ACS    10.1021/acs.langmuir.5b04255    0743-7463 Langmuir                       Janus Particles in a Nonpolar Solvent            TX0008294788
                                                                                     Impact of Surface Chemistry on Copper
2863 ACS    10.1021/acs.langmuir.6b00650    0743-7463 Langmuir                       Deposition in Mesoporous Silicon                 TX0008334405
                                                                                     Meniscus Shape and Wetting Competition of
2864 ACS    10.1021/acs.langmuir.6b01990    0743-7463 Langmuir                       a Drop between a Cone and a Plane                TX0008334405
                                                                                     Targeted Raman Imaging of Cells Using
2865 ACS    10.1021/acs.langmuir.6b02248    0743-7463 Langmuir                       Graphene Oxide-Based Hybrids                     TX0008372771
                                                                                     Nanobubble–Nanoparticle Interactions in
2866 ACS    10.1021/acs.langmuir.6b02419    0743-7463 Langmuir                       Bulk Solutions                                   TX0008363758
                                                                                     Characterizations of the Formation of
                                                                                     Polydopamine-Coated Halloysite Nanotubes
2867 ACS    10.1021/acs.langmuir.6b02948    0743-7463 Langmuir                       in Various pH Environments                       TX0008372771
2868 ACS    10.1021/acs.langmuir.6b04437    0743-7463 Langmuir                       Solid–Liquid Work of Adhesion                    TX0008451189
                                                                                     Microencapsulation and Stimuli-Responsive
                                                                                     Controlled Release of Particles Using Water-
2869 ACS    10.1021/acs.langmuir.7b00149    0743-7463 Langmuir                       in-Air Powders                                   TX0008451189
                                                                                     Hollow Rodlike MgF2 with an Ultralow
                                                                                     Refractive Index for the Preparation of
2870 ACS    10.1021/acs.langmuir.7b00737    0743-7463 Langmuir                       Multifunctional Antireflective Coatings          TX0008491575
                                                                                     Polydopamine Generates Hydroxyl Free
2871 ACS    10.1021/acs.langmuir.7b01065    0743-7463 Langmuir                       Radicals under Ultraviolet-Light Illumination    TX0008491575
                                                                                     Separation of Oil-in-Water Emulsions Using
                                                                                     Hydrophilic Electrospun Membranes with
2872 ACS    10.1021/acs.langmuir.7b01138    0743-7463 Langmuir                       Anisotropic Pores                                TX0008491575

                                                                                     Effect of Solvent Quality on Laminar Slip
                                                                                     Flow Penetration of Poly(N-
                                                                                     isopropylacrylamide) Films with an
2873 ACS    10.1021/acs.langmuir.7b01598    0743-7463 Langmuir                       Exploration of the Mass Transport Mechanism TX0008507107




                                                              Page 114 of 124
           Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 115 of 124

                                                                             Quasi-Phase Diagrams at Air/Oil Interfaces
                                                                             and Bulk Oil Phases for Crystallization of
                                                                             Small-Molecular Semiconductors by
2874 ACS    10.1021/acs.langmuir.7b01603   0743-7463 Langmuir                Adjusting Gibbs Adsorption                      TX0008548269
                                                                             Solution Effects on Peptide-Mediated
                                                                             Reduction and Stabilization of Au
2875 ACS    10.1021/acs.langmuir.7b01896   0743-7463 Langmuir                Nanoparticles                                   TX0008574908
                                                                             Aggregation of Carbocyanine Dyes in
                                                                             Choline Chloride-Based Deep Eutectic
2876 ACS    10.1021/acs.langmuir.7b01981   0743-7463 Langmuir                Solvents in the Presence of an Aqueous Base     TX0008548269
                                                                             Improving the Stability of Amino-Containing
                                                                             Plasma Polymer Films in Aqueous
2877 ACS    10.1021/acs.langmuir.7b02135   0743-7463 Langmuir                Environments                                    TX0008548269
                                                                             Silicone Oil Swelling Slippery Surfaces
                                                                             Based on Mussel-Inspired Magnetic
                                                                             Nanoparticles with Multiple Self-Healing
2878 ACS    10.1021/acs.langmuir.7b02691   0743-7463 Langmuir                Mechanisms                                      TX0008548269
                                                                             Spontaneous and Flow-Driven Interfacial
                                                                             Phase Change: Dynamics of Microemulsion
2879 ACS    10.1021/acs.langmuir.7b02856   0743-7463 Langmuir                Formation at the Pore Scale                     TX0008574908
                                                                             Novelty of Dynamic Process in the Synthesis
                                                                             of Biocompatible Silica Nanotubes by
                                                                             Biomimetic Glycyldodecylamide as a Soft
2880 ACS    10.1021/acs.langmuir.7b02881   0743-7463 Langmuir                Template                                        TX0008548269
                                                                             Covalent Grafting of Antifouling
                                                                             Phosphorylcholine-Based Copolymers with
                                                                             Antimicrobial Nitric Oxide Releasing
                                                                             Polymers to Enhance Infection-Resistant
2881 ACS    10.1021/acs.langmuir.7b02970   0743-7463 Langmuir                Properties of Medical Device Coatings       TX0008574908
                                                                             Inhibition of β-Amyloid Aggregation through
2882 ACS    10.1021/acs.langmuir.7b03617   0743-7463 Langmuir                a Designed β-Hairpin Peptide                TX0008612059
                                                                             Dual Responsive Nanoparticles from a RAFT
                                                                             Copolymer Library for the Controlled
2883 ACS    10.1021/acs.macromol.5b02603   0024-9297 Macromolecules          Delivery of Doxorubicin                     TX0008296853
                                                                             Mechanistic Insights into Water-Mediated
                                                                             Tandem Catalysis of Metal-Coordination
                                                                             CO2/Epoxide Copolymerization and
                                                                             Organocatalytic Ring-Opening
                                                                             Polymerization: One-Pot, Two Steps, and
                                                                             Three Catalysis Cycles for Triblock
2884 ACS    10.1021/acs.macromol.5b02752   0024-9297 Macromolecules          Copolymers Synthesis                            TX0008192265
                                                                             Phase-Separated Thiol–Epoxy–Acrylate
                                                                             Hybrid Polymer Networks with Controlled
                                                                             Cross-Link Density Synthesized by
                                                                             Simultaneous Thiol–Acrylate and
2885 ACS    10.1021/acs.macromol.6b00141   0024-9297 Macromolecules          Thiol–Epoxy Click Reactions                     TX0008296853
                                                                             Poly(methyl methacrylate)-block-poly(n-butyl
                                                                             methacrylate) Diblock Copolymer Micelles in
                                                                             an Ionic Liquid: Scaling of Core and Corona
2886 ACS    10.1021/acs.macromol.6b00315   0024-9297 Macromolecules          Size with Core Block Length                     TX0008296853
                                                                             Porosity-Enhanced Polymers from Hyper-
2887 ACS    10.1021/acs.macromol.6b02715   0024-9297 Macromolecules          Cross-Linked Polymer Precursors                 TX0008420757
                                                                             Unveiling the Ion Conduction Mechanism in
                                                                             Imidazolium-Based Poly(ionic liquids): A
                                                                             Comprehensive Investigation of the Structure-
2888 ACS    10.1021/acs.macromol.7b00197   0024-9297 Macromolecules          to-Transport Interplay                          TX0008491572
                                                                             Self-Assembly in Block Copolymer Thin
                                                                             Films upon Solvent Evaporation: A
2889 ACS    10.1021/acs.macromol.7b00200   0024-9297 Macromolecules          Simulation Study                                TX0008491572
                                                                             Unravelling the Thermomechanical Properties
                                                                             of Bulk Heterojunction Blends in Polymer
2890 ACS    10.1021/acs.macromol.7b00430   0024-9297 Macromolecules          Solar Cells                                     TX0008449505
                                                                             Matrix-Free Polymer Nanocomposite
2891 ACS    10.1021/acs.macromol.7b00873   0024-9297 Macromolecules          Thermoplastic Elastomers                        TX0008491572
                                                                             Design and Synthesis of Polyimides Based
                                                                             on Carbocyclic Pseudo-Tröger's Base-
                                                                             Derived Dianhydrides for Membrane Gas
2892 ACS    10.1021/acs.macromol.7b01054   0024-9297 Macromolecules          Separation Applications                         TX0008506726
                                                                             Polymerization Mechanism and Cross-Link
                                                                             Structure of Nadic End-Capped Polymers: A
                                                                             Quantum Mechanical and Microkinetic
2893 ACS    10.1021/acs.macromol.7b01107   0024-9297 Macromolecules          Investigation                                   TX0008506726
                                                                             Synthesis of Micropillar Arrays via
                                                                             Photopolymerization: An in Situ Study of
                                                                             Light-Induced Formation, Growth Kinetics,
2894 ACS    10.1021/acs.macromol.7b01274   0024-9297 Macromolecules          and the Influence of Oxygen Inhibition          TX0008506726




                                                           Page 115 of 124
           Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 116 of 124


                                                                                       Triblock Copolymer Elastomers with
                                                                                       Enhanced Mechanical Properties Synthesized
                                                                                       by RAFT Polymerization and Subsequent
                                                                                       Quaternization through Incorporation of a
                                                                                       Comonomer with Imidazole Groups of about
2895 ACS    10.1021/acs.macromol.7b01414        0024-9297 Macromolecules               2.0 Mass Percentage                        TX0008506726

                                                                                       Exploiting Bacterial Pathways for BBB
                                                                                       Crossing with PLGA Nanoparticles Modified
                                                                                       with a Mutated Form of Diphtheria Toxin
2896 ACS    10.1021/acs.molpharmaceut.5b00446   1543-8384 Molecular Pharmaceutics      (CRM197): In Vivo Experiments                TX0008208910
                                                                                       Zinc-Stabilized Chitosan-Chondroitin Sulfate
                                                                                       Nanocomplexes for HIV-1 Infection
2897 ACS    10.1021/acs.molpharmaceut.6b00568   1543-8384 Molecular Pharmaceutics      Inhibition Application                       TX0008327076
                                                                                       Molecular Self-Assembly of Bile Acid-
                                                                                       Phospholipids Controls the Delivery of
2898 ACS    10.1021/acs.molpharmaceut.7b00105   1543-8384 Molecular Pharmaceutics      Doxorubicin and Mice Survivability           TX0008507302
                                                                                       In Silico and in Vitro Screening for P-
                                                                                       Glycoprotein Interaction with Tenofovir,
                                                                                       Darunavir, and Dapivirine: An Antiretroviral
                                                                                       Drug Combination for Topical Prevention of
2899 ACS    10.1021/acs.molpharmaceut.7b00133   1543-8384 Molecular Pharmaceutics      Colorectal HIV Transmission                    TX0008507302

                                                                                       Investigation of the Intra- and Interlaboratory
                                                                                       Reproducibility of a Small Scale Standardized
2900 ACS    10.1021/acs.molpharmaceut.7b00419   1543-8384 Molecular Pharmaceutics      Supersaturation and Precipitation Method        TX0008574923

                                                                                       Portable Nitric Oxide (NO) Generator Based
                                                                                       on Electrochemical Reduction of Nitrite for
                                                                                       Potential Applications in Inhaled NO Therapy
2901 ACS    10.1021/acs.molpharmaceut.7b00514   1543-8384 Molecular Pharmaceutics      and Cardiopulmonary Bypass Surgery           TX0008574923

                                                                                       Using Peptide Aptamer Targeted Polymers as
                                                                                       a Model Nanomedicine for Investigating
2902 ACS    10.1021/acs.molpharmaceut.7b00560   1543-8384 Molecular Pharmaceutics      Drug Distribution in Cancer Nanotheranostics   TX0008556429
                                                                                       Comprehensive Molecular Characterization of
2903 ACS    10.1021/acs.molpharmaceut.7b00575   1543-8384 Molecular Pharmaceutics      a Cisplatin-Specific Monoclonal Antibody       TX0008574923
                                                                                       Tumor Progression of Non-Small Cell Lung
                                                                                       Cancer Controlled by Albumin and Micellar
                                                                                       Nanoparticles of Itraconazole, a Multitarget
2904 ACS    10.1021/acs.molpharmaceut.7b00855   1543-8384 Molecular Pharmaceutics      Angiogenesis Inhibitor                         TX0008574923
                                                                                       Pressure-Induced Amorphization and a New
                                                                                       High Density Amorphous Metallic Phase in
2905 ACS    10.1021/acs.nanolett.5b02627        1530-6984 Nano Letters                 Matrix-Free Ge Nanoparticles                   TX0008191921
                                                                                       Reversible Tuning of Interfacial and
                                                                                       Intramolecular Charge Transfer in Individual
2906 ACS    10.1021/acs.nanolett.5b03520        1530-6984 Nano Letters                 MnPc Molecules                                 TX0008191921
                                                                                       High-Performance All-Solid-State
                                                                                       Lithium–Sulfur Battery Enabled by a Mixed-
2907 ACS    10.1021/acs.nanolett.6b01754        1530-6984 Nano Letters                 Conductive Li2S Nanocomposite                  TX0008334857
                                                                                       Controlled Synthesis of High-Mobility
                                                                                       Atomically Thin Bismuth Oxyselenide
2908 ACS    10.1021/acs.nanolett.7b00335        1530-6984 Nano Letters                 Crystals                                       TX0008440400
                                                                                       Low-Temperature Ohmic Contact to
                                                                                       Monolayer MoS2 by van der Waals Bonded
2909 ACS    10.1021/acs.nanolett.7b01536        1530-6984 Nano Letters                 Co/h-BN Electrodes                             TX0008510324
                                                                                       Dynamic Electronic Junctions in
2910 ACS    10.1021/acs.nanolett.7b01665        1530-6984 Nano Letters                 Organic–Inorganic Hybrid Perovskites           TX0008510324
                                                                                       Evidence for Ultralow-Energy Vibrations in
2911 ACS    10.1021/acs.nanolett.7b01963        1530-6984 Nano Letters                 Large Organic Molecules                        TX0008510324
                                                                                       The Role of Nanoparticle Design in
                                                                                       Determining Analytical Performance of
2912 ACS    10.1021/acs.nanolett.7b02302        1530-6984 Nano Letters                 Lateral Flow Immunoassays                      TX0008574926
                                                                                       Critical Role of Ultrathin Graphene Films
                                                                                       with Tunable Thickness in Enabling Highly
2913 ACS    10.1021/acs.nanolett.7b03071        1530-6984 Nano Letters                 Stable Sodium Metal Anodes                     TX0008574926
2914 ACS    10.1021/acs.nanolett.7b04369        1530-6984 Nano Letters                 A Nanobionic Light-Emitting Plant              TX0008574926

                                                                                       Quantum Dots Formed in Three-dimensional
2915 ACS    10.1021/acs.nanolett.7b05165        1530-6984 Nano Letters                 Dirac Semimetal Cd3As2 Nanowires               TX0008603334
                                                                                       Optimizing the Heck–Matsuda Reaction in
                                                          Organic Process Research &   Flow with a Constraint-Adapted Direct
2916 ACS    10.1021/acs.oprd.6b00310            1083-6160 Development                  Search Algorithm                               TX0008380862
                                                                                       Continuous-Flow Preparation of γ-
                                                                                       Butyrolactone Scaffolds from Renewable
                                                          Organic Process Research &   Fumaric and Itaconic Acids under
2917 ACS    10.1021/acs.oprd.7b00314            1083-6160 Development                  Photosensitized Conditions                     TX0008574947




                                                                 Page 116 of 124
           Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 117 of 124

                                                                                     Transition Metal Complexes of an (S,S)-1,2-
                                                                                     Diphenylethylamine-Functionalized N-
                                                                                     Heterocyclic Carbene: A New Member of the
2918 ACS    10.1021/acs.organomet.6b00031   0276-7333 Organometallics                Asymmetric NHC Ligand Family                TX0008294764
2919 ACS    10.1021/acs.organomet.6b00808   0276-7333 Organometallics                How Strained are [1]Ferrocenophanes?        TX0008423504
                                                                                     Selective Actinide-Catalyzed Tandem Proton-
                                                                                     Transfer Esterification of Aldehydes with
                                                                                     Alcohols for the Production of Asymmetric
2920 ACS    10.1021/acs.organomet.7b00101   0276-7333 Organometallics                Esters                                      TX0008451515
                                                                                     Cationic NCN Palladium(II) Pincer
                                                                                     Complexes of 5-tert-Butyl-1,3-bis(N-
                                                                                     substituted benzimidazol-2'-yl)benzenes:
                                                                                     Synthesis, Structure, and Pd···Pd
2921 ACS    10.1021/acs.organomet.7b00620   0276-7333 Organometallics                Metallophilic Interaction                      TX0008574721
                                                                                     Regioselective Metal-Free Cross-Coupling of
2922 ACS    10.1021/acs.orglett.5b01456     1523-7060 Organic Letters                Quinoline N-Oxides with Boronic Acids          TX0008165494
                                                                                     Tandem Oxidative Dearomatizing
                                                                                     Spirocyclizations of Propargyl Guanidines
2923 ACS    10.1021/acs.orglett.7b01898     1523-7060 Organic Letters                and Ureas                                      TX0008509149
                                                                                     Base-Promoted Synthesis of Quinoline-
                                                                                     4(1H)-thiones from o-Alkynylanilines and
2924 ACS    10.1021/acs.orglett.7b02993     1523-7060 Organic Letters                Aroyl Isothiocyanates                          TX0008574720
                                                                                     Toward Cheaper Vanadium Flow Batteries:
                                                                                     Porous Polyethylene Reinforced Membrane
2925 ACS    10.1021/acsaem.8b00083          2574-0962 ACS Applied Energy Materials   with Superior Durability                       TX0008591171
                                                                                     Controllable Preparation of Rutile TiO2
                                                                                     Nanorod Array for Enhanced Photovoltaic
2926 ACS    10.1021/acsaem.8b00106          2574-0962 ACS Applied Energy Materials   Performance of Perovskite Solar Cells          TX0008591171
                                                                                     Incorporation of Designed
                                                                                     Donor–Acceptor–Donor Segments in a Host
                                                                                     Polymer for Strong Near-Infrared Emission
                                                                                     from a Large-Area Light-Emitting
2927 ACS    10.1021/acsaem.8b00283          2574-0962 ACS Applied Energy Materials   Electrochemical Cell                           TX0008591171
                                                                                     Nanocellulose Structured Paper-Based
2928 ACS    10.1021/acsaem.8b00961          2574-0962 ACS Applied Energy Materials   Lithium Metal Batteries                        TX0008607480
                                                                                     Bioinspired Omniphobic Coatings with a
                                                      ACS Applied Materials &        Thermal Self-Repair Function on Industrial
2929 ACS    10.1021/acsami.6b00194          1944-8244 Interfaces                     Materials                                      TX0008236476
                                                                                     Mesoporous Hybrids of Reduced Graphene
                                                                                     Oxide and Vanadium Pentoxide for Enhanced
                                                      ACS Applied Materials &        Performance in Lithium-Ion Batteries and
2930 ACS    10.1021/acsami.6b02372          1944-8244 Interfaces                     Electrochemical Capacitors                TX0008294780
                                                      ACS Applied Materials &
2931 ACS    10.1021/acsami.6b07989          1944-8244 Interfaces                     Potassium Secondary Batteries                  TX0008419515
                                                                                     Highly Efficient Deep Blue Organic Light-
                                                                                     Emitting Diodes Based on Imidazole:
                                                                                     Significantly Enhanced Performance by
                                                      ACS Applied Materials &        Effective Energy Transfer with Negligible
2932 ACS    10.1021/acsami.6b10004          1944-8244 Interfaces                     Efficiency Roll-off                            TX0008343113

                                                                                     Advanced Photoemission Spectroscopy
                                                                                     Investigations Correlated with DFT
                                                      ACS Applied Materials &        Calculations on the Self-Assembly of 2D
2933 ACS    10.1021/acsami.6b10340          1944-8244 Interfaces                     Metal Organic Frameworks Nano Thin Films TX0008372788
                                                                                     Controlled Interfacial Permeation,
                                                                                     Nanostructure Formation, Catalytic
                                                                                     Efficiency, Signal Enhancement Capability,
                                                                                     and Cell Spreading by Adjusting
                                                      ACS Applied Materials &        Photochemical Cross-Linking Degrees of
2934 ACS    10.1021/acsami.6b10453          1944-8244 Interfaces                     Layer-by-Layer Films                           TX0008372788
                                                                                     Mesoporous Silica Nanoparticles with Large
                                                      ACS Applied Materials &        Pores for the Encapsulation and Release of
2935 ACS    10.1021/acsami.6b11324          1944-8244 Interfaces                     Proteins                                       TX0008372788
                                                                                     Green, Rapid, and Universal Preparation
                                                      ACS Applied Materials &        Approach of Graphene Quantum Dots under
2936 ACS    10.1021/acsami.6b11525          1944-8244 Interfaces                     Ultraviolet Irradiation                        TX0008443684
                                                                                     Infrared Response and Optoelectronic
                                                      ACS Applied Materials &        Memory Device Fabrication Based on
2937 ACS    10.1021/acsami.6b12831          1944-8244 Interfaces                     Epitaxial VO2 Film                             TX0008372788
                                                                                     Engineering Thin Films of a
                                                                                     Tetrabenzoporphyrin toward Efficient Charge-
                                                      ACS Applied Materials &        Carrier Transport: Selective Formation of a
2938 ACS    10.1021/acsami.6b13988          1944-8244 Interfaces                     Brickwork Motif                                TX0008443684
                                                                                     Cell Selective Apoptosis Induced by
                                                      ACS Applied Materials &        Polymorphic Alteration of Self-Assembled
2939 ACS    10.1021/acsami.6b14836          1944-8244 Interfaces                     Silica Nanowebs                                TX0008419515




                                                              Page 117 of 124
           Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 118 of 124

                                                                         H2O2-Depleting and O2-Generating
                                                                         Selenium Nanoparticles for Fluorescence
                                               ACS Applied Materials &   Imaging and Photodynamic Treatment of
2940 ACS    10.1021/acsami.6b15515   1944-8244 Interfaces                Proinflammatory-Activated Macrophages           TX0008419515
                                               ACS Applied Materials &   Enhancing Sodium-Ion Storage Behaviors in
2941 ACS    10.1021/acsami.6b15887   1944-8244 Interfaces                TiNb2O7 by Mechanical Ball Milling              TX0008443684
                                                                         Transdermal Gene Delivery by Functional
                                                                         Peptide-Conjugated Cationic Gold
                                               ACS Applied Materials &   Nanoparticle Reverses the Progression and
2942 ACS    10.1021/acsami.6b16378   1944-8244 Interfaces                Metastasis of Cutaneous Melanoma                TX0008443684
                                                                         Effect of Resveratrol on Modulation of
                                                                         Endothelial Cells and Macrophages for Rapid
                                               ACS Applied Materials &   Vascular Regeneration from Electrospun
2943 ACS    10.1021/acsami.6b16573   1944-8244 Interfaces                Poly(ε-caprolactone) Scaffolds                  TX0008487191
                                                                         Revealing the Crystalline Integrity of Wafer-
                                               ACS Applied Materials &   Scale Graphene on SiO2/Si: An Azimuthal
2944 ACS    10.1021/acsami.7b01370   1944-8244 Interfaces                RHEED Approach                                  TX0008507956
                                                                         Copper Nanowire-Based Aerogel with
                                               ACS Applied Materials &   Tunable Pore Structure and Its Application as
2945 ACS    10.1021/acsami.7b02087   1944-8244 Interfaces                Flexible Pressure Sensor                        TX0008443684
                                                                         Chemical Vapor Deposition Growth of
                                               ACS Applied Materials &   Degenerate p-Type Mo-Doped ReS2 Films
2946 ACS    10.1021/acsami.7b02101   1944-8244 Interfaces                and Their Homojunction                          TX0008487191
                                                                         Large-Scale Tunable 3D Self-Supporting
                                                                         WO3 Micro-Nano Architectures as Direct
                                               ACS Applied Materials &   Photoanodes for Efficient
2947 ACS    10.1021/acsami.7b02386   1944-8244 Interfaces                Photoelectrochemical Water Splitting            TX0008487191
                                                                         Novel Curcumin Liposome Modified with
                                                                         Hyaluronan Targeting CD44 Plays an Anti-
                                               ACS Applied Materials &   Leukemic Role in Acute Myeloid Leukemia in
2948 ACS    10.1021/acsami.7b02863   1944-8244 Interfaces                Vitro and in Vivo                               TX0008487191
                                                                         Flexible, Low-Power Thin-Film Transistors
                                               ACS Applied Materials &   Made of Vapor-Phase Synthesized High-k,
2949 ACS    10.1021/acsami.7b03537   1944-8244 Interfaces                Ultrathin Polymer Gate Dielectrics              TX0008487191
                                                                         In Situ Forming and H2O2-Releasing
                                               ACS Applied Materials &   Hydrogels for Treatment of Drug-Resistant
2950 ACS    10.1021/acsami.7b03870   1944-8244 Interfaces                Bacterial Infections                            TX0008487191
                                                                         Gelatin–Polyaniline Composite Nanofibers
                                               ACS Applied Materials &   Enhanced Excitation–Contraction Coupling
2951 ACS    10.1021/acsami.7b03979   1944-8244 Interfaces                System Maturation in Myotubes                   TX0008574911

                                                                         Optimizing Interfacial Cross-Linking in
                                               ACS Applied Materials &   Graphene-Derived Materials, Which Balances
2952 ACS    10.1021/acsami.7b04411   1944-8244 Interfaces                Intralayer and Interlayer Load Transfer    TX0008507956
                                                                         Stiff, Thermally Stable and Highly
                                                                         Anisotropic Wood-Derived Carbon
                                               ACS Applied Materials &   Composite Monoliths for Electromagnetic
2953 ACS    10.1021/acsami.7b04523   1944-8244 Interfaces                Interference Shielding                          TX0008487191

                                                                         Thermoelectric Properties of Highly
                                               ACS Applied Materials &   Conductive Poly(3,4-ethylenedioxythiophene)
2954 ACS    10.1021/acsami.7b04533   1944-8244 Interfaces                Polystyrene Sulfonate Printed Thin Films     TX0008487191
                                                                         Enhanced Photocatalytic Activities of g-C3N4
                                               ACS Applied Materials &   via Hybridization with a Bi–Fe–Nb-
2955 ACS    10.1021/acsami.7b04587   1944-8244 Interfaces                Containing Ferroelectric Pyrochlore          TX0008487191

                                                                         Soft Ultraviolet (UV) Photopatterning and
                                                                         Metallization of Self-Assembled Monolayers
                                                                         (SAMs) Formed from the Lipoic Acid Ester
                                                                         of α-Hydroxy-1-acetylpyrene: The Generality
                                               ACS Applied Materials &   of Acid-Catalyzed Removal of Thiol-on-Gold
2956 ACS    10.1021/acsami.7b04708   1944-8244 Interfaces                SAMs using Soft UV Light                    TX0008487191
                                                                         Versatile Solution-Processed Synthesis of
                                                                         Two-Dimensional Ultrathin Metal
                                               ACS Applied Materials &   Chalcogenides Following Frank–van der
2957 ACS    10.1021/acsami.7b04765   1944-8244 Interfaces                Merwe Growth                                 TX0008507956
                                                                         In Vitro and in Vivo Analysis of Mineralized
                                                                         Collagen-Based Sponges Prepared by a
                                               ACS Applied Materials &   Plasma- and Precursor-Assisted Biomimetic
2958 ACS    10.1021/acsami.7b04776   1944-8244 Interfaces                Process                                      TX0008507956
                                                                         Superior Impact Toughness and Excellent
                                                                         Storage Modulus of Poly(lactic acid) Foams
                                               ACS Applied Materials &   Reinforced by Shish-Kebab Nanoporous
2959 ACS    10.1021/acsami.7b05127   1944-8244 Interfaces                Structure                                    TX0008487191

                                                                         Chlorin e6 Functionalized Theranostic
                                               ACS Applied Materials &   Multistage Nanovectors Transported by Stem
2960 ACS    10.1021/acsami.7b05766   1944-8244 Interfaces                Cells for Effective Photodynamic Therapy   TX0008507956




                                                      Page 118 of 124
           Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 119 of 124

                                                                         Junctionless Diode Enabled by Self-Bias
                                               ACS Applied Materials &   Effect of Ion Gel in Single-Layer MoS2
2961 ACS    10.1021/acsami.7b06071   1944-8244 Interfaces                Device                                          TX0008507956
                                                                         Cellulose Aerogel Membranes with a Tunable
                                                                         Nanoporous Network as a Matrix of Gel
                                               ACS Applied Materials &   Polymer Electrolytes for Safer Lithium-Ion
2962 ACS    10.1021/acsami.7b06271   1944-8244 Interfaces                Batteries                                       TX0008507956
                                                                         Iron-Doped Nickel Phosphide Nanosheet
                                               ACS Applied Materials &   Arrays: An Efficient Bifunctional
2963 ACS    10.1021/acsami.7b06305   1944-8244 Interfaces                Electrocatalyst for Water Splitting             TX0008507956
                                                                         Interconnected Molybdenum Carbide-Based
                                               ACS Applied Materials &   Nanoribbons for Highly Efficient and
2964 ACS    10.1021/acsami.7b06329   1944-8244 Interfaces                Ultrastable Hydrogen Evolution                  TX0008507956
                                                                         Biological Responses and Mechanisms of
                                               ACS Applied Materials &   Human Bone Marrow Mesenchymal Stem
2965 ACS    10.1021/acsami.7b06654   1944-8244 Interfaces                Cells to Zn and Mg Biomaterials                 TX0008507956
                                                                         Efficient Flame-Retardant and Smoke-
                                                                         Suppression Properties of Mg–Al-Layered
                                               ACS Applied Materials &   Double-Hydroxide Nanostructures on Wood
2966 ACS    10.1021/acsami.7b06803   1944-8244 Interfaces                Substrate                                       TX0008507956
                                                                         Efficient Heterostructures of
                                                                         Ag@CuO/BaTiO3 for Low-Temperature
                                                                         CO2 Gas Detection: Assessing the Role of
                                               ACS Applied Materials &   Nanointerfaces during Sensing by Operando
2967 ACS    10.1021/acsami.7b07051   1944-8244 Interfaces                DRIFTS Technique                                TX0008507956
                                                                         Coupled Metal/Oxide Catalysts with Tunable
                                               ACS Applied Materials &   Product Selectivity for Electrocatalytic CO2
2968 ACS    10.1021/acsami.7b07707   1944-8244 Interfaces                Reduction                                       TX0008507956
                                                                         Enhanced Osseointegration of Porous
                                               ACS Applied Materials &   Titanium Modified with Zeolitic Imidazolate
2969 ACS    10.1021/acsami.7b07800   1944-8244 Interfaces                Framework-8                                     TX0008507956
                                                                         Mechanical Synthesis of COF Nanosheet
                                               ACS Applied Materials &   Cluster and Its Mixed Matrix Membrane for
2970 ACS    10.1021/acsami.7b08032   1944-8244 Interfaces                Efficient CO2 Removal                           TX0008507956
                                                                         In Situ Electrochemical Sensing and Real-
                                                                         Time Monitoring Live Cells Based on
                                                                         Freestanding Nanohybrid Paper Electrode
                                               ACS Applied Materials &   Assembled from 3D Functionalized Graphene
2971 ACS    10.1021/acsami.7b08781   1944-8244 Interfaces                Framework                                 TX0008574911
                                                                         Carbon Nanotube Reinforced Polymer-
                                                                         Stabilized Liquid Crystal Device: Lowered
                                               ACS Applied Materials &   and Thermally Invariant Threshold with
2972 ACS    10.1021/acsami.7b08825   1944-8244 Interfaces                Accelerated Dynamics                            TX0008507956
                                                                         Trilayer Three-Dimensional Hydrogel
                                                                         Composite Scaffold Containing Encapsulated
                                                                         Adipose-Derived Stem Cells Promotes
                                               ACS Applied Materials &   Bladder Reconstruction via SDF-1α/CXCR4
2973 ACS    10.1021/acsami.7b10630   1944-8244 Interfaces                Pathway                                    TX0008574911
                                                                         Inkjet-Printed Electrodes on A4 Paper
                                               ACS Applied Materials &   Substrates for Low-Cost, Disposable, and
2974 ACS    10.1021/acsami.7b11262   1944-8244 Interfaces                Flexible Asymmetric Supercapacitors        TX0008574911
                                                                         Monomer: Design of ZnO Nanostructures
                                                                         (Nanobush and Nanowire) and Their Room-
                                               ACS Applied Materials &   Temperature Ethanol Vapor Sensing
2975 ACS    10.1021/acsami.7b11561   1944-8244 Interfaces                Signatures                                      TX0008574911
                                                                         Heat-Treatment-Induced Compositional
                                                                         Evolution and Magnetic State Transition in
                                               ACS Applied Materials &   Magnetic Chalcogenide Semiconductor
2976 ACS    10.1021/acsami.7b11925   1944-8244 Interfaces                GeFeTe without Structural Phase Change          TX0008574911

                                                                         Ultraviolet Wavelength-Dependent
                                                                         Optoelectronic Properties in Two-
                                               ACS Applied Materials &   Dimensional NbSe2–WSe2 van der Waals
2977 ACS    10.1021/acsami.7b11983   1944-8244 Interfaces                Heterojunction-Based Field-Effect Transistors   TX0008574911
                                                                         Ultralow Friction Self-Lubricating
                                                                         Nanocomposites with Mesoporous
                                               ACS Applied Materials &   Metal–Organic Frameworks as Smart
2978 ACS    10.1021/acsami.7b12591   1944-8244 Interfaces                Nanocontainers for Lubricants                   TX0008574911
                                                                         Controllably Designed "Vice-Electrode"
                                               ACS Applied Materials &   Interlayers Harvesting High Performance
2979 ACS    10.1021/acsami.7b12710   1944-8244 Interfaces                Lithium Sulfur Batteries                        TX0008574911
                                               ACS Applied Materials &   Transient Carrier Cooling Enhanced by Grain
2980 ACS    10.1021/acsami.7b12812   1944-8244 Interfaces                Boundaries in Graphene Monolayer                TX0008574911
                                                                         Toward Theoretically Cycling-Stable
                                               ACS Applied Materials &   Lithium–Sulfur Battery Using a Foldable and
2981 ACS    10.1021/acsami.7b13247   1944-8244 Interfaces                Compositionally Heterogeneous Cathode           TX0008574911




                                                      Page 119 of 124
           Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 120 of 124

                                                                            Thermally Fast-Curable, "Sticky"
                                               ACS Applied Materials &      Nanoadhesive for Strong Adhesion on
2982 ACS    10.1021/acsami.7b13298   1944-8244 Interfaces                   Arbitrary Substrates                           TX0008574911
                                                                            Incorporating an Electrode Modification
                                                                            Layer with a Vertical Phase Separated
                                               ACS Applied Materials &      Photoactive Layer for Efficient and Stable
2983 ACS    10.1021/acsami.7b13494   1944-8244 Interfaces                   Inverted Nonfullerene Polymer Solar Cells      TX0008574911
                                                                            Self-Assembled Core–Shell CdTe/Poly(3-
                                               ACS Applied Materials &      hexylthiophene) Nanoensembles as Novel
2984 ACS    10.1021/acsami.7b13506   1944-8244 Interfaces                   Donor–Acceptor Light-Harvesting Systems        TX0008574911
                                               ACS Applied Materials &      Double-Sided Electrochromic Device Based
2985 ACS    10.1021/acsami.7b13647   1944-8244 Interfaces                   on Metal–Organic Frameworks                    TX0008574911
                                                                            Hard Carbon Wrapped Na3V2(PO4)3@C
                                               ACS Applied Materials &      Porous Composite Extending Cycling
2986 ACS    10.1021/acsami.7b14006   1944-8244 Interfaces                   Lifespan for Sodium-Ion Batteries              TX0008574911
                                                                            Room-Temperature Solution Synthesis of
                                               ACS Applied Materials &      Mesoporous Silicon for Lithium Ion Battery
2987 ACS    10.1021/acsami.7b14312   1944-8244 Interfaces                   Anodes                                         TX0008574911
                                                                            Novel Surface Molecular Functionalization
                                               ACS Applied Materials &      Route To Enhance Environmental Stability of
2988 ACS    10.1021/acsami.7b14873   1944-8244 Interfaces                   Tellurium-Containing 2D Layers                 TX0008574911
                                                                            Ultraefficient Ultraviolet and Visible Light
                                                                            Sensing and Ohmic Contacts in High-
                                                                            Mobility InSe Nanoflake Photodetectors
                                               ACS Applied Materials &      Fabricated by the Focused Ion Beam
2989 ACS    10.1021/acsami.7b15106   1944-8244 Interfaces                   Technique                                      TX0008596418

                                               ACS Applied Materials &      Topographical Manipulation of Microparticles
2990 ACS    10.1021/acsami.7b15237   1944-8244 Interfaces                   and Cells with Acoustic Microstreaming        TX0008574911
                                                                            Heterogeneous Catalysis "On Demand":
                                               ACS Applied Materials &      Mechanically Controlled Catalytic Activity of
2991 ACS    10.1021/acsami.7b15253   1944-8244 Interfaces                   a Metal Surface                               TX0008574911


                                                                            In Vivo Computed
                                                                            Tomography/Photoacoustic Imaging and NIR-
                                                                            Triggered Chemo–Photothermal Combined
                                                                            Therapy Based on a Gold Nanostar-,
                                               ACS Applied Materials &      Mesoporous Silica-, and Thermosensitive
2992 ACS    10.1021/acsami.7b15296   1944-8244 Interfaces                   Liposome-Composited Nanoprobe             TX0008574911
                                               ACS Applied Materials &      Enhanced Performance of Perovskite Solar
2993 ACS    10.1021/acsami.7b15310   1944-8244 Interfaces                   Cells with Zinc Chloride Additives        TX0008574911
                                                                            Simultaneous Suppression of Metal
                                                                            Corrosion and Electrolyte Decomposition by
                                                                            Graphene Oxide Protective Coating in
                                               ACS Applied Materials &      Magnesium-Ion Batteries: Toward a 4-V-
2994 ACS    10.1021/acsami.7b16103   1944-8244 Interfaces                   Wide Potential Window                          TX0008574911
                                                                            Novel Reduced Graphene Oxide/Zinc
                                                                            Silicate/Calcium Silicate Electroconductive
                                               ACS Applied Materials &      Biocomposite for Stimulating Osteoporotic
2995 ACS    10.1021/acsami.7b16206   1944-8244 Interfaces                   Bone Regeneration                              TX0008574911

                                               ACS Applied Materials &      Fire-Retardant, Self-Extinguishing
2996 ACS    10.1021/acsami.7b16808   1944-8244 Interfaces                   Inorganic/Polymer Composite Memory Foams TX0008574911
                                                                            Heteromorphic NiCo2S4/Ni3S2/Ni Foam as
                                               ACS Applied Materials &      a Self-Standing Electrode for Hydrogen
2997 ACS    10.1021/acsami.8b00296   1944-8244 Interfaces                   Evolution Reaction in Alkaline Solution  TX0008619439
                                                                            Oxygen- and Water-Induced Energetics
                                               ACS Applied Materials &      Degradation in Organometal Halide
2998 ACS    10.1021/acsami.8b04182   1944-8244 Interfaces                   Perovskites                              TX0008619439

                                                                            Scalable Synthesis of Three-Dimensional
                                                                            Meso/Macroporous NiO with Uniform
                                                                            Ultralarge Randomly Packed Mesopores and
2999 ACS    10.1021/acsanm.7b00064   2574-0970 ACS Applied Nano Materials   High Catalytic Activity for Soot Oxidation     TX0008591164
                                                                            Fluorescent Neomannosyl Bovine Serum
                                                                            Albumin as Efficient Probe for Mannose
                                                                            Receptor Imaging and MCF-7 Cancer Cell
3000 ACS    10.1021/acsanm.7b00134   2574-0970 ACS Applied Nano Materials   Targeting                                      TX0008591164

                                                                            Cobalt Sulfide Nanotubes (Co9S8) Decorated
                                                                            with Amorphous MoSx as Highly Efficient
3001 ACS    10.1021/acsanm.7b00271   2574-0970 ACS Applied Nano Materials   Hydrogen Evolution Electrocatalyst         TX0008591164
                                                                            Nanostructured Submicron Block Copolymer
                                                                            Dots by Sacrificial Stamping: A Potential
                                                                            Preconcentration Platform for Locally
                                                                            Resolved Sensing, Chemistry, and Cellular
3002 ACS    10.1021/acsanm.8b00254   2574-0970 ACS Applied Nano Materials   Interactions                              TX0008591164




                                                      Page 120 of 124
           Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 121 of 124

                                                                                Metal Charge Transfer Doped Carbon Dots
                                                                                with Reversibly Switchable, Ultra-High
3003 ACS    10.1021/acsanm.8b00277       2574-0970 ACS Applied Nano Materials   Quantum Yield Photoluminescence                TX0008591193
                                                                                Passivation of Surface States of AlGaN
                                                                                Nanowires Using H3PO4 Treatment To
                                                                                Enhance the Performance of UV-LEDs and
3004 ACS    10.1021/acsanm.8b00447       2574-0970 ACS Applied Nano Materials   Photoanodes                                    TX0008591193
                                                                                Exciton Localization of High-Quality
                                                                                ZnO/MgxZn1–xO Multiple Quantum Wells
3005 ACS    10.1021/acsanm.8b00595       2574-0970 ACS Applied Nano Materials   on Si (111) with a Y2O3 Buffer Layer           TX0008607452
                                                                                Selective CO2 Hydrogenation to Formic Acid
3006 ACS    10.1021/acscatal.7b03931     2155-5435 ACS Catalysis                with Multifunctional Ionic Liquids             TX0008600426
                                                                                Molecular Catalysis of Electrochemical
                                                                                Reactions. Cyclic Voltammetry of Systems
3007 ACS    10.1021/acscatal.8b02007     2155-5435 ACS Catalysis                Approaching Reversibility                      TX0008607894
                                                                                Lactate Dehydrogenase C Produces S-2-
3008 ACS    10.1021/acschembio.6b00290   1554-8929 ACS Chemical Biology         Hydroxyglutarate in Mouse Testis               TX0008328563
                                                                                Functional Analysis of Cytochrome P450s
                                                                                Involved in Streptovaricin Biosynthesis and
3009 ACS    10.1021/acschembio.7b00467   1554-8929 ACS Chemical Biology         Generation of Anti-MRSA Analogues              TX0008574938
                                                                                BTN3A1 Discriminates γδ T Cell
                                                                                Phosphoantigens from Nonantigenic Small
                                                                                Molecules via a Conformational Sensor in Its
3010 ACS    10.1021/acschembio.7b00694   1554-8929 ACS Chemical Biology         B30.2 Domain                                   TX0008574938
                                                                                Systematic First-Principles Study of Binary
3011 ACS    10.1021/acscombsci.7b00050   2156-8952 ACS Combinatorial Science    Metal Hydrides                                 TX0008507314
                                                                                Microglia Determine Brain Region-Specific
                                                                                Neurotoxic Responses to Chemically
3012 ACS    10.1021/acsnano.5b02358      1936-0851 ACS Nano                     Functionalized Carbon Nanotubes                TX0008148133

                                                                                Cross-Linked Fluorescent Supramolecular
                                                                                Nanoparticles as Finite Tattoo Pigments with
3013 ACS    10.1021/acsnano.6b06200      1936-0851 ACS Nano                     Controllable Intradermal Retention Times       TX0008439752
                                                                                Unusually High and Anisotropic Thermal
                                                                                Conductivity in Amorphous Silicon
3014 ACS    10.1021/acsnano.6b07836      1936-0851 ACS Nano                     Nanostructures                                 TX0008449201
                                                                                Podosome Force Generation Machinery: A
                                                                                Local Balance between Protrusion at the Core
3015 ACS    10.1021/acsnano.7b00622      1936-0851 ACS Nano                     and Traction at the Ring                       TX0008449201
                                                                                Multiwavelength Light-Responsive Au/B-
3016 ACS    10.1021/acsnano.7b02177      1936-0851 ACS Nano                     TiO2 Janus Micromotors                         TX0008472456
                                                                                Light-Triggered Ternary Device and Inverter
                                                                                Based on Heterojunction of van der Waals
3017 ACS    10.1021/acsnano.7b02635      1936-0851 ACS Nano                     Materials                                      TX0008472456
                                                                                Detection of an Integrin-Binding
                                                                                Mechanoswitch within Fibronectin during
3018 ACS    10.1021/acsnano.7b02755      1936-0851 ACS Nano                     Tissue Formation and Fibrosis                  TX0008506796
                                                                                A 2D Substitutional Solid Solution through
                                                                                Hydrogen Bonding of Molecular Building
3019 ACS    10.1021/acsnano.7b03172      1936-0851 ACS Nano                     Blocks                                         TX0008553248
                                                                                Reverse Microemulsion Synthesis of
                                                                                Sulfur/Graphene Composite for
3020 ACS    10.1021/acsnano.7b03591      1936-0851 ACS Nano                     Lithium/Sulfur Batteries                       TX0008553248
                                                                                Three-Dimensional Plasmonic Nanostructure
                                                                                Design for Boosting Photoelectrochemical
3021 ACS    10.1021/acsnano.7b03633      1936-0851 ACS Nano                     Activity                                       TX0008506796
                                                                                Sub-10 nm Tunable Hybrid Dielectric
                                                                                Engineering on MoS2 for Two-Dimensional
3022 ACS    10.1021/acsnano.7b04813      1936-0851 ACS Nano                     Material-Based Devices                         TX0008553248
3023 ACS    10.1021/acsnano.7b04878      1936-0851 ACS Nano                     The Exosome Total Isolation Chip               TX0008574980
                                                                                Non-Continuum Intercalated Water Diffusion
                                                                                Explains Fast Permeation through Graphene
3024 ACS    10.1021/acsnano.7b05419      1936-0851 ACS Nano                     Oxide Membranes                                TX0008574980
                                                                                Single-Nanoparticle Plasmonic Electro-optic
3025 ACS    10.1021/acsnano.7b05479      1936-0851 ACS Nano                     Modulator Based on MoS2 Monolayers             TX0008553248
                                                                                Self-Assembly of Ultralong Aligned
3026 ACS    10.1021/acsnano.7b05800      1936-0851 ACS Nano                     Dipeptide Single Crystals                      TX0008553248
                                                                                A Honeycomb-like Co@N–C Composite for
3027 ACS    10.1021/acsnano.7b06061      1936-0851 ACS Nano                     Ultrahigh Sulfur Loading Li–S Batteries        TX0008574980
                                                                                Graphene Ingestion and Regrowth on
3028 ACS    10.1021/acsnano.7b06078      1936-0851 ACS Nano                     "Carbon-Starved" Metal Electrodes              TX0008553248
                                                                                Ultrathin Lanthanum Tantalate Perovskite
                                                                                Nanosheets Modified by Nitrogen Doping for
3029 ACS    10.1021/acsnano.7b06131      1936-0851 ACS Nano                     Efficient Photocatalytic Water Splitting       TX0008574980

                                                                                Wrinkle-Free Single-Crystal Graphene Wafer
3030 ACS    10.1021/acsnano.7b06196      1936-0851 ACS Nano                     Grown on Strain-Engineered Substrates      TX0008574980




                                                          Page 121 of 124
           Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 122 of 124

                                                                                    Self-Powered Electrostatic Filter with
                                                                                    Enhanced Photocatalytic Degradation of
                                                                                    Formaldehyde Based on Built-in Triboelectric
3031 ACS    10.1021/acsnano.7b06451         1936-0851 ACS Nano                      Nanogenerators                                    TX0008574980
                                                                                    Nanotransplantation Printing of
                                                                                    Crystallographic-Orientation-Controlled
                                                                                    Single-Crystalline Nanowire Arrays on
3032 ACS    10.1021/acsnano.7b06696         1936-0851 ACS Nano                      Diverse Surfaces                                  TX0008574980
                                                                                    Two-Dimensional Tantalum Carbide
                                                                                    (MXenes) Composite Nanosheets for
                                                                                    Multiple Imaging-Guided Photothermal
3033 ACS    10.1021/acsnano.7b07241         1936-0851 ACS Nano                      Tumor Ablation                                    TX0008574980
                                                                                    Near Infrared Light Sensitive
                                                                                    Ultraviolet–Blue Nanophotoswitch for
3034 ACS    10.1021/acsnano.7b07393         1936-0851 ACS Nano                      Imaging-Guided "Off–On" Therapy                   TX0008629891
                                                                                    Metal–Organic Frameworks Mediated
                                                                                    Synthesis of One-Dimensional Molybdenum-
                                                                                    Based/Carbon Composites for Enhanced
3035 ACS    10.1021/acsnano.7b09175         1936-0851 ACS Nano                      Lithium Storage                                   TX0008606149
                                                                                    Three-Dimensional Orientation of
                                                                                    Anisotropic Plasmonic Aggregates at
                                                                                    Intracellular Nuclear Indentation Sites by
                                                                                    Integrated Light Sheet Super-Resolution
3036 ACS    10.1021/acsnano.8b00025         1936-0851 ACS Nano                      Microscopy                                        TX0008629891
                                                                                    Zeolite-Templated Mesoporous Silicon
                                                                                    Particles for Advanced Lithium-Ion Battery
3037 ACS    10.1021/acsnano.8b01129         1936-0851 ACS Nano                      Anodes                                            TX0008629891
                                                                                    Analysis of Biphenyl-Type Inhibitors
3038 ACS    10.1021/acsomega.6b00467        2470-1343 ACS Omega                     Targeting the Eg5 α4/α6 Allosteric Pocket         TX0008591454
                                                                                    Enchanced extracellular polysaccharide
                                                                                    production and self-sustainable electricity
                                                                                    generation for PAMFCs by scenedesmus sp.
3039 ACS    10.1021/acsomega.7b00326        2470-1343 ACS Omega                     SB1                                               TX0008591458
                                                                                    Mechanistic Study for the Photochemical
                                                                                    Reactions of d 6 M(CO) 5 (CS) (M = Cr,
3040 ACS    10.1021/acsomega.7b00380        2470-1343 ACS Omega                     Mo, and W) Complexes                              TX0008591454
                                                                                    Turning Carbon Black to Hollow Carbon
                                                                                    Nanospheres for Enhancing Charge Storage
                                                                                    Capacities of LiMn 2 O 4 , LiCoO 2 ,
                                                                                    LiNiMnCoO 2 , and LiFePO 4 Lithium-Ion
3041 ACS    10.1021/acsomega.7b00763        2470-1343 ACS Omega                     Batteries                                         TX0008591458
                                                                                    Simultaneous Determination of Manganese
                                                                                    Peroxidase and Lignin Peroxidase by
3042 ACS    10.1021/acsomega.7b00998        2470-1343 ACS Omega                     Capillary Electrophoresis Enzyme Assays           TX0008591462
                                                                                    Screening Platform Based on Robolid
                                                                                    Microplate for Immobilized Enzyme-Based
3043 ACS    10.1021/acsomega.7b01078        2470-1343 ACS Omega                     Assays                                            TX0008591458

                                                                                    Octanol-water partition coefficient
3044 ACS    10.1021/acsomega.7b01102        2470-1343 ACS Omega                     measurement bby a simple 1 H NMR method           TX0008591458
                                                                                    Nature of Highly Active Electrocatalytic Sites
                                                                                    for the Hydrogen Evolution Reaction at Pt
3045 ACS    10.1021/acsomega.7b01126        2470-1343 ACS Omega                     Electrodes in Acidic Media                        TX0008591462
                                                                                    Heterocyclic corrosion inhibitors for J55 steel
3046 ACS    10.1021/acsomega.7b01376        2470-1343 ACS Omega                     in a sweet corrosive medium                       TX0008591462
                                                                                    Solubility Parameter of Carbon Dioxide—An
3047 ACS    10.1021/acsomega.7b01665        2470-1343 ACS Omega                     Enigma                                            TX0008591527
                                                                                    Purely Inorganic Highly Efficient Ice
3048 ACS    10.1021/acsomega.7b01830        2470-1343 ACS Omega                     Nucleating Particle                               TX0008591527
                                                                                    Visible-Light Controlled Release of a
                                                                                    Fluoroquinolone Antibiotic for Antimicrobial
3049 ACS    10.1021/acsomega.7b01906        2470-1343 ACS Omega                     Photopharmacology                                 TX0008591527
                                                                                    Bio-Based PLA/NR-PMMA/NR Ternary
                                                                                    Thermoplastic Vulcanizates with Balanced
                                                                                    Stiffness and Toughness: "Soft-Hard"
                                                      ACS Sustainable Chemistry &   Core–Shell Continuous Rubber Phase, In Situ
3050 ACS    10.1021/acssuschemeng.8b00267   2168-0485 Engineering                   Compatibilization, and Properties           TX0008607345
                                                                                    Rational Design of Z-Scheme System Based
                                                                                    on 3D Hierarchical CdS Supported 0D
                                                      ACS Sustainable Chemistry &   Co9S8 Nanoparticles for Superior
3051 ACS    10.1021/acssuschemeng.8b01751   2168-0485 Engineering                   Photocatalytic H2 Generation                      TX0008607468
                                                                                    Improving the Efficiency of ZnO-Based
                                                                                    Organic Solar Cell by Self-Assembled
                                                      ACS Applied Materials &       Monolayer Assisted Modulation on the
3052 ACS    10.1021/am400928n               1944-8244 Interfaces                    Properties of ZnO Acceptor Layer                  TX0007746503




                                                             Page 122 of 124
           Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 123 of 124

                                                                             Direct Electrochemical DNA Detection
                                                                             Originated from the Self-Redox Signal of
                                            ACS Applied Materials &          Sulfonated Polyaniline Enhanced by
3053 ACS    10.1021/am403090y   1944-8244   Interfaces                       Graphene Oxide in Neutral Solution             TX0007777264
                                                                             High-Performance Dispenser Printed MA p-
                                                                             Type Bi0.5Sb1.5Te3 Flexible Thermoelectric
                                            ACS Applied Materials &          Generators for Powering Wireless Sensor
3054 ACS    10.1021/am403568t   1944-8244   Interfaces                       Networks                                       TX0007776752
                                                                             Aerodynamically Focused Nanoparticle
                                                                             (AFN) Printing: Novel Direct Printing
                                            ACS Applied Materials &          Technique of Solvent-Free and Inorganic
3055 ACS    10.1021/am504304g   1944-8244   Interfaces                       Nanoparticles                                  TX0007971078
                                                                             Tunable Polymer Brush/Au NPs Hybrid
                                            ACS Applied Materials &          Plasmonic Arrays Based on Host–guest
3056 ACS    10.1021/am505434u   1944-8244   Interfaces                       Interaction                                    TX0007996978
                                                                             Enhanced Electrochemical Performance of
                                                                             Fe0.74Sn5@Reduced Graphene Oxide
                                            ACS Applied Materials &          Nanocomposite Anodes for Both Li-Ion and
3057 ACS    10.1021/am508547g   1944-8244   Interfaces                       Na-Ion Batteries                               TX0008040860
3058 ACS    10.1021/ar3003464   0001-4842   Accounts of Chemical Research Bioprobes Based on AIE Fluorogens                 TX0007777089
                                                                             1,2,3-Triazole–Heme Interactions in
                                                                             Cytochrome P450: Functionally Competent
3059 ACS    10.1021/bi300744z   0006-2960   Biochemistry                     Triazole–Water–Heme Complexes                  TX0007585990
                                                                             D2O Solvent Isotope Effects Suggest
                                                                             Uniform Energy Barriers in Ribulose-1,5-
                                                                             bisphosphate Carboxylase/Oxygenase
3060 ACS    10.1021/bi300933u   0006-2960   Biochemistry                     Catalysis                                      TX0007660661
                                                                             Coalesced Poly(ε-caprolactone) Fibers Are
3061 ACS    10.1021/bm501799y   1525-7797   Biomacromolecules                Stronger                                       TX0008020443
                                                                             Eutectoid Flux Growth and Physical
                                                                             Properties of Single Crystal
3062 ACS    10.1021/cg501364h   1528-7483   Crystal Growth & Design          Ln117Ni54–ySn112–z (Ln = Gd–Dy)                TX0008012127
                                                                             Dual-Emission from a Single-Phase Eu–Ag
                                                                             Metal–Organic Framework: An Alternative
3063 ACS    10.1021/cm3008254   0897-4756   Chemistry of Materials           Way to Get White-Light Phosphor                TX0007532126
                                                                             Effect of Molecular Structure Perturbations
                                                                             on the Performance of the D–A–π–A Dye
3064 ACS    10.1021/cm5016355   0897-4756   Chemistry of Materials           Sensitized Solar Cells                         TX0007979043
                                                                             FT-ICR MS Analysis of Nitrogen-Containing
                                                                             Compounds in the Products of Liaohe
3065 ACS    10.1021/ef201482p   0887-0624   Energy & Fuels                   Atmospheric Residue Hydrocracking              TX0007491092
                                                                             Classifying Coal Pores and Estimating
                                                                             Reservoir Parameters by Nuclear Magnetic
                                                                             Resonance and Mercury Intrusion
3066 ACS    10.1021/ef400421u   0887-0624   Energy & Fuels                   Porosimetry                                    TX0007743584
                                                                             Single- and Multi-stage Counter-current
                                                                             Solvent Extractions of Bitumen from Xinjiang
3067 ACS    10.1021/ef4013196   0887-0624   Energy & Fuels                   Oil Sand                                       TX0007792237
                                                                             Influence of Different Mesh Filter Module
                                            Environmental Science &          Configurations on Effluent Quality and Long-
3068 ACS    10.1021/es204636s   0013-936X   Technology                       Term Filtration Performance                    TX0007514340
                                                                             Risk Assessment of Human Exposure to
                                            Environmental Science &          Bioaccessible Phthalate Esters via Indoor
3069 ACS    10.1021/es300379v   0013-936X   Technology                       Dust around the Pearl River Delta              TX0007573089
                                                                             Synthesis of Hafnium Oxide-Gold
3070 ACS    10.1021/ic201977d   0020-1669   Inorganic Chemistry              Core–Shell Nanoparticles                       TX0007472868
                                            Industrial & Engineering         Recent Developments in Membrane
3071 ACS    10.1021/ie4003552   0888-5885   Chemistry Research               Treatment of Spent Cutting-Oils: A Review      TX0007719373
                                                                             NMR Spectroscopic Study of the Aldoxane
                                            Industrial & Engineering         Formation in Aqueous Acetaldehyde
3072 ACS    10.1021/ie5004043   0888-5885   Chemistry Research               Solutions                                      TX0007950060
                                                                             Target-Activated Coumarin Phototriggers
                                                                             Specifically Switch on Fluorescence and
                                            Journal of the American          Photocleavage upon Bonding to Thiol-
3073 ACS    10.1021/ja300475k   0002-7863   Chemical Society                 Bearing Protein                                TX0007512820
                                            Journal of the American          Cell-Selective Metabolic Glycan Labeling
3074 ACS    10.1021/ja303853y   0002-7863   Chemical Society                 Based on Ligand-Targeted Liposomes             TX0007539683
                                                                             Transition State Analysis of Acid-Catalyzed
                                            Journal of the American          Hydrolysis of an Enol Ether,
3075 ACS    10.1021/ja3043382   0002-7863   Chemical Society                 Enolpyruvylshikimate 3-Phosphate (EPSP)        TX0007573088
                                                                             Thermal Diffusivity of 2-Methoxy-2-
                                                                             methylpropane at Temperatures from (303.15
                                            Journal of Chemical &            to 493.15) K and Pressures from (1.5 to 10)
3076 ACS    10.1021/je5008394   0021-9568   Engineering Data                 MPa                                            TX0008107085
                                                                             Nematicidal Activity of Chaetoglobosin A
                                            Journal of Agricultural and Food Poduced by Chaetomium globosum NK102
3077 ACS    10.1021/jf304314g   0021-8561   Chemistry                        against Meloidogyne incognita                  TX0007694214




                                                   Page 123 of 124
                Case 8:18-cv-03019-GJH Document 34-1 Filed 07/23/19 Page 124 of 124

                                                                                                                 Hydrothermal Preparation and
                                                                                Journal of Agricultural and Food Characterization of Novel Corncob-Derived
3078 ACS             10.1021/jf500490m                                0021-8561 Chemistry                        Solid Acid Catalysts                              TX0008196605

                                                                                Journal of Agricultural and Food   Screening of Inhibitors for Mushroom
3079 ACS             10.1021/jf5039585                                0021-8561 Chemistry                          Tyrosinase Using Surface Plasmon Resonance      TX0007992682
                                                                                The Journal of Physical            Role of Tunneling in the Enzyme Glutamate
3080 ACS             10.1021/jp308526t                                1520-6106 Chemistry B                        Mutase                                          TX0007624249
                                                                                                                   Enhanced Thermoelectric Performance and
                                                                                The Journal of Physical            Room-Temperature Spin-State Transition of
3081 ACS             10.1021/jp400146y                                1932-7447 Chemistry C                        Co4+ Ions in the Ca3Co4–xRhxO9 System           TX0007717851
                                                                                                                   Capture of Bridging Imido and Azavinylidene
                                                                                                                   Intermediates Engaged in Nitrogen
                                                                                The Journal of Physical            Functionality Changes from Primary Azide to
3082 ACS             10.1021/jp407434z                                1932-7447 Chemistry C                        Nitrile on a Copper Surface                     TX0007765652
                                                                                                                   Stimuli-Responsive Nanocomposite Gels and
                                                                                                                   Soft Nanocomposites Consisting of Inorganic
                                                                                                                   Clays and Copolymers with Different
3083 ACS             10.1021/ma202114z                                0024-9297 Macromolecules                     Chemical Affinities                             TX0007476468
                                                                                                                   Estimating Monomer Sequence Distributions
3084 ACS             10.1021/ma5019268                                0024-9297 Macromolecules                     in Tetrapolyacrylates                           TX0008041368
                                                                                                                   Synthesis of Rhodium Concave Tetrahedrons
                                                                                                                   by Collectively Manipulating the Reduction
                                                                                                                   Kinetics, Facet-Selective Capping, and
3085 ACS             10.1021/nl403770g                                1530-6984 Nano Letters                       Surface Diffusion                               TX0007792725
                                                                                                                   Higher-Order Nanostructures of Two-
                                                                                                                   Dimensional Palladium Nanosheets for Fast
3086 ACS             10.1021/nl502969g                                1530-6984 Nano Letters                       Hydrogen Sensing                                TX0007984702
                                                                                                                   Hanoi Tower-like Multilayered Ultrathin
3087 ACS             10.1021/nl503879a                                1530-6984 Nano Letters                       Palladium Nanosheets                            TX0008006275
                                                                                                                   Electrically Driven Reversible
3088 ACS             10.1021/nl504662b                                1530-6984 Nano Letters                       Insulator–Metal Phase Transition in 1T-TaS2     TX0008029815

                                                                                                                   2D Self-Assembly of Fused Oligothiophenes:
3089 ACS             10.1021/nn3025139                                1936-0851 ACS Nano                           Molecular Control of Morphology                 TX0007602030
                                                                                                                   Diversity-Oriented Synthesis of Polycyclic
3090 ACS             10.1021/ol203364b                                1523-7060 Organic Letters                    Diazinic Scaffolds                              TX0007487600
                                                                                                                   Functionalized Ruthenium Dialkynyl
                                                                                                                   Complexes with High Second-Order
                                                                                                                   Nonlinear Optical Properties and Good
3091 ACS             10.1021/om5009378                                0276-7333 Organometallics                    Potential as Dye Sensitizers for Solar Cells    TX0008041380
                                                                                                                   Synthesis, Structures, and Biological Studies
                                                                                                                   of Heterobimetallic Au(I)–Ru(II) Complexes
                                                                                                                   Involving N-Heterocyclic Carbene-Based
3092 ACS             10.1021/om501158m                                0276-7333 Organometallics                    Multidentate Ligands                            TX0008060667
                                                                                                                   Algorithm-based approach to management of
3093 Elsevier Inc.   10.1053/j.semvascsurg.2015.07.002                0895-7967 Seminars in Vascular Surgery       venous leg ulceration                           TX0008184365
                                                                                                                   Clinical need, design, and goals for the
                                                                                                                   Carotid Revascularization and Medical
                                                                                                                   Management for Asymptomatic Carotid
3094 Elsevier Inc.   10.1053/j.semvascsurg.2017.04.004                0895-7967 Seminars in Vascular Surgery       Stenosis trial                                  TX0008523898

                     * Exhibit A is a non-exhaustive,
                     representative list of "Plaintiffs' Works" (as
                     defined in the Complaint). Consistent with
                     17 U.S. Code § 105, copyright protection is
                     not claimed for any work of the United
                     States Government.




                                                                                        Page 124 of 124
